Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 1 of 299 PageID #: 306




                       EXHIBIT 1
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 2 of 299 PageID #: 307




                               Deposition of:
                              Becky Smith
                               April 24, 2017


                              In the Matter of:

             Smith, Becky vs. C. R. Bard, Inc.




                         Veritext Legal Solutions
                       1075 Peachtree St. NE , Suite 3625
                                Atlanta, GA, 30309
             800.808.4958 | calendar-atl@veritext.com | 770.343.9696
 Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 3 of 299 PageID #: 308
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.

                                                                         Page 1

 1                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
 2                            CHARLESTON DIVISION
 3
 4      IN RE: C.R. BARD, INC., PELVIC                        MDL NO. 2187
        REPAIR SYSTEM PRODUCTS
 5      LIABILITY LITIGATION
 6      THIS DOCUMENT RELATES TO:
 7      BECKY SMITH,
                      Plaintiff,
 8
                    v.                                         No. 2:15-cv-16402
 9
        C.R. BARD, INC.,
10                    Defendant.
11
12                         DEPOSITION OF BECKY SMITH
13                       Taken on behalf of Defendant
14
15                    BE IT REMEMBERED THAT, pursuant to notice,
16      the deposition of BECKY SMITH was taken before
17      Heather L. Fairless, a Registered Professional
18      Reporter and Certified Shorthand Reporter, on
19      Monday, April 24, 2017, commencing at the hour of
20      9:50 a.m., in the offices of LNS COURT REPORTING &
21      VIDEOCONFERENCING, 1123 S.W. Yamhill Street,
22      Portland, OR 97205.
23
24
25

                                   Veritext Legal Solutions
     800.808.4958                                                            770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 4 of 299 PageID #: 309
                                  Becky Smith                      April 24, 2017
                         Smith, Becky vs. C. R. Bard, Inc.
                                                             Page 2                                                      Page 4
   1             APPEARANCES:                                          1   Q Okay. So I am just going to go over a few
   2
                                                                       2   ground rules with you. So as you see, we have a
   3 WAGSTAFF & CARTMELL LLP
           BY JEFFREY M. KUNTZ                                         3   court reporter here that will be transcribing
   4       4740 Grand Avenue, Suite 300                                4   everything today. So please try to answer verbally
           Kansas City, MO 64112                                       5   because she can't record like a head nod or a
   5       816-701-1100 . jkuntz@wcllp.com                             6   shoulder shrug or anything like that. And do you
           Attorney for Plaintiff
   6                                                                   7   understand that you are testifying under oath as if
   7 GREENBERG TRAURIG, LLP                                            8   you were testifying in court?
           BY LEAH P. COLLINS                                          9   A Yes.
   8       1900 University Avenue, 5th Floor                          10   Q If you don't understand a question, please
           E. Palo Alto, CA 94303
   9       650-289-7805 . collinsl@gtlaw.com                          11   just let me know and I will rephrase it. If your
           Attorney for Defendant                                     12   counsel objects, you can go ahead and still answer
  10                                                                  13   the question unless he advises you otherwise; do you
  11 Also present: Don Mackie                                         14   understand that?
  12
  13                ***
                                                                      15   A Yes, I do.
  14                                                                  16   Q Try not to answer before I am done asking the
  15                                                                  17   question so that way we aren't interrupting each
  16                                                                  18   other and we can keep a clean record for the court
  17
  18
                                                                      19   reporter. And then if you need a break at any time,
  19                                                                  20   just let me know. The only thing I ask is that if I
  20                                                                  21   have asked you a question, that you answer it before
  21                                                                  22   we go and take a break.
  22
                                                                      23   A Okay.
  23
  24                                                                  24   Q Are you currently taking any drugs or
  25                                                                  25   medications that would affect your ability to
                                                             Page 3                                                      Page 5
   1                  BECKY SMITH,                                 1 testify, comprehend, or remember details or affect
   2   Having first been sworn by the Certified Shorthand Reporter 2 your memory in any capacity?
   3   to tell the truth, testified under oath as follows:         3 A I am not.
   4                                                                   4   Q Are you on any prescription medications right
   5             MS. COLLINS: This will be the                         5   now?
   6   deposition of Becky Smith. This deposition is taken             6   A Yes, I am.
   7   for purposes of discovery and all other purposes                7   Q What prescriptions are you taking?
   8   allowed under the Federal Rules of Civil Procedure,             8   A I take Singulair, which is for allergies.
   9   the MDL 2187 deposition guidelines and Pretrial                 9   Q And do you know the dosage of that?
  10   Order No. 40 as amended by Pretrial Order No. 236.             10   A 10 milligrams, I believe.
  11             Jeff, can we agree that all                          11   Q Okay.
  12   objections except as to form and motions to strike             12   A And I also take a depression medicine which is
  13   are reserved?                                                  13   Lexapro and it is also at 10 milligrams.
  14             MR. KUNTZ: Yes.                                      14   Q And is there any other reason that your memory
  15                                                                  15   or details would be affected in any capacity today?
  16                EXAMINATION                                       16   A No.
  17   BY MS. COLLINS:                                                17   Q And do you agree to give your full and
  18   Q My name is Leah Collins and I represent                      18   complete testimony here today?
  19   Defendant C.R. Bard in this matter and we just                 19   A Yes, I do.
  20   briefly met for the first time before this                     20   Q Would you please state your full name for the
  21   deposition. Correct?                                           21   record?
  22   A Yes, that is correct.                                        22   A Becky Rae Smith.
  23   Q And have you ever had your deposition taken                  23   Q And have you ever been known by any other
  24   before?                                                        24   names or aliases?
  25   A No.                                                          25   A I was Becky Reding and Becky Ockenfels.

                                                                                                              2 (Pages 2 - 5)
                                                 Veritext Legal Solutions
 800.808.4958                                                                                                  770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 5 of 299 PageID #: 310
                                  Becky Smith                      April 24, 2017
                         Smith, Becky vs. C. R. Bard, Inc.
                                                       Page 6                                                        Page 8
   1   Q Could you spell Ockenfels please.                 1         through counseling.
   2   A It is O-C-K-E-N-F-E-L-S. Reding is with one       2                  And right now I am seeing a doctor,
   3   D.                                                  3         regular practitioner and I have started on an
   4   Q And what is your date and place of birth?         4         estrogen regime right now, trying to address the
   5   A I was born in Seaside, Oregon, and I was born     5         aching in my pelvis. And so that is the first part
   6   on January 30, 1959.                                6         and it has been a month and that has not changed.
   7   Q And where do you currently live?                  7         And so I assume we are going to see -- her and I had
   8   A Nehalem, Oregon, 35050 Bayside Gardens Road. 8              talked about seeing someone else about what else
   9   Q And does anyone live with you?                    9         needs to be done, what else can be done. So I am
  10   A My husband Don.                                  10         not sure where that is going. So that is starting
  11   Q Anybody else?                                    11         and kind of ongoing.
  12   A No. I have a dog and a cat. They wouldn't        12         Q And who was that doctor that prescribed you
  13   like it if I ignored them.                         13         the estrogen regimen?
  14               MS. COLLINS: I would like to mark as   14         A Her name is Shawn and I don't know how to
  15   Exhibit 1 the notice of deposition of Becky Smith. 15         spell her last name. It is like Kuehl, K-E-U-E-L
  16               (Exhibit No. 1 marked.)                16         (sic). There is an H in there. I think I gave it
  17   Q BY MS. COLLINS: If you could just take a look 17            to Jeff at one point.
  18   at that document and review it. Have you ever seen 18                    MR. KUNTZ: I think it is in the fact
  19   this document before?                              19         sheet, I think.
  20   A Yes.                                             20                    THE WITNESS: It had been added right
  21   Q And did you bring any of the documents with      21         at the very end because I called and said, hey, I am
  22   you in response to Exhibit A?                      22         just seeing a new doctor.
  23               MR. KUNTZ: I am just going to, one,    23                    MR. KUNTZ: Can we go off the record?
  24   incorporate our objections to the notice here and, 24                    (Discussion off the record.)
  25   two, that a lot of those documents were produced   25         Q BY MS. COLLINS: So just to be clear, the
                                                       Page 7                                                        Page 9
   1   pursuant to the plaintiff's fact sheet.                   1   other issues are the counseling and the estrogen
   2             But go ahead and you can answer.                2   regimen from Dr. Shawn Kuehl. Correct?
   3             THE WITNESS: I have nothing with me.            3   A I am not even sure if it is the estrogen
   4   Q BY MS. COLLINS: Okay. You are aware that you            4   regimen but it is the looking into -- looking into
   5   are asserting a personal injury claim against Bard.       5   my issues with maybe the bladder, the mesh. So I
   6   Correct?                                                  6   assume that is what it is. I am not -- I can't say
   7   A Yes.                                                    7   it because we just started.
   8   Q Okay. And you are alleging that the constant            8   Q When did you start that?
   9   heaviness and ache in your pelvic area, the severe        9   A About five weeks ago.
  10   pain during intercourse, the fear of exercise except     10   Q And what is the treatment that she has you
  11   for walking, and your weight gain are all caused by      11   doing?
  12   the mesh implant. Correct?                               12   A I just have estrogen that I use at night. It
  13   A Correct.                                               13   is inserting of estrogen.
  14   Q Are there any other issues that you relate to          14   Q Okay.
  15   the mesh implant that weren't listed on your PFS?        15   A I am going to be doing that for six weeks and
  16   A Well, after thinking about it, my husband and          16   then contact her if it is not -- if it hasn't
  17   I have had counseling a couple of different times.       17   changed.
  18   And thinking back, I absolutely believe that has         18   Q And what was the purpose of this -- of
  19   something to do with our -- the mesh implant. Just       19   inserting of the estrogen?
  20   the whole sexual issues have been very difficult for     20   A To try and alleviate the pain that I have, the
  21   me and I have actually kind of kept it to myself         21   dull aching pain from -- to see if that would help.
  22   that there was pain during intercourse. I mean, my       22   And I believe that would affect the tissue in some
  23   poor husband just found out recently that that is        23   way.
  24   the case. And so our relationship had been strained      24              MS. COLLINS: All right. I would
  25   to say the least. So two different times we went         25   like to enter as Exhibit 2 Becky Smith's Plaintiff

                                                                                                         3 (Pages 6 - 9)
                                              Veritext Legal Solutions
 800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 6 of 299 PageID #: 311
                                  Becky Smith                      April 24, 2017
                         Smith, Becky vs. C. R. Bard, Inc.
                                                    Page 10                                                      Page 12
   1   Fact Sheet.                                             1   A Yes.
   2             (Exhibit No. 2 marked.)                       2   Q Okay. So I am just going to walk through some
   3             MR. KUNTZ: Where is my copy?                  3   of these claimed issues just to get a little bit
   4             MS. COLLINS: Would you like a copy,           4   more detail about them. So can you tell me a bit
   5   Jeff?                                                   5   about the constant heaviness and frequent ache that
   6             MR. KUNTZ: No, I am good.                     6   you have in your pelvic area?
   7   Q BY MS. COLLINS: So if you could just take a           7   A It is something I have never felt before and
   8   second to review that.                                  8   it is -- when I sit, there is a heaviness and just
   9   A Oh, my God. This took so long to fill out.            9   sort of an emanating ache. It is like this really
  10   Yes. It all looks so familiar.                         10   dull ache. There is no sharp pains except if I move
  11   Q So is that your signature on the last page           11   wrong or, you know, like get up or sometimes there
  12   verifying that all responses are true and accurate     12   is, but generally it is just this dull ache. And
  13   to this document?                                      13   the more tired I get, the more it hurt -- you know,
  14   A Yes, it is.                                          14   the more that seems to -- I don't know if I just
  15   Q Okay. And as you sit here today, are all             15   notice it more. But walking, we take a walk a
  16   these responses still accurate?                        16   couple miles, you know, two or three times a week
  17   A Yes, except what I just mentioned.                   17   and it is always noticeable during that period of
  18   Q Right, except for the ones that you wanted to        18   time. So it is just a strange dull ache that is
  19   add?                                                   19   exhausting actually.
  20   A Uh-huh.                                              20   Q And where do you feel the ache generally?
  21   Q And did you personally complete this form?           21   A It is in my pelvis back towards -- not at the
  22   A Yes.                                                 22   anal area but back inside.
  23   Q Did your attorneys help you fill it out at           23   Q Okay.
  24   all?                                                   24   A So when my doctor did an exam this last time,
  25   A No.                                                  25   she asked me, is this where it hurts? And I said,
                                                    Page 11                                                      Page 13
   1   Q If you could turn to page 6, question 6A, it          1   yeah. And she said, well, that is where the -- she
   2   says, "Describe the bodily injuries including any       2   said, well, it looks like it might be where the
   3   emotional or physical injuries that you claim           3   bladder sling and the mesh are, right where they
   4   resulted from the implantation of the pelvic mesh       4   are. So she actually did an examination.
   5   products." And in support of that you wrote, "I         5   Q And when was the time -- when did you see her
   6   have constant heaviness and frequent ache in my         6   for that examination?
   7   pelvic area when I walk or am active for any length     7   A The same -- that was that Shawn Kuehl so five
   8   of time, severe pain during intercourse which has       8   weeks ago.
   9   completely changed our intercourse options and has      9   Q Five weeks ago?
  10   caused me to feel guilty about getting the mesh        10   A Uh-huh, about.
  11   implant, fear of exercise except for walking due to    11   Q Okay. And would you say the ache that you
  12   the mesh coming loose again and causing me more        12   have in your pelvic area is worse towards the end of
  13   pain, and I have gained 15 pounds because of this."    13   the day than it is at the beginning of the day?
  14   And you are claiming that those issues were all        14   A No. Doesn't change except if I am busy. You
  15   caused by the mesh product. Correct?                   15   know, but really it is there all the time. When I
  16   A Yes.                                                 16   wake up in the morning, it is there.
  17   Q And on page 7, question 6E it asks whether you       17   Q And did you ever have that type of pain before
  18   are currently experiencing symptoms related to your    18   the mesh implant?
  19   claimed body injuries, and you checked yes and         19   A That is the only -- really, that is the only
  20   wrote, "I have a dull ache in my pelvic region any     20   reason I say that it has to be because of the
  21   time I am not laying down, painful intercourse         21   implant, because I did not have anything like that.
  22   severe enough to curtail having intercourse except     22   Q And are there any activities -- I know you
  23   on rare occasions." And you are not currently --       23   briefly described your walking with your husband.
  24   and so you are claiming that all of those are a        24   Are there any activities where you feel that pain
  25   result of the mesh implant. Correct?                   25   more so than at other times?

                                                                                                    4 (Pages 10 - 13)
                                            Veritext Legal Solutions
 800.808.4958                                                                                          770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 7 of 299 PageID #: 312
                                  Becky Smith                      April 24, 2017
                         Smith, Becky vs. C. R. Bard, Inc.
                                                     Page 14                                                    Page 16
   1   A Well, exercising has been a big issue. Yoga.       1       pain -- when I was bleeding, so I had the mesh
   2   You know, I used to do Zumba and all kinds of things 2       removed, part of it.
   3   and I just really had to stop doing it because of    3       Q Sorry. Which doctor was that? You mean the
   4   the pain.                                            4       same as your implanting physician?
   5   Q So you did those activities prior to the mesh      5       A Uh-huh, Dr. Kim.
   6   implant. Correct?                                    6       Q Okay.
   7   A I did them prior to and tried afterwards.          7       A So that was the first doctor I saw about it.
   8   Q Okay. And what was your experience with doing 8            Q Okay. And she removed the mesh implant.
   9   yoga and Zumba and exercising after the mesh         9       Correct?
  10   implant?                                            10       A Part of it, not all of it. It is still there.
  11   A I had to stop doing it because of the pain. I     11       Just part of it.
  12   wasn't able to sustain it even for a whole session. 12       Q And what did she say about the pelvic pain you
  13   Q And was that pain the same that you described 13           were experiencing?
  14   as the heaviness and the dull pain or was it a      14       A That the mesh had come loose. The tissue was
  15   different type of pain that you experienced?        15       eroding, that when I had the surgery, she didn't
  16   A It was the same dull pain but then there was      16       really know what the surgery was going to be like.
  17   also those sharper pains.                           17       And then after I had the surgery, she said that she
  18   Q And when would you feel those sharper pains? 18            was able to just trim it up so she said she hoped
  19   A Just as I was doing the activity itself, you      19       that would help with the pain. She assumed it would
  20   know, movements with your body --                   20       help with the pain.
  21   Q Okay.                                             21       Q And did she give you any other options besides
  22   A -- kicking legs and that kind of thing, and       22       trimming -- going in to trim the mesh implant to
  23   yoga, you know, with the stretching, any time you   23       help relieve the pain?
  24   are using your hips and moving them from side to    24       A Not that I recall.
  25   side.                                               25       Q And did she ever tell you that the pain you
                                                     Page 15                                                    Page 17
   1   Q And is there anything that helps relieve that          1   were experiencing was related to the mesh implant?
   2   ache and that pain that you feel?                        2   A Directly related. I mean, it was obvious.
   3   A I don't do much to alleviate it except take            3   The bleeding was there. You know, I mean, it is
   4   Tylenol or Aleve or ibuprofen.                           4   poking out. It is mesh. It is like -- so I don't
   5   Q And do those help at all?                              5   think it was hard to figure out.
   6   A I think they make me feel better. I am not             6   Q And what about Dr. Shawn Kuehl? Did you ever
   7   sure if it helps because I feel like I am doing          7   see her about the pelvic pain you were experiencing?
   8   something maybe. It gets pretty frustrating.             8   A Just recently.
   9   Q And does that type of pain -- I know that you          9   Q And what did she have to say about that?
  10   said you feel it first thing in the morning. So is      10   A She actually consulted another doctor in the
  11   that a constant pain or is it intermittent and kind     11   office. She just said, well, let me just find out
  12   of related to certain activities?                       12   about this, because, you know, she looked in there.
  13   A It is constant. I mean, I feel it right now.          13   I told her that is where the pain was. She said,
  14   I have done, you know, nothing.                         14   well, you know, I see this -- you know, this mesh
  15   Q On a scale of one to ten, how would you rate          15   and you have got this sling and they are pretty
  16   that pain that you feel?                                16   immovable. So she said, I am going to go ask. So
  17   A Since it is constantly in my mind, I would say        17   she asked the OB-GYN. So she said -- after they
  18   it is at least a four.                                  18   talked, she said, well, we are going to do an
  19   Q And have you seen a physician or talked to a          19   estrogen cream and then if that is still not going
  20   physician about that pain, the pelvic pain that you     20   to work, then we need to see her about it.
  21   feel?                                                   21   Q Do you know the name of the OB-GYN she
  22   A Uh-huh.                                               22   consulted with?
  23   Q And who have you -- who did you go see?               23   A I do if I can think of it. It is -- can I
  24   A Let's see. So the pain from the first mesh            24   come back to that --
  25   implant, I saw the same doctor a year later when the    25   Q Yeah.

                                                                                                    5 (Pages 14 - 17)
                                              Veritext Legal Solutions
 800.808.4958                                                                                           770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 8 of 299 PageID #: 313
                                  Becky Smith                      April 24, 2017
                         Smith, Becky vs. C. R. Bard, Inc.
                                                        Page 18                                                      Page 20
   1   A -- if I think about it? Okay. I will try and              1   Q No, you answered it. I just wanted to know --
   2   remember. Dr. Gerken. But I don't know how to               2   you wrote in 6A here that you felt guilty about
   3   spell it. G-E-R-K-I-N (sic). And she is from                3   getting the mesh implant so I just kind of wanted to
   4   Tillamook.                                                  4   talk to you about that.
   5   Q Okay. So let's move on to talk about the                  5   A So it has changed our life completely. I
   6   severe pain that you experienced during intercourse.        6   mean, honestly I had no idea that having that mesh
   7   So when did that pain start for you?                        7   would have anything to do with our sexual activity,
   8   A I can't -- I mean, I don't remember the very              8   that it would change it at all. And I obviously did
   9   first time. Since it was surgery, I think that I            9   not want that to happen.
  10   just assumed that things were mending and that maybe       10   Q Where exactly do you feel the pain during
  11   they would change over time, get easier, and it just       11   intercourse? Is there a specific region that you
  12   hasn't been the case so there has been pain for            12   feel it more so than --
  13   years, I would say, since the implant.                     13   A Uh-huh, towards the back of my vagina.
  14   Q And how long after you had the mesh implant --           14   Q And is that the same area or a different area
  15   what was the gap between that date and when you            15   than where you experienced the dull aching pain?
  16   first had intercourse again?                               16   A It is the same area.
  17   A It had to be at least two months and that is             17   Q And can you describe the type of pain that you
  18   the first time. It had to be at least two months.          18   feel?
  19   Q And did you feel pain at that point?                     19   A That is sharp pain.
  20   A Uh-huh.                                                  20   Q Okay. So in that regards it would be
  21   Q Is that a yes?                                           21   different than the pain that you feel --
  22   A Yes. I am sorry. I forgot. Thank you, yes.               22   A It is in the same area but it is more intense.
  23   Q So the PFS indicates and what you stated in 6A           23   Q Okay. And how long does the pain last?
  24   is that you had to change your intercourse options.        24   A Really just during intercourse, that kind of
  25   So what did you mean by that?                              25   pain, and then it goes back to the dull ache.
                                                        Page 19                                                      Page 21
   1   A Well, you know, face-to-face, you know, back              1   Q And is there anything that makes that pain
   2   to front, those kinds of positions have changed just        2   that you feel during intercourse worse?
   3   because trying to make things more comfortable and          3   A I don't know how to answer that. I don't
   4   that just has not worked as well so...                      4   know.
   5   Q So are there any positions that you feel the              5   Q Okay. What about certain positions? Does
   6   pain more so than other positions?                          6   that make the pain worse at times than others?
   7   A Uh-huh, absolutely.                                       7   A Yes. It can absolutely be worse because of
   8   Q And when you do change positions, are you able            8   the position or the thrusting or, you know, whatever
   9   to have intercourse without feeling that pain?              9   the strength of the thrust, I guess.
  10   A No. It is just lessened. I mean, it is                   10   Q Is this type of sharp intense pain -- is that
  11   debilitating, really.                                      11   somewhat similar to the pain that you experience
  12   Q Your PFS also indicates that you feel guilty             12   when you exercise or do yoga that you were
  13   about getting the mesh implant. Could you kind of          13   describing earlier?
  14   talk to me about that a little bit?                        14   A Is it similar, yes, but the intercourse is
  15   A Well, my husband and I have had a hard time --           15   more intense.
  16   I personally have had a hard time telling him that         16   Q Okay. And does that pain end after or once
  17   we have had pain during intercourse because I know         17   intercourse stops?
  18   that he is such a sweetheart, such a gentleman that        18   A The sharp pain, yes.
  19   he would not want that part of his life at all, you        19   Q And have you seen a physician about the pain
  20   know. And so obviously being a married couple you          20   that you were experiencing during intercourse? Is
  21   want to have sexual activity. And so for me it             21   that a no?
  22   was -- you know, I tried to hide it. I avoided sex         22   A I am trying to think.
  23   and I wasn't even at first sure really why I was           23   Q Okay.
  24   doing that and then just realizing how painful it          24   A I talked to Dr. Kim during the second surgery
  25   was. What was your question again? I am sorry.             25   about it and she just thought that the trimming the

                                                                                                        6 (Pages 18 - 21)
                                                Veritext Legal Solutions
 800.808.4958                                                                                               770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 9 of 299 PageID #: 314
                                  Becky Smith                      April 24, 2017
                         Smith, Becky vs. C. R. Bard, Inc.
                                                     Page 22                                                         Page 24
   1   mesh would alleviate that.                               1   I quit and I, you know, went home and I told Don,
   2   Q And did it alleviate that pain?                        2   you know, that I had this -- you know, I was
   3   A No.                                                    3   bleeding. I was really afraid because it had only
   4   Q Did you see any other doctor and talk to any           4   been a year since -- not even a year since I had had
   5   other doctor about the pain during intercourse you       5   the implant put in. And Don said, well, you know,
   6   were experiencing?                                       6   Becky, there is -- you know, when we made love the
   7   A You know, I am not sure that I have -- I have          7   last night, there was this really sharp scraping in
   8   never been treated for it so I am not really sure        8   there. So anyway I think we investigated and there
   9   that I talked to anybody about it. It is pretty          9   really was just mesh poking out. And so the mesh
  10   embarrassing so I didn't even talk to my husband        10   had -- so that is where the bleeding was from. It
  11   about it so...                                          11   was from my vaginal cavity.
  12   Q Okay. So you also state in the PFS on                 12   Q And what do you mean by a sharp scraping that
  13   question 6A that you have a fear of exercise except     13   Don described?
  14   for walking due to the mesh coming loose again. Can     14   A You will have to ask him about it but I assume
  15   you tell me what you mean by fear of exercise?          15   when we were making love his penis was scraping
  16   A Well, I mean, I don't want to take on a yoga          16   against the mesh.
  17   class. I don't want to go with my friends to Zumba      17   Q Okay. And what type of pain did you
  18   class because it is pretty embarrassing when I have     18   experience when -- with the bleeding and the mesh
  19   to stop in the middle or, you know, double over         19   coming loose?
  20   with, oh, my gosh because -- and the pain is severe     20   A Really dull aching was seriously, you know,
  21   and then I just end up not continuing with it and       21   more intense and it was the sharp pain from -- I
  22   so, yeah. So fear of exercise is basically I don't      22   assumed from the cutting of the tissue.
  23   want to take it on because it really does hurt.         23   Q And did you see a doctor when the mesh came
  24   Q Okay. And what type of exercises did you              24   loose?
  25   engage in before the mesh implant?                      25   A I went -- that is when I made appointment to
                                                     Page 23                                                         Page 25
   1   A Like I said, I have done yoga. I have done             1   see Dr. Kim again because she is the one who had
   2   Zumba. I have done aerobics. I just went to the          2   done it. So I think I saw her in December or the
   3   weight room, elliptical machines, just the whole         3   first part of January and then I had the revision
   4   gamut at the fitness center.                             4   surgery in -- at the end of January.
   5   Q And how often would you exercise prior to the          5   Q Okay. And do you know how long after the mesh
   6   mesh implant?                                            6   implant procedure was done that it came loose?
   7   A Just go in, you know, kind of spurts, do it            7   A I just know that the two surgeries were a year
   8   three or four months at a time and then not and then     8   apart.
   9   start it up again.                                       9   Q Okay.
  10   Q And can you exercise at all now?                      10   A So, you know, I don't know how long it had
  11   A I walk. I feel like that is exercise.                 11   been loose. I don't know that. I am sorry.
  12   Q Are you able to lift any weights at all               12   Q Okay. And did Dr. Kim tell you or give you a
  13   anymore?                                                13   reason of why the mesh implant would have came
  14   A I don't lift weights.                                 14   loose?
  15   Q So it also says that the mesh came loose. Can         15   A You know, I don't recall.
  16   you talk to me about what happened when that -- or      16   Q Okay. Did she talk to you -- did she have any
  17   how the mesh came loose?                                17   conversation with you at all about how it came
  18   A Well, I don't know how it came loose but when         18   loose?
  19   I noticed it, I was exercising with my son and          19   A You know, I would just be guessing to say -- I
  20   daughter-in-law and we had started this routine and     20   honestly just do not remember. I assume she just
  21   we met every week, I don't know, two or three times     21   said this happens sometimes, you know, because the
  22   a week and we would do a video and we would             22   tissue is growing around it and maybe it didn't grow
  23   exercise, and we had probably been at about four        23   around it. I mean, in my head that is what I think
  24   weeks of that and, you know, there was pain and all     24   she said so I am guessing though.
  25   of that but then I just started just bleeding and so    25   Q Okay. And you also state at 6A of the PFS

                                                                                                       7 (Pages 22 - 25)
                                             Veritext Legal Solutions
 800.808.4958                                                                                              770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 10 of 299 PageID #: 315
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                      Page 26                                                      Page 28
   1   that you have gained 15 pounds because of the mesh        1   Q BY MS. COLLINS: You can answer.
   2   implant. So can you tell me a bit more about your         2   A Dr. Kim made it very clear that the mesh
   3   weight gain?                                              3   poking through definitely was the cause of the
   4   A I think it is just because of the exercise              4   bleeding and the pain. There is no other reason for
   5   that I haven't been able to do and it has been a          5   it.
   6   struggle. I am just going to say I know 15 pounds         6   Q And this was before she went in and did the
   7   doesn't seem like a ton to some people but I have         7   second procedure of the trimming. Correct?
   8   never been terribly overweight and it is pretty           8   A I assume so.
   9   disturbing. But anyway, it is really -- I am not          9   Q Has any physician ever told you that the
  10   going to say it is from the mesh. It is from the         10   issues that you claim you are experiencing is Bard's
  11   inability to exercise rigorously. Walking is for         11   fault?
  12   old people. Sorry, but it is. I mean, my parents         12   A No.
  13   walk.                                                    13   Q Has any physician ever been critical of Bard
  14   Q Did you ever try changing your eating habits           14   or its products in your presence?
  15   after the mesh implant to help with the weight gain      15   A No, not at all.
  16   at all?                                                  16   Q So who are your current physicians?
  17   A We diet regularly. It is not -- yeah, we just          17   A Just Shawn Kuehl. In the last two years my
  18   diet healthfully.                                        18   physicians have moved. I have had two different
  19   Q What type of healthful diets do you usually            19   ones and so this is a very new one.
  20   engage in?                                               20   Q And is she your primary care physician?
  21   A No sugar, you know, lots of vegetables and             21   A Yes.
  22   fruit, yogurt, you know, no snacking, just reduction     22   Q And do you have a current gynecologist?
  23   of high-calorie foods.                                   23   A I do not.
  24   Q And do you have any family history of obesity          24   Q Do you have a current psychiatrist or
  25   or weight gain at all?                                   25   psychologist?
                                                      Page 27                                                      Page 29
   1   A Not myself, no.                                         1   A I do not.
   2   Q Do you have any family history of thyroid               2   Q Do you have a pain management doctor?
   3   conditions?                                               3   A No.
   4   A No.                                                     4   Q And when was the last time you saw a
   5   Q Have you been diagnosed with a thyroid                  5   physician?
   6   condition?                                                6   A Five weeks ago.
   7   A No.                                                     7   Q And I know you said before that Dr. Kuehl
   8   Q Did you see a physician about the weight gain           8   spoke with an OB-GYN. Did you ever see that OB-GYN?
   9   issue at all?                                             9   A In the hall I did.
  10   A It is always a conversation that I bring up.           10   Q But you never had an appointment with her?
  11   They don't generally bring it up but I bring it up.      11   A Uh-uh.
  12   Q Who did you talk to about that?                        12             THE REPORTER: I am sorry. In the
  13   A Every doctor I have ever had just, you know,           13   hall I did?
  14   with the yearly physicals and things like that.          14             THE WITNESS: Yeah, when I was going
  15   Q And what did they tell you?                            15   in and out of the room. I know her. I mean, we are
  16   A Reduce your food, walk, just the things that I         16   in a local area so...
  17   do.                                                      17   Q BY MS. COLLINS: But she never came in to the
  18   Q And has any physician that you saw ever told           18   exam room to you?
  19   you that the Bard product was a -- or was related to     19   A No. Shawn went out and talked to her.
  20   your weight gain?                                        20   Q You said at the beginning of this deposition
  21   A They didn't even know I had the Bard, I don't          21   that you and your husband had gone to counseling?
  22   think.                                                   22   A Uh-huh.
  23   Q Okay. Has any physician ever told you                  23   Q When did you first start going to counseling?
  24   directly that the Bard product caused injury to you?     24   A I can't really say that first time. It has
  25             MR. KUNTZ: Objection.                          25   been a while. We were trying to remember on the way

                                                                                                      8 (Pages 26 - 29)
                                              Veritext Legal Solutions
  800.808.4958                                                                                            770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 11 of 299 PageID #: 316
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                      Page 30                                                       Page 32
   1   here because I had said, well, what about the             1   A Over ten years, over 12 years probably.
   2   counseling? So I can say it was at least six or           2   Q But you were on it before your implant
   3   seven years ago but not longer than that. And it          3   surgery?
   4   was just somebody from the hospital. And then the         4   A Uh-huh, yes.
   5   most recent one -- and we just saw that woman for a       5   Q And do you keep a journal or a diary at all?
   6   couple months, maybe three or four months. And then       6   A Sometimes, not on a regular basis.
   7   the most recent one is --                                 7   Q And when did you start keeping a journal or a
   8   Q Sorry. Do you remember the name of that                 8   diary?
   9   counselor that you saw at the hospital?                   9   A When I was in high school. I should say I
  10   A Nope.                                                  10   don't keep a diary or journal on a regular basis. I
  11   Q Okay. And then the most recent one, go ahead.          11   write things down occasionally like on a calendar
  12   A Amy Pulitzer and she -- we saw her for --              12   or -- but it is not like this is how I am feeling
  13   every week for about six or seven months. Sometimes      13   today. I don't do that.
  14   we would see her individually. Sometimes we would        14   Q And do you tweet or blog at all?
  15   see her together.                                        15   A No.
  16   Q And what was the -- and where is Amy Pulitzer          16   Q Do you have a Facebook page?
  17   located?                                                 17   A I do.
  18   A In our area, Manzanita, Oregon.                        18   Q Is your page on private?
  19   Q And when was the last time you saw Amy                 19   A I have no idea. And I don't post things on
  20   Pulitzer?                                                20   it. I read things on it. I like things on there.
  21   A I am just guessing two and a half years ago            21   Q And are you on any other forms of social media
  22   maybe. I mean, I am not sure, but about that. Time       22   platforms?
  23   flies though.                                            23   A I don't think so.
  24   Q And what was the purpose of going to see her?          24   Q You never know these days.
  25   A We were having trouble communicating and so we         25   A Pinterest. I look at Pinterest but I suppose
                                                      Page 31                                                       Page 33
   1   went into couples counseling. We really were --           1   that is not one.
   2   like I said, trouble communicating was huge.              2             MR. KUNTZ: I love Pinterest.
   3   Q And why did you stop going to see                       3             THE WITNESS: Me too.
   4   Dr. Pulitzer?                                             4   Q BY MS. COLLINS: Have you ever posted on any
   5   A We felt like we were on a good footing. We              5   social media blog or message board anything
   6   were ready to work on our issues on our own.              6   concerning the transvaginal mesh or Bard?
   7   Q So prior to your implant surgery, what                  7   A Nope.
   8   medications were you currently -- what medications        8   Q So I just want to talk a bit about your prior
   9   were you taking on an ongoing basis?                      9   medical history. How many times have you been
  10   A The same, Singulair, Lexapro. I think it was           10   pregnant?
  11   Lexapro. I took one other medication that was            11   A Six.
  12   similar to Lexapro and I switched but I don't know       12   Q And how many vaginal deliveries have you had?
  13   when that was so...                                      13   A Six.
  14   Q And the Lexapro is for --                              14   Q And did you have any vaginal tearing or
  15   A Depression.                                            15   lacerations or did you need to be stitched up after
  16   Q Depression, okay. And who prescribed you the           16   delivery?
  17   Lexapro?                                                 17   A My second child. I had a double episiotomy.
  18   A I think it was Lynn Hoth. She is a physician           18   Q Was a vacuum ever used during delivery?
  19   in Seaside. I had her for a pretty long time until       19   A No.
  20   my insurance changed and didn't cover that insurance     20   Q Were forceps used during delivery?
  21   anymore -- or that company anymore.                      21   A The second child had forceps.
  22   Q And who is now filling that prescription for           22   Q Your other four children didn't have forceps?
  23   the Lexapro?                                             23   A The five.
  24   A Shawn.                                                 24   Q Five children?
  25   Q And how long have you been on Lexapro?                 25   A No.

                                                                                                       9 (Pages 30 - 33)
                                              Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 12 of 299 PageID #: 317
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                       Page 34                                                      Page 36
   1   Q Okay. And did you have any pelvic pain after             1   Q    And when was that?
   2   delivery?                                                  2   A    For my 30th birthday.
   3   A I don't -- well, delivery itself is a little             3             MR. KUNTZ: Oh, wow.
   4   bit painful so I don't think there was additional          4             THE WITNESS: Happy birthday. Right?
   5   pain.                                                      5   So that was in like '89.
   6   Q What about after the delivery, not during the            6   Q BY MS. COLLINS: Have you ever had any
   7   delivery?                                                  7   sexually transmitted diseases or infections?
   8   A I don't know. I don't think so. My oldest                8   A I have not.
   9   child is 40 years old. That is a long time ago.            9   Q Aside from your pelvic issues, have you had
  10   Q Did you have any complications after any of             10   any cardiac or pulmonary issues?
  11   the deliveries?                                           11   A No.
  12   A No, I did not.                                          12   Q Have you -- do you have any kidney or thyroid
  13   Q Have you had any miscarriages before?                   13   issues?
  14   A No.                                                     14   A I do not.
  15   Q Have you had any abortions before?                      15   Q Have you ever had cancer?
  16   A No.                                                     16   A No.
  17   Q Aside from the surgery, two implants, and then          17   Q Have you ever had heart disease or
  18   explant part of the Bard mesh, have you ever had          18   hypertension?
  19   surgery on any other part of your pelvis?                 19   A No.
  20   A At the same time I had the mesh, I had a                20   Q Do you have diabetes?
  21   hysterectomy.                                             21   A I do not.
  22   Q And was that a total hysterectomy or what type          22   Q So your PFS also states that -- I mean, we
  23   was that?                                                 23   briefly talked about the weight gain issue so I just
  24   A I still have my ovaries.                                24   want to go into it, A, a bit more. Do you happen to
  25   Q In terms of approach, do you know if it was             25   know what your body mass index is?
                                                       Page 35                                                      Page 37
   1   done abdominally or vaginally?                             1   A No.
   2   A It was done vaginally.                                   2   Q And have you made any changes to your diet
   3   Q Have you ever had fibroids before?                       3   regimen compared to before the implant and how you
   4   A Yes, I have.                                             4   eat now?
   5   Q When did you have those?                                 5   A I definitely -- I don't know. I always eat
   6   A I had a fibroid -- I think it was like 2002,             6   well so I would say that there is no change.
   7   something like that.                                       7   Q And has the weight gain impacted your
   8   Q And what was the treatment for that?                     8   activities to work at all?
   9   A All kinds of treatments. I have always had --            9   A No, it has not.
  10   the reason that I even knew about it is I have            10   Q Has it impacted your ability to do household
  11   always had -- I have been anemic because of my            11   chores?
  12   menstrual cycles have always been very heavy and so       12   A No.
  13   I have had anemia. And at that time my anemia was         13   Q What about your ability to exercise?
  14   really severe and so I saw a specialist,                  14   A I don't know if it is the weight gain or the
  15   Dr. Mitchell, and he did not believe in                   15   pain. I am not sure what is causing it.
  16   hysterectomies at the time and so he said that we         16   Q What about has it impacted your ability to do
  17   needed to do these procedures beforehand, you know,       17   social activities?
  18   and so one of them they found that -- he saw that I       18   A My ability or my desire?
  19   had a fibroid so I was on medication to reduce the        19   Q Let's start with your ability.
  20   fibroid. Then they were going to go in there and          20   A No.
  21   take it out, but when he went in there, the fibroid       21   Q What about your desire?
  22   wasn't there. So I don't know what to tell you            22   A Yeah. It is hard to be overweight, be in
  23   about that. Had them, didn't have them. Who knows?        23   public places.
  24   Q Have you had tubal ligation?                            24   Q Do you have any leg, back, or spine issues?
  25   A Yes. I had a tubal ligation.                            25   A I do not.

                                                                                                     10 (Pages 34 - 37)
                                                Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 13 of 299 PageID #: 318
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                    Page 38                                                      Page 40
   1   Q Have you ever had any pain in your neck or            1   A That was the fibroid.
   2   back?                                                   2   Q Okay. And when that surgical procedure was
   3   A Uh-huh. I have pulled a muscle now and again.         3   done, he didn't find any fibroids. Correct?
   4   Q What about pinched nerves?                            4   A Right.
   5   A Probably but I don't remember, nothing like           5   Q Did he do anything else during the procedure?
   6   long lasting or significant.                            6   A I have no idea. I don't think so. Like what?
   7   Q Nothing that you have been diagnosed with.            7   I think it was just a scraping of the uterus to make
   8   Correct?                                                8   sure that it was -- I think he was trying to slow
   9   A Not that I know of, no.                               9   the bleeding down.
  10   Q And have you been diagnosed with any form of         10   Q Right. That is what I wanted to make sure
  11   arthritis?                                             11   just because if -- just because he didn't see a
  12   A No.                                                  12   fibroid doesn't mean he went in and didn't do
  13   Q You seemed hesitant about that.                      13   anything so I just wanted to see what he had done
  14   A Well, because I think I have arthritis in my         14   during that procedure.
  15   hands but I don't believe that that has actually       15   A I think he continued with the ablation.
  16   been a diagnosis.                                      16   Q Okay. And did that procedure help with the
  17   Q Okay. What type of pain do you experience in         17   heavy bleeding that you were experiencing?
  18   your hands?                                            18   A No.
  19   A Just thumb sort of pain and I have had a             19   Q So do you still -- or did you still experience
  20   steroid shot in my wrist, so...                        20   heavy bleeding after that procedure?
  21   Q What was the -- who gave you that steroid            21   A Yep.
  22   shot?                                                  22   Q And have we discussed all of the pelvic
  23   A Some doctor at the local clinic.                     23   related issues, significant medical procedures, and
  24   Q What was the purpose of it?                          24   hospitalizations that you have undergone before the
  25   A To relieve the pain.                                 25   Bard mesh implant?
                                                    Page 39                                                      Page 41
   1   Q Did he ever tell you what type of pain would          1   A I feel like we have.
   2   have caused -- or what type of pain it was?             2   Q Is there anything else that we haven't talked
   3   A He did. He said that it was -- it is like a           3   about?
   4   pulled muscle or something and it is actually a         4   A Tubal ligation, the ablation. I think that is
   5   condition. It is called Quervain's something. I         5   it. I feel like I have been really a healthy
   6   don't remember what it is but it is like tendinitis,    6   person. Very lucky to be healthy.
   7   similar to that.                                        7   Q And we talked briefly that you had been
   8   Q Have you ever been on any pain therapy for any        8   prescribed antidepressants. Do you recall when you
   9   chronic pain conditions?                                9   first started them?
  10   A No.                                                  10   A No. I would say, gosh, about the same time as
  11   Q Do you smoke cigarettes?                             11   the ablation and all that so I would say around 2002
  12   A No.                                                  12   or '4 or somewhere around there. I don't recall
  13   Q Did you smoke cigarettes?                            13   exactly.
  14   A Never. Very proud of that.                           14   Q And why were you placed on antidepressants?
  15   Q Do you drink alcohol?                                15   A Well, I had gone through a period of like six
  16   A Occasionally.                                        16   weeks of no sleep, just huge, you know, mood issues,
  17   Q How often would you say?                             17   a bunch of depressive signs.
  18   A On average once every two weeks.                     18   Q Do you know why you went through that period
  19   Q And aside from the issues that we have               19   of no sleep?
  20   discussed, have you ever had any other significant     20   A No, I do not. I just was assuming it was
  21   health issues throughout your life?                    21   because I was depressed and I think that being
  22   A Not that comes to mind.                              22   depressed is -- you know, it doesn't have anything
  23   Q On page 10 of your PFS it indicates that you         23   to do with me. It has to do with my system working.
  24   had a uterine ablation in 2002 from Dr. Mitchell       24   Q But there was no significant event that --
  25   Strauss.                                               25   A No.

                                                                                                   11 (Pages 38 - 41)
                                             Veritext Legal Solutions
  800.808.4958                                                                                          770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 14 of 299 PageID #: 319
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                   Page 42                                                     Page 44
   1   Q -- would have caused --                             1   Q And what was it that -- with that conversation
   2   A No.                                                 2   that they decided that you were a candidate for the
   3   Q Who first diagnosed you with depression?            3   mesh and the bladder sling?
   4   A Lynn Hoth, I think.                                 4   A Well, I had pretty severe incontinence.
   5   Q And you experienced depression before you were 5        Severe as in walking too fast, sneezing would cause
   6   implanted with the Bard product. Correct?             6   leakage and so -- and I still had -- I had -- you
   7   A Yes.                                                7   know, I couldn't completely relieve my bladder. I
   8   Q And you were prescribed antidepressants before 8        didn't know that but that was the case. She
   9   you were implanted with the Bard product. Correct? 9      demonstrated that. And then during the exam, she
  10   A Yes.                                               10   talked about the sling and then she said that it
  11   Q Did you and your husband ever seek mental          11   would be a good idea to do this mesh as well to
  12   health counseling or therapy or marriage counseling 12    build up the vaginal walls.
  13   before the implant surgery?                          13   Q And how frequently did you experience
  14   A Yeah. I think we did.                              14   incontinence on a daily basis?
  15   Q Do you recall when that was?                       15   A Daily. How often?
  16   A The year before we married.                        16   Q Yeah.
  17   Q And why did you go see a counselor?                17   A Many times.
  18   A To see if we were habitable, co-habitable          18   Q Did you ever have to wear a pad during the
  19   together, sort of figure things out, see if it was a 19   day?
  20   good decision. I had already made two bad ones       20   A Uh-huh.
  21   so...                                                21   Q How many would you go through a day, would you
  22   Q And have you personally without your husband 22         say?
  23   ever sought counseling or therapy from a mental      23   A Oh, one. One or two. Two, I would say.
  24   health professional?                                 24   Q And how frequently would you have to urinate
  25   A No. You mean like a psychologist or -- yes,        25   during the day?
                                                   Page 43                                                     Page 45
   1   no.                                                   1   A That is a great question. I am not sure about
   2   Q Did you ever go to therapy at all on your own?      2   that. I am sorry.
   3   A I don't think so.                                   3   Q Would you say it was more than normal prior to
   4   Q So this next line of questions is going to          4   having children?
   5   relate to your experiences and your symptoms before 5     A You know, it wasn't the urgency to go. That
   6   the implant surgery and then I will let you know      6   was not my issue.
   7   when we are shifting to after.                        7   Q So what would you say the issue was?
   8   A Okay.                                               8   A The leakage, yeah.
   9   Q So what pelvic symptoms were you experiencing 9         Q And did you have any abdominal pain before
  10   prior to the implant surgery that caused you to get  10   your implant?
  11   the surgery?                                         11   A Uh-uh -- no. Excuse me.
  12   A I went in for a hysterectomy. The                  12   Q Did you have any of that discomfort in your
  13   hysterectomy doctor is located in the same place as 13    pelvic area before your implant?
  14   the urologist which is Kim. So when I went for the 14     A No.
  15   hysterectomy, she is a specialist. She was           15   Q Did you ever get bladder infections or UTIs
  16   recommended from my nursey (sic) friends around      16   prior to the implant?
  17   where I live. So I went to see her and she also had  17   A No.
  18   asked me about incontinence and other issues and she 18   Q Did you have a bulge prior to the implant?
  19   said, well, you know, I have a colleague upstairs    19   A A bulge?
  20   that does that. Do you want to -- you know, we       20   Q A bladder bulge at all?
  21   should talk to her. So I said, okay. And so I went   21   A I don't know.
  22   up and talked to the urologist and we decided        22   Q Did you ever experience constipation before
  23   through our conversation that I was a candidate for  23   your implant?
  24   a sling, a bladder sling and I assumed the mesh at   24   A Not as a medical issue.
  25   the same time.                                       25   Q Did you ever have a sensation that you

                                                                                                 12 (Pages 42 - 45)
                                            Veritext Legal Solutions
  800.808.4958                                                                                        770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 15 of 299 PageID #: 320
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                       Page 46                                                      Page 48
   1   couldn't completely empty your bowels at the end of        1   Q What year was your last child born?
   2   a bowel movement?                                          2   A '86.
   3   A I don't know that either.                                3   Q And you didn't experience any incontinence
   4   Q Did you ever have pain during sex prior to the           4   between the period of '86 to about '06 or '07?
   5   implant?                                                   5   A Not as a problem, no.
   6   A No.                                                      6   Q Okay. So as a result of the incontinence you
   7   Q How did the incontinence impact your life?               7   made the decision to seek the help of a physician.
   8   A I always had to bring extra clothes. You                 8   Correct?
   9   know, I was always aware of how close a bathroom was       9   A Uh-huh.
  10   or, you know, wondering what the activities -- how        10   Q And you ultimately saw Dr. Kim as a solution
  11   strenuous they were going to be, make sure I had          11   for your problems. Correct?
  12   extra pads.                                               12   A Yes, through my -- through the other doctor.
  13   Q The leakage that you experienced, would that            13   I remembered her name a little bit ago, but she is
  14   occur more with strenuous activity?                       14   the one who suggested I see Dr. Kim.
  15   A Uh-huh, yes.                                            15   Q So you were referred to Dr. Kim?
  16   Q Were you still able to work?                            16   A I was referred to Dr. Kim.
  17   A Uh-huh, yes.                                            17   Q I believe it was Dr. Lynn Hoth; is that right?
  18   Q I was just waiting for you to swallow.                  18   A No.
  19   A Thank you.                                              19   Q So you don't remember who referred you to
  20   Q Were you still able to do household chores?             20   Dr. Kim?
  21   A Yes.                                                    21   A I do. I can tell you. Let's see. I know she
  22   Q Were you restricted at all in what you could            22   is written in here somewhere. It was somebody at
  23   do at home?                                               23   the Portland Adventist. Julie Crawford.
  24   A No.                                                     24   Q Julie Crawford. And who was Julie Crawford?
  25   Q And would you say that your symptoms were               25   A She was the obstetrician and gynecologist that
                                                       Page 47                                                      Page 49
   1   getting worse over time?                                   1   did my hysterectomy. She also -- both her and Kim,
   2   A Yes. Yes, I would.                                       2   Dr. Kim, did both of the -- I mean they both did the
   3   Q How so?                                                  3   hysterectomy and the bladder sling together.
   4   A Well, the incontinence was more frequent and             4   Q It was at the same time?
   5   more serious. It wasn't just a drop anymore.               5   A It was at the same time.
   6   Q And would you say that that was a result of --           6   Q Okay. When was your first meeting with
   7   strike that.                                               7   Dr. Kim?
   8           Was it worse after your first childbirth           8   A On the day that I met with Dr. Crawford about
   9   compared to your last childbirth?                          9   the hysterectomy.
  10   A No. Really that did not change -- my                    10   Q And do you recall how long that first meeting
  11   incontinence didn't change until just before I went       11   was?
  12   in. It was like the last two or three years before        12   A No.
  13   that that caused -- that it was noticeable.               13   Q Can you tell me a bit about the discussions
  14   Q Okay. Did you experience incontinence after             14   that you had with Dr. Kim?
  15   your first childbirth?                                    15   A It was very interesting. I went in and she,
  16   A No.                                                     16   you know, asked about my incontinence and I said,
  17   Q When would you say that the incontinence                17   yeah. And she said, well, so I would like you to go
  18   started?                                                  18   in and go to the bathroom. And so I did. And then
  19   A I would say it was after, you know, I did all           19   she said, so now we are going to see if there is any
  20   the ablation and that, so I think it was, I don't         20   residual urine in your bladder. And so she did a
  21   know, just before I went in for the hysterectomy. I       21   catheter and took out an enormous amount of urine.
  22   just think things were just really quickly changing.      22   And I was like, what? So anyway, she was like,
  23   It was a little scary actually. So maybe since I          23   yeah, you have got some issues here and so it looks
  24   had -- it was '08 so I would say by '06 probably,         24   like your bladder is sagging. And so she explained,
  25   '07.                                                      25   you know, what was going on and I can't tell you

                                                                                                     13 (Pages 46 - 49)
                                               Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 16 of 299 PageID #: 321
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                        Page 50                                                         Page 52
   1   exactly what was said but she said that, you know,          1   the mesh implant and the bladder sling. Correct?
   2   the bladder sling was probably the best solution            2   A Uh-huh, yes.
   3   because it could just hold it. You know, it could           3   Q And did she provide any literature or patient
   4   hold the bladder up. And then she also talked about         4   brochures for you to read up on the bladder sling
   5   the vaginal walls may need work. She asked if I had         5   and the mesh implant?
   6   problems defecating, and I said, not so much. And           6   A I assume she did but I don't remember them
   7   she said, well, you know, that might be an issue            7   or -- I mean, I think she was very informative so I
   8   down the road. And so anyway, it was decided that           8   assume she did.
   9   those two procedures would benefit me.                      9   Q And I know you don't remember, but would it be
  10   Q So what do you mean by she thought that                  10   your general practice to read through that
  11   defecating might be an issue down the road?                11   literature that she gave you?
  12   A Well, I don't know. She just said, you know,             12   A Yes. I am definitely the person who reads the
  13   sometimes when you have difficulty urinating,              13   directions. I, you know, look at all the pictures,
  14   sometimes it is all the same muscle areas and so           14   so, yes.
  15   maybe your muscles are weakening and you need this         15   Q Do you remember anything that the literature
  16   mesh that would really help. So I don't think she          16   said at all?
  17   treated the -- you know, for not being able to have        17   A I remember some pictures. You know, there was
  18   a great bowel movement but that was part of the            18   a picture and this is what it looked like I think.
  19   conversation.                                              19   In my head that is what I see. That is all.
  20   Q Okay. And when you described that you went to            20   Q Did she diagram anything for you to help
  21   the restroom and then she catheterized and there was       21   explain the procedure?
  22   an enormous amount of bladder left, did you ever           22   A She may have. I don't remember.
  23   feel or have any feeling that there was bladder --         23   Q Did you ask Dr. Kim any questions about the
  24   A No.                                                      24   procedure?
  25   Q -- or there was urine still in your bladder?             25   A I mean, I am sure I asked her a few questions,
                                                        Page 51                                                         Page 53
   1   A No. That is why it was so shocking to me. It              1   but I was really just waiting for her to tell me. I
   2   really was a pretty shocking moment.                        2   don't think I spent a lot of time asking a bunch of
   3   Q And did she ever discuss alternative                      3   questions. I think I was asking like, well, what is
   4   treatments for you besides the bladder sling and the        4   the recovery time? Will this interfere with the
   5   mesh implant?                                               5   hysterectomy that I am going to have, because that
   6   A Not doing anything is what I remember.                    6   was my -- that was the most important procedure to
   7   Q Did she ever discuss any medications that you             7   me was the hysterectomy.
   8   could take?                                                 8   Q Why was that the most important?
   9   A No.                                                       9   A Because I had been bleeding my entire life.
  10   Q Did she ever discuss physical therapy or                 10   Okay? That was -- and I was anemic. It was just
  11   exercises that you could do?                               11   really a problem.
  12   A No.                                                      12   Q And what did she say that the bladder sling
  13   Q But she did say that you could do nothing.               13   and the mesh implant -- what type of effect did she
  14   Correct?                                                   14   say that that would have on the hysterectomy?
  15   A Yes.                                                     15   A I believe there was no effect and it would be
  16   Q And why was that not an option for you?                  16   a great procedure to have at the same time. You are
  17   A It was a pretty serious -- you know, the                 17   all in the same area. You know, it is like a good
  18   incontinence was very serious for me. I really felt        18   fit. And she told me at the time that both doctors
  19   like if there was something to be done, I was pretty       19   would be doing each other's procedure. Like she
  20   excited about that. And she had been recommended to        20   would be doing the sling and then Dr. Crawford would
  21   me from my friend. I mean, they were so -- they            21   be her backup and the other way around.
  22   really felt like she was a great doctor and so I           22   Q Did she ever tell you the name of the
  23   definitely had a lot of confidence in what she had         23   manufacturer of the mesh implant like during that
  24   to say.                                                    24   conversation before the surgery?
  25   Q And so her ultimate recommendation to you was            25   A Not that I remember. The only thing I

                                                                                                        14 (Pages 50 - 53)
                                                Veritext Legal Solutions
  800.808.4958                                                                                                770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 17 of 299 PageID #: 322
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                      Page 54                                                        Page 56
   1   remember is there was a -- during one of my               1   sling redone?
   2   surgeries. I don't remember if it was the first or        2   A I think she -- I think during her recovery she
   3   second there was a representative during my surgery.      3   like made a quick move and like tore it or
   4   I had to sign a piece of paper that said that they        4   something. It was something like that. It was
   5   could be there during my surgery.                         5   really her own -- kind of her own doing. I think
   6   Q And did that representative ever talk to you            6   that is what she told us.
   7   about anything?                                           7   Q Did you ever ask Dr. Kim about her
   8   A No.                                                     8   qualifications to perform this surgery?
   9   Q Do you know if they just watched the surgery            9   A No.
  10   or what role they played?                                10   Q Did you ask her if she had ever implanted this
  11   A I have no idea, and the only reason I remember         11   product before and how many times she had implanted
  12   is because it just felt like what, ew. You know, I       12   it?
  13   didn't -- I thought it was strange. So that is why       13   A I don't believe -- no, I absolutely didn't ask
  14   I was thinking that maybe at that time they said,        14   her that, but I think she implied that she had done
  15   oh, this is a Bard representative but I -- that          15   this surgery many times so she certainly didn't
  16   didn't settle in my head anywhere. I don't know.         16   mention the product or anything like that.
  17   Q You don't know who -- what company --                  17   Q Did she ever tell you what the success rate
  18   A I have no idea, none, none.                            18   was of the product that she was using to implant?
  19   Q -- they were representing?                             19   A I assume so.
  20   A Maybe it wasn't even that company. Maybe it            20   Q And you just don't remember what she said?
  21   was something else, some other instrument they were      21   A I do not remember. I think it was favorable.
  22   using. I have no idea.                                   22   Q Did you do any of your own independent
  23   Q And did you trust Dr. Kim's recommendation for         23   research online about the course of treatment that
  24   the bladder sling and the mesh implant?                  24   you were going to experience?
  25   A Absolutely.                                            25   A I did not.
                                                      Page 55                                                        Page 57
   1   Q And why is that?                                        1   Q Did you do any research specifically about the
   2   A Well, she was recommended to me by this nurse           2   transvaginal mesh and the Bard product that you were
   3   that, you know, had worked with a lot of people.          3   going to be receiving?
   4   She is my neighbor. She worked a long time. She           4   A Absolutely not. I just want to say one more
   5   had seen this person. She had seen Dr. Crawford and       5   time the surgery I was most interested in was the
   6   Dr. Crawford had recommended this other woman and so      6   hysterectomy. This other one was almost like a
   7   I was just -- it was a great -- you know, a women's       7   little picnic, you know, a little bonus.
   8   hospital, so, yeah, she was an expert. I absolutely       8   Q Okay. And prior to the surgery, did Dr. Kim
   9   trusted her.                                              9   ever discuss the risks and benefits of the surgery
  10   Q And prior to the surgery, did you do -- did            10   with you?
  11   you evaluate Dr. Kim's skills at all on your own?        11   A I am sure she must have. I just felt like she
  12   A I did not.                                             12   was very informative and very thorough and I just
  13   Q Had you talked to anyone who had surgery with          13   felt like it was going to be a great surgery, you
  14   Dr. Kim?                                                 14   know, really solve my issues. So I am sure she
  15   A Not before the surgery.                                15   talked about it.
  16   Q Did you talk to anyone after the surgery?              16   Q And do you remember any part of that
  17   A My neighbor who had had a bladder sling and            17   conversation of what she said would be the benefits
  18   she actually had to have hers redone.                    18   or the risks of the surgery?
  19   Q And Dr. Kim was the implanting physician on            19   A Well, the risks, I felt like they were just
  20   that?                                                    20   like surgery risks like anesthesia. You know, there
  21   A Uh-huh.                                                21   would be a recovery period. So that is what I
  22   Q What was is the neighbor's name that you spoke         22   remember. I don't -- I mean, the risks, I am just
  23   with?                                                    23   going to say this: There was never anything about
  24   A Gayle Stephens.                                        24   sexual intercourse being different or -- I mean,
  25   Q Do you know why she had to have her bladder            25   there is nothing like that that was mentioned. That

                                                                                                      15 (Pages 54 - 57)
                                              Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 18 of 299 PageID #: 323
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                       Page 58                                                      Page 60
   1   would have been a super red flag for me.                   1   before that.
   2   Q So since you don't specifically remember,                2   Q About a year later after the surgery?
   3   would you defer to your physician about your               3   A It was exactly -- almost exactly a year later.
   4   discussion and the general practice with informed          4   Q Did you ever see her for a post-op
   5   consent?                                                   5   appointment?
   6              MR. KUNTZ: Objection.                           6   A Uh-huh.
   7              You can answer.                                 7   Q And when was that?
   8              THE WITNESS: Can you repeat the                 8   A Four weeks, three weeks, six weeks after. I
   9   question?                                                  9   think there were two of them actually with her and
  10   Q BY MS. COLLINS: So since you don't remember,            10   Dr. Crawford.
  11   would you basically trust your physician's testimony      11   Q And what was the prognosis at the post-op
  12   about the discussion about informed consent that she      12   appointment?
  13   would have given you?                                     13   A I think they said you are healing fine.
  14   A Not at this point. I mean, I don't know. I              14   Q Were there any complications that they
  15   will just say I don't know. Would I trust                 15   discussed with you?
  16   everything? I did then. I mean, I trusted                 16   A No.
  17   everything she said then but now I would -- I would       17   Q Did you ever speak to Dr. Crawford about the
  18   do everything different so...                             18   procedure that Dr. Kim conducted?
  19   Q What do you mean you would do everything                19   A I never saw Dr. Crawford again after my
  20   different?                                                20   hysterectomy and the six-week, so I have never
  21   A I mean, I would never have had the mesh                 21   talked to her about that.
  22   surgery because of all the complications that -- my       22   Q And did you ever meet any Bard sales
  23   life changing. If I would have read anything online       23   representatives?
  24   or had any inkling that it would even have a chance       24   A Not that I know of. Like I said, there was
  25   of causing any of the issues that have plagued us, I      25   that one person who was there at the surgery, but I
                                                       Page 59                                                      Page 61
   1   would never have had the surgery.                          1   don't know at this point, I don't know anything, who
   2   Q You signed consent forms for the surgery.                2   they were, or even what product they represented.
   3   Correct?                                                   3   Q Did they have a conversation with you at all
   4   A I am sure I did.                                         4   before the surgery?
   5   Q And would it be your general practice to read            5   A I think it was an introduction so, no,
   6   the forms before signing the consent forms?                6   conversation.
   7   A No.                                                      7   Q And did you speak to anyone else about your
   8   Q And why not?                                             8   surgery?
   9   A The consent forms are usually given to you               9   A Anyone else?
  10   before surgery and the nurse usually tells you what       10   Q Yeah. Like besides Dr. Kim and --
  11   it says. It usually says, you know, you are giving        11   A Like to have the surgery or after the surgery?
  12   us permission to do the surgery or you are giving us      12   Q Just after the surgery. Did you see any other
  13   permission to bill your insurance. That has been my       13   doctors at all?
  14   experience.                                               14   A I don't think so.
  15   Q So you wouldn't have read through the consent           15             MS. COLLINS: Can we take a quick
  16   forms then?                                               16   five-minute break?
  17   A I would have perused them. Read them                    17             MR. KUNTZ: Sure.
  18   thoroughly, it is not likely.                             18             (Recess.)
  19   Q So after your implant surgery, when was the             19   Q BY MS. COLLINS: So now I am just going to
  20   next time that you saw Dr. Kim?                           20   talk to you about the implant surgery and your post
  21   A After the bleeding, and like I said, I don't            21   implant condition. So you had the implant surgery
  22   know what time -- what date that was. It was either       22   on January 15th in 2008; is that correct?
  23   the end of December or the beginning of January           23   A Yes.
  24   because my revision surgery was the end of January        24   Q Do you know if you were under general
  25   so it was either the beginning or somewhere just          25   anesthesia?

                                                                                                     16 (Pages 58 - 61)
                                               Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 19 of 299 PageID #: 324
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                      Page 62                                                     Page 64
   1   A Yes, I was.                                             1   Q So you took that four to six weeks off of
   2   Q And do you remember any discussions that you            2   work. Correct?
   3   had with Dr. Kim after the surgery on the day of the      3   A Yes.
   4   surgery?                                                  4   Q And were you able to get through a full
   5   A I don't remember them. I know I did but...              5   workday after that recovery period?
   6   Q Did you stay overnight in a hospital?                   6   A I did. It wasn't easy but I did do it.
   7   A Yes. I had the hysterectomy so that was the             7   Q So did you have any issues -- what kind of
   8   reason I stayed overnight.                                8   issues did you have?
   9   Q Right, okay. And did you have any                       9   A Just tired. You know, I think just any normal
  10   complications while you were in the hospital?            10   issues you would have after surgery and getting back
  11             THE WITNESS: Do you remember if I              11   to full-time work.
  12   had any -- I don't think so either. I don't know.        12   Q What do you do for a living?
  13   Sorry. I know I can't ask him.                           13   A I am a high school teacher.
  14   Q BY MS. COLLINS: Do you remember how long you           14   Q Do you teach a certain subject?
  15   stayed in the hospital?                                  15   A I teach -- I am a social studies teacher and I
  16   A Two or three nights.                                   16   teach reading, writing, all kinds of things.
  17   Q Were you given any discharge instructions?             17   Q And besides that four-to-six-week gap before
  18   A Oh, I am sure.                                         18   you returned to work, how long did it take you to
  19   Q Do you recall if you were given separate               19   return to your normal daily activities?
  20   discharge instructions for the mesh implant and          20   A Great question. I assume -- but I don't know.
  21   bladder sling and the hysterectomy?                      21   I am just assuming. So it didn't seem unusual, an
  22   A I don't.                                               22   unusual amount of time.
  23   Q Would it be your general practice to follow            23   Q Would it be around the same time that you
  24   the discharge instructions if they were given to         24   started work, do you think?
  25   you?                                                     25   A It took me a little bit longer to really get
                                                      Page 63                                                     Page 65
   1   A Uh-huh, absolutely.                                     1   my strength and my energy back.
   2   Q And how were you doing after the surgery?               2   Q And did you consider Dr. Kim to be a good
   3   A Like right after the surgery? Well, I was               3   physician?
   4   really laid up. I mean, it took the full four             4   A I did very much so.
   5   weeks. You know, I thought I would get a lot of           5   Q And why did you stop seeing Dr. Kim?
   6   reading done. Oh, this is so wonderful. I will            6   A There was just no more need. I had the
   7   have all this time and really it was not like that        7   surgery. I had the revision surgery. I have not
   8   at all. It was full recovery. There was a lot             8   had any need to go back to see her. I have -- my
   9   of -- I couldn't do anything. You know, just really       9   incontinence has been taken care of.
  10   tired, exhausted. Very difficult to move. Don was        10   Q And when was the last time you saw her?
  11   with me and my sister came and helped as well.           11   A I can tell you. I have my last appointment, I
  12   Q Were you on bedrest for most of that time?             12   believe, card. It was either 4/16 -- 4/16/09,
  13   A Uh-huh.                                                13   9 o'clock in the morning.
  14   Q Do you recall how long you were on bedrest             14   Q And you said that you did consider Dr. Kim to
  15   for?                                                     15   be a good physician?
  16   A Well, I was off work for probably -- I think           16   A Yes.
  17   it was supposed to be six weeks, so it was like five     17   Q Do you still consider her to be a good
  18   or six weeks before I got a go-ahead to go back to       18   physician?
  19   work.                                                    19   A Yes, I do.
  20   Q And did you have any urinary incontinence              20   Q Do you have any opinion of her and her skills
  21   symptoms after the surgery?                              21   at all?
  22   A Not that I recall.                                     22   A Well, I do. I think she did what she said she
  23   Q And did the surgery resolve your urinary               23   was going to do in that my incontinence is fixed.
  24   incontinence issues?                                     24   Q And did you sue Dr. Kim at all?
  25   A Yes.                                                   25   A No.

                                                                                                    17 (Pages 62 - 65)
                                              Veritext Legal Solutions
  800.808.4958                                                                                           770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 20 of 299 PageID #: 325
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                    Page 66                                                     Page 68
   1   Q Why not?                                              1   Q And has that changed since before the mesh
   2   A Why would I? I have no reason to sue her.             2   implant to now after the mesh implant?
   3   Q So we have talked about all of your complaints        3   A I think it has taken a whole lot more effort.
   4   and your issues. Correct?                               4   It has taken a lot of effort to emphasize those
   5   A Uh-huh.                                               5   pieces because sexuality is a much easier way to
   6   Q So now I just want to talk about how they have        6   express love and affection.
   7   affected your life. Your incontinence that you had      7   Q And would you say that this experience has
   8   for the reason that you had the mesh implant is         8   caused you and your husband to grow closer to each
   9   resolved. Correct?                                      9   other?
  10   A It is resolved.                                      10   A No, I would not. I would say it has
  11   Q And have you regained your normal level of           11   definitely not caused that.
  12   sexual activity?                                       12   Q Has it caused you to grow apart from each
  13   A I have not. And you know what? I would take          13   other?
  14   incontinence over this 100 times.                      14   A Yes. Thus the counseling.
  15   Q Prior to the mesh implant surgery, how often         15   Q And are there any hobbies or activities that
  16   were you able to engage in sexual intercourse?         16   you can no longer do as a result of your mesh
  17   A Daily, up to daily. I mean, obviously it is          17   implant?
  18   probably not. It is probably two or three times a      18   A Let's see. I know there is a ton of things we
  19   week.                                                  19   have changed and some it is unconsciously, some of
  20   Q And what about post surgery?                         20   it is consciously. But anything that is too
  21   A Much limited. I mean, hardly ever.                   21   strenuous for me. I mean, Don is a very active
  22   Q Before the implant surgery were you able to          22   person and so -- I mean, even too much digging in
  23   achieve orgasms through sex?                           23   the garden can be really painful and exhausting so,
  24   A Absolutely.                                          24   I mean, it has curtailed it, yes.
  25   Q And what about post implant?                         25   Q And are you making a claim for lost wages?
                                                    Page 67                                                     Page 69
   1   A Yes. I can still orgasm.                              1   A No, I am not.
   2   Q And what about your spouse who is making the          2   Q And when was the last time that you were able
   3   loss of consortium claim? Is he still able to           3   to take a vacation?
   4   orgasm through sex now?                                 4   A We took a vacation Christmas before last. We
   5   A If the sex happens, I assume, but it doesn't          5   flew to Hawaii.
   6   happen because it is too painful.                       6   Q And has your post-implant symptoms -- did that
   7   Q When was the last time you were able to engage        7   affect your vacation at all?
   8   in sexual intercourse?                                  8   A We didn't go on any big, long hikes. We kind
   9   A That is a great question. I have no idea. It          9   of sat around and read books and...
  10   has been months, months. And it was just as painful    10   Q And what would you have probably done if you
  11   then as it was the last time. And I finally told       11   went on a vacation before the mesh implant?
  12   him that time it was painful so it was kind of         12   A Sightsee a lot, done a lot more hiking and
  13   horrible.                                              13   make kayaking. I mean, we have done a lot of things
  14   Q And have you been able to express your love          14   so...
  15   for your spouse in any other way besides just sexual   15   Q And due to the mesh implant, you are not able
  16   intercourse?                                           16   to engage in activities like that?
  17   A Absolutely. We love each other very much.            17   A I would say due to my -- you know, just how my
  18   Q And is your marriage and relationship still          18   energy levels are lower. Is it because of the mesh
  19   strong?                                                19   implant? It feels like it.
  20   A Yes.                                                 20   Q And do you know anyone who works at Bard at
  21   Q And what other ways do you express your love         21   all?
  22   and companionship for each other?                      22   A I do not.
  23   A By being companions, being friends, living in        23   Q And have you ever spoken to anyone who has
  24   the same house, enjoying the same activities as in     24   been employed at Bard? And I know that you don't
  25   more walks.                                            25   know about that representative, so aside from that

                                                                                                  18 (Pages 66 - 69)
                                             Veritext Legal Solutions
  800.808.4958                                                                                         770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 21 of 299 PageID #: 326
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                    Page 70                                                       Page 72
   1   representative.                                         1   A Three and one hour so four hours about.
   2   A I do not, no.                                         2   Q And did you meet with anyone else to prepare
   3   Q And other than your lawyers, with whom have           3   for the deposition today?
   4   you discussed this lawsuit?                             4   A Like... no. I mean, no.
   5   A My sister.                                            5   Q Did you review any documents on your own or
   6   Q What about other doctors or nurses?                   6   with your attorney to prepare for the deposition
   7   A (Shaking head.)                                       7   today?
   8   Q Is that a no?                                         8   A No. Say that again.
   9   A It is a no. I am sorry. No.                           9   Q Did you review any documents either on your
  10   Q And has anyone other than your attorneys ever        10   own or with your attorney to prepare for today?
  11   told you that Bard has done anything wrong?            11   A Well, I did look at my fact sheet again to
  12   A Uh-uh. I do not know anything about Bard.            12   make sure I had it. I didn't know if I needed to
  13   Q Has anyone ever told you that Bard was               13   bring it and so -- and I ended up not bringing it so
  14   negligent?                                             14   I guess I didn't need it.
  15   A No.                                                  15   Q And did you look at any of your medical
  16   Q Has anyone ever told you that the mesh               16   records at all?
  17   implant --                                             17   A I have never seen my medical records.
  18   A Except my lawyer.                                    18   Q At any time did you do any research about the
  19   Q Besides your lawyer, yes.                            19   issues in this case?
  20   A Okay.                                                20   A (Shaking head.)
  21   Q Besides your lawyer, has anyone ever told you        21   Q Is that a no?
  22   that Bard -- the mesh implant and the bladder sling    22   A That is a no. I can -- yeah, that is a no.
  23   that you received was defective?                       23   Q Did you do any Google research about anything
  24   A No.                                                  24   to do with this case?
  25   Q Okay. So other than your attorneys, has              25   A I just looked on -- in the newspaper today and
                                                    Page 71                                                       Page 73
   1   anyone ever told you that Bard did not give adequate    1   they said that Bard was being bought by someone, so
   2   warnings to their physicians?                           2   I didn't do any research but I did see it. And I
   3   A I haven't heard anything like that. I don't           3   was wondering if it was the same Bard so I didn't
   4   know.                                                   4   purposely do it. It was on the front page.
   5   Q Other than your attorneys, has anyone ever            5   Q Did anyone instruct you on how to answer my
   6   told you that Bard did not give adequate                6   questions today?
   7   instructions to your physicians?                        7   A No.
   8   A No.                                                   8   Q So I just kind of want to talk about your
   9   Q And have you shared with me all of your               9   decision to file suit. When did you make that
  10   complaints about the Bard products that you            10   decision to file suit?
  11   received?                                              11   A My sister saw an advertisement on TV that
  12   A I believe so.                                        12   talked about the transvaginal mesh and I didn't
  13   Q So without telling me any specific                   13   even -- anyway, she said, oh, my God, there was a
  14   conversations that you had with your attorneys, what   14   list of all your symptoms. And she is the only one
  15   did you do to prepare for this deposition today?       15   who knew my symptoms because we had talked about it.
  16   A I got time off work. We talked through e-mail        16   Don didn't know about it. So she actually called
  17   a few times kind of setting up the appointment, just   17   the company or called the number on the board and
  18   telling me where it would be, kind of how long it      18   she said -- and then she told me about it. And so I
  19   would last. We met last night. We met this             19   decided -- and she knows how devastated it has been
  20   morning.                                               20   for my life -- devastating. And so I decided I
  21   Q So how many times have you met with your             21   would just call the number.
  22   attorney to prepare for this deposition, not in        22   Q Do you remember when you first saw that
  23   total, just to prepare for today?                      23   commercial on the television?
  24   A We met in person twice.                              24   A Maybe 2013 or '14. '14, I believe it was,
  25   Q And how long did those meetings last?                25   2014.

                                                                                                   19 (Pages 70 - 73)
                                             Veritext Legal Solutions
  800.808.4958                                                                                           770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 22 of 299 PageID #: 327
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                       Page 74                                                      Page 76
   1   Q And that was when you made the decision to               1   like once a weekend. One drink every weekend. That
   2   file suit?                                                 2   is when I am really swinging out.
   3   A Yeah, uh-huh.                                            3   Q Do you use recreational drugs at all?
   4   Q And when did you first consult an attorney               4   A That is not Tylenol. Right?
   5   about this case?                                           5   Q Right.
   6   A I can say it was close to that time, either              6   A So, no, I don't.
   7   '14 or '15, not too -- I don't know. Shortly after         7   Q Have you ever served in any branch of the
   8   that.                                                      8   military?
   9   Q Do you recall who you consulted with?                    9   A Nope.
  10   A I am sorry. I don't.                                    10   Q Have you ever served as a witness in a trial?
  11   Q How did you find your attorney?                         11   A Yes -- no. Oh, no. I am sorry. I am the
  12   A From calling that -- from calling a number and          12   jury.
  13   somehow in that process.                                  13   Q Have you ever served on the jury?
  14   Q Did you ever receive a call from a company who          14   A Yes.
  15   knew that you had been implanted with the                 15   Q Do you agree that it is important for a jury
  16   transvaginal mesh and was offering to refer you to a      16   to consider both sides of the story before rendering
  17   lawyer?                                                   17   a verdict?
  18   A No, I don't believe so.                                 18   A Absolutely.
  19   Q Do you know anyone else who filed suit against          19   Q And have you ever had any reason to obtain an
  20   Bard?                                                     20   attorney in the past prior to filing this lawsuit?
  21   A Uh-uh.                                                  21   A Yes.
  22   Q Did that neighbor that you spoke of earlier             22   Q And what were those circumstances?
  23   when you were talking about --                            23   A Divorce, child custody.
  24   A No.                                                     24   Q Who did you hire at that time? Do you recall?
  25   Q Did she ever file suit?                                 25   A Joel Sacks for one and Lois Albright.
                                                       Page 75                                                      Page 77
   1   A No, not at all, no. She really -- her issue              1   Q And that was for?
   2   was -- she doesn't have my issues. Her issues are          2   A Divorce and child custody.
   3   different.                                                 3   Q So can you tell me a bit about your
   4   Q And do you know anyone else besides that                 4   educational background?
   5   neighbor we previously spoke about who was implanted       5   A I have a master's degree. I have a bachelor's
   6   with the Bard mesh product?                                6   degree in secondary education and a master's degree
   7   A Nobody.                                                  7   in history and secondary education.
   8   Q Have you sold or assigned any interest in your           8   Q And where did you receive your bachelor's
   9   right to recover any damages in this lawsuit to a          9   degree from?
  10   third party?                                              10   A Western Oregon University.
  11   A I don't even know what that would look like so          11   Q And where did you receive your master's from?
  12   I assume no.                                              12   A First of all, excuse me, Western -- it is the
  13   Q Have you ever filed for bankruptcy before?              13   same college. They just changed names. Western
  14   A No.                                                     14   Oregon University for both.
  15   Q Have you ever filed a lawsuit before?                   15   Q And do you hold any professional licenses or
  16   A No.                                                     16   certifications?
  17   Q Have you ever been sued before?                         17   A No, just the teaching degree.
  18   A No.                                                     18   Q And where are you currently employed?
  19   Q Have you ever been arrested?                            19   A Neah-Kah-Nie High School in Rockaway.
  20   A No. Exciting. I told you I just got a                   20   Q And you said that you teach social studies and
  21   speeding ticket though.                                   21   writing?
  22   Q I know you said you drink occasionally so how           22   A Literacy. I also teach home ec. I have a
  23   often would you say that you drink?                       23   variety of things on my plate.
  24   A I would just say -- I mean, it goes off and             24   Q And have you ever been terminated or
  25   on. Sometimes when I am really drinking heavy it is       25   voluntarily left a job due to any medical, physical,

                                                                                                     20 (Pages 74 - 77)
                                               Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 23 of 299 PageID #: 328
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                    Page 78                                                          Page 80
   1   or psychiatric condition?                               1   legal training?
   2   A Nope.                                                 2   A No.
   3   Q Have you ever filed a workers' compensation           3   Q Have any of your family or friends experienced
   4   claim?                                                  4   incontinence?
   5   A Nope.                                                 5   A Yes.
   6   Q Are you currently on social security                  6   Q Who would that be?
   7   disability?                                             7   A Coworkers older than myself so it is only said
   8   A No.                                                   8   in passing.
   9   Q So how long have you and Don been married?            9   Q And do you know if they ever had a repair
  10   A 16 years.                                            10   involving mesh?
  11   Q Have you ever been separated from Don?               11   A None. None of them have.
  12   A No.                                                  12   Q Okay. That was a confusing question on my
  13   Q Have you ever considered divorce?                    13   point.
  14   A No.                                                  14   A Yeah. None of them that I know have.
  15   Q Did Don accompany you to your doctors' visits        15   Q And have you ever had any family or friends
  16   when you saw Dr. Kim or any of your doctors?           16   who had a hernia repair?
  17   A Yeah. He has been there before. I am not             17   A I believe -- I don't know. Not that I know
  18   sure if it was during that time but he has been        18   of. I think my brother has but I don't know that
  19   there before. Actually I don't think he was there      19   for sure.
  20   during that time. I think it was my sister who went    20   Q Do you know if mesh was used in the hernia
  21   with me.                                               21   repair?
  22   Q To talk about the mesh implant?                      22   A I don't know what is used in hernia repair. I
  23   A Uh-huh.                                              23   am sorry.
  24   Q And you said that you have six children.             24   Q Not just generally but just with his current
  25   Correct?                                               25   repair.
                                                    Page 79                                                          Page 81
   1   A Yes.                                                  1   A   I don't know. I have no idea.
   2   Q What are their names?                                 2            MS. COLLINS: Okay. That is all the
   3   A Cassy. Do you need them all, the full name?           3   questions I have. Jeff, do you have any follow-ups?
   4   Q Yeah. Cassy, and then their ages as well.             4            MR. KUNTZ: I have one question.
   5   A Okay. Cassy is 40. Michael is 39.                     5
   6   Kellieanne is 37. Rebecca is 36. Will is 34 -- 33.      6                 EXAMINATION
   7   He will be not quite 34. And Thomas is 29.              7   BY MR. KUNTZ:
   8   Q And do any of your children live with you?            8   Q Is the first time that you realized that Bard
   9   A No.                                                   9   might have created a defective product that led to
  10   Q Did any of your children ever accompany you to       10   your injuries is when you talked to an attorney?
  11   your doctors' visits?                                  11   A Yes. I had no idea any other time that there
  12   A No.                                                  12   was anything wrong with the product. I thought it
  13   Q Do you have any grandchildren?                       13   was me.
  14   A Yes.                                                 14            MR. KUNTZ: No further questions.
  15   Q How many grandchildren do you have?                  15            MS. COLLINS: No follow-ups.
  16   A Ten -- oh. No, ten.                                  16            (DEPOSITION ADJOURNED AT 11:53 A.M.)
  17   Q And do you have any caretaking                       17            (Signature Waived)
  18   responsibilities for any family member?                18                   ***
  19   A No.                                                  19            (NOTE: Untranscribed steno notes
  20   Q Do any of your family or friends have medical        20            archived ten years on computer;
  21   training?                                              21            transcribed English files archived
  22   A My oldest daughter is a registered nurse.            22            five years on computer.)
  23   Q That would be Cassy. Right?                          23                   ***
  24   A Cassy, uh-huh.                                       24
  25   Q Do any of your family or friends have any            25

                                                                                                     21 (Pages 78 - 81)
                                             Veritext Legal Solutions
  800.808.4958                                                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 24 of 299 PageID #: 329
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
                                                        Page 82
   1              EXAMINATION INDEX
   2                              PAGE
   3   BY MS. COLLINS                        3
   4   BY MR. KUNTZ                         81
   5                 ***
   6               EXHIBIT INDEX
   7   EXHIBIT        DESCRIPTION               PAGE
   8   EXHIBIT 1 Notice of Deposition of Becky Smith 7
   9   EXHIBIT 2 Plaintiff Fact Sheet          11
  10   (Attached hereto.)
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                        Page 83
   1                  CERTIFICATE
   2          I, HEATHER L. FAIRLESS, a Registered
   3   Professional Reporter, Washington Certified Court
   4   Reporter, and an Oregon Certified Shorthand
   5   Reporter, hereby certify that said witness
   6   personally appeared before me at the time and place
   7   set forth in the caption hereof; that at said time
   8   and place I reported in stenotype all testimony
   9   adduced and other oral proceedings had in the
  10   foregoing matter; that thereafter my notes were
  11   transcribed through computer-aided transcription
  12   under my direction; and that the foregoing pages
  13   constitute a full, true, and accurate record of all
  14   such testimony adduced and oral proceedings had, and
  15   of the whole thereof.
  16          Witness my hand at Portland, Oregon, this
  17   27th day of April, 2017.
  18
  19
                        <%Signature%>
  20                    _____________________
  21                    Heather L. Fairless
  22                    Oregon CSR No. 10-0418
  23                    Expires 9/30/17
  24                    Washington CCR No. 2842
  25                    Expires 10/01/17

                                                                           22 (Pages 82 - 83)
                                                Veritext Legal Solutions
  800.808.4958                                                                 770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 25 of 299 PageID #: 330
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [& - amy]                                                                       Page 1

          &                    3             97205 1:22             add 10:19
  & 1:20 2:3          3 82:3                 9:50 1:20              added 8:20
                      30 6:6                           a            additional 34:4
           0
                      300 2:4                                       address 8:4
  06 47:24 48:4                              a.m. 1:20 81:16
                      30th 36:2                                     adduced 83:9,14
  07 47:25 48:4                              abdominal 45:9
                      33 79:6                                       adequate 71:1,6
  08 47:24                                   abdominally 35:1
                      34 79:6,7                                     adjourned 81:16
                                             ability 4:25 37:10
           1          35050 6:8                                     adventist 48:23
                                               37:13,16,18,19
  1 6:15,16 82:8      36 79:6                                       advertisement
                                             ablation 39:24
  10 5:10,13 39:23    37 79:6                                         73:11
                                               40:15 41:4,11
  10-0418 83:22       39 79:5                                       advises 4:13
                                               47:20
  10/01/17 83:25                                                    aerobics 23:2
                               4             able 14:12 16:18
  100 66:14                                                         affect 4:25 5:1
                      4 41:12                  19:8 23:12 26:5
  11 82:9                                                             9:22 69:7
                      4/16 65:12               46:16,20 50:17
  1123 1:21                                                         affection 68:6
                      4/16/09 65:12            64:4 66:16,22
  11:53 81:16                                                       afraid 24:3
                      40 3:10 34:9 79:5        67:3,7,14 69:2,15
  12 32:1                                                           ages 79:4
                      4740 2:4               abortions 34:15
  14 73:24,24 74:7                                                  ago 9:9 13:8,9
                                             absolutely 7:18
  15 11:13 26:1,6              5                                      29:6 30:3,21 34:9
                                               19:7 21:7 54:25
    74:7              5th 2:8                                         48:13
                                               55:8 56:13 57:4
  15th 61:22                                                        agree 3:11 5:17
                               6               63:1 66:24 67:17
  16 78:10                                                            76:15
                      6 11:1                   76:18
  16402 1:8                                                         ahead 4:12 7:2
                      64112 2:4              accompany 78:15
  1900 2:8                                                            30:11 63:18
                      650-289-7805 2:9         79:10
  1959 6:6                                                          aided 83:11
                      6a 11:1 18:23 20:2     accurate 10:12,16
                                                                    albright 76:25
           2            22:13 25:25            83:13
                                                                    alcohol 39:15
  2 9:25 10:2 82:9    6e 11:17               ache 7:9 11:6,20
                                                                    aleve 15:4
  2002 35:6 39:24                              12:5,9,10,12,18,20
                               7                                    aliases 5:24
    41:11                                      13:11 15:2 20:25
                      7 11:17 82:8                                  alleging 7:8
  2008 61:22                                 achieve 66:23
                               8                                    allergies 5:8
  2013 73:24                                 aching 8:5 9:21
                                                                    alleviate 9:20 15:3
  2014 73:25          81 82:4                  20:15 24:20
                                                                      22:1,2
  2017 1:19 83:17     816-701-1100 2:5       active 11:7 68:21
                                                                    allowed 3:8
  2187 1:4 3:9        86 48:2,4              activities 13:22,24
                                                                    alternative 51:3
  236 3:10            89 36:5                  14:5 15:12 37:8
                                                                    alto 2:8
  24 1:19                      9               37:17 46:10 64:19
                                                                    amended 3:10
  27th 83:17                                   67:24 68:15 69:16
                      9 65:13                                       amount 49:21
  2842 83:24                                 activity 14:19
                      9/30/17 83:23                                   50:22 64:22
  29 79:7                                      19:21 20:7 46:14
                      94303 2:8                                     amy 30:12,16,19
  2:15 1:8                                     66:12

                                Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 26 of 299 PageID #: 331
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [anal - calorie]                                                                  Page 2

  anal 12:22             asserting 7:5          bard's 28:10           bleeding 16:1 17:3
  anemia 35:13,13        assigned 75:8          basically 22:22          23:25 24:3,10,18
  anemic 35:11           assume 8:7 9:6           58:11                  28:4 40:9,17,20
    53:10                  24:14 25:20 28:8     basis 31:9 32:6,10       53:9 59:21
  anesthesia 57:20         52:6,8 56:19           44:14                blog 32:14 33:5
    61:25                  64:20 67:5 75:12     bathroom 46:9          board 33:5 73:17
  answer 4:4,12,16       assumed 16:19            49:18                bodily 11:2
    4:21 7:2 21:3 28:1     18:10 24:22 43:24    bayside 6:8            body 11:19 14:20
    58:7 73:5            assuming 41:20         becky 1:7,12,16          36:25
  answered 20:1            64:21                  3:1,6 5:22,25,25     bonus 57:7
  antidepressants        attached 82:10           6:15 9:25 24:6       books 69:9
    41:8,14 42:8         attorney 2:5,9           82:8                 born 6:5,5 48:1
  anybody 6:11 22:9        71:22 72:6,10        bedrest 63:12,14       bought 73:1
  anymore 23:13            74:4,11 76:20        beginning 13:13        bowel 46:2 50:18
    31:21,21 47:5          81:10                  29:20 59:23,25       bowels 46:1
  anyway 24:8 26:9       attorneys 10:23        behalf 1:13            branch 76:7
    49:22 50:8 73:13       70:10,25 71:5,14     believe 5:10 7:18      break 4:19,22
  apart 25:8 68:12       avenue 2:4,8             9:22 35:15 38:15       61:16
  appearances 2:1        average 39:18            48:17 53:15 56:13    briefly 3:20 13:23
  appeared 83:6          avoided 19:22            65:12 71:12 73:24      36:23 41:7
  appointment            aware 7:4 46:9           74:18 80:17          bring 6:21 27:10
    24:25 29:10 60:5               b            benefit 50:9             27:11,11 46:8
    60:12 65:11 71:17                           benefits 57:9,17         72:13
                         bachelor's 77:5,8
  approach 34:25                                best 50:2              bringing 72:13
                         back 7:18 12:21
  april 1:19 83:17                              better 15:6            brochures 52:4
                           12:22 17:24 19:1
  archived 81:20,21                             big 14:1 69:8          brother 80:18
                           20:13,25 37:24
  area 7:9 11:7 12:6                            bill 59:13             build 44:12
                           38:2 63:18 64:10
    12:22 13:12 20:14                           birth 6:4              bulge 45:18,19,20
                           65:1,8
    20:14,16,22 29:16                           birthday 36:2,4        bunch 41:17 53:2
                         background 77:4
    30:18 45:13 53:17                           bit 12:3,4 19:14       busy 13:14
                         backup 53:21
  areas 50:14                                     26:2 33:8 34:4                c
                         bad 42:20
  arrested 75:19                                  36:24 48:13 49:13
                         bankruptcy 75:13                              c 6:2
  arthritis 38:11,14                              64:25 77:3
                         bard 1:4,9 3:19                               c.r. 1:4,9 3:19
  aside 34:17 36:9                              bladder 9:5 13:3
                           7:5 27:19,21,24                             ca 2:8
    39:19 69:25                                   43:24 44:3,7
                           28:13 33:6 34:18                            calendar 32:11
  asked 4:21 12:25                                45:15,20 49:3,20
                           40:25 42:6,9                                call 73:21 74:14
    17:17 43:18 49:16                             49:24 50:2,4,22,23
                           54:15 57:2 60:22                            called 8:21 39:5
    50:5 52:25                                    50:25 51:4 52:1,4
                           69:20,24 70:11,12                             73:16,17
  asking 4:16 53:2,3                              53:12 54:24 55:17
                           70:13,22 71:1,6,10                          calling 74:12,12
  asks 11:17                                      55:25 62:21 70:22
                           73:1,3 74:20 75:6                           calorie 26:23
                           81:8
                                   Veritext Legal Solutions
  800.808.4958                                                                770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 27 of 299 PageID #: 332
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [cancer - correct]                                                            Page 3

  cancer 36:15           47:11               clothes 46:8          computer 81:20
  candidate 43:23      changed 8:6 9:17      colleague 43:19         81:22 83:11
    44:2                 11:9 19:2 20:5      college 77:13         concerning 33:6
  capacity 5:2,15        31:20 68:1,19       collins 2:7 3:5,17    condition 27:6
  caption 83:7           77:13                 3:18 6:14,17 7:4      39:5 61:21 78:1
  card 65:12           changes 37:2            8:25 9:24 10:4,7    conditions 27:3
  cardiac 36:10        changing 26:14          28:1 29:17 33:4       39:9
  care 28:20 65:9        47:22 58:23           36:6 58:10 61:15    conducted 60:18
  caretaking 79:17     charleston 1:2          61:19 62:14 81:2    confidence 51:23
  cartmell 2:3         checked 11:19           81:15 82:3          confusing 80:12
  case 7:24 18:12      child 33:17,21        collinsl 2:9          consciously 68:20
    44:8 72:19,24        34:9 48:1 76:23     come 16:14 17:24      consent 58:5,12
    74:5                 77:2                comes 39:22             59:2,6,9,15
  cassy 79:3,4,5,23    childbirth 47:8,9     comfortable 19:3      consider 65:2,14
    79:24                47:15               coming 11:12            65:17 76:16
  cat 6:12             children 33:22,24       22:14 24:19         considered 78:13
  catheter 49:21         45:4 78:24 79:8     commencing 1:19       consortium 67:3
  catheterized 50:21     79:10               commercial 73:23      constant 7:8 11:6
  cause 28:3 44:5      chores 37:11          communicating           12:5 15:11,13
  caused 7:11 11:10      46:20                 30:25 31:2          constantly 15:17
    11:15 27:24 39:2   christmas 69:4        companions 67:23      constipation 45:22
    42:1 43:10 47:13   chronic 39:9          companionship         constitute 83:13
    68:8,11,12         cigarettes 39:11        67:22               consult 74:4
  causing 11:12          39:13               company 31:21         consulted 17:10
    37:15 58:25        circumstances           54:17,20 73:17        17:22 74:9
  cavity 24:11           76:22                 74:14               contact 9:16
  ccr 83:24            city 2:4              compared 37:3         continued 40:15
  center 23:4          civil 3:8               47:9                continuing 22:21
  certain 15:12 21:5   claim 7:5 11:3        compensation          conversation
    64:14                28:10 67:3 68:25      78:3                  25:17 27:10 43:23
  certainly 56:15        78:4                complaints 66:3         44:1 50:19 53:24
  certificate 83:1     claimed 11:19           71:10                 57:17 61:3,6
  certifications         12:3                complete 5:18         conversations
    77:16              claiming 11:14,24       10:21                 71:14
  certified 1:18 3:2   class 22:17,18        completely 11:9       copy 10:3,4
    83:3,4             clean 4:18              20:5 44:7 46:1      correct 3:21,22
  certify 83:5         clear 8:25 28:2       complications           7:6,12,13 9:2
  chance 58:24         clinic 38:23            34:10 58:22 60:14     11:15,25 14:6
  change 13:14         close 46:9 74:6         62:10                 16:9 28:7 38:8
    18:11,24 19:8      closer 68:8           comprehend 5:1          40:3 42:6,9 48:8
    20:8 37:6 47:10                                                  48:11 51:14 52:1

                                Veritext Legal Solutions
  800.808.4958                                                            770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 28 of 299 PageID #: 333
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [correct - dr]                                                                   Page 4

    59:3 61:22 64:2      damages 75:9           depression 5:12       discussed 39:20
    66:4,9 78:25         date 6:4 18:15           31:15,16 42:3,5       40:22 60:15 70:4
  counsel 4:12             59:22                depressive 41:17      discussion 8:24
  counseling 7:17        daughter 23:20         describe 11:2           58:4,12
    8:1 9:1 29:21,23       79:22                  20:17               discussions 49:13
    30:2 31:1 42:12      day 13:13,13           described 13:23         62:2
    42:12,23 68:14         44:19,21,25 49:8       14:13 24:13 50:20   disease 36:17
  counselor 30:9           62:3 83:17           describing 21:13      diseases 36:7
    42:17                days 32:24             description 82:7      district 1:1,1
  couple 7:17 12:16      debilitating 19:11     desire 37:18,21       disturbing 26:9
    19:20 30:6           december 25:2          detail 12:4           division 1:2
  couples 31:1             59:23                details 5:1,15        divorce 76:23 77:2
  course 56:23           decided 43:22          devastated 73:19        78:13
  court 1:1,20 4:3,8       44:2 50:8 73:19      devastating 73:20     doctor 8:2,12,22
    4:18 83:3              73:20                diabetes 36:20          12:24 15:25 16:3
  cover 31:20            decision 42:20         diagnosed 27:5          16:7 17:10 22:4,5
  coworkers 80:7           48:7 73:9,10 74:1      38:7,10 42:3          24:23 27:13 29:2
  crawford 48:23,24      defecating 50:6,11     diagnosis 38:16         38:23 43:13 48:12
    48:24 49:8 53:20     defective 70:23        diagram 52:20           51:22
    55:5,6 60:10,17,19     81:9                 diary 32:5,8,10       doctors 53:18
  cream 17:19            defendant 1:10,13      diet 26:17,18 37:2      61:13 70:6 78:15
  created 81:9             2:9 3:19             diets 26:19             78:16 79:11
  critical 28:13         defer 58:3             different 7:17,25     document 1:6 6:18
  csr 83:22              definitely 28:3          14:15 20:14,21        6:19 10:13
  current 28:16,22         37:5 51:23 52:12       28:18 57:24 58:18   documents 6:21
    28:24 80:24            68:11                  58:20 75:3            6:25 72:5,9
  currently 4:24 6:7     degree 77:5,6,6,9      difficult 7:20        dog 6:12
    11:18,23 31:8          77:17                  63:10               doing 9:11,15 14:3
    77:18 78:6           deliveries 33:12       difficulty 50:13        14:8,11,19 15:7
  curtail 11:22            34:11                digging 68:22           19:24 51:6 53:19
  curtailed 68:24        delivery 33:16,18      direction 83:12         53:20 56:5 63:2
  custody 76:23            33:20 34:2,3,6,7     directions 52:13      don 2:11 6:10 24:1
    77:2                 demonstrated           directly 17:2           24:5,13 63:10
  cutting 24:22            44:9                   27:24                 68:21 73:16 78:9
  cv 1:8                 deposition 1:12,16     disability 78:7         78:11,15
  cycles 35:12             3:6,6,9,21,23 6:15   discharge 62:17       dosage 5:9
            d              29:20 71:15,22         62:20,24            double 22:19
                           72:3,6 81:16 82:8    discomfort 45:12        33:17
  d 6:3
                         depressed 41:21        discovery 3:7         dr 9:2 16:5 17:6
  daily 44:14,15
                           41:22                discuss 51:3,7,10       18:2 21:24 25:1
    64:19 66:17,17
                                                  57:9                  25:12 28:2 29:7

                                   Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 29 of 299 PageID #: 334
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [dr - first]                                                                      Page 5

    31:4 35:15 39:24    emotional 11:3        exercising 14:1,9      fast 44:5
    48:10,14,15,16,17   emphasize 68:4          23:19                fault 28:11
    48:20 49:2,7,8,14   employed 69:24        exhausted 63:10        favorable 56:21
    52:23 53:20 54:23     77:18               exhausting 12:19       fear 7:10 11:11
    55:5,6,11,14,19     empty 46:1              68:23                   22:13,15,22
    56:7 57:8 59:20     ended 72:13           exhibit 6:15,16,22     federal 3:8
    60:10,17,18,19      energy 65:1 69:18       9:25 10:2 82:6,7,8   feel 11:10 12:20
    61:10 62:3 65:2,5   engage 22:25            82:9                    13:24 14:18 15:2
    65:14,24 78:16        26:20 66:16 67:7    experience 14:8           15:6,7,10,13,16,21
  drink 39:15 75:22       69:16                 21:11 24:18 38:17       18:19 19:5,12
    75:23 76:1          english 81:21           40:19 44:13 45:22       20:10,12,18,21
  drinking 75:25        enjoying 67:24          47:14 48:3 56:24        21:2 23:11 41:1,5
  drop 47:5             enormous 49:21          59:14 68:7              50:23
  drugs 4:24 76:3         50:22               experienced 14:15      feeling 19:9 32:12
  due 11:11 22:14       enter 9:25              18:6 20:15 42:5         50:23
    69:15,17 77:25      entire 53:9             46:13 80:3           feels 69:19
  dull 9:21 11:20       episiotomy 33:17      experiences 43:5       felt 12:7 20:2 31:5
    12:10,12,18 14:14   eroding 16:15         experiencing              51:18,22 54:12
    14:16 20:15,25      estrogen 8:4,13         11:18 16:13 17:1        57:11,13,19
    24:20                 9:1,3,12,13,19        17:7 21:20 22:6      fibroid 35:6,19,20
            e             17:19                 28:10 40:17 43:9        35:21 40:1,12
                        evaluate 55:11        expert 55:8            fibroids 35:3 40:3
  e 2:8 6:2,2 8:15,15
                        event 41:24           expires 83:23,25       figure 17:5 42:19
    18:3 71:16
                        ew 54:12              explain 52:21          file 73:9,10 74:2
  earlier 21:13
                        exactly 20:10         explained 49:24           74:25
    74:22
                          41:13 50:1 60:3,3   explant 34:18          filed 74:19 75:13
  easier 18:11 68:5
                        exam 12:24 29:18      express 67:14,21          75:15 78:3
  easy 64:6
                          44:9                  68:6                 files 81:21
  eat 37:4,5
                        examination 3:16      extra 46:8,12          filing 76:20
  eating 26:14
                          13:4,6 81:6 82:1              f            fill 10:9,23
  ec 77:22
                        excited 51:20                                filling 31:22
  education 77:6,7                            f 6:2
                        exciting 75:20                               finally 67:11
  educational 77:4                            face 19:1,1
                        excuse 45:11                                 find 17:11 40:3
  effect 53:13,15                             facebook 32:16
                          77:12                                         74:11
  effort 68:3,4                               fact 7:1 8:18 10:1
                        exercise 7:10                                fine 60:13
  either 46:3 59:22                             72:11 82:9
                          11:11 21:12 22:13                          first 3:2,20 8:5
    59:25 62:12 65:12                         fairless 1:17 83:2
                          22:15,22 23:5,10                              15:10,24 16:7
    72:9 74:6                                   83:21
                          23:11,23 26:4,11                              18:9,16,18 19:23
  elliptical 23:3                             familiar 10:10
                          37:13                                         25:3 29:23,24
  emanating 12:9                              family 26:24 27:2
                        exercises 22:24                                 41:9 42:3 47:8,15
  embarrassing                                  79:18,20,25 80:3
                          51:11                                         49:6,10 54:2
    22:10,18                                    80:15
                                 Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 30 of 299 PageID #: 335
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [first - helps]                                                                 Page 6

     73:22 74:4 77:12    front 19:2 73:4       goes 20:25 75:24              h
     81:8                fruit 26:22           going 4:1 6:23 8:7    h 8:16
  fit 53:18              frustrating 15:8        8:10 9:15 12:2      habitable 42:18,18
  fitness 23:4           full 5:17,20 63:4,8     16:16,22 17:16,18   habits 26:14
  five 9:9 13:7,9          64:4,11 79:3          17:19 26:6,10       half 30:21
     29:6 33:23,24         83:13                 29:14,23 30:24      hall 29:9,13
     61:16 63:17 81:22   further 81:14           31:3 35:20 43:4     hand 83:16
  fixed 65:23                      g             46:11 49:19,25      hands 38:15,18
  flag 58:1                                      53:5 56:24 57:3     happen 20:9 36:24
                         g 18:3
  flew 69:5                                      57:13,23 61:19        67:6
                         gain 7:11 26:3,15
  flies 30:23                                    65:23               happened 23:16
                           26:25 27:8,20
  floor 2:8                                    good 10:6 31:5        happens 25:21
                           36:23 37:7,14
  follow 62:23 81:3                              42:20 44:11 53:17     67:5
                         gained 11:13 26:1
     81:15                                       65:2,15,17          happy 36:4
                         gamut 23:4
  follows 3:3                                  google 72:23          hard 17:5 19:15
                         gap 18:15 64:17
  food 27:16                                   gosh 22:20 41:10        19:16 37:22
                         garden 68:23
  foods 26:23                                  grand 2:4             hawaii 69:5
                         gardens 6:8
  footing 31:5                                 grandchildren         head 4:5 25:23
                         gayle 55:24
  forceps 33:20,21                               79:13,15              52:19 54:16 70:7
                         general 52:10 58:4
     33:22                                     great 45:1 50:18        72:20
                           59:5 61:24 62:23
  foregoing 83:10                                51:22 53:16 55:7    healing 60:13
                         generally 12:12,20
     83:12                                       57:13 64:20 67:9    health 39:21 42:12
                           27:11 80:24
  forgot 18:22                                 greenberg 2:7           42:24
                         gentleman 19:18
  form 3:12 10:21                              ground 4:2            healthful 26:19
                         gerken 18:2
     38:10                                     grow 25:22 68:8       healthfully 26:18
                         getting 11:10
  forms 32:21 59:2,6                             68:12               healthy 41:5,6
                           19:13 20:3 47:1
     59:6,9,16                                 growing 25:22         heard 71:3
                           64:10
  forth 83:7                                   gtlaw.com 2:9         heart 36:17
                         give 5:17 16:21
  found 7:23 35:18                             guess 21:9 72:14      heather 1:17 83:2
                           25:12 71:1,6
  four 15:18 23:8,23                           guessing 25:19,24       83:21
                         given 58:13 59:9
     30:6 33:22 60:8                             30:21               heaviness 7:9 11:6
                           62:17,19,24
     63:4 64:1,17 72:1                         guidelines 3:9          12:5,8 14:14
                         giving 59:11,12
  frequent 11:6 12:5                           guilty 11:10 19:12    heavy 35:12 40:17
                         go 4:1,12,22 7:2
     47:4                                        20:2                  40:20 75:25
                           8:23 15:23 17:16
  frequently 44:13                             gyn 17:17,21 29:8     help 9:21 10:23
                           22:17 23:7 30:11
     44:24                                       29:8                  15:5 16:19,20,23
                           35:20 36:24 42:17
  friend 51:21                                 gynecologist 28:22      26:15 40:16 48:7
                           43:2 44:21 45:5
  friends 22:17                                  48:25                 50:16 52:20
                           49:17,18 63:18,18
     43:16 67:23 79:20                                               helped 63:11
                           65:8 69:8
     79:25 80:3,15                                                   helps 15:1,7
                         god 10:9 73:13

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 31 of 299 PageID #: 336
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [hereof - january]                                                               Page 7

  hereof 83:7             78:23 79:24           59:19 61:20,21,21    inside 12:22
  hereto 82:10          hurt 12:13 22:23        62:20 66:8,15,22     instruct 73:5
  hernia 80:16,20,22    hurts 12:25             66:25 68:2,2,17      instructions 62:17
  hesitant 38:13        husband 6:10 7:16       69:6,11,15,19          62:20,24 71:7
  hey 8:21                7:23 13:23 19:15      70:17,22 78:22       instrument 54:21
  hide 19:22              22:10 29:21 42:11   implantation 11:4      insurance 31:20
  high 26:23 32:9         42:22 68:8          implanted 42:6,9         31:20 59:13
    64:13 77:19         hypertension            56:10,11 74:15       intense 20:22
  hikes 69:8              36:18                 75:5                   21:10,15 24:21
  hiking 69:12          hysterectomies        implanting 16:4        intercourse 7:10
  hips 14:24              35:16                 55:19                  7:22 11:8,9,21,22
  hire 76:24            hysterectomy          implants 34:17           18:6,16,24 19:9,17
  history 26:24 27:2      34:21,22 43:12,13   implied 56:14            20:11,24 21:2,14
    33:9 77:7             43:15 47:21 49:1    important 53:6,8         21:17,20 22:5
  hobbies 68:15           49:3,9 53:5,7,14      76:15                  57:24 66:16 67:8
  hold 50:3,4 77:15       57:6 60:20 62:7     inability 26:11          67:16
  home 24:1 46:23         62:21               including 11:2         interest 75:8
    77:22                         i           incontinence           interested 57:5
  honestly 20:6                                 43:18 44:4,14        interesting 49:15
                        ibuprofen 15:4
    25:20                                       46:7 47:4,11,14,17   interfere 53:4
                        idea 20:6 32:19
  hoped 16:18                                   48:3,6 49:16         intermittent 15:11
                          40:6 44:11 54:11
  horrible 67:13                                51:18 63:20,24       interrupting 4:17
                          54:18,22 67:9
  hospital 30:4,9                               65:9,23 66:7,14      introduction 61:5
                          81:1,11
    55:8 62:6,10,15                             80:4                 investigated 24:8
                        ignored 6:13
  hospitalizations                            incorporate 6:24       involving 80:10
                        immovable 17:16
    40:24                                     independent 56:22      issue 14:1 27:9
                        impact 46:7
  hoth 31:18 42:4                             index 36:25 82:1,6       36:23 45:6,7,24
                        impacted 37:7,10
    48:17                                     indicates 18:23          50:7,11 75:1
                          37:16
  hour 1:19 72:1                                19:12 39:23          issues 7:14,20 9:1
                        implant 7:12,15
  hours 72:1                                  individually 30:14       9:5 11:14 12:3
                          7:19 11:11,25
  house 67:24                                 infections 36:7          28:10 31:6 36:9
                          13:18,21 14:6,10
  household 37:10                               45:15                  36:10,13 37:24
                          15:25 16:8,22
    46:20                                     informative 52:7         39:19,21 40:23
                          17:1 18:13,14
  huge 31:2 41:16                               57:12                  41:16 43:18 49:23
                          19:13 20:3 22:25
  huh 10:20 13:10                             informed 58:4,12         57:14 58:25 63:24
                          23:6 24:5 25:6,13
    15:22 16:5 18:20                          injuries 11:2,3,19       64:7,8,10 66:4
                          26:2,15 31:7 32:2
    19:7 20:13 29:22                            81:10                  72:19 75:2,2
                          37:3 40:25 42:13
    32:4 38:3 44:20                           injury 7:5 27:24                 j
                          43:6,10 45:10,13
    46:15,17 48:9                             inkling 58:24
                          45:16,18,23 46:5                           january 6:6 25:3,4
    52:2 55:21 60:6                           inserting 9:13,19
                          51:5 52:1,5 53:13                            59:23,24 61:22
    63:1,13 66:5 74:3
                          53:23 54:24 56:18
                                 Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 32 of 299 PageID #: 337
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [jeff - loose]                                                                   Page 8

  jeff 3:11 8:17 10:5    12:16 13:15,22          10:6 27:25 33:2     line 43:4
    81:3                 14:2,20,23 15:9,14      36:3 58:6 61:17     list 73:14
  jeffrey 2:3            16:16 17:3,12,14        81:4,7,14 82:4      listed 7:15
  jkuntz 2:5             17:14,21 18:2                   l           literacy 77:22
  job 77:25              19:1,1,17,20,22                             literature 52:3,11
                                              l 1:17 6:2 8:15
  joel 76:25             20:1 21:3,4,8 22:7                             52:15
                                                 83:2,21
  journal 32:5,7,10      22:19 23:7,18,21                            litigation 1:5
                                              lacerations 33:15
  julie 48:23,24,24      23:24 24:1,2,2,5,6                          little 12:3 19:14
                                              laid 63:4
  jury 76:12,13,15       24:20 25:5,7,10,10                             34:3 47:23 48:13
                                              lasting 38:6
           k             25:11,15,19,21                                 57:7,7 64:25
                                              law 23:20
                         26:6,21,22 27:13                            live 6:7,9 43:17
  k 6:2 8:15 18:3                             lawsuit 70:4 75:9
                         27:21 29:7,15                                  79:8
  kah 77:19                                      75:15 76:20
                         31:12 32:24 34:8                            living 64:12 67:23
  kansas 2:4                                  lawyer 70:18,19
                         34:25 35:17,22                              llp 2:3,7
  kayaking 69:13                                 70:21 74:17
                         36:25 37:5,14                               lns 1:20
  keep 4:18 32:5,10                           lawyers 70:3
                         38:9 41:16,18,22                            local 29:16 38:23
  keeping 32:7                                laying 11:21
                         43:6,19,20 44:7,8                           located 30:17
  kellieanne 79:6                             leah 2:7 3:18
                         45:5,21 46:3,9,10                              43:13
  kept 7:21                                   leakage 44:6 45:8
                         47:19,21 48:21                              lois 76:25
  kicking 14:22                                  46:13
                         49:16,25 50:1,3,7                           long 10:9 18:14
  kidney 36:12                                led 81:9
                         50:12,12,17 51:17                              20:23 25:5,10
  kim 16:5 21:24                              left 50:22 77:25
                         52:9,13,17 53:17                               31:19,25 34:9
    25:1,12 28:2                              leg 37:24
                         54:9,12,16,17 55:3                             38:6 49:10 55:4
    43:14 48:10,14,15                         legal 80:1
                         55:7,25 57:7,14,20                             62:14 63:14 64:18
    48:16,20 49:1,2,7                         legs 14:22
                         58:14,15 59:11,22                              69:8 71:18,25
    49:14 52:23 55:14                         length 11:7
                         60:24 61:1,1,24                                78:9
    55:19 56:7 57:8                           lessened 19:10
                         62:5,12,13 63:5,9                           longer 30:3 64:25
    59:20 60:18 61:10                         level 66:11
                         64:9,20 66:13                                  68:16
    62:3 65:2,5,14,24                         levels 69:18
                         68:18 69:17,20,24                           look 6:17 32:25
    78:16                                     lexapro 5:13 31:10
                         69:25 70:12 71:4                               52:13 72:11,15
  kim's 54:23 55:11                              31:11,12,14,17,23
                         72:12 73:16 74:7                               75:11
  kind 7:21 8:11                                 31:25
                         74:19 75:4,11,22                            looked 17:12
    14:22 15:11 19:13                         liability 1:5
                         80:9,14,17,17,18                               52:18 72:25
    20:3,24 23:7 56:5                         licenses 77:15
                         80:20,22 81:1                               looking 9:4,4
    64:7 67:12 69:8                           life 19:19 20:5
                        known 5:23                                   looks 10:10 13:2
    71:17,18 73:8                                39:21 46:7 53:9
                        knows 35:23 73:19                               49:23
  kinds 14:2 19:2                                58:23 66:7 73:20
                        kuehl 8:15 9:2                               loose 11:12 16:14
    35:9 64:16                                lift 23:12,14
                         13:7 17:6 28:17                                22:14 23:15,17,18
  knew 35:10 73:15                            ligation 35:24,25
                         29:7                                           24:19,24 25:6,11
    74:15                                        41:4
                        kuntz 2:3 3:14                                  25:14,18
  know 4:11,20 5:9                            limited 66:21
                         6:23 8:18,23 10:3
    8:14 12:11,13,14
                                 Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 33 of 299 PageID #: 338
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [loss - note]                                                                   Page 9

  loss 67:3               57:22,24 58:14,16     66:15 68:1,2,16     muscles 50:15
  lost 68:25              58:19,21 63:4         69:11,15,18 70:16             n
  lot 6:25 51:23 53:2     66:17,21 68:21,22     70:22 73:12 74:16
                                                                    n 6:2 18:3
    55:3 63:5,8 68:3,4    68:24 69:13 72:4      75:6 78:22 80:10
                                                                    name 3:18 5:20
    69:12,12,13           75:24                 80:20
                                                                      8:14,15 17:21
  lots 26:21             media 32:21 33:5      message 33:5
                                                                      30:8 48:13 53:22
  love 24:6,15 33:2      medical 33:9          met 3:20 23:21
                                                                      55:22 79:3
    67:14,17,21 68:6      40:23 45:24 72:15     49:8 71:19,19,21
                                                                    names 5:24 77:13
  lower 69:18             72:17 77:25 79:20     71:24
                                                                      79:2
  lucky 41:6             medication 31:11      michael 79:5
                                                                    neah 77:19
  lynn 31:18 42:4         35:19                middle 22:19
                                                                    neck 38:1
    48:17                medications 4:25      miles 12:16
                                                                    need 4:19 17:20
           m              5:4 31:8,8 51:7      military 76:8
                                                                      33:15 50:5,15
                         medicine 5:12         milligrams 5:10
  m 2:3                                                               65:6,8 72:14 79:3
                         meet 60:22 72:2        5:13
  machines 23:3                                                     needed 35:17
                         meeting 49:6,10       mind 15:17 39:22
  mackie 2:11                                                         72:12
                         meetings 71:25        minute 61:16
  mail 71:16                                                        needs 8:9
                         member 79:18          miscarriages
  making 24:15 67:2                                                 negligent 70:14
                         memory 5:2,14          34:13
    68:25                                                           nehalem 6:8
                         mending 18:10         mitchell 35:15
  management 29:2                                                   neighbor 55:4,17
                         menstrual 35:12        39:24
  manufacturer                                                        74:22 75:5
                         mental 42:11,23       mo 2:4
    53:23                                                           neighbor's 55:22
                         mention 56:16         moment 51:2
  manzanita 30:18                                                   nerves 38:4
                         mentioned 10:17       monday 1:19
  mark 6:14                                                         never 12:7 22:8
                          57:25                month 8:6
  marked 6:16 10:2                                                    26:8 29:10,17
                         mesh 7:12,15,19       months 18:17,18
  marriage 42:12                                                      32:24 39:14 57:23
                          9:5 11:4,10,12,15     23:8 30:6,6,13
    67:18                                                             58:21 59:1 60:19
                          11:25 13:3,18         67:10,10
  married 19:20                                                       60:20 72:17
                          14:5,9 15:24 16:1    mood 41:16
    42:16 78:9                                                      new 8:22 28:19
                          16:8,14,22 17:1,4    morning 13:16
  mass 36:25                                                        newspaper 72:25
                          17:14 18:14 19:13     15:10 65:13 71:20
  master's 77:5,6,11                                                nie 77:19
                          20:3,6 22:1,14,25    motions 3:12
  matter 3:19 83:10                                                 night 9:12 24:7
                          23:6,15,17 24:9,9    move 12:10 18:5
  mdl 1:4 3:9                                                         71:19
                          24:16,18,23 25:5      56:3 63:10
  mean 7:22 15:13                                                   nights 62:16
                          25:13 26:1,10,15     moved 28:18
    16:3 17:2,3 18:8                                                nod 4:5
                          28:2 33:6 34:18      movement 46:2
    18:25 19:10 20:6                                                nope 30:10 33:7
                          34:20 40:25 43:24     50:18
    22:15,16 24:12                                                    76:9 78:2,5
                          44:3,11 50:16        movements 14:20
    25:23 26:12 29:15                                               normal 45:3 64:9
                          51:5 52:1,5 53:13    moving 14:24
    30:22 36:22 40:12                                                 64:19 66:11
                          53:23 54:24 57:2     muscle 38:3 39:4
    42:25 49:2 50:10                                                note 81:19
                          58:21 62:20 66:8      50:14
    51:21 52:7,25
                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 34 of 299 PageID #: 339
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [notes - picture]                                                              Page 10

  notes 81:19 83:10     okay 4:1,23 5:11                p           pelvic 1:4 7:9 11:4
  notice 1:15 6:15        7:4,8 9:14 10:15    p 2:7                   11:7,20 12:6
    6:24 12:15 82:8       12:2,23 13:11       pad 44:18               13:12 15:20 16:12
  noticeable 12:17        14:8,21 16:6,8      pads 46:12              17:7 34:1 36:9
    47:13                 18:1,5 20:20,23     page 10:11 11:1,17      40:22 43:9 45:13
  noticed 23:19           21:5,16,23 22:12     32:16,18 39:23       pelvis 8:5 12:21
  number 73:17,21         22:24 24:17 25:5     73:4 82:2,7            34:19
    74:12                 25:9,12,16,25       pages 83:12           penis 24:15
  nurse 55:2 59:10        27:23 30:11 31:16   pain 7:10,22 9:20     people 26:7,12
    79:22                 34:1 38:17 40:2      9:21 11:8,13           55:3
  nurses 70:6             40:16 43:8,21        13:17,24 14:4,11     perform 56:8
  nursey 43:16            47:14 48:6 49:6      14:13,14,15,16       period 12:17
            o             50:20 53:10 57:8     15:2,9,11,16,20,20     41:15,18 48:4
                          62:9 70:20,25        15:24 16:1,12,19       57:21 64:5
  o 6:2
                          79:5 80:12 81:2      16:20,23,25 17:7     permission 59:12
  o'clock 65:13
                        old 26:12 34:9         17:13 18:6,7,12,19     59:13
  oath 3:3 4:7
                        older 80:7             19:6,9,17 20:10,15   person 41:6 52:12
  ob 17:17,21 29:8,8
                        oldest 34:8 79:22      20:17,19,21,23,25      55:5 60:25 68:22
  obesity 26:24
                        once 21:16 39:18       21:1,6,10,11,16,18     71:24
  objection 27:25
                          76:1                 21:19 22:2,5,20      personal 7:5
    58:6
                        ones 10:18 28:19       23:24 24:17,21       personally 10:21
  objections 3:12
                          42:20                28:4 29:2 34:1,5       19:16 42:22 83:6
    6:24
                        ongoing 8:11 31:9      37:15 38:1,17,19     perused 59:17
  objects 4:12
                        online 56:23 58:23     38:25 39:1,2,8,9     pfs 7:15 18:23
  obstetrician 48:25
                        op 60:4,11             45:9 46:4              19:12 22:12 25:25
  obtain 76:19
                        opinion 65:20         painful 11:21           36:22 39:23
  obvious 17:2
                        option 51:16           19:24 34:4 67:6      physical 11:3
  obviously 19:20
                        options 11:9 16:21     67:10,12 68:23         51:10 77:25
    20:8 66:17
                          18:24               pains 12:10 14:17     physicals 27:14
  occasionally 32:11
                        oral 83:9,14           14:18                physician 15:19
    39:16 75:22
                        order 3:10,10         palo 2:8                15:20 16:4 21:19
  occasions 11:23
                        oregon 6:5,8 30:18    paper 54:4              27:8,18,23 28:9,13
  occur 46:14
                          77:10,14 83:4,16    parents 26:12           28:20 29:5 31:18
  ockenfels 5:25 6:1
                          83:22               part 8:5 16:2,10        48:7 55:19 58:3
  offering 74:16
                        orgasm 67:1,4          16:11 19:19 25:3       65:3,15,18
  office 17:11
                        orgasms 66:23          34:18,19 50:18       physician's 58:11
  offices 1:20
                        ovaries 34:24          57:16                physicians 28:16
  oh 10:9 22:20 36:3
                        overnight 62:6,8      party 75:10             28:18 71:2,7
    44:23 54:15 62:18
                        overweight 26:8       passing 80:8          picnic 57:7
    63:6 73:13 76:11
                          37:22               patient 52:3          picture 52:18
    79:16

                                 Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 35 of 299 PageID #: 340
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [pictures - recess]                                                            Page 11

  pictures 52:13,17    prescribed 8:12         56:11,16,18 57:2             r
  piece 54:4             31:16 41:8 42:8       61:2 75:6 81:9,12   r 18:3
  pieces 68:5          prescription 5:4      products 1:4 11:5     rae 5:22
  pinched 38:4           31:22                 28:14 71:10         rare 11:23
  pinterest 32:25,25   prescriptions 5:7     professional 1:17     rate 15:15 56:17
    33:2               presence 28:14          42:24 77:15 83:3    read 32:20 52:4,10
  place 6:4 43:13      present 2:11          prognosis 60:11         58:23 59:5,15,17
    83:6,8             pretrial 3:9,10       proud 39:14             69:9
  placed 41:14         pretty 15:8 17:15     provide 52:3          reading 63:6
  places 37:23           22:9,18 26:8        psychiatric 78:1        64:16
  plagued 58:25          31:19 44:4 51:2     psychiatrist 28:24    reads 52:12
  plaintiff 1:7 2:5      51:17,19            psychologist 28:25    ready 31:6
    9:25 82:9          previously 75:5         42:25               realized 81:8
  plaintiff's 7:1      primary 28:20         public 37:23          realizing 19:24
  plate 77:23          prior 14:5,7 23:5     pulitzer 30:12,16     really 12:9 13:15
  platforms 32:22        31:7 33:8 43:10       30:20 31:4            13:19 14:3 16:16
  played 54:10           45:3,16,18 46:4     pulled 38:3 39:4        19:11,23 20:24
  please 4:4,10 5:20     55:10 57:8 66:15    pulmonary 36:10         22:8,23 24:3,7,9
    6:1                  76:20               purpose 9:18            24:20 26:9 29:24
  point 8:17 18:19     private 32:18           30:24 38:24           31:1 35:14 41:5
    58:14 61:1 80:13   probably 23:23        purposely 73:4          47:10,22 50:16
  poking 17:4 24:9       32:1 38:5 47:24     purposes 3:7,7          51:2,18,22 53:1,11
    28:3                 50:2 63:16 66:18    pursuant 1:15 7:1       56:5 57:14 63:4,7
  poor 7:23              66:18 69:10         put 24:5                63:9 64:25 68:23
  portland 1:22        problem 48:5                   q              75:1,25 76:2
    48:23 83:16          53:11                                     reason 5:14 13:20
                                             qualifications 56:8
  position 21:8        problems 48:11                                25:13 28:4 35:10
                                             quervain's 39:5
  positions 19:2,5,6     50:6                                        54:11 62:8 66:2,8
                                             question 4:10,13
    19:8 21:5          procedure 3:8                                 76:19
                                               4:17,21 11:1,17
  post 32:19 60:4,11     25:6 28:7 40:2,5                          rebecca 79:6
                                               19:25 22:13 45:1
    61:20 66:20,25       40:14,16,20 52:21                         recall 16:24 25:15
                                               58:9 64:20 67:9
    69:6                 52:24 53:6,16,19                            41:8,12 42:15
                                               80:12 81:4
  posted 33:4            60:18                                       49:10 62:19 63:14
                                             questions 43:4
  pounds 11:13 26:1    procedures 35:17                              63:22 74:9 76:24
                                               52:23,25 53:3
    26:6                 40:23 50:9                                receive 74:14 77:8
                                               73:6 81:3,14
  practice 52:10       proceedings 83:9                              77:11
                                             quick 56:3 61:15
    58:4 59:5 62:23      83:14                                     received 70:23
                                             quickly 47:22
  practitioner 8:3     process 74:13                                 71:11
                                             quit 24:1
  pregnant 33:10       produced 6:25                               receiving 57:3
                                             quite 79:7
  prepare 71:15,22     product 11:15                               recess 61:18
    71:23 72:2,6,10      27:19,24 42:6,9

                                Veritext Legal Solutions
  800.808.4958                                                            770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 36 of 299 PageID #: 341
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [recommendation - set]                                                         Page 12

  recommendation       remember 5:1          responsibilities         73:22 78:16
    51:25 54:23          18:2,8 25:20          79:18                says 11:2 23:15
  recommended            29:25 30:8 38:5     restricted 46:22         59:11,11
    43:16 51:20 55:2     39:6 48:19 51:6     restroom 50:21         scale 15:15
    55:6                 52:6,9,15,17,22     result 11:25 47:6      scary 47:23
  record 4:5,18 5:21     53:25 54:1,2,11       48:6 68:16           school 32:9 64:13
    8:23,24 83:13        56:20,21 57:16,22   resulted 11:4            77:19
  records 72:16,17       58:2,10 62:2,5,11   return 64:19           scraping 24:7,12
  recover 75:9           62:14 73:22         returned 64:18           24:15 40:7
  recovery 53:4 56:2   remembered 1:15       review 6:18 10:8       seaside 6:5 31:19
    57:21 63:8 64:5      48:13                 72:5,9               second 10:8 21:24
  recreational 76:3    removed 16:2,8        revision 25:3            28:7 33:17,21
  red 58:1             rendering 76:16         59:24 65:7             54:3
  reding 5:25 6:2      repair 1:4 80:9,16    right 5:4 8:2,4,20     secondary 77:6,7
  redone 55:18 56:1      80:21,22,25           9:24 10:18 13:3      security 78:6
  reduce 27:16         repeat 58:8             15:13 36:4 40:4      see 4:2 8:7 9:21
    35:19              rephrase 4:11           40:10 48:17 62:9       13:5 15:23,24
  reduction 26:22      reported 83:8           63:3 75:9 76:4,5       17:7,14,20 22:4
  refer 74:16          reporter 1:18,18        79:23                  24:23 25:1 27:8
  referred 48:15,16      3:2 4:3,19 29:12    rigorously 26:11         29:8 30:14,15,24
    48:19                83:3,4,5            risks 57:9,18,19         31:3 40:11,13
  regained 66:11       reporting 1:20          57:20,22               42:17,18,19 43:17
  regards 20:20        represent 3:18        road 6:8 50:8,11         48:14,21 49:19
  regime 8:4           representative        rockaway 77:19           52:19 60:4 61:12
  regimen 8:13 9:2,4     54:3,6,15 69:25     role 54:10               65:8 68:18 73:2
    37:3                 70:1                room 23:3 29:15        seeing 8:2,8,22
  region 11:20 20:11   representatives         29:18                  65:5
  registered 1:17        60:23               routine 23:20          seek 42:11 48:7
    79:22 83:2         represented 61:2      rules 3:8 4:2          seen 6:18 15:19
  regular 8:3 32:6     representing                    s              21:19 55:5,5
    32:10                54:19                                        72:17
                                             s 6:2
  regularly 26:17      research 56:23                               sensation 45:25
                                             s.w. 1:21
  relate 7:14 43:5       57:1 72:18,23                              separate 62:19
                                             sacks 76:25
  related 11:18          73:2                                       separated 78:11
                                             sagging 49:24
    15:12 17:1,2       reserved 3:13                                serious 47:5 51:17
                                             sales 60:22
    27:19 40:23        residual 49:20                                 51:18
                                             sat 69:9
  relates 1:6          resolve 63:23                                seriously 24:20
                                             saw 15:25 16:7
  relationship 7:24    resolved 66:9,10                             served 76:7,10,13
                                               25:2 27:18 29:4
    67:18              response 6:22                                session 14:12
                                               30:5,9,12,19 35:14
  relieve 15:1 16:23   responses 10:12                              set 83:7
                                               35:18 48:10 59:20
    38:25 44:7           10:16
                                               60:19 65:10 73:11
                                Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 37 of 299 PageID #: 342
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [setting - sure]                                                              Page 13

  setting 71:17         signed 59:2           somewhat 21:11        stenotype 83:8
  settle 54:16          significant 38:6      son 23:19             stephens 55:24
  seven 30:3,13           39:20 40:23 41:24   sorry 16:3 18:22      steroid 38:20,21
  severe 7:9 11:8,22    signing 59:6            19:25 25:11 26:12   stitched 33:15
    18:6 22:20 35:14    signs 41:17             29:12 30:8 45:2     stop 14:3,11 22:19
    44:4,5              similar 21:11,14        62:13 70:9 74:10      31:3 65:5
  sex 19:22 46:4          31:12 39:7            76:11 80:23         stops 21:17
    66:23 67:4,5        singulair 5:8         sort 12:9 38:19       story 76:16
  sexual 7:20 19:21       31:10                 42:19               strained 7:24
    20:7 57:24 66:12    sister 63:11 70:5     sought 42:23          strange 12:18
    66:16 67:8,15         73:11 78:20         southern 1:1            54:13
  sexuality 68:5        sit 10:15 12:8        speak 60:17 61:7      strauss 39:25
  sexually 36:7         six 9:15 30:2,13      specialist 35:14      street 1:21
  shaking 70:7            33:11,13 41:15        43:15               strength 21:9 65:1
    72:20                 60:8,20 63:17,18    specific 20:11        strenuous 46:11
  shared 71:9             64:1,17 78:24         71:13                 46:14 68:21
  sharp 12:10 20:19     skills 55:11 65:20    specifically 57:1     stretching 14:23
    21:10,18 24:7,12    sleep 41:16,19          58:2                strike 3:12 47:7
    24:21               sling 13:3 17:15      speeding 75:21        strong 67:19
  sharper 14:17,18        43:24,24 44:3,10    spell 6:1 8:15 18:3   struggle 26:6
  shawn 8:14 9:2          49:3 50:2 51:4      spent 53:2            studies 64:15
    13:7 17:6 28:17       52:1,4 53:12,20     spine 37:24             77:20
    29:19 31:24           54:24 55:17 56:1    spoke 29:8 55:22      subject 64:14
  sheet 7:1 8:19 10:1     62:21 70:22           74:22 75:5          success 56:17
    72:11 82:9          slow 40:8             spoken 69:23          sue 65:24 66:2
  shifting 43:7         smith 1:7,12,16       spouse 67:2,15        sued 75:17
  shocking 51:1,2         3:1,6 5:22 6:15     spurts 23:7           sugar 26:21
  shorthand 1:18          82:8                start 9:8 18:7 23:9   suggested 48:14
    3:2 83:4            smith's 9:25            29:23 32:7 37:19    suit 73:9,10 74:2
  shortly 74:7          smoke 39:11,13        started 8:3 9:7         74:19,25
  shot 38:20,22         snacking 26:22          23:20,25 41:9       suite 2:4
  shoulder 4:6          sneezing 44:5           47:18 64:24         super 58:1
  shrug 4:6             social 32:21 33:5     starting 8:10         support 11:5
  sic 8:16 18:3 43:16     37:17 64:15 77:20   state 5:20 22:12      suppose 32:25
  side 14:24,25           78:6                  25:25               supposed 63:17
  sides 76:16           sold 75:8             stated 18:23          sure 8:10 9:3 15:7
  sightsee 69:12        solution 48:10        states 1:1 36:22        19:23 22:7,8
  sign 54:4               50:2                stay 62:6               30:22 37:15 40:8
  signature 10:11       solve 57:14           stayed 62:8,15          40:10 45:1 46:11
    81:17 83:19         somebody 30:4         steno 81:19             52:25 57:11,14
                          48:22                                       59:4 61:17 62:18

                                 Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 38 of 299 PageID #: 343
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [sure - told]                                                                    Page 14

    72:12 78:18 80:19      55:16 61:20 66:6    thereof 83:15          thyroid 27:2,5
  surgeries 25:7           73:8 78:22          thing 4:20 14:22          36:12
    54:2                 talked 8:8 15:19        15:10 53:25          ticket 75:21
  surgery 16:15,16         17:18 21:24 22:9    things 14:2 18:10      tillamook 18:4
    16:17 18:9 21:24       29:19 36:23 41:2      19:3 27:14,16        time 3:20 4:19
    25:4 31:7 32:3         41:7 43:22 44:10      32:11,19,20,20          11:8,21 12:18,24
    34:17,19 42:13         50:4 55:13 57:15      42:19 47:22 64:16       13:5,15 14:23
    43:6,10,11 53:24       60:21 66:3 71:16      68:18 69:13 77:23       18:9,11,18 19:15
    54:3,5,9 55:10,13      73:12,15 81:10      think 8:16,18,19          19:16 23:8 29:4
    55:15,16 56:8,15     talking 74:23           15:6 17:5,23 18:1       29:24 30:19,22
    57:5,8,9,13,18,20    teach 64:14,15,16       18:9 21:22 24:8         31:19 34:9,20
    58:22 59:1,2,10,12     77:20,22              25:2,23 26:4            35:13,16 41:10
    59:19,24 60:2,25     teacher 64:13,15        27:22 31:10,18          43:25 47:1 49:4,5
    61:4,8,11,11,12,20   teaching 77:17          32:23 34:4,8 35:6       53:2,4,16,18 54:14
    61:21 62:3,4 63:2    tearing 33:14           38:14 40:6,7,8,15       55:4 57:5 59:20
    63:3,21,23 64:10     television 73:23        41:4,21 42:4,14         59:22 63:7,12
    65:7,7 66:15,20,22   tell 3:3 12:4 16:25     43:3 47:20,22           64:11,22,23 65:10
  surgical 40:2            22:15 25:12 26:2      50:16 52:7,18           67:7,11,12 69:2
  sustain 14:12            27:15 35:22 39:1      53:2,3 56:2,2,5,14      71:16 72:18 74:6
  swallow 46:18            48:21 49:13,25        56:21 60:9,13           76:24 78:18,20
  sweetheart 19:18         53:1,22 56:17         61:5,14 62:12           81:8,11 83:6,7
  swinging 76:2            65:11 77:3            63:16 64:9,24        times 7:17,25
  switched 31:12         telling 19:16 71:13     65:22 68:3 78:19        12:16 13:25 21:6
  sworn 3:2                71:18                 78:20 80:18             23:21 33:9 44:17
  symptoms 11:18         tells 59:10           thinking 7:16,18          56:11,15 66:14,18
    43:5,9 46:25         ten 15:15 32:1          54:14                   71:17,21
    63:21 69:6 73:14       79:16,16 81:20      third 75:10            tired 12:13 63:10
    73:15                tendinitis 39:6       thomas 79:7               64:9
  system 1:4 41:23       terminated 77:24      thorough 57:12         tissue 9:22 16:14
            t            terms 34:25           thoroughly 59:18          24:22 25:22
                         terribly 26:8         thought 21:25          today 4:4 5:15,18
  take 4:22 5:8,12
                         testified 3:3           50:10 54:13 63:5        10:15 32:13 71:15
    6:17 10:7 12:15
                         testify 5:1             81:12                   71:23 72:3,7,10,25
    15:3 22:16,23
                         testifying 4:7,8      three 12:16 23:8          73:6
    35:21 51:8 61:15
                         testimony 5:18          23:21 30:6 47:12     told 17:13 24:1
    64:18 66:13 69:3
                           58:11 83:8,14         60:8 62:16 66:18        27:18,23 28:9
  taken 1:13,16 3:6
                         thank 18:22 46:19       72:1                    53:18 56:6 67:11
    3:23 65:9 68:3,4
                         therapy 39:8          thrust 21:9               70:11,13,16,21
  talk 18:5 19:14
                           42:12,23 43:2       thrusting 21:8            71:1,6 73:18
    20:4 22:4,10
                           51:10               thumb 38:19               75:20
    23:16 25:16 27:12
    33:8 43:21 54:6
                                  Veritext Legal Solutions
  800.808.4958                                                                770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 39 of 299 PageID #: 344
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [ton - went]                                                                Page 15

  ton 26:7 68:18       two 6:25 7:25         urgency 45:5         wake 13:16
  tore 56:3              12:16 18:17,18      urinary 63:20,23     walk 11:7 12:2,15
  total 34:22 71:23      23:21 25:7 28:17    urinate 44:24         23:11 26:13 27:16
  training 79:21         28:18 30:21 34:17   urinating 50:13      walking 7:11
    80:1                 39:18 42:20 44:23   urine 49:20,21        11:11 12:15 13:23
  transcribed 81:21      44:23 47:12 50:9      50:25               22:14 26:11 44:5
    83:11                60:9 62:16 66:18    urologist 43:14,22   walks 67:25
  transcribing 4:3     tylenol 15:4 76:4     use 9:12 76:3        walls 44:12 50:5
  transcription        type 13:17 14:15      usually 26:19 59:9   want 19:19,21
    83:11                15:9 20:17 21:10      59:10,11            20:9 22:16,17,23
  transmitted 36:7       22:24 24:17 26:19   uterine 39:24         33:8 36:24 43:20
  transvaginal 33:6      34:22 38:17 39:1    uterus 40:7           57:4 66:6 73:8
    57:2 73:12 74:16     39:2 53:13          utis 45:15           wanted 10:18 20:1
  traurig 2:7                   u                     v            20:3 40:10,13
  treated 22:8 50:17                                              warnings 71:2
                       u 8:15                v 1:8
  treatment 9:10                                                  washington 83:3
                       uh 10:20 13:10        vacation 69:3,4,7
    35:8 56:23                                                     83:24
                         15:22 16:5 18:20      69:11
  treatments 35:9                                                 watched 54:9
                         19:7 20:13 29:11    vacuum 33:18
    51:4                                                          way 4:17 9:23
                         29:11,22 32:4       vagina 20:13
  trial 76:10                                                      29:25 53:21 67:15
                         38:3 44:20 45:11    vaginal 24:11
  tried 14:7 19:22                                                 68:5
                         45:11 46:15,17        33:12,14 44:12
  trim 16:18,22                                                   ways 67:21
                         48:9 52:2 55:21       50:5
  trimming 16:22                                                  wcllp.com 2:5
                         60:6 63:1,13 66:5   vaginally 35:1,2
    21:25 28:7                                                    weakening 50:15
                         70:12,12 74:3,21    variety 77:23
  trouble 30:25 31:2                                              wear 44:18
                         74:21 78:23 79:24   vegetables 26:21
  true 10:12 83:13                                                week 12:16 23:21
                       ultimate 51:25        verbally 4:4
  trust 54:23 58:11                                                23:22 30:13 60:20
                       ultimately 48:10      verdict 76:17
    58:15                                                          64:17 66:19
                       unconsciously         verifying 10:12
  trusted 55:9 58:16                                              weekend 76:1,1
                         68:19               video 23:22
  truth 3:3                                                       weeks 9:9,15 13:8
                       undergone 40:24       videoconferenci...
  try 4:4,16 9:20                                                  13:9 23:24 29:6
                       understand 4:7,10       1:21
    18:1 26:14                                                     39:18 41:16 60:8
                         4:14                virginia 1:1
  trying 8:4 19:3                                                  60:8,8 63:5,17,18
                       united 1:1            visits 78:15 79:11
    21:22 29:25 40:8                                               64:1
                       university 2:8        voluntarily 77:25
  tubal 35:24,25                                                  weight 7:11 23:3
                         77:10,14                     w
    41:4                                                           26:3,15,25 27:8,20
                       untranscribed
  turn 11:1                                  wages 68:25           36:23 37:7,14
                         81:19
  tv 73:11                                   wagstaff 2:3         weights 23:12,14
                       unusual 64:21,22
  tweet 32:14                                waiting 46:18 53:1   went 7:25 23:2
                       ups 81:3,15
  twice 71:24                                waived 81:17          24:1,25 28:6
                       upstairs 43:19
                                                                   29:19 31:1 35:21

                                Veritext Legal Solutions
  800.808.4958                                                           770.343.9696
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 40 of 299 PageID #: 345
                                   Becky Smith                      April 24, 2017
                          Smith, Becky vs. C. R. Bard, Inc.
 [went - zumba]                                                           Page 16

    40:12 41:18 43:12     37:22 42:14 44:16
    43:14,17,21 47:11     45:8 49:17,23
    47:21 49:15 50:20     55:8 61:10 72:22
    69:11 78:20           74:3 78:17 79:4
  west 1:1                80:14
  western 77:10,12      year 15:25 24:4,4
    77:13                 25:7 42:16 48:1
  witness 7:3 8:20        60:2,3
    29:14 33:3 36:4     yearly 27:14
    58:8 62:11 76:10    years 18:13 28:17
    83:5,16               30:3,21 32:1,1
  woman 30:5 55:6         34:9 47:12 78:10
  women's 55:7            81:20,22
  wonderful 63:6        yep 40:21
  wondering 46:10       yoga 14:1,9,23
    73:3                  21:12 22:16 23:1
  work 17:20 31:6       yogurt 26:22
    37:8 46:16 50:5               z
    63:16,19 64:2,11
                        zumba 14:2,9
    64:18,24 71:16
                          22:17 23:2
  workday 64:5
  worked 19:4 55:3
    55:4
  workers 78:3
  working 41:23
  works 69:20
  worse 13:12 21:2
    21:6,7 47:1,8
  wow 36:3
  wrist 38:20
  write 32:11
  writing 64:16
    77:21
  written 48:22
  wrong 12:11 70:11
    81:12
  wrote 11:5,20 20:2
            y
  yamhill 1:21
  yeah 13:1 17:25
    22:22 26:17 29:14
                                 Veritext Legal Solutions
  800.808.4958                                                        770.343.9696
        
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 41 of 299 PageID #: 346



                 :HVW9LUJLQLD5XOHVRI&LYLO3URFHGXUH

                     3DUW9'HSRVLWLRQVDQG'LVFRYHU\

                                      5XOH



         H 5HYLHZE\:LWQHVV&KDQJHV6LJQLQJ

        ,IUHTXHVWHGE\WKHGHSRQHQWRUDSDUW\EHIRUH

        FRPSOHWLRQRIWKHGHSRVLWLRQWKHGHSRQHQWVKDOO

        KDYHGD\VDIWHUEHLQJQRWLILHGE\WKHRIILFHU

        WKDWWKHWUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQ

        ZKLFKWRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQGLI

        WKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWRVLJQD

        VWDWHPHQWUHFLWLQJVXFKFKDQJHVDQGWKHUHDVRQV

        JLYHQE\WKHGHSRQHQWIRUPDNLQJWKHP7KHRIILFHU

        VKDOOLQGLFDWHLQWKHFHUWLILFDWHSUHVFULEHGE\

        VXEGLYLVLRQ I        ZKHWKHUDQ\UHYLHZZDVUHTXHVWHG

        DQGLIVRVKDOODSSHQGDQ\FKDQJHVPDGHE\WKH

        GHSRQHQWGXULQJWKHSHULRGDOORZHG




        ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

        $5(3529,'(')25,1)250$7,21$/385326(621/<

        7+($%29(58/(6$5(&855(17$62)6(37(0%(5

        3/($6(5()(5727+($33/,&$%/(67$7(58/(6

        2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 42 of 299 PageID #: 347

                   VERITEXT LEGAL SOLUTIONS
         COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 43 of 299 PageID #: 348




                            EXHIBIT 2
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 44 of 299 PageID #: 349
                              Jin-Hee Kim, M.D.

    1                IN THE UNITED STATES DISTRICT COURT
    2                SOUTHERN DISTRICT OF WEST VIRGINIA
    3                         CHARLESTON DIVISION
    4
    5    BECKY R. SMITH, et al.                  )
                                                 )
    6                   Plaintiffs,              )
                                                 )
    7          vs.                               ) Case No.
                                                 ) 2:15-cv-16402
    8    C.R. Bard, Inc.,                        )
                                                 )
    9                   Defendants.              )
         ________________________________)
   10
   11
   12                  DEPOSITION OF JIN-HEE KIM, M.D.
                      Taken in Behalf of the Plaintiffs
   13
                                       * * *
   14
                            Thursday, June 13, 2019
   15                          Portland, Oregon
   16
   17
   18
         Reported by:
   19         Shellene L. Iverson, CSR, CCR
   20
   21
   22
   23
   24
   25

  Golkow Litigation Services                                         Page 1 (1)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 45 of 299 PageID #: 350
                                              Jin-Hee Kim, M.D.
                                                       Page 2                                                           Page 4
   1               INDEX                                             1             PROCEEDINGS
   2 Deposition of: Jin-Hee Kim, M.D.                                2
   3
   4           EXAMINATION INDEX
                                                                     3           THE VIDEOGRAPHER: We are now on the
   5                              PAGE                               4   record. My name is Colin Sorensen. I am a
   6   DIRECT BY MS. SCARCELLO                               5       5   videographer for Golkow Litigation Services.
           CROSS BY MR. MANDELL                            53        6           Today's date is June 13, 2019, and the
   7       REDIRECT BY MS. SCARCELLO                          132
           RECROSS BY MR. MANDELL                           168      7   time is 1:40 PM.
   8                                                                 8           This is the video deposition of
   9                                                                 9   Dr. Jin-Hee Kim for the US District Court for the
  10          EXHIBIT INDEX
  11 NO. DESCRIPTION                     PAGE
                                                                    10   Southern District of West Virginia, Charleston
  12 PLAINTIFFS'                                                    11   Division.
  13 1 "Amended Notice of Videotaped Deposition of 8                12           We are located today in Portland, Oregon,
           Dr. Jin-Hee Kim" filed 5/22/19                           13   in the matter of "Becky Smith vs. C.R. Bard,
  14
       2    Curriculum Vitae of Jin-Hee Kim            9
                                                                    14   Incorporated."
  15                                                                15           Counsel, will you please introduce
       DEFENDANTS'                                                  16   yourselves for the record, and our court reporter,
  16
                                                                    17   Shellene Iverson, will swear the witness.
       3"Notice of Videotape Deposition of Dr.     54
  17   Jin-Hee Kim" dated 5/30/19                                   18           MS. SCARCELLO: Lindsey Scarcello on
  18 4 Align TO Instructions for Use           75                   19   behalf the plaintiff.
  19 5 Avaulta Plus Instructions for Use        79                  20           MR. MANDELL: Mike Mandell on behalf of
  20 6 The Urology Clinic Medical Records          91
  21
                                                                    21   C.R. Bard, Inc.
  22 NOTE: Deposition Exhibit Nos. 1 and 2 were marked              22           MR. POTTER: Aaron Potter on behalf
       prior to the commencement of the proceedings.                23   Dr. Kim.
  23
  24
                                                                    24   ///
  25                                                                25   ///

                                                       Page 3                                                          Page 5
   1           BE IT REMEMBERED THAT, pursuant to the                1               Jin-Hee Kim, M.D.
   2   Oregon Rules of Civil Procedure, the deposition of            2 being first duly sworn by the Certified Shorthand
   3   Jin-Hee Kim, M.D., was taken before Shellene L. Iverson,
   4   a Certified Shorthand Reporter, in and for the state          3 Reporter in the above cause, was examined and
   5   of Oregon, commencing at the hour of 1:40 PM on the           4 Testified as follows:
   6   13th day of June 2019, in the law offices of Hart
                                                                     5
   7   Wagner, 1000 Southwest Broadway, 20th Floor, in the
   8   city of Portland, state of Oregon.                            6             DIRECT EXAMINATION
   9                                                                 7
  10                APPEARANCES
  11   For the Plaintiff:                                            8   BY MS. SCARCELLO:
         Lindsey N. Scarcello, Esquire                               9      Q. Hi, Dr. Kim. Good afternoon.
  12     WAGSTAFF & CARTMELL, LLP
         4740 Grand Avenue, #300                                    10      A. Hi.
  13     Kansas City, Missouri 64112                                11      Q. Will you please state your name for the jury.
         (816) 701-1100                                             12      A. Jin-Hee Kim.
  14     lscarello@wcllp.com
  15   For the Defendant:                                           13      Q. And, Dr. Kim, as I said, my name is Lindsey
         Michael Mandell, Esquire                                   14   Scarcello. I represent Becky Smith and her husband,
  16     REED SMITH, LLP
         355 South Grand Avenue, #2900                              15   Don Mackie, in their product liability action against
  17     Los Angeles, California 90071                              16   C.R. Bard.
         (213) 457-8000                                             17           You and I have never met or spoken before
  18     mikemandell2@gmail.com
  19   For the Witness:                                             18   today; is that right?
         Aaron J. Potter, Esquire                                   19      A. Correct.
  20     HART WAGNER, LLP
         1000 Southwest Broadway, #2000                             20      Q. And you understand that you're not a party to
  21     Portland, Oregon 97205                                     21   this lawsuit; is that right?
         (503) 222-4499                                             22      A. Yes.
  22     ajp@hartwagner.com
  23   Also Present:                                                23      Q. And you understand that Ms. Smith and her
         Colin Sorensen, Videographer, Discovery Media              24   husband have not offered any criticism of your care or
  24
  25               * * *
                                                                    25   treatment in this lawsuit?

  Golkow Litigation Services                                                                         Page 2 (2 - 5)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 46 of 299 PageID #: 351
                                             Jin-Hee Kim, M.D.
                                                         Page 6                                                           Page 8
   1       A. Correct.                                             1   full, complete, truthful testimony here today?
   2       Q. Today I'll be asking some questions about your       2      A. No.
   3   care and treatment of Ms. Smith from late 2007 to           3      Q. One ground rule that makes things a little bit
   4   2009, but before we get started, have you ever given        4   easier for the court reporter is if we try to not talk
   5   your deposition before today?                               5   over one another. So sometimes my question will
   6       A. Any deposition regarding this case?                  6   linger or you will know where I'm trying to go and be
   7       Q. Not this case specifically, just at all.             7   inclined to answer, and other times I might interrupt
   8       A. Yes.                                                 8   you with my question and I will try not to do that.
   9       Q. Approximately how many depositions have you          9   But it makes the court reporter's life a lot easier if
  10   given?                                                     10   we wait for the other person to be completely done
  11       A. One.                                                11   talking before we start.
  12       Q. Okay. And do you recall about when that was?        12           Can we both try to do that?
  13       A. I believe it was June of 2018 although do not       13      A. Yes.
  14   quote me on that.                                          14      Q. Great.
  15       Q. That's okay.                                        15           So before we get into Ms. Smith's care and
  16            So were you a witness in that -- in that          16   treatment, let's first discuss your educational and
  17   litigation?                                                17   professional background. Actually, strike that.
  18       A. I'm not sure I understand. Witness?                 18   Let's discuss the deposition notice which has been
  19       Q. Or how about you explain how -- your                19   marked as Exhibit 1.
  20   involvement in that case.                                  20           And if the court reporter can please
  21       A. Similar deposition to this one.                     21   provide that to the witness.
  22       Q. You said it was similar to this one?                22           Have you seen this document before today?
  23       A. Correct.                                            23      A. Yes.
  24       Q. Okay. So were you a treating physician in a         24      Q. Okay. And was it provided to you by your
  25   case involving transvaginal mesh where an action had       25   counsel?

                                                       Page 7                                                           Page 9
   1   been brought against a manufacturer?                        1      A. Correct.
   2      A. Yes.                                                  2      Q. And there is a list of documents on the fourth
   3      Q. Okay. And were you a defendant in that case?          3   page of that that we requested that you bring with you
   4      A. No.                                                   4   here today. What documents have you brought with you?
   5      Q. Okay. Have you ever provided expert witness           5      A. My CV.
   6   testimony?                                                  6      Q. Okay. And there are documents related to your
   7      A. No.                                                   7   care and treatment of Ms. Smith that were collected as
   8      Q. Do you recall the name of the manufacturer of         8   part of this litigation and were then provided to your
   9   the device involved in your 2018 deposition?                9   attorney. Were those documents provided to you?
  10      A. I do not.                                            10      A. Yes.
  11      Q. Okay. So other than your one prior depo              11      Q. The medical records. Okay.
  12   regarding transvaginal mesh, you've never given any        12      A. Okay.
  13   other depositions at all.                                  13      Q. Have -- do you have any independent way to go
  14      A. That is correct.                                     14   out and get those medical records yourself?
  15      Q. And have you ever testified in court?                15      A. No. This is preelectronic medical records; so
  16      A. No.                                                  16   they were all in storage, I believe.
  17      Q. Okay. So you understand that the oath that           17      Q. Okay. Okay. So we can set that aside and
  18   you swore before we began this afternoon is the same       18   move to your CV which has been marked as Exhibit 2.
  19   oath that you would swear in a court of law?               19   If you could just give me an idea of your education
  20      A. Correct.                                             20   and training to become a surgeon.
  21      Q. And so you're under the same obligations to          21      A. I went to medical school at UCLA and did my
  22   testify truthfully and fully here today as you would       22   subsequent residency at UCLA as well.
  23   be if you were in a court of law. Do you understand?       23      Q. Any fellowships?
  24      A. Yes.                                                 24      A. No.
  25      Q. And is there any reason that you can't provide       25      Q. Okay. And so you're -- you're a urologist; is

  Golkow Litigation Services                                                                         Page 3 (6 - 9)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 47 of 299 PageID #: 352
                                              Jin-Hee Kim, M.D.
                                                       Page 10                                                        Page 12
   1   that right?                                                1      A. In the last 17 years?
   2      A. That is correct.                                     2      Q. Uh-huh, yes.
   3      Q. So do you in your current practice see male          3            MR. MANDELL: I'm going to object to
   4   and female patients?                                       4   relevance. It should be limited to 2008.
   5      A. Yes.                                                 5   BY MS. SCARCELLO:
   6      Q. In what specialties are you board certified?         6      Q. You can go ahead and answer the question. I'm
   7      A. Urology.                                             7   just trying to get an idea of your experience.
   8      Q. Okay. So you don't have a board certification        8      A. How about we just go by year because it will
   9   in female pelvic medicine and reconstructive --            9   be easier for me to calculate in my head here.
  10      A. I have a subspecialty certification in female       10      Q. Okay.
  11   pelvic floor and reconstructive surgery, yes.             11      A. And let's say I do -- and this is very rough,
  12      Q. Okay. Have you done any research on behalf of       12   very rough estimation. Perhaps five to ten cases a
  13   any mesh manufacturer?                                    13   month.
  14      A. No.                                                 14      Q. For the last 17 years?
  15      Q. Have you been involved in any studies               15      A. Yes.
  16   involving any mesh manufacturer?                          16      Q. Okay.
  17      A. No.                                                 17      A. Maybe less. I mean it's very rough.
  18      Q. Are you associated with any educational             18      Q. Right. That's -- I appreciate that. I'm --
  19   institutions?                                             19   I'm just trying to get a broad idea of your
  20      A. No.                                                 20   experience. So it's not -- certainly not a memory
  21      Q. In what states are you licensed to practice         21   quiz.
  22   medicine?                                                 22            And of those approximately how many were
  23      A. Oregon.                                             23   implanted for the treatment of pelvic organ prolapse?
  24      Q. At what hospitals do you have privileges?           24      A. Let's say roughly two per -- three per month,
  25      A. Adventist Medical Center, Providence Medical        25   again, extremely rough estimate.

                                                      Page 11                                                        Page 13
   1 Center, Legacy Emanuel, Legacy Good Sam, Legacy              1      Q. Fair enough. You said three per month; right?
   2 Meridian Park.                                               2      A. Uh-huh.
   3     Q. And you're currently in private practice; is          3      Q. Okay. For the last 17 years?
   4 that right?                                                  4      A. Yes.
   5      A. That is correct.                                     5      Q. Okay. And then does that mean that the
   6      Q. And how long have you been in private                6   remaining two to seven per month were slings?
   7   practice?                                                  7      A. Slings, yes.
   8      A. Can I look at my CV?                                 8      Q. Okay. And then with Ms. Smith, it looked like
   9      Q. Of course.                                           9   she had both a POP kit and a sling implanted at the
  10      A. Since 2002.                                         10   same time. Is that a common practice, or was that a
  11      Q. All right. In that time approximately how           11   common practice?
  12   many transvaginal mesh products do you think that you     12           MR. MANDELL: Object to form.
  13   implanted? That can just be a ballpark.                   13           THE WITNESS: I'm sorry?
  14           MR. POTTER: Are you asking how many               14           MR. POTTER: Go ahead.
  15   different types of products or how many surgeries --      15           THE WITNESS: Yes.
  16           MS. SCARCELLO: How many --                        16   BY MS. SCARCELLO:
  17           MR. POTTER: -- in total for the various           17      Q. So there would be some overlap in the number
  18   products?                                                 18   of POP kits and midurethral slings; is that right?
  19   BY MS. SCARCELLO:                                         19      A. That is correct.
  20      Q. How many surgeries in total for the various         20      Q. Okay.
  21   products.                                                 21           MR. POTTER: They may at times put
  22      A. And are you including pelvic floor                  22   objections on the record --
  23   reconstruction and slings?                                23           THE WITNESS: Oh, I see. Okay.
  24      Q. Yes. You can break them up if you would like,       24           MR. POTTER: -- for them to deal with
  25   but I am interested to know both.                         25   later.

  Golkow Litigation Services                                                                   Page 4 (10 - 13)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 48 of 299 PageID #: 353
                                              Jin-Hee Kim, M.D.
                                                        Page 14                                                             Page 16
   1           THE WITNESS: Okay.                                  1      A.     Recurrent urinary tract infections. The
   2           MR. POTTER: So as long as you understand            2   list --
   3   the question, you're free to answer.                        3      Q.     I just don't -- I just don't want to interrupt
   4           THE WITNESS: Okay. As long as you don't             4   you.
   5   object.                                                     5      A.  Yes. The list can go on.
   6           MR. POTTER: We'll get there.                        6      Q.  Okay.
   7   BY MS. SCARCELLO:                                           7      A.  Yes.
   8      Q. Okay. So could you just briefly describe for          8      Q.  Are you comfortable stopping there?
   9   the jury what pelvic organ prolapse is?                     9      A.  Yes.
  10      A. It's instances where either -- it could be           10      Q.  Okay. Thank you.
  11   either your bladder, could be uterus, it could be          11           So can you explain just generally what it
  12   rectum is no longer being well supported by your           12   means for a physician to act as a preceptor on behalf
  13   pelvic floor and comes outside or comes down.              13   of a medical device company?
  14      Q. And can you also briefly describe what stress        14      A. It means that the company thinks you have
  15   urinary incontinence is?                                   15   enough experience that you can show or teach other
  16      A. It's the loss of urine with any kind of              16   physicians how to use their product.
  17   increased intraabdominal pressure, such as, coughing,      17      Q. And have you worked as a preceptor?
  18   sneezing, jumping, bending over.                           18      A. I believe I have.
  19      Q. And could you also just provide a brief              19      Q. And did you work for Bard as a preceptor?
  20   overview of your day-to-day practice, week-to-week         20      A. I believe I have although my memory is fuzzy,
  21   practice, what that generally looks like.                  21   but I think I did.
  22      A. I see patients in clinic every day. I have           22      Q. Okay. Do you know approximately how many
  23   two half days of surgeries per week.                       23   training sessions you provided on behalf of Bard?
  24      Q. Approximately how many of your patients are          24      A. I do not.
  25   female?                                                    25      Q. Okay. Could you give me a rough estimate?

                                                       Page 15                                                           Page 17
   1      A. Again, this is a very rough estimate. 60              1      A. It would be a complete guess.
   2   percent of my patients.                                     2      Q. That's okay.
   3      Q. Okay. So the remaining 40 percent are male?           3           MR. POTTER: Well, she's not going to
   4      A. Uh-huh. Or other.                                     4   guess.
   5      Q. Or other.                                             5           Either you have an estimate or you don't.
   6           With respect to your female patients, how           6           THE WITNESS: I do not have an estimate.
   7   many of them are experiencing pelvic organ prolapse?        7   BY MS. SCARCELLO:
   8   It can be a rough estimate.                                 8      Q. You don't have an estimate?
   9      A. 15 percent.                                           9      A. I mean I do not recall.
  10      Q. And then what percentage of your patients are        10      Q. Okay. Do you think it was more than five?
  11   experiencing stress urinary incontinence?                  11      A. I do not think so.
  12           MR. POTTER: You're talking female                  12      Q. Okay.
  13   patients?                                                  13      A. But again...
  14           MS. SCARCELLO: Yes.                                14      Q. Okay. So I have documents from Bard that
  15   BY MS. SCARCELLO:                                          15   indicate you started working in the preceptorship
  16      Q. Specifically, what percentage of your female         16   program in 2007. Does that sound right to you?
  17   patients experience stress urinary incontinence?           17      A. If that's the documents -- if that's what it
  18      A. 25 percent.                                          18   says.
  19      Q. And so what other sorts of issues do you treat       19      Q. Do you recall when you stopped providing
  20   specifically in women besides pelvic organ prolapse        20   training on behalf of Bard?
  21   and stress urinary incontinence?                           21      A. No.
  22      A. Any kind of cancers that affect the -- the           22      Q. Do you recall why you stopped providing
  23   urinary system, such as, kidneys, bladder, ureter;         23   training on behalf of Bard?
  24   dysfunctional voiding; stones, kidney stones.              24      A. Probably when the product went out of -- when
  25      Q. Okay. Is that all?                                   25   Bard stopped making the product which I do not recall

  Golkow Litigation Services                                                                         Page 5 (14 - 17)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 49 of 299 PageID #: 354
                                              Jin-Hee Kim, M.D.
                                                       Page 18                                                            Page 20
   1   when that was.                                              1   BY MS. SCARCELLO:
   2      Q. Okay.                                                 2       Q. Sure. That's no problem. Anterior/Posterior
   3      A. You probably have a better answer than I do.          3   Avaulta, Uretex TO, Pelvisoft/Pelvicol, and PelviLace
   4      Q. Do you recall having an interview with a Bard         4   TO.
   5   representative on April 12, 2007, regarding your            5       A. I am familiar with the products. I am not
   6   interest in Bard's preceptorship program?                   6   sure I used the Uretex TO ever.
   7      A. I do not.                                             7       Q. Okay. Thank you.
   8      Q. Prior to that meeting -- do you have any              8            You had used the Avaulta, though.
   9   reason to dispute that you met with a Bard                  9       A. Yes.
  10   representative on April 12, 2007?                          10       Q. And then this same document says that you
  11           MR. MANDELL: Object to form.                       11   were, quote, working with the hospital to find a way
  12           THE WITNESS: No.                                   12   for attendees to have hands-on privileges.
  13   BY MS. SCARCELLO:                                          13            MR. MANDELL: Same objection.
  14      Q. You previously mentioned that you would defer        14   BY MS. SCARCELLO:
  15   to the documents regarding your relationship with          15       Q. At that this time trainees are wel- -- at this
  16   Bard. And so to that extent, I'm -- I'm -- that's why      16   time trainees are welcome as observers.
  17   I was asking about that specific date.                     17            So there was a time when it sounds like
  18           MR. MANDELL: Object to form.                       18   your hospital was allowing you to provide
  19           MR. POTTER: Object to form.                        19   preceptorship services to Bard, but the trainees could
  20           MR. MANDELL: Misstates her testimony.              20   only observe. Does that sound right to you?
  21           MR. POTTER: Misstates her testimony.               21            MR. POTTER: Object to form.
  22           But if you have an answer, go ahead.               22            Go ahead and answer if you can.
  23           MS. SCARCELLO: There wasn't a question.            23            MR. MANDELL: Join in the objection.
  24           MR. POTTER: Well, you can't just restate           24            THE WITNESS: Yes.
  25   the witness' testimony inaccurately and then say it's      25   ///

                                                        Page 19                                                        Page 21
   1   not a question. I'm just objecting to the fact she          1   BY MS. SCARCELLO:
   2   never deferred to anything. She said if you have            2      Q. Okay. Thank you. And then at some point the
   3   documents, she hasn't seen them. If you want to show        3   hospital allowed trainees to have hands-on experience;
   4   her the documents and let her look at them and see if       4   is that right?
   5   she has any reason to disagree with them, fine.             5      A. I do not think they ever did but, again,
   6   BY MS. SCARCELLO:                                           6   I'm -- my memory is not -- this was over ten years
   7      Q. I'm not going to show you the documents               7   ago.
   8   because I don't want to spend a whole lot of time on        8      Q. Fair -- fair enough.
   9   this.                                                       9            Okay. Then I have some notes from the --
  10           But the -- Bard has internal documents             10   from the interview and, again, just briefly.
  11   that indicate that you had an interview April 12,          11            MR. POTTER: And since you're not going to
  12   2007, and prior to that they sort of wrote up a            12   share them with the witness, are these her notes, or
  13   profile of you. And in that profile it says that --        13   are these the notes of the person who is apparently
  14   that you had 26 Avaulta cases to your credit and that      14   interviewing her?
  15   you were, quote, experienced with the following Bard       15            MS. SCARCELLO: These are the notes of the
  16   products: Anterior/Posterior Avaulta; Uretex TO;           16   interviewer. These are Bard's documents.
  17   Pelvisoft, slash, Pelvicol; PelviLace TO.                  17   BY MS. SCARCELLO:
  18           Have you worked with those products                18      Q. So the notes indicate that you were asked
  19   before?                                                    19   whether it would be okay with you if on training days
  20           MR. MANDELL: Object to form. Lacks                 20   you only used C.R. Bard urological products. Are you
  21   foundation.                                                21   okay with this? And the note indicates that you don't
  22           MR. POTTER: Join.                                  22   use other products.
  23           Go ahead and answer if you can.                    23            So at this time in 2007, were you using
  24           THE WITNESS: Could you restate the                 24   exclusively Bard transvaginal mesh products?
  25   products again?                                            25            MR. MANDELL: Objection. Lacks

  Golkow Litigation Services                                                                     Page 6 (18 - 21)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 50 of 299 PageID #: 355
                                             Jin-Hee Kim, M.D.
                                                       Page 22                                                         Page 24
   1   foundation.                                                1      Q. And is that probably a procedure that you
   2           MR. POTTER: Object to form. Foundation.            2   performed the most around April 2007?
   3   Hearsay.                                                   3             MR. MANDELL: Object to form.
   4           Go ahead and answer if you can.                    4             THE WITNESS: It's, honestly, impossible
   5           THE WITNESS: I don't want to say I had a           5   to say. You're asking me to recall surgeries that I
   6   contract with Bard when I was only using their             6   did over 12 years ago on a particular month, and it is
   7   products. That is not true.                                7   impossible to say.
   8   BY MS. SCARCELLO:                                          8   BY MS. SCARCELLO:
   9      Q. Right. So I'm not trying to say you had a            9      Q. I -- I understand that you don't have perfect
  10   contract with them. What I'm asking about is, prior       10   recall, and I don't expect you to. I'm just asking in
  11   to becoming a preceptor for Bard, there was a             11   general if these things make sense to you or if they
  12   conversation that was had with Bard in which the notes    12   -- if it seems like that cannot possibly be true.
  13   indicate that you said you use only Bard products.        13             MR. POTTER: Well --
  14   And I'm just wondering --                                 14   BY MS. SCARCELLO:
  15      A. Uh-huh.                                             15      Q. So that's -- that's what I'm asking.
  16      Q. -- if that conforms with your recollection.         16             MR. POTTER: Object to form because you're
  17           MR. MANDELL: Same objections.                     17   using somebody else's notes that she didn't author
  18           THE WITNESS: No.                                  18   that you won't show to her to ask her if those notes
  19   BY MS. SCARCELLO:                                         19   make sense to her on a conversation that she doesn't
  20      Q. So you -- you think you used other non-Bard         20   recall from more than 12 years ago.
  21   products for the treatment of POP and SUI?                21             So with that standing objection, if you
  22      A. I want to say yes. Yes.                             22   can answer her questions, you're free to.
  23      Q. Okay.                                               23             But can I have a standing objection so I
  24      A. But, again, I'm not -- yeah. My -- this is          24   don't have to keep --
  25   digging into my memory.                                   25             MS. SCARCELLO: Yes.

                                                      Page 23                                                          Page 25
   1      Q. Right. I understand it was a long time ago.          1            MR. POTTER: -- raising this every
   2   And I appreciate that -- you know, that nobody could       2   question?
   3   be expected to have perfect recall. So that -- that        3            MR. MANDELL: I'll join in that.
   4   is understood.                                             4            MS. SCARCELLO: That would be great.
   5           The notes also indicate that you were              5            THE WITNESS: Typically we do -- I do a
   6   asked what is your signature and/or favorite repair,       6   lot of stone cases, yes.
   7   and it says No. 1 is her stone procedures. Do you          7   BY MS. SCARCELLO:
   8   know what that means?                                      8      Q. Okay. And then at this time it also says that
   9           MR. MANDELL: Same objection.                       9   slings were your No. 2 procedure. Is that --
  10           MR. POTTER: Join.                                 10      A. If that's what I said, but, again, my recall
  11           Go ahead and answer.                              11   is not perfect.
  12           THE WITNESS: Kidney stones is what I'm            12      Q. Okay. Fair enough.
  13   assuming I meant.                                         13            Then there are some internal messages
  14   BY MS. SCARCELLO:                                         14   about this -- this ability for preceptees to engage in
  15      Q. And so that was your signature procedure?           15   hands-on training. And there's an e-mail from May 9,
  16      A. I do not believe I was ever asked a question        16   2007, from a Bard physician training specialist that
  17   of what signature procedure was. This was probably        17   says, Initially we had a hold on Dr. Kim for contract
  18   something they inferred from my -- again, not having      18   pending the privileges. But you had prev- -- you
  19   access to the notes and not having seen what the          19   prior to this May 2007 e-mail had received privileges.
  20   actual notes say, but I would never use a word such as    20   Does that sound right to you?
  21   a "signature" procedure. So I believe that's a            21            MR. POTTER: Hold on. Objection. You're
  22   misnomer.                                                 22   not giving the witnesses context as to who the e-mail
  23      Q. Okay. Do you do a lot of kidney stone               23   is to, who the e-mail is from, whether she received
  24   procedures?                                               24   the e-mail. And I think you're confusing who is
  25      A. Yes.                                                25   getting the privileges and then asking Dr. Kim to

  Golkow Litigation Services                                                                   Page 7 (22 - 25)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 51 of 299 PageID #: 356
                                             Jin-Hee Kim, M.D.
                                                     Page 26                                                            Page 28
   1 comment on it.                                               1   BY MS. SCARCELLO:
   2           So if you want to show her the e-mail and          2       Q. Okay. And for a full day of training, that
   3   ask her questions about that, she'll answer. But the       3   you were paid $2500 per day. Do you have any reason
   4   way that you're doing it, it's not fair to the             4   to dispute that?
   5   witness, and I don't know how she's expected to answer     5            MR. MANDELL: Same objection.
   6   your questions.                                            6            MR. POTTER: Objection. And I really
   7           With that objection, if you have any way           7   don't see what the relevance is because she's already
   8   of answering her question, you're free to do so.           8   testified that the hospital didn't allow her to do the
   9           MR. MANDELL: Join in the objection.                9   training. So it's just a hypothetical of what she was
  10           THE WITNESS: Was this an e-mail to me?            10   going to be paid, or are you asking her whether she
  11   BY MS. SCARCELLO:                                         11   actually received this money for training and she
  12      Q. No, it's not an e-mail to you.                      12   actually performed on behalf of Bard for this product?
  13      A. Okay.                                               13            MS. SCARCELLO: I -- you completely lost
  14      Q. And I'm not really even asking about the            14   me. I -- I --
  15   e-mail. You can forget the e-mail. I'm just asking        15            If you wouldn't mind just reading back the
  16   if at some point your institution allowed for you to      16   question.
  17   provide hands-on training to preceptees on behalf of      17            I think we're pretty straightforward.
  18   Bard.                                                     18            MR. POTTER: Well, here's my objection.
  19      A. I believe I answered the question before --         19   You haven't established that she ever conducted
  20   yeah? -- whether --                                       20   training.
  21           MR. POTTER: Answer again.                         21            MS. SCARCELLO: She did at least -- she
  22   BY MS. SCARCELLO:                                         22   said she did probably five.
  23      Q. I don't recall your answer. I'm sorry.              23            THE WITNESS: But I do not believe there
  24      A. Oh. Whether Bard -- whether my institution          24   were hands-on training.
  25   allowed nonprivileged physicians to have hands-on         25   ///

                                                       Page 27                                                        Page 29
   1   privileges. Is that what -- the question you're            1 BY MS. SCARCELLO:
   2   asking me?                                                 2      Q. Okay.
   3      Q. Allowed -- my question is whether your               3      A. So there might have been observation as far as
   4   institution allowed you to provide hands-on training       4   I can recall.
   5   to preceptees in your capacity as a preceptor for          5      Q. Okay.
   6   Bard.                                                      6      A. Yes.
   7            MR. MANDELL: Object to form.                      7      Q. Fair enough.
   8            THE WITNESS: And I answered this before.          8            MS. SCARCELLO: There's nothing to
   9   I do not believe my institution allowed -- they            9   indicate to me that -- whether it was hands-on or not,
  10   allowed observations. I do not think they allowed         10   that the payment was any different. And, regardless
  11   hands-on privileges. Then, again, my memory is not        11   of that, I'm just trying to find out the extent of her
  12   perfect.                                                  12   relationship with Bard. That's it.
  13   BY MS. SCARCELLO:                                         13            MR. POTTER: If you can answer what the
  14      Q. That's okay. I appreciate that.                     14   extent of your relationship was with Bard back in
  15            Do you recall the amount that you were to        15   2007, go ahead.
  16   be paid by Bard for training sessions?                    16            THE WITNESS: That was the extent of my
  17      A. I do not recall.                                    17   relationship with Bard.
  18      Q. The documents that I have been provided             18   BY MS. SCARCELLO:
  19   indicate that you were to be a paid of total of $1500     19      Q. What was? That you were --
  20   per day for on-site training sessions conducted at        20      A. The -- what you were -- what you had just
  21   your institution. Does that sound right to you?           21   mentioned.
  22            MR. MANDELL: Object to form.                     22      Q. The being involved in the preceptorship
  23            MR. POTTER: Join.                                23   program.
  24            THE WITNESS: If that is what the document        24      A. Correct.
  25   says. Again, I do not recall.                             25      Q. Okay. And the $2500 per day honorarium sounds

  Golkow Litigation Services                                                                   Page 8 (26 - 29)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 52 of 299 PageID #: 357
                                            Jin-Hee Kim, M.D.
                                                    Page 30                                                        Page 32
   1   right to you?                                            1   BY MS. SCARCELLO:
   2           MR. MANDELL: Object to form.                     2      Q. Okay. And same question with regards to the
   3   BY MS. SCARCELLO:                                        3   Align TO. Do you think prior to the first time you
   4      Q. Is that correct?                                   4   implanted an Align TO device that you had attended a
   5      A. Again, if that is what the document says --        5   cadaver lab?
   6      Q. Okay.                                              6      A. I think I did.
   7      A. -- I'll not dispute it.                            7      Q. Okay. And can you just give us a general idea
   8      Q. Do you recall which products you used in your      8   of what is involved with a cadaver lab?
   9   capacity as a Bard preceptor?                            9      A. It's where you go to a place that has cadavers
  10      A. The Avaulta products.                             10   and you have -- perform procedures.
  11      Q. Did you also use the Align products?              11      Q. And you perform them on the cadavers.
  12      A. Yes.                                              12      A. Correct.
  13      Q. And did you use both the Align and the Align      13      Q. And do you typically just work with one
  14   TO devices?                                             14   cadaver, or do you practice the procedure multiple
  15      A. Yes.                                              15   times?
  16      Q. Okay. And in January 2008, you implanted the      16      A. Depends on the availability of the cadavers --
  17   Avaulta and the Align TO in Ms. Smith; is that right?   17      Q. Okay.
  18      A. Yes.                                              18      A. -- and how many the lab actually has.
  19      Q. Okay. And do you recall if there were any         19      Q. Okay. Do you recall with respect to the
  20   trainees observing that procedure?                      20   Avaulta or the Align?
  21      A. I do not recall. I do not recall.                 21      A. I do not recall.
  22      Q. Besides Bard were you ever involved in any        22      Q. And after your training with Bard, were you
  23   other company's preceptor programs related to           23   confident in your ability to perform the Avaulta and
  24   transvaginal mesh devices?                              24   Align TO implant procedures?
  25      A. I think I may have been involved with AMS but     25      A. Yes.

                                                    Page 31                                                            Page 33
   1 I have -- yeah. I don't know. I mean I think so.           1       Q. And so if Bard has taken the position that the
   2      Q. And was it also AMS transvaginal mesh devices?     2   plaintiff's injuries in this case are the fault of
   3      A. Correct.                                           3   third parties including implanting doctors such as
   4      Q. And do you recall which one?                       4   yourself, you would want to know that; right?
   5      A. AMS has the Elevate product.                       5            MR. MANDELL: Object to form.
   6      Q. And do you recall the time frame?                  6            MR. POTTER: Join.
   7      A. I do not.                                          7            THE WITNESS: Sure.
   8      Q. Okay. Do you recall receiving hands-on or          8   BY MS. SCARCELLO:
   9   practical training with the Avaulta and Align TO?        9       Q. And if Bard had blamed plaintiff's injuries on
  10      A. I don't recall specifically. Usually -- I         10   implanting surgeons in documents filed in this
  11   have attended several cadaver labs, but I could not     11   litigation and even during trials in open court, you
  12   tell you time, dates.                                   12   would want to know that; right?
  13      Q. Prior to implanting the Avaulta in -- strike      13            MR. POTTER: Object to form. She's not
  14   that.                                                   14   going to engage in speculation. If you want to show
  15           Prior to the first time you implanted the       15   her a document that pertains to her care, she can
  16   Avaulta, do you believe that you attended a cadaver     16   answer. She's here as a fact witness. We haven't
  17   lab?                                                    17   been provided any documents with respect to your
  18           MR. MANDELL: Object to form.                    18   litigation. And so you're asking her to speculate
  19           MR. POTTER: Are you talking ever or with        19   about something she couldn't possibly know about and
  20   respect to your client?                                 20   then asking her a hypothetical question about it.
  21           MS. SCARCELLO: I said prior to the first        21   We're not going to do that.
  22   time she -- she implanted an Avaulta product.           22   BY MS. SCARCELLO:
  23           MR. POTTER: So ever.                            23       Q. My question is --
  24           THE WITNESS: I think so. But, again, I'm        24            MR. POTTER: I know what your question is,
  25   not sure of the time frame, but believe I did, yes.     25   but she's not going to --

  Golkow Litigation Services                                                                  Page 9 (30 - 33)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 53 of 299 PageID #: 358
                                             Jin-Hee Kim, M.D.
                                                      Page 34                                                      Page 36
   1           MS. SCARCELLO: I wasn't talking to you.            1 BY MS. SCARCELLO:
   2   I'm asking you her.                                        2     Q. Do you recall whether a PowerPoint
   3           MR. POTTER: Okay.                                  3 presentation was provided?
   4           MS. SCARCELLO: And if you could just               4      A. Unfortunately not.
   5   reserve your objections to a form objection and either     5      Q. Do you recall if you were provided with any
   6   requesting that your witness doesn't answer or not, I      6   materials?
   7   would appreciate that because we only have limited         7      A. I do not.
   8   time.                                                      8      Q. Would you have assumed that the information
   9           MR. POTTER: Well, I'll make the                    9   that was being provided to you at these training
  10   objections I think are appropriate. Why don't you ask     10   programs was accurate, to the best of Bard's
  11   your next question.                                       11   knowledge?
  12   BY MS. SCARCELLO:                                         12           MR. MANDELL: Object to the form.
  13      Q. My question is: If Bard blamed plaintiff's          13           THE WITNESS: I would hope so.
  14   injuries on implanting surgeons in open court in these    14   BY MS. SCARCELLO:
  15   transvaginal mesh cases, is that something that you       15      Q. With respect to your training on the Align TO,
  16   would want to know?                                       16   do you remember the number of days that you trained on
  17           MR. MANDELL: Object to form.                      17   the Align TO?
  18           MR. POTTER: Objection. Instruct the               18      A. No.
  19   witness not to answer. Next question.                     19      Q. Do you recall whether you did a didactic
  20   BY MS. SCARCELLO:                                         20   training?
  21      Q. Do you recall when and where you received any       21      A. No.
  22   training on the Avaulta device?                           22      Q. Do you recall the name of your preceptor?
  23      A. No.                                                 23      A. No.
  24      Q. Do you remember the number of days that you         24      Q. Had you ever observed an Align TO implantation
  25   trained on the Avaulta device?                            25   prior to your training with Bard on the Align TO?

                                                       Page 35                                                       Page 37
   1      A. No.                                                  1      A. I don't think so. I don't know.
   2      Q. Do you recall whether there was a didactic           2      Q. Is it fair to say that, when you went to the
   3   training provided on the Avaulta device?                   3   professional education training with Bard, that that
   4      A. I do not recall.                                     4   was your first time to get in-depth knowledge about
   5      Q. Do you recall the name of the preceptor who          5   the Align TO?
   6   did your training on the Avaulta device?                   6           MR. MANDELL: Object to form.
   7      A. I do not recall.                                     7           THE WITNESS: Probably.
   8      Q. Do you recall whether you had observed an            8   BY MS. SCARCELLO:
   9   Avaulta implantation prior to your training on the         9      Q. What, if anything, do you recall about the
  10   Avaulta device?                                           10   oral presentation on the Align TO?
  11      A. I do not recall.                                    11      A. I do not recall.
  12      Q. Is it fair to say that, when you went to the        12      Q. And, again, did you assume that the
  13   professional education training with Bard, that this      13   information that was being provided to you by Bard
  14   was your first time to get in-depth information about     14   about the Align TO at the professional education
  15   the Avaulta device?                                       15   course was accurate to the best of Bard's knowledge?
  16           MR. MANDELL: Object to form.                      16           MR. MANDELL: Object to form.
  17           THE WITNESS: Do you have a date on that?          17           THE WITNESS: Yes.
  18   BY MS. SCARCELLO:                                         18   BY MS. SCARCELLO:
  19      Q. No. I just wanted in general.                       19      Q. Did you assume that the risks that Bard knew
  20      A. Oh.                                                 20   about, especially the serious risks that they knew
  21      Q. Would -- would attending a cadaver lab or a         21   about, that were associated with the Align TO would
  22   didactic be the first time that you would have            22   have been presented to you as part of that
  23   received in-depth information about that device?          23   presentation?
  24           MR. POTTER: Object to form.                       24           MR. MANDELL: Object to form. Lacks
  25           THE WITNESS: Probably.                            25   foundation.

  Golkow Litigation Services                                                                Page 10 (34 - 37)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 54 of 299 PageID #: 359
                                             Jin-Hee Kim, M.D.
                                                       Page 38                                                     Page 40
   1           MR. POTTER: Object to form.                        1 with internal body fluids or tissue.
   2           Go ahead if you can.                               2          MR. MANDELL: Object to form. Lacks
   3   BY MS. SCARCELLO:                                          3 foundation.
   4      Q. You can answer.                                      4           THE WITNESS: No.
   5      A. Yes.                                                 5   BY MS. SCARCELLO:
   6      Q. Did anyone from Bard ever tell you that              6      Q. Is that something you would have wanted to
   7   they -- that the company did no premarket testing          7   know?
   8   regarding the adequacy -- the adequate effective pore      8           MR. POTTER: Hold on. I'm letting you ask
   9   size of the transvaginal mesh products?                    9   whether anybody told her that. She's not going to
  10           MR. MANDELL: Object to form as                    10   give you a hypothetical answer when you present her
  11   irrelevant.                                               11   with incomplete information here today; so on that
  12           MR. POTTER: Join and foundation.                  12   basis I'm going to instruct her not to answer. If you
  13           Go ahead.                                         13   want to try to correct the question, feel free.
  14           THE WITNESS: Would you mind repeating the         14           MS. SCARCELLO: It's really not a
  15   question?                                                 15   hypothetical.
  16   BY MS. SCARCELLO:                                         16   BY MS. SCARCELLO:
  17      Q. No problem.                                         17      Q. My question is: Is that something you would
  18           Did anyone from Bard ever tell you that           18   want to know?
  19   they did not do any premarket testing regarding           19           MR. MANDELL: Join the objection.
  20   adequate effective pore size for transvaginal mesh?       20           MR. POTTER: Well, she's not going to --
  21           MR. MANDELL: Same objection.                      21   you haven't even provided foundation to her as to
  22           MR. POTTER: Same objection.                       22   whether that exists or not. And then you ask her
  23           THE WITNESS: No.                                  23   whether she would want to know something. I'm trying
  24   BY MS. SCARCELLO:                                         24   to help you so you can correct your question;
  25      Q. Did anyone from Bard ever tell you that they        25   otherwise, I'm just going to instruct her not to

                                                     Page 39                                                         Page 41
   1 did no premarket testing regarding polypropylene             1   answer.
   2 degradation?                                                 2           MS. SCARCELLO: So she can't answer
   3          MR. MANDELL: Object to form. Lacks                  3   whether she would like to know certain information?
   4 foundation.                                                  4           MR. POTTER: Correct. She's here as a
   5           MR. POTTER: Join.                                  5   fact witness. If you want to ask her whether she was
   6           THE WITNESS: No.                                   6   aware of that information, she'll answer it. She's
   7           MS. SCARCELLO: Would you all just like to          7   not going to tell you hypothetically whether she would
   8   have a standing objection to this line of questioning      8   want to have known information that she's not getting
   9   as well?                                                   9   complete context about for the deposition. That's my
  10           MR. MANDELL: Yes.                                 10   instruction.
  11           MR. POTTER: Sure.                                 11           MS. SCARCELLO: Then we'll -- we will just
  12   BY MS. SCARCELLO:                                         12   go through what all she didn't know.
  13      Q. In fact, did anyone from Bard ever tell you --      13           MR. POTTER: Fine. It's your time.
  14           MR. MANDELL: And is this limited to               14   BY MS. SCARCELLO:
  15   before her implant or at all times?                       15      Q. Did anyone from Bard ever tell you that its
  16           MS. SCARCELLO: My question is did anyone          16   manufacturing process damaged the polypropylene
  17   from Bard ever tell you, ever.                            17   material using heat, stress, and knitting?
  18   BY MS. SCARCELLO:                                         18           MR. MANDELL: Object to form. Lacks
  19      Q. So did anyone from Bard ever tell you that the      19   foundation. Running objection.
  20   manufacturer of the polypropylene that was used to        20           MR. POTTER: I'm just going to have my
  21   create its transvaginal mesh products provided this       21   standing objection.
  22   medical application caution with the plastic? Quote,      22           MR. MANDELL: Same objection.
  23   do not use this Phillips Sumika Polypropylene Company     23           THE WITNESS: No.
  24   material in medical applications involving permanent      24   BY MS. SCARCELLO:
  25   implantation in the human body or permanent contact       25      Q. Did anyone from Bard ever tell you that they

  Golkow Litigation Services                                                                Page 11 (38 - 41)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 55 of 299 PageID #: 360
                                              Jin-Hee Kim, M.D.
                                                       Page 42                                                       Page 44
   1 didn't do any premarket testing regarding matching the       1   short break.
   2 elasticity properties of the mesh with the properties        2      A. Yes.
   3 of the female pelvis?                                        3      Q. You understand you're still under oath?
   4      A. No.                                                  4      A. Yes.
   5      Q. Did anyone from Bard ever tell you that they         5      Q. Okay.
   6   didn't do any premarket testing regarding deformation      6            MR. MANDELL: Just for the record, I have
   7   of the product when it's placed under stress?              7   the same standing objections.
   8      A. No.                                                  8   BY MS. SCARCELLO:
   9      Q. Did anyone from Bard ever tell you that this         9      Q. Did anyone from Bard ever tell you that there
  10   deformation of the product when it's placed under         10   was no premarket testing that porcine dermis added to
  11   stress can change the character of the transvaginal       11   the Avaulta Plus product enhanced scar plate
  12   mesh device?                                              12   formation?
  13      A. No.                                                 13      A. No.
  14      Q. Did anyone from Bard ever tell you that there       14      Q. Did anyone from Bard ever tell you that there
  15   was no premarket testing to determine whether the mesh    15   was no premarket testing regarding the blind passage
  16   lacked structural stability?                              16   of the trochars which could damage tissue as it passed
  17      A. No.                                                 17   and create a deformative load when the mesh is pulled
  18      Q. Did anyone from Bard ever tell you that there       18   through the surface?
  19   was no premarket testing as to the mesh's elasticity?     19      A. No.
  20      A. No.                                                 20      Q. Did anyone from Bard ever tell you that, prior
  21      Q. Did anyone from Bard ever tell you that there       21   to their product being placed on the market, Bard had
  22   was no premarket testing regarding the elongation         22   no clinical evidence to support the efficacy and
  23   characteristics of the mesh after being implanted in      23   safety of its Avaulta Plus product?
  24   the human body?                                           24      A. No.
  25      A. No.                                                 25      Q. Did anyone from Bard ever tell you that in

                                                      Page 43                                                        Page 45
   1      Q. Did anyone from Bard ever tell you that there        1 physician training presentations Bard used one-year
   2   was no premarket testing regarding the mesh's              2 data from a physician who studied the Avaulta devices
   3   inflammatory or foreign body response that causes          3 which quoted a 6.7 percent erosion rate but that that
   4   intense scarification or scar plating?                     4 same physician conducted a three-year study which
   5      A. No.                                                  5 showed an erosion rate of 13.6 percent?
   6      Q. Did anyone ever tell you that the mesh's             6      A. No.
   7   inflammatory foreign body response can cause               7      Q. Were you advised by Bard that certain key
   8   contraction of the tissues which creates pain?             8   opinion leaders had recommended and volunteered to do
   9      A. No.                                                  9   premarket randomized control trials as to the Bard
  10           Sorry. My alarm just went off. I have             10   Avaulta products but that Bard rejected the same?
  11   to --                                                     11      A. No.
  12           MS. SCARCELLO: We'll go off the record.           12      Q. Were you ever advised by Bard or any Bard
  13           THE WITNESS: -- feed the meter.                   13   representative that certain key opinion leaders had
  14           THE VIDEOGRAPHER: We are off the record           14   recommended and offered to do a multicenter
  15   at 2:21.                                                  15   post-market study on the Bard porcine products but
  16           (Brief recess taken at 2:21 PM. Resume at         16   that Bard rejected that?
  17           2:31 PM.)                                         17      A. No.
  18           THE VIDEOGRAPHER: We are back on the              18      Q. Did Bard or any company representative ever
  19   record at 2:31.                                           19   advise you that one of Bard's leading mesh proponents
  20           MR. POTTER: And are we still on the list          20   had proposed that Bard conduct a study on persistent
  21   of questions that we have the standing objection to?      21   delayed healing and mucosal erosion seen in its
  22           MS. SCARCELLO: Yes.                               22   products that had been reported by implanting
  23           MR. POTTER: Okay.                                 23   physicians but that Bard refused to do so?
  24   BY MS. SCARCELLO:                                         24      A. No.
  25      Q. So, Dr. Kim, we're back on the record after a       25      Q. Did Bard or any company representative ever

  Golkow Litigation Services                                                                Page 12 (42 - 45)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 56 of 299 PageID #: 361
                                             Jin-Hee Kim, M.D.
                                                       Page 46                                                         Page 48
   1   advise you that Bard had seen that its polypropylene        1   back when you were using the Avaulta?
   2   mesh in its Avaulta products could cause shrinkage or       2       A. No.
   3   contraction up to 30 to 50 percent?                         3       Q. So you did not review the IFU?
   4      A. No.                                                   4            MR. POTTER: Well, you asked her --
   5      Q. Did Bard or any company representative ever           5            MR. MANDELL: Object to form.
   6   tell you that certain Bard Avaulta preceptors and           6            MR. POTTER: -- if she recalled reviewing
   7   proctors began complaining about complications they         7   it. That's a different question.
   8   were seeing with the Avaulta products and that Bard         8            Go ahead if --
   9   terminated those doctors' contractual relationships         9            THE WITNESS: I do not recall reviewing
  10   with Bard?                                                 10   it.
  11      A. No.                                                  11   BY MS. SCARCELLO:
  12      Q. Is it fair to say that your knowledge of the         12       Q. Do you typically review the IFU for a device
  13   risks and complications associated with the Avaulta        13   at least once before you begin implanting it in your
  14   products grew, and you learned a lot more as time          14   patients?
  15   passed?                                                    15            MR. MANDELL: Object to form.
  16            MR. MANDELL: Object to form.                      16            MR. POTTER: Go ahead.
  17            MR. POTTER: Object to form.                       17            THE WITNESS: Is this the same as the
  18            MS. SCARCELLO: I'll strike that. I will           18   package insert?
  19   restate the question.                                      19   BY MS. SCARCELLO:
  20   BY MS. SCARCELLO:                                          20       Q. Yes, yeah, uh-huh.
  21      Q. Is it fair to say that over time your                21       A. I will look at the package insert, yes.
  22   knowledge of the risks and complications with the          22       Q. Okay. And you look at the package insert --
  23   Avaulta product increased?                                 23   strike that.
  24            MR. MANDELL: Object to form.                      24            Is it fair to say that you look at the
  25            MR. POTTER: Object to form.                       25   package insert before you perform a procedure for the

                                                        Page 47                                                         Page 49
   1            THE WITNESS: I may still answer?                   1   first time?
   2            MR. POTTER: That means you can still               2            MR. MANDELL: Object to form.
   3   answer if you can.                                          3            THE WITNESS: No.
   4            THE WITNESS: Sorry. Would you mind                 4   BY MS. SCARCELLO:
   5   repeating the question?                                     5      Q. Would you ever perform an implantation of a
   6   BY MS. SCARCELLO:                                           6   device without looking at the package insert?
   7      Q. No problem.                                           7      A. Yes. If I knew enough about the product.
   8            Is it fair to say that your knowledge of           8      Q. Okay. Do you recall whether you looked at the
   9   the risks and complications associated with the             9   package insert for the Avaulta at some point prior to
  10   Avaulta device grew and -- strike that.                    10   January of 2008?
  11            Is it fair to say that your knowledge of          11      A. I do not recall.
  12   the risks and complications associated with the device     12      Q. Do you recall whether you looked at -- I
  13   increased over time?                                       13   thought you were going to say something.
  14            MR. MANDELL: Same objection. Lacks                14            Do you recall whether you looked at the
  15   foundation.                                                15   package insert for the Align TO prior to January 2008?
  16            MR. POTTER: Objection.                            16      A. I do not recall.
  17            Go ahead.                                         17      Q. And just so I understand your testimony, you
  18            THE WITNESS: I'm not sure that my --              18   might not -- you don't recall the actual event of
  19   that -- I mean, as I was using the product, my             19   sitting down and looking at the insert, but do you
  20   knowledge grew. Did I think it was more risky or --        20   think that it is likely that you looked at the Avaulta
  21   than when I first used it? No, if that's the question      21   package insert at some point?
  22   you're asking me.                                          22            MR. MANDELL: Object to form. Misstates
  23   BY MS. SCARCELLO:                                          23   testimony.
  24      Q. Okay. Do you recall reviewing a document             24            THE WITNESS: Mostly what I care about is
  25   referred to as the instructions for use, or the IFU,       25   what's FDA approved. So I don't think I spent an

  Golkow Litigation Services                                                                  Page 13 (46 - 49)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 57 of 299 PageID #: 362
                                               Jin-Hee Kim, M.D.
                                                         Page 50                                                          Page 52
   1   inordinate -- you know, an inordinate amount of time         1 physicians in terms of how to remove mesh?
   2   looking at any -- any inserts.                               2           MR. MANDELL: Object to form.
   3   BY MS. SCARCELLO:                                            3           THE WITNESS: No.
   4      Q. Okay.                                                  4   BY MS. SCARCELLO:
   5      A. But, again, I don't recall.                            5      Q. When you were trained as a resident, were you
   6      Q. Can you just kind of explain what a package            6   trained on how to remove mesh?
   7   insert is? the information that's included in it.            7      A. We had removed mesh, yes.
   8            MR. POTTER: Object to form.                         8      Q. And approximately how many times did you
   9            Go ahead if you can.                                9   remove mesh during your training?
  10            THE WITNESS: I believe it has indications          10      A. During residency?
  11   for -- I mean, it would be helpful if I had a package       11      Q. Uh-huh, yes.
  12   insert in front of me so I could know exactly what it       12      A. Now, this is digging way back. Perhaps ten
  13   is. I believe it has indication for use and how to          13   times.
  14   use the product.                                            14      Q. And so if Bard had information in its
  15   BY MS. SCARCELLO:                                           15   possession regarding the advisability of undertaking
  16      Q. Umm --                                                16   an excision or removal surgery, would you have liked
  17      A. I mean --                                             17   to have had that information available to you?
  18      Q. I'm sorry.                                            18           MR. MANDELL: Object to form. Lacks
  19      A. Yeah.                                                 19   foundation.
  20      Q. Does a package insert typically list risks            20           MR. POTTER: Objection. Instruct the
  21   associated with using a product?                            21   witness not to answer.
  22            MR. MANDELL: Object to form.                       22           MS. SCARCELLO: I will pass the witness.
  23            THE WITNESS: I don't know.                         23           MR. MANDELL: Can we go off the record for
  24   BY MS. SCARCELLO:                                           24   a second? Take a quick break.
  25      Q. Did any of your Avaulta implant patients              25           THE VIDEOGRAPHER: We are off the record

                                                       Page 51                                                            Page 53
   1   post-implant develop permanent dyspareunia?                  1 at 2:41.
   2             MR. MANDELL: Object to form.                       2         (Pause in the proceeding.)
   3             MR. POTTER: Are you talking prior to               3         THE VIDEOGRAPHER: We are back on at 2:42.
   4   her -- or during her care of Ms. Smith? She's not            4
   5   going to go off and testify about all the patients she       5             CROSS-EXAMINATION
   6   had after your client's surgery.                             6
   7             MS. SCARCELLO: I'm just asking in general          7 BY MR. MANDELL:
   8   if -- if she has had any patients who have developed         8     Q. All right, Dr. Kim. My name is Mike Mandell.
   9   chronic dyspareunia after having an Avaulta device           9 I represent C.R. Bard in this matter. This is the
  10   implanted.                                                  10 first time you've ever met or spoken with me; is that
  11             MR. POTTER: Okay. Let me -- let me do it          11 correct?
  12   this way since you don't want to correct your               12      A. Correct.
  13   question.                                                   13      Q. Other than for purposes of scheduling this
  14             Go ahead and answer to the extent you can         14   deposition, no one from or representing Bard has ever
  15   prior to the end of your treatment with Ms. Smith.          15   contacted you about this lawsuit; correct?
  16   For any time period thereafter, I instruct you not to       16      A. That's correct.
  17   answer.                                                     17      Q. And you understand your deposition is being
  18             THE WITNESS: So this is for a specific            18   taken in your capacity as one of Ms. Becky Smith's
  19   time period?                                                19   treating physicians?
  20             MR. POTTER: Yes.                                  20      A. Yes.
  21             THE WITNESS: I don't recall. I don't              21      Q. And specifically with relation with the
  22   think so.                                                   22   Avaulta Plus Anterior and Align TO which was implanted
  23   BY MS. SCARCELLO:                                           23   in her to treat her SUI and cystocele on January 15,
  24      Q. Do you recall anything in the Avaulta or the          24   2008; correct?
  25   Align TO package insert describing or instructing           25      A. Yes.

  Golkow Litigation Services                                                                   Page 14 (50 - 53)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 58 of 299 PageID #: 363
                                             Jin-Hee Kim, M.D.
                                                      Page 54                                                         Page 56
   1      Q. Okay. And you were the surgeon that did that         1      Q. Were you ever a member of AUGS?
   2   implantation; right?                                       2      A. Yes.
   3      A. Yes.                                                 3      Q. When -- when were you a member?
   4      Q. Have you ever spoken with Ms. Smith about her        4      A. I don't know.
   5   lawsuit?                                                   5      Q. Okay. Now I want to focus a little bit on
   6      A. No.                                                  6   treatment prior to Ms. Smith's implant in 2008. So
   7      Q. Have you ever spoken with any of her other           7   how many patients could you -- can you estimate you
   8   doctors about her care prior to her 2008 surgery?          8   treated for SUI at that time in January of 2008?
   9      A. No.                                                  9      A. That one month?
  10      Q. How about after the 2008 operation? Have you        10      Q. No. Sorry. Up until that time in January
  11   spoken to any of her doctors?                             11   2008, how many patients had you treated for SUI?
  12      A. No.                                                 12      A. Again, this is going to be an extremely rough
  13      Q. Discussion with anyone else other than your         13   estimate. Let's say ten a month.
  14   attorney in preparation for this deposition?              14      Q. Okay. And you -- and when did you first
  15      A. No.                                                 15   begin -- what year did you first begin treating
  16      Q. Other than medical records, did you re- -- did      16   patients for SUI?
  17   you review any other documents in preparation for this    17      A. If we count residency -- do we want to count
  18   deposition?                                               18   residency?
  19      A. No.                                                 19      Q. Let's start with residency, yeah.
  20      Q. And I'm just going to introduce as Exhibit 3,       20      A. So I started my urology residency 1998.
  21   this is a notice of deposition.                           21      Q. Okay. And then after residency that would
  22            (Deposition Exhibit No. 3 was marked.)           22   be --
  23   BY MR. MANDELL:                                           23      A. Until 2002.
  24      Q. Were you -- have you seen this before?              24      Q. 2002. Okay.
  25      A. Yes.                                                25           And as part of your practice in 2008, did

                                                       Page 55                                                         Page 57
   1      Q. It -- was it provided to you by counsel?             1   you use synthetic urethral slings to help treat SUI in
   2      A. Yes.                                                 2   your patient population?
   3      Q. And rather than going through all the requests       3      A. Prior to 2008?
   4   here, my understanding is you came here with your CV       4      Q. And including 2008.
   5   and the medical file you have for Ms. Smith; is that       5      A. Yes.
   6   correct?                                                   6      Q. And how long had you been using synthetic
   7      A. I don't even have the medical file.                  7   urethral slings for? You know, how long had you been
   8      Q. Okay. Well --                                        8   using them for before the 2008 surgery?
   9           MR. POTTER: Pursuant to the agreement              9      A. Just generic synthetic slings, not Bard
  10   that you guys --                                          10   related.
  11           MR. MANDELL: Right.                               11      Q. Correct.
  12           MR. POTTER: -- agreed that you had her            12      A. Since residency.
  13   chart.                                                    13      Q. Okay. So that would be since 1998; correct?
  14   BY MR. MANDELL:                                           14      A. That is correct.
  15      Q. Right. So you didn't -- you didn't produce          15      Q. And were you using anything before -- before
  16   any additional medical records because we had already     16   that?
  17   produced her chart; is that correct?                      17      A. Before residency?
  18      A. That is correct.                                    18      Q. Yes. Did you --
  19      Q. As far as -- are you -- are you a member of         19      A. No, I was not.
  20   any urological organizations?                             20      Q. Do you know which products from residency to
  21      A. The American Urological Association.                21   2008 you had used as far as synthetic urethral slings?
  22      Q. Okay. What about ACOG?                              22      A. We did not use a name brand kit.
  23      A. No.                                                 23      Q. Do you know what technique you used for
  24     Q. AUGS?                                                24   implanting synthetic urethral slings during that time
  25      A. No.                                                 25   frame from when you first started to January 2008?

  Golkow Litigation Services                                                                 Page 15 (54 - 57)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 59 of 299 PageID #: 364
                                             Jin-Hee Kim, M.D.
                                                      Page 58                                                        Page 60
   1      A. Used the retropubic approach.                       1   the market?
   2      Q. Did you also use the transobturator approach?       2      Q. That I don't know off the top of my head right
   3      A. No. Because it was not available at the time        3   here. So do you have a recollection of when you first
   4   of my residency.                                          4   started using the Align TO sling?
   5      Q. And then --                                         5      A. Can I say when it came on the market?
   6           MR. POTTER: So -- just so you listen to           6      Q. Yes.
   7   the time period. He's not restricting his question to     7           Prior to the invention of urethral slings,
   8   residency.                                                8   other surgical techniques were used to treat women
   9           THE WITNESS: Okay.                                9   with SUI; correct?
  10           MR. POTTER: He's saying from residency           10      A. Yes.
  11   through 2008 --                                          11      Q. And what type of surgical techniques were
  12           THE WITNESS: Oh, I see.                          12   used?
  13           MR. POTTER: -- when you did the surgery          13      A. This was actually even before my time when
  14   on Ms. Smith.                                            14   they used either a Burch or Marshall-Marchetti.
  15           THE WITNESS: Was I using transobturator          15      Q. And have you ever used those surgical --
  16   tapes?                                                   16   surgical techniques?
  17   BY MR. MANDELL:                                          17      A. No.
  18      Q. Yeah. So were you using both approaches,           18      Q. As far as your knowledge, did you learn about
  19   retropubic and transobturator approach?                  19   those techniques in medical school or residency?
  20      A. Once the transobturator tapes came on the          20      A. By "these techniques" you mean?
  21   market, I pretty much stopped using retropubic.          21      Q. The Burch and the -- and the --
  22      Q. Okay. Was there a reason for that?                 22      A. I did not learn because these were prior to my
  23      A. It's less complications with the                   23   training.
  24   transobturator and better for the patient with           24      Q. Okay. Do you know -- as far as those
  25   excellent results.                                       25   techniques, can you tell me what complications are

                                                      Page 59                                                         Page 61
   1      Q. And as far as the synthetic slings that you         1   associated with them?
   2   used since residency to Ms. Smith's implant, in terms     2      A. Not personally because I never performed these
   3   of the poly- -- polypropylene material used in each of    3   procedures, but, typically, women can experience
   4   these slings, did you notice any difference between       4   urinary retention, failure to treat the underlying
   5   other manufacturers' slings and Bard's?                   5   condition.
   6      A. I have not.                                         6      Q. Would pelvic pain, vaginal pain be a risk of
   7      Q. Now, this case involves an Align TO sling. Do       7   those procedures?
   8   you have an estimate how many overall patients you        8      A. I would assume so.
   9   implanted with an Align TO sling at the time of           9      Q. Dyspareunia as well?
  10   Mrs. Smith -- sorry -- Ms. Smith's surgery in January    10      A. Yes.
  11   2008?                                                    11      Q. And scarring?
  12      A. So what is the time frame you're asking me         12      A. (Nods head.)
  13   about?                                                   13      Q. Is that a -- is that a --
  14      Q. So any time before 2008 if you can give me an      14      A. Yes.
  15   estimate of how many Align TO slings you had             15      Q. So you would agree that pelvic pain, vaginal
  16   implanted.                                               16   pain, dyspareunia, and scarring is a risk and
  17      A. Honestly, the number will be just a complete       17   potential issue associated with all pelvic surgeries?
  18   random guess. I mean, it's probably not even             18            MS. SCARCELLO: Object to the form of the
  19   accurate.                                                19   question.
  20      Q. I don't want you to guess; so if you can't,        20            THE WITNESS: Pelvic -- surgeries as a
  21   then that's fine.                                        21   rule can cause scar tissue, will cause scar tissue so
  22      A. Okay. I don't know.                                22   yes.
  23      Q. Do you know when you first started using the       23   BY MR. MANDELL:
  24   Align sling?                                             24      Q. And when you say causing scar tissue, you
  25      A. When did -- when did the Align sling come on       25   relate that to also causing pelvic pain and

  Golkow Litigation Services                                                                Page 16 (58 - 61)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 60 of 299 PageID #: 365
                                             Jin-Hee Kim, M.D.
                                                      Page 62                                                           Page 64
   1   dyspareunia as well?                                       1   by January 2008?
   2      A. It can.                                              2      A. No.
   3      Q. Now, of your experience with patients you've         3      Q. Can you tell me on average how many per year?
   4   implanted slings with, what has been your overall          4      A. In general? I think we covered this before.
   5   experience with respect to their outcomes?                 5   I'm going to say five per month.
   6           MS. SCARCELLO: Object to the form of the           6      Q. Okay. I'm sorry if I -- if I -- if this has
   7   question.                                                  7   already been covered. I guess, let me specify how
   8           THE WITNESS: Are we talking about                  8   many -- if you can, tell me on average how many per
   9   transobturator tapes in particular?                        9   year you performed pelvic organ prolapse surgical
  10   BY MR. MANDELL:                                           10   repairs with mesh.
  11      Q. Yeah. We can -- well, we can just talk about        11      A. I would say five per year -- per month.
  12   synthetic urethral slings, midurethral slings. What       12      Q. Per month.
  13   has been your overall outcome with your patients?         13           And what approach would you use for that?
  14           MR. POTTER: Object to form.                       14      A. Vaginal approach.
  15           Go ahead.                                         15      Q. Okay. Did you ever use the abdominal
  16           THE WITNESS: Good.                                16   approach?
  17   BY MR. MANDELL:                                           17      A. No.
  18      Q. And would you say the same with the -- with         18      Q. And why not?
  19   your use of the Align TO?                                 19      A. That is not part of my training.
  20      A. Yes.                                                20      Q. Now, with respect to PO- -- I'm going to refer
  21      Q. And focusing on the time before Ms. Smith's         21   to pelvic organ prolapse as POP sometimes.
  22   implant in 2008, did you offer nonsurgical treatments     22           With respect to POP repair, did you ever
  23   to your patients with SUI?                                23   perform a primary repair as opposed to a repair
  24      A. Yes.                                                24   involving a medical device like mesh implant before
  25      Q. And what sort of techniques were those?             25   2008?

                                                       Page 63                                                        Page 65
   1      A. Revolving around pelvic muscle therapy whether       1      A. Yes.
   2   it be kegels at home or through actual physical            2      Q. And what type of primary repairs had you
   3   therapists.                                                3   performed?
   4      Q. And what had been your patients' experience          4      A. Plication.
   5   with using those nonsurgical treatments?                   5      Q. What are some of the better known risks or
   6      A. Depends on the patients.                             6   complications with a native tissue repair for pelvic
   7      Q. How would you say it compared to synthetic           7   organ prolapse?
   8   midurethral slings?                                        8      A. Mostly very high risk of recurrence.
   9      A. Not as effective.                                    9      Q. Would you agree that vaginally placed mesh to
  10      Q. Now, switching to pelvic organ prolapse, can        10   treat POP is a minimally -- minimally invasive surgery
  11   you tell me how many patients you had treated for         11   particularly when compared to other options such as
  12   pelvic organ prolapse at the time of Ms. Smith's          12   native tissue repair?
  13   January 2008 surgery?                                     13           MS. SCARCELLO: Object to --
  14      A. No.                                                 14           MR. POTTER: Object to form.
  15      Q. As part of your practice, did you use vaginal       15           MS. SCARCELLO: -- the form of the
  16   mesh -- mesh in the surgical repair of pelvic organ       16   question.
  17   prolapse?                                                 17           MR. POTTER: Go ahead.
  18      A. Yes.                                                18           THE WITNESS: Depends what you mean by
  19      Q. And how long had you been using mesh for            19   "native form."
  20   treatment of pelvic organ prolapse?                       20   BY MR. MANDELL:
  21      A. Since residency.                                    21      Q. We can -- we'll skip this one.
  22      Q. Okay. So, again, 1998; right?                       22           Do -- do you consider -- do you consider a
  23      A. Yes.                                                23   benefit of vaginal mesh products to treat POP that it
  24      Q. How -- can you tell me how many pelvic organ        24   is minimally invasive?
  25   prolapse surgical repairs you performed in your career    25      A. It's a little tricky question because it

  Golkow Litigation Services                                                                  Page 17 (62 - 65)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 61 of 299 PageID #: 366
                                              Jin-Hee Kim, M.D.
                                                        Page 66                                                      Page 68
   1   really depends on your definition of "minimally             1 you find them to -- to all basically work in the same
   2   invasive." I mean minimally invasive to me means a          2 way as -- you know, as vaginal mesh products work
   3   procedure I can perform in the office without               3 for -- for supporting the POP?
   4   undergoing general anesthesia. So in that regard, no.       4       A. Yes.
   5      Q. Okay. I guess I was trying to compare it to           5       Q. And can you approximate how many patients you
   6   these other forms of native tissue repair that existed      6   placed an Avaulta product for the repair of POP at the
   7   before the mesh is what --                                  7   time of 2008?
   8      A. Uh-huh.                                               8       A. No.
   9      Q. -- I'm really getting at.                             9       Q. In general what had been your experience with
  10      A. Okay.                                                10   mesh products for the treatment of POP?
  11      Q. So compared to those, would you say a benefit        11       A. Good.
  12   was that it's not -- it's less invasive?                   12       Q. And that would include your experience with
  13      A. If you mean is it better to go in vaginally          13   using the Avaulta?
  14   than through a big abdominal incision, then the answer     14       A. Correct.
  15   is yes.                                                    15       Q. As far as nonsurgical options in 2008 and
  16      Q. Okay. And that was my question.                      16   prior, did you offer nonsurgical treatments to
  17           And what are some of the benefits of -- of         17   patients with POP?
  18   vaginal mesh repairs -- let me ask you this: Is one        18       A. Yes.
  19   of the benefits of vaginal mesh repairs is it can --       19       Q. And what had been your patients' experience in
  20   can be done under regional anesthesia?                     20   using those nonsurgical treatments?
  21           MS. SCARCELLO: Object to the form of the           21           MS. SCARCELLO: Object to the form of the
  22   question.                                                  22   question.
  23           THE WITNESS: It can.                               23           THE WITNESS: Again, it depends on the
  24   BY MR. MANDELL:                                            24   patients.
  25      Q. Okay. And can it usually be done as an               25   ///

                                                        Page 67                                                      Page 69
   1   outpatient or overnight stay?                               1 BY MR. MANDELL:
   2      A. Yes.                                                  2     Q. Okay. What about someone with a Grade II
   3      Q. Have you noticed that, compared to other              3 cystocele like Ms. Smith had? Do you know what their
   4   methods, it -- it has a lower causation of pain?            4 experience was like with nonsurgical treatments?
   5           MS. SCARCELLO: Object to the form of the            5           MR. POTTER: Object to form.
   6   question.                                                   6           MS. SCARCELLO: Object to the form of the
   7           THE WITNESS: I can't comment because I              7   question.
   8   don't really use a lot of other -- don't use any other      8           MR. POTTER: Go ahead if you can.
   9   methods.                                                    9           THE WITNESS: It is so dependent on the
  10   BY MR. MANDELL:                                            10   patient no matter what the grade of the cystocele is.
  11      Q. Okay. So leading up to the 2008 implant with         11   BY MR. MANDELL:
  12   Ms. Smith, can you tell me what products for pelvic        12      Q. Okay. And, well, let me just ask you more
  13   organ prolapse you used?                                   13   generally then. How would you compare experiences of
  14      A. Prior to the Bard product?                           14   your patients with nonsurgical treatment versus
  15      Q. Yes. So -- so we -- we -- we know you used           15   transvaginal mesh treatment for repair of POP?
  16   the Bard product in Ms. Smith, but prior to that what      16           MS. SCARCELLO: Object to the form of the
  17   other brands of POP mesh had you used?                     17   question.
  18      A. Prior to Bard I don't think I used a kit.            18           MR. POTTER: Join.
  19      Q. Do you -- I mean, do you recall any other            19           Go ahead if you can.
  20   brands of -- of mesh products used for treating POP?       20           THE WITNESS: Again, it depends on the
  21      A. Yes. But not before the Bard product.                21   patients. I mean, certainly, those that don't want to
  22      Q. Okay. You -- but you may have used other             22   undergo surgery will be happy if I offer them
  23   products. Is that my understanding?                        23   nonsurgical methods; so...
  24      A. Yes.                                                 24   BY MR. MANDELL:
  25      Q. And as far as your use of other products, did        25      Q. In -- well, strike that.

  Golkow Litigation Services                                                                 Page 18 (66 - 69)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 62 of 299 PageID #: 367
                                              Jin-Hee Kim, M.D.
                                                       Page 70                                                          Page 72
   1             Have you ever used medical products made           1   BY MR. MANDELL:
   2   out of polypropylene other than Bard's Align and             2      Q. Were you critical of any aspect of the design
   3   Avaulta products?                                            3   or function of the Align TO?
   4       A. Yes.                                                  4      A. No.
   5       Q. And you agree that polypropylene is suitable          5      Q. Now, focusing on the Avaulta Plus Anterior,
   6   to use -- for use in humans as medical device                6   you're familiar with that for the treatment of POP;
   7   implants?                                                    7   right?
   8             MR. POTTER: Object to form.                        8      A. Yes.
   9             THE WITNESS: As long as it is FDA                  9      Q. Is there something in particular you liked
  10   approved.                                                   10   about the Avaulta Plus Anterior compared to other
  11   BY MR. MANDELL:                                             11   transvaginal mesh products that were available on the
  12       Q. Okay. Now, you're familiar with the Align --         12   market at the time?
  13   hold on one sec.                                            13           MS. SCARCELLO: Object to form.
  14             Now, you're familiar with the Align TO            14           THE WITNESS: I thought it was a good
  15   used to treat -- to treat SUI; right?                       15   product that was relatively easy to use.
  16       A. I am familiar with it.                               16   BY MR. MANDELL:
  17       Q. And you -- you can't tell me when you first          17      Q. And, again, given your continued use of that
  18   started using it, but you certainly used it during the      18   product up to 2008, is it fair to say you were
  19   time frame from residency to Ms. Smith's implant in         19   satisfied with the product?
  20   2008; right?                                                20      A. Yes.
  21       A. Yes. Not the entire time frame.                      21      Q. And, obviously, you wouldn't continue to keep
  22       Q. But somewhere in there.                              22   using it if you felt it wasn't getting the best
  23       A. Yes.                                                 23   possible results for your patients; right?
  24       Q. And given your continued use of the Align, is        24           MS. SCARCELLO: Object to form.
  25   it fair to say you were satisfied with the product at       25           THE WITNESS: Yes.

                                                         Page 71                                                      Page 73
   1   the time?                                                    1 BY MR. MANDELL:
   2       A. Yes.                                                  2     Q. Now, you made the decision to choose to use
   3       Q. You obviously wouldn't continue to keep using         3 the Align TO and Avaulta Plus Anterior for Ms. Smith's
   4   it if you felt it wasn't giving the best possible            4 January 2008 surgery; is that right?
   5   results for your patients; right?                            5    A. That is correct.
   6            MS. SCARCELLO: Object to form.                      6    Q. Okay. Was there a reason you -- or strike
   7            THE WITNESS: That is correct.                       7 that.
   8   BY MR. MANDELL:                                              8         Was there a reason you chose Bard products
   9       Q. Is there something in particular you liked            9 as opposed to a different product?
  10   about the Align TO that you liked more than other mid       10    A. I wonder whether Bard may have been the only
  11   -- midurethral slings that were available on the            11 product available.
  12   market?                                                     12    Q. And when you say "only product available," is
  13       A. No.                                                  13 that --
  14       Q. Do you agree that as of September 2008 it was        14    A. At the time.
  15   within the standard of care for a surgeon to select         15    Q. -- available at the clinic you were at?
  16   the Align urethral sling for treatment of SUI in            16    A. No.
  17   appropriate patients?                                       17    Q. Oh.
  18            MR. POTTER: Hold on.                               18    A. Period.
  19            MS. SCARCELLO: Object to the form.                 19    Q. Okay. Would it be fair to say that you chose
  20            MR. POTTER: This witness isn't going to            20 to use the Align involved with Ms. Smith -- Smith
  21   give standard of care testimony either. So if you           21 based on your experience with the products?
  22   want to rephrase the question as to why she chose it        22    A. Yes.
  23   or something, she can answer, but she's not going to        23    Q. Now, you agree that all surgeries carry
  24   give standard of care testimony.                            24 certain risks; correct?
  25   ///                                                         25    A. Yes.

  Golkow Litigation Services                                                                   Page 19 (70 - 73)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 63 of 299 PageID #: 368
                                             Jin-Hee Kim, M.D.
                                                       Page 74                                                           Page 76
   1      Q. And there's no procedure that is 100 percent         1      A. Correct.
   2   effective for all patients; true?                          2      Q. And so it's fair to say you didn't rely on
   3      A. Yes.                                                 3   this document when deciding to implant the Align TO in
   4      Q. And there's no guarantee of success?                 4   Ms. Smith?
   5      A. Yes.                                                 5      A. Correct.
   6      Q. You did not provide Ms. Smith with any               6      Q. Now, I -- I understand you didn't rely on
   7   guarantee of success with respect to her surgery;          7   this. I simply want to go through some of the
   8   correct?                                                   8   warnings in it and determine whether or not you were
   9      A. I do not provide guarantees.                         9   aware of the possibility of those before using the
  10      Q. In general how do you become aware of               10   Align. Okay?
  11   potential risks of procedures that your perform with      11      A. Okay.
  12   medical devices?                                          12      Q. So if you look at the second page. And it
  13           MS. SCARCELLO: Object to form.                    13   ends with Bates number 234 in the bottom right-hand
  14           THE WITNESS: Prior experience, experience         14   corner. If you look at the section "WARNINGS," it
  15   of others.                                                15   says "The implant procedure and the instrumentation
  16   BY MR. MANDELL:                                           16   associated with the surgical placement of the Align TO
  17      Q. Medical school and residency, I presume.            17   Urethral Support System carry an inherent risk of
  18      A. That is correct.                                    18   infection and bleeding, as do similar" -- "similar
  19      Q. What about medical literature?                      19   urological procedures."
  20      A. That as well.                                       20            Do you see that?
  21      Q. You try to keep up with the literature?             21      A. Yes.
  22      A. Yes.                                                22      Q. And I'm presuming that's something you were
  23      Q. And that -- those prior experiences, medical        23   aware of prior to using the Align product on
  24   school and residency, medical literature, that's how      24   Ms. Smith.
  25   you educated yourself about the Align and Avaulta         25      A. Yes.

                                                     Page 75                                                           Page 77
   1 products?                                                    1      Q. Okay. So now under "ADVERSE EVENTS," there's
   2      A. Yes.                                                 2   several adverse events listed here. And I'm just
   3      Q. Counsel previously discussed the instruction         3   going to go through the exercise of reading them to
   4   for use documents. You indicated that you had no           4   you and asking you if you knew about them before
   5   recollection of reviewing those; so I presume that's       5   implanting the Align in Ms. Smith. Okay?
   6   not something you rely on when you decide to perform a     6           The first one here says that -- well, let
   7   procedure on -- on a patient. Rather, you're relying       7   me read this. "Complications associated with the
   8   on your medical literature, training, and experience;      8   proper implantation of the Align TO Urethral Support
   9   right?                                                     9   System may include, but are not limited to:
  10           MS. SCARCELLO: Objection to the form of           10           "Postoperative hematoma, which may occur
  11   the question.                                             11   following the implant procedure."
  12           MR. POTTER: Join.                                 12           Were you aware of that before Ms. Smith's
  13           Go ahead.                                         13   2008 surgery?
  14           THE WITNESS: Yes.                                 14      A. Yes.
  15   BY MR. MANDELL:                                           15      Q. It says "Temporary urinary retention, bladder
  16      Q. Now, I want to just bring out the instructions      16   outlet obstruction, and voiding difficulties
  17   for use for the Align. This will be Exhibit 4.            17   associated with over-correction/too much tension
  18           (Deposition Exhibit 4 was marked.)                18   placed on the mesh sling implant."
  19           MR. POTTER: Do you have another copy,             19           Were you aware of that before her 2008
  20   Michael?                                                  20   implant surgery?
  21           Thank you.                                        21      A. Yes.
  22   BY MR. MANDELL:                                           22      Q. It says "Perforations or lacerations of
  23      Q. So I know you indicated that you don't have a       23   vessels, nerves, bladder or any viscera, which may
  24   recollection of reviewing this document prior to          24   occur during introducer needle passage."
  25   Ms. Smith's surgery. Right?                               25           Were you aware of that before her 2008

  Golkow Litigation Services                                                                  Page 20 (74 - 77)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 64 of 299 PageID #: 369
                                              Jin-Hee Kim, M.D.
                                                         Page 78                                                      Page 80
   1   surgery?                                                     1 the Avaulta and in Ms. Smith in 2008; right?
   2      A. Yes.                                                   2      A. Correct.
   3      Q. And then, finally, it says "Transitory                 3      Q. And you didn't rely on this document in
   4   irritation at the operative wound site, which may            4   determining to prescribe the Avaulta Plus Anterior in
   5   elicit a foreign body response that leads to                 5   Ms. Smith in 2008; is that correct?
   6   inflammation, infection, or erosion of the implant."         6           MS. SCARCELLO: Object to form.
   7            Were you aware of that before her 2008              7           THE WITNESS: Correct.
   8   surgery?                                                     8   BY MR. MANDELL:
   9      A. Yes.                                                   9      Q. Understanding you didn't rely on this document
  10      Q. Okay. And is it fair to say these adverse             10   to make any medical decisions, I just want to go
  11   events that I just listed are -- are all risks of           11   through some of the adverse events listed here and
  12   midurethral slings?                                         12   determine whether you were aware of them before
  13      A. Correct.                                              13   Ms. Smith's implant. Okay?
  14            MS. SCARCELLO: Objection to the form of            14      A. Okay.
  15   the question.                                               15      Q. Now, it says here on page Bates No. AVA ending
  16   BY MR. MANDELL:                                             16   with 310 -- do you see that?
  17      Q. And would it be fair to say that those                17      A. Yes.
  18   risks -- those risks, excluding the erosion, are risks      18      Q. And do you see where it says "ADVERSE
  19   for all pelvic surgeries whether or not you use mesh?       19   REACTIONS"?
  20            MS. SCARCELLO: Object to the form of the           20      A. Yes.
  21   question.                                                   21      Q. Okay. It says "Potential adverse reactions
  22   BY MR. MANDELL:                                             22   are those typically associated with surgically
  23      Q. Actually, let me strike that. It was                  23   implantable materials, including hematoma, seroma,
  24   confusing.                                                  24   mucosal or visceral erosion, infection, inflammation,
  25            And -- and, again, these risks are not             25   sensitization, dyspareunia, scarification and

                                                     Page 79                                                           Page 81
   1   unique to the Align; is that correct?                        1   contraction, fistula formation, extrusion and
   2      A. That is correct.                                       2   recurrence of vaginal wall prolapse."
   3      Q. And -- and you agree that infection could              3           Did I read that correctly?
   4   result in pain?                                              4      A. Yes.
   5      A. Correct.                                               5      Q. And were you aware of all of those things
   6      Q. Inflammation could result in pain?                     6   before Ms. Smith's implant in 2008?
   7      A. Yes.                                                   7      A. Yes.
   8      Q. Scarification and contraction would result in          8      Q. And you were -- to clarify, you were aware of
   9   pain?                                                        9   those being risks before Ms. Smith's implant in 2008;
  10      A. Yes.                                                  10   correct?
  11      Q. And mesh erosion, extrusion, and migration            11      A. Yes.
  12   could result in pain?                                       12      Q. And then it says, "Perforations or lacerations
  13      A. Yes.                                                  13   of vessels, nerves, bladder, bowel, rectum, or any
  14      Q. And you were aware of all of that before              14   viscera may occur during needle passage."
  15   Ms. Smith's 2008 implant; right?                            15           Did I read that correctly?
  16      A. Yes.                                                  16      A. Yes.
  17      Q. Now I'm going to introduce as the next exhibit        17      Q. And, again, you were aware of that -- those
  18   the IFU for the Avaulta Plus. This will be Exhibit 5.       18   risks before Ms. Smith's implant surgery in 2008;
  19           (Deposition Exhibit No. 5 was marked.)              19   right?
  20   BY MR. MANDELL:                                             20      A. Yes.
  21      Q. And I know this is not the most fun thing to          21      Q. Okay. Now, going on to the next page here,
  22   do, but I'm going to go through the same exercise with      22   which ends in Bates Label 311, you'll see
  23   you.                                                        23   "Implantation Technique for the Avaulta Plus
  24           You, again, don't have a specific                   24   Biosynthetic Anterior Support System." Do you see
  25   recollection of reviewing this IFU before implanting        25   that?

  Golkow Litigation Services                                                                  Page 21 (78 - 81)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 65 of 299 PageID #: 370
                                              Jin-Hee Kim, M.D.
                                                         Page 82                                                       Page 84
   1      A. Yes.                                                   1   with you as they relate to both the Avaulta Plus and
   2      Q. And then I just want to flip to the next page          2   Align products. Okay?
   3   and just focus on No. 10. And it says "The mesh              3           The risk of dyspareunia is not unique to
   4   should be sufficiently anchored to stabilize it during       4   surgery using vaginal mesh, is it?
   5   tissue ingrowth. Additional sutures may be used to           5           MS. SCARCELLO: Object to form.
   6   secure the mesh tension-free. Anchoring points should        6   BY MR. MANDELL:
   7   be positioned at least 1 [centimeter] from the edge of       7      Q. To pelvic surgery.
   8   the mesh. After desired positioning is complete, trim        8      A. It is not.
   9   all ends of the mesh arms below the level of the skin        9      Q. And what is dyspareun- -- I think you
  10   and close incisions."                                       10   described it earlier, but just in case, what is
  11           You were aware of this instruction before           11   dyspareunia for the record?
  12   the implant with Ms. Smith in 2008?                         12      A. I actually did not describe it, but I will do
  13      A. Yes.                                                  13   so now. Pain with sex.
  14      Q. And it says here "Caution: Excessive ten-" --         14      Q. Thank you.
  15   "Excessive tension [could]" -- "should be avoided on        15            Dyspareunia is a potential known
  16   the mesh suture attachment points to account for wound      16   complication with native tissue repair that does not
  17   shrinkage during the healing process."                      17   use vaginal mesh; is that true?
  18           You were aware of that tension concern              18      A. Yes.
  19   before the implant in Ms. Smith in 2008; correct?           19      Q. And you agree that any pelvic surgery carries
  20      A. Yes.                                                  20   a risk of dyspareunia?
  21      Q. Okay. Now, looking back at that "ADVERSE              21      A. Yes.
  22   REACTION" section I read to you, would you agree that,      22      Q. In your practice is dyspareunia an extremely
  23   with the exception of the erosion, extrusion                23   common complaint among women?
  24   mentioned, all the other adverse reactions mentioned        24      A. No.
  25   here are possible adverse events with surgery in            25           MS. SCARCELLO: Objection.
                                                       Page 83                                                           Page 85
   1   the -- in the pelvic region?                                 1   BY MR. MANDELL:
   2            MS. SCARCELLO: Object to form.                      2      Q. You -- you were aware of the risk of
   3            THE WITNESS: Yes.                                   3   dyspareunia prior to performing surgery with the Align
   4   BY MR. MANDELL:                                              4   and Avaulta on Ms. Smith; correct?
   5     Q. And they're present in surgery to repair POP            5      A. Yes.
   6   with or without mesh; correct?                               6      Q. And you're aware of dyspareunia being a
   7            MS. SCARCELLO: Object to form.                      7   short-term and long-term, or chronic, risk prior to
   8            THE WITNESS: Again, besides the mesh                8   Ms. Smith's implant; correct?
   9   erosion and passage of needles, yes.                         9      A. Correct.
  10   BY MR. MANDELL:                                             10      Q. Now, focusing on pelvic and vaginal pain. The
  11     Q. Okay. And with -- with respect to all of the           11   risk of pelvic and vaginal pain is not unique to
  12   adverse reactions that we covered, would you agree          12   surgery using vaginal mesh, is it? And I'm sorry. I
  13   that all transvaginal mesh to treat POP have the same       13   should specify pelvic surgery.
  14   similar risks listed here?                                  14      A. No.
  15            MS. SCARCELLO: Object to form.                     15      Q. And pelvic and vaginal pain is a potentially
  16            THE WITNESS: Yes.                                  16   known complication with native tissue repair that does
  17   BY MR. MANDELL:                                             17   not use vaginal mesh; right?
  18     Q. And these risks are not unique to the Avaulta;         18      A. Yes.
  19   correct?                                                    19      Q. You were aware of the potential risk of pelvic
  20            MS. SCARCELLO: Object to form.                     20   and vaginal pain prior to performing surgery with the
  21            THE WITNESS: Correct.                              21   Align and Avaulta on Ms. Smith; correct?
  22   BY MR. MANDELL:                                             22      A. Yes.
  23     Q. Okay. Now I just want to briefly -- you can            23      Q. And you were aware of the pelvic and vaginal
  24   put that aside now. I just want to briefly talk about       24   pain being a short-term and long-term risk, or chronic
  25   some of the adverse reactions in a little more detail       25   risk, prior to Ms. Smith's implant; correct?

  Golkow Litigation Services                                                                   Page 22 (82 - 85)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 66 of 299 PageID #: 371
                                              Jin-Hee Kim, M.D.
                                                         Page 86                                                        Page 88
   1            MS. SCARCELLO: Objection.                           1   response to foreign materials during medical training;
   2            THE WITNESS: Yes.                                   2   right?
   3   BY MR. MANDELL:                                              3      A. Yes.
   4      Q. Okay. Now, we already discussed that prior to          4      Q. Before using the Align and Avaulta in
   5   the mesh surgery of Ms. Smith you were aware of mesh         5   Ms. Smith, you knew that an inflammatory reaction to
   6   erosion and extrusion; correct?                              6   mesh could occur; right?
   7      A. Yes.                                                   7      A. Yes.
   8      Q. As well as mesh migration; correct?                    8      Q. Any patient can have an idiosyncratic reaction
   9      A. Yes.                                                   9   to an implanted material; is that true?
  10      Q. And prior to Ms. Smith's 2008 implant, you            10      A. Yes.
  11   were also aware that such risks of erosion, extrusion,      11      Q. And we just went over the IFU for Bard's
  12   migration may cause chronic inflammation?                   12   product that states that an inflammatory adverse
  13      A. Yes.                                                  13   reaction is possible; right?
  14      Q. And may cause chronic pain?                           14      A. Yes.
  15      A. Yes.                                                  15      Q. And that is consistent with your understanding
  16      Q. And could cause bleeding?                             16   at the time you used the Align and Avaulta in
  17      A. Yes.                                                  17   Ms. Smith; correct?
  18      Q. These are all known risks for any surgery             18      A. Yes.
  19   involving vaginal mesh; correct?                            19      Q. Do you agree that inflammation is a normal
  20      A. Yes.                                                  20   part of the healing process?
  21      Q. Okay. Risk of vaginal scarring is not unique          21      A. Yes.
  22   to -- to a surgery -- to pelvic surgery using vaginal       22      Q. Expected after surgery?
  23   mesh, is it?                                                23      A. Yes.
  24      A. No.                                                   24      Q. That the formation of scar tissue is a normal
  25      Q. Vaginal scarring is a potential known                 25   and expected part of the healing process?

                                                       Page 87                                                           Page 89
   1 complication with native tissue repair that does not           1      A. Yes.
   2 use mesh; right?                                               2            MS. SCARCELLO: Object to form.
   3           MS. SCARCELLO: Object --                             3   BY MR. MANDELL:
   4           THE WITNESS: Yes.                                    4      Q. Do you agree that contracture is a risk for
   5           MS. SCARCELLO: -- to form.                           5   all vaginal mesh procedures?
   6   BY MR. MANDELL:                                              6            MS. SCARCELLO: Object to form.
   7      Q. And agree that any pelvic surgery carries a            7            THE WITNESS: Yes.
   8   risk of vaginal scarring?                                    8   BY MR. MANDELL:
   9      A. Yes.                                                   9      Q. And you knew this before Ms. Smith's 2008
  10      Q. And you were aware of the potential risk of           10   implant procedures; right?
  11   vaginal scarring prior to performing the surgery of         11      A. Yes.
  12   the Align and Avaulta in Ms. Smith; correct?                12      Q. So having now reviewed the Align and Avaulta
  13      A. Yes.                                                  13   IFUs, do you feel that the instructions for use that
  14      Q. And you were aware that scarring could lead to        14   accompanied those Avaulta and Align products were
  15   pain and sexual pain both in the short term and long        15   adequate at the time of Mrs. Smith's 2008 implant?
  16   term prior to Ms. Smith's 2008 implants?                    16            MS. SCARCELLO: Object to form.
  17      A. Yes.                                                  17            MR. POTTER: Object to form.
  18      Q. The same would be true about ban- -- banding          18            To the extent that you had an opinion back
  19   as a risk?                                                  19   at the time, you can answer. You're not going to do a
  20      A. Yes.                                                  20   retrospective, new, present-day opinion.
  21      Q. Before the Align and Avaulta, you knew that           21            THE WITNESS: Correct. Yes.
  22   you would be implanting a foreign body into Ms. Smith;      22   BY MR. MANDELL:
  23   correct?                                                    23      Q. And at the time of Ms. Smith's implant
  24      A. Yes.                                                  24   surgery, did you feel you knew enough about the Align
  25      Q. And you learned about the body's inflammatory         25   and Avaulta Plus to make an informed decision about

  Golkow Litigation Services                                                                   Page 23 (86 - 89)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 67 of 299 PageID #: 372
                                            Jin-Hee Kim, M.D.
                                                    Page 90                                                          Page 92
   1 whether to use the product on Ms. Smith?                    1   from Bard told you "X," "Y," "Z," or -- or that. Do
   2           MS. SCARCELLO: Object to form.                    2   you recall her -- her continual questions about
   3           THE WITNESS: Yes.                                 3   whether anyone from Bard told you something?
   4   BY MR. MANDELL:                                           4      A. Yes.
   5      Q. And at the time of Ms. Smith's implant, did         5      Q. And those seemed to relate to studies about
   6   you feel you knew enough about the Align and Avaulta      6   mesh, key opinion leaders, things of that nature; is
   7   Plus to make an informed decision about how to use the    7   that correct?
   8   products with Ms. Smith?                                  8      A. Yes.
   9      A. Yes.                                                9      Q. So have you seen any support for any of those
  10           MS. SCARCELLO: Object to form.                   10   questions counsel asked you about?
  11   BY MR. MANDELL:                                          11            MS. SCARCELLO: Object to the form of the
  12      Q. Now, I just want to be clear. You didn't rely      12   question.
  13   on any materials from Bard in making your                13            THE WITNESS: I'm not sure what you mean
  14   determination to use the Align and Avaulta on            14   by "support."
  15   Ms. Smith; correct?                                      15   BY MR. MANDELL:
  16           MS. SCARCELLO: Object. Object to the             16      Q. Have you seen any documents supporting any of
  17   form of that question. Misstates her testimony.          17   the questions that counsel asked you about?
  18           THE WITNESS: Okay. Say that again.               18            MS. SCARCELLO: Object to form.
  19   BY MR. MANDELL:                                          19            THE WITNESS: No.
  20      Q. Yeah. Did you rely on any materials from Bard      20   BY MR. MANDELL:
  21   in making your determination to prescribe and implant    21      Q. So you have no idea about the truthfulness of
  22   the Align and Avaulta into Ms. Smith?                    22   those statements that -- that counsel was asking you;
  23      A. No.                                                23   is that correct?
  24      Q. At your office in 2008, did you have any           24      A. That is correct.
  25   Bard-specific pelvic mesh literature or brochures for    25      Q. And so, obviously, they don't have an effect

                                                    Page 91                                                        Page 93
   1 patients?                                                   1 on your decision in 2008 to implant the Avaulta Plus
   2      A. I may have.                                         2 and Align TO in Ms. Smith; is that correct?
   3      Q. Do you -- you don't recall one way or the           3            MS. SCARCELLO: Object to form.
   4   other?                                                    4            MR. POTTER: Object to form. I just want
   5      A. I don't -- no.                                      5   to make sure I understand. You're asking her whether
   6      Q. So if I asked you what those brochures would        6   all of those --
   7   say, you wouldn't be able to provide that; is that        7            MR. MANDELL: Right.
   8   correct?                                                  8            MR. POTTER: -- hypothetical statements
   9      A. No.                                                 9   that counsel asked, whether that would have then
  10      Q. I want to go to the medical records. I             10   affected her decision-making?
  11   believe that was Exhibit --                              11            MR. MANDELL: That they -- since she
  12           MS. SCARCELLO: Not entered as an exhibit         12   doesn't know the truthfulness of those statements,
  13   yet.                                                     13   they obviously have no impact on her decision in 2008.
  14           MR. MANDELL: Oh, okay. Can we go off the         14            MS. SCARCELLO: Well, but -- and she can't
  15   record for a second? Take a quick break.                 15   go back in time. That's why they don't have --
  16           THE VIDEOGRAPHER: We are off the record          16            THE WITNESS: Well, I already answered
  17   at 3:20.                                                 17   that I would not -- I was not aware of any of those
  18           (Pause in the proceedings.)                      18   things that -- that opposing counsel from you told.
  19           (Deposition Exhibit No. 6 was marked.)           19   BY MR. MANDELL:
  20           THE VIDEOGRAPHER: We are back on the             20      Q. Okay.
  21   record at 3:22.                                          21      A. So I --
  22   BY MR. MANDELL:                                          22            MR. POTTER: So I want to be consistent
  23      Q. So, actually, before I go into these medical       23   here with both of you.
  24   records, I wanted to address something opposing          24            MR. MANDELL: Right.
  25   counsel asked you earlier. She kept asking has anyone    25            MS. PINTO: She's not going to take

  Golkow Litigation Services                                                                Page 24 (90 - 93)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 68 of 299 PageID #: 373
                                             Jin-Hee Kim, M.D.
                                                      Page 94                                                          Page 96
   1   hypothetical information given to her today and tell       1      Q. And fair to say that you try to put down
   2   either of you what she would have potentially done in      2   everything that is pertinent to your findings on the
   3   2008 with that information.                                3   date of a patient's visit or op- -- operation?
   4            MR. MANDELL: Okay.                                4      A. Yes.
   5            MR. POTTER: She's already testified               5      Q. And when you create records, you try to be
   6   nobody told her any of that information.                   6   accurate and complete; right?
   7            MR. MANDELL: Okay.                                7      A. Yes.
   8            THE WITNESS: I have no information from           8      Q. Okay. So if we can go to page 35, this
   9   what the opposing counsel had said.                        9   appears to be the first time that Ms. Smith comes to
  10   BY MR. MANDELL:                                           10   Urology Clinic.
  11      Q. All right. And so we'll just leave it at            11      A. No, it's not.
  12   that, that you agree that you don't know the              12      Q. Okay. Do you know the first time, then?
  13   truthfulness of any of those statements. Correct?         13      A. Page 12.
  14            MS. SCARCELLO: Object to form.                   14      Q. Page 12. So this is dated 11/30/2007 and the
  15            THE WITNESS: Since I wasn't -- testified         15   other record was dated -- on page 35 was dated
  16   that I did not -- was not even aware of those so          16   11/15/2007. That's why I was assuming it was the
  17   that's where I stand.                                     17   first --
  18   BY MR. MANDELL:                                           18      A. No. This was the records, if you looked at
  19      Q. So you don't know the truthfulness about them;      19   page 39, by Dr. Julie Crawford who was the
  20   is that correct?                                          20   gynecologist.
  21            MS. SCARCELLO: Object to form.                   21      Q. And is she not part of your -- your clinic?
  22   BY MR. MANDELL:                                           22      A. No.
  23      Q. If you're unaware.                                  23      Q. I see. Sorry about that.
  24      A. I was unaware.                                      24            So -- so you were cc'd on Ms. Crawford's
  25      Q. One of the statements she asked you is if Bard      25   record here. It shows that on page 39; correct?
                                                       Page 95                                                           Page 97
   1   ever told you if mesh -- mesh can elicit a foreign         1      A. Yes.
   2   body response that could cause pain. We just talked        2      Q. And then presumably it looks like she
   3   about that; correct?                                       3   recommended her to go see you -- Ms. Smith to go see
   4      A. Yes.                                                 4   you, and that's when you see her on page 12 here on
   5      Q. And although you're not aware of anyone from         5   11/30/2007; is that right?
   6   Bard telling you that, you were aware of that before       6      A. That is correct.
   7   the 2008 implant in Ms. Smith; correct?                    7      Q. Okay. Do you know if Ms. Smith provided you
   8           MS. SCARCELLO: Object to the form of the           8   with -- with -- you or your clinic with any of her
   9   question.                                                  9   previous medical records?
  10   BY MR. MANDELL:                                           10      A. Besides what she filled out for us in the
  11      Q. I can -- I can repeat the question.                 11   clinic.
  12      A. Yes. Actually, I don't recall the initial           12      Q. Okay. If there were any previous medical
  13   question, what the wordage was; so...                     13   records, they would be in this file; right?
  14      Q. So let me just say this. You were aware that        14      A. That is correct.
  15   mesh could cause a foreign body response in a patient,    15           MR. POTTER: Are you including the record
  16   and that would, in turn, cause pain before Ms. Smith's    16   from 11/15 that you just identified?
  17   2008 implant; right?                                      17           MR. MANDELL: Right.
  18      A. Yes.                                                18   BY MR. MANDELL:
  19      Q. All right. So going to the medical records          19      Q. So, I mean, if there were any other previous
  20   now, these are Exhibit 6. And these are Bates --          20   records, they would be in this file we're looking at,
  21   Bates labeled from 1 to 54. Now, were these records       21   Exhibit 6.
  22   prepared and maintained by your office in the ordinary    22      A. Yes.
  23   course of business at or near the time of the date on     23      Q. Okay. So looking at page 12, this is
  24   the records?                                              24   11/30/2007. Can you summarize why Ms. Smith visited
  25      A. Yes.                                                25   you and your diagnosis?

  Golkow Litigation Services                                                                  Page 25 (94 - 97)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 69 of 299 PageID #: 374
                                               Jin-Hee Kim, M.D.
                                                          Page 98                                                             Page 100
   1      A. The patient was suffering from stress urinary           1     Q. And then under "ASSESSMENT AND PLAN" on the
   2   incontinence as well as heavy menses.                         2 same page, page 13, you say the rectocele is
   3      Q. And so just go into that a little bit further.          3 asymptomatic so you don't feel that you need to treat
   4   She complained to you about stress incontinence;              4 that at that time; is that correct?
   5   right? What symptoms was she having related to stress         5     A. Yes.
   6   urinary incontinence?                                         6     Q. And so did you -- did you end up treating her
   7      A. She was having leakage with coughing and                7 for rectocele?
   8   sneezing.                                                     8     A. No.
   9      Q. And it looks like it says here that at some             9     Q. And so you did not ever perform a posterior
  10   point she was having to change pads two times a day;         10 repair on Ms. Smith; is that correct?
  11   is that correct?                                             11     A. That is correct.
  12            MS. SCARCELLO: Object to form.                      12     Q. Now, it says "...but I do think she will be a
  13            THE WITNESS: Yes.                                   13 good candidate for a cystocele repair" --
  14   BY MR. MANDELL:                                              14     A. Uh-huh.
  15      Q. Other than Ms. -- Ms. Smith's self-reporting           15     Q. -- "and sling placement." Do you see that?
  16   here, did you run any tests on her related to her            16 And "I have talked to her about the possibility of
  17   complaint of SUI?                                            17 doing an Avaulta repair as well as a cystoscopy."
  18      A. Just a urinalysis.                                     18     A. Uh-huh.
  19      Q. And what did -- what did that test conclude or         19     Q. Okay. And that's a "Yes" that you see that?
  20   entail?                                                      20     A. That is a "Yes."
  21      A. Just dipping your urine in a urine dipstick.           21     Q. So why did you think Ms. Smith would be a good
  22      Q. Okay. And you believed Ms. Smith was a good            22 candidate for a cystocele repair?
  23   candidate for the sling, the Align TO placement at           23     A. Because she had a cystocele and she was also
  24   this time; correct?                                          24 having stress incontinence at the same time.
  25      A. Yes.                                                   25     Q. And when you say "a cystocele repair," you're

                                                        Page 99                                                        Page 101
   1      Q. And why did you believe that?                           1   referring to a repair with the Avaulta; is that
   2      A. Because of her symptoms.                                2   right? that she'd be a good candidate for that.
   3      Q. Okay. And -- and you're referring to her                3      A. Yes.
   4   leaking symptoms; correct?                                    4      Q. Was Ms. Smith's cystocele symptomatic?
   5      A. That's correct.                                         5      A. From my history I'm not mentioning anything.
   6      Q. And then on page 13, you indicate here that             6   And, again, I don't have a true recollection of this.
   7   she has a Grade I to II cystocele.                            7   I'm just going by my medical notes.
   8      A. Yes.                                                    8      Q. Okay. So based off what you -- you can recall
   9      Q. And what is -- what is a cystocele exactly?             9   now and -- and looking at the records --
  10      A. Cystocele is the prolapse of the bladder.              10      A. Uh-huh.
  11      Q. And what is a Grade I to II?                           11      Q. -- you don't have anything to add about that?
  12      A. Usually -- we have a grading system of I               12      A. No.
  13   through IV where IV is complete prolapse of the organ        13      Q. So what were Ms. Smith's risk factors for
  14   outside of the vaginal introitus. And I, II, III, is         14   development of SUI and cystocele?
  15   anywhere between that. III is up to the introitus. I         15      A. Mostly having had babies.
  16   to II is prior to the introitus.                             16      Q. And when you say "babies," are you referring
  17      Q. And when you say "introitus," you're referring         17   to the six pregnancies and six vaginal deliveries she
  18   to the vaginal opening?                                      18   had?
  19      A. That is correct.                                       19      A. Yes.
  20      Q. Now, you indicate here that -- if we're going          20      Q. What effect, if any, could those multiple
  21   under "ASSESSMENT AND PLAN," you say here that --            21   deliveries have on Ms. Smith's pelvic floor?
  22   well, let me strike that.                                    22      A. It can cause incontinence and prolapse.
  23            You also note -- note that she has a mild           23      Q. And was she at risk for future pelvic issues
  24   rectocele -- is that correct? -- on page 13.                 24   due -- due to the number of pregnancies she had?
  25      A. Yes.                                                   25      A. What do you mean by "future"?

  Golkow Litigation Services                                                                     Page 26 (98 - 101)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 70 of 299 PageID #: 375
                                                  Jin-Hee Kim, M.D.
                                                            Page 102                                                           Page 104
   1      Q. Just at risk for having pelvic -- you know,                1      Q. Can you tell me what risks you discussed with
   2   additional pelvic issues.                                        2   Ms. Smith about the mesh procedure?
   3      A. After the birth of her children?                           3      A. So, again, I don't recall the specifics, but
   4      Q. Yes. After six pregnancies.                                4   my standard consent that I give for all patients who
   5      A. Yes.                                                       5   are undergoing mesh -- vaginal mesh procedures include
   6      Q. And vaginal births I meant to say.                         6   risks from the anesthesia; risks of bleeding;
   7           Now, how about the previous tubal                        7   infection; risks of prolapse recurrence; risks of
   8   ligation? the 1999 procedure. What effect, if any,               8   mesh-related risks including extrusion, migration,
   9   could that have on Ms. Smith's pelvic floor?                     9   pain.
  10      A. I want to say none.                                       10      Q. Would you have -- would part of your practice
  11      Q. Okay. Could it lead to scarring?                          11   be warning about the potential of pelvic and vaginal
  12      A. It could.                                                 12   pain?
  13      Q. What about the a- -- is it ablation? Is that              13      A. Yes.
  14   the correct way to pronounce it?                                14      Q. And the potential for a risk of dyspareunia?
  15      A. Yes.                                                      15      A. Yes.
  16      Q. -- in 2006 could -- could that -- what effect,            16      Q. And -- and vaginal scarring?
  17   if any, could that have on Ms. Smith's pelvic floor?            17      A. Yes.
  18      A. And I'm sorry. What kind of ablation did she              18      Q. And this was -- although you don't have a
  19   have? "Ablation" is a very generic term.                        19   specific recollection -- sorry. Let me -- let me
  20      Q. I -- I just have what's done -- what's done               20   strike that.
  21   here in your past surgical history, ablation in 2005.           21           This was part of your common practice, to
  22   If you don't recall the specifics of it, then that's            22   warn any of your patients in 2008 who were having a
  23   fine.                                                           23   mesh procedure; correct?
  24      A. I don't recall the specifics of it.                       24      A. Correct.
  25      Q. And then what about the D&C? Which what does              25      Q. Okay. And when you go over risks with a

                                                         Page 103                                                          Page 105
   1 that stand for?                                                    1   patient, you assess whether they have the ability to
   2      A. Dilation and curettage.                                    2   understand the risks you describe; right?
   3      Q. And what effect, if any, could that have on                3      A. Yes.
   4   Ms. Smith's pelvic floor?                                        4      Q. And -- and -- and when you went over the risks
   5      A. Probably nothing.                                          5   with Ms. Smith, did you believe she was capable of
   6      Q. Okay. Would it -- could it also lead -- lead               6   making an informed consent?
   7   to scarring?                                                     7      A. I believe she was.
   8      A. It could.                                                  8      Q. Now, as far as alternatives, it says you
   9      Q. Okay. Now, it says a full -- we're on page 13              9   discussed options with Ms. Smith. What -- what were
  10   again -- "A full PARQ," P-A-R-Q, "conference was held           10   those options?
  11   regarding the procedure." Now, a P-R -- PARQ,                   11      A. Again, I don't recall specifically, but my
  12   P-A-R-Q, conference is required by law here in Oregon;          12   standard options are pelvic floor exercises including
  13   right?                                                          13   kegel exercises.
  14      A. That is correct.                                          14      Q. Did you discuss medications?
  15      Q. And can you describe to us what it is.                    15      A. Medications are not relevant or appropriate in
  16      A. It's basically the consent form we get for                16   this case.
  17   surgery.                                                        17      Q. Okay. Was she interested in pelvic floor or
  18      Q. Okay. So I -- I know that the acronym stands              18   physical therapy?
  19   for something, but I'm just going to sparse [verbatim]          19      A. Not to my knowledge. Again, I don't recall.
  20   it out with you. So at this time you would have                 20      Q. Any other alternatives for Ms. Smith that you
  21   discussed the risks, benefits, and options to                   21   haven't mentioned already?
  22   Ms. Smith; is that correct?                                     22      A. I don't think so.
  23      A. That is correct.                                          23      Q. Okay. And she elected to proceed with the
  24      Q. That would be part of this conference?                    24   surgery; is that correct?
  25      A. Yes.                                                      25      A. Yes.

  Golkow Litigation Services                                                                    Page 27 (102 - 105)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 71 of 299 PageID #: 376
                                                     Jin-Hee Kim, M.D.
                                                           Page 106                                                        Page 108
   1      Q. And, finally, it says here "All questions were            1 total vaginal hysterectomy with a possible sling
   2   answered and the patient agrees to proceed." Do you             2 procedure and cystocele repair. Depending on her
   3   see that?                                                       3 exam, she may also benefit from an Avaulta mesh and/or
   4      A. Yes.                                                      4 evaluation with cystoscopy."
   5      Q. By noting this, you're indicating that                    5           Did I read that correctly?
   6   Ms. Smith consented to the procedure and you answered           6      A. Yes.
   7   any questions she may have had at the time; correct?            7      Q. So -- and then on January 15, 2008, Ms. Smith
   8      A. That is correct.                                          8   was, indeed, implanted with the Avaulta mesh to treat
   9      Q. Can you remember if Ms. Smith had any                     9   her cystocele; right?
  10   questions?                                                     10      A. Yes.
  11      A. I do not remember specifically.                          11      Q. So at the time of the surgery, do you recall
  12      Q. Do you know if anyone else was present with              12   talking to Dr. Crawford about putting in the Avaulta,
  13   her at the time?                                               13   or was that a decision that you made?
  14      A. I don't remember.                                        14      A. I'm assuming I talked to her about it. I
  15      Q. Okay. So let's see. If we can go to page 32.             15   mean, this is always a joint decision that we make.
  16   It looks like at the bottom here it says -- this is            16   Although Dr. Crawford usually defers to me as I tend
  17   the pre-op report by -- and pre-op history and                 17   to do more pelvic floor prolapses.
  18   physical that Dr. Crawford performs on 10/10/2008. Is          18      Q. Okay. And do you remember any specifics about
  19   that --                                                        19   whatever discussion you may have had at the time?
  20      A. Yes.                                                     20      A. I do not recall.
  21      Q. Okay. And it indicates on page 34 that you               21      Q. And so would you say -- I think you kind of
  22   were cc'd here.                                                22   answered this. But the decision to implant the
  23      A. Yes.                                                     23   Avaulta was -- was your decision. It wasn't a -- a --
  24      Q. Okay. And so you would have read this record,            24   a mutual decision with the two of you?
  25   I presume.                                                     25      A. Most likely my decision, yes.

                                                          Page 107                                                           Page 109
   1     A. Yes.                                                       1      Q. And so you determined that Ms. Smith was a
   2     Q. And it says on page 34 -- if you go to                     2   good candidate for the Avaulta; right?
   3 "GYNECOLOGICAL," the second line, it says "On my exam,            3      A. Yes.
   4 there is no evidence of significant cystocele or                  4      Q. And that's -- and it seemed like -- like you
   5 rectocele, and she appears apically supported.                    5   were going to make that decision once you actually
   6 However, on exam by Dr. Kim, she has a mild rectocele             6   went in for the surgery; is that -- that correct?
   7 and cystocele."                                                   7      A. Yes.
   8          Do you see that?                                         8      Q. And so why -- why, when you went into --
   9     A. Yes.                                                       9   actually went in for the surgery did you determine she
  10     Q. Did you and Dr. Crawford talk about this?                 10   was a good candidate?
  11 Were you essentially saying the same thing? I just               11      A. Once the patients are under anesthesia and
  12 wanted to reconcile.                                             12   they're relaxed, you can actually see whether there is
  13     A. We did not speci- -- I don't recall                       13   more of a prolapse or not, especially after the
  14 specifically talking about it.                                   14   hysterectomy has been performed. Then it's even more
  15     Q. Okay. Where -- are you -- are you guys saying             15   evident whether there is going to be issues with
  16 the same thing in some sense or -- or you don't know?            16   prolapse.
  17     A. Well, Dr. Crawford thought there was no                   17      Q. And -- and these were the indications for --
  18 significant cystocele or rectocele.                              18   for why you ended up implanting the Avaulta; correct?
  19     Q. And -- and you don't recall any discussion                19      A. Yes.
  20 with Dr. Crawford about it?                                      20      Q. Now, it's your understanding that Ms. Smith
  21     A. No.                                                       21   signed a consent form for -- for her procedure; is
  22     Q. Okay. If we go to page 32, and it's right                 22   that right?
  23 above the "PAST OBSTETRIC HISTORY." It says                      23      A. Yes.
  24 "Ms. Smith will be admitted on January 15, 2008, for a           24      Q. Okay. So I want to go to the implant
  25 planned...hysterectomy" -- sorry -- "for a planned               25   procedure record which is on 20 -- page 27. And so,

  Golkow Litigation Services                                                                   Page 28 (106 - 109)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 72 of 299 PageID #: 377
                                              Jin-Hee Kim, M.D.
                                                     Page 110                                                        Page 112
   1   first, Ms. Smith had a hysterectomy -- hysterectomy         1   through the transobturator for the very proximal --
   2   performed by Dr. Crawford, and you assisted in that;        2   I'm sorry -- the very distal arms.
   3   correct?                                                    3           And you have to then -- I believe with the
   4      A. Yes, I believe so.                                    4   Avaulta you have to do another incision -- I'm sorry.
   5      Q. Okay. Were there any complications with that          5   I haven't done the Avaulta in quite some time so -- I
   6   hysterectomy procedure?                                     6   guess right in front of the ischial spine. Yes. And
   7      A. Not that I recall.                                    7   then you have to -- there's -- there are four arms on
   8      Q. And then you performed the implants of the            8   it as you saw in the diagram. The very top arm, or
   9   Align TO and the Avaulta Plus Anterior; correct?            9   very distal arm, goes through the transobturator
  10      A. Yes.                                                 10   space. The very proximal arm goes right in front of
  11      Q. And Dr. Crawford assisted?                           11   the ischial spine I believe is what we were using at
  12      A. That is correct.                                     12   the time.
  13      Q. Okay. It looks like the Avaulta Plus Anterior        13      Q. Okay. And, again, you said it was uneventful,
  14   was implanted first; is that right?                        14   so no complications --
  15      A. Before the --                                        15      A. Correct.
  16      Q. Align.                                               16      Q. -- with the Avaulta?
  17      A. Yes.                                                 17           And then with the Align, no complications
  18      Q. Can you --                                           18   with --
  19      A. After the hysterectomy.                              19      A. Yes.
  20      Q. Yes. After the hysterectomy, but before the          20      Q. -- implanting that; correct?
  21   Align; is that right?                                      21           MR. POTTER: Just for --
  22      A. Yes.                                                 22   BY MR. MANDELL:
  23      Q. Can you describe to me your implant technique        23      Q. Sorry. When you say "Yes," you mean no
  24   for the Avaulta Plus Anterior in Ms. Smith?                24   complications; is that correct? Or were there any
  25      A. Well, it is described in detail in this              25   complications with the Align surgery?
                                                       Page 111                                                       Page 113
   1   operative report. Would you like me to read the             1      A. There were no complications I can recall from
   2   operative report?                                           2   the surgery.
   3       Q. If you're just going to read what's in the           3      Q. Okay.
   4   operative report, then that's not necessary.                4           MR. POTTER: What I was going to say is
   5       A. Okay.                                                5   you were starting to talk over --
   6       Q. But if you have anything additional to add to        6           THE WITNESS: Sorry. Yes. I realized
   7   it or -- or just to describe how you do this procedure      7   that. And I'm talking over you too.
   8   in general, I'd appreciate it.                              8           MR. POTTER: Let him get his questions
   9       A. I mean, it's -- if you want me -- I mean, I          9   out --
  10   don't recall exactly the actual procedure with             10           THE WITNESS: Yes.
  11   Ms. Smith, it being 11 years ago or more than that.        11           MR. POTTER: -- and then answer.
  12   So I can just tell you in general what I do --             12   BY MR. MANDELL:
  13       Q. Okay.                                               13      Q. So now, if we go to page 8, this is
  14       A. -- and that this was an uneventful surgery.         14   Ms. Smith's post-op visit. Do you see that?
  15   But the actual specifics of this particular surgery,       15           And you indicate the patient is doing
  16   no, I -- I cannot tell you.                                16   extremely well. Do you see that?
  17       Q. Can you -- can you just describe to me,             17      A. Yes.
  18   though, the technique that you use, I guess, for           18      Q. Okay. And that's -- that's a true
  19   implanting the Avaulta Plus Anterior back in 2008?         19   statement -- right? -- that you wrote -- that you
  20       A. So I inject with local anesthesia which             20   wrote at the time.
  21   provides a little bit of hydrodistention. I make an        21      A. Yes.
  22   incision in the anterior vaginal wall, dissect with        22      Q. Okay. And then if we go to -- so it says
  23   usually Metzenbaum scissors. And -- and then we let        23   here on -- sorry. Still on page 8, it says "She is
  24   the mesh soak for a little while. This one required        24   doing extremely well. She is urinating without any
  25   it to be soaked. And then we pass a needle that goes       25   problems. She is no longer having any problems with

  Golkow Litigation Services                                                              Page 29 (110 - 113)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 73 of 299 PageID #: 378
                                              Jin-Hee Kim, M.D.
                                                       Page 114                                                       Page 116
   1   stress incontinence, and she is also having regular         1       A. That is correct.
   2   bowel movements as well."                                   2       Q. Okay. And is it true that estrogen cream can
   3            So it appears at this time her SUI and             3   help resolve pain and dyspareunia?
   4   cystocele are both resolved; is that correct?               4       A. It can.
   5      A. Yes.                                                  5       Q. So now if we go to this January 2009 record,
   6            MS. SCARCELLO: Object to form.                     6   it indicates, again, here that she's not having any
   7   BY MR. MANDELL:                                             7   SUI issues but it appears her complaint is some --
   8      Q. Given the procedure was a success; is that            8   what you assess is mesh erosion at the proximal edge
   9   correct?                                                    9   of the mesh; is that right?
  10            MS. SCARCELLO: Object to form.                    10       A. Yes.
  11            THE WITNESS: Yes.                                 11       Q. Do you know what device you're referring to
  12   BY MR. MANDELL:                                            12   here? Was it the Avaulta or the Align?
  13      Q. Now, you also note here under where it says          13            MS. SCARCELLO: Object to form.
  14   "O," the last sentence, it says "There is no sign of       14            THE WITNESS: This is most likely the
  15   any mesh extrusion." And so at this time there was no      15   Avaulta.
  16   extrusion; is that correct?                                16   BY MR. MANDELL:
  17      A. Yes.                                                 17       Q. Okay. Now, is there any complaint of pain
  18      Q. Okay. And then you asked to see her back in          18   related to this erosion? If there was, would you have
  19   six weeks. Do you see that?                                19   noted that here in the record?
  20      A. Yes.                                                 20            MS. SCARCELLO: Object to form.
  21      Q. And do you see any record of Ms. Smith               21            THE WITNESS: There's a mention that her
  22   returning in six weeks?                                    22   husband noticed something during sexual intercourse.
  23      A. It does say on April 3rd that she had                23   BY MR. MANDELL:
  24   rescheduled her appointment.                               24       Q. But is there any -- there's no indication that
  25      Q. And then did she ever come in again after            25   she was feeling any pain; is that correct?

                                                     Page 115                                                       Page 117
   1 April 3rd after -- or after that note?                        1           MS. SCARCELLO: Object to form.
   2      A. Does not look like it until January.                  2   BY MR. MANDELL:
   3      Q. So you hadn't seen Ms. Smith until January            3      Q. Whether it be -- whether that be pelvic
   4   2009 when she comes back to you complaining of              4   vaginal pain or dyspareunia pain.
   5   feeling -- of her husband feeling mesh at the time of       5      A. That is correct.
   6   having sex; right?                                          6      Q. Okay. And if she would have told you that,
   7      A. Yes.                                                  7   you would have noted it here; correct?
   8      Q. Now, you prescribed her estrogen cream. Do --         8           MS. SCARCELLO: Object to form.
   9   do you know how long you would have prescribed her to       9           THE WITNESS: Well, I did note that the
  10   be taking that estrogen cream after this post-op in --     10   patient states up until a month ago she did not feel
  11   in 2/13/2008?                                              11   anything.
  12      A. I usually like to prescribe estrogen cream for       12   BY MR. MANDELL:
  13   the first, at least, three months. And then, when I        13      Q. Okay. But -- but, again, it's not noting
  14   examine them again after three months, if everything       14   pain. It's feeling something; right?
  15   looks good, a lot of times I have them stop it.            15      A. Correct.
  16      Q. So you don't know if -- if Ms. Smith continued       16      Q. Okay. Do you recall her telling you that she
  17   to use the estrogen cream because she didn't come back     17   felt any pain?
  18   within three months; is that correct?                      18      A. I do not recall.
  19      A. That is correct.                                     19      Q. If she had told you that she was having a
  20      Q. And she -- and -- and you were unable to,            20   sharp pain she felt during sex, is that something you
  21   then, assess if she needed to continue estrogen cream      21   would have noted here?
  22   because she never came back; is that right?                22           MS. SCARCELLO: Object to form.
  23            MS. SCARCELLO: Object to form.                    23           THE WITNESS: Most likely.
  24   BY MR. MANDELL:                                            24   BY MR. MANDELL:
  25      Q. Until 2009.                                          25      Q. Now, just to clarify, it says here that

  Golkow Litigation Services                                                              Page 30 (114 - 117)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 74 of 299 PageID #: 379
                                               Jin-Hee Kim, M.D.
                                                       Page 118                                                        Page 120
   1   "She...stopped using the Estrace cream several months        1      Q. Okay. So you still would have warned her
   2   ago," and that was the cream you prescribed to her;          2   about the risks of continue -- you know, the risks of
   3   right?                                                       3   dyspareunia; is that correct?
   4      A. Yes.                                                   4      A. Yes.
   5      Q. And you never told her to stop using that              5      Q. And the risk of vaginal or pelvic pain; is
   6   cream; right?                                                6   that correct?
   7      A. No.                                                    7      A. Yes.
   8      Q. Okay. And what effect of not using that                8      Q. And the risk of additional scarring; is that
   9   cream, what effect could that have on Ms. Smith?             9   correct?
  10      A. It could cause some vaginal irritation.               10      A. Yes.
  11      Q. Okay. Dryness? Discomfort? Does that --               11      Q. Okay. Now, it says here you -- I think you
  12   does that sound correct?                                    12   recommended to perform surgery, but did you provide
  13      A. Yes.                                                  13   Ms. Smith with other options?
  14      Q. Dyspareunia even?                                     14      A. I usually provide them with continue with
  15      A. Perhaps.                                              15   estrogen cream to see if that might help it.
  16      Q. Now, she claims she started a more rigorous           16      Q. And from -- from your recollection in this
  17   exercise regime. Is that -- could that have been any        17   record, was -- was Ms. Smith interested in that?
  18   contribution to this extrusion that occurred?               18      A. Again, I don't recall but knowing -- since she
  19           MS. SCARCELLO: Object to form.                      19   scheduled surgery soon afterwards, I suspect not.
  20           THE WITNESS: She thinks it was.                     20      Q. Okay. And she elected to proceed with the
  21   BY MR. MANDELL:                                             21   surgery; right?
  22      Q. In your opinion.                                      22      A. Yes.
  23      A. I -- I -- I can't say.                                23      Q. You -- you also indicate -- indicated --
  24      Q. Okay. Now, you refer to it as erosion here,           24   indicated to her one of the risks would be failure of
  25   but in the operating report, you referred to it as an       25   the procedure?

                                                        Page 119                                                          Page 121
   1   extrusion. In your mind, is there any difference?            1       A. Yes.
   2      A. No.                                                    2       Q. Okay. Now, on the operating report on page --
   3      Q. So to clarify, you saw the mesh coming through         3   I think it's 24. You say "...a little bit of mesh
   4   the vaginal mucosa which is an erosion outside, and          4   extruding..." Can you tell me what you mean by "a
   5   that's sometimes referred to as an extrusion; right?         5   little bit"?
   6      A. That is correct.                                       6       A. I think I mean a little bit. Again, I -- I --
   7      Q. Now, it says "A full PARQ conference was held          7   I, again, don't recall exactly; so I don't have the
   8   for the procedure, which is a revision and excision of       8   dimensions for you.
   9   vaginal mesh erosion [and] was discussed at length           9       Q. Okay. That's okay. But -- but overall would
  10   with the patient. The alternatives, risks, and              10   you say that this was a very minor procedure?
  11   benefits were also explained and the patient agrees to      11            MS. SCARCELLO: Object to form.
  12   proceed."                                                   12            THE WITNESS: Yes.
  13            Do you see that?                                   13   BY MR. MANDELL:
  14      A. Yes.                                                  14       Q. And -- and you would consider this extrusion
  15      Q. Okay. And that -- that would be the same --           15   an expected risk of any pelvic mesh procedure; right?
  16   would that have been the same conversation that we          16       A. It can happen, yes.
  17   discussed you had with the implant procedure?               17       Q. And it was uneventful and no complications;
  18      A. Well, it's slightly different because the mesh        18   right?
  19   is already in.                                              19       A. From which surgery?
  20      Q. What -- as far -- well, let me restate it.            20       Q. This one. This 2009 surgery was uneventful
  21            As far as risks involved, would there have         21   and no complications; right?
  22   been any additional risks you would have added              22       A. Yes.
  23   different from what you told her in the implant PARQ        23       Q. Did you conclude why this extrusion happened?
  24   conference?                                                 24       A. No.
  25      A. No.                                                   25       Q. Would you say that tissue quality or -- or

  Golkow Litigation Services                                                                Page 31 (118 - 121)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 75 of 299 PageID #: 380
                                            Jin-Hee Kim, M.D.
                                                   Page 122                                                        Page 124
   1 failure to use estrogen cream could have been a             1   indicate that she's even quite happy with the results;
   2 reason?                                                     2   is that right?
   3      A. Potentially.                                        3      A. Yes.
   4      Q. Just because you needed to revise the mesh, it      4      Q. So, in your opinion, was the excision
   5   didn't mean there was anything wrong with the mesh; is    5   successful?
   6   that right?                                               6      A. Yes.
   7      A. That is correct.                                    7      Q. If Ms. Smith had indicated she had any pelvic
   8      Q. Now, let's go to her post-op after this. This       8   vaginal pain or dyspareunia at this time, that's
   9   is February 2009, page 6. And it looks like here you      9   something you would have noted here; right?
  10   note she's doing extremely well, putting on cream and    10      A. Yes.
  11   not having any problems and no evidence of mesh          11      Q. During your examination, at any point from the
  12   extrusion at this time; is that correct?                 12   revision to these examinations, did you notice any
  13      A. Yes.                                               13   excessive scarring or banding?
  14           This is -- I'm sorry -- page?                    14            MS. SCARCELLO: Object to form.
  15      Q. I have it on page 9.                               15            THE WITNESS: Not that I recall.
  16      A. 9?                                                 16   BY MR. MANDELL:
  17      Q. Or is it 8? I think it's 8. Sorry. This            17      Q. And if you would -- if you would have noticed
  18   would be -- wait. 6. Page 6?                             18   that, is that something you would have noted?
  19           MR. POTTER: Page 6.                              19      A. Most likely.
  20   BY MR. MANDELL:                                          20      Q. Okay. So after reviewing the records, this
  21      Q. Page 6. I apologize.                               21   looks like your last contact with Ms. Smith; is that
  22      A. Okay.                                              22   correct?
  23      Q. This is page 6. So this is after her revision      23      A. Yes.
  24   surgery, and you're noting she's doing very well, not    24      Q. And just to confirm, when a patient comes to
  25   having any problems. Do you see all of that?             25   you to follow up, do you ask them if they're -- if

                                                    Page 123                                                     Page 125
   1      A. Yes.                                                1 they have any problems?
   2      Q. Okay. And there's no evidence of any mesh           2     A. You mean just routinely?
   3   extrusion at this time; is that right?                    3     Q. Yes.
   4      A. That is correct.                                    4     A. For any patients?
   5      Q. Okay. And then on page 5, you have another          5     Q. Yes.
   6   follow-up with her. And it says she's doing extremely     6     A. Yes.
   7   well, no longer feeling any mesh, and that you do not     7     Q. And -- okay. And then -- and we also went
   8   feel any more signs of mesh extrusion. Is that            8   over all of her post-op records, and, again, there's
   9   correct?                                                  9   no mention of Ms. Smith's SUI or cystocele after her
  10      A. Yes.                                               10   implant; is that correct? Of symptoms.
  11      Q. At this time she would have been permitted to      11     A. Right. I mentioned that she's doing well --
  12   have sex; correct?                                       12     Q. Right.
  13      A. This is how many weeks after surgery?              13     A. -- and no longer leaking.
  14      Q. About two months after surgery.                    14     Q. So after her implant surgery, you would agree
  15      A. Yes.                                               15   that those issues, based on the last time you saw her,
  16      Q. And if she had any pelvic vaginal pain or          16   were corrected and resolved.
  17   dyspareunia, if she had indicated that to you, that's    17     A. Yes.
  18   something you would have noted here; right?              18     Q. In other words, the Align and Avaulta did what
  19      A. Yes.                                               19   they were intended to do; correct?
  20      Q. Okay. So now we're on, I believe, her last         20     A. Yes.
  21   visit to you which is page 4. And this is April 2009.    21     Q. Ms. -- did Ms. Smith have a good prognosis for
  22   Do you see that?                                         22   her POP and SUI moving forward from the last time you
  23      A. Yes.                                               23   saw her?
  24      Q. Again, you indicate she's doing extremely well     24     A. Yes.
  25   and that the excision surgery was successful. You        25           MS. SCARCELLO: Object to form.

  Golkow Litigation Services                                                            Page 32 (122 - 125)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 76 of 299 PageID #: 381
                                              Jin-Hee Kim, M.D.
                                                       Page 126                                                         Page 128
   1   BY MR. MANDELL:                                             1   received training -- I'm sorry. Let me strike that
   2      Q. And you never formed an opinion that anything         2   again.
   3   was wrong with the Align or Avaulta that were               3             Did you ever feel coerced to use a
   4   implanted in Ms. Smith; correct?                            4   specific product because you attended a training
   5           MS. SCARCELLO: Object to form.                      5   facilitated by Bard?
   6           THE WITNESS: No opinion.                            6      A. Did I feel --
   7   BY MR. MANDELL:                                             7             MS. SCARCELLO: Object to form.
   8      Q. Okay. During the exam and subsequent                  8             THE WITNESS: -- coerced?
   9   surgeries you had with Ms. Smith, the only thing you        9   BY MR. MANDELL:
  10   -- you -- that she had was extrusion; is that correct?     10      Q. Yes.
  11      A. Correct.                                             11      A. No.
  12      Q. Other than that you didn't note any problems         12      Q. And getting -- or what was your -- your
  13   with the mesh; is that correct?                            13   experience at the trainings, did you find those to be
  14      A. Correct.                                             14   beneficial to learn about the products?
  15      Q. So based on all the risks and benefits you           15      A. Yes. But I'm going to just say generally
  16   understood to be related to the Align and Avaulta          16   because I do not remember.
  17   Plus, is it fair to say that as of January 2008, what      17      Q. Okay. And you agree that cadaver training
  18   you knew at that time, you felt the Align and Avaulta      18   with experienced doctors is a valuable -- is valuable
  19   was safe and effective and appropriate to treat            19   for patient care?
  20   Ms. Smith for her stress urinary incontinence and          20      A. Yes.
  21   cystocele?                                                 21      Q. You don't feel like the training Bard offered
  22           MR. POTTER: Object to form.                        22   is -- is a substitute for a surgeon's general training
  23           Go ahead.                                          23   and experience and own professional responsibility to
  24           THE WITNESS: This is prior to the                  24   ensure that they know how to perform the surgeries
  25   surgery?                                                   25   that they're performing with medical devices such as

                                                     Page 127                                                         Page 129
   1 BY MR. MANDELL:                                               1   the Align and Avaulta?
   2      Q. Yes.                                                  2           MR. POTTER: Object to form.
   3      A. Yes.                                                  3           MS. SCARCELLO: Object to form.
   4      Q. And during your care and treatment of                 4           THE WITNESS: So the question you're
   5   Ms. Smith, you never came to the conclusion that there      5   asking me is, is the cadaver training a
   6   was a specific aspect of the Align or Avaulta that          6   substitute for --
   7   caused any injury to her; correct?                          7   BY MR. MANDELL:
   8      A. Yes.                                                  8      Q. For your own training.
   9           MS. SCARCELLO: Object to form.                      9      A. It is not a substitute.
  10   BY MR. MANDELL:                                            10      Q. Okay. Now, you obviously returned -- received
  11      Q. In 2008 you agree that you felt the Align and        11   training to perform surgeries in medical school and
  12   Avaulta gave Ms. Smith the best chance of success with     12   residency; right?
  13   respect to her stress urinary incontinence and             13      A. Yes.
  14   cystocele?                                                 14      Q. You also had training regarding surgery for
  15      A. Yes.                                                 15   treatment of SUI and POP in medical and residency;
  16      Q. And you agree -- sorry. I won't say that one.        16   correct?
  17           Now, just real quickly, opposing counsel           17      A. Yes.
  18   mentioned that you were a preceptor for Bard. Do you       18      Q. Medical school and residency.
  19   recall her talking to you about that?                      19           And the training and teaching work that
  20      A. Yes.                                                 20   you had done for Bard, was that done for the good of
  21      Q. Do you know if Bard ever paid you any money?         21   patients in general?
  22      A. They may have.                                       22      A. Yes.
  23      Q. Okay.                                                23      Q. You don't feel that the training and teaching
  24      A. Although I don't recall.                             24   had -- had any -- or do you feel that the training and
  25      Q. The -- now, the fact that -- the fact that you       25   teaching had any influence or bias over with -- over

  Golkow Litigation Services                                                              Page 33 (126 - 129)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 77 of 299 PageID #: 382
                                             Jin-Hee Kim, M.D.
                                                      Page 130                                                          Page 132
   1   you with regard to your views on the appropriateness       1 Plus. Do you recall that type of questioning?
   2   of the use of a transvaginal mesh, whether it's the        2          MS. SCARCELLO: Object to the form of the
   3   Align or Avaulta, back in 2008?                            3 question.
   4           MR. POTTER: Object to form.                        4           THE WITNESS: I'm not sure she ever said
   5           MS. SCARCELLO: Join.                               5   "only way to train."
   6           MR. POTTER: You're talking teaching and            6   BY MR. MANDELL:
   7   training she received or teaching and training that --     7      Q. Or -- or -- or was a way for you to receive
   8           MR. MANDELL: Yeah.                                 8   in-depth knowledge of those products.
   9           MR. POTTER: -- she was supposedly doing?           9      A. I don't know if she said that, but okay.
  10           MR. MANDELL: So let me rephrase that.             10      Q. Let's -- let's -- let's try to ask it a
  11   BY MR. MANDELL:                                           11   different way.
  12      Q. The -- with regard to the teaching and              12      A. Sure.
  13   training as it -- as it applies to Bard --                13      Q. Would you agree that those trainings were not
  14      A. That I received.                                    14   the only way for you to know knowledge of products for
  15      Q. The teach -- the training that you received         15   midurethral slings and transvaginal mesh?
  16   and the -- and the -- the preceptor that you -- that      16      A. Yes.
  17   you did for Bard, focusing on that.                       17      Q. Okay. Finally, she -- she also brought up an
  18           MR. POTTER: Well, and that's my                   18   MSDS sheet, a material safety data sheet. She didn't
  19   objection. I don't think we've ever established           19   show you the document. Is that something you rely on
  20   exactly what she did as a --                              20   when making a medical -- medical decision in your
  21           MR. MANDELL: Oh.                                  21   practice?
  22           MR. POTTER: -- preceptor or if she, in            22           MS. SCARCELLO: Object to form.
  23   fact, did it.                                             23           THE WITNESS: No.
  24   BY MR. MANDELL:                                           24   BY MR. MANDELL:
  25      Q. Do you know -- do you know if you ever acted        25      Q. Okay. You don't -- do you even know what that

                                                    Page 131                                                            Page 133
   1   as a preceptor for Bard?                                   1 is?
   2           MR. POTTER: Object to form. Asked and              2   A. No.
   3   answered.                                                  3       MR. MANDELL: Okay. I will reserve
   4           THE WITNESS: I believe I did act as a              4 whatever time I have remaining. Pass the witness.
   5   preceptor. Again, I don't recall the numbers.              5
   6   BY MR. MANDELL:                                            6             REDIRECT EXAMINATION
   7      Q. Gotcha.                                              7
   8           So your -- your training with Bard and --          8 BY MS. SCARCELLO:
   9   and your -- and being a preceptor for Bard, did that       9     Q. All right. So, Doctor, I have a few follow-up
  10   have any influence or bias over you with regards to       10 questions regarding specifically your care and
  11   your views on the appropriateness of using                11 treatment of the plaintiff. So if you could turn to
  12   transvaginal mesh such as the Align or Avaulta?           12 page 12 of the medical records. And this is from your
  13      A. No.                                                 13 November 30, 2007, appointment with Ms. Smith.
  14      Q. Okay. Did it affect your medical -- medical         14          And counsel asked you a few questions
  15   judgment in your decision to implant the Avaulta Plus     15 about the history of present illness noted in the
  16   and Align TO in Ms. Smith?                                16 record here. And in the interest in being complete,
  17      A. No.                                                 17 am I correct that the history of present illness taken
  18      Q. Now, counsel had asked you about training that      18 down by you says that -- starting in about the middle
  19   you did receive with the Avaulta. She referred to it      19 of the paragraph, "There are days when she does not
  20   as Avaulta products. Are you able to tell me if those     20 have to change her pad at all, but there are other
  21   were the Avaulta or Avaulta Plus products?                21 days when she changes it about twice, especially if
  22      A. I don't recall.                                     22 she has a cold"; is that correct?
  23      Q. And she kept using the phrase that the              23  A. Yes.
  24   training was one of the ways or only way you could        24  Q. Did -- was it your understanding that
  25   receive in-depth knowledge of the Align or Avaulta        25 Ms. Smith's urinary incontinence was having a profound


  Golkow Litigation Services                                                             Page 34 (130 - 133)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 78 of 299 PageID #: 383
                                              Jin-Hee Kim, M.D.
                                                       Page 134                                                        Page 136
   1   impact on her life?                                         1   infections; is that right?
   2           MR. MANDELL: Object to form.                        2      A. Yes.
   3           THE WITNESS: I don't know.                          3      Q. Counsel asked you some questions about
   4   BY MS. SCARCELLO:                                           4   Ms. Smith's past surgical history, specifically
   5     Q. Was there any indication that -- that this was         5   whether a tubal ligation from 1988 may have
   6   having a severe impact on her life?                         6   potentially resulted in vaginal scarring. Do you
   7           MR. MANDELL: Object to form.                        7   recall that line of questioning?
   8           THE WITNESS: I don't know. I'm always               8            MR. MANDELL: Object to form.
   9   assuming that, when a patient comes to see me for a         9            THE WITNESS: Yes.
  10   problem, it is affecting their life.                       10   BY MS. SCARCELLO:
  11   BY MS. SCARCELLO:                                          11      Q. And you indicated -- well, strike that.
  12     Q. Okay. Fair enough. But I guess I'm just               12            Is there any indication in this record
  13   asking, there are certainly -- in your practice you've     13   that you found scarring in Ms. Smith's pelvic area
  14   certainly seen pelvic organ prolapse that is much more     14   that -- that you would attribute to the tubal
  15   severe than Ms. Smith's; isn't that correct?               15   ligation?
  16           MR. MANDELL: Object to form.                       16            MR. MANDELL: Object to form.
  17           THE WITNESS: I've seen all severity.               17            THE WITNESS: No.
  18   BY MS. SCARCELLO:                                          18   BY MS. SCARCELLO:
  19     Q. And is it fair to say that there are other            19      Q. Is there any indication that the D&C performed
  20   patients who you have treated who have reported the        20   in 1980 caused scarring?
  21   impact on their life as being more substantial than        21      A. Not that I indicated.
  22   what is noted here with respect to Ms. Smith's -- the      22      Q. And if -- if Ms. Smith had excessive scarring
  23   impact on her life?                                        23   in her pelvic area, would you have noted that in your
  24           MR. MANDELL: Object to form.                       24   notes?
  25           MR. POTTER: Join.                                  25      A. Most likely.

                                                      Page 135                                                          Page 137
   1           THE WITNESS: There are patients who                 1      Q. Okay. If you'll turn to the next page,
   2   complain more, yes.                                         2   there's discussion -- I specifically want to ask about
   3   BY MS. SCARCELLO:                                           3   the pelvic exam. There are a lot of medical words in
   4      Q. Okay. And is it fair to say that Ms. Smith            4   that -- in those sentences that follow. So could you
   5   doesn't seem to be the type of person who complains a       5   just read that into the record for us?
   6   lot?                                                        6      A. Which part?
   7           MR. MANDELL: Object to form.                        7      Q. After "PELVIC EXAM." Starting with "PELVIC
   8           MR. POTTER: Join.                                   8   EXAM" and ending before the skin exam.
   9           THE WITNESS: I have no idea.                        9      A. "Reveals a normal vaginal introitus, normal
  10   BY MS. SCARCELLO:                                          10   labia, normal urethral meatus, nontender urethra, and
  11      Q. Okay. You don't recall?                              11   nontender bladder. She does have a grade I to II
  12      A. No.                                                  12   cystocele and a mild rectocele. I do not feel any
  13      Q. So the next sentence after the one I just read       13   cervical motion tenderness. She does not have any
  14   says that "She does not have any issues with urgency       14   real uterine descensus. There is no evidence of
  15   or urge incontinence"; is that right?                      15   inguinal lymphadenopathy. No peripheral edema."
  16      A. Yes.                                                 16      Q. So can you sort of explain in layman terms
  17      Q. Are there other women who have pelvic organ          17   what those findings mean? what that sentence -- those
  18   prolapse and incontinence that results in urgency and      18   sentences mean.
  19   urge incontinence?                                         19      A. Line by line? Normal vaginal introitus?
  20           MR. MANDELL: Object to form.                       20      Q. Well, yeah. Right. You don't have to go
  21           THE WITNESS: Yes.                                  21   through every single -- every single thing that is
  22   BY MS. SCARCELLO:                                          22   mentioned in your notes, but if you could just in
  23      Q. You mention here that she does not have to           23   general explain what you found on the pelvic exam.
  24   push or strain to have a bowel movement and that she       24      A. So she has POP, Grade I to II mild rectocele.
  25   has not had any problems with urinary tract                25      Q. And that was the extent of the findings during

  Golkow Litigation Services                                                              Page 35 (134 - 137)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 79 of 299 PageID #: 384
                                              Jin-Hee Kim, M.D.
                                                      Page 138                                                        Page 140
   1   your pelvic exam; is that correct?                         1   on the record because I was looking at this as well.
   2      A. Correct.                                             2   I don't know whether we've been provided a complete
   3      Q. With respect to your assessment and plan, you        3   copy of the hospital chart because I also note that,
   4   noted the rectocele is asymptomatic; is that right?        4   while this was a joint surgery with Dr. Crawford,
   5      A. Yes.                                                 5   there's no informed consent form for Dr. Crawford's
   6      Q. And so you did not feel that you needed to           6   surgery. So it's possible that whatever you guys have
   7   treat that at that time; is that right?                    7   provided to us is not the complete hospital record
   8      A. Yes.                                                 8   from that time.
   9      Q. But you did state that you think she will be a       9           MS. SCARCELLO: Right. It's also possible
  10   good candidate for a cystocele repair and sling           10   that what was provided to us and then passed on to you
  11   placement; is that right?                                 11   was not complete; so --
  12      A. Yes.                                                12           MR. POTTER: Right. But what I'm getting
  13      Q. With respect to the PARQ conference, I think        13   at is Dr. Crawford is not in her clinic. So we didn't
  14   you previously mentioned the -- the risks and benefits    14   get Crawford's records. It's possible that whatever
  15   that you would have likely gone over with Ms. Smith.      15   you're looking for might somehow be with her records
  16   With respect to an informed consent form, is that --      16   since they did a joint procedure. I'm just putting
  17   is there an informed consent signed before every          17   that out there as a possibility. I don't know that
  18   procedure that you perform?                               18   for the record.
  19      A. The hospital requires an informed consent           19           MS. SCARCELLO: Okay. I appreciate that.
  20   form.                                                     20   BY MS. SCARCELLO:
  21      Q. Okay. And so if there isn't an informed             21      Q. So let's move on to the operative note from
  22   consent form for the implant procedure that is in         22   the implant procedure if you can turn to page 27. And
  23   these records which was signed by Ms. Smith, then         23   this was your operative note; is that right?
  24   that -- that is possible -- strike that.                  24      A. Yes.
  25            If these records don't include an informed       25      Q. And this was dictated by you; is that correct?

                                                     Page 139                                                      Page 141
   1 consent form that was signed by Ms. Smith, does that         1      A. Yes.
   2 mean that an informed consent was never signed by her?       2      Q. And it looks like it was dictated on January
   3           MR. MANDELL: Object to form.                       3   15, 2008; is that right?
   4           MR. POTTER: Object to form.                        4      A. Yes.
   5           THE WITNESS: No.                                   5      Q. So the same day as the procedure.
   6   BY MS. SCARCELLO:                                          6      A. Yes.
   7      Q. Basically what I'm trying to ask is: Is it           7      Q. And you mentioned previously that there --
   8   possible that an informed consent was signed and lost?     8   there were no complications; is that right?
   9           MR. POTTER: Object to form.                        9      A. Yes.
  10           MR. MANDELL: Object to form.                      10      Q. You also did a cystourethroscopy to confirm
  11           THE WITNESS: I mean, possibly. Your               11   that there was no bladder injury; is that correct?
  12   conjecture is as good as mine.                            12      A. Yes.
  13   BY MS. SCARCELLO:                                         13      Q. I know that I pronounced that incorrectly.
  14      Q. Okay. My concern is -- is there any chance          14   I'm sorry.
  15   that you moved forward with the implant procedure         15            Why did you opt for using the
  16   without having a signed informed consent?                 16   transobturator sling on Ms. Smith?
  17           MR. MANDELL: Object to form.                      17      A. As opposed to?
  18           THE WITNESS: Highly unlikely. Again, the          18      Q. As opposed to a retropubic.
  19   hospital -- we cannot go back to the operating room       19      A. At the time -- once transobturator slings came
  20   without having an informed consent.                       20   into -- came into the market, those I found to be
  21   BY MS. SCARCELLO:                                         21   safer, easier, and as effective if not better than
  22      Q. Okay. And for the record, we have one that is       22   retropubic slings.
  23   signed by you. We just don't have one signed by           23      Q. And is that still your opinion today?
  24   Ms. Smith.                                                24      A. Yes.
  25           MR. POTTER: Counsel, I'll just put this           25      Q. And do you still perform -- do you still

  Golkow Litigation Services                                                             Page 36 (138 - 141)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 80 of 299 PageID #: 385
                                            Jin-Hee Kim, M.D.
                                                     Page 142                                                     Page 144
   1   perform POP repairs using mesh devices?                   1 that right?
   2      A. Well, mesh devices are -- are no longer on the      2      A. Yes.
   3   market.                                                   3      Q. Do you recall whether those are your words or
   4      Q. Do you still perform stress urinary -- stress       4   hers?
   5   urinary incontinence repairs using transvaginal mesh?     5      A. No.
   6      A. Stress incontinence I treat with                    6      Q. When you are -- when you're drafting notes of
   7   transobturator tape if that's what you meant.             7   this sort, do you -- do you take down word for word
   8      Q. Did -- did -- did you mention before what           8   what the patient says?
   9   product you use -- I'm sorry. We've had multiple          9            MR. MANDELL: Object to form.
  10   depositions today, and I'm -- I'm losing track of who    10            THE WITNESS: Depends on the situation.
  11   has said what.                                           11   BY MS. SCARCELLO:
  12           Maybe I'll just ask you this: What device        12      Q. In this situation do you think that you did?
  13   do you use for the treatment of -- for the surgical      13      A. I don't recall.
  14   treatment of stress urinary incontinence?                14      Q. And you didn't perform a pelvic exam during
  15      A. I use transobturator tape.                         15   this follow-up; is that right?
  16           MR. POTTER: What time frame are we               16      A. One week after surgery, I do not perform
  17   talking about?                                           17   pelvic exams.
  18           MS. SCARCELLO: Today.                            18      Q. Okay. And then the next follow-up is
  19           MR. POTTER: Okay.                                19   documented on page 8. This is from February 13, 2008.
  20   BY MS. SCARCELLO:                                        20   Again, you note that she's here for follow-up from her
  21      Q. And what device is that?                           21   sling placement about a month ago. She is doing,
  22      A. The one that I'm currently using is the Boston     22   quote, extremely well.
  23   Scientific Obtryx II.                                    23            Again, do you recall Ms. Smith stating in
  24      Q. And how long have you been using Boston            24   her own words that she's doing extremely well?
  25   Scientific Obtryx II?                                    25            MR. MANDELL: Object to form.

                                                   Page 143                                                         Page 145
   1      A. Very rough time frame, four to five years.          1           THE WITNESS: I don't recall.
   2      Q. The estimated blood loss was 600 ccs for the        2   BY MS. SCARCELLO:
   3   entire case. Is that normal for the entire case?          3      Q. You noted that she was no longer having
   4      A. Well, I usually don't do hysterectomies, but        4   problems with stress incontinence and having regular
   5   this counts as the hysterectomy blood loss as well.       5   bowel movements; is that right?
   6      Q. Right.                                              6      A. Yes.
   7      A. Right.                                              7      Q. Did you perform a pelvic exam at this
   8      Q. So have you -- I mean, is that something that       8   appointment?
   9   it would be unexpected to lose 600 ccs in the course      9      A. Yes.
  10   of a hysterectomy and the pelvic organ prolapse and      10      Q. During that pelvic exam, you noticed some
  11   stress urinary --                                        11   Vicryl stitches still in place; is that right?
  12      A. It's within --                                     12      A. Yes.
  13           MR. POTTER: Object to form.                      13      Q. Do know that this was normal for four weeks
  14           THE WITNESS: -- the normal --                    14   post-op?
  15           MR. POTTER: Go ahead.                            15      A. Yes.
  16           THE WITNESS: -- within the range.                16      Q. You did note that the cystocele is completely
  17   BY MS. SCARCELLO:                                        17   gone; correct?
  18      Q. Okay. So next, if you'll go to page 9, which       18      A. Yes.
  19   is your first follow-up after the event. Again, this     19      Q. You also note that she has good pelvic muscle
  20   was just about a week after the implant; is that         20   tone overall; is that right?
  21   right?                                                   21      A. Yes.
  22      A. This is from 1/23/2008?                            22      Q. And at this appointment you did not see any
  23      Q. Yes.                                               23   sign of mesh extrusion.
  24      A. Yes.                                               24      A. Yes.
  25      Q. And you note that "She is doing very well"; is     25      Q. Then last sentence here on this record is "I

  Golkow Litigation Services                                                            Page 37 (142 - 145)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 81 of 299 PageID #: 386
                                               Jin-Hee Kim, M.D.
                                                      Page 146                                                         Page 148
   1 have encouraged her to continue with the estrogen            1      A. Yes.
   2 cream for now and...to continue with the pelvic rest";       2      Q. And that it's becoming progressively worse; is
   3 is that right?                                               3   that right?
   4      A. Yes.                                                 4      A. Yes.
   5      Q. So then let's go to the January 16, 2009,            5      Q. Do you know what this means "progressively
   6   record which is on page 7. Counsel asked you some          6   worse"?
   7   questions about reports of pain. Do -- would you have      7      A. Probably he's feeling it more.
   8   recommended a second procedure if Ms. Smith was not        8      Q. Okay. Do you think that, if he is feeling it,
   9   experiencing any pain --                                   9   that she is feeling it also?
  10           MR. MANDELL: Object to form.                      10           MR. MANDELL: Objection. Calls for
  11   BY MS. SCARCELLO:                                         11   speculation.
  12      Q. -- related to her mesh?                             12           MR. POTTER: Join.
  13           MR. MANDELL: Object to form.                      13           THE WITNESS: Shall I still answer?
  14           THE WITNESS: Based on the findings of the         14           MR. POTTER: If you can.
  15   physical exam? I mean, it's very vague. A second          15           THE WITNESS: Usually I ask whether they
  16   procedure?                                                16   are feeling it or not as well especially if the
  17   BY MS. SCARCELLO:                                         17   husband feels it.
  18      Q. Would you have -- would you have recommended a      18   BY MS. SCARCELLO:
  19   revision procedure if Ms. Smith was not experiencing      19      Q. Okay.
  20   any problems with her mesh?                               20      A. The fact that I did not mention it, that she
  21           MR. MANDELL: Object to form.                      21   was having pain, to me means that she probably was not
  22           THE WITNESS: And she had mesh extrusion?          22   having pain at the time. But, again, this is
  23   BY MS. SCARCELLO:                                         23   conjecture as well.
  24      Q. Yes.                                                24      Q. Right. Right after that it says "The patient
  25      A. Depends on the significance of her issues and       25   states that up until a month ago, she did not feel

                                                      Page 147                                                        Page 149
   1 whether she was willing to try estrogen cream which is       1   anything at all"; is that right?
   2 something I always offer as a first-line treatment.          2      A. Yes.
   3     Q. Do women commonly complain of irritation with         3      Q. And so the implication of that is that she's
   4 estrogen cream?                                              4   feeling something now. Is that fair?
   5      A. It can happen.                                       5           MR. MANDELL: Object to form. Calls for
   6           MR. MANDELL: Object to form.                       6   speculation.
   7           THE WITNESS: Yes.                                  7           MR. POTTER: Join.
   8   BY MS. SCARCELLO:                                          8           THE WITNESS: Yes.
   9      Q. And do women commonly discontinue use of             9   BY MS. SCARCELLO:
  10   estrogen cream if they experience irritation with it?     10      Q. Then you also noted she started a more rigor-
  11           MR. MANDELL: Object to form.                      11   -- rigorous exercise regime that -- that she thought
  12           MR. POTTER: Join.                                 12   may have contributed to her current problem; is that
  13           THE WITNESS: Some do.                             13   right?
  14   BY MS. SCARCELLO:                                         14      A. Yes.
  15      Q. You noted that on physical exam she had             15      Q. You made a special comment when counsel was
  16   anterior vaginal wall mesh extrusion mostly in the        16   asking you about that. You said, "She thought it
  17   very proximal edge of the mesh; is that right?            17   did." Do you agree with her assumption?
  18      A. Yes.                                                18           MR. POTTER: Object to form.
  19      Q. You noted no other abnormalities?                   19           Go ahead.
  20      A. Yes.                                                20           THE WITNESS: That the exercise made
  21      Q. And so based on that -- well, strike that.          21   things worse?
  22           You also note further up on the paper that        22   BY MS. SCARCELLO:
  23   about a month ago her husband had noticed some            23      Q. Yes.
  24   evidence of mesh during sexual intercourse; is that       24      A. Do I think as a rule exercise makes pelvic
  25   right?                                                    25   mesh extrusion worse? Is that the question you're

  Golkow Litigation Services                                                             Page 38 (146 - 149)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 82 of 299 PageID #: 387
                                            Jin-Hee Kim, M.D.
                                                   Page 150                                                        Page 152
   1 asking me?                                                  1      Q. And in terms of Ms. Smith's erosion, did you
   2       Q. Sure, yeah.                                        2   form an opinion as to what was causing -- causing her
   3           MR. MANDELL: Object to form.                      3   transvaginal mesh erosion?
   4           THE WITNESS: No.                                  4           MR. MANDELL: Objection. Asked and
   5   BY MS. SCARCELLO:                                         5   answered.
   6       Q. Okay.                                              6           THE WITNESS: No.
   7       A. Well, depends on the time frame. Because,          7   BY MS. SCARCELLO:
   8   again, I don't want them to do anything -- this is why    8      Q. One has to -- could there be any other cause
   9   I recommend doing pelvic rest for at least three          9   for transvaginal mesh erosion other than the mesh's
  10   months after surgery.                                    10   presence in the pelvic area?
  11       Q. Right. Okay. But this is in January of 2009       11           MR. MANDELL: Object to form.
  12   almost exactly one year after the surgery; is that       12           THE WITNESS: You mean are there any other
  13   right?                                                   13   causes -- etiology behind pelvic mesh extrusion?
  14       A. Correct.                                          14   BY MS. SCARCELLO:
  15       Q. And she was following up with you during the      15      Q. Right.
  16   immediate post-op period when you would have             16      A. Besides?
  17   recommended no exercise, no intercourse, and things of   17      Q. Besides the implantation of pelvic mesh.
  18   that nature; is that right?                              18           MR. MANDELL: Object to the form.
  19           MR. MANDELL: Objection.                          19           THE WITNESS: You mean if there were no
  20           THE WITNESS: Well, she didn't follow up          20   mesh implanted, would there be mesh erosion? No.
  21   with me as I wanted to because I -- she only followed    21   BY MS. SCARCELLO:
  22   up about with me about a month after surgery. I would    22      Q. Right. Okay. Thank you.
  23   have recommended no intercourse and no exercise for      23      A. If that's the question.
  24   three months after surgery --                            24      Q. It -- it was. Thank you.
  25   ///                                                      25           So based on your finding that the mesh was

                                                   Page 151                                                      Page 153
   1 BY MS. SCARCELLO:                                           1 extruding and causing her and her husband some issues,
   2      Q. Okay.                                               2 you determined in your medical judgment that it was
   3      A. -- as a clarification.                              3 reasonable to undertake surgical attempts to remove
   4      Q. Okay. And would you have made that                  4 those parts of the mesh that you felt were
   5   recommendation to her only if she had come to see you     5 contributing to the pain?
   6   for additional follow-up, or is that something that       6          MR. MANDELL: Object to the form.
   7   you would -- that you would tell people routinely?        7 Misstates facts.
   8      A. This is pre-op.                                     8 BY MS. SCARCELLO:
   9           MR. MANDELL: Object to form.                      9     Q. Or contributing to the issues. I'm sorry.
  10   BY MS. SCARCELLO:                                        10           MR. MANDELL: Same objections.
  11      Q. Okay. So it was at this appointment that           11           MR. POTTER: Join.
  12   you -- you both together decided to move forward with    12           THE WITNESS: Yes, I was going to remove
  13   the revision procedure; is that right?                   13   the part that had eroded.
  14           MR. POTTER: Object to form.                      14   BY MS. SCARCELLO:
  15           Go ahead.                                        15     Q. Okay. And let's look at the op note for the
  16           MR. MANDELL: Join.                               16   excision which is from January 20, 2009, on page 24.
  17           THE WITNESS: Yes.                                17           What was your preoperative diagnosis?
  18   BY MS. SCARCELLO:                                        18     A. Vaginal extrusion.
  19      Q. And you note here under assessment and plan,       19     Q. What was your post-operative diagnosis?
  20   quote, "...I think this needs to be treated              20     A. Same.
  21   surgically"; is that right?                              21     Q. And you performed an excision of the mesh
  22      A. Yes.                                               22   extrusion; is that correct?
  23      Q. So it was your assessment that surgery was         23     A. Yes.
  24   indicated; is that correct?                              24           MR. MANDELL: Objection. Asked and
  25      A. Yes.                                               25   answered.

  Golkow Litigation Services                                                            Page 39 (150 - 153)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 83 of 299 PageID #: 388
                                              Jin-Hee Kim, M.D.
                                                     Page 154                                                           Page 156
   1   BY MS. SCARCELLO:                                           1       Q. You noted that the anterior vaginal wall was
   2      Q. And what were the indications for that                2   healing nicely; is that correct?
   3   procedure?                                                  3       A. Yes.
   4      A. Vaginal mesh extrusion.                               4       Q. And you also note that you still feel the
   5      Q. And it says here that she recently noticed            5   stitches in place, but there was no evidence of any
   6   mesh extruding; and so that's why you all decided to        6   mesh extrusion; is that correct?
   7   go forward with this revision. Is that right?               7       A. Yes.
   8             MR. MANDELL: Object to form.                      8       Q. You also asked her back for a follow-up in
   9             THE WITNESS: Yes.                                 9   four weeks, and she did follow up with you; is that
  10   BY MS. SCARCELLO:                                          10   right?
  11      Q. The estimated blood loss it says was minimal;        11       A. Yes.
  12   is -- is that right?                                       12       Q. And that was on March 5, 2009; correct? And
  13      A. Yes.                                                 13   those records are on page 5.
  14      Q. And complications listed are none?                   14       A. Yes.
  15      A. Yes.                                                 15       Q. Again, the words "She is doing extremely well"
  16      Q. Can you explain for me just generally what you       16   appear in this record. Do you recall Ms. Smith saying
  17   did during the revision procedure?                         17   that to you in your office on March 5, 2009?
  18      A. I injected the area around the mesh with local       18       A. No.
  19   anesthesia. I make an incision usually surrounding         19       Q. Again, you note that she's been putting the
  20   the mesh and undermine the mucosa surrounding it. I        20   cream on every day. Does that mean the Estrace cream?
  21   excised a piece of mesh that was poking out and then       21       A. Yes.
  22   make sure I can close everything up without tension.       22       Q. Meaning that she wasn't having problems with
  23      Q. And you note here that the excess mesh               23   it; correct?
  24   material was removed quite easily?                         24       A. Yes.
  25      A. Yes.                                                 25       Q. Did you do a -- did you do a pelvic exam at

                                                       Page 155                                                      Page 157
   1      Q. And that the edge of the vaginal incision was,        1   this appointment?
   2   then, undermined which you just described to allow the      2      A. I did.
   3   edges to come back together; is that right?                 3      Q. And you noted that the anterior vaginal wall
   4      A. Yes.                                                  4   had healed; is that correct?
   5      Q. And all of the excess mesh material was easily        5      A. Yes.
   6   removed?                                                    6      Q. And no more signs of mesh extrusion; correct?
   7      A. Yes.                                                  7      A. Yes.
   8      Q. And then you used the Vicryl stitches to close        8      Q. And then the last time that you saw Ms. Smith
   9   the area; is that right?                                    9   was on April 16, 2009, and that record is on page 4.
  10      A. Yes.                                                 10   You note that the -- you note that she was seeing you
  11      Q. So there no complications, no adverse events         11   "...status post a mesh excision in January 2009 after
  12   during the revision procedure.                             12   an Avaulta surgery, which was really successful and
  13      A. Correct.                                             13   she is here for a follow-up."
  14      Q. And then there was a follow-up on February 6,        14            Do you recall Ms. Smith saying to you in
  15   2009 on page 6. Again, the words "She is doing             15   your office in April 2009 that -- that she believed
  16   extremely well" appear in this record, and I'm             16   the Avaulta surgery had gone really well?
  17   wondering if you recall today hearing Ms. Smith say        17            MR. MANDELL: Object to form.
  18   those words to you in her office -- in your office.        18            THE WITNESS: I do not recall.
  19           MR. MANDELL: Object to form.                       19   BY MS. SCARCELLO:
  20           THE WITNESS: I do not recall.                      20      Q. Again, the words "She is doing extremely
  21   BY MS. SCARCELLO:                                          21   well." Do you recall in April of 2009 Ms. Smith
  22      Q. It says here that she's been using the Estrace       22   saying to you that she felt that she was doing
  23   cream every day and not having any problems; is that       23   extremely well?
  24   right?                                                     24            MR. MANDELL: Object to form.
  25      A. Yes.                                                 25            THE WITNESS: I do not recall.

  Golkow Litigation Services                                                               Page 40 (154 - 157)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 84 of 299 PageID #: 389
                                            Jin-Hee Kim, M.D.
                                                     Page 158                                                    Page 160
   1   BY MS. SCARCELLO:                                         1 folding?
   2      Q. And here she -- you note that she is putting        2       A. No.
   3   Estrace cream on every day; is that right?                3       Q. Do you see anything in these documents about
   4      A. Yes.                                                4   the tensile strength, elasticity, and density at the
   5      Q. And it -- it did seem to be causing a little        5   tissue mesh interface causing a mechanical mismatch?
   6   bit of irritation; is that right?                         6            MR. MANDELL: Object to form.
   7      A. Yes.                                                7            THE WITNESS: No.
   8      Q. And we sort of discussed that that -- that          8   BY MS. SCARCELLO:
   9   irritation can be one possible side effect of the         9       Q. Do you see any indication in either of these
  10   estrogen cream; correct?                                 10   documents that -- or specifically in the Avaulta
  11            MR. MANDELL: Object to form.                    11   package insert that the mesh's characteristics were
  12            THE WITNESS: It can be.                         12   not compatible with the normal -- the natural motion
  13   BY MS. SCARCELLO:                                        13   of the female pelvis?
  14      Q. Okay. Looks like you also gave her some            14            MR. MANDELL: Object to form.
  15   samples of Vagifem tablets; is that correct?             15            MR. POTTER: Join.
  16      A. Yes.                                               16            THE WITNESS: No.
  17      Q. That's an alternative to the Estrace cream?        17            MR. POTTER: Just out of curiosity, are
  18      A. Yes.                                               18   you going to run through your whole list of
  19      Q. Okay. If you -- if you would, please look          19   hypothetical questions that you asked her? because
  20   back at the -- the package inserts that counsel          20   I'll be asking for a standing objection again.
  21   provided to you earlier for the Align TO and the         21            MR. MANDELL: Counsel, where are we on
  22   Avaulta plus. Specifically with respect to the Align     22   time?
  23   TO, I'm interested in the adverse events, and then       23            MS. SCARCELLO: Let's go off the record.
  24   with the Avaulta Plus I'm interested in having a         24            THE VIDEOGRAPHER: We are off the record
  25   conversation about the adverse reactions listed there.   25   at 4:35.

                                                     Page 159                                                    Page 161
   1           Do you see any mention in these documents         1           (Discussion was held off the record.)
   2   of any problem with persistent delayed healing?           2           THE VIDEOGRAPHER: And we are back on the
   3      A. No. But I haven't gone through the whole            3   record at 4:38.
   4   document word by word.                                    4   BY MS. SCARCELLO:
   5      Q. Right. There was a relatively detailed              5      Q. So, Dr. Kim, before we went off the record, we
   6   discussion of the adverse reactions with counsel.         6   were sort of looking at package inserts for the
   7   And, in fact, I believe he read them word for word.       7   devices that were implanted in Ms. Smith and
   8   So I was just asking, in general, as you look at these    8   discussing some side effects that weren't listed.
   9   documents, do you see any indication that a potential     9           MR. MANDELL: Object to form.
  10   adverse reaction would be persistent delayed healing?    10           MS. SCARCELLO: It wasn't a question.
  11           MR. MANDELL: Object to form.                     11           MR. MANDELL: Object to your narrative.
  12           MR. POTTER: Join.                                12           MS. SCARCELLO: I was making a record of
  13           THE WITNESS: Not that I can see.                 13   what has gone on in the meantime and just
  14   BY MS. SCARCELLO:                                        14   reestablishing what's going on because we asked for a
  15      Q. Okay. Do you see anything here about               15   time check out of the middle of nowhere. So that's
  16   polypropylene mesh degradation?                          16   what was happening.
  17      A. No.                                                17   BY MS. SCARCELLO:
  18      Q. Do you see anything here about excessive mesh      18      Q. With respect to those two package inserts,
  19   contraction in vivo causing the surrounding tissue to    19   would you please resume looking at the pages that list
  20   shrink or contract?                                      20   the adverse reactions.
  21           MR. MANDELL: Object to form.                     21           With respect to either of these devices,
  22           THE WITNESS: No.                                 22   is there any mention of mesh shrinkage or contraction
  23   BY MS. SCARCELLO:                                        23   so as to become folded over or twisted in vivo?
  24      Q. Do you see anything in these documents about       24           MR. MANDELL: Object to form.
  25   the products' arms stressing, moving, shrinking, or      25           MR. POTTER: Object to form. Both

  Golkow Litigation Services                                                            Page 41 (158 - 161)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 85 of 299 PageID #: 390
                                               Jin-Hee Kim, M.D.
                                                      Page 162                                                        Page 164
   1   Exhibits 4 and 5 speak for themselves as to what is           1 been recently removed from the market by the FDA?
   2   and is not in there. And I'd like a standing                  2          MR. MANDELL: Object to form.
   3   objection for all of these questions that you're going        3          THE WITNESS: Transvaginal mesh kits have
   4   to ask Dr. Kim as to what's not in these documents so         4   been removed.
   5   I can quit interrupting.                                      5   BY MS. SCARCELLO:
   6            MR. MANDELL: And I would like to join in             6     Q. Right. For the treatment of POP; correct?
   7   that standing objection.                                      7     A. Yes.
   8   BY MS. SCARCELLO:                                             8          MR. MANDELL: Same objection.
   9      Q. Is there any mention in the adverse reaction            9   BY MS. SCARCELLO:
  10   or adverse event parts of these IFUs regarding mesh          10     Q. And with respect to counsel's questions about
  11   inelasticity and stiffness?                                  11   the polypropylene mesh's safety, do you have any
  12      A. No.                                                    12   background in chemical engineering?
  13      Q. In general, would you say that Ms. Smith was a         13          MR. MANDELL: Object to form. Never asked
  14   compliant patient?                                           14   about that.
  15            MR. MANDELL: Object to form.                        15          THE WITNESS: No.
  16            THE WITNESS: She did fail to follow up.             16   BY MS. SCARCELLO:
  17   BY MS. SCARCELLO:                                            17     Q. Do you have any background in materials
  18      Q. So is that a no?                                       18   engineering?
  19      A. I'm just saying she failed to follow up so --          19     A. No.
  20   as a post-op patient during the first surgery -- after       20     Q. Do you have any background in the creation of
  21   the first surgery.                                           21   an implanted device?
  22      Q. She did eventually follow up, though, didn't           22     A. No.
  23   she?                                                         23          MR. MANDELL: Object to form.
  24            MR. MANDELL: Object to form.                        24   BY MS. SCARCELLO:
  25            THE WITNESS: A year later when she had              25     Q. And then regarding the informed consent, the

                                                         Page 163                                                     Page 165
   1   problems, but she did not follow up completely after          1 surgical consent that you provide isn't presented to
   2   the first surgery.                                            2 the patient to sign -- strike that.
   3   BY MS. SCARCELLO:                                             3          The surgical consent that you provide does
   4      Q. Did she use the estrogen cream that you had             4 not advise the patient whether there is or could be a
   5   prescribed to her?                                            5 defect in any medical product or device you were using
   6      A. I don't know.                                           6 in the surgery; is that right?
   7            MR. MANDELL: Object to form. Which time              7            MR. MANDELL: Object to form.
   8   are you talking about?                                        8            MR. POTTER: Object to form.
   9            MS. SCARCELLO: Never mind. The records               9            THE WITNESS: No.
  10   speak for themselves.                                        10   BY MS. SCARCELLO:
  11   BY MS. SCARCELLO:                                            11      Q. So when you say "No," you mean that potential
  12      Q. Do you have -- strike that.                            12   defects are not addressed in the informed consent?
  13            We previously discussed the polypropylene           13            MR. MANDELL: Object to form.
  14   that is used in the transvaginal mesh devices. And           14            MR. POTTER: Object to form.
  15   you mentioned that you relied on the FDA approval of         15            THE WITNESS: No.
  16   the devices. Do you recall that?                             16   BY MS. SCARCELLO:
  17            MR. MANDELL: Object to form.                        17      Q. I'm sorry. I don't understand the "No."
  18            THE WITNESS: Yes.                                   18      A. No, I don't talk about potential product
  19   BY MS. SCARCELLO:                                            19   defects.
  20      Q. So is it fair to say that you rely on -- in            20      Q. Understood.
  21   part, on the FDA clearance process to determine              21            In the informed consent documents that
  22   whether a product is safe for implantation?                  22   your patient signed, is there any mention whatsoever
  23      A. Yes.                                                   23   of -- of possible risk of a defect -- defective
  24      Q. And is it your understanding that transvaginal         24   product being used in a procedure?
  25   mesh for the treatment of pelvic organ prolapse has          25            MR. MANDELL: Object to form.

  Golkow Litigation Services                                                                 Page 42 (162 - 165)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 86 of 299 PageID #: 391
                                            Jin-Hee Kim, M.D.
                                                  Page 166                                                   Page 168
   1            MR. POTTER: Object to form.                     1              MR. MANDELL: Same objection.
   2            THE WITNESS: I'm sorry. Repeat the              2              THE WITNESS: Yes.
   3   question again. In my informed consent --                3              MS. SCARCELLO: Okay. I have nothing
   4   BY MS. SCARCELLO:                                        4   further.
   5       Q. Right. Is there any mention of a possible         5
   6   risk of a defective product being used in the            6                RECROSS-EXAMINATION
   7   procedure?                                               7
   8       A. No.                                               8   BY MR. MANDELL:
   9            MR. POTTER: Form.                               9      Q. Okay. All right. Dr. Kim, there was some
  10   BY MS. SCARCELLO:                                       10   discussion of whether we've been able to locate a
  11       Q. Is that a part of your risk conversation that    11   informed consent for the 2008 surgery of Ms. Smith.
  12   you have with patients in the office?                   12   Regardless of whether we find the signed informed
  13            MR. MANDELL: Same objection.                   13   consent or not, she gave you an informed consent
  14            THE WITNESS: Depends on the product.           14   during your PARQ meeting that you had with her prior
  15   BY MS. SCARCELLO:                                       15   to the 2008 implant; correct?
  16       Q. Is that a conversation that you had with         16      A. That is correct.
  17   Ms. Smith in 2008 about the Avaulta product?            17      Q. And you went through all the risks we
  18            MR. MANDELL: Object to form.                   18   discussed with her at that time; is that right?
  19            THE WITNESS: No.                               19      A. Yes.
  20   BY MS. SCARCELLO:                                       20      Q. Now, counsel indicated that -- asked you a
  21       Q. Is that a conversation that you had with         21   bunch of questions of whether certain things were in
  22   Ms. Smith about the Align TO product?                   22   this IFU for the Avaulta. Do you recall that?
  23       A. No.                                              23      A. Yes.
  24            MR. MANDELL: Same objection.                   24      Q. And we already discussed you did not rely on
  25   ///                                                     25   this document whatsoever in prescribing the Avaulta to

                                                  Page 167                                                                Page 169
   1 BY MS. SCARCELLO:                                          1 Ms. Smith; correct?
   2      Q. You would never knowingly put a medical device     2          MS. SCARCELLO: Object to form.
   3   into a patient where you have even the slightest hint    3          THE WITNESS: Yes.
   4   of a defect in that device; is that right?               4 BY MR. MANDELL:
   5           MR. MANDELL: Object to form.                     5     Q. Okay. And, in fact, she asked you about
   6           MR. POTTER: Object to form.                      6 contraction. And doesn't it say right here under
   7           Instruct you not to answer.                      7 "ADVERSE REACTIONS" that scarification and contraction
   8   BY MS. SCARCELLO:                                        8 is an adverse reaction?
   9      Q. Procedurally, if your patients won't sign          9     A. Yes.
  10   informed consents, they can't get a procedure, can      10     Q. Okay. And knowing that you don't rely on --
  11   they?                                                   11 on these IFUs, is it fair to say you're -- you're not
  12           MR. POTTER: Object to form.                     12 in any position to say what should or shouldn't be
  13           THE WITNESS: No.                                13 inside the instruction for use?
  14   BY MS. SCARCELLO:                                       14     A. No.
  15      Q. And did you trust the manufacturer to provide     15     Q. Is that fair? So you would agree with me?
  16   you with a nondefective medical device at the time      16     A. I am not in a position to write any IFUs.
  17   that you implanted the Avaulta and Align TO in          17     Q. Okay. Now, there was some discussion of -- of
  18   Ms. Smith?                                              18 all of these post-op encounters with Ms. Smith, you
  19           MR. MANDELL: Object to form.                    19 know, referring to April 2009 where you say she's
  20           MR. POTTER: Join.                               20 doing extremely well; March 2009, extremely well; and
  21           THE WITNESS: Did I trust them not to give       21 February 2009 that she's doing extremely well. Do you
  22   me a defective product?                                 22 recall all that?
  23   BY MS. SCARCELLO:                                       23          MS. SCARCELLO: Object to form.
  24      Q. Did you rely on them not to give you a            24 BY MR. MANDELL:
  25   defective product?                                      25     Q. Is that a "Yes"?

  Golkow Litigation Services                                                                Page 43 (166 - 169)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 87 of 299 PageID #: 392
                                             Jin-Hee Kim, M.D.
                                                      Page 170                                                     Page 172
   1       A. Yes.                                                1 estrogen cream?
   2       Q. Now, counsel said you -- asked you whether          2      A. No. Besides that one that I mentioned.
   3   Ms. Smith directly said that or not. Do you recall         3      Q. Right. And that was actually in 2009; so --
   4   her asking you that?                                       4      A. Yes.
   5       A. I do recall.                                        5      Q. -- we're talking about focusing between the
   6       Q. Regardless of whether Ms. Smith told you that       6   implant procedure and your follow-up appointments with
   7   or you examined it yourself, the truth is she was          7   her. Was there anything to indicate she was irritated
   8   doing extremely well; is that -- is that correct?          8   by the estrogen cream?
   9            MS. SCARCELLO: Object to form.                    9      A. No.
  10            THE WITNESS: If that's what's written on         10      Q. And, again, you never advised her to stop
  11   my note, then yes.                                        11   continuing to take that estrogen cream after the 2008
  12   BY MR. MANDELL:                                           12   implant procedure; is that correct?
  13       Q. Okay. So whatever is written here is the --        13      A. That is correct.
  14   is the truth of what you observed at that time; is        14           MR. MANDELL: Let me just go off the
  15   that correct?                                             15   record for one second. I'm sorry.
  16            MS. SCARCELLO: Object to form.                   16           THE VIDEOGRAPHER: We're off the record at
  17            THE WITNESS: Yes.                                17   4:51.
  18            MS. SCARCELLO: Okay.                             18           (Pause in the proceeding.)
  19   BY MR. MANDELL:                                           19           THE VIDEOGRAPHER: We are back on the
  20       Q. And so, when you say she was doing extremely       20   record at 4:52.
  21   well, we can all interpret that to mean she's doing       21   BY MR. MANDELL:
  22   extremely well; is that correct?                          22      Q. There -- way -- if you can remember way back
  23            MS. SCARCELLO: Object to form.                   23   at the beginning of this deposition, opposing counsel
  24            THE WITNESS: Yes.                                24   was asking you about preceptor notes and asking you a
  25   ///                                                       25   bunch of questions about those documents without

                                                    Page 171                                                         Page 173
   1 BY MR. MANDELL:                                              1   showing them to you. Do you recall that?
   2      Q. Okay. Now, as far as the revision procedure,         2           MS. SCARCELLO: Object to form.
   3   there was mention of her husband feeling mesh. And         3           THE WITNESS: Yes.
   4   then I guess it says -- I apologize here. I guess it       4   BY MR. MANDELL:
   5   says here that -- that up until a month ago she did        5      Q. All right. So you didn't see those documents
   6   not feel anything at all. Do you recall that?              6   today; is that right?
   7      A. Yes.                                                 7      A. That is correct.
   8      Q. Now, the word "feel" doesn't mean pain; is           8      Q. And so you don't know whether what she asked
   9   that correct?                                              9   you about is accurate or not; is that correct?
  10      A. No.                                                 10      A. That's correct.
  11      Q. Okay. No -- no, I'm incorrect?                      11      Q. Okay. So your answers to her questions about
  12      A. It does not mean pain.                              12   that were basically speculation since you don't know
  13      Q. Okay. So, again, if she had been reporting          13   what -- what those documents said; is that correct?
  14   pain, that would have been something you would have       14           MS. SCARCELLO: Object to form.
  15   noted here; right?                                        15           THE WITNESS: Yes.
  16      A. I would have.                                       16   BY MR. MANDELL:
  17      Q. Okay. There was a discussion about how women        17      Q. I just want to just briefly ask you a couple
  18   commonly -- or sorry. Let me strike that.                 18   of questions about training. As a doctor who does
  19           There was a discussion about how estrogen         19   surgery on patients for pelvic care, did you find the
  20   cream may cause irritation. Do you recall counsel         20   Bard trainings helpful?
  21   discussing that with you?                                 21      A. Yes.
  22      A. Yes.                                                22      Q. Do you have any criticisms about those
  23      Q. After the 2008 implant, is there anything in        23   trainings?
  24   your notes to indicate that Ms. Smith before she saw      24      A. No.
  25   you in 2009 was having any type of irritation with the    25      Q. At these trainings did several other doctors

  Golkow Litigation Services                                                             Page 44 (170 - 173)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 88 of 299 PageID #: 393
                                             Jin-Hee Kim, M.D.
                                                    Page 174                                                                Page 176
   1   attend it as well?                                         1        CERTIFICATE
                                                                  2 STATE OF OREGON )
   2      A. I believe so. Again, my recollection is poor.                         )
                                                                  3 County of Multnomah ) ss.
   3      Q. Okay. The fact that you may have been                4
                                                                        I, Shellene L. Iverson, a Certified Shorthand
   4   reimbursed for any airfare or travel expenses when         5
   5   taking these trainings, that -- that did not have any          Reporter for the State of Oregon, do hereby certify
                                                                  6
   6   effect on your decision to use Bard or feel beholden           that JIN-HEE KIM, MD, appeared before me and was sworn
                                                                  7
   7   to Bard; is that correct?                                      at said time and place set forth in the caption
                                                                  8
   8      A. No.                                                      hereof.
                                                                  9
   9      Q. So, no, you didn't feel that you -- that                   At said time and place I reported in stenotype all
                                                                 10
  10   you --                                                         testimony adduced and other oral proceedings had in
                                                                 11
  11      A. I was not beholden to Bard.                              the foregoing matter; that thereafter my notes were
  12      Q. Thank you.                                          12
                                                                      reduced into the typewritten transcript; and the
  13            And you wouldn't rely solely on what a           13
                                                                      foregoing transcript, pages 4 through 175, both
  14   company representative told you with regard to            14
                                                                      inclusive, is a true and correct transcript of my
  15   technique, risks, or benefits related to a specific       15
                                                                      original stenographic notes.
  16   medical device including the Align or Avaulta Plus;       16
                                                                        I also certify I am not a relative or employee of
  17   correct?                                                  17
  18            MS. SCARCELLO: Objection.                             any attorney/counsel employed by the parties hereto or
                                                                 18
  19            THE WITNESS: Correct.                                 financially interested in the action.
                                                                 19
  20            MS. SCARCELLO: Asked and answered.                      IN WITNESS WHEREOF, I have hereunto set my hand
                                                                 20
  21   BY MR. MANDELL:                                                and affixed my seal at Portland, Oregon, this 26th day
                                                                 21
  22      Q. In fact, you don't have any recollection of --           of June 2019.
                                                                 22
  23   or, in fact, you didn't rely on any statements from       23
  24   Bard in deciding to prescribe the Avaulta Plus and                          Shellene L. Iverson
                                                                 24                Certified Shorthand Reporter
  25   Align TO in Ms. Smith.                                                      Certificate No. 03-0386
                                                                 25                Certificate Expires: 9/30/21
                                                      Page 175                                                              Page 177
   1           MS. SCARCELLO: Objection.                          1                    ------
   2           MR. POTTER: Object to form.                        2                    ERRATA
   3           MS. SCARCELLO: Form.                               3                    ------
   4           THE WITNESS: No.                                   4    PAGE LINE CHANGE
   5   BY MR. MANDELL:                                            5    ____ ____ ________________________________________
   6      Q. You didn't -- no, you didn't rely on any             6      REASON: ________________________________________
   7   statements?                                                7    ____ ____ ________________________________________
   8      A. Correct.                                             8      REASON: ________________________________________
   9           MR. MANDELL: That is all my questions,             9    ____ ____ ________________________________________
  10   and we can go off the record now.                         10      REASON: ________________________________________
  11           THE VIDEOGRAPHER: We are off the record           11    ____ ____ ________________________________________
  12   at 4:54, and this concludes the deposition.               12      REASON: ________________________________________
  13           THE COURT REPORTER: Same orders as                13    ____ ____ ________________________________________
  14   before.                                                   14      REASON: ________________________________________
  15           MS. SCARCELLO: I'm sorry?                         15    ____ ____ ________________________________________
  16           THE COURT REPORTER: Same orders as                16      REASON: ________________________________________
  17   before?                                                   17    ____ ____ ________________________________________
  18           MS. SCARCELLO: Yes, thank you.                    18      REASON: ________________________________________
  19           MR. MANDELL: Yes.                                 19    ____ ____ ________________________________________
  20           MR. POTTER: Same issue with the read and          20      REASON: ________________________________________
  21   sign on the transcript.                                   21    ____ ____ ________________________________________
  22                                                             22      REASON: ________________________________________
  23          (The deposition concluded at 4:54 PM.)             23    ____ ____ ________________________________________
  24                                                             24      REASON: ________________________________________
  25                                                             25


  Golkow Litigation Services                                                                    Page 45 (174 - 177)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 89 of 299 PageID #: 394
                                                    Jin-Hee Kim, M.D.
                                                                Page 178
   1            ACKNOWLEDGMENT OF DEPONENT
   2
   3        I,___________________________, do hereby
   4   certify that I have read the foregoing pages, and that
   5   the same is a correct transcription of the answers
   6   given by me to the questions therein propounded, except
   7   for the corrections or changes in form or substance, if
   8   any, noted in the attached Errata Sheet.
   9
  10
  11   ___________________________________________________
  12   JIN-HEE KIM, M.D.                DATE
  13
  14
  15   Subscribed and sworn to
  16   before me on this ______day
  17   of_______________,20___, by ____________________
  18   ________________________________________,
  19   proved to me on the basis of satisfactory
       evidence to be the person(s) who appeared before me.
  20
  21               Signature _______________________
  22
  23
  24
  25




  Golkow Litigation Services                                               Page 46 (178 - 178)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 90 of 299 PageID #: 395




                            EXHIBIT 3
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 91 of 299 PageID #: 396
                                Becky R. Smith

    1               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
    2                         CHARLESTON DIVISION
    3    IN RE: C. R. BARD, INC., )
         PELVIC REPAIR SYSTEM       )
    4    PRODUCTS LIABILITY         )   MDL No. 2187
         LITIGATION                 )
    5                               )
         THIS DOCUMENT RELATES TO: )
    6    ___________________________)
                                    )
    7    BECKY R. SMITH,            )
                                    )
    8                  Plaintiff,   )
                                    )
    9             vs.               )   Case No. 2:15-cv-16402
                                    )
   10    C. R. BARD, INC.,          )
                                    )
   11                  Defendant.   )
         ___________________________)
   12
   13
   14
                          DEPOSITION OF BECKY R. SMITH
   15                        Volume 2, Pages 84-201
                        Taken on behalf of the Defendant
   16                             June 12, 2019
                                     * * *
   17
   18
   19
   20
   21
   22
   23
   24
   25

  Golkow Litigation Services                                        Page 1 (84)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 92 of 299 PageID #: 397
                                                  Becky R. Smith
                                                     Page 85                                                            Page 87
   1         BE IT REMEMBERED THAT, pursuant to Oregon Rules       1              BECKY R. SMITH,
          of Civil Procedure, the deposition of BECKY R. SMITH     2 having first been sworn, testified further under oath as
   2      was taken before Joyce B. Imrie, OCSR No. 94-0293,
          WCSR No. 2792, on Wednesday, June 12, 2019,              3 follows:
   3      commencing at the hour of 1:27 p.m., the proceedings     4
          being reported at the Marriott Residence Inn, 10555
   4      NE Tanasbourne Drive, Hillsboro, Oregon.                 5              FURTHER EXAMINATION
   5                   * * *                                       6 BY MR. MANDELL:
   6                  APPEARANCES                                  7 Q. Good morning, Ms. Smith. I introduced myself off the
   7   WAGSTAFF & CARTMELL, LLP
       Lindsey N. Scarcello, Esquire                               8     record a moment ago, but for the record, my name is
   8   lscarcello@wcllp.com                                        9     Michael Mandell, and I represent C. R. Bard, and I'm
       4740 Grand Avenue, Suite 300
   9   Kansas City, MO 64112                                      10     here to take your deposition today.
       816.701.1100                                               11        This is your second time being deposed; is that
  10      Appearing for Plaintiff                                 12     correct?
  11   REED SMITH, LLP
       Michael Mandell, Esquire                                   13   A. That's correct.
  12   mmandell@reedsmith.com                                     14   Q. The first time was back in April 2017 for the same
       355 S Grand Avenue, Suite 2900
  13   Los Angeles, CA 90071                                      15     case; is that correct?
       213.457.8095                                               16   A. Yes, it is.
  14      Appearing for Defendant                                 17   Q. Are you taking any drugs or medications that would
  15   Also present: Donald Mackie
                       * * *                                      18     affect your ability to testify fully and accurately
  16                                                              19     here today?
  17
  18                                                              20   A. No, I'm not.
  19                                                              21   Q. So is there any other reason that would affect your
  20                                                              22     ability to testify fully and accurately here today?
  21
  22                                                              23   A. No.
  23                                                              24   Q. Now, I know you've had your deposition taken before,
  24
  25                                                              25     but I'm going to go over some of the ground rules

                                                     Page 86                                                              Page 88
   1            EXAMINATION INDEX                                  1     real quick.
   2                            Page                               2         Make sure to answer questions verbally. No
   3 Examination by Mr. Mandell                   87, 194
       Examination by Ms. Scarcello                 192            3     head or -- shaking of your head or nodding of your
   4                                                               4     head so that the court reporter can get your
                       * * *
   5                                                               5     answers.
                      EXHIBIT INDEX                                6         Do you understand that?
   6
       No.         Description               Page                  7   A. Yes, I do.
   7                                                               8   Q. We'll try our best not to talk over each other even
       Exhibit 1    Plaintiff fact sheet for Becky Smith 94
   8          (SMITHB_PFS_00099-124)                               9     if you think you know what I'm going to say.
   9 Exhibit 2 Amended notice of deposition of          102       10         Is that okay?
               plaintiff Becky R. Smith, 6-4-19
  10                                                              11   A. Yes, it is.
     Exhibit 3 Medical records for Becky Rae            103       12   Q. If at any time you do not understand my question,
  11          Smith from the Oregon Clinic
              (SMITHB_OREGC_MDR00001-37)                          13     please let me know so I can rephrase it. I'm going
  12                                                              14     to assume if you answer my question you understood
     Exhibit 4 Deposition of Becky Smith, 4-24-17           128
  13          in the matter of Becky vs. C. R.                    15     it.
              Bard, Inc., no Bates numbers                        16         Is that fair?
  14
       Exhibit 5 10-26-18 medical record for Becky          174   17   A. Yes. That's fair.
  15            Smith from Legacy Health                          18   Q. If you need a break, let me know. The only thing I
                (SMITHB_LMPMC_MDR00087)
  16                                                              19     ask is, if I have a question, that you finish the
  17 Requested information: NONE                                  20     answer, and then we will take a break.
  18
  19 Instruction not to answer: Pages 94, 104, 110, 119,          21         Okay?
  20 151, 191, 194                                                22   A. Okay.
  21
  22                * * *
                                                                  23   Q. You've taken an oath that requires you to tell the
  23                                                              24     truth, the whole truth and nothing but the truth.
  24
  25
                                                                  25         Do you understand that?

  Golkow Litigation Services                                                                     Page 2 (85 - 88)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 93 of 299 PageID #: 398
                                                  Becky R. Smith
                                                       Page 89                                                             Page 91
   1 A. Yes, I do.                                                1 Q. Can you drive?
   2 Q. And that is the same oath you would take if you were      2 A. Yes.
   3     to testify in court.                                     3 Q. Did you drive today?
   4         Do you understand that?                              4 A. Yes.
   5   A. Yes, I do.                                              5 Q. Do you have a handicapped or disabled person parking
   6   Q. Any questions about these instructions?                 6     sticker on your vehicle?
   7   A. Nope. Not at this time.                                 7 A. No.
   8   Q. Ms. Smith, we're here today because you sued my         8 Q. What are your current social activities?
   9     client, C. R. Bard.                                      9 A. I -- let's see. What do I do? I work at a coffee
  10         Do you understand that?                             10     shop a couple days a week. I have dinner with
  11   A. Yes.                                                   11     friends at my house or other places. I have
  12   Q. Now, you've already taken a deposition in April        12     grandchildren that come over to my house or I go to
  13     2017, so the purpose of this deposition is to           13     theirs.
  14     understand all the facts surrounding your suit          14         And children that we spend time together. We
  15     against Bard that have occurred or changed since        15     do -- we go to grandchildren's events, T-ball,
  16     your last deposition in 2017.                           16     baseball, things like that. We go camping.
  17         Okay?                                               17   Q. Anything else?
  18   A. Uh-huh.                                                18   A. Off the top of my head, that's what I can think of.
  19   Q. Now, your suit against Bard specifically pertains to   19   Q. Any new -- any of those new activities since your
  20     the products called Align TO and the Avaulta Plus       20     last deposition in April 2017?
  21     Anterior.                                               21   A. No.
  22         Do you understand that?                             22   Q. Do you currently exercise?
  23   A. Yes.                                                   23   A. I do not.
  24   Q. You understand that those products were implanted      24   Q. Are you a member of a gym currently?
  25     into you January 15, 2008; is that correct?             25   A. No, I'm not.

                                                       Page 90                                                             Page 92
   1 A. Yes.                                                      1 Q. What did you do to prepare for your deposition
   2 Q. Have you been told by anyone other than your              2     today?
   3     attorneys which product, whether it be the Align or      3 A. I got the day off work.
   4     the Avaulta, that has caused your injuries?              4 Q. Did you meet with your attorney?
   5   A. Nope.                                                   5 A. Before we came in here. Yes.
   6   Q. Throughout the deposition I'll be referring to those    6 Q. Did you have any phone calls with your attorney
   7     products as the Align and Avaulta or collectively as     7     before that?
   8     the mesh.                                                8 A. No.
   9         Do you understand that?                              9 Q. You said you met with your attorney today before you
  10   A. Yes.                                                   10     came in here. How long was that for?
  11   Q. I may also use the term "physician," "doctor" or       11 A. I don't know. Ten, 15 minutes.
  12     "healthcare provider." I mean those to mean any         12 Q. That's your only meeting with your attorney in
  13     healthcare provider you saw, whether it be a nurse      13     relation to today's deposition; is that correct?
  14     or doctor.                                              14 A. I just met her. Yes.
  15         Do you understand that?                             15 Q. For your injuries related to this litigation, has
  16   A. Yes.                                                   16     anyone besides a doctor referred you to a treating
  17   Q. Also, when I use the term "explant," I'm referring     17     physician?
  18     to your November 16, 2018, surgery with Dr. Denman      18   A. Can you tell me what you mean by that?
  19     where mesh was removed.                                 19   Q. Yeah. Has anyone other than a doctor referred you
  20         Do you understand that?                             20     to any of the doctors that you've seen for
  21   A. Yes.                                                   21     treatment?
  22   Q. And finally, when I refer to implant, I'm referring    22   A. I'm going to say no.
  23     to your January 15, 2008, surgery with Dr. Kim.         23   Q. Has anyone other than a doctor recommended you
  24         Do you understand that?                             24     receive any type of medical treatment?
  25   A. Yes.                                                   25   A. No.

  Golkow Litigation Services                                                                       Page 3 (89 - 92)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 94 of 299 PageID #: 399
                                                          Becky R. Smith
                                                              Page 93                                             Page 95
   1 Q. Have your attorneys ever referred you to any              A. Yes, it is.
                                                                         1
   2     doctors?                                               2 Q. You're swearing under penalty of perjury that
   3   A. No.                                                   3   everything to the best of your knowledge was true
   4   Q. Did you review any documents in preparation for this 4    and accurate at that time, correct?
   5     deposition?                                            5 A. Yes.
   6   A. No.                                                   6 Q. And you reviewed this document before signing it,
   7   Q. Have you ever looked at your medical records with     7   right?
   8     respect to the issues surrounding this case?           8 A. Yes.
   9   A. I have not.                                           9 Q. Did anyone help you fill out this document?
  10   Q. Have you done any Internet research to prepare for   10 A. No. I wish they would have. It was hard.
  11     today's deposition?                                   11 Q. When was the last time you took a look at this?
  12   A. No.                                                  12 A. Maybe at my first deposition. I don't know. I
  13   Q. Any reading about Bard's products?                   13   haven't seen this in a really long time.
  14   A. No.                                                  14 Q. The reason I'm asking is it's dated after your first
  15   Q. Any reading about mesh in general?                   15   deposition.
  16   A. No.                                                  16 A. That's true. It is. So I must have. Can I just
  17   Q. Did you prepare any notes for your deposition here   17   look at it really quickly?
  18     today?                                                18 Q. Yes. I was going to actually suggest we could go
  19   A. I did not.                                           19   off the record and give you a moment to look, and
  20   Q. Have you ever gone to Bard's website?                20   let me know if there's anything you want to add or
  21   A. I didn't know that they had a website.               21   change since it's been a couple months.
  22   Q. Did you ever speak with anyone at Bard before you    22 A. Yes. Thank you.
  23     had your implant in 2008?                             23       MR. MANDELL: So we'll go off the record.
  24        MS. SCARCELLO: I'll object to that question        24       MS. SCARCELLO: That's fine.
  25     and direct her not to answer. That could have been    25       (Recess.)

                                                              Page 94                                                                 Page 96
   1     covered in the previous deposition.                             1 Q. BY MR. MANDELL: Ms. Smith, we just came back from a
   2        (Instruction not to answer.)                                 2     brief break so you could review this Exhibit 1
   3 Q. BY MR. MANDELL: Have you spoken with anyone at Bard              3     plaintiff fact sheet. I just asked you if there's
   4     since your last deposition?                                     4     anything you see in there that you'd like to update
   5 A. No, I have not.                                                  5     or change?
   6 Q. Have you ever spoke -- strike that.                              6 A. There is nothing that I can see. I know -- I
   7        Prior to this litigation, had you ever heard of              7     realize that I said at first that I hadn't seen this
   8     C. R. Bard?                                                     8     for a really long time, but there is additional
   9 A. No.                                                              9     information that I put on here, so I did recently
  10 Q. Prior to your implant, had you ever heard of                    10     send information to my lawyer.
  11     C. R. Bard?                                                    11 Q. Now, when you say "send information," did you fill
  12        MS. SCARCELLO: I'll object to the question and              12     out a handwritten one of these plaintiff fact sheets
  13     direct her not to answer. It could have been                   13     that you sent to your lawyer?
  14     covered in her last one.                                       14 A. Uh-huh.
  15        (Instruction not to answer.)                                15        MS. SCARCELLO: Is that a "yes"?
  16 Q. BY MR. MANDELL: I'm going to hand you a -- as                   16 A. Yes. Sorry.
  17     Exhibit 1, this is the plaintiff fact sheet.                   17 Q. BY MR. MANDELL: Do you have a copy of that
  18        (Marked Deposition Exhibit No. 1.)                          18     handwritten version?
  19 Q. BY MR. MANDELL: Have you seen this document before?             19 A. No.
  20 A. This is the document I filled out. It looks like                20        Do I?
  21     the document I filled out.                                     21        No.
  22 Q. If you flip back to the last page, is that your                 22 Q. It says here on I believe it's page 11, and if you
  23     signature there?                                               23     are going by the Bates label, which is on the bottom
  24 A. Yes, it is.                                                     24     right-hand corner, it ends with 109, to list any
  25 Q. That's dated February 8, 2019, correct?                         25     doctors.


  Golkow Litigation Services                                                                                 Page 4 (93 - 96)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 95 of 299 PageID #: 400
                                                  Becky R. Smith
                                                          Page 97                                                       Page 99
   1         I'm just curious if there's any -- since you            1 Q. Where is Dr. Pulitzer located again?
   2     filled this out in February 2019, if there's any            2 A. Manzanita, Oregon.
   3     additional doctors here that aren't listed that             3 Q. Since April 2017 have you and Donald Mackie been
   4     you've seen?                                                4     separated?
   5   A. Dr. Denman is not on here. There she is up at the          5   A. No.
   6     top. I got that. Okay. So she's the last one.               6   Q. Has he accompanied you to any doctor visits that
   7     Nikki is in here? So my -- Adrienne Fisher. That's          7     occurred after your deposition in April 2017?
   8     the one.                                                    8   A. No.
   9         So I also have Nikki Kuehl who is not on here.          9   Q. How about your children? Have they accompanied you
  10     She's my primary PA. So she's the one I see. She's         10     to any doctor visits since your deposition in 2017?
  11     the one who referred me to Dr. Waugh, W-A-U-G-H.           11   A. No.
  12   Q. And you'll see No. 6 here on this page asks for any       12   Q. Have any of your children moved into your home since
  13     additional surgeries or procedures that have               13     April '17?
  14     occurred.                                                  14   A. No.
  15         Has there been anything after this November 16,        15   Q. Has anyone else accompanied you to any doctor visits
  16     2018, surgery that you need to update?                     16     since April 2017?
  17   A. No.                                                       17   A. Yes. My sister.
  18   Q. You can put that to the side.                             18   Q. Your sister's name?
  19         Actually, let me take that back. You are               19   A. Debbie Smith.
  20     currently retired; is that correct?                        20   Q. Does Debbie live around here?
  21   A. Yes.                                                      21   A. She lives in Wheeler, Oregon.
  22   Q. That's occurred as of June 30, 2017, correct?             22   Q. Since April 2017 has anyone cared for you after any
  23   A. Yes.                                                      23     of your surgeries that you've had? Just to specify,
  24   Q. If you go to page 8 of this plaintiff fact sheet,         24     when I say "care," I mean family member or friends?
  25     Exhibit 1, again, Bates No. 106, it says in the            25   A. My husband and my sister Deb, I guess, the two of

                                                       Page 98                                                        Page 100
   1     bottom right-hand corner you are not making a claim         1     them.
   2     for lost wages or lost earning capacity.                    2   Q. Since your last deposition, have you become aware of
   3         Is that true?                                           3     any family members or friends that have prolapse or
   4   A. That's true.                                               4     incontinence?
   5   Q. You are still married to Donald Mackie; is that            5   A. Can you repeat that question?
   6     correct?                                                    6         MR. MANDELL: Do you want to read it back?
   7   A. Yes.                                                       7         (The reporter read the last question.)
   8   Q. He still lives in your home?                               8   A. No friends, no family.
   9   A. Yes.                                                       9   Q. BY MR. MANDELL: Since your last deposition, have
  10   Q. Since April of 2017, have you gone to any marital         10     you become aware of any family or friends who have
  11     counseling?                                                11     mesh implanted in them?
  12   A. Yes.                                                      12   A. No. There is somebody that I know of that's not a
  13   Q. When did you go to marital counseling?                    13     friend or family. She's a local in our community.
  14   A. I don't know the dates. I don't know the dates.           14     I guess that's what I want to say. She's not a
  15     Sorry.                                                     15     friend or family.
  16   Q. Do you know who you went to see?                          16   Q. Have you spoken to her at all?
  17   A. Uh-huh. Amy Pulitzer in Manzanita.                        17   A. I have spoken to her.
  18   Q. Can you spell that for the court reporter?                18   Q. When was -- around what time did you speak to her?
  19   A. Pulitzer, P-U-L-I-T-Z-E-R.                                19   A. It was around the time of my implant or my
  20   Q. How many times did you see Dr. Pulitzer?                  20     extraction in 2017 -- no -- '18. Sorry.
  21   A. Don and I saw her together and separately, so I'm         21   Q. What was this person's name?
  22     going to guess four to six times.                          22   A. Do I have to give it to you?
  23   Q. When was the last time that you saw her?                  23   Q. Yes.
  24   A. I don't know the dates. I'm sorry. It hasn't been         24         MS. SCARCELLO: Yes. You have to answer.
  25     in the last year. I know that.                             25   A. I feel really bad because she's a very private

  Golkow Litigation Services                                                                    Page 5 (97 - 100)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 96 of 299 PageID #: 401
                                                       Becky R. Smith
                                                          Page 101                                                                Page 103
   1     person. It's Sue Crist, C-R-I-S-T.                              1     through each one of these requests you can see on
   2   Q. BY MR. MANDELL: Where does Ms. Crist live?                     2     the final three pages of this Exhibit 2, it's my
   3   A. Nehalem.                                                       3     understanding that you did look for each of these
   4   Q. Did Ms. Crist have a repair involving mesh?                    4     things and you did not find anything responsive?
   5   A. I assume she did.                                              5 A. I did look for each of these things?
   6   Q. Do you know what product she may have had?                     6 Q. Yes.
   7   A. No. I have no idea.                                            7 A. No. I absolutely did not. No.
   8   Q. Do you know if she filed a lawsuit related to mesh?            8 Q. Understanding that you didn't go through each one of
   9   A. I know she did not.                                            9     these, the answer would be that you did not search
  10   Q. What was your discussions that you had with                   10     for documents for each one of these requests?
  11     Ms. Crist around 2018?                                         11 A. I did not. I was a little crazy after I saw that.
  12   A. She wanted to know if I knew of a doctor.                     12 Q. Okay. No problem.
  13   Q. A doctor for what?                                            13 A. Okay.
  14   A. For her mesh. She was having serious problems with            14 Q. Let's start with the injuries you are alleging in
  15     her mesh. My sister had talked to someone they had             15     this case against my client.
  16     known that I had pain, so she called me and asked              16        Strike that.
  17     about my doctor, who I was seeing.                             17        Let me go ahead and introduce as Exhibit 3 your
  18        Then she told me that her doctor had suggested              18     medical records from the Oregon Clinic.
  19     she go to my doctor. She said, you know, I went to             19        (Marked Deposition Exhibit No. 3.)
  20     her once. She wouldn't take my mesh out. She                   20 Q. BY MR. MANDELL: These are Bates labeled MDR1 to
  21     wouldn't do anything. So I don't want to see her.              21     37. We'll be using those page numbers on the bottom
  22        I said, well, I really like her. I think she's              22     right-hand corner to discuss those.
  23     really great. So that was our conversation.                    23        Do you understand that?
  24   Q. When you say the doctor, we're referring to                   24 A. Uh-huh. Thank you.
  25     Dr. Denman?                                                    25 Q. I'll hand that over to you. If you go to --

                                                             Page 102                                                           Page 104
   1 A. Yes. Dr. Denman.                                                 1         MS. SCARCELLO: Do you have a copy?
   2        MR. MANDELL: Next I'll introduce as Exhibit 2                2         MR. MANDELL: Yes, I do. Sorry.
   3     the amended notice of deposition for your deposition            3   Q. BY MR. MANDELL: Just for the record, on page 1
   4     today. This was served on June 4. There you go.                 4     there's a certification that these records are true
   5        (Marked Deposition Exhibit No. 2.)                           5     and correct copies as of 2-28-2019 of Ms. Smith's
   6 Q. BY MR. MANDELL: Have you ever seen this document?                6     records for the Oregon Clinic. We'll come back to
   7 A. Yes.                                                             7     these later, Ms. Smith.
   8 Q. When do you recall first seeing it?                              8   A. I have to tell you this is very curious. I'm glad
   9 A. Monday. It was an email.                                         9     you have these. I don't.
  10 Q. After you received this deposition notice, did you              10         MS. SCARCELLO: Can we go off the record for a
  11     go search for any documents to bring with you here             11     second?
  12     today?                                                         12         MR. MANDELL: Sure.
  13        MS. SCARCELLO: I'll object just in general to               13         (Discussion off the record.)
  14     the notice and incorporate by reference our -- the             14   Q. BY MR. MANDELL: Ms. Smith, let's start with the
  15     responses and objections that we filed earlier in              15     injuries you are alleging in this case against my
  16     response to this notice of deposition.                         16     client. My understanding is that it's, one,
  17        Subject to those objections, you can answer                 17     pelvic/vaginal pain and, two, pain with sex.
  18     whether you looked for any documents.                          18         Is that correct?
  19 A. I did.                                                          19         MS. SCARCELLO: I'll object to the question to
  20 Q. BY MR. MANDELL: Okay.                                           20     the extent that it could have been and probably was
  21 A. I didn't find them, either.                                     21     asked and answered in the 2017 deposition. You
  22 Q. Okay.                                                           22     know, whether there's any update I think is a fair
  23 A. Dang. I was going to look for my first deposition,              23     question, but to that question as stated, I would
  24     but I didn't find it.                                          24     direct her not to answer.
  25 Q. Rather than going through the exercise of going                 25         (Instruction not to answer.)

  Golkow Litigation Services                                                                         Page 6 (101 - 104)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 97 of 299 PageID #: 402
                                                   Becky R. Smith
                                                       Page 105                                                          Page 107
   1 Q. BY MR. MANDELL: Are you going to listen to your             1     four, and I probably should have said five or six.
   2     counsel's recommendation there?                            2     I was still in denial about how much it hurt, what
   3   A. Yes.                                                      3     the pain really was.
   4   Q. Since 2017, your last deposition in 2017, my              4   Q. Currently where does this -- if you were to be
   5     understanding is that your injuries are, one, pelvic       5     specific, where does this pain originate?
   6     and vaginal pain and, two, pain with sex.                  6   A. Very low in my vaginal area and the very bottom
   7        Is that correct?                                        7     back. So I can sit on it.
   8   A. Those are my two complaints. I also have a third          8   Q. Does this pain spread elsewhere?
   9     complaint that is bowel pressure that is difficult         9   A. It doesn't ever come up top. It's very low.
  10     to control, walking, whatever. I'm not sure if I          10   Q. It's specific and localized?
  11     discussed that earlier. That is also an issue.            11   A. Yes. I believe so.
  12   Q. Now --                                                   12   Q. How long does the pain last?
  13   A. So the pain is, like, all the time. It's pelvic          13   A. It's always there.
  14     pain that is constant. Then the sexual pain is so         14   Q. Is it always the same or does it -- do you have some
  15     severe that it causes you not to have sex.                15     days better than other days or sometimes are better
  16   Q. Right. We'll address those injuries separately.          16     than other times?
  17   A. Okay.                                                    17   A. I think if I am very active I notice it more. It
  18   Q. Now, since your explant in 2018, are those three         18     feels heavier, like my butt is going to fall off.
  19     complaints, pelvic pain, sexual pain, and complaint       19     Sorry. I don't know how else to describe it.
  20     with bowel pressure and control, still occurring?         20   Q. Does laying down help?
  21   A. Yes.                                                     21   A. No.
  22   Q. Anything else?                                           22   Q. Let's focus on the pelvic and vaginal pain before
  23   A. I don't think so.                                        23     your explant in November of '18. In your April 2017
  24   Q. So let's start with the pelvic pain and vaginal          24     deposition, you testified to the type of vaginal
  25     pain. Your Exhibit 1 indicated the -- the plaintiff       25     pelvic pain you had, the duration and sensation. I

                                                        Page 106                                                        Page 108
   1     fact sheet indicated that you still suffer from            1     don't want to revisit that again.
   2     pelvic pain and vaginal pain.                              2         Let's start with this. What was your pain on a
   3         Is that correct?                                       3     scale of one to ten, three months before your
   4   A. Yes.                                                      4     explant?
   5   Q. Have your symptoms lessened after the explant             5   A. I would say it's five or six.
   6     surgery in 2018?                                           6   Q. Would you say that pain level was the same level of
   7   A. Yes, they have.                                           7     pain you had from April 2017, at the time of your
   8   Q. How have they lessened?                                   8     deposition, until your explant in November of 2018?
   9   A. The constant ache in my pelvic area has lessened.         9   A. Yes.
  10     It still is tender. It's sore. I still have to            10   Q. I've got to tell you I have a record here that
  11     move around when I'm sitting. I have to sit on a          11     says -- if you turn to Exhibit 3, MDR17, it says
  12     pillow. So they've lessened.                              12     here that your pain is a two out of ten, and that
  13   Q. After the explant and currently now, on a scale of       13     was recorded three months prior to your explant.
  14     one to ten, what are you saying the pain is at?           14         Do you see that? It's under History of Present
  15   A. Three to four.                                           15     Illness.
  16   Q. Now, you previously had testified to what the pain       16   A. Where was this done? The Oregon Clinic?
  17     felt like up to your April 2017 deposition. I'm           17   Q. Yes. This is August 23, 2018, about three months
  18     just trying to understand.                                18     before your explant.
  19         Is it the same type of sensation that you felt        19   A. Well, my pain is higher than two now, so I guess I
  20     before that you described in your April 2017              20     could just explain this off by saying that I was
  21     deposition?                                               21     super nervous about going. I felt like -- I don't
  22   A. We're talking about the same area, the same pain.        22     know. I felt guilty about this whole process of
  23     It's just lessened.                                       23     having had the implant, and it was causing so many
  24   Q. Okay.                                                    24     problems for us. I tend to downplay my pain and
  25   A. If I remember correctly, I think I said I was at a       25     whatnot even to my doctors.

  Golkow Litigation Services                                                                  Page 7 (105 - 108)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 98 of 299 PageID #: 403
                                                     Becky R. Smith
                                                          Page 109                                                        Page 111
   1 Q. Now, before your explant, did any healthcare                  1     them to properly diagnose you, correct?
   2     provider ever tell you that your pelvic and vaginal          2   A. I understand that, but I don't think it always
   3     pain was related to your mesh?                               3     happens. I know it doesn't always happen.
   4         MS. SCARCELLO: I'll object to the question to            4   Q. Do you ever lie to your doctors?
   5     the extent it calls for testimony that could have            5          MS. SCARCELLO: I'll object to the form of the
   6     been provided in April 2017.                                 6     question. Again, I'll state this deposition is
   7   Q. BY MR. MANDELL: I'll limit it. From 2017 to before          7     supposed to be limited from April of 2017 forward.
   8     your explant in 2018, did any doctor say that your           8     To the extent your question calls for an answer
   9     pelvic and vaginal pain was related to your mesh?            9     about anything prior to that time period, I would
  10   A. When I went to Nikki Kuehl and I asked her                 10     direct my client not to answer.
  11     specifically if my pain could be from that, she said        11          MR. MANDELL: I'm just asking if she ever lies
  12     she didn't know and that she would need to -- you           12     to her doctors. If you want me to specify --
  13     know, she sent me to Lindsey Waugh at the Oregon            13   Q. BY MR MANDELL: Between 2017 to 2018 -- to
  14     Clinic, and in that visit she said that it could be         14     currently, have you ever lied to your doctors?
  15     caused from that.                                           15   A. I haven't lied. No. Have I misstated? Have I
  16   Q. That was Dr. Waugh?                                        16     understated the situation? Yes. I believe I have.
  17   A. Uh-huh.                                                    17   Q. When you go to the doctor, do you tell the doctor
  18   Q. Anyone else other than Dr. Waugh say --                    18     the whole and complete truth about everything that
  19   A. It's Waugh, W-A-U-G-H.                                     19     you are dealing with physically at the time?
  20   Q. Anyone else other than Dr. Waugh say that the mesh         20   A. I think that would be difficult to do.
  21     could be the cause of your pelvic and vaginal pain?         21   Q. Do you tell your doctor any -- all the physical pain
  22   A. The person who did the excision, Dr. Denman.               22     you may be having at the time?
  23   Q. Anyone else?                                               23   A. No. It's usually something specific that we're
  24   A. No.                                                        24     talking about, so I don't take notes with me, so
  25   Q. Did Dr. Denman or Dr. Waugh ever tell you that the         25     it's easy to forget what you wanted to say.

                                                          Page 110                                                         Page 112
   1     pelvic and vaginal pain was related to a defect in           1   Q. Just to clarify, you indicated that sometimes you
   2     your mesh?                                                   2     misstate things to your doctor. What is the
   3 A. No.                                                           3     reasoning behind that?
   4 Q. Did any physician ever tell you that the pelvic and           4        MS. SCARCELLO: I'll object to the form. It
   5     vaginal pain you experienced from 2017 to 2018 was           5     misstates her testimony.
   6     related to a defect in your mesh?                            6        Go ahead and answer.
   7 A. No. I had no idea about a mesh defect.                        7   A. As I said before -- for instance, when I said here
   8 Q. Did any physician ever tell you that your pelvic and          8     that I have a pain of a two, there's -- I don't even
   9     vaginal pain that you felt before the explant was            9     think people would go to the doctor for a pain of
  10     Bard's fault?                                               10     just two. In my head that's what I'm thinking.
  11        MS. SCARCELLO: I'll object to the form of the            11        When I was sitting there talking to her, I
  12     question. It could have been asked in the 2017              12     really was nervous. Maybe at that moment the pain
  13     deposition.                                                 13     was two because I wasn't really thinking about it.
  14        And direct you not to answer.                            14     But I can tell you that in general it's a four,
  15        (Instruction not to answer.)                             15     three or four.
  16 Q. BY MR. MANDELL: Between 2017 and your explant in 16               Q. So in general, from April 2017 to your explant, it
  17     2018, did any physician tell you that the pelvic and        17     was a three or four?
  18     vaginal pain you felt before the explant was Bard's         18   A. Yes.
  19     fault?                                                      19   Q. We're talking about the pain in -- your pelvic and
  20 A. Absolutely not.                                              20     vaginal pain, correct?
  21 Q. When you go to your doctors, do you feel comfortable         21   A. Yes.
  22     speaking to them?                                           22   Q. Since your explant in 2018, has any physician ever
  23 A. Mostly.                                                      23     told you that the current issue that you have of
  24 Q. You agree it's important for you to tell your                24     pelvic and vaginal pain is related to your mesh?
  25     doctors everything about your condition in order for        25   A. Including the doctor that just took the mesh out?

  Golkow Litigation Services                                                                    Page 8 (109 - 112)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 99 of 299 PageID #: 404
                                                 Becky R. Smith
                                                     Page 113                                                        Page 115
   1 Q. Let me rephrase that. You had an explant procedure       1     intercourse after your explant surgery; is that
   2     to remove the mesh, correct?                            2     correct?
   3   A. Again. Yes.                                            3   A. I believe so. It's either eight or ten weeks, and
   4   Q. So has any doctor since then said that your current    4     I'm not sure. I think -- now that I think about it,
   5     pain with -- pelvic and vaginal pain is still           5     I think it was ten weeks.
   6     related to mesh?                                        6   Q. So ten weeks?
   7   A. The pain is the same. It has not changed. We           7   A. Yeah.
   8     haven't spoken those words exactly, so I guess no.      8   Q. Can you describe to me what occurred when you had --
   9   Q. Has any physician ever told you that your current      9     as far as -- strike that.
  10     pain -- pelvic and vaginal pain is Bard's fault?       10         Did you feel pain at this first attempt of
  11   A. No.                                                   11     intercourse ten weeks after your explant surgery?
  12   Q. Now let's focus on the pain with sex that you claim   12   A. Yes.
  13     is one of your injuries.                               13   Q. Can you describe to me how that was either the same,
  14         Okay?                                              14     different -- same or different from how you
  15   A. Yes.                                                  15     described the pain in April 2017 with intercourse?
  16   Q. You previously testified to pain with intercourse.    16   A. I'm going to say it was slightly less, slightly less
  17     This was in April 2017. Are those symptoms the same    17     pain.
  18     as you described in 2017, the sharp deep pain when     18   Q. But the same location?
  19     having intercourse, the same as they were from 2017    19   A. Same place. Yes.
  20     to your explant?                                       20   Q. The same sensation; is that correct?
  21   A. Absolutely.                                           21   A. Deep. Yes.
  22   Q. So no changes, whether that be worse or better?       22   Q. I believe you described it as a deep sharp pain, so
  23   A. Same.                                                 23     that's the same?
  24   Q. Did the frequency of your sex change at all from      24   A. Uh-huh.
  25     April 2017 to the explant in November 2018?            25         MS. SCARCELLO: Is that a "yes"?

                                                     Page 114                                                        Page 116
   1 A. No.                                                      1 A. Yes, it is.
   2 Q. Then you had the November 2018 explant surgery. Did      2        Thank you.
   3     this improve your symptoms of pain with sex in any      3 Q. BY MR. MANDELL: After this first attempt ten weeks
   4     way?                                                    4     after the explant, have you -- did you try
   5   A. It did not improve it. No. It made it worse.           5     intercourse again after that?
   6   Q. So since the explant surgery in 2018, the pain with    6   A. After I went to the doctor and another two weeks.
   7     sex has actually --                                     7     You know, I don't remember. Whatever the doctor
   8   A. Actually, not the pain. The pain has -- is maybe       8     said. She laid it out for me. We followed her
   9     slightly less. But I don't believe it is. But now       9     guidelines specifically.
  10     I bleed. Now I have bleeding with it.                  10   Q. So ten weeks after the explant you attempted
  11   Q. Let's explore -- let's start first with you said      11     intercourse and you felt pain. Did you then go to
  12     maybe slightly less. On a scale of one to ten, what    12     your doctor to report that?
  13     would you say it is currently?                         13   A. I did not go -- I went again, but I'm not sure if it
  14   A. You know, I have to say I haven't practiced very      14     was right then. So I did see her again.
  15     much. I've been in treatment since November. I         15   Q. Did you -- when you saw her again, did you report
  16     have not healed properly, and I'm still in             16     any pain with sex?
  17     treatment. So sex has happened three or four times.    17   A. Uh-huh.
  18     So I'm always not supposed to have it.                 18        MS. SCARCELLO: Is that a "yes"?
  19   Q. Let's start with this then. After the explant         19   A. Yes, it is.
  20     surgery in November 2018, when did you first attempt   20   Q. BY MR. MANDELL: This is Dr. Denman, correct?
  21     to have intercourse?                                   21   A. Uh-huh. Yes.
  22   A. Whenever the doctor said it was -- what was it?       22   Q. What did Dr. Denman say in response to that?
  23     After a month, and that didn't work, so maybe two      23   A. To the pain?
  24     months.                                                24   Q. Yes.
  25   Q. So you waited two months to have -- before you had    25   A. She said, you know, I'm glad it's less, but there's

  Golkow Litigation Services                                                               Page 9 (113 - 116)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 100 of 299 PageID #: 405
                                                  Becky R. Smith
                                                         Page 117                                                    Page 119
    1     still, you know, mesh in there, so -- we got a lot         1     your post-op recovery from the -- strike that.
    2     of it out, so there might be, you know, more. Well,        2         At any time before your implant, excluding your
    3     she knows there's more. I don't know. I was more           3     post-op recovery from the implant and the revision
    4     worried about the bleeding. When she looked, I             4     that you had, did any doctor ever tell you to limit
    5     wasn't healed. That's another big deal.                    5     your sexual activity?
    6   Q. This issue of bleeding, when did this -- when did         6         MS. SCARCELLO: I'll object to that to the
    7     you first notice this, the bleeding with having            7     extent of the time frame before her implant and
    8     intercourse? When was the first time you noticed           8     before April of 2017 could have been asked in April
    9     that?                                                      9     2017.
   10   A. First time we had intercourse.                           10         Direct you not to answer.
   11   Q. Ten weeks after the explant?                             11         (Instruction not to answer.)
   12   A. Uh-huh. We're talking just with intercourse, right?      12   Q. BY MR. MANDELL: Let me rephrase it without using
   13   Q. Right.                                                   13     too many words. Since April 2017 to the time of
   14   A. Uh-huh.                                                  14     your explant, did any doctor say -- tell you to
   15   Q. Since the explant surgery in 2018, can you estimate      15     limit your sexual activity?
   16     the number of times you attempted to have sexual          16   A. Let me answer it this way. The only doctors who
   17     intercourse?                                              17     have said at any time to limit my sexual activity
   18   A. I guess six.                                             18     was after surgery and while I was healing.
   19   Q. Are you currently sexually active?                       19         Does that answer the question?
   20   A. I'd love to be, but I'm not now because I'm healing      20   Q. It does.
   21     from the last surgery.                                    21   A. Okay.
   22   Q. You are healing from the November 2018 surgery?          22   Q. So no doctor since 2017 to now has ever told you
   23   A. Yes. I'm still bleeding. It's still not healed.          23     that you could not have intercourse, excluding the
   24   Q. In your last deposition, you testified that you were     24     post-op recovery?
   25     still -- I'm sorry to get into the private nature of      25   A. Yes.

                                                      Page 118                                                       Page 120
    1     this stuff -- you were still able to achieve orgasm        1 Q. Have you or your spouse since April 2017 ever been
    2     despite the pain you were feeling.                         2     treated for sexual dysfunction?
    3        Was that true as well from April of 2017 to the         3 A. No.
    4     explant in 2018?                                           4 Q. Focusing on the time after April 2017, would you
    5   A. Absolutely.                                               5     say -- from then until currently, is your marriage
    6   Q. What about currently? Are you still able to achieve       6     still strong?
    7     orgasm on any of the six times that you attempted          7   A. It's a struggle, but it's strong. It's a struggle.
    8     after your explant?                                        8   Q. Would you describe it as a loving relationship?
    9   A. Not through intercourse.                                  9   A. Absolutely.
   10   Q. But you were able to achieve orgasm through              10   Q. Today do you feel as much love towards your husband
   11     intercourse prior to the explant?                         11     as you did when you first got married?
   12   A. I'm going to say no. Nobody asked me specifically        12   A. Yes.
   13     like that.                                                13   Q. Now, I saw in a record -- a recent record that your
   14   Q. So it's my understanding through other types of          14     husband had a pulmonary embolism, correct?
   15     sexual activity you are able to achieve orgasm; is        15   A. Yes.
   16     that correct?                                             16   Q. When was that?
   17   A. Yes. That's correct.                                     17   A. A couple years ago.
   18   Q. That was the case since your April 2017 deposition       18   Q. How was your husband treated?
   19     as well as currently?                                     19   A. How was he treated? He went to the hospital. He
   20   A. Yes. I'm sorry. I had to think about that.               20     had some -- he had a CT scan. He had some stuff
   21   Q. Other than Dr. Denman, since your 2018 explant, have     21     happening. The doctor there -- I don't know. I'm
   22     you reported pain with sexual intercourse to any          22     nervous. I don't know. I can't think.
   23     other healthcare providers?                               23   Q. No problem.
   24   A. I haven't seen any others.                               24         MS. SCARCELLO: Can we take a break?
   25   Q. At any time before your explant in 2018, excluding       25         MR. MANDELL: Sure. We can take a break.

  Golkow Litigation Services                                                                Page 10 (117 - 120)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 101 of 299 PageID #: 406
                                                 Becky R. Smith
                                                     Page 121                                                           Page 123
    1        (Recess.)                                             1   Q. Since your explant, has any doctor said that your
    2   Q. BY MR. MANDELL: I was discussing with you your          2     current pain with sex is due to a defect with the
    3     husband's pulmonary embolism. Did that have any          3     mesh?
    4     effect on his ability to do any physical activities      4   A. No.
    5     after he had that pulmonary embolism?                    5   Q. Since your explant, has any physician ever told you
    6   A. Not in general. No.                                     6     that your current issue with pain with sex is Bard's
    7   Q. Has it affected his ability to have sex at all?         7     fault?
    8   A. No.                                                     8   A. No.
    9   Q. Before your explant, so focusing on April 2017 to       9   Q. The third injury that you brought up was an issue
   10     your explant, did any physician ever tell you that      10     with bowel incontinence and pressure?
   11     your pain with sex was related to your mesh?            11   A. Uh-huh.
   12   A. Yes. That's what Dr. Waugh says. Yes. Absolutely.      12   Q. Is that a "yes"?
   13   Q. So Dr. Waugh. Anyone else?                             13   A. Yes.
   14   A. Dr. Denman. And they were assuming that was the        14   Q. Now I want to direct your attention to Exhibit 3,
   15     case.                                                   15     page -- Bates page starting on 11. Do you see that
   16   Q. Those were the only two healthcare providers,          16     in the bottom right-hand corner?
   17     correct?                                                17   A. Yes.
   18   A. (Nods head.)                                           18   Q. Now, it says here -- let's actually turn to page 12
   19   Q. Did either of those doctors or any other doctor tell   19     where -- this is a record of Dr. Denman on
   20     you that the sharp pain you felt with sex was           20     August 29, 2018, and she's discussing your history
   21     related to a defect in your mesh?                       21     of present illness.
   22   A. No.                                                    22         If we go to page 12, it says in the third line,
   23   Q. Did any physician ever tell you from 2017 to the       23     "She does have issues with bowel incontinence."
   24     explant that the pain with sex that you felt was        24         Do you see that?
   25     Bard's fault?                                           25   A. Uh-huh. "She does have incontinence of urine."

                                                      Page 122                                                       Page 124
    1 A. No.                                                       1 Q. "She does not have incontinence of urine."
    2 Q. Since your explant in November 2018, has any              2 A. "She does have issues with bowel incontinence."
    3   physician ever told you that your current issue with       3 Q. "However, that has been becoming more troublesome.
    4   pain with sex is related to your mesh?                     4     She leaks liquid solid stool about once per week.
    5 A. Can you say that again, please?                           5     She has this issue when walking. She has not done
    6 Q. Since your explant, has any physician ever told you       6     anything about this."
    7   that the current issue you have with pain with sex         7         Did I read that correctly?
    8   was related to your mesh?                                  8   A. You are a good reader.
    9 A. It's the same issue, so yes.                              9   Q. So the answer is "yes"?
   10 Q. Which healthcare provider has told you that your         10   A. Yes.
   11   current issue of pain with sex is still related to        11   Q. Would I be correct in saying this is the first time
   12   the mesh?                                                 12     you reported to a healthcare provider having any
   13 A. It would be Dr. Denman. She's the only one I've          13     type of bowel issues?
   14   seen. Can I just say that I'm not sure if she said        14   A. Yes.
   15   those words exactly, but I assume that's the case.        15   Q. Would I be correct in saying that these bowel issues
   16   It has to do with the mesh because I'm still healing      16     occurred somewhere along -- somewhere around this
   17   from it. So that's what I'm saying, the whole mesh.       17     time of August 29, 2018?
   18 Q. To clarify, your assumption is that your pain with       18   A. They've been coming on. I just -- in my mind, I
   19   sex is still related to your mesh because you are         19     wasn't really sure if that was -- it's all in the
   20   still feeling the same pain, correct?                     20     same area. So I finally decided I would talk about
   21 A. Yes.                                                     21     that issue as well and maybe it has something to do
   22 Q. But no doctor has specifically told you that your        22     with it. I don't know.
   23   current pain with sex is related to the mesh; is          23   Q. Let me ask you this. When did you first start
   24   that correct?                                             24     having symptoms of bowel incontinence and pressure?
   25 A. I'm not sure.                                            25   A. It's been going on for years.

  Golkow Litigation Services                                                              Page 11 (121 - 124)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 102 of 299 PageID #: 407
                                                  Becky R. Smith
                                                        Page 125                                                       Page 127
    1   Q. When you say years, when exactly?                        1 A.   Uh-huh.
    2   A. I don't know.                                            2 Q.   Is that a "no"?
    3   Q. Has it been going on the last three years?               3 A.   I don't recall.
    4   A. Yes.                                                     4 Q.   Your belief that it could be an injury related to
    5   Q. More than three years?                                   5     the mesh is simply because it's in the same general
    6   A. More than likely. Yes.                                   6     area as your other injuries you are claiming; is
    7   Q. More than five years?                                    7     that correct?
    8   A. I think it's becoming worse and worse over that          8   A. I'm saying that it could be involved. Yes.
    9     period of time.                                           9   Q. But to your recollection, no healthcare provider has
   10   Q. Has it occurred -- has it been occurring for ten        10     told you that the mesh is causing these current
   11     years?                                                   11     issues of bowel pressure and incontinence; is that
   12   A. Not that I recall. Like I said, it's been getting       12     correct?
   13     worse and worse.                                         13        MS. SCARCELLO: Object to the form of the
   14   Q. Do you recall having any symptoms of it prior to        14     question; asked and answered.
   15     your 2008 implant?                                       15        You can answer.
   16   A. I don't.                                                16   A. I'm sorry. I forgot the question already.
   17   Q. Now let's go back to Exhibit 3, page 11. You'll see     17        MR. MANDELL: You can read it back.
   18     under Plan, No. 2, it says, "FI," which I'll             18        (The reporter read the last question.)
   19     represent to you means fecal incontinence, which         19   A. I'm just going to say I did not hear that.
   20     is --                                                    20   Q. BY MR. MANDELL: Okay.
   21   A. Lovely.                                                 21   A. If they told me that, I did not hear that.
   22   Q. -- the bowel pressure that we're discussing.            22   Q. Do you recall in your last deposition testifying
   23         You understand that?                                 23     that Dr. Kim told you that you may have problems
   24         It says, "Discussed likely nerve damage for          24     defecating later on down the road?
   25     FAVD," which I'll tell you stands for forceps            25   A. I don't recall.

                                                        Page 126                                                       Page 128
    1     assisted vaginal delivery, "/episiotomy with              1 Q. Do you recall her ever diagnosing you with
    2     delivery."                                                2     rectocele?
    3         Let me stop right there. Did you have a               3 A. I don't even know what that is.
    4     forceps assisted delivery at some point?                  4 Q. Do you recall -- let me -- I'm going to read from
    5   A. Yes, I did. 1977.                                        5     your deposition transcript on this issue real quick.
    6   Q. Then it says, "Discussed initial management with         6     On page 49 -- we can introduce this as an exhibit if
    7     fiber for bulking and possible change to Imodium if       7     you'd like. Let's just do this as Exhibit 4.
    8     not optimal control."                                     8         (Marked Deposition Exhibit No. 4.)
    9         Do you see that?                                      9   Q. BY MR. MANDELL: If you turn to page 49, it says on
   10   A. Uh-huh.                                                 10     line 13, "Can you tell me a bit about the
   11   Q. Then it says, "Reassurance, there is not a mesh         11     discussions you had with Dr. Kim?"
   12     factor involved in the issue."                           12         Your answer was, "It was very interesting. I
   13         Do you see that?                                     13     went in and she, you know, asked about my
   14   A. Yes.                                                    14     incontinence and I said, yeah."
   15   Q. So Dr. Denman told you that this bowel incontinence     15         I'm going to skip down a little bit and go
   16     and bowel pressure injury you are complaining about      16     to --
   17     is not related to the mesh; is that true?                17   A. What were you saying was so interesting? My answer?
   18   A. I did not hear that verbatim. No. We did say we         18     What are you talking about?
   19     were going to try bulking up, but that changed           19   Q. I was having you follow along with me. I want you
   20     nothing.                                                 20     to turn to the next page, on page 50, and it says on
   21   Q. Now, after seeing this record, do you still believe     21     line 5, "She asked if I had problems defecating, and
   22     that your bowel incontinence and bowel pressure is       22     I said, not so much. And she said, well, you know,
   23     related to your mesh?                                    23     that might be an issue down the road."
   24   A. It could be.                                            24         Do you see that?
   25   Q. Has any doctor told you that?                           25   A. Yes. And I do remember her saying that now.

  Golkow Litigation Services                                                               Page 12 (125 - 128)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 103 of 299 PageID #: 408
                                                  Becky R. Smith
                                                      Page 129                                                      Page 131
    1 Q. Then on line 10 it asks, "So what do you mean by she      1 Q. We're talking about the bowel issues.
    2     thought defecating might be an issue down the road?"     2 A. Yeah. And I -- yes. They have gotten better. Now
    3         Do you see that?                                     3     that I think about it, they actually have gotten
    4   A. Yes. I'm following.                                     4     better.
    5   Q. If we go to line 16, you said, "So I don't think she    5   Q. How have they gotten better?
    6     treated the -- you know, for not being able to have      6   A. I can walk much more often now without having to
    7     a great bowel movement, but that was part of the         7     come back. Probably 60 percent of the time I can
    8     conversation."                                           8     finish the walk. Or I can come back -- I have to
    9         Do you see that?                                     9     come back. Forty percent of the time I can finish.
   10   A. Uh-huh.                                                10   Q. Now I'm confused because you just said 80 to 90
   11   Q. Is it your understanding then that you were not        11     percent of time you can't finish the walk.
   12     treated for the bowel issues that Dr. Kim said you      12   A. Right. Now I'm going to say 60 percent of the time.
   13     may have later on down the road?                        13     When you said before, I mean before the explant. So
   14   A. No. I don't actually see that as conclusive. No.       14     when you say currently, I guess that means right now
   15   Q. Do you believe you were treated by Dr. Kim for bowel   15     it's better at I would say 60 percent.
   16     issues?                                                 16   Q. Do you have any pain associated with this?
   17   A. I'm not sure.                                          17   A. No. Just pressure. No pain.
   18   Q. Now, you testified here, "So I don't think she         18   Q. Can you describe the pressure? We'll start with
   19     treated me, you know, for not being able to have a      19     location.
   20     great bowel movement."                                  20   A. It's in my bowels, my anus.
   21         Is it your understanding from your testimony        21   Q. Is it a constant pressure? Does it come and go?
   22     here you don't think she treated you?                   22   A. No. It's constant.
   23   A. It sounds like I wasn't sure. I'm still not sure.      23   Q. I think that's fine for that. All right.
   24   Q. You are still not sure if the mesh is the reason for   24         Other than your 2018 surgery with Dr. Denman,
   25     these bowel issues currently, right?                    25     did you seek treatment for any of these conditions

                                                      Page 130                                                      Page 132
    1 A. I hate my mesh, and I feel like it is a very --           1     we discussed?
    2     could be the problem that I have. Absolutely.            2   A. When are you talking about?
    3   Q. All right. Since we're talking about this, let's        3   Q. Let me clarify. We've been going over the three
    4     discuss a little bit. The symptoms with the bowel        4     injuries that you claim may be related to the mesh,
    5     issues, can you describe those for me?                   5     which were pelvic vaginal pain, pain with sex, and
    6   A. When I walk or I'm standing -- it's really walking.     6     these bowel incontinence issues and pressure,
    7     Even if I have a bowel movement before I leave the       7     correct?
    8     house, before I get too far, oftentimes, it's not        8   A. Uh-huh.
    9     100 percent of the time, but I would say 85 or 90        9   Q. Other than your 2018 surgery with Dr. Denman, did
   10     percent of the time I have to have a bowel movement.    10     you seek treatment for any of these conditions since
   11     I have to cut the walk short, head back home.           11     then?
   12   Q. This has been from -- correct me if I'm wrong. This    12   A. When I went back to see Dr. Denman. Yes.
   13     has been something that has progressively gotten        13   Q. So just Dr. Denman has treated --
   14     worse since you first started noticing it; is that      14   A. Just Dr. Denman.
   15     correct?                                                15   Q. You've not seen any other doctors for these issues?
   16   A. Uh-huh. Yes.                                           16   A. No.
   17   Q. Your description that you just gave me is your         17   Q. Did anyone assist you with scheduling an appointment
   18     current symptoms, right?                                18     with the physicians at the Oregon Clinic, including
   19   A. Yes.                                                   19     Dr. Denman?
   20   Q. Was there any change in your symptoms that you         20   A. Sorry?
   21     currently have -- was there any change from the         21   Q. Did anyone assist you with scheduling your
   22     explant procedure? Did the symptoms get better or       22     appointments at the Oregon Clinic?
   23     worse or stay the same after the explant procedure,     23   A. Anyone like who?
   24     is a better way of asking it?                           24   Q. Anyone other than --
   25   A. They have gotten better.                               25   A. A physician?

  Golkow Litigation Services                                                              Page 13 (129 - 132)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 104 of 299 PageID #: 409
                                                        Becky R. Smith
                                                         Page 133                                                            Page 135
    1 Q. -- a physician?                                             1     your arms?
    2 A. No.                                                         2   A. I'm not being treated for that. I had a study done,
    3 Q. Has anyone assisted in paying for your treatment at         3     and I decided not to do anything about it because
    4     the Oregon Clinic?                                         4     this is so consuming. Yes. I have depression
    5 A. No.                                                         5     medicine still.
    6 Q. Anyone arrange for travel costs associated with your        6   Q. The study done, you are referring to the numbness
    7     treatment to the Oregon Clinic in Portland?                7     and tingling that you are having?
    8 A. No.                                                         8   A. Uh-huh.
    9 Q. Since your explant, has it been recommended that you        9         MS. SCARCELLO: Yes?
   10     try physical therapy?                                     10   A. Yes. Sorry.
   11 A. No. We talked about that might -- being an issue,          11   Q. BY MR. MANDELL: Tell me what happened with the
   12     but that -- it does not happen. No.                       12     study.
   13 Q. My question, though was, has anyone recommended that       13   A. I had the study done. Previously I had carpal
   14     you do physical therapy?                                  14     tunnel in this hand and had surgery on it, so I
   15 A. No. We've talked about it, but it's not recommended        15     actually knew what was going to happen with this
   16     yet, if it's going to be.                                 16     hand. So I went in and I had the study done. She
   17 Q. Has anyone since your 2018 explant recommended any         17     said, yes, I have carpal tunnel.
   18     type of pain management therapy?                          18         I just didn't have enough finances basically to
   19 A. No.                                                        19     do the treatment, and I just decided to suffer
   20 Q. Have they recommended any type of pain medicines?          20     through that stuff.
   21 A. No.                                                        21   Q. This is Dr. Barbara Hills; is that correct?
   22 Q. Have they recommended any type of trigger point            22   A. I believe so. Yes.
   23     injections?                                               23   Q. It looks like this occurred -- the study occurred in
   24 A. No.                                                        24     September 2018; is that right?
   25 Q. Are you doing anything currently on the advice of a        25   A. Uh-huh.

                                                        Page 134                                                             Page 136
    1     physician or on your own initiative to get better?         1        MS. SCARCELLO: Is that a "yes"?
    2   A. Yes.                                                      2 A. Yes.
    3   Q. What is that?                                             3 Q. BY MR. MANDELL: So you still have these symptoms
    4   A. I'm taking the medication that has been provided or       4     today of carpal tunnel syndrome; is that right?
    5     suggested that I take. I eat well. I try to walk,          5 A. Yes.
    6     try to exercise by walking. I don't drink very             6 Q. Are you planning on having any type of treatment or
    7     much. I don't smoke. I try to be happy.                    7     surgery for that?
    8   Q. You indicated you are taking the medication. Is           8 A. I don't know.
    9     that an estrogen medication?                               9 Q. Has the carpal tunnel syndrome that you still have
   10   A. Uh-huh.                                                  10     today put any physical limitations on you?
   11   Q. Has that been helping at all?                            11 A. Yes. I mean I have to sew less. I have to, you
   12   A. I don't know.                                            12     know, drive less, switch my hands around. I have
   13   Q. Are you still taking that today? Is that correct?        13     compensated.
   14   A. Yes.                                                     14 Q. Has it affected your ability to exercise?
   15   Q. You were prescribed that by Dr. Denman; is that          15 A. No.
   16     correct?                                                  16 Q. How about kayaking?
   17   A. Yes.                                                     17 A. No.
   18   Q. You started taking that sometime -- did you start        18 Q. Any activities other than what you've told me that
   19     taking that immediately after your explant surgery?       19     you've had to compensate for, that you cannot do
   20   A. Sometime after that. Yes. Whenever it was                20     anymore because of the carpal tunnel syndrome?
   21     prescribed.                                               21 A. No.
   22   Q. So from your records I can see that since your 2017      22 Q. I know there was some mentioning of pain and
   23     deposition you continue to be treated for                 23     tingling in your arms. Is that something you also
   24     depression, numbness and tingling in your hands and       24     feel or is it just the carpal tunnel?
   25     feet, carpal tunnel syndrome, pain and tingling in        25 A. Carpal tunnel all the way. It's all the same thing.


  Golkow Litigation Services                                                                   Page 14 (133 - 136)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 105 of 299 PageID #: 410
                                                   Becky R. Smith
                                                       Page 137                                                           Page 139
    1 Q. You were diagnosed with depression prior to your             1 Q. BY MR. MANDELL: The next sentence says, "For the
    2     implant; is that correct?                                   2     past year she has felt depression increasing again.
    3   A. Yes.                                                       3     Her head feels heavy and she feels sluggish and
    4   Q. It stills continues to this day; is that correct?          4     irritable."
    5   A. That's correct.                                            5         Is that correct?
    6   Q. What medication do you currently take?                     6   A. Those are more symptoms. Absolutely.
    7   A. I take Lexapro and Wellbutrin.                             7   Q. Is that a symptom of your medicine that you are
    8   Q. How long have you been taking those for?                   8     taking or a symptom of the depression?
    9   A. Lexapro over ten years, maybe 15 years, and the            9   A. Pardon me?
   10     Wellbutrin just in the last year or so, I believe.         10   Q. It says your head feels heavy and she feels sluggish
   11   Q. What was the reason for adding on the Wellbutrin?         11     and irritable.
   12   A. My depression symptoms are still there. So                12   A. I see your question. This is in addition to the
   13     Dr. Kuehl and I talked about what else could happen,       13     Lexapro. That's why I went in initially is to just
   14     especially since I couldn't exercise, so I added the       14     say this just isn't enough. I just feel really
   15     Wellbutrin.                                                15     terrible.
   16   Q. Nurse practitioner Kuehl prescribed that; is that         16         Is that the answer?
   17     correct?                                                   17   Q. I think I understand it now. This is when you went
   18   A. Yes.                                                      18     in to get the Wellbutrin, right?
   19   Q. You said your symptoms of depression. What are            19   A. Yes, it is. Well, to see if it should change. I've
   20     those symptoms?                                            20     been taking it for a long time. I don't know if
   21         MS. SCARCELLO: I'll object to the form of the          21     that makes a difference.
   22     question just in terms of it's vague in terms of           22   Q. Up around this time in August 13, 2018, you'd agree
   23     time frame. Are we talking 2017 forward?                   23     that you were feeling sluggish, correct, as noted
   24   Q. BY MR. MANDELL: Yes. We're talking about 2017             24     here?
   25     forward. You indicated you were still having               25   A. Yes.

                                                          Page 138                                                        Page 140
    1     depression symptoms, which is why you took                  1 Q. The sluggishness, you would agree that would affect
    2     Wellbutrin, so I'm just asking you to explain what          2     your ability to do certain activities like
    3     those depression symptoms were?                             3     exercising?
    4   A. It's hard to tell I've been taking it for so long.         4   A. No. It's -- no.
    5     If I don't take it, I can tell you what the symptoms        5   Q. If you feel sluggish, what activities does it
    6     are. I'm very dizzy, lightheaded. I have confused           6     prevent you from doing?
    7     thinking, very tired, irritable. There's probably a         7   A. You can still walk. It doesn't matter how tired you
    8     whole lot more things I can't think about.                  8     are or whatever. It's a walk. Feeling sluggish is
    9   Q. Have you been consistently taking your medication          9     kind of in your head and it's less -- it doesn't let
   10     since April 2017 to today?                                 10     you think well. Yeah. I don't know. It didn't
   11   A. Yes.                                                      11     stop me from doing anything.
   12   Q. Now, if we go to Exhibit 3, let's go to page 2,           12   Q. Would you agree that your energy felt lower when you
   13     MDR2, it says here -- this is an August 13, 2018,          13     felt sluggish?
   14     visit with nurse practitioner Kuehl.                       14   A. Probably. Yes.
   15         Do you see that?                                       15   Q. Now, you previously testified to saying that your
   16   A. Uh-huh.                                                   16     mesh implant has lowered your energy, which was the
   17   Q. Is that a "yes"?                                          17     reason why you couldn't hike and kayak.
   18   A. Yes.                                                      18         Do you recall saying that?
   19   Q. It notes here, it looks like, the third dash, "Has        19   A. Sure.
   20     been using Lexapro 20 milligrams a day for over ten        20   Q. I'm asking you here, because your energy was lower
   21     years for depression."                                     21     at this time, is that an additional reason why you
   22         Do you see that?                                       22     might not have been able to hike and kayak?
   23   A. Uh-huh.                                                   23   A. No. This is different.
   24         MS. SCARCELLO: Is that a "yes"?                        24   Q. Do you believe that this sluggishness that you are
   25   A. Yes.                                                      25     feeling at this time prevented you from doing any

  Golkow Litigation Services                                                                  Page 15 (137 - 140)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 106 of 299 PageID #: 411
                                                  Becky R. Smith
                                                        Page 141                                                             Page 143
    1     sort of activities at all?                                1     of your question.
    2   A. No.                                                      2          MR. MANDELL: We didn't have this record at the
    3   Q. Do you still have anemia?                                3     time of the deposition.
    4   A. No.                                                      4          MS. SCARCELLO: Okay. My position -- it's our
    5   Q. It looks like you were diagnosed with low back pain      5     position that not having the record doesn't mean
    6     in 2005. Is that something you still feel today?          6     that you couldn't have asked questions about her
    7   A. No.                                                      7     ongoing treatment at that time. Subject to that,
    8   Q. Since your 2017 deposition, have you been diagnosed      8     I'll allow her to answer.
    9     or treated for any cardiac or pulmonary issues?           9   Q. BY MR. MANDELL: I'm just briefly going to go over
   10   A. No.                                                     10     this stuff. She prescribed it to you in March of
   11   Q. Kidney or thyroid issues?                               11     2017. How long did you take it for?
   12   A. No.                                                     12   A. I assume I took it for as long as she prescribed it.
   13   Q. Cancer?                                                 13   Q. In this record, Ms. Kuehl discusses about you seeing
   14   A. No.                                                     14     a Dr. Gerken, an ob/gyn, for a steroid injection.
   15   Q. Blood pressure issues?                                  15          Do you recall that?
   16   A. No.                                                     16   A. We talked about it.
   17   Q. Diabetes?                                               17   Q. Did you ever go see Dr. Gerken?
   18   A. No.                                                     18   A. No.
   19   Q. Any back, neck or spine issues?                         19   Q. Why not?
   20   A. No.                                                     20   A. I don't remember.
   21   Q. Fibromyalgia?                                           21   Q. Did you ever have steroid injections at any point
   22   A. No.                                                     22     before the November 2018 surgery?
   23   Q. Since April 2017, have you been involved in any         23   A. No.
   24     motor vehicle accidents?                                 24   Q. Were they offered to you by any other doctors from
   25   A. No.                                                     25     April 2017 to your 2018 explant surgery?

                                                     Page 142                                                                Page 144
    1 Q. Any broken bones?                                          1 A. I had one steroid injection in my life, and it was
    2 A. No.                                                        2     in my wrist. So no and no. I don't even know what
    3 Q. Any significant surgeries other than the explant in        3     a steroid would be for. I'm confused.
    4     2018?                                                     4 Q. Is there any reason why you did not return to
    5   A. No.                                                      5     Dr. Kim for treatment around this time of April
    6   Q. Any accidents or injuries for which you needed           6     2017?
    7     stitches?                                                 7 A. I wanted a new doctor. She was not -- she's not who
    8   A. No.                                                      8     my doctor suggested, so I didn't have -- it's been a
    9   Q. Are you still good to go or do you need a break?         9     long time since I'd seen her, so I didn't really
   10   A. I'm good. Thank you.                                    10     feel like I was a patient.
   11   Q. At your last deposition you indicated you were          11        MS. SCARCELLO: Can we take a break?
   12     seeing nurse practitioner Nikki Kuehl who put you on     12        MR. MANDELL: Sure.
   13     estrogen to try to address what you described as an      13        (Recess.)
   14     aching in your pelvis.                                   14 Q. BY MR. MANDELL: I just wanted to actually pull your
   15         Do you recall that?                                  15     attention back to Exhibit 1, the plaintiff fact
   16   A. Yes.                                                    16     sheet that you filled out in February of this year.
   17   Q. You indicated you were on the estrogen regimen for      17     Go to page 7, which is Bates labeled at the very
   18     about a month at that time. Do you recall that?          18     bottom 105.
   19   A. Huh-uh.                                                 19        It says in part E, "Are you currently
   20   Q. So that's a "no"?                                       20     experiencing symptoms related to your claimed bodily
   21   A. That's a "no."                                          21     injuries?" And you say, "Yes."
   22   Q. Nurse practitioner Kuehl had prescribed you             22        I don't see anywhere here any discussion about
   23     estrogen. How long did you take this estrogen that       23     bowel incontinence or pressure. Do you see anything
   24     she prescribed you back in March of 2017?                24     there about that?
   25         MS. SCARCELLO: I'll object to the time frame         25 A. No.


  Golkow Litigation Services                                                                  Page 16 (141 - 144)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 107 of 299 PageID #: 412
                                                 Becky R. Smith
                                                      Page 145                                                              Page 147
    1 Q. Looking at your claims again, are you still claiming      1 Q. It states under History and Present Illness, "States
    2     that bowel incontinence, pressure is part of your        2     that she had a bladder sling placed and hysterectomy
    3     injuries related to mesh in this lawsuit?                3     around 2008, thinks Adventist, since then she has a
    4   A. It could be.                                            4     constant dull pain especially with intercourse."
    5   Q. So you don't know one way or the other; is that         5         Do you see that?
    6     correct?                                                 6   A. Yes.
    7   A. I don't know one way or the other.                      7   Q. That's what you told Dr. Waugh, that your vaginal
    8   Q. I want to go back to Exhibit 3, the medical records.    8     pain and pain with sex started in 2008, right?
    9     If we go to page 2, this is your August -- this is       9   A. Yes.
   10     MDR2, August 13, 2018, visit with nurse practitioner    10   Q. And this is the same pain you claim to have leading
   11     Nikki Kuehl.                                            11     up to your explant performed in November 2018,
   12         Am I stating that correctly?                        12     correct?
   13   A. Yes.                                                   13   A. Yes.
   14   Q. My only question for you here is, on the third page    14   Q. The same pain you claim to currently experience?
   15     it says, "Breast and pelvic exam: Declined." Do         15   A. The same area. The pain is not quite the same.
   16     you recall why a pelvic exam was declined at this       16   Q. That's because the pain has actually decreased since
   17     time?                                                   17     the explant; is that right?
   18   A. It's for a pap smear and I don't need one. I don't     18   A. Slightly. Yes.
   19     have a need for that.                                   19   Q. It says here you've been claiming this pain since
   20   Q. In this record it does say that on page 2 you are      20     2008. Do you know who you went to go see for that
   21     experiencing vaginal pain and the mesh was trimmed      21     pain?
   22     one year after procedure which did not resolve the      22   A. No. In 2009 I went to see Dr. Kim to have -- to see
   23     pain.                                                   23     what the issue was. So I went to my physician
   24         Do you see that?                                    24     maybe.
   25   A. Uh-huh.                                                25         MS. SCARCELLO: I would object to the question

                                                      Page 146                                                              Page 148
    1 Q. Is that a "yes"?                                          1     to the extent we're discussing anything that
    2 A. Yes.                                                      2     happened prior to April of 2017.
    3 Q. And that is something that you reported to                3 A. Good.
    4     Ms. Kuehl; is that right?                                4 Q. BY MR. MANDELL: What do you recall Dr. Waugh doing
    5   A. Yes.                                                    5     here on this office visit?
    6   Q. She didn't perform an exam at this time to determine    6 A. She did an exam.
    7     if you were having pain; is that correct?                7 Q. What type of exam did she do?
    8   A. She would not have had to do that. Correct. I told      8 A. A vaginal exam.
    9     her there was pain.                                      9 Q. Can you describe to me what she did as far as the
   10   Q. Would I be correct that this is the first time that    10     vaginal exam?
   11     you reported the vaginal pain that you were having      11 A. No.
   12     since the 2009 excision?                                12 Q. It indicates there that she palpated inside your
   13   A. I don't know.                                          13     vagina. Does that help refresh your memory?
   14   Q. Would this be the first time that you saw a            14 A. No. It doesn't help.
   15     healthcare provider for vaginal or pelvic pain          15 Q. If I asked you where she palpated inside your
   16     following the 2009 excision?                            16     vagina, would you be able to give me a response?
   17   A. I don't know. Don't recall.                            17 A. I know at one point she pushed where it hurt very
   18   Q. Now let's go to the next record here on -- it's        18     much.
   19     actually on page 17, MDR17. This is August 23,          19 Q. Can you describe to me where she pushed?
   20     2018.                                                   20 A. Deep into my vaginal area.
   21         Are you there?                                      21 Q. Right or left side, center?
   22   A. Yes.                                                   22 A. Down low. I can't tell you anything else.
   23   Q. This is -- it says office visit with Lindsey Waugh,    23 Q. No more specifics than that?
   24     Dr. Waugh, right? Is that correct?                      24 A. No.
   25   A. I believe so. Yes.                                     25 Q. Did Dr. Waugh perform any other tests other than a


  Golkow Litigation Services                                                                  Page 17 (145 - 148)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 108 of 299 PageID #: 413
                                                    Becky R. Smith
                                                         Page 149                                                           Page 151
    1     vaginal exam?                                                1 Q. Now, on the second-to-the-last sentence, it says,
    2   A. I don't recall. I'm sorry.                                  2     "Does not use estrogen cream on a regular basis.
    3   Q. We're looking at page 17, right, Bates label 17?            3     Used estrogen for a while after mesh, not
    4   A. Yes.                                                        4     currently."
    5   Q. It says here under History of Present Illness, if we        5         Is that a true statement?
    6     go to the third paragraph, starting on the sentence          6   A. It's a true statement.
    7     that says sling, do you see that? "Sling is working          7   Q. Why did you stop using estrogen cream?
    8     great, no leaking"?                                          8   A. It wasn't -- I wasn't seeing a physician at this
    9   A. I don't.                                                    9     time for this. So estrogen is not supposed to be
   10   Q. We're on MDR17. Under History of Present Illness,          10     used on a regular basis.
   11     if we go to the third paragraph, second sentence.           11   Q. When it says was using estrogen for a while after
   12   A. Yes.                                                       12     mesh, not currently, can you tell me what period of
   13   Q. "Sling is working great, no leaking."                      13     time you were using it?
   14         Do you see that?                                        14         MS. SCARCELLO: Object to the question to the
   15   A. Uh-huh.                                                    15     extent it calls for testimony that could have been
   16   Q. Was that true at the time?                                 16     given in April of 2017 and direct you not to answer.
   17   A. Right. I was not incontinent. Absolutely.                  17         (Instruction not to answer.)
   18   Q. Then it says, "Sexually active with single male            18         MR. MANDELL: I'm not quite sure it calls for
   19     partner. But has decreased frequency of intercourse         19     that testimony. It depends what her answer is.
   20     due to pain."                                               20   Q. BY MR. MANDELL: Let me ask you this. This is --
   21         Is that a true statement?                               21     we're focusing on -- you had a visit in March of
   22   A. Absolutely.                                                22     2017 with nurse practitioner Nikki Kuehl where you
   23   Q. So you were having sex in August 23, 2018, correct?        23     said you were taking estrogen cream, and now we're
   24   A. I was sexually active to some degree.                      24     in August 23 of 2018, and it's saying you are not.
   25   Q. What frequency at this time were you having                25         I want to know what period of time you were

                                                           Page 150                                                            Page 152
    1     intercourse?                                                 1     taking it?
    2   A. Very infrequently.                                          2   A. I think what it should have said was if I had taken
    3   Q. Can you give me an estimate of how many times per           3     it. I really don't recall if I was using it at that
    4     week?                                                        4     time. It has to be prescribed to you. It's not an
    5   A. I could give you how many times per month, which is         5     over-the-counter.
    6     zero. How many times per quarter, maybe once.                6   Q. Understood.
    7     Maybe three or four times a year before this.                7   A. So I'm not sure.
    8   Q. So when it's reported here that you are sexually            8   Q. Do you know if you completed whatever prescription
    9     active, but the frequency is decreased, you are              9     prescribed from nurse practitioner Kuehl --
   10     referring to these quarterly attempts; is that              10     completed the course of treatment for estrogen
   11     correct?                                                    11     cream? Do you know that?
   12   A. Uh-huh. Yes.                                               12   A. I do know that. I did.
   13   Q. This is all self reported by you? Do you understand        13   Q. On page 18 -- again, I apologize for going into the
   14     that?                                                       14     personal nature of these things, but it's involved
   15   A. Yes.                                                       15     with the claim of the case. It says here, "Partner
   16   Q. Now, it says -- let's go down to -- well, I'll read        16     has history of genital herpes."
   17     this. On the next line it says, "Pain is during             17         Do you see that?
   18     deep penetration. Aching in nature. Pain worsens            18   A. Uh-huh.
   19     with different positions but is present all the             19   Q. It says, "Yes."
   20     time. Does not interfere with orgasm."                      20         Is that correct?
   21         Is that all a true statement?                           21   A. That's correct.
   22   A. Yes.                                                       22   Q. Has there been times where you did not have sexual
   23   Q. That's something I believe you testified to in your        23     activity because of your partner having an outbreak?
   24     last deposition. Do you recall that?                        24         MS. SCARCELLO: I will object to the form of
   25   A. No.                                                        25     the question to the extent that it is asking for

  Golkow Litigation Services                                                                   Page 18 (149 - 152)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 109 of 299 PageID #: 414
                                                  Becky R. Smith
                                                     Page 153                                                          Page 155
    1     events prior to April of 2017.                           1 A. No.
    2   Q. BY MR. MANDELL: Since April 2017, has there been        2 Q. It says here that he discussed meeting with -- it
    3     any times where you did not have sexual intercourse      3     says here, "Discussed meeting with Dr. Batalden to
    4     because of your husband having an outbreak?              4     consider mesh excision for pain reduction versus
    5   A. No.                                                     5     other options."
    6   Q. Would you have sexual intercourse with your husband     6        Do you see that under Plan?
    7     if he did have an outbreak at the time?                  7   A. Yes.
    8   A. No.                                                     8   Q. Do you know what other options Dr. Waugh was
    9   Q. How often does your husband have an outbreak of         9     referring to here?
   10     genital herpes, would you say?                          10   A. I don't recall.
   11   A. In the last 15 years, none.                            11   Q. Did you ever meet with Dr. Batalden?
   12   Q. Now, if we go to page 21, it says here under Plan --   12   A. No, I did not.
   13         Do you see that?                                    13   Q. Why not?
   14   A. Yes.                                                   14   A. Because I met with Dr. Denman.
   15   Q. It says, "Discussed prolapse with regards to           15   Q. So now you end up seeing another doctor, Dr. Denman,
   16     different compartments. Anterior prolapse continues     16     right? Is that correct?
   17     to be well supported."                                  17   A. Yes.
   18         Do you see that?                                    18   Q. The same symptoms we've been discussing about
   19   A. Yes.                                                   19     vaginal and pelvic pain and pain with sex, that's
   20   Q. You understand that your anterior prolapse was         20     what led you to see Dr. Denman; is that correct?
   21     something that Dr. Kim treated you for with the         21   A. Yes.
   22     Avaulta? Do you know that?                              22   Q. Why did you -- strike that.
   23   A. I couldn't have said that myself.                      23        Can you tell me everything you can recall about
   24   Q. Was it your understanding that that is what you were   24     the first time you visited Dr. Denman on August 29,
   25     treated for by Dr. Kim?                                 25     2018?

                                                     Page 154                                                          Page 156
    1 A. For the anterior prolapse?                                1 A. I was -- I went to see her. I told her I had
    2 Q. Yes.                                                      2     been -- she knew I had been referred from Dr. Waugh.
    3 A. Yes.                                                      3     We talked about what my symptoms were. I told her
    4 Q. It was still supporting your prolapse at this time;       4     that I was just taking a last stab to see if there
    5     is that correct?                                         5     was something that could be done about the pain so I
    6 A. I don't understand the question. I don't know where       6     didn't have to live with it for the rest of my life.
    7     we're at in the timeline here.                           7     As well as my sexual activity being, you know,
    8   Q. We're still in August of 2018. Dr. Waugh is saying      8     completely curtailed.
    9     that your anterior prolapse continues to be well         9         She said, well, let's have an exam. She
   10     supported. I'm just asking you do you agree with        10     examined me. Then we talked about what could be
   11     that statement?                                         11     done. I asked her if she thought it would be a good
   12   A. I trust her judgment.                                  12     option to have the surgery, have it removed, and
   13   Q. It says, "Posterior compartment to level of the        13     she -- from what I recall, I felt like she said that
   14     hymenal ring."                                          14     we could get -- we probably wouldn't be able to get
   15         Do you recall any discussion with Dr. Waugh         15     all the mesh, but we would be able to get the part
   16     about that?                                             16     that had sloughed off and become this -- the part
   17   A. No.                                                    17     that was very painful.
   18   Q. Now, it says -- if we go down to the next little       18         She drew a picture for me exactly what it
   19     line, it says -- we'll go to the second sentence        19     looked like, you know, and it accordions down.
   20     there. It says, "No evidence of mesh erosion on         20     That's the part she would try and take out.
   21     exam."                                                  21   Q. So if I heard you correctly, you made the initial
   22         Do you recall Dr. Waugh telling you that?           22     request for surgery, is that correct, as an option?
   23   A. Yes.                                                   23   A. No, no, no, no. I did not ask for surgery.
   24   Q. Did you mention at this time to Dr. Waugh that you     24   Q. Now, you said that Dr. Denman physically examined
   25     had a lawsuit pending regarding your mesh?              25     you. What did she do as far as a physical

  Golkow Litigation Services                                                              Page 19 (153 - 156)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 110 of 299 PageID #: 415
                                                   Becky R. Smith
                                                          Page 157                                                         Page 159
    1     examination?                                                1     held regarding likely surgery that she had, reason
    2   A. Well, it felt very similar to the one that Dr. Waugh       2     for scarring, likelihood of decreasing pain with
    3     did.                                                        3     mesh removal."
    4   Q. Did she palpate inside your vagina?                        4         Do you see that?
    5   A. Yes.                                                       5   A. Uh-huh.
    6   Q. Do you recall the specific area that she palpated?         6   Q. Then at the end of this paragraph it says,
    7   A. Yes, I do.                                                 7     "Discussed" -- last sentence says, "Discussed
    8   Q. Can you tell me that?                                      8     limited data guiding management; however, at this
    9   A. The same one that Dr. Waugh palpated, the same one         9     point she is interested in being more aggressive."
   10     that Dr. Kuehl did. There's just one spot that             10         Do you see that?
   11     hurts, and it's always the same place. She found           11   A. Yes.
   12     it.                                                        12   Q. Why did you want to be more aggressive?
   13   Q. Let's go to -- we're still on page MDR11, Bates           13   A. I'd been living in pain for too long, living without
   14     label 11. I want to read the History of Present            14     sex for too long. I'm not getting any younger.
   15     Illness. It says, "Becky is 59 years old, g6p6 with        15   Q. Did you, having a lawsuit, have anything to do with
   16     a history of a TVH for" -- I cannot pronounce              16     your desire to be more aggressive?
   17     this -- "menorrhagia and prolapse approximately nine       17   A. No, no, no.
   18     years ago, 2009."                                          18   Q. Did Dr. Denman provide you with any alternatives to
   19         Am I reading that correctly?                           19     the mesh removal surgery?
   20   A. Yes.                                                      20   A. Do nothing was one alternative. It wouldn't have
   21   Q. "At which time she had an anterior and posterior          21     resolved anything. I don't recall.
   22     repair for prolapse as well as an incontinence             22   Q. Do you recall if Dr. Denman suggested trying pain
   23     procedure."                                                23     medications first as an alternative?
   24         Do you see that?                                       24   A. I don't believe so.
   25   A. Yes.                                                      25   Q. What about physical therapy as an alternative?

                                                       Page 158                                                               Page 160
    1 Q. "She did have mesh placed. The entire procedure was          1 A. No.
    2     done vaginally. She did not have any issues                 2 Q. What about did she provide trigger point injections
    3     immediately post-op, voided well and did not need a         3     as an alternative?
    4     catheter."                                                  4 A. No.
    5         Do you see that?                                        5 Q. Did she say that you could do an estrogen regimen
    6   A. Yes.                                                       6     instead of surgery as an alternative?
    7   Q. This record says you had no issues immediately             7 A. No.
    8     post-op. That's true, right?                                8 Q. Anything that you recall other than what you told me
    9   A. I don't recall.                                            9     as an alternative to the mesh removal that
   10   Q. Then it says, "About a year after the procedure, she      10     Dr. Denman told you?
   11     did have vaginal bleeding and went back to OR for a        11 A. No.
   12     mesh revision."                                            12 Q. So it sounds like Dr. Denman didn't provide you with
   13         Do you see that?                                       13     any alternatives other than to do nothing or to
   14   A. Yes. I don't know what OR is.                             14     remove the mesh.
   15   Q. Operating room.                                           15        Is that correct?
   16   A. Perfect. Okay.                                            16        MS. SCARCELLO: Object to the form of the
   17   Q. So about a year after you went in for a mesh              17     question.
   18     revision. Is that also correct?                            18        You can answer.
   19   A. It was almost exactly a year. Yes.                        19 A. Can you repeat the question?
   20   Q. Then she goes on to say that after this she started       20 Q. BY MR. MANDELL: Dr. Denman provided you with no
   21     to have dyspareunia which has never resolved.              21     alternatives but to remove the mesh or do nothing;
   22         Is that correct?                                       22     is that correct?
   23   A. That's true. Yes.                                         23        MS. SCARCELLO: Same objection.
   24   Q. Now, going back to the page 11 where it talks about       24        You can answer.
   25     Plan, it says on No. 1, "Pain/Mesh - long discussion       25 A. I only remember the surgery one.


  Golkow Litigation Services                                                                      Page 20 (157 - 160)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 111 of 299 PageID #: 416
                                                            Becky R. Smith
                                                                 Page 161                                                               Page 163
    1 Q. BY MR. MANDELL: Okay. And what was Dr. Denman's                     1 A. She just asked me if I -- after the whole meeting
    2     initial recommendation after performing the exam on                2     was over, I was up, had my coat on, my purse,
    3     you?                                                               3     heading out the door, and she said, are you in --
    4 A. That it was very clear where the mesh was and that                  4     she said, are you in a lawsuit? She said, if you
    5     it was very painful there and removing it could                    5     are, we'll need to get forms filled out so that we
    6     possibly give me some relief.                                      6     can preserve -- they'll want this mesh preserved.
    7 Q. Did Dr. Denman provide you with any literature or                   7   Q. Any other discussion about the lawsuit with her?
    8     patient brochures?                                                 8   A. No. No.
    9 A. Not that I recall.                                                  9   Q. Now, looking at the History of Present Illness on
   10 Q. It does say here on page 11 that -- if you look                    10     page 11, MDR11, we're looking at the second line
   11     right above No. 2 under Plan, it says, "Handouts                  11     there, it says, "At which time she had an anterior
   12     regarding pelvic floor website provided for                       12     and posterior repair."
   13     additional resources for further information and                  13         Did you report to Dr. Denman that you had a
   14     support."                                                         14     posterior repair?
   15 A. I do remember that. Yes. I do remember that.                       15   A. I don't recall.
   16 Q. Did you review those?                                              16   Q. We discussed earlier that Dr. Kim did not perform a
   17 A. No.                                                                17     posterior repair on you. Do you recall that?
   18 Q. So she offers it to you, but you never looked at                   18   A. I recall our discussion.
   19     them, right?                                                      19   Q. But as far as your recollection, do you know one way
   20 A. I took them home, and then I immediately -- I think                20     or the other?
   21     I tried to look up one, and it was, like, forget it.              21   A. I don't understand the question.
   22     Oh, man.                                                          22   Q. You recall our discussion. Do you know if a
   23 Q. You indicated that she drew a picture for you,                     23     posterior repair was performed on you as you
   24     right?                                                            24     reported here to Dr. Denman?
   25 A. Yes.                                                               25         MS. SCARCELLO: Object to the form of the

                                                                 Page 162                                                               Page 164
    1 Q. Did she do any type of animation or videos?                         1     question. I think it assumes facts not in evidence.
    2 A. No.                                                                 2        You can answer.
    3 Q. Did she take any photographs?                                       3 A. I don't know that I said that.
    4 A. After the surgery.                                                  4 Q. BY MR. MANDELL: Now we're going to page 12. This
    5 Q. Did anyone tell you your condition would resolve if                 5     is -- first sentence there -- actually, first line
    6     you had your mesh removed?                                         6     there, it looks like it's the third sentence that
    7   A. No.                                                               7     starts with "she was on vaginal."
    8   Q. Do you know if your implanting physician Dr. Kim and              8        Do you see that?
    9     your explanting physician Dr. Denman coordinated,                  9 A. Yes.
   10     corresponded or communicated in any way about your                10 Q. "She was on vaginal estrogen around the time of her
   11     care?                                                             11     surgeries but not long term." Does that -- is that
   12   A. I have no idea.                                                  12     true?
   13   Q. Now, it says here on page 11 -- tell me if you can               13 A. I believe so.
   14     see this, "Reviewed" -- this is under Plan. It's                  14 Q. It says, "She has not had pelvic floor PT," which
   15     about three lines above the No. 2. It says,                       15     I'll say represents physical therapy.
   16     "Reviewed whether she's involved in lawsuit, she's                16        Was that true at the time?
   17     responsible for obtaining directions as to how/if                 17 A. That's true.
   18     the mesh is to be preserved as evidence from her                  18 Q. "She is not on pain medication."
   19     lawyers and to bring that with her to the hospital                19        Was that true as well?
   20     the DOS."                                                         20 A. Yes.
   21        Do you see that?                                               21 Q. It indicates further down here on page 12 under the
   22   A. Yes.                                                             22     Genitourinary Current Symptoms, second-to-last one
   23   Q. Why did you tell Dr. Denman you were in a lawsuit?               23     says, "Are you sexually active?" It says, "Yes."
   24   A. She asked me.                                                    24        Is that what you see there?
   25   Q. What did she ask you about the lawsuit?                          25 A. Yes.


  Golkow Litigation Services                                                                            Page 21 (161 - 164)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 112 of 299 PageID #: 417
                                                          Becky R. Smith
                                                             Page 165                                                     Page 167
    1 Q. Is it true that you were sexually active at this                1     on your own accord at any point?
    2     time?                                                          2   A. No. I used the prescriptions and stopped when they
    3 A. Yes.                                                            3     were done.
    4 Q. As far as frequency, would it be the same as what               4   Q. It's your understanding that you followed whatever
    5     you described to me in the last --                             5     doctors' instructions it was as far as using the
    6 A. Yes.                                                            6     estrogen cream to completeness?
    7 Q. I'll finish my statement.                                       7   A. Yes.
    8        -- the last record with Dr. Waugh; is that                  8   Q. It looks like the next step here was to schedule
    9     right?                                                         9     your explant procedure; is that right?
   10 A. Yes.                                                           10   A. I believe so.
   11 Q. On page 13 under Gynecologic History, the last one             11   Q. Did you ever seek a second opinion regarding whether
   12     there says, "Did you have any of the following?" It           12     an explant should be performed on you?
   13     says, "Severe tearing/cutting or episiotomy, forceps          13   A. I kind of felt like Dr. Denman was the second one
   14     delivery."                                                    14     since I'd already seen Dr. Waugh.
   15        Do you see that?                                           15   Q. Dr. Waugh never indicated an explant; is that
   16 A. I'm sorry. No. What page?                                      16     correct?
   17 Q. Page 13 under Gynecologic History, the last one.               17   A. I'm not sure what she indicated.
   18 A. Yes.                                                           18   Q. That's why I'm asking you, as far as the second
   19 Q. Do you recall what Dr. Denman had to say about that?           19     opinion for the explant, the removal of the mesh,
   20        MS. SCARCELLO: Object to the form of the                   20     did you see any other doctors for a second opinion?
   21     question.                                                     21   A. I did not.
   22        You can answer.                                            22   Q. Why not?
   23 A. No.                                                            23   A. Because I believed that Dr. Denman was actually the
   24 Q. BY MR. MANDELL: Do you recall having any discussion            24     second one because Lindsey Waugh had sent me to her
   25     with Dr. Denman about severe tearing, cutting or              25     because that's what she does. So I really believed

                                                        Page 166                                                             Page 168
    1     episiotomy or the forceps delivery?                            1     that that was -- it felt like my second one.
    2   A. No.                                                           2   Q. Now we'll go to MDR8. This is on October 26, 2018,
    3   Q. Dr. Denman put in her notes something called                  3     and this is -- it looks like your pre-op
    4     banding. Do you know what that is?                             4     appointment.
    5   A. No.                                                           5         Does that look correct to you?
    6   Q. I take it you don't recall any discussion about               6   A. It sounds right.
    7     that?                                                          7   Q. This is again with Dr. Denman, correct?
    8   A. I'd have to know what banding was to answer that.             8   A. Yes.
    9   Q. Do you recall her using that word with you?                   9   Q. It says here under History of Present Illness -- do
   10   A. No.                                                          10     you see that section?
   11   Q. Now, it looks like on page 15 under Patient                  11   A. Yes.
   12     Counseling it says, "Please start the estrogen                12   Q. Second sentence starts with, "She has a history of
   13     cream." It looks like she prescribes you estrogen             13     an anterior mesh placed for prolapse that has
   14     cream to start on.                                            14     subsequently caused her a great deal of pain."
   15         Is that right?                                            15         Do you see that?
   16   A. Yes.                                                         16   A. Yes.
   17   Q. It says here, "In postmenopausal women, local                17   Q. Did I read that correctly?
   18     estrogen use has been shown to improve tissue                 18   A. Yes.
   19     quality and decrease discomfort."                             19   Q. Did you tell Dr. Denman that you had a great deal of
   20         Do you see that?                                          20     pain?
   21   A. Yes.                                                         21   A. Yes. Over a period of time I would say the dull
   22   Q. Was that something you were also aware about from            22     pain leads to a great deal of pain.
   23     past providers like Ms. Kuehl and Dr. Kim?                    23   Q. Then the next sentence says, "She has tried to
   24   A. Yes.                                                         24     manage this. However, it is not improving and she
   25   Q. From 2017 to currently, did you stop taking estrogen         25     would like the mesh removed to allow for increased

  Golkow Litigation Services                                                                    Page 22 (165 - 168)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 113 of 299 PageID #: 418
                                                 Becky R. Smith
                                                       Page 169                                                          Page 171
    1     vaginal mobility and the potential for improvement       1 Q. Did she discuss with you that your incontinence or
    2     with physical therapy."                                  2     cystocele or organ prolapse could recur?
    3         Did I read that correctly?                           3 A. No.
    4   A. "For increased vaginal mobility." Obviously you         4 Q. Did she discuss with you that you could have -- one
    5     read it correctly.                                       5     of the risks would be further pelvic and vaginal
    6   Q. Did you tell Dr. Denman that you tried to manage        6     pain?
    7     this pain that you -- strike that.                       7   A. I don't recall.
    8         It indicates here that you had tried to manage       8   Q. Did she discuss that one of the risks of the surgery
    9     this pain. Is that something you told Dr. Denman?        9     was pain with intercourse?
   10   A. Absolutely.                                            10   A. No. I don't recall.
   11   Q. So that was true, correct?                             11   Q. Did she discuss that one of the risks of surgery was
   12   A. Yes.                                                   12     vaginal scarring?
   13   Q. How did you try to manage the pain?                    13   A. I don't recall.
   14   A. Through eating well, trying to exercise, trying not    14   Q. Did she discuss that one of the risks of the surgery
   15     to think about it.                                      15     was failure of the surgery?
   16   Q. When you say trying to exercise, what types of         16   A. Yes.
   17     exercise did you do to manage the pain?                 17   Q. So you recall that, but you don't recall if she
   18   A. I tried yoga. I tried Zumba. I've tried just           18     discussed any of the other items I mentioned?
   19     stretching. All kinds of things. Walking. Mostly        19   A. Those seem very specific, and I guess the failure
   20     walking because that's really all I can manage.         20     adds up to all of those.
   21   Q. When were you trying these things to manage the        21   Q. Do you recall her discussing any other risks that --
   22     pain? I presume it was sometime between when you        22   A. No, I don't.
   23     had your revision to when you saw Dr. Denman?           23   Q. It's true that any questions you had at the time
   24   A. Since the revision I've had issues with the pain.      24     were answered?
   25   Q. But you mention that you tried to manage it with       25   A. Yes.

                                                     Page 170                                                            Page 172
    1     Zumba, yoga, eating well, right? Did I say that          1 Q. And you understood the risks that Dr. Denman told
    2     correctly?                                               2     you and consented to the surgery; is that correct?
    3   A. Yes.                                                    3 A. Yes.
    4   Q. What was the result of trying to manage it with         4 Q. Would you defer to Dr. Denman as to what she warned
    5     those activities?                                        5     you about as far as the risks of this procedure?
    6   A. It didn't work. The pain was still there during         6 A. Can you --
    7     sex, just a constant friend that hung out with me.       7 Q. Yes. I'll try to say it in more concise terms.
    8   Q. Now, it says here under Plan, "PARQ," P-A-R-Q, held     8         Would you defer to what Dr. Denman says as far
    9     with patient. All risk and benefits discussed and        9     as what she warned you about the risks of this
   10     all questions answered."                                10     procedure?
   11         Do you see that?                                    11   A. Yes.
   12   A. Yes, I do.                                             12   Q. Now, do you know how long your discussion with
   13   Q. I'll represent to you that PARQ indicates the          13     Dr. Denman lasted?
   14     provider has explained the procedures, which stands     14   A. No, I don't.
   15     for P, viable alternatives for A, material risks for    15   Q. Prior to surgery, did you do any research of your
   16     R, and has asked if the patient has questions for Q.    16     own on the course of treatment that Dr. Denman
   17   A. Okay.                                                  17     outlined?
   18   Q. Is it true that Dr. Denman held this conference with   18   A. Not that I recall.
   19     you on 10-26-2018?                                      19   Q. Again here on page -- under Plan, the last sentence
   20   A. Yes, it is.                                            20     there says -- this is page 8, Bates labeled 8, "She
   21   Q. What risks and benefits were discussed?                21     will bring whatever documents and travel container
   22   A. One of the risks I remember was that my bladder        22     is required by her layer' -- I think she meant to
   23     could be punctured, which would be an issue but         23     say lawyer -- "for the mesh lawsuit she is currently
   24     could be fixed. The benefit would be that the pain      24     in."
   25     may be reduced.                                         25         Do you see that?

  Golkow Litigation Services                                                               Page 23 (169 - 172)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 114 of 299 PageID #: 419
                                                               Becky R. Smith
                                                                Page 173                                                      Page 175
    1 A. Uh-huh.                                                            1     on you, right?
    2        MS. SCARCELLO: Is that a "yes"?                                2   A. Yes.
    3 A. Yes.                                                               3   Q. As indicated on this consent form, you were aware
    4 Q. BY MR. MANDELL: What discussion did you have with                  4     that there was no guarantee that the surgery would
    5     Dr. Denman at this appointment regarding your                     5     resolve your issues of pelvic or vaginal pain or
    6     lawsuit?                                                          6     pain with intercourse; is that correct?
    7 A. It's the same point, isn't it?                                     7   A. Yes.
    8 Q. This is actually October 26.                                       8   Q. Now, tell me about your explant procedure. Do you
    9 A. I do recall. The surgery had to be done at a                       9     know -- this occurred on November 16, 2018?
   10     different hospital because of my insurance. She                  10   A. Yes.
   11     only does that one day a month. So that was going                11   Q. Do you know what specifically Dr. Denman did?
   12     to be a problem with -- she felt like it could be a              12   A. I believe she extracted five pieces of the mesh.
   13     problem with the lab and collecting the specimen, so             13     She showed me a picture of them because I asked her
   14     she suggested that I bring the document or the                   14     to. She said that they came very close to the
   15     container, whatever it's going to be in. It did not              15     bladder, but she left pieces in that she couldn't
   16     work out like that, but that's -- she felt like it               16     retrieve.
   17     wouldn't get lost.                                               17   Q. Did Dr. Denman ever explain to you that she was
   18 Q. As far as these documents that she's mentioning, can              18     going to leave in certain mesh that wasn't causing
   19     you tell me -- can you describe to me what these                 19     you any issues and remove the ones that she believed
   20     documents were?                                                  20     were causing you issues?
   21 A. She didn't know what I would need. She just said --               21   A. No.
   22     I don't know what it ended up to be because I                    22   Q. Did Dr. Denman ever tell you she was removing mesh
   23     wasn't -- didn't have them.                                      23     from the Avaulta product versus the Align product?
   24 Q. Did you ever bring her documents from your lawyers?               24   A. No.
   25 A. Absolutely not.                                                   25   Q. To your understanding, do you still have mesh in

                                                                Page 174                                                         Page 176
    1 Q. Were your lawyers present for any appointments with                1     you?
    2     Dr. Denman?                                                       2   A. I believe so.
    3   A. No.                                                              3   Q. Do you know what mesh it is, whether the Avaulta or
    4   Q. Now, you signed an informed consent form for the                 4     the Align?
    5     surgery, right?                                                   5   A. I'm sorry. No.
    6   A. Yes.                                                             6   Q. Do you know what happened with the mesh that
    7   Q. I'll just introduce this as an exhibit real quick.               7     Dr. Denman took out?
    8     This will be Exhibit 5.                                           8   A. It was collected and I believe provided to my
    9         (Marked Deposition Exhibit No. 5.)                            9     lawyers.
   10   Q. BY MR. MANDELL: I want to confirm that's your                   10   Q. Did Dr. Denman or any healthcare provider have
   11     signature on this page?                                          11     anything to say about the mesh that was removed?
   12   A. Yes.                                                            12   A. No.
   13   Q. It says here that the -- you'll see on this document            13   Q. Let's talk about your recovery from the explant
   14     it says, "The procedures, benefits, material risks               14     procedure. Did you speak to Dr. Denman immediately
   15     and reasonable alternatives were explained to me.                15     following the explant?
   16     All of the questions about the procedures, benefits,             16   A. Yes.
   17     material risks and reasonable alternatives were                  17   Q. What did -- what was that conversation?
   18     answered to my satisfaction."                                    18   A. She told me that she got five pieces. She showed
   19         Do you see that part?                                        19     them to me on her phone because that's what I asked
   20   A. Yes.                                                            20     her to do. She said there was still pieces in. She
   21   Q. Again, as we discussed, Dr. Denman went over the                21     didn't -- she explained that my bladder was still
   22     risks as noted here as well, and you consented,                  22     intact and that the surgery went well.
   23     right?                                                           23   Q. So no complications; is that correct?
   24   A. Yes.                                                            24   A. Not as far as I know.
   25   Q. So you gave permission for this procedure to be done            25   Q. You were given discharge instructions, right?

  Golkow Litigation Services                                                                       Page 24 (173 - 176)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 115 of 299 PageID #: 420
                                                  Becky R. Smith
                                                      Page 177                                                         Page 179
    1 A. Yes.                                                      1     MDR Bates label 30, this is January 2, 2019, so this
    2 Q. Did you follow those instructions?                        2     is about a month after your last -- the last visit
    3 A. Yes.                                                      3     we were just talking about.
    4 Q. Now I want to go to your post-op appointments with        4   A. Okay.
    5     Dr. Denman, which will be page MDR Bates label 32.       5   Q. You'll see here it's January 2, 2019, office visit,
    6 A. It's a lot of pages.                                      6     second post-op visit, correct?
    7 Q. Here it says it's December 3, 2018, office first,         7   A. Okay.
    8     first post-op visit.                                     8   Q. That's with Dr. Denman as well, right?
    9         Do you see that?                                     9   A. Yes.
   10   A. Yes.                                                   10   Q. It says here under No. 1, "Pain controlled: Yes."
   11   Q. I'm correct in saying this is your first post-op       11         Do you see that?
   12     visit with Dr. Denman?                                  12   A. Yes.
   13   A. Uh-huh. It's like a week after, I believe.             13   Q. Then under No. 4 it says, "Problems with voiding:
   14   Q. Under the Comments, do you see this section under      14     No."
   15     No. 6, Comments?                                        15         Do you see that?
   16   A. Yes.                                                   16   A. Yes.
   17   Q. It says, "No urinary incontinence, minimal pain,       17   Q. "Problems with leaking urine: No."
   18     having vaginal drainage."                               18         Do you see that?
   19   A. Yes.                                                   19   A. Yes.
   20   Q. Did I read that correctly?                             20   Q. Just focusing on those last two that I said, you
   21   A. Uh-huh. Yes.                                           21     were not having any stress urinary incontinence
   22   Q. That's true?                                           22     issues, right?
   23   A. Can I add a little addendum to that?                   23   A. No.
   24   Q. Whatever you'd like.                                   24   Q. You currently don't have any stress urinary
   25   A. Later I found out that the medication -- the numbing   25     incontinence issues, right?

                                                      Page 178                                                       Page 180
    1     medication they give you is pretty strong because a      1 A. No, I don't.
    2     week after then the pain returned.                       2 Q. That's been cured since 2008 when you had the
    3   Q. What was this numbing medication? Do you know the       3     implant?
    4     name of it?                                              4 A. Yes.
    5   A. No. It's the surgery medication. I have no idea.        5 Q. The cystocele that you had the Avaulta for, that
    6   Q. This was --                                             6     remains resolved since the 2008 implant as well,
    7   A. On the 16th.                                            7     right?
    8   Q. This post-op is about two weeks after your surgery,     8   A. Okay. I don't know what you are talking about. Go
    9     maybe even a little more, actually, three weeks.         9     ahead.
   10   A. Uh-huh.                                                10   Q. If you don't know, I don't want you to guess.
   11   Q. You wouldn't have been on numbing medication still     11         As far as -- here it says, "Pain controlled:
   12     then, would you?                                        12     Yes." I don't see any comments here about having
   13   A. I don't think so, but I'm telling you the pain         13     any additional pain.
   14     increased after this visit. You'll probably see it      14   A. It also says there's no vaginal bleeding, and that
   15     on another one.                                         15     is -- you know, there's -- that has started or was
   16   Q. Let's go to page 33. This is still the same visit.     16     after that because I still have it.
   17     Under Exam it says, "Other." It says, "Nontender to     17   Q. I think -- you can correct me if I'm wrong, but it
   18     palpation."                                             18     says on the next page, "Plan: Okay for intercourse
   19         Do you see that?                                    19     after two weeks." At this point you had not had
   20   A. Yes.                                                   20     intercourse.
   21   Q. Do you know what it is to palpate?                     21   A. Okay.
   22   A. Yes.                                                   22   Q. So the vaginal bleeding, that's a correct statement
   23   Q. Was that true that it was nontender at that time?      23     that you have no vaginal bleeding?
   24   A. I trust that her notes are correct.                    24   A. Okay. Great.
   25   Q. Now your next visit I have, which is going to be on    25   Q. It's also a correct statement that your pain was

  Golkow Litigation Services                                                              Page 25 (177 - 180)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 116 of 299 PageID #: 421
                                                   Becky R. Smith
                                                       Page 181                                                      Page 183
    1     controlled as stated here, right, at this time?          1 A. Yes. That's what it looks like. I don't recall no
    2   A. I believe so.                                           2     pain. I think there was much less pain than what
    3   Q. Again, Dr. Denman examines you. If you go to            3     I -- I kind of expected it to be no pain.
    4     page 31, it says, "Vaginal exam: Nontender,              4   Q. But you indeed even requested follow-up to see if
    5     discharge c/w postoperative change" -- "consistent       5     you can go on a two-month trip at this point?
    6     with postoperative changes."                             6   A. Absolutely.
    7         Do you see that under Exam?                          7   Q. So you were feeling better, right?
    8   A. There. Thank you.                                       8   A. I wanted to feel better.
    9   Q. Did I read that correctly?                              9   Q. Then it says you were okay for intercourse after two
   10   A. Yes.                                                   10     weeks. After these two weeks, is that when you
   11   Q. What did she -- as far as this vaginal exam, what      11     believe you first attempted that?
   12     did she do?                                             12   A. I don't know where we're at here. How long is this
   13   A. I don't -- she did a vaginal exam, looked inside,      13     after the surgery?
   14     touched. You know, she could see there was a part       14   Q. This is two months after. That would be, like you
   15     that wasn't healing, this tissue.                       15     said, I think ten weeks after surgery.
   16   Q. It says -- it looks like here under Instructions on    16   A. So this is -- so it was two weeks after we started
   17     the same page there's an instruction to continue        17     our trip. That would be, like, the middle of
   18     your use of estrogen; is that correct?                  18     January.
   19   A. Yes.                                                   19   Q. That's when you first attempted to have --
   20   Q. Did you do that?                                       20   A. I'm just trying to make sure I have this.
   21   A. Yes, I did.                                            21   Q. This trip that you went on, who went on this trip to
   22   Q. It also indicates here under Plan on Bates label 31    22     Texas with you?
   23     that follow-up is needed as she is going on a           23   A. My husband and I and our dog. We have a truck, and
   24     two-month trip.                                         24     we have a travel trailer.
   25   A. Yes.                                                   25   Q. Did you guys take any photos on this trip?

                                                       Page 182                                                      Page 184
    1 Q. Did you go on this two-month trip?                        1 A. No. We were bird watching.
    2 A. Yes, I did.                                               2 Q. Have you taken any other vacations since your 2018
    3 Q. Where did you go to?                                      3     explant?
    4 A. I drove to Texas.                                         4 A. We -- yes. We drove to -- we went camping again.
    5 Q. What did you do during this trip?                         5     We went travel trailering to Burns, Oregon, Malheur
    6 A. Camped, bird watched, sat in the car a lot.               6     Wildlife Refuge.
    7 Q. What sort of camping activities did you do?               7   Q. Was that for bird watching as well?
    8 A. Bird watching, tried to hike. Didn't work that            8   A. It is.
    9     well.                                             9          Q. Are you a big fan of bird watching?
   10   Q. What year was this?                             10          A. It's a way to get outside. I can't do a whole lot,
   11   A. Just this year.                                 11            but I can watch birds.
   12   Q. Do you know what month?                         12          Q. Did you do any hiking on this trip?
   13   A. January, February.                              13          A. Not at all.
   14        MS. SCARCELLO: Can we take a break?           14          Q. But you did attempt to do some hiking on your Texas
   15        MR. MANDELL: Yes. Let's take a break.         15            trip; is that correct?
   16        (Recess.)                                     16          A. But was unable to.
   17   Q. BY MR. MANDELL: We're back on the record. We're 17          Q. What was the reason why you were unable to?
   18     discussing this two-month follow-up after your   18          A. I didn't have the energy. It hurt. The pain was
   19     explant procedure, right?                        19            just too much.
   20   A. Yes.                                            20          Q. When you say it hurt, can you tell me where?
   21   Q. There's no indication here about you having any 21          A. My vaginal area hurt.
   22     pain; is that correct?                           22          Q. Pelvic area?
   23   A. During the two months?                          23          A. Pelvic.
   24   Q. At this two-month follow-up, you did not report 24          Q. Can you be more precise as to where in the pelvic
   25     having any pain; is that correct?                25            area?

  Golkow Litigation Services                                                              Page 26 (181 - 184)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 117 of 299 PageID #: 422
                                                 Becky R. Smith
                                                     Page 185                                                       Page 187
    1 A. The same place it always hurt.                            1 Q. Did Dr. Denman say anything about -- in your last
    2 Q. When you say the same place it always hurt, are you       2     visit in June, did you discuss with Dr. Denman the
    3     referring since the 2008 surgery place?                  3     dull vaginal pain that you claim you still have and
    4   A. Yes. Well, not since the 2008. It didn't hurt           4     your pain with intercourse?
    5     until way after that, until after the revision.          5   A. Yes.
    6   Q. When was the last time you saw Dr. Denman? Was          6   Q. What did Dr. Denman have to say about those two
    7     it --                                                    7     things?
    8   A. It was June 1.                                          8   A. She said we'll have to wait until it's healed up to
    9   Q. So you did have another visit after this January --     9     see if that is part of the issue or what we can do
   10   A. Uh-huh.                                                10     next.
   11   Q. Let me ask you this. What did Dr. Denman tell you      11   Q. Do you have -- do you currently have any doctor
   12     about your recovery from the explant procedure at       12     appointments scheduled?
   13     this appointment in January 2019? Do you recall?        13   A. No.
   14   A. She -- I recall that I wasn't healed yet.              14   Q. Other than this surgery that you told me Dr. Denman
   15   Q. Was her -- then the next time you saw her was          15     brought up regarding the vaginal wall that hasn't
   16     June --                                                 16     healed yet, have you been recommended any other
   17   A. June 1.                                                17     future surgery?
   18   Q. -- 2019. What did you see her for then?                18   A. No.
   19   A. Because I was bleeding still and wanted to know what   19   Q. You would agree with me, though, that since your
   20     that was all about.                                     20     explant your injuries of pelvic pain and vaginal
   21   Q. What did Dr. Denman tell you at this visit?            21     pain as well as pain with sex have improved to some
   22   A. I still wasn't healed. I had an area in my vaginal     22     level, correct?
   23     wall that is not healed which -- so she says that       23   A. At some level.
   24     could be causing the pain. She gave me some             24   Q. In your last deposition you covered -- we covered
   25     medicine, put some medicine in. Then she said I may     25     the hobbies and activities you could no longer do

                                                     Page 186                                                          Page 188
    1     have to have another surgery.                            1     following the mesh implant. To repeat those, those
    2   Q. The vaginal wall not healed that you are talking to     2     were yoga, Zumba, aerobics, long hiking and
    3     me about, did she tell you when she thinks that          3     kayaking.
    4     would heal?                                              4         Do you recall saying that?
    5          Let me strike that question?                        5   A. I probably said that.
    6          Did Dr. Denman say that your vaginal wall that      6   Q. Did that remain true from the time of your
    7     hasn't healed yet, will eventually heal?                 7     deposition in 2017 to your explant in 2018?
    8   A. She's hoping it will. But if not, she gave me an        8   A. Yes.
    9     alternative what we would do.                            9   Q. Were there any additional activities that you could
   10   Q. What was that alternative?                             10     no longer do in that time frame?
   11   A. To do surgery to take the piece out that is not        11   A. Not that I can think of.
   12     healing, I assume somehow scar that over so that        12   Q. Since your explant, have you attempted to do any of
   13     it's -- so it's not bleeding anymore. I don't know.     13     these activities? I know we discussed the hiking.
   14   Q. The bleeding issue, that's related to when you have    14   A. Yes.
   15     sex; is that correct?                                   15   Q. What else have you attempted?
   16   A. Yes. But I have breakout bleeding as well. Like I      16   A. I tried bike riding. I tried the hiking. Kayaking
   17     said, it's from this part that's not healed.            17     I don't do anymore just because I'm worried about --
   18   Q. Can you tell me location-wise where this part is       18     you know, I'm just worried. You know, I'm scared to
   19     that's not healed?                                      19     do things. I did yoga at home off of my computer,
   20   A. I haven't reached it. I'm sorry.                       20     you know, following somebody. Those are the ones I
   21   Q. Did Dr. Denman provide you with a prognosis?           21     haven't been successful with that I've attempted.
   22   A. I'm not sure what you are asking.                      22   Q. So my understanding is you've attempted all these,
   23   Q. What did Dr. Denman -- does Dr. Denman say anything    23     but they still for you were not something that you
   24     about how your future looks?                            24     continue doing?
   25   A. She said that my vaginal tissues look great.           25   A. Right. Either it was painful or it just was I

  Golkow Litigation Services                                                              Page 27 (185 - 188)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 118 of 299 PageID #: 423
                                                    Becky R. Smith
                                                           Page 189                                                      Page 191
    1     couldn't keep it up, too tiring.                             1 A. Yes.
    2   Q. Any of these activities -- did you not do any of            2        MS. SCARCELLO: Object to the form of the
    3     these activities due to any of your other conditions         3     question. It was -- could have been asked in 2017
    4     such as your carpal tunnel syndrome or depression?           4     and direct you not to answer.
    5   A. They were not the reasons.                                  5        (Instruction not to answer.)
    6   Q. Has any healthcare provider said you cannot perform         6   Q. BY MR. MANDELL: You already answered as well,
    7     these activities of yoga, kayaking, riding a bike,           7     though.
    8     long hikes?                                                  8        Do you have any type of contract with Bard?
    9   A. No.                                                         9   A. No.
   10   Q. Has any healthcare provider told you to limit those        10   Q. Since 2017, have you posted anything related to this
   11     activities that I just mentioned?                           11     lawsuit, the mesh or Bard on any social media
   12   A. No.                                                        12     platform?
   13   Q. Are there any additional activities or household           13   A. No.
   14     chores you cannot perform since you had the explant?        14   Q. Do you recall ever at any point reading any warranty
   15   A. Well, there's a lot of things I don't do because of        15     language related to mesh implanted in you in 2008?
   16     that. I don't mow the lawn. I don't chop wood.              16   A. No.
   17     When we go camping, I don't do any of the physical          17   Q. Other than your lawyers with whom you've discussed
   18     activity. I don't set up the trailer. I don't               18     this lawsuit, and we'll focus on the time from 2017
   19     break it down. I do basically the cooking. That's           19     to now, has anyone other than them told you that
   20     all.                                                        20     Bard did anything wrong?
   21   Q. Did you do those things from 2017 to 2018?                 21   A. No.
   22   A. No. Before that I did.                                     22   Q. Has anyone other than your attorneys told you that
   23   Q. Just so I understand your current condition with sex       23     Bard was negligent?
   24     just a little better, the pain with sex, can you            24   A. No.
   25     give me currently your best description of how it           25   Q. Has anyone other than your attorneys told you that

                                                        Page 190                                                           Page 192
    1     feels and where it's located?                                1     Bard, Avaulta or Align devices implanted into you
    2   A. It's already written in here.                               2     were defective?
    3   Q. So it's remained the same?                                  3   A. No.
    4   A. It's the same.                                              4   Q. Has anyone other than your attorneys told you that
    5   Q. As your testimony from 2017?                                5     Bard did not give adequate warnings to your
    6   A. Yes.                                                        6     physicians?
    7   Q. And I believe you testified to this before, but I'm         7   A. No.
    8     asking you again. It has diminished in its pain              8   Q. Has anyone other than your attorneys ever told you
    9     level, though; is that correct?                              9     that Bard did not give adequate instructions to your
   10   A. It has. But it's increased in bleeding.                    10     physicians?
   11   Q. So the -- can you give me a scale on one to ten to         11   A. (Shakes head.)
   12     where the pain level is now after the explant when          12   Q. That was a "no"?
   13     you have sex?                                               13   A. I'm sorry. No.
   14   A. Six, seven.                                                14   Q. Have you shared with me now all of your complaints
   15   Q. Where was it just before the explant, so from 2017         15     about Bard's Align and Avaulta products since 2017
   16     to 2018?                                                    16     to the present?
   17   A. Eight or nine.                                             17   A. I believe so.
   18   Q. We're almost done here. Have you ever received any         18   Q. All right. Thank you for your time, Ms. Smith.
   19     information directly from Bard regarding the Align          19         MS. SCARCELLO: I have a few follow-ups.
   20     or Avaulta?                                                 20
   21   A. No.                                                        21                 EXAMINATION
   22   Q. When you had your implant for those products, you          22 BY MS. SCARCELLO:
   23     relied on the information -- when you had those             23 Q. Earlier today you testified that when deciding to
   24     products implanted in you, did you rely entirely on         24     start you on Wellbutrin that Nikki Kuehl considered
   25     the information that Dr. Kim gave you?                      25     your ability to be physically active.

  Golkow Litigation Services                                                                  Page 28 (189 - 192)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 119 of 299 PageID #: 424
                                                          Becky R. Smith
                                                              Page 193                                                               Page 195
    1       Do you recall that?                                           1     It's our position they are. I'll direct her not to
    2 A. Yes.                                                             2     answer anything previous to 2017. Her ability to be
    3 Q. And your ability to be active is substantially                   3     intimate with her husband -- he has brought a loss
    4    diminished due to your pelvic pain, correct?                     4     of consortium claim, so I believe that the emotional
    5 A. Yes.                                                             5     injuries in this case have been pled and discussed
    6       MR. MANDELL: Objection; leading.                              6     in the discovery prior to the April 2017 deposition.
    7 Q. BY MS. SCARCELLO: Walking is your primary source of              7        MR. MANDELL: I'm going to respectfully
    8    exercise, right?                                                 8     disagree. If we aren't able to ask some of these
    9       MR. MANDELL: Same objection.                                  9     questions, we may have to keep this deposition open.
   10 A. Yes.                                                            10     I'll let you decide if you want to do that. I will
   11 Q. BY MS. SCARCELLO: Has your diminished capacity for              11     try to frame some of these questions as best I can
   12    physical activity due to pelvic pain caused you to              12     from the 2017 time frame.
   13    experience feelings of sadness?                                 13        MS. SCARCELLO: To be clear, my line of
   14       MR. MANDELL: Same objection.                                 14     questioning was related to the Wellbutrin
   15 A. Yes.                                                            15     prescription specifically, which happened in -- she
   16 Q. BY MS. SCARCELLO: Does it make you feel despondent? 16                 said she's been on that for about a year, so
   17 A. Yes.                                                            17     probably sometime in 2018. That's what my questions
   18       MR. MANDELL: Same objection.                                 18     were directed to.
   19 Q. BY MS. SCARCELLO: Does the constant pain cause you              19 Q. BY MR. MANDELL: Your Wellbutrin prescription, that
   20    to feel fatigued at times?                                      20     was for depression, right?
   21 A. Yes.                                                            21 A. Yes.
   22       MR. MANDELL: Same objections.                                22 Q. You went to Nikki Kuehl for that prescription,
   23 Q. BY MS. SCARCELLO: Is it fair to say that the pelvic             23     correct?
   24    pain you experience with physical activity and your             24 A. Yes.
   25    resulting inactivity has actually contributed to                25 Q. The reason was because your prior prescription of

                                                              Page 194                                                       Page 196
    1    your depressive symptoms?                                        1     Lexapro was not fully treating your depression at
    2       MR. MANDELL: Same objection.                                  2     the time; is that right?
    3 A. Absolutely.                                                      3   A. The reason I went to her is because I was still
    4       MS. SCARCELLO: Nothing further.                               4     feeling -- actually feeling very unwell in my
    5       MR. MANDELL: I'll have some follow-ups on that.               5     depression. I couldn't exercise, which is -- the
    6                                                                     6     year before when we discussed it, that was the
    7              FURTHER EXAMINATION                                    7     biggest thing I could do for my depression. We
    8 BY MR. MANDELL:                                                     8     talked about another option, which would be to use a
    9 Q. Ms. Smith, you were diagnosed with depression prior              9     different medication.
   10    to your implant, correct?                                       10        Since a whole year had passed, I was still very
   11 A. Yes.                                                            11     unable to do the exercise, which was contributing
   12 Q. That's something you've been dealing with for quite             12     and I believe contributes to my depression. So the
   13    a long time, correct?                                           13     Wellbutrin was added because I couldn't exercise
   14       MS. SCARCELLO: I'll object to the form of the                14     adequately.
   15    question to the extent that it calls for testimony              15   Q. Has any physician ever told you that your increase
   16    previous to 2017 and direct her not to answer.                  16     in depression was related to your mesh?
   17       (Instruction not to answer.)                                 17   A. No.
   18 Q. BY MR. MANDELL: Are you claiming that the mesh is               18   Q. From 2017 until before you had this Wellbutrin
   19    related in any way to your depression?                          19     prescription, you were suffering from depression on
   20 A. Yes.                                                            20     a daily basis; is that right?
   21       MR. MANDELL: If she's going to claim that,                   21   A. That's how it works. Yes.
   22    then it's open. This is a new injury that's changed             22   Q. Have you sought treatment from anyone else other
   23    since her last testimony.                                       23     than nurse practitioner Kuehl for depression since
   24       MS. SCARCELLO: I think the emotional injuries                24     2017?
   25    are documented in here with respect to the -- okay.             25   A. No.

  Golkow Litigation Services                                                                        Page 29 (193 - 196)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 120 of 299 PageID #: 425
                                                  Becky R. Smith
                                                      Page 197                                                      Page 199
    1 Q. One of the records that we discussed earlier, and I       1 Q. Sorry for cutting you off.
    2     can bring it up if necessary, mentioned your husband     2         Since you've been prescribed the Wellbutrin,
    3     had a pulmonary embolism.                                3     you notice an improvement in your depression, is
    4         Do you recall that?                                  4     that correct, your symptoms?
    5   A. I recall his pulmonary embolism. Absolutely.            5   A. Uh-huh.
    6   Q. That record indicated that it was giving you a lot      6   Q. Is that a "yes"?
    7     of stress at the time.                                   7   A. Yes.
    8         Does that sound accurate?                            8   Q. Do you have any -- is there any future decision to
    9   A. Yes. It's my husband.                                   9     go to a doctor for additional treatment of
   10   Q. So this could have contributed to your depression at   10     depression at this point?
   11     the time as well, correct?                              11   A. It's just -- every time I go for my well woman exam,
   12   A. I don't know.                                          12     it's part of the discussion.
   13   Q. So you don't know what exactly could have              13   Q. Basically since --
   14     contributed to your depression when you were            14   A. August.
   15     prescribed Wellbutrin in 2018; is that right?           15   Q. -- August of 2018 there's been nothing to complain
   16   A. I know I was prescribed Wellbutrin as an alternative   16     about further as far as the depression; is that
   17     for my inactivity.                                      17     right?
   18   Q. You don't know what other causes -- let me strike      18   A. Correct.
   19     that.                                                   19   Q. I think that's all I have. Thank you.
   20         Were you told by any healthcare provider of any     20         MS. SCARCELLO: I don't have any more
   21     specific causes other than -- strike that.              21     questions. Let's go off the record.
   22         Did nurse practitioner Kuehl say she was --         22         MR. MANDELL: Off the record.
   23     specifically say she was prescribing the Wellbutrin     23         (Discussion off the record.)
   24     due to your inactivity?                                 24         MR. MANDELL: Ms. Smith has decided to waive
   25   A. It's the impression I got.                             25     reviewing the record and making any changes. Thank

                                                      Page 198                                                      Page 200
    1 Q. Did nurse practitioner Kuehl tell you what was the        1     you.
    2     cause for why you needed Wellbutrin?                     2        (DEPOSITION ADJOURNED at 4:52 p.m.)
    3   A. Because my original medication wasn't working well      3               * * *
    4     enough.                                                  4
    5   Q. If I get this straight, the only discussion that was    5
    6     discussed was that your prior medicine wasn't            6
    7     working well enough, but there was no discussion as      7
    8     to why it wasn't working?                                8
    9   A. The year before when I went to her, we discussed my     9
   10     Lexapro and how it was working, and we discussed how    10
   11     we could resolve those issues staying on the Lexapro    11
   12     by using -- exercise would be great, losing weight      12
   13     would be great, and so a whole year of that not         13
   14     working, by the time I went to see her again, we        14
   15     discussed -- and she had seen my vaginal discomfort.    15
   16     She knew about that. That's when she gave me            16
   17     Wellbutrin.                                             17
   18   Q. Again, she never said that the Wellbutrin was being    18
   19     prescribed because of the mesh; is that correct?        19
   20   A. Yes. That's correct.                                   20
   21   Q. How are you dealing with your depression today?        21
   22   A. The Wellbutrin seems to be working well enough. I      22
   23     have to be very careful to take it very carefully.      23
   24   Q. So since --                                            24
   25   A. Don't miss any.                                        25


  Golkow Litigation Services                                                              Page 30 (197 - 200)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 121 of 299 PageID #: 426
                                              Becky R. Smith
                                                  Page 201
    1          CERTIFICATE
    2
    3       I, Joyce Imrie, Oregon CSR No. 94-0293,
    4   Washington CSR No. 2792, do hereby certify that
    5   BECKY R. SMITH personally appeared before me at the
    6   time and place mentioned in the caption herein; that
    7   the witness was by me first duly sworn on oath and
    8   examined upon oral interrogatories propounded by
    9   counsel; that said examination, together with the
   10   testimony of said witness, was taken down by me in
   11   stenotype and thereafter reduced to typewriting; and
   12   that the foregoing transcript, pages 84 to 201, both
   13   inclusive, constitutes a full, true and accurate
   14   record of said examination of and testimony given by
   15   said witness, and of all other proceedings had
   16   during the taking of said deposition and of the
   17   whole thereof, to the best of my ability.
   18       Witness my hand at Portland, Oregon, this ^
   19   day of June, 2019.
   20
   21
   22     ___________________________________
          JOYCE IMRIE
   23     OCSR No. 94-0293, Expires 9-30-2020
          WCSR No. 2792, Expires 8-6-2019
   24
   25




  Golkow Litigation Services                                   Page 31 (201 - 201)
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 122 of 299 PageID #: 427
                                      Becky R. Smith
    WORD             17 99:13             138:10 141:8,   23 108:17        <7>
   INDEX              146:19 149:3,      23 142:24         146:19 149:23   7 144:17
                     3                    143:11, 25       151:24
   <0>               174 86:13            144:6 148:2     26 168:2         <8>
   00099-124 86:8    18 100:20            151:16, 22       173:8           8 94:25 97:24
                      107:23 152:13       153:1, 2        2792 85:2         172:20, 20
   <1>               191 86:20            166:25 188:7     201:4, 23       80 131:10
   1 86:3 94:17,     192 86:3             189:21 190:5,   29 123:20        816.701.1100
   18 96:2 97:25     194 86:3, 20        15 191:3, 10,     124:17 155:24    85:9
    104:3 105:25     1977 126:5          18 192:15        2900 85:12       84 201:12
    144:15 158:25                         194:16 195:2,                    84-201 84:15
    179:10 185:8,    <2>                 6, 12 196:18,    <3>              85 130:9
   17                2 84:15 86:9        24               3 86:9 103:17,   8-6-2019
   1:27 85:3          102:2, 5 103:2     2018 90:18       19 108:11         201:23
   10 129:1           125:18 138:12       97:16 101:11     123:14 125:17   87 86:3
   100 130:9          145:9, 20           105:18 106:6     138:12 145:8
   102 86:9           161:11 162:15       108:8, 17        177:7           <9>
   10-26-18 86:13     179:1, 5            109:8 110:5,    30 97:22         90 130:9
   10-26-2018        2:15-cv-16402       17 111:13         179:1            131:10
    170:19            84:9                112:22 113:25   300 85:8         90071 85:13
   103 86:9          20 138:20            114:2, 6, 20    31 181:4, 22     9-30-2020
   104 86:19         2005 141:6           117:15, 22      32 177:5          201:23
   105 144:18        2008 89:25           118:4, 21, 25   33 178:16        94 86:3, 19
   10555 85:3         90:23 93:23         122:2 123:20    355 85:12        94-0293 85:2
   106 97:25          125:15 147:3,       124:17 131:24   37 103:21         201:3, 23
   109 96:24         8, 20 180:2, 6       132:9 133:17
   11 96:22           185:3, 4            135:24 138:13   <4>              <A>
    123:15 125:17     191:15              139:22 142:4    4 86:11 102:4    ability 87:18,
    157:14 158:24    2009 146:12,         143:22, 25       128:7, 8        22 121:4, 7
    161:10 162:13    16 147:22            145:10 146:20    179:13           136:14 140:2
    163:10            157:18              147:11 149:23   4:52 200:2        192:25 193:3
   110 86:19         201 201:12           151:24 154:8    4-24-17 86:11     195:2 201:17
   119 86:19         2017 87:14           155:25 168:2    4740 85:8        able 118:1, 6,
   12 84:16 85:2      89:13, 16           175:9 177:7     49 128:6, 9      10, 15 129:6,
    123:18, 22        91:20 97:22         184:2 188:7                      19 140:22
    164:4, 21         98:10 99:3, 7,      189:21 190:16   <5>               148:16 156:14,
   128 86:11         10, 16, 22           195:17 197:15   5 86:13          15 195:8
   13 128:10          100:20 104:21       199:15           128:21 174:8,   absolutely
    138:13 139:22     105:4, 4           2019 84:16       9                 103:7 110:20
    145:10 165:11,    106:17, 20          85:2 94:25      50 128:20         113:21 118:5
   17                 107:23 108:7        97:2 179:1, 5   59 157:15         120:9 121:12
   15 89:25           109:6, 7 110:5,     185:13, 18                        130:2 139:6
    90:23 92:11      12, 16 111:7,        201:19          <6>               149:17, 22
    137:9 153:11     13 112:16           21 153:12        6 97:12           169:10 173:25
    166:11            113:17, 18, 19,    213.457.8095      177:15           183:6 194:3
   151 86:20         25 115:15            85:13           60 131:7, 12,     197:5
   16 90:18           118:3, 18          2187 84:4        15               accidents
    97:15 129:5       119:8, 9, 13, 22   2-28-2019        64112 85:9        141:24 142:6
    175:9             120:1, 4 121:9,     104:5           6-4-19 86:9      accompanied
   16th 178:7        23 134:22                                              99:6, 9, 15
                      137:23, 24                                           accord 167:1

  Golkow Litigation Services                                                    Page 202
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 123 of 299 PageID #: 428
                                      Becky R. Smith
   accordions          ADJOURNED           112:6 119:10,     119:8, 8, 13     attempted
    156:19              200:2             11, 16, 19         120:1, 4 121:9    116:10 117:16
   accurate 95:4       Adrienne 97:7       124:9 127:15      138:10 141:23     118:7 183:11,
    197:8 201:13       Adventist           128:12, 17        143:25 144:5     19 188:12, 15,
   accurately           147:3              139:16 143:8      148:2 151:16     21, 22
    87:18, 22          advice 133:25       151:16, 17, 19    153:1, 2 195:6   attempts
   ache 106:9          aerobics 188:2      160:18, 24       area 106:9, 22     150:10
   achieve 118:1,      affect 87:18,       164:2 165:22      107:6 124:20     attention
   6, 10, 15           21 140:1            166:8 191:4, 5    127:6 147:15      123:14 144:15
   aching 142:14       aggressive          194:16, 17        148:20 157:6     attorney 92:4,
    150:18              159:9, 12, 16      195:2             184:21, 22, 25   6, 9, 12
   active 107:17       ago 87:8           answered           185:22           attorneys 90:3
    117:19 149:18,      120:17 157:18      104:21 127:14    arms 135:1         93:1 191:22,
   24 150:9            agree 110:24        170:10 171:24     136:23           25 192:4, 8
    164:23 165:1        139:22 140:1,      174:18 191:6     arrange 133:6     August 108:17
    192:25 193:3       12 154:10          answers 88:5      asked 96:3         123:20 124:17
   activities 91:8,     187:19            Anterior           101:16 104:21     138:13 139:22
   19 121:4            ahead 103:17        89:21 153:16,     109:10 110:12     145:9, 10
    136:18 140:2,       112:6 180:9       20 154:1, 9        118:12 119:8      146:19 149:23
   5 141:1 170:5       Align 89:20         157:21 163:11     127:14 128:13,    151:24 154:8
    182:7 187:25        90:3, 7 175:23     168:13           21 143:6           155:24 199:14,
    188:9, 13           176:4 190:19      anus 131:20        148:15 156:11    15
    189:2, 3, 7, 11,    192:1, 15         anymore            162:24 163:1     Avaulta 89:20
   13                  alleging            136:20 186:13     170:16 175:13     90:4, 7 153:22
   activity             103:14 104:15      188:17            176:19 191:3      175:23 176:3
    118:15 119:5,      allow 143:8        apologize         asking 95:14       180:5 190:20
   15, 17 152:23        168:25             152:13            111:11 130:24     192:1, 15
    156:7 189:18       alternative        APPEARANCE         138:2 140:20     Avenue 85:8,
    193:12, 24          159:20, 23, 25    S 85:6             152:25 154:10    12
   add 95:20            160:3, 6, 9       appeared           167:18 186:22    aware 100:2,
    177:23              186:9, 10          201:5             190:8            10 166:22
   added 137:14         197:16            Appearing         asks 97:12         175:3
    196:13             alternatives        85:10, 14         129:1
   addendum             159:18 160:13,    appointment       assist 132:17,    <B>
    177:23             21 170:15           132:17 168:4     21                back 87:14
   adding 137:11        174:15, 17         173:5 185:13     assisted 126:1,    94:22 96:1
   addition            Amended 86:9       appointments      4 133:3            97:19 100:6
    139:12              102:3              132:22 174:1     associated         104:6 107:7
   additional          Amy 98:17           177:4 187:12      131:16 133:6      125:17 127:17
    96:8 97:3, 13      anemia 141:3       approximately     assume 88:14       130:11 131:7,
    140:21 161:13      Angeles 85:13       157:17            101:5 122:15     8, 9 132:12
    180:13 188:9       animation          April 87:14        143:12 186:12     141:5, 19
    189:13 199:9        162:1              89:12 91:20      assumes 164:1      142:24 144:15
   address             answer 86:19        98:10 99:3, 7,   assuming           145:8 158:11,
    105:16 142:13       88:2, 14, 20      13, 16, 22         121:14           24 182:17
   adds 171:20          93:25 94:2, 13,    106:17, 20       assumption        bad 100:25
   adequate            15 100:24           107:23 108:7      122:18           banding 166:4,
    192:5, 9            102:17 103:9       109:6 111:7      attempt           8
   adequately           104:24, 25         112:16 113:17,    114:20 115:10    Barbara
    196:14              110:14, 15        25 115:15          116:3 184:14      135:21
                        111:8, 10          118:3, 18

  Golkow Litigation Services                                                       Page 203
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 124 of 299 PageID #: 429
                                     Becky R. Smith
   BARD 84:3,         believed            132:6 144:23    carefully            claim 98:1
   10 86:13 87:9       167:23, 25         145:2            198:23               113:12 132:4
    89:9, 15, 19       175:19            bowels 131:20    carpal 134:25         147:10, 14
    93:22 94:3, 8,    benefit 170:24     break 88:18,      135:13, 17           152:15 187:3
   11 190:19          benefits 170:9,    20 96:2           136:4, 9, 20, 24,    194:21 195:4
    191:8, 11, 20,    21 174:14, 16       120:24, 25      25 189:4             claimed 144:20
   23 192:1, 5, 9     best 88:8           142:9 144:11    CARTMELL             claiming
   Bard's 93:13,       95:3 189:25        182:14, 15       85:7                 127:6 145:1
   20 110:10, 18       195:11 201:17      189:19          Case 84:9             147:19 194:18
    113:10 121:25     better 107:15,     breakout          87:15 93:8          claims 145:1
    123:6 192:15      15 113:22           186:16           103:15 104:15       clarify 112:1
   baseball 91:16      130:22, 24, 25    Breast 145:15     118:18 121:15        122:18 132:3
   basically           131:2, 4, 5, 15   brief 96:2        122:15 152:15       clear 161:4
    135:18 189:19      134:1 183:7, 8    briefly 143:9     195:5                195:13
    199:13             189:24            bring 102:11     catheter 158:4       client 89:9
   basis 151:2, 10    big 117:5           162:19 172:21   cause 109:21          103:15 104:16
    196:20             184:9              173:14, 24       193:19 198:2         111:10
   Batalden           biggest 196:7       197:2           caused 90:4          Clinic 86:11
    155:3, 11         bike 188:16        brochures         109:15 168:14        103:18 104:6
   Bates 86:13         189:7              161:8            193:12               108:16 109:14
    96:23 97:25       bird 182:6, 8      broken 142:1     causes 105:15         132:18, 22
    103:20 123:15      184:1, 7, 9       brought 123:9     197:18, 21           133:4, 7
    144:17 149:3      birds 184:11        187:15 195:3    causing              close 175:14
    157:13 172:20     bit 128:10, 15     bulking 126:7,    108:23 127:10       coat 163:2
    177:5 179:1        130:4             19                175:18, 20          coffee 91:9
    181:22            bladder 147:2      Burns 184:5       185:24              collected 176:8
   BECKY 84:7,         170:22 175:15     butt 107:18      center 148:21        collecting
   11 85:1 86:3,       176:21                             certain 140:2         173:13
   9, 9, 11, 13, 13   bleed 114:10       <C>               175:18              collectively
    87:1 157:15       bleeding           CA 85:13         certification         90:7
    201:5              114:10 117:4,     called 89:20      104:4               come 91:12
   becoming           6, 7, 23 158:11     101:16 166:3    certify 201:4         104:6 107:9
    124:3 125:8        180:14, 22, 23    calls 92:6       change 95:21          131:7, 8, 9, 21
   behalf 84:15        185:19 186:13,     109:5 111:8      96:5 113:24         comfortable
   belief 127:4       14, 16 190:10       151:15, 18       126:7 130:20,        110:21
   believe 96:22      Blood 141:15        194:15          21 139:19            coming 124:18
    107:11 111:16     bodily 144:20      Camped 182:6      181:5               commencing
    114:9 115:3,      bones 142:1        camping          changed 89:15         85:3
   22 126:21          bottom 96:23        91:16 182:7      113:7 126:19        Comments
    129:15 135:22      98:1 103:21        184:4 189:17     194:22               177:14, 15
    137:10 140:24      107:6 123:16      Cancer 141:13    changes               180:12
    146:25 150:23      144:18            capacity 98:2     113:22 181:6        communicated
    159:24 164:13     bowel 105:9,        193:11           199:25               162:10
    167:10 175:12     20 123:10, 23      caption 201:6    CHARLESTO            community
    176:2, 8           124:2, 13, 15,    car 182:6        N 84:2                100:13
    177:13 181:2      24 125:22          cardiac 141:9    children 91:14       compartment
    183:11 190:7       126:15, 16, 22,   care 162:11       99:9, 12             154:13
    192:17 195:4      22 127:11          care, 99:24      chop 189:16          compartments
    196:12             129:7, 12, 15,    cared 99:22      chores 189:14         153:16
                      20, 25 130:4, 7,   careful 198:23   City 85:9            compensate
                      10 131:1                            Civil 85:1            136:19

  Golkow Litigation Services                                                        Page 204
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 125 of 299 PageID #: 430
                                  Becky R. Smith
   compensated      constant           118:16, 17        COURT 84:1        dash 138:19
    136:13           105:14 106:9      120:14 121:17      88:4 89:3        data 159:8
   complain          131:21, 22        122:20, 24         98:18            dated 94:25
    199:15           147:4 170:7       124:11, 15        covered 94:1,      95:14
   complaining       193:19            127:7, 12         14 187:24, 24     dates 98:14,
    126:16          constitutes        130:12, 15        crazy 103:11      14, 24
   complaint         201:13            132:7 134:13,     cream 151:2,      day 92:3
    105:9, 19       consuming         16 135:21          7, 23 152:11       137:4 138:20
   complaints        135:4             137:2, 4, 5, 17    166:13, 14        173:11 201:19
    105:8, 19       container          139:5, 23          167:6            days 91:10
    192:14           172:21 173:15     145:6 146:7, 8,   Crist 101:1, 2,    107:15, 15
   complete         continue          10, 24 147:12      4, 11             deal 117:5
    111:18           134:23 181:17     149:23 150:11     C-R-I-S-T          168:14, 19, 22
   completed         188:24            152:20, 21         101:1            dealing 111:19
    152:8, 10       continues          154:5 155:16,     CSR 201:3, 4       194:12 198:21
   completely        137:4 153:16     20 156:22          CT 120:20         Deb 99:25
    156:8            154:9             158:18, 22        cured 180:2       Debbie 99:19,
   completeness     contract 191:8     160:15, 22        curious 97:1      20
    167:6           contributed        167:16 168:5,      104:8            December
   complications     193:25 197:10,   7 169:11           current 91:8       177:7
    176:23          14                 172:2 175:6        112:23 113:4,    decide 195:10
   computer         contributes        176:23 177:11     9 122:3, 7, 11,   decided
    188:19           196:12            178:24 179:6      23 123:2, 6        124:20 135:3,
   concise 172:7    contributing       180:17, 22, 25     127:10 130:18    19 199:24
   conclusive        196:11            181:18 182:22,     164:22 189:23    deciding
    129:14          control 105:10,   25 184:15          currently          192:23
   condition        20 126:8           186:15 187:22      91:22, 24        decision 199:8
    110:25 162:5    controlled         190:9 193:4        97:20 106:13     Declined
    189:23           179:10 180:11     194:10, 13         107:4 111:14      145:15, 16
   conditions        181:1             195:23 197:11      114:13 117:19    decrease
    131:25 132:10   conversation       198:19, 20         118:6, 19         166:19
    189:3            101:23 129:8      199:4, 18          120:5 129:25     decreased
   conference        176:17           correctly           130:21 131:14     147:16 149:19
    170:18          cooking 189:19     106:25 124:7       133:25 137:6      150:9
   confirm 174:10   coordinated        145:12 156:21      144:19 147:14    decreasing
   confused          162:9             157:19 168:17      151:4, 12         159:2
    131:10 138:6    copies 104:5       169:3, 5 170:2     166:25 172:23    deep 113:18
    144:3           copy 96:17         177:20 181:9       179:24 187:11     115:21, 22
   consent 174:4     104:1            corresponded        189:25            148:20 150:18
    175:3           corner 96:24       162:10            curtailed 156:8   defecating
   consented         98:1 103:22      costs 133:6        cut 130:11         127:24 128:21
    172:2 174:22     123:16           counsel 201:9      cutting 165:13,    129:2
   consider 155:4   correct 87:12,    counseling         25 199:1          defect 110:1, 6,
   considered       13, 15 89:25       98:11, 13         cystocele         7 121:21
    192:24           92:13 94:25       166:12             171:2 180:5       123:2
   consistent        95:4 97:20, 22   counsel's 105:2                      defective 192:2
    181:5            98:6 104:5, 18   couple 91:10       <D>               Defendant
   consistently      105:7 106:3       95:21 120:17      daily 196:20       84:11, 15
    138:9            111:1 112:20     course 152:10      damage 125:24      85:14
   consortium        113:2 115:2,      172:16            Dang 102:23       defer 172:4, 8
    195:4           20 116:20                                              degree 149:24

  Golkow Litigation Services                                                    Page 205
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 126 of 299 PageID #: 431
                                      Becky R. Smith
   delivery 126:1,    105:4 106:17,       diagnosing          discussing         documents
   2, 4 165:14        21 107:24            128:1              121:2 123:20        93:4 102:11,
    166:1              108:8 110:13       difference          125:22 148:1       18 103:10
   denial 107:2        111:6 117:24        139:21             155:18 171:21       172:21 173:18,
   Denman 90:18        118:18 127:22      different           182:18             20, 24
    97:5 101:25        128:5, 8            115:14, 14         Discussion         dog 183:23
    102:1 109:22,     134:23 141:8         140:23 150:19      104:13 144:22      doing 133:25
   25 116:20, 22       142:11 143:3        153:16 173:10      154:15 158:25       140:6, 11, 25
    118:21 121:14      150:24 174:9        196:9              163:7, 18, 22       148:4 188:24
    122:13 123:19      187:24 188:7       difficult 105:9     165:24 166:6       Don 98:21
    126:15 131:24      195:6, 9 200:2      111:20             172:12 173:4       Donald 85:15
    132:9, 12, 13,     201:16             diminished          198:5, 7            98:5 99:3
   14, 19 134:15      depression           190:8 193:4,        199:12, 23        door 163:3
    155:14, 15, 20,    134:24 135:4       11                  discussions        DOS 162:20
   24 156:24           137:1, 12, 19      dinner 91:10         101:10 128:11     downplay
    159:18, 22         138:1, 3, 21       direct 93:25        DISTRICT            108:24
    160:10, 12, 20     139:2, 8 189:4      94:13 104:24        84:1, 1           Dr 90:18, 23
    161:7 162:9,       194:9, 19           110:14 111:10      DIVISION            97:5, 11 98:20
   23 163:13, 24       195:20 196:1,       119:10 123:14       84:2               99:1 101:25
    165:19, 25        5, 7, 12, 16, 19,    151:16 191:4       dizzy 138:6         102:1 109:16,
    166:3 167:13,     23 197:10, 14        194:16 195:1       doctor 90:11,      18, 20, 22, 25,
   23 168:7, 19        198:21 199:3,      directed            14 92:16, 19,      25 116:20, 22
    169:6, 9, 23      10, 16               195:18             23 99:6, 10, 15     118:21 121:12,
    170:18 172:1,     depressive          directions           101:12, 13, 17,   13, 14 122:13
   4, 8, 13, 16        194:1               162:17             18, 19, 24          123:19 126:15
    173:5 174:2,      describe            directly 190:19      109:8 111:17,      127:23 128:11
   21 175:11, 17,      107:19 115:8,      disabled 91:5       17, 21 112:2, 9,    129:12, 15
   22 176:7, 10,      13 120:8            disagree 195:8      25 113:4            131:24 132:9,
   14 177:5, 12        130:5 131:18       discharge            114:22 116:6,     12, 13, 14, 19
    179:8 181:3        148:9, 19           176:25 181:5       7, 12 119:4, 14,    134:15 135:21
    185:6, 11, 21      173:19             discomfort          22 120:21           137:13 143:14,
    186:6, 21, 23,    described            166:19 198:15       121:19 122:22     17 144:5
   23 187:1, 2, 6,     106:20 113:18      discovery            123:1 126:25       146:24 147:7,
   14                  115:15, 22          195:6               144:7, 8          22 148:4, 25
   Denman's            142:13 165:5       discuss 103:22       155:15 187:11      153:21, 25
    161:1             Description          130:4 171:1, 4,     199:9              154:8, 15, 22,
   depends             86:3 130:17        8, 11, 14 187:2     doctors 92:20      24 155:3, 8, 11,
    151:19             189:25             discussed            93:2 96:25        14, 15, 20, 24
   deposed 87:11      desire 159:16        105:11 125:24       97:3 108:25        156:2, 24
   DEPOSITION         despite 118:2        126:6 132:1         110:21, 25         157:2, 9, 10
    84:11 85:1        despondent           153:15 155:2,       111:4, 12, 14      159:18, 22
    86:9, 11 87:10,    193:16             3 159:7, 7           119:16 121:19      160:10, 12, 20
   24 89:12, 13,      determine            163:16 170:9,       132:15 143:24      161:1, 7 162:8,
   16 90:6 91:20       146:6              21 171:18            167:5, 20         9, 23 163:13,
    92:1, 13 93:5,    devices 192:1        174:21 188:13      DOCUMENT           16, 24 165:8,
   11, 17 94:1, 4,    Diabetes             191:17 195:5        84:5 94:19, 20,   19, 25 166:3,
   18 95:12, 15        141:17              196:6 197:1        21 95:6, 9         23 167:13, 14,
    99:7, 10 100:2,   diagnose 111:1       198:6, 9, 10, 15    102:6 173:14      15, 23 168:7,
   9 102:3, 3, 5,     diagnosed           discusses            174:13            19 169:6, 9, 23
   10, 16, 23          137:1 141:5, 8      143:13             documented          170:18 172:1,
    103:19 104:21      194:9                                   194:25            4, 8, 13, 16

  Golkow Litigation Services                                                          Page 206
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 127 of 299 PageID #: 432
                                    Becky R. Smith
    173:5 174:2,     embolism            192:21 194:7          109:1, 8 110:9,     family 99:24
   21 175:11, 17,     120:14 121:3,      201:9, 14            16, 18 112:16,        100:3, 8, 10, 13,
   22 176:7, 10,     5 197:3, 5         examined              22 113:1, 20,        15
   14 177:5, 12      emotional           156:10, 24           25 114:2, 6, 19      fan 184:9
    179:8 181:3       194:24 195:4       201:8                 115:1, 11           far 115:9
    185:6, 11, 21    ended 173:22       examines               116:4, 10            130:8 148:9
    186:6, 21, 23,   ends 96:24          181:3                 117:11, 15           156:25 163:19
   23 187:1, 2, 6,   energy 140:12,     excision               118:4, 8, 11, 21,    165:4 167:5,
   14 190:25         16, 20 184:18       109:22 146:12,       25 119:14            18 172:5, 8
   drainage          entire 158:1       16 155:4               121:9, 10, 24        173:18 176:24
    177:18           entirely 190:24    excluding              122:2, 6 123:1,      180:11 181:11
   drew 156:18       episiotomy          118:25 119:2,        5 130:22, 23          199:16
    161:23            126:1 165:13      23                     131:13 133:9,       fatigued
   drink 134:6        166:1             exercise 91:22        17 134:19             193:20
   Drive 85:4        erosion 154:20      102:25 134:6          142:3 143:25        fault 110:10,
    91:1, 3 136:12   especially          136:14 137:14         147:11, 17          19 113:10
   drove 182:4        137:14 147:4       169:14, 16, 17        167:9, 12, 15,       121:25 123:7
    184:4            Esquire 85:7,       193:8 196:5,         19 175:8             FAVD, 125:25
   drugs 87:17       11                 11, 13 198:12          176:13, 15          February
   due 123:2         estimate           exercising             182:19 184:3         94:25 97:2
    149:20 189:3      117:15 150:3       140:3                 185:12 187:20        144:16 182:13
    193:4, 12        estrogen 134:9     EXHIBIT                188:7, 12           fecal 125:19
    197:24            142:13, 17, 23,    86:3, 3, 9, 9, 11,    189:14 190:12,      feel 100:25
   dull 147:4        23 151:2, 3, 7,    13 94:17, 18          15                    110:21 115:10
    168:21 187:3     9, 11, 23           96:2 97:25           explant, 90:17        120:10 130:1
   duly 201:7         152:10 160:5       102:2, 5 103:2,      explanting            136:24 139:14
   duration           164:10 166:12,    17, 19 105:25          162:9                140:5 141:6
    107:25           13, 18, 25          108:11 123:14        explore 114:11        144:10 183:8
   dysfunction        167:6 181:18       125:17 128:6,        extent 104:20         193:16, 20
    120:2            events 91:15       7, 8 138:12            109:5 111:8         feeling 118:2
   dyspareunia        153:1              144:15 145:8          119:7 148:1          122:20 139:23
    158:21           eventually          174:7, 8, 9           151:15 152:25        140:8, 25
                      186:7             expected 183:3         194:15               183:7 196:4, 4
   <E>               evidence           experience            extracted            feelings 193:13
   earlier 102:15     154:20 162:18      147:14 193:13,        175:12              feels 107:18
    105:11 163:16     164:1             24                    extraction            139:3, 3, 10, 10
    192:23 197:1     exactly 113:8      experienced            100:20               190:1
   earning 98:2       122:15 125:1       110:5                                     feet 134:25
   easy 111:25        156:18 158:19     experiencing          <F>                  felt 106:17, 19
   eat 134:5          197:13             144:20 145:21        fact 86:3             108:21, 22
   eating 169:14     exam 145:15,       Expires                94:17 96:3, 12       110:9, 18
    170:1            16 146:6            201:23, 23            97:24 106:1          116:11 121:20,
   effect 121:4       148:6, 7, 8, 10   explain 108:20         144:15              24 139:2
   eight 115:3        149:1 154:21       138:2 175:17         factor 126:12         140:12, 13
    190:17            156:9 161:2       explained             facts 89:14           156:13 157:2
   either 102:21      178:17 181:4,      170:14 174:15         164:1                167:13 168:1
    115:3, 13        7, 11, 13           176:21               failure 171:15,       173:12, 16
    121:19 188:25     199:11            explant               19                   FI, 125:18
   email 102:9       EXAMINATIO          105:18 106:5,        fair 88:16, 17       fiber 126:7
                     N 86:1, 3, 3       13 107:23              104:22 193:23       Fibromyalgia
                      87:5 157:1         108:4, 8, 13, 18     fall 107:18           141:21

  Golkow Litigation Services                                                             Page 207
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 128 of 299 PageID #: 433
                                     Becky R. Smith
   filed 101:8         165:12 176:15      171:5 194:4, 7   168:2 177:4       guidelines
    102:15             188:1, 20          199:16           178:16 180:8       116:9
   fill 95:9 96:11    follows 87:3       future 186:24     181:3 182:1, 3    guiding 159:8
   filled 94:20,      follow-up           187:17 199:8      183:5 189:17     guilty 108:22
   21 97:2             181:23 182:18,                       199:9, 11, 21    guys 183:25
    144:16 163:5      24 183:4           <G>               goes 158:20       gym 91:24
   final 103:2        follow-ups         g6p6 157:15       going 87:25       gyn 143:14
   finally 90:22       192:19 194:5      general 93:15      88:9, 13 92:22   Gynecologic
    124:20            forceps 125:25      102:13 112:14,    94:16 95:18       165:11, 17
   finances            126:4 165:13      16 121:6           96:23 98:22
    135:18             166:1              127:5             102:23, 25, 25   <H>
   find 102:21,       foregoing          genital 152:16     105:1 107:18     hand 94:16
   24 103:4            201:12             153:10            108:21 115:16     103:25 135:14,
   fine 95:24         forget 111:25      Genitourinary      118:12 124:25    16 201:18
    131:23             161:21             164:22            125:3 126:19     handicapped
   finish 88:19       forgot 127:16      Gerken             127:19 128:4,     91:5
    131:8, 9, 11      form 110:11         143:14, 17       15 131:12         Handouts
    165:7              111:5 112:4       getting 125:12     132:3 133:16      161:11
   first 87:2, 14      127:13 137:21      159:14            135:15 143:9     hands 134:24
    95:12, 14 96:7     152:24 160:16     give 95:19         152:13 158:24     136:12
    102:8, 23          163:25 165:20      100:22 148:16     164:4 173:11,    handwritten
    114:11, 20         174:4 175:3        150:3, 5 161:6   15 175:18          96:12, 18
    115:10 116:3       191:2 194:14       178:1 189:25      178:25 181:23    happen 111:3
    117:7, 8, 10      forms 163:5         190:11 192:5,     194:21 195:7      133:12 135:15
    120:11 124:11,    Forty 131:9        9                 Good 87:7          137:13
   23 130:14          forward 111:7      given 151:16       124:8 142:9,     happened
    146:10, 14         137:23, 25         176:25 201:14    10 148:3           114:17 135:11
    155:24 159:23     found 157:11       giving 197:6       156:11            148:2 176:6
    164:5, 5 177:7,    177:25            glad 104:8        gotten 130:13,     195:15
   8, 11 183:11,      four 98:22          116:25           25 131:2, 3, 5    happening
   19 201:7            106:15 107:1      go 87:25          Grand 85:8, 12     120:21
   Fisher 97:7         112:14, 15, 17     91:12, 15, 16    grandchildren     happens 111:3
   five 107:1          114:17 150:7       95:18, 23         91:12            happy 134:7
    108:5 125:7       frame 119:7         97:24 98:13                        hard 95:10
    175:12 176:18      137:23 142:25      101:19 102:4,    grandchildren's    138:4
   fixed 170:24        188:10 195:11,    11 103:8, 17,      91:15            hate 130:1
   flip 94:22         12                 25 104:10         great 101:23      head 88:3, 3, 4
   floor 161:12       frequency           110:21 111:17     129:7, 20         91:18 112:10
    164:14             113:24 149:19,     112:6, 9          149:8, 13         121:18 130:11
   focus 107:22       25 150:9            116:11, 13        168:14, 19, 22    139:3, 10
    113:12 191:18      165:4              123:22 125:17     180:24 186:25     140:9 192:11
   Focusing           friend 100:13,      128:15 129:5      198:12, 13       heading 163:3
    120:4 121:9       15 170:7            131:21 138:12,   ground 87:25      heal 186:4, 7
    151:21 179:20     friends 91:11      12 142:9          guarantee         healed 114:16
   follow 128:19       99:24 100:3, 8,    143:9, 17         175:4             117:5, 23
    177:2             10                  144:17 145:8,    guess 98:22        185:14, 22, 23
   followed 116:8     full 201:13        9 146:18           99:25 100:14      186:2, 7, 17, 19
    167:4             fully 87:18, 22     147:20 149:6,     108:19 113:8      187:8, 16
   following           196:1             11 150:16          117:18 131:14    healing 117:20,
    129:4 146:16      further 87:2, 5     153:12 154:18,    171:19 180:10    22 119:18
                       161:13 164:21     19 157:13

  Golkow Litigation Services                                                      Page 208
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 129 of 299 PageID #: 434
                                      Becky R. Smith
   122:16 181:15     house 91:11,       implanting          167:15, 17         176:25 177:2
   186:12            12 130:8            162:8              175:3 197:6        181:16 192:9
   Health 86:15      household          important          indicates          insurance
   healthcare         189:13             110:24             148:12 164:21      173:10
   90:12, 13         Huh-uh 142:19      impression          169:8 170:13      intact 176:22
    109:1 118:23     hung 170:7          197:25             181:22            intercourse
    121:16 122:10    hurt 107:2         improve 114:3,     indication          113:16, 19
    124:12 127:9      148:17 184:18,    5 166:18            182:21             114:21 115:1,
    146:15 176:10    20, 21 185:1, 2,   improved           information        11, 15 116:5,
    189:6, 10        4                   187:21             86:17 96:9, 10    11 117:8, 10,
    197:20           hurts 157:11       improvement         161:13 190:19,    12, 17 118:9,
   hear 126:18       husband             169:1 199:3       23, 25             11, 22 119:23
    127:19, 21        99:25 120:10,     improving          information,        147:4 149:19
   heard 94:7, 10    14, 18 153:4, 6,    168:24             96:11              150:1 153:3, 6
    156:21           9 183:23           Imrie 85:2         informed            171:9 175:6
   heavier 107:18     195:3 197:2, 9     201:3, 22          174:4              180:18, 20
   heavy 139:3,      husband's          inactivity         infrequently        183:9 187:4
   10                 121:3              193:25 197:17,     150:2             interested
   held 159:1        hymenal            24                 initial 126:6       159:9
    170:8, 18         154:14            Including           156:21 161:2      interesting
   help 95:9         hysterectomy        112:25 132:18     initially 139:13    128:12, 17
    107:20 148:13,    147:2             inclusive          initiative 134:1   interfere
   14                                    201:13            injection           150:20
   helping 134:11    <I>                incontinence        143:14 144:1      Internet 93:10
   herpes 152:16     idea 101:7          100:4 123:10,     injections         interrogatories
    153:10            110:7 162:12      23, 25 124:1, 2,    133:23 143:21      201:8
   higher 108:19      178:5             24 125:19           160:2             intimate 195:3
   hike 140:17,      Illness 108:15      126:15, 22        injuries 90:4      introduce
   22 182:8           123:21 147:1       127:11 128:14      92:15 103:14       102:2 103:17
   hikes 189:8        149:5, 10          132:6 144:23       104:15 105:5,      128:6 174:7
   hiking 184:12,     157:15 163:9       145:2 157:22      16 113:13          introduced
   14 188:2, 13,      168:9              171:1 177:17       127:6 132:4        87:7
   16                immediately         179:21, 25         142:6 144:21      involved
   Hills 135:21       134:19 158:3,     incontinent         145:3 187:20       126:12 127:8
   Hillsboro 85:4    7 161:20            149:17             194:24 195:5       141:23 152:14
   History            176:14            incorporate        injury 123:9        162:16
    108:14 123:20    Imodium             102:14             126:16 127:4      involving
    147:1 149:5,      126:7             increase            194:22             101:4
   10 152:16         implant 90:22       196:15            Inn 85:3           irritable 138:7
    157:14, 16        93:23 94:10       increased          inside 148:12,      139:4, 11
    163:9 165:11,     100:19 108:23      168:25 169:4      15 157:4           issue 105:11
   17 168:9, 12       119:2, 3, 7        178:14 190:10      181:13             112:23 117:6
   hobbies 187:25     125:15 137:2      increasing         instance 112:7      122:3, 7, 9, 11
   home 98:8          140:16 180:3,      139:2             Instruction         123:6, 9 124:5,
    99:12 130:11     6 188:1            INDEX 86:1, 3       86:19 94:2, 15    21 126:12
    161:20 188:19     190:22 194:10     indicated           104:25 110:15      128:5, 23
   hoping 186:8      implanted           105:25 106:1       119:11 151:17      129:2 133:11
   hospital           89:24 100:11       112:1 134:8        181:17 191:5       147:23 170:23
    120:19 162:19     190:24 191:15      137:25 142:11,     194:17             186:14 187:9
    173:10            192:1             17 161:23          instructions       issues 93:8
   hour 85:3                                                89:6 167:5         123:23 124:2,

  Golkow Litigation Services                                                       Page 209
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 130 of 299 PageID #: 435
                                     Becky R. Smith
   13, 15 127:11     know 87:24          152:9 157:10       139:13 196:1     local 100:13
    129:12, 16, 25   88:9, 13, 18        166:23 192:24      198:10, 11        166:17
    130:5 131:1       92:11 93:21        195:22 196:23     LIABILITY         localized
    132:6, 15         95:12, 20 96:6     197:22 198:1       84:4              107:10
    141:9, 11, 15,    98:14, 14, 16,                       lie 111:4         located 99:1
   19 158:2, 7       24, 25 100:12       <L>               lied 111:14, 15    190:1
    169:24 175:5,     101:6, 8, 9, 12,   lab 173:13        lies 111:11       location
   19, 20 179:22,    19 104:22           label 96:23       life 144:1         115:18 131:19
   25 198:11          107:19 108:22       149:3 157:14      156:6            location-wise
   items 171:18       109:12, 13          177:5 179:1      lightheaded        186:18
   its 190:8          111:3 114:14        181:22            138:6            long 92:10
                      116:7, 25          labeled 103:20    likelihood         95:13 96:8
   <J>                117:1, 2, 3         144:17 172:20     159:2             107:12 137:8
   January 89:25      120:21, 22         laid 116:8        limit 109:7        138:4 139:20
    90:23 179:1, 5    124:22 125:2       language           119:4, 15, 17     142:23 143:11,
    182:13 183:18     128:3, 13, 22       191:15            189:10           12 144:9
    185:9, 13         129:6, 19          lasted 172:13     limitations        158:25 159:13,
   Joyce 85:2         134:12 136:8,      lawn 189:16        136:10           14 164:11
    201:3, 22        12, 22 139:20       lawsuit 101:8     limited 111:7      172:12 183:12
   judgment           140:10 144:2        145:3 154:25      159:8             188:2 189:8
    154:12            145:5, 7            159:15 162:16,   Lindsey 85:7       194:13
   June 84:16         146:13, 17         23, 25 163:4, 7    109:13 146:23    longer 187:25
    85:2 97:22        147:20 148:17       172:23 173:6      167:24            188:10
    102:4 185:8,      151:25 152:8,       191:11, 18       line 123:22       look 95:11, 17,
   16, 17 187:2      11, 12 153:22       lawyer 96:10,      128:10, 21       19 102:23
    201:19            154:6 155:8        13 172:23          129:1, 5          103:3, 5
                      156:7, 19          lawyers            150:17 154:19     161:10, 21
   <K>                158:14 162:8        162:19 173:24     163:10 164:5      168:5 186:25
   Kansas 85:9        163:19, 22          174:1 176:9       195:13           looked 93:7
   kayak 140:17,      164:3 166:4, 8      191:17           lines 162:15       102:18 117:4
   22                 172:12 173:21,     layer 172:22      liquid 124:4       156:19 161:18
   kayaking          22 175:9, 11        laying 107:20     list 96:24         181:13
    136:16 188:3,     176:3, 6, 24       leading 147:10    listed 97:3       Looking 145:1
   16 189:7           178:3, 21           193:6            listen 105:1       149:3 163:9,
   keep 189:1         180:8, 10, 15      leads 168:22      literature        10
    195:9             181:14 182:12      leaking 149:8,     161:7            looks 94:20
   Kidney 141:11      183:12 185:19      13 179:17         LITIGATION         135:23 138:19
   Kim 90:23          186:13 188:13,     leaks 124:4        84:4 92:15        141:5 164:6
    127:23 128:11    18, 18, 20          leave 130:7        94:7              166:11, 13
    129:12, 15        197:12, 13, 16,     175:18           little 103:11      167:8 168:3
    144:5 147:22     18                  led 155:20         128:15 130:4      181:16 183:1
    153:21, 25       knowledge           left 148:21        154:18 177:23     186:24
    162:8 163:16      95:3                175:15            178:9 189:24     Los 85:13
    166:23 190:25    known 101:16        Legacy 86:15      live 99:20        losing 198:12
   kind 140:9        knows 117:3         lessened 106:5,    101:2 156:6      loss 195:3
    167:13 183:3     Kuehl 97:9          8, 9, 12, 23      lives 98:8        lost 98:2, 2
   kinds 169:19       109:10 137:13,     level 108:6, 6     99:21             173:17
   knew 101:12       16 138:14            154:13 187:22,   living 159:13,    lot 117:1
    135:15 156:2      142:12, 22         23 190:9, 12      13                 138:8 177:6
    198:16            143:13 145:11      Lexapro 137:7,    LLP 85:7, 11       182:6 184:10
                      146:4 151:22       9 138:20          LMPMC 86:15        189:15 197:6

  Golkow Litigation Services                                                      Page 210
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 131 of 299 PageID #: 436
                                        Becky R. Smith
   love 117:20           191:6 193:6, 9,    Medical 86:9,        21 151:3, 12       movement
    120:10              14, 18, 22          13 92:24 93:7         154:20, 25        129:7, 20
   Lovely 125:21         194:2, 5, 8, 18,    103:18 145:8         155:4 156:15      130:7, 10
   loving 120:8         21 195:7, 19        medication            158:1, 12, 17,    mow 189:16
   low 107:6, 9          199:22, 24          134:4, 8, 9         25 159:3, 19
    141:5 148:22        Manzanita            137:6 138:9          160:9, 14, 21     <N>
   lower 140:12,         98:17 99:2          164:18 177:25        161:4 162:6,      name 87:8
   20                   March 142:24         178:1, 3, 5, 11     18 163:6            99:18 100:21
   lowered 140:16        143:10 151:21       196:9 198:3          167:19 168:13,     178:4
   lscarcello@wcll      marital 98:10,      medications          25 172:23          nature 117:25
   p.com 85:8           13                   87:17 159:23         175:12, 18, 22,    150:18 152:14
                        Marked 94:18        medicine             25 176:3, 6, 11    NE 85:4
   <M>                   102:5 103:19        135:5 139:7          188:1 191:11,     necessary
   Mackie 85:15          128:8 174:9         185:25, 25          15 194:18           197:2
    98:5 99:3           marriage             198:6                196:16 198:19     neck 141:19
   making 98:1           120:5              medicines            met 92:9, 14       need 88:18
    199:25              married 98:5         133:20               155:14             97:16 109:12
   male 149:18           120:11             meet 92:4            Michael 85:11       142:9 145:18,
   Malheur 184:5        Marriott 85:3        155:11               87:9              19 158:3
   man 161:22           material            meeting 92:12        middle 183:17       163:5 173:21
   manage                170:15 174:14,      155:2, 3 163:1      milligrams         needed 142:6
    168:24 169:6,       17                  member 91:24          138:20             181:23 198:2
   8, 13, 17, 20, 21,   matter 86:13         99:24               mind 124:18        negligent
   25 170:4              140:7              members              minimal             191:23
   management           MDL 84:4             100:3                177:17            Nehalem 101:3
    126:6 133:18        MDR 177:5           memory               minutes 92:11      nerve 125:24
    159:8                179:1               148:13              misstate 112:2     nervous
   Mandell 85:11        MDR00001-37         menorrhagia          misstated           108:21 112:12
    86:3 87:6, 9         86:11               157:17               111:15             120:22
    94:3, 16, 19        MDR00087            mention              misstates 112:5    never 158:21
    95:23 96:1, 17       86:15               154:24 169:25       mmandell@ree        161:18 167:15
    100:6, 9 101:2      MDR1 103:20         mentioned            dsmith.com          198:18
    102:2, 6, 20        MDR11                171:18 189:11        85:12             new 91:19, 19
    103:20 104:2,        157:13 163:10       197:2 201:6         MO 85:9             144:7 194:22
   3, 12, 14 105:1      MDR17               mentioning           mobility 169:1,    Nikki 97:7, 9
    109:7 110:16         108:11 146:19       136:22 173:18       4                   109:10 142:12
    111:11, 13           149:10             mesh 90:8, 19        moment 87:8         145:11 151:22
    116:3, 20           MDR2 138:13          93:15 100:11         95:19 112:12       192:24 195:22
    119:12 120:25        145:10              101:4, 8, 14, 15,   Monday 102:9       nine 157:17
    121:2 127:17,       MDR8 168:2          20 109:3, 9, 20      month 114:23        190:17
   20 128:9             mean 90:12,          110:2, 6, 7          142:18 150:5      nodding 88:3
    135:11 136:3        12 92:18             112:24, 25           173:11 179:2      Nods 121:18
    137:24 139:1         99:24 129:1         113:2, 6 117:1       182:12            Nontender
    143:2, 9             131:13 136:11       121:11, 21          months 95:21        178:17, 23
    144:12, 14           143:5               122:4, 8, 12, 16,    108:3, 13, 17      181:4
    148:4 151:18,       means 125:19        17, 19, 23            114:24, 25        Nope 89:7
   20 153:2              131:14              123:3 126:11,        182:23 183:14      90:5
    160:20 161:1        meant 172:22        17, 23 127:5,        morning 87:7       noted 139:23
    164:4 165:24        media 191:11        10 129:24            motor 141:24        174:22
   173:4 174:10                              130:1 132:4         move 106:11
   182:15, 17                                140:16 145:3,       moved 99:12

  Golkow Litigation Services                                                            Page 211
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 132 of 299 PageID #: 437
                                   Becky R. Smith
   notes 93:17      objection          Operating            161:10 162:13        175:5, 6
   111:24 138:19     160:23 193:6,      158:15              163:10 164:4,        177:17 178:2,
   166:3 178:24     9, 14, 18 194:2    opinion             21 165:11, 16,       13 179:10
   notice 86:9      objections          167:11, 19, 20     17 166:11             180:11, 13, 25
   102:3, 10, 14,    102:15, 17        optimal 126:8        172:19, 20           182:22, 25
   16 107:17         193:22            option 156:12,       174:11 177:5         183:2, 2, 3
    117:7 199:3     obtaining          22 196:8             178:16 180:18        184:18 185:24
   noticed 117:8     162:17            options 155:5,       181:4, 17            187:3, 4, 20, 21,
   noticing         Obviously          8                   Pages 84:15          21 189:24
    130:14           169:4             oral 201:8           86:19 103:2          190:8, 12
   November         occurred           order 110:25         177:6 201:12         193:4, 12, 19,
    90:18 97:15      89:15 97:14,      OREGC 86:11         pain 101:16          24
    107:23 108:8    22 99:7 115:8      Oregon 85:1,         104:17, 17          painful 156:17
    113:25 114:2,    124:16 125:10     4 86:11 99:2,        105:6, 6, 13, 14,    161:5 188:25
   15, 20 117:22     135:23, 23        21 103:18           14, 19, 19, 24,      palpate 157:4
    122:2 143:22     175:9              104:6 108:16       25 106:2, 2, 14,      178:21
    147:11 175:9    occurring           109:13 132:18,     16, 22 107:3, 5,     palpated
   number            105:20 125:10     22 133:4, 7         8, 12, 22, 25         148:12, 15
    117:16          OCSR 85:2           184:5 201:3,        108:2, 6, 7, 12,     157:6, 9
   numbers           201:23            18                  19, 24 109:3, 9,     palpation
    86:13 103:21    October 168:2      organ 171:2         11, 21 110:1, 5,      178:18
   numbing           173:8             orgasm 118:1,       9, 18 111:21         pap 145:18
    177:25 178:3,   offered 143:24     7, 10, 15            112:8, 9, 12, 19,   paragraph
   11               offers 161:18       150:20             20, 24 113:5, 5,      149:6, 11
   numbness         office 146:23      original 198:3      7, 10, 10, 12, 16,    159:6
    134:24 135:6     148:5 177:7       originate 107:5     18 114:3, 6, 8,      Pardon 139:9
   nurse 90:13       179:5             outbreak            8 115:10, 15,        parking 91:5
    137:16 138:14   oftentimes          152:23 153:4,      17, 22 116:11,       PARQ 170:13
    142:12, 22       130:8             7, 9                16, 23 118:2,        P-A-R-Q 170:8
    145:10 151:22   Oh 161:22          outlined            22 121:11, 20,       PARQ, 170:8
    152:9 196:23    okay 88:10, 21,     172:17             24 122:4, 7, 11,     part 129:7
    197:22 198:1    22 89:17 97:6      outside 184:10      18, 20, 23            144:19 145:2
                     102:20, 22        over-the-counte      123:2, 6             156:15, 16, 20
   <O>               103:12, 13        r 152:5              131:16, 17           174:19 181:14
   oath 87:2         105:17 106:24                          132:5, 5             186:17, 18
    88:23 89:2       113:14 119:21     <P>                  133:18, 20           187:9 199:12
    201:7            127:20 143:4      p.m 85:3             134:25 136:22       partner
   ob 143:14         158:16 161:1       200:2               141:5 145:21,        149:19 152:15,
   object 93:24      170:17 179:4,     PA 97:10            23 146:7, 9, 11,     23
    94:12 102:13    7 180:8, 18, 21,   Page 86:2, 3        15 147:4, 8, 8,      passed 196:10
    104:19 109:4    24 183:9            94:22 96:22        10, 14, 15, 16,      patient 144:10
    110:11 111:5     194:25             97:12, 24          19, 21 149:20         161:8 166:11
    112:4 119:6     old 157:15          103:21 104:3        150:17, 18           170:9, 16
    127:13 137:21   once 101:20         123:15, 15, 18,     155:4, 19, 19       paying 133:3
    142:25 147:25    124:4 150:6       22 125:17            156:5 158:25        PELVIC 84:3
    151:14 152:24   ones 175:19         128:6, 9, 20, 20    159:2, 13, 22        104:17 105:5,
    160:16 163:25    188:20             138:12 144:17       164:18 168:14,      13, 19, 24
    165:20 191:2    ongoing 143:7       145:9, 14, 20      20, 22, 22            106:2, 9
    194:14          open 194:22         146:19 149:3        169:7, 9, 13, 17,    107:22, 25
                     195:9              152:13 153:12      22, 24 170:6,         109:2, 9, 21
                                        157:13 158:24      24 171:6, 9           110:1, 4, 8, 17

  Golkow Litigation Services                                                          Page 212
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 133 of 299 PageID #: 438
                                     Becky R. Smith
    112:19, 24        133:10, 14          122:5 166:12       152:4, 9         private 100:25
    113:5, 10         136:10 156:25      pled 195:5          197:15, 16        117:25
    132:5 145:15,     159:25 164:15      Plus 89:20          198:19 199:2     probably
   16 146:15          169:2 189:17       point 126:4        prescribes         104:20 107:1
    155:19 161:12     193:12, 24          133:22 143:21      166:13            131:7 138:7
    164:14 171:5      physically          148:17 159:9      prescribing        140:14 156:14
    175:5 184:22,     111:19 156:24       160:2 167:1        197:23            178:14 188:5
   23, 24 187:20       192:25             173:7 180:19      prescription       195:17
    193:4, 12, 23     physician           183:5 191:14       152:8 195:15,    problem
   pelvis 142:14       92:17 110:4, 8,    199:10            19, 22, 25         103:12 120:23
   penalty 95:2       17 112:22          Portland            196:19            130:2 173:12,
   pending             113:9 121:10,      133:7 201:18      prescriptions     13
    154:25            23 122:3, 6        position 143:4,     167:2            problems
   penetration         123:5 132:25      5 195:1            present 85:15      101:14 108:24
    150:18             133:1 134:1       positions           108:14 123:21     127:23 128:21
   people 112:9        147:23 151:8       150:19             147:1 149:5,      179:13, 17
   percent 130:9,      162:8, 9          possible 126:7     10 150:19         Procedure
   10 131:7, 9, 11,    196:15            possibly 161:6      157:14 163:9      85:1 113:1
   12, 15             physician,         posted 191:10       168:9 174:1       130:22, 23
   Perfect 158:16      90:11             Posterior           192:16            145:22 157:23
   perform 146:6      physicians          154:13 157:21     preserve 163:6     158:1, 10
    148:25 163:16      132:18 192:6,      163:12, 14, 17,   preserved          167:9 172:5,
    189:6, 14         10                 23                  162:18 163:6     10 174:25
   performed          picture 156:18                        pressure           175:8 176:14
    147:11 163:23      161:23 175:13     postmenopausal      105:9, 20         182:19 185:12
    167:12            piece 186:11        166:17             123:10 124:24    procedures
   performing         pieces 175:12,     post-op 119:1,      125:22 126:16,    97:13 170:14
    161:2             15 176:18, 20      3, 24 158:3, 8     22 127:11          174:14, 16
   period 111:9       pillow 106:12       177:4, 8, 11       131:17, 18, 21   proceedings
    125:9 151:12,     place 115:19        178:8 179:6        132:6 141:15      85:3 201:15
   25 168:21           157:11 185:1,     postoperative       144:23 145:2     process 108:22
   perjury 95:2       2, 3 201:6          181:5, 6          presume           product 90:3
   permission         placed 147:2       potential 169:1     169:22            101:6 175:23,
    174:25            158:1 168:13       practiced          pretty 178:1      23
   person 91:5        places 91:11        114:14            prevent 140:6     PRODUCTS
    101:1 109:22      Plaintiff 84:8     practitioner       prevented          84:4 89:20, 24
   personal           85:10 86:3, 9       137:16 138:14      140:25            90:7 93:13
    152:14            94:17 96:3, 12      142:12, 22        previous 94:1      190:22, 24
   personally         97:24 105:25        145:10 151:22      194:16 195:2      192:15
    201:5             144:15              152:9 196:23      previously        prognosis
   person's           Plan 125:18         197:22 198:1       106:16 113:16     186:21
    100:21            153:12 155:6       precise 184:24      135:13 140:15    progressively
   pertains 89:19     158:25 161:11      pre-op 168:3       primary 97:10      130:13
   PFS 86:8           162:14 170:8       preparation         193:7            prolapse
   phone 92:6         172:19 180:18       93:4              Prior 94:7, 10     100:3 153:15,
    176:19            181:22             prepare 92:1        108:13 111:9     16, 20 154:1, 4,
   photographs        planning 136:6      93:10, 17          118:11 125:14    9 157:17, 22
    162:3             platform           prescribed          137:1 148:2       168:13 171:2
   photos 183:25      191:12              134:15, 21         153:1 172:15     pronounce
   physical           please 88:13        137:16 142:22,     194:9 195:6,      157:16
    111:21 121:4                         24 143:10, 12      25 198:6

  Golkow Litigation Services                                                       Page 213
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 134 of 299 PageID #: 439
                                   Becky R. Smith
   properly           94:12 100:5, 7    139:14 144:9      recommended        regimen
    111:1 114:16      104:19, 23, 23    152:3 167:25       92:23 133:9,       142:17 160:5
   propounded         109:4 110:12      169:20            13, 15, 17, 20,    regular 151:2,
    201:8             111:6, 8         reason 87:21       22 187:16          10
   provide            119:19 127:14,    95:14 129:24      record 86:13       related 92:15
    159:18 160:2,    16, 18 133:13      137:11 140:17,     87:8, 8 95:19,     101:8 109:3, 9
   12 161:7           137:22 139:12    21 144:4           23 104:3, 10,       110:1, 6
    186:21            143:1 145:14      159:1 184:17      13 108:10           112:24 113:6
   provided           147:25 151:14     195:25 196:3       120:13, 13         121:11, 21
    109:6 134:4       152:25 154:6     reasonable          123:19 126:21      122:4, 8, 11, 19,
    160:20 161:12     160:17, 19        174:15, 17         143:2, 5, 13      23 126:17, 23
    176:8             163:21 164:1     reasoning           145:20 146:18      127:4 132:4
   provider           165:21 186:5      112:3              158:7 165:8        144:20 145:3
    90:12, 13         191:3 194:15     reasons 189:5       182:17 197:6       186:14 191:10,
    109:2 122:10     questioning       Reassurance         199:21, 22, 23,   15 194:19
    124:12 127:9      195:14            126:11            25 201:14           195:14 196:16
    146:15 170:14    questions 88:2    recall 102:8       recorded           RELATES
    176:10 189:6,     89:6 143:6        125:12, 14         108:13             84:5
   10 197:20          170:10, 16        127:3, 22, 25     records 86:9       relation 92:13
   providers          171:23 174:16     128:1, 4           93:7 103:18       relationship
    118:23 121:16     195:9, 11, 17     140:18 142:15,     104:4, 6           120:8
    166:23            199:21           18 143:15           134:22 145:8      relied 190:23
   PT, 164:14        quick 88:1         145:16 146:17      197:1             relief 161:6
   Pulitzer 98:17,    128:5 174:7       148:4 149:2       recovery           rely 190:24
   19, 20 99:1       quickly 95:17      150:24 152:3       119:1, 3, 24      remain 188:6
   P-U-L-I-T-Z-E-    quite 147:15       154:15, 22         176:13 185:12     remained
   R 98:19            151:18 194:12     155:10, 23        rectocele 128:2     190:3
   pull 144:14                          156:13 157:6      recur 171:2        remains 180:6
   pulmonary         <R>                158:9 159:21,     reduced            remember
    120:14 121:3,    Rae 86:9          22 160:8            170:25 201:11      106:25 116:7
   5 141:9 197:3,    reached 186:20     161:9 163:15,     reduction           128:25 143:20
   5                 read 100:6, 7     17, 18, 22          155:4              160:25 161:15,
   punctured          124:7 127:17,     165:19, 24        REED 85:11         15 170:22
    170:23           18 128:4           166:6, 9 171:7,   refer 90:22        REMEMBERE
   purpose 89:13      150:16 157:14    10, 13, 17, 17,    reference          D 85:1
   purse 163:2        168:17 169:3,    21 172:18           102:14            removal 159:3,
   pursuant 85:1     5 177:20           173:9 183:1       referred 92:16,    19 160:9
   pushed 148:17,     181:9             185:13, 14        19 93:1 97:11       167:19
   19                reader 124:8       188:4 191:14       156:2             remove 113:2
   put 96:9          reading 93:13,     193:1 197:4, 5    referring 90:6,     160:14, 21
    97:18 136:10     15 157:19         receive 92:24      17, 22 101:24       175:19
    142:12 166:3      191:14           received            135:6 150:10      removed
    185:25           real 88:1          102:10 190:18      155:9 185:3        90:19 156:12
                      128:5 174:7      Recess 95:25       refresh 148:13      162:6 168:25
   <Q>               realize 96:7       121:1 144:13      Refuge 184:6        176:11
   quality 166:19    really 95:13,      182:16            regarding          removing
   quarter 150:6     17 96:8           recollection        154:25 159:1       161:5 175:22
   quarterly          100:25 101:22,    127:9 163:19       161:12 167:11     REPAIR 84:3
    150:10           23 107:3          recommendatio       173:5 187:15       101:4 157:22
   question 88:12,    112:12, 13       n 105:2 161:2       190:19             163:12, 14, 17,
   14, 19 93:24       124:19 130:6                        regards 153:15     23

  Golkow Litigation Services                                                       Page 214
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 135 of 299 PageID #: 440
                                   Becky R. Smith
   repeat 100:5      responsive        ring 154:14         161:11 162:13,   search 102:11
    160:19 188:1      103:4            risk 170:9         15 163:11          103:9
   rephrase          rest 156:6        risks 170:15,       164:14, 23, 23   second 87:11
    88:13 113:1      result 170:4      21, 22 171:5, 8,    165:12, 13        104:11 149:11
    119:12           resulting         11, 14, 21          166:12, 17        154:19 163:10
   report 116:12,     193:25            172:1, 5, 9        168:9, 23         167:11, 13, 18,
   15 163:13         retired 97:20      174:14, 17, 22     170:8 172:8,     20, 24 168:1,
    182:24           retrieve 175:16   road 127:24        20 174:13, 14     12 179:6
   reported 85:3     return 144:4       128:23 129:2,      177:7, 17        second-to-last
    118:22 124:12    returned 178:2    13                  178:17, 17        164:22
    146:3, 11        review 93:4       room 158:15         179:10, 13       second-to-the-la
    150:8, 13         96:2 161:16      Rules 85:1          180:11, 14, 18   st 151:1
    163:24           reviewed 95:6      87:25              181:4, 16        section 168:10
   reporter 88:4      162:14, 16                           183:9 185:23      177:14
    98:18 100:7      reviewing         <S>                scale 106:13      see 91:9 96:4,
    127:18            199:25           sadness 193:13      108:3 114:12     6 97:10, 12
   represent 87:9    revision 119:3    sat 182:6           190:11            98:16, 20
    125:19 170:13     158:12, 18       satisfaction       scan 120:20        101:21 103:1
   represents         169:23, 24        174:18            scar 186:12        108:14 116:14
    164:15            185:5            saw 90:13          Scarcello 85:7     123:15, 24
   request 156:22    revisit 108:1      98:21, 23          86:3 93:24        125:17 126:9,
   Requested         riding 188:16      103:11 116:15      94:12 95:24      13 128:24
    86:17 183:4       189:7             120:13 146:14      96:15 100:24      129:3, 9, 14
   requests 103:1,   right 95:7         169:23 185:6,      102:13 104:1,     132:12 134:22
   10                 105:16 116:14    15                 10, 19 109:4       138:15, 22
   required           117:12, 13       saying 106:14       110:11 111:5      139:12, 19
    172:22            126:3 129:25      108:20 122:17      112:4 115:25      143:17 144:22,
   requires 88:23     130:3, 18         124:11, 15         116:18 119:6     23 145:24
   research           131:12, 14, 23    127:8 128:17,      120:24 127:13     147:5, 20, 22,
    93:10 172:15      135:24 136:4     25 140:15, 18       135:9 136:1      22 149:7, 14
   Residence 85:3     139:18 146:4,     151:24 154:8       137:21 138:24     152:17 153:13,
   resolve 145:22    24 147:8, 17       177:11 188:4       142:25 143:4     18 155:6, 20
    162:5 175:5       148:21 149:3,    says 96:22          144:11 147:25     156:1, 4
    198:11           17 155:16          97:25 108:11,      151:14 152:24     157:24 158:5,
   resolved           158:8 161:11,    11 121:12           160:16, 23       13 159:4, 10
    158:21 159:21    19, 24 165:9       123:18, 22         163:25 165:20     162:14, 21
    180:6             166:15 167:9      125:18, 24         173:2 182:14      164:8, 24
   resources          168:6 170:1       126:6, 11          191:2 192:19,     165:15 166:20
    161:13            174:5, 23         128:9, 20         22 193:7, 11,      167:20 168:10,
   respect 93:8       175:1 176:25      138:13 139:1,     16, 19, 23        15 170:11
    194:25            179:8, 22, 25    10 144:19           194:4, 14, 24     172:25 174:13,
   respectfully       180:7 181:1       145:15 146:23      195:13 199:20    19 177:9, 14
    195:7             182:19 183:7      147:19 149:5,     scared 188:18      178:14, 19
   response           188:25 192:18    7, 18 150:16,      scarring 159:2     179:5, 11, 15,
    102:16 116:22     193:8 195:20     17 151:1, 11        171:12           18 180:12
    148:16            196:2, 20         152:15, 19        schedule 167:8     181:7, 14
   responses          197:15 199:17     153:12, 15        scheduled          183:4 185:18
    102:15           right-hand         154:13, 18, 19,    187:12            187:9 198:14
   responsible        96:24 98:1       20 155:2, 3        scheduling        seeing 101:17
    162:17            103:22 123:16     157:15 158:7,      132:17, 21        102:8 126:21
                                       10, 25 159:6, 7

  Golkow Litigation Services                                                     Page 215
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 136 of 299 PageID #: 441
                                      Becky R. Smith
    142:12 143:13       sexual 105:14,    slightly 114:9,     speak 93:22       statement
    151:8 155:15        19 117:16         12 115:16, 16        100:18 176:14     149:21 150:21
   seek 131:25           118:15, 22        147:18             speaking           151:5, 6
    132:10 167:11        119:5, 15, 17    sling 147:2          110:22            154:11 165:7
   seen 92:20            120:2 152:22      149:7, 7, 13       specific 107:5,    180:22, 25
    94:19 95:13          153:3, 6 156:7   sloughed            10 111:23         STATES 84:1
    96:7 97:4           sexually           156:16              157:6 171:19      147:1, 1
    102:6 118:24         117:19 149:18,   sluggish 139:3,      197:21           stating 145:12
    122:14 132:15       24 150:8          10, 23 140:5, 8,    specifically      stay 130:23
    144:9 167:14         164:23 165:1     13                   89:19 109:11     staying 198:11
    198:15              Shakes 192:11     sluggishness         116:9 118:12     stenotype
   self 150:13          shaking 88:3       140:1, 24           122:22 175:11     201:11
   send 96:10, 11       shared 192:14     smear 145:18         195:15 197:23    step 167:8
   sensation            sharp 113:18      SMITH 84:7,         specifics         steroid 143:14,
    106:19 107:25        115:22 121:20    11 85:1, 11          148:23           21 144:1, 3
    115:20              sheet 86:3         86:3, 9, 11, 11,   specify 99:23     sticker 91:6
   sent 96:13            94:17 96:3       15 87:1, 7           111:12           stills 137:4
    109:13 167:24        97:24 106:1       89:8 96:1          specimen          stitches 142:7
   sentence 139:1        144:16            99:19 104:7,        173:13           stool 124:4
    149:6, 11           sheets 96:12      14 192:18           spell 98:18       stop 126:3
    151:1 154:19        shop 91:10         194:9 199:24       spend 91:14        140:11 151:7
    159:7 164:5, 6      short 130:11       201:5              spine 141:19       166:25
    168:12, 23          showed            SMITHB 86:8,        spoke 94:6        stopped 167:2
    172:19               175:13 176:18    11, 15              spoken 94:3       straight 198:5
   separated 99:4       shown 166:18      Smith's 104:5        100:16, 17       stress 179:21,
   separately           side 97:18        smoke 134:7          113:8            24 197:7
    98:21 105:16         148:21           social 91:8         spot 157:10       stretching
   September            signature          191:11             spouse 120:1       169:19
    135:24               94:23 174:11     solid 124:4         spread 107:8      strike 94:6
   serious 101:14       signed 174:4      somebody            stab 156:4         103:16 115:9
   served 102:4         significant        100:12 188:20      standing 130:6     119:1 155:22
   set 189:18            142:3            sore 106:10         stands 125:25      169:7 186:5
   seven 190:14         signing 95:6      Sorry 96:16          170:14            197:18, 21
   severe 105:15        similar 157:2      98:15, 24          start 103:14      strong 120:6,
    165:13, 25          simply 127:5       100:20 104:2        104:14 105:24    7 178:1
   sew 136:11           single 149:18      107:19 117:25       108:2 114:11,    struggle 120:7,
   sex 104:17           sister 99:17,      118:20 127:16      19 124:23         7
    105:6, 15           25 101:15          132:20 135:10       131:18 134:18    study 135:2, 6,
    113:12, 24          sister's 99:18     149:2 165:16        166:12, 14       12, 13, 16, 23
    114:3, 7, 17        sit 106:11         176:5 186:20        192:24           stuff 118:1
    116:16 121:7,        107:7             192:13 199:1       started 130:14     120:20 135:20
   11, 20, 24           sitting 106:11    sort 141:1           134:18 147:8      143:10
    122:4, 7, 11, 19,    112:11            182:7               158:20 180:15    Subject
   23 123:2, 6          situation         sought 196:22        183:16            102:17 143:7
    132:5 147:8          111:16           sound 197:8         starting          subsequently
    149:23 155:19       six 98:22         sounds 129:23        123:15 149:6      168:14
    159:14 170:7         107:1 108:5       160:12 168:6       starts 164:7      substantially
    186:15 187:21        117:18 118:7     source 193:7         168:12            193:3
    189:23, 24           190:14           SOUTHERN            state 111:6       successful
    190:13              skip 128:15        84:1               stated 104:23      188:21
                                                               181:1

  Golkow Litigation Services                                                         Page 216
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 137 of 299 PageID #: 442
                                     Becky R. Smith
   Sue 101:1           175:4 176:22       137:13 143:16     terms 137:22,       138:8 139:17
   sued 89:8           178:5, 8           156:3, 10         22 172:7            140:10 152:2
   suffer 106:1        183:13, 15         196:8             terrible 139:15     161:20 164:1
    135:19             185:3 186:1,      talking 106:22     testified 87:2      169:15 172:22
   suffering          11 187:14, 17       111:24 112:11,     106:16 107:24      178:13 180:17
    196:19            surrounding        19 117:12           113:16 117:24      183:2, 15
   suggest 95:18       89:14 93:8         128:18 130:3       129:18 140:15      188:11 194:24
   suggested          swearing 95:2       131:1 132:2        150:23 190:7       199:19
    101:18 134:5      switch 136:12       137:23, 24         192:23            thinking
    144:8 159:22      sworn 87:2          179:3 180:8       testify 87:18,      112:10, 13
    173:14             201:7              186:2             22 89:3             138:7
   suit 89:14, 19     symptom            talks 158:24       testifying         thinks 147:3
   Suite 85:8, 12      139:7, 8          Tanasbourne         127:22             186:3
   super 108:21       symptoms            85:4              testimony          third 105:8
   support 161:14      106:5 113:17      T-ball 91:15        109:5 112:5        123:9, 22
   supported           114:3 124:24      tearing 165:13,     129:21 151:15,     138:19 145:14
    153:17 154:10      125:14 130:4,     25                 19 190:5            149:6, 11
   supporting         18, 20, 22         tell 88:23          194:15, 23         164:6
    154:4              136:3 137:12,      92:18 104:8        201:10, 14        thought 129:2
   supposed           19, 20 138:1, 3,    108:10 109:2,     tests 148:25        156:11
    111:7 114:18      5 139:6            25 110:4, 8, 17,   Texas 182:4        three 103:2
    151:9              144:20 155:18     24 111:17, 21       183:22 184:14      105:18 106:15
   sure 88:2           156:3 164:22       112:14 119:4,     Thank 95:22         108:3, 13, 17
    104:12 105:10      194:1 199:4       14 121:10, 19,      103:24 116:2       112:15, 17
    115:4 116:13      syndrome           23 125:25           142:10 181:8       114:17 125:3,
    120:25 122:14,     134:25 136:4,      128:10 135:11      192:18 199:19,    5 132:3 150:7
   25 124:19          9, 20 189:4         138:4, 5          25                  162:15 178:9
    129:17, 23, 23,   SYSTEM 84:3         148:22 151:12     theirs 91:13       thyroid 141:11
   24 140:19                              155:23 157:8      therapy            time 87:11, 14
    144:12 151:18     <T>                 162:5, 13, 23      133:10, 14, 18     88:12 89:7
    152:7 167:17      take 87:10          168:19 169:6       159:25 164:15      91:14 95:4, 11,
    183:20 186:22      88:20 89:2         173:19 175:8,      169:2             13 96:8 98:23
   surgeries           97:19 101:20      22 184:20          thereof 201:17      100:18, 19
    97:13 99:23        111:24 120:24,     185:11, 21        thing 88:18         105:13 108:7
    142:3 164:11      25 134:5            186:3, 18          136:25 196:7       111:9, 19, 22
   surgery 90:18,      137:6, 7 138:5     198:1             things 91:16        117:8, 10
   23 97:16            142:23 143:11     telling 154:22      103:4, 5 112:2     118:25 119:2,
    106:6 114:2, 6,    144:11 156:20      178:13             138:8 152:14      7, 13, 17 120:4
   20 115:1, 11        162:3 166:6       Ten 92:11           169:19, 21         124:11, 17
    117:15, 21, 22     182:14, 15         106:14 108:3,      187:7 188:19       125:9 130:9,
    119:18 131:24      183:25 186:11     12 114:12           189:15, 21        10 131:7, 9, 11,
    132:9 134:19       198:23             115:3, 5, 6, 11   think 88:9         12 137:23
    135:14 136:7      Taken 84:15         116:3, 10          91:18 101:22       139:20, 22
    143:22, 25         85:2 87:24         117:11 125:10      104:22 105:23      140:21, 25
    156:12, 22, 23     88:23 89:12        137:9 138:20       106:25 107:17      142:18, 25
    159:1, 19          152:2 184:2        183:15 190:11      111:2, 20          143:3, 7 144:5,
    160:6, 25          201:10            tend 108:24         112:9 115:4, 4,   9 145:17
    162:4 171:8,      talk 88:8          tender 106:10      5 118:20            146:6, 10, 14
   11, 14, 15          124:20 176:13     term 90:11, 17      120:22 125:8       149:16, 25
    172:2, 15         talked 101:15       164:11             129:5, 18, 22      150:20 151:9,
    173:9 174:5        133:11, 15                            131:3, 23         13, 25 152:4

  Golkow Litigation Services                                                        Page 217
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 138 of 299 PageID #: 443
                                       Becky R. Smith
    153:7 154:4,        187:14 189:10      true 95:3, 16         148:7 162:1         update 96:4
   24 155:24            191:19, 22, 25      98:3, 4 104:4        191:8                97:16 104:22
    157:21 163:11       192:4, 8            118:3 126:17        types 118:14         urinary
    164:10, 16          196:15 197:20       149:16, 21           169:16               177:17 179:21,
    165:2 168:21       top 91:18            150:21 151:5,       typewriting          24
    171:23 178:23       97:6 107:9         6 158:8, 23           201:11              urine 123:25
    181:1 185:6,       touched              164:12, 16, 17,                           124:1 179:17
   15 188:6, 10         181:14             19 165:1             <U>                  use 90:11, 17
    191:18 192:18      trailer 183:24       169:11 170:18       Uh-huh 89:18          151:2 166:18
    194:13 195:12       189:18              171:23 177:22       96:14 98:17           181:18 196:8
    196:2 197:7,       trailering           178:23 188:6        103:24 109:17        usually 111:23
   11 198:14            184:5               201:13               115:24 116:17,
    199:11 201:6       transcript          trust 154:12         21 117:12, 14        <V>
   timeline 154:7       128:5 201:12        178:24               123:11, 25          vacations
   times 98:20,        travel 133:6        truth 88:24,          126:10 127:1         184:2
   22 107:16            172:21 183:24      24, 24 111:18         129:10 130:16       vagina 148:13,
    114:17 117:16       184:5              try 88:8              132:8 134:10        16 157:4
    118:7 150:3, 5,    treated 120:2,       116:4 126:19         135:8, 25           vaginal 104:17
   6, 7 152:22         18, 19 129:6,        133:10 134:5,        138:16, 23           105:6, 24
    153:3 193:20       12, 15, 19, 22      6, 7 142:13           145:25 149:15        106:2 107:6,
   tingling             132:13 134:23       156:20 169:13        150:12 152:18       22, 24 109:2, 9,
    134:24, 25          135:2 141:9         172:7 195:11         159:5 173:1         21 110:1, 5, 9,
    135:7 136:23        153:21, 25         trying 106:18         177:13, 21          18 112:20, 24
   tired 138:7         treating 92:16       159:22 169:14,       178:10 185:10        113:5, 10
    140:7               196:1              14, 16, 21            199:5                126:1 132:5
   tiring 189:1        treatment            170:4 183:20        unable 184:16,        145:21 146:11,
   tissue 166:18        92:21, 24          tunnel 134:25        17 196:11            15 147:7
    181:15              114:15, 17          135:14, 17          understand            148:8, 10, 20
   tissues 186:25       131:25 132:10       136:4, 9, 20, 24,    88:6, 12, 25         149:1 155:19
   today 87:10,         133:3, 7           25 189:4              89:4, 10, 14, 22,    158:11 164:7,
   19, 22 89:8          135:19 136:6       turn 108:11          24 90:9, 15, 20,     10 169:1, 4
    91:3 92:2, 9        143:7 144:5         123:18 128:9,       24 103:23             171:5, 12
    93:18 102:4,        152:10 172:16      20                    106:18 111:2         175:5 177:18
   12 120:10            196:22 199:9       TVH 157:16            125:23 139:17        180:14, 22, 23
    134:13 136:4,      tried 161:21        two 99:25             150:13 153:20        181:4, 11, 13
   10 138:10            168:23 169:6,       104:17 105:6,        154:6 163:21         184:21 185:22
    141:6 192:23       8, 18, 18, 18, 25   8 108:12, 19          189:23               186:2, 6, 25
    198:21              182:8 188:16,       112:8, 10, 13       understanding         187:3, 15, 20
   today's 92:13       16                   114:23, 25           103:3, 8             198:15
    93:11              trigger 133:22       116:6 121:16         104:16 105:5        vaginally
   told 90:2            160:2               178:8 179:20         118:14 129:11,       158:2
    101:18 112:23      trimmed              180:19 182:23       21 153:24            vague 137:22
    113:9 119:22        145:21              183:9, 10, 14,       167:4 175:25        vehicle 91:6
    122:3, 6, 10, 22   trip 181:24         16 187:6              188:22               141:24
    123:5 126:15,       182:1, 5 183:5,    two-month            understated          verbally 88:2
   25 127:10, 21,      17, 21, 21, 25       181:24 182:1,        111:16              verbatim
   23 136:18            184:12, 15         18, 24 183:5         understood            126:18
    146:8 147:7        troublesome         type 92:24            88:14 152:6         version 96:18
    156:1, 3 160:8,     124:3               106:19 107:24        172:1               versus 155:4
   10 169:9            truck 183:23         124:13 133:18,      UNITED 84:1           175:23
    172:1 176:18                           20, 22 136:6         unwell 196:4

  Golkow Litigation Services                                                              Page 218
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 139 of 299 PageID #: 444
                                     Becky R. Smith
   viable 170:15      warned 172:4,       124:21 128:22     We've 132:3         137:9, 9
   videos 162:1       9                   134:5 139:19      133:15 155:18       138:21 153:11
   VIRGINIA           warnings            140:10 150:16     whatnot             157:15, 18
    84:1               192:5              153:17 154:9      108:25             yoga 169:18
   visit 109:14       warranty            156:7, 9 157:2,   Wheeler 99:21       170:1 188:2,
    138:14 145:10      191:14            22 158:3           Wildlife 184:6     19 189:7
    146:23 148:5      Washington          164:19 169:14     wish 95:10         younger
    151:21 177:8,      201:4              170:1 174:22      witness 201:7,      159:14
   12 178:14, 16,     watch 184:11        176:22 179:8      10, 15, 18
   25 179:2, 5, 6     watched 182:6       180:6 182:9       woman 199:11       <Z>
    185:9, 21         watching            184:7 185:4       women 166:17       zero 150:6
    187:2              182:8 184:1, 7,    186:16 187:21     wood 189:16        Zumba 169:18
   visited 155:24     9                   189:15 191:6      word 166:9          170:1 188:2
   visits 99:6, 10,   Waugh 97:11         197:11 198:3,     words 113:8
   15                  109:13, 16, 18,   7, 22 199:11       119:13 122:15
   voided 158:3       19, 20, 25         Wellbutrin         work 91:9
   voiding 179:13      121:12, 13         137:7, 10, 11,    92:3 114:23
   Volume 84:15        146:23, 24        15 138:2            170:6 173:16
   vs 84:9 86:13       147:7 148:4,       139:18 192:24      182:8
                      25 154:8, 15,       195:14, 19        working 149:7,
   <W>                22, 24 155:8        196:13, 18        13 198:3, 7, 8,
   wages 98:2          156:2 157:2, 9     197:15, 16, 23    10, 14, 22
   WAGSTAFF            165:8 167:14,      198:2, 17, 18,    works 196:21
   85:7               15, 24             22 199:2           worried 117:4
   wait 187:8         W-A-U-G-H          went 98:16          188:17, 18
   waited 114:25       97:11 109:19       101:19 109:10     worse 113:22
   waive 199:24       way 114:4           116:6, 13          114:5 125:8, 8,
   walk 130:6, 11      119:16 130:24      120:19 128:13     13, 13 130:14,
   131:6, 8, 11        136:25 145:5,      132:12 135:16     23
   134:5 140:7, 8     7 162:10            139:13, 17        worsens
   walking             163:19 184:10      147:20, 22, 23     150:18
   105:10 124:5        185:5 194:19       156:1 158:11,     wrist 144:2
   130:6 134:6        WCSR 85:2          17 174:21          written 190:2
   169:19, 20          201:23             176:22 183:21,    wrong 130:12
    193:7             website 93:20,     21 184:4, 5         180:17 191:20
   wall 185:23        21 161:12           195:22 196:3
    186:2, 6          Wednesday           198:9, 14         <Y>
    187:15             85:2              we're 89:8         Yeah 92:19
   want 95:20         week 91:10          101:24 106:22      115:7 128:14
    100:6, 14          124:4 150:4        111:23 112:19      131:2 140:10
    101:21 108:1       177:13 178:2       117:12 125:22     year 98:25
    111:12 123:14     weeks 115:3, 5,     130:3 131:1        137:10 139:2
    128:19 145:8      6, 11 116:3, 6,     137:24 148:1       144:16 145:22
    151:25 157:14     10 117:11           149:3, 10          150:7 158:10,
    159:12 163:6       178:8, 9           151:21, 23        17, 19 182:10,
    174:10 177:4       180:19 183:10,     154:7, 8          11 195:16
    180:10 195:10     10, 15, 16          157:13 163:10      196:6, 10
   wanted 101:12      weight 198:12       164:4 182:17,      198:9, 13
    111:25 144:7,     well 101:22        17 183:12          years 120:17
   14 183:8            108:19 117:2       190:18             124:25 125:1,
    185:19             118:3, 19         WEST 84:1          3, 5, 7, 11

  Golkow Litigation Services                                                       Page 219
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 140 of 299 PageID #: 445




                             EXHIBIT 4
Public Health Notifications (Medical Devices) > FDA Public Health Notification: Serious... Page 1 of 2
  Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 141 of 299 PageID #: 446




Home > Medical Devices > Medical Device Safety > Alerts and Notices (Medical Devices)

Medical Devices
FDA Public Health Notification: Serious Complications Associated with Transvaginal Placement of Surgical Mesh in
Repair of Pelvic Organ Prolapse and Stress Urinary Incontinence
    For updated information about Surgical Mesh for Pelvic Organ Prolapse, see: UPDATE on Serious Complications Associated with Transvaginal
                                         Placement of Surgical Mesh for Pelvic Organ Prolapse 1, released July 13, 2011.
Issued: October 20, 2008
Dear Healthcare Practitioner:
This is to alert you to complications associated with transvaginal placement of surgical mesh to treat Pelvic Organ Prolapse (POP) and Stress Urinary Incontinence
(SUI). Although rare, these complications can have serious consequences. Following is information regarding the adverse events that have been reported to the
FDA and recommendations to reduce the risks.
Nature of the Problem
Over the past three years, FDA has received over 1,000 reports from nine surgical mesh manufacturers of complications that were associated with surgical mesh
devices used to repair POP and SUI. These mesh devices are usually placed transvaginally utilizing tools for minimally invasive placement.
The most frequent complications included erosion through vaginal epithelium, infection, pain, urinary problems, and recurrence of prolapse and/or incontinence.
There were also reports of bowel, bladder, and blood vessel perforation during insertion. In some cases, vaginal scarring and mesh erosion led to a significant
decrease in patient quality of life due to discomfort and pain, including dyspareunia.
Treatment of the various types of complications included additional surgical procedures (some of them to remove the mesh), IV therapy, blood transfusions, and
drainage of hematomas or abscesses.
Specific characteristics of patients at increased risk for complications have not been determined. Contributing factors may include the overall health of the patient,
the mesh material, the size and shape of the mesh, the surgical technique used, concomitant procedures undertaken (e.g. hysterectomy), and possibly estrogen
status.
Recommendations
Physicians should:

     z Obtain specialized training for each mesh placement technique, and be aware of its risks.

     z Be vigilant for potential adverse events from the mesh, especially erosion and infection.

     z Watch for complications associated with the tools used in transvaginal placement, especially bowel, bladder and blood vessel perforations.

     z Inform patients that implantation of surgical mesh is permanent, and that some complications associated with the implanted mesh may require additional
         surgery that may or may not correct the complication.
     z Inform patients about the potential for serious complications and their effect on quality of life, including pain during sexual intercourse, scarring, and
         narrowing of the vaginal wall (in POP repair).
     z Provide patients with a written copy of the patient labeling from the surgical mesh manufacturer, if available.

Additional patient information 2 can be found on the following FDA Consumer website.
Reporting Adverse Events to FDA
FDA requires hospitals and other user facilities to report deaths and serious injuries associated with the use of medical devices. If you suspect that a reportable
adverse event was related to the use of surgical mesh, you should follow the reporting procedure established by your facility.
We also encourage you to report adverse events related to surgical mesh that do not meet the requirements for mandatory reporting. You can report directly to
MedWatch, the FDA Safety Information and Adverse Event Reporting program online 3, by phone at 1-800-FDA-1088, or obtain the fillable form online 4, print it out
and fax to 1-800-FDA-0178 or mail to MedWatch, 5600 Fishers Lane, Rockville, MD 20852-9787.
Getting More Information
If you have questions about this Notification, please contact FDA’s Office of Surveillance and Biometrics by e-mail at phann@fda.hhs.gov or by phone at 301-796-
6640.

FDA Medical Device Public Health Notifications 5 are available on the Internet. You can also be notified through email each time a new Public Health Notification is
added to our web page. To subscribe, visit: http://service.govdelivery.com/service/subscribe.html?code=USFDA_39 6.
Sincerely,
Daniel G. Schultz, MD
Director
Center for Devices and Radiological Health
Food and Drug Administration




Links on this page:
    1. /MedicalDevices/Safety/AlertsandNotices/ucm262435.htm

    2. /MedicalDevices/Safety/AlertsandNotices/ucm142636.htm

    3. /Safety/MedWatch/default.htm

    4. /Safety/MedWatch/HowToReport/DownloadForms/default.htm




http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/PublicHealthNotifications/uc... 8/2/2011
Public Health Notifications (Medical Devices) > FDA Public Health Notification: Serious... Page 2 of 2
  Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 142 of 299 PageID #: 447


  5. /MedicalDevices/Safety/AlertsandNotices/PublicHealthNotifications/default.htm

  6. http://service.govdelivery.com/service/subscribe.html?code=USFDA_39




http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/PublicHealthNotifications/uc... 8/2/2011
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 143 of 299 PageID #: 448




                             EXHIBIT 5
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 144 of 299 PageID #: 449
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 145 of 299 PageID #: 450
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 146 of 299 PageID #: 451
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 147 of 299 PageID #: 452




                             EXHIBIT 6
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 148 of 299 PageID #: 453




                                                Polymer Science & Material Chemistry




                                                Expert Report of

                                                Dr. Maureen Reitman


                                                This document relates to:
                                                C.R. Bard, Inc., Pelvic
                                                System Products Liability
                                                Litigation

                                                United States District Court for the
                                                Southern District of West Virginia;
                                                Charleston Division
                                                Bard Wave 9 Cases




                                                CONFIDENTIAL
                                                Subject to Protective Order
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 149 of 299 PageID #: 454




     Expert Report of

     Dr. Maureen Reitman


     This document relates to:
     C.R. Bard, Inc., Pelvic
     System Products Liability
     Litigation

     United States District Court for the
     Southern District of West Virginia;
     Charleston Division
     Bard Wave 9 Cases

     Prepared by:

     Exponent
     9 Strathmore Rd
     Natick, MA 01760

     June 24, 2019
      Exponent, Inc.




1902737.000 - 7406
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 150 of 299 PageID #: 455




     Contents
                                                                                          Page

     List of Figures                                                                         6

     List of Tables                                                                          9

     List of Appendices                                                                     10

     Limitations                                                                            11

     Executive Summary                                                                      12

     1      Scope of Report                                                                 15
         1.1    Scope of work                                                               15
         1.2    Qualifications and Disclosures                                              15
         1.3    Information Considered                                                      16

     2      Document Review and Analysis                                                    18
         2.1 Bard TVM Mesh Materials                                                        18
            2.1.1 Overview of Surgical Mesh History                                         18
            2.1.2 Mesh Characteristics                                                      19
            2.1.3 Vaginal/Pelvic Tissue Repair Products                                     19
         2.2 Wound Healing and Biocompatibility                                             21
            2.2.1 Healing Processes and Implanted Devices                                   21
            2.2.2 Biocompatibility                                                          22
         2.3 Avaulta Solo and Avaulta Plus Products                                         27
            2.3.1 Similarities with Predicate Products                                      27
            2.3.2 Avaulta Solo and Avaulta Plus Product Development                         28
            2.3.3 Avaulta Products Manufacturing Process                                    32
            2.3.4 Avaulta Products Regulatory Overview                                      32
            2.3.5 Avaulta Products Risk Analysis                                            33
            2.3.6 Avaulta Products Postmarket Surveillance and Postmarket Risk Analysis     33
            2.3.7 Avaulta Product Instructions for Use                                      34
         2.4 Align Product                                                                  34
            2.4.1  Similarities of Align to Predicate Products                              35
            2.4.2  Align Product Development                                                35
            2.4.3  Product Evaluation by Industry and Scientifically Accepted Standards     36
            2.4.4  Align Manufacturing Process                                              37



1902737.000 - 7406                                 3
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 151 of 299 PageID #: 456




            2.4.5    Align Regulatory Overview                                                       38
            2.4.6    Align Risk Analysis                                                             39
            2.4.7    Align Post-Market Surveillance and Risk Analysis                                39
            2.4.8    Align Instructions for Use                                                      40
         2.5    Align and Avaulta Product Development Activities                                     40

     3      Mesh Testing and Analysis                                                                41
         3.1    Cleaning                                                                             42
         3.2 Visual and Microscopic Condition                                                        49
            3.2.1 Exemplar Materials                                                                 49
            3.2.2 Explant Mesh                                                                       50
         3.3    Antioxidant Analysis                                                                 56
         3.4 Spectroscopic Evaluation                                                                58
            3.4.1  Exemplar Materials                                                                58
            3.4.2  Explanted Materials                                                               58
         3.5 Thermal Evaluation                                                                      60
            3.5.1 Exemplar Materials                                                                 60
         3.6 Resistance to Chemical and Forced Oxidative Degradation                                 62
            3.6.1  Oxidative Induction Time for Exemplar Materials                                   62
            3.6.2  Chemical Exposure of Exemplar Materials                                           62
            3.6.3  Exposure of Exemplar Mesh to QUV Testing                                          63

     4    General Response to Previous Plaintiffs’ Testing and Opinions Related
     to Bard’s TVM Products                                                                          70
         4.1 Marlex HGX 030-01 polypropylene is a reasonable and stable biomaterial                  71
            4.1.1    MSDS language does not mean the material is incompatible or unsuitable for
            use in humans as part of qualified, finished implantable medical products.               72
            4.1.2    Literature references to the potential for polypropylene oxidation do not
            provide specific scientific support for the hypothesis that the Plaintiffs’ meshes are
            oxidized in vivo                                                                         74
         4.2 Mesh explants are not oxidized                                                          77
            4.2.1 SEM does not show oxidation of the mesh explants                                   77
            4.2.2 FTIR does not show oxidation of mesh explants                                      78
         4.3    Bard TVM products are not defectively designed or manufactured                       79
         4.4    Responses to Plaintiffs’ Experts                                                     80




1902737.000 - 7406                                   4
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 152 of 299 PageID #: 457




     5      Opinions                                                            81

     Bibliography                                                               85




1902737.000 - 7406                       5
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 153 of 299 PageID #: 458




     List of Figures

                                                                                                 Page

     Figure 1. SEM of Smith explant prior to cleaning reagent exposure.                            44
     Figure 2. SEM from the same explant as Figure 1, after partial cleaning (25 minutes) in
                 bleach. The crust is peeling and curling away from the fiber as a broken
                 layer, revealing a smooth fiber surface consistent with pristine mesh.            44
     Figure 3. Figure from De Tayrac (2011) showing crust around a pristine PP fiber               45
     Figure 4 Comparison of first cleaning and last cleaning of the Katsiafas explant. The
                majority of the crust has been removed, revealing the uncracked fiber,
                including typical extrusion line features of a pristine fiber, underneath the
                crust. (Images from the same location at different points in the cleaning
                process).                                                                          47
     Figure 5 FTIR Comparison of an explant showing FTIR spectra after the first cleaning
                step (blue) and after the final cleaning step (red). The peaks in the 1600-
                1800 cm-1 range and 3000-3700 cm-1 range are significantly reduced or no
                longer present, indicating removal of the source of the related functional
                groups.                                                                            47
     Figure 6 EDS map of three different explants after the first bleach cleaning step
                illustrating compositional differences between the cracked crust and the
                underlying smooth fiber. EDS maps of an exemplar and an intentionally
                oxidized exemplar (QUV) after the first bleach cleaning step do not contain
                atomic species like sodium, chlorine, sulfur, etc. that may be associated with
                explants.                                                                          48
     Figure 7 SEM image of an explant showing areas of exposed, uncracked polypropylene.           51
     Figure 8 Image of an explant showing areas of visible surface deposit, exposed,
                uncracked surface underneath and the crust layer peeling off the pristine
                surface.                                                                           52
     Figure 9 Images of explants from previous reports (A, 1.5 years implanted), (B, 2.6 years
                implanted), (C, 5.9 years implanted), and (D, 5.4 years implanted). A, B,
                and C show similar thicknesses of the deposited layer and uncracked fiber
                underneath. A, B, and C explant images are after all cleaning steps from
                Wave 3 Minwave 1 cases in the MDL 2187 litigation. D, is after an initial
                cleaning with bleach and did not have an observable brittle crust, despite its
                5.4 years of implantation.                                                         53
     Figure 10 Evidence of ductile mechanical behavior (yellow arrows) in various explants.
                Images A,B,D,E at 250x. Images C,F at 500x.                                        53




1902737.000 - 7406                                   6
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 154 of 299 PageID #: 459




     Figure 11 Images of explants showing differences in crust morphology and presence
                 depending on mesh location. Top Row: 4.3 years implantation. Bottom
                 Row: 10 years implantation. (Images were taken after initial bleach soak).       54
     Figure 12 Comparison of cross-section images created using a FIB. The two left images
                are of an explant from a previous report and the two right images are of a
                sample intentionally oxidized for 7 days. Paired images have the same
                magnification.                                                                    55
     Figure 13. Comparison of intentionally oxidized PP mesh by QUV (left) and an
                 explanted mesh after the 1st cleaning step (right). Red arrows indicate
                 obvious sites of damage associated degradation, which are not present on the
                 explant. Yellow arrows indicate areas where crust is not present, a condition
                 not observed in the oxidized PP.                                                 56
     Figure 14. SEM Images of intentionally oxidized exemplar mesh irradiated at 0.89 W/m2
                 at 60oC after 3 days with (left) with a 1 lb load attached and (right) with no
                 attached load. After three days with load, numerous cracks can be seen as
                 well as signs of major degradation. Cracking is observed with no load,
                 although in less amount.                                                         64
     Figure 15. SEM images of before and after the full cleaning procedure of (left) an
                 intentionally oxidized exemplar mesh, (middle) an explanted mesh (previous
                 report), and (right) a pristine exemplar. Cleaning intensifies cracking in an
                 oxidized fiber, but cleaning the explant reveals smooth fiber similar to the
                 exemplar.                                                                        65
     Figure 16 Comparison of intentionally oxidized samples from QUV radiation with an
                exemplar material. Observation times and load conditions are noted in
                legend. Sample Avaulta 3 fractured after day 3, and was removed from
                QUV testing by day 5.                                                             66
     Figure 17 SEM image of exemplar mesh after 10 days QUV irradiation of 0.89 W/m2 at
                60oC                                                                              67
     Figure 18 TGA comparison of intentionally oxidized samples by QUV irradiation with
                exemplar materials. (Top) Weight Change vs Temperature, (bottom)
                Weight Percent Loss vs Temperature                                                68
     Figure 19. TGA derivative plots comparing literature data and Exponent's data with
                 intentionally oxidized samples                                                   69
     Figure 20. SEM images of surface features of polypropylene mesh after forced
                oxidation through ROS or UV light in comparison to surface features on
                explants. Top Row: SEM images obtained after immersion in 20 wt% H2O2
                for 5 weeks at 37°C. Devices: A – TVT, B – Advantage, C – Lynx. Bottom
                Row: (left) SEM images obtained after 10 days of UV light exposure at
                elevated temperature (60°C). Bottom Row: (right) Images of explants. Top
                Row (in vitro ROS) images adapted from Talley et al. (2015).                      75




1902737.000 - 7406                                   7
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 155 of 299 PageID #: 460




     Figure 21 Exemplar mesh after being soaked in human serum for 7 days, mechanically
                flexed and allowed to dry in air. The deposited film is brittle.          77




1902737.000 - 7406                                8
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 156 of 299 PageID #: 461




     List of Tables

                                                                            Page

     Table 1. Avaulta Solo and Avaulta Plus catalog numbers                     27
     Table 2 Catalog Numbers for Align Products                                 34




1902737.000 - 7406                                9
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 157 of 299 PageID #: 462




     List of Appendices

     Appendix A.                 CV of Maureen Reitman, Sc.D.
     Appendix B.                 Testimony List of Maureen Reitman, Sc.D.
     Appendix C.                 List of Materials Considered
     Appendix D.                 Plaintiff Specific Information
     Appendix E.                 Tissue Repair Materials
     Appendix F.                 Mesh Characteristics
     Appendix G.                 Vaginal/Pelvic Tissue Repair Products
     Appendix H.                 Wound Healing and Tissue Repair
     Appendix I.                 Evaluation of Surgical Mesh Biocompatibility
     Appendix J.                 Avaulta Overview and Similarities with Predicate Products
     Appendix K.                 Avaulta Solo and Avaulta Plus Product Development
     Appendix L.                 Avaulta Biocompatibility and Animal Studies
     Appendix M.                 Avaulta Regulatory Overview
     Appendix N.                 Avaulta Risk Analysis
     Appendix O.                 Avaulta Postmarket Surveillance and Risk Analysis
     Appendix P.                 Avaulta Instructions for Use
     Appendix Q.                 Align Similarities with Predicate Products
     Appendix R.                 Align Product Development
     Appendix S.                 Align Biocompatibility and Animal Studies
     Appendix T.                 Align Regulatory Overview
     Appendix U.                 Align Risk Analysis
     Appendix V.                 Align Postmarket Surveillance and Risk Analysis
     Appendix W.                 Align Instructions for Use
     Appendix X.                 Align and Avaulta Development Activities
     Appendix Y.                 Mesh Characteristics of Bard Products
     Appendix Z.                 Avaulta and Align Manufacturing Processes
     Appendix AA.                Focused Ion Beam (FIB) Analysis
     Appendix BB                 Polypropylene Pellet Anti-Oxidant Analysis
     Appendix CC.                Historical FTIR Analysis
     Appendix DD.                Thermal Analysis
     Appendix EE.                Oxidation Induction Time Testing
     Appendix FF.                Resistance to Chemically-Induced Oxidation
     Appendix GG.                Forced Oxidation From Temperature and UV Radiation
     Appendix HH.                Xylene Testing of Explants




1902737.000 - 7406                        10
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 158 of 299 PageID #: 463




     Limitations

     Exponent, Inc. (“Exponent”) was retained by counsel for C.R. Bard to review documents,
     perform objective scientific analysis and provide opinions related to the Avaulta Pelvic Support
     System and Align Urethral Support System product liability litigation. This report summarizes
     work performed to-date and presents the findings resulting from that work. The findings
     presented herein are made to a reasonable degree of scientific and engineering certainty and/or
     probability. Exponent reserves the right to supplement this report and to expand or modify
     opinions based on review of additional material (e.g., additional medical records and defense
     expert reports) as it becomes available through ongoing discovery and/or through any additional
     work or review of additional work performed by others.


     This report, and accompanying appendices, contains a summary of my opinions and the basis of
     my opinions, but should not be construed as complete or verbatim statement of my opinions or
     the basis thereto. I expect to answer questions related to my opinions and bases at deposition.




1902737.000 - 7406                                  11
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 159 of 299 PageID #: 464




     Executive Summary

     The Avaulta Solo and Avaulta Plus pelvic mesh products and Align urethral sling (described
     herein collectively as “Bard TVM products”) are implantable polypropylene meshes used for
     the repair of pelvic organ prolapse and stress urinary incontinence, respectively. The Align
     sling is provided as a strip of polypropylene mesh with characteristics similar to the arms of the
     Avaulta products. The shaped designs of the Avaulta meshes enable anterior or posterior repair,
     and the Avaulta Plus includes a porcine collagen-based layer in the organ-contact areas to
     provide the surgeon additional choices when addressing patient repair needs.


     Implantable polypropylene mesh products have been used for the repair of soft tissue with
     clinical success since the 1960’s; use in urogynecological applications has particularly increased
     since the 1990’s. Review of design and manufacturing documents, regulatory submissions, and
     other material related to the Bard TVM products reveal medical devices developed and
     produced in accordance with accepted scientific, engineering and regulatory expectations for
     implantable medical devices. The development processes for both the Avaulta meshes and the
     Align sling synthesized prior experience, existing data, and product-specific information in a
     manner that reflected the state of the art in implantable medical product development, and
     generated information that formed the basis for FDA clearance and subsequent release to the
     market in June 2007. The three Bard TVM products have been engineered to have
     combinations of physical characteristics related to monofilament size, mesh structure, texture
     and porosity, as well as graft geometry and assembly, and are associated with effective repair
     and low recurrence rates.


     Plaintiffs’ experts allege that the Bard TVM products are defective in materials, design and
     manufacture. Specifically, Plaintiffs’ experts allege that the polypropylene mesh degrades in
     the body, making it an unacceptable biomaterial. Plaintiffs’ experts have previously asserted
     that the specific polypropylene used by Bard, Phillips Marlex HGX-030-01, is unacceptable
     because polypropylene may degrade by oxidation and because data sheet statements for the raw
     material indicate that the raw material supplier does not support its use in implantable medical
     devices. Plaintiffs’ experts have previously associated adverse clinical outcomes with the



1902737.000 - 7406                                   12
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 160 of 299 PageID #: 465




     alleged oxidative degradation of the polypropylene in implanted Bard TVM products.
     However, no evidence of fracture or physical failure of implanted meshes has been provided,
     and these potential modes of failure are not identified in the complaint.


     Polypropylene has been well characterized chemically and physically in the published literature
     and has a long history of safe use as a permanently implanted biomaterial. More specifically,
     Bard mesh products made from Phillips Marlex polypropylene homopolymer have been
     repeatedly evaluated for biocompatibility using standardized and accepted laboratory methods
     and animal models. Documents and literature confirm that polypropylene mesh products made
     in Bard-validated processes from Phillips Marlex polypropylene homopolymer resins have
     consistently demonstrated biocompatibility and functional performance for soft tissue repair in
     both abdominal and urogynecological procedures.


     Plaintiffs’ experts have previously reported that some portion of the subject explanted
     polypropylene meshes exhibit a brittle surface texture that includes predominantly
     circumferential cracking and assert that this texture is evidence of oxidation or, alternatively,
     environmental stress cracking (ESC) resulting from the interaction of cholesterol and the resin.
     However, direct examination and testing of explanted Bard’s TVM and comparison to as-
     manufactured, intentionally oxidized and chemically challenged exemplar mesh, as well as
     review of related data from other sources, provides no evidence of oxidative degradation of the
     polypropylene in the body. While a brittle surface is visible on some portion of the subject
     explanted polypropylene meshes, it is not from polypropylene oxidation. Plaintiffs’ experts’
     previous data can be reasonably explained by the presence of a surface deposit (e.g., a biofilm)
     that is more brittle than the polypropylene filaments, rather than the development of a brittle
     filament surface due to oxidation of the polypropylene. The presence of deposited biofilm is
     supported by data, such as chemical signatures distinct from those of polypropylene or oxidized
     polypropylene and non-combustible residues, as well as qualitative observations of film and
     crack morphology and depth. The presence of deposited biofilm also is consistent with
     expected biological processes in which proteins and cells adsorb to implanted surfaces, and the
     effect of post-explant fixatives such as formalin. Thus, Plaintiffs’ experts have not provided a
     reasonable scientific basis for their previous assertion that the polypropylene is oxidized or




1902737.000 - 7406                                    13
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 161 of 299 PageID #: 466




     failing due to ESC, or that the alleged oxidation or ESC is associated with adverse clinical
     outcomes. It is my opinion to a reasonable degree of scientific and engineering certainty and/or
     probability that the cracked surface is actually a layer of a different material of biological origin,
     and not the alleged oxidized polypropylene.


     Based on the information reviewed and my education, training and experience in the fields of
     materials science, polymer science and medical device product development, it is my opinion to
     a reasonable degree of scientific and engineering certainty that polypropylene, including Phillips
     Marlex HGX-030-01, is a reasonably selected biomaterial exhibiting appropriate
     biocompatibility. It is further my opinion to a reasonable degree of scientific and engineering
     certainty and/or probability that Bard TVM products based on Phillips Marlex HGX-030-01
     polypropylene, exhibit the ability to perform as intended for tissue repair, including the repair of
     pelvic organ prolapse and stress urinary incontinence. It is also my opinion to a reasonable
     degree of scientific and engineering certainty and/or probability that the Avaulta Solo, Avaulta
     Plus and Align mesh characteristics, including geometric structure, pore characteristics, the
     incorporation of collagen and marking fibers, and biomaterial attributes, are reasonable for use
     in tissue repair, including pelvic organ and stress urinary incontinence repair, and are
     consistently described according to a reasonable method. There is no evidence of defective
     material, design, or manufacturing in Avaulta Solo, Avaulta Plus or Align implants, including
     those implanted in the Plaintiffs. Thus, it is my opinion to a reasonable degree of scientific and
     engineering certainty and/or probability that there is no evidence that the Avaulta or Align
     implants, or any action or inaction on the part of Bard related to these products, caused the alleged
     injuries for the Plaintiffs. All of my opinions expressed in this report are provided from the
     perspective of a biomaterials scientist and product development engineer, and are held to a
     reasonable degree of scientific and engineering certainty and/or probability.


     The Executive Summary cannot encompass all of Exponent’s technical evaluation, analysis, and
     conclusions. Hence, the main part of this report, supported by the various appendices, is at all
     times the controlling document.




1902737.000 - 7406                                     14
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 162 of 299 PageID #: 467




     1 Scope of Report


     1.1 Scope of work

     This report describes the materials, design, development, and performance of Avaulta Solo and
     Avaulta Plus meshes (Avaulta products), and the Align Urethral Support System (Align sling)
     sold by C.R. Bard for pelvic floor repair. Exponent has reviewed extensive documentation and
     testimony, and evaluated numerous explanted and exemplar meshes to investigate these topics
     in light of Plaintiffs’ allegations that defects in Bard TVM material or design affect mesh
     performance. This report is provided for all associated Plaintiffs involved with this litigation.
     Throughout this report the term ‘Plaintiffs’ will be used to refer generally to any Plaintiff
     involved in this litigation.


     1.2 Qualifications and Disclosures

     I am a Principal Engineer, the Director of the Polymer Science and Materials Chemistry
     Practice, and a Corporate Vice President at Exponent. I hold two academic degrees: (1) a
     Bachelor of Science in Materials Science and Engineering from the Massachusetts Institute of
     Technology (MIT), and (2) a Doctor of Science in Materials Science and Engineering, with a
     thesis in the field of polymers, from MIT. I am a licensed Professional Engineer in the state of
     Maryland and am a Fellow of the Society of Plastics Engineers. I have been practicing in the
     field of polymer science and engineering for more than 25 years as a researcher at MIT, in a
     variety of technical roles at the 3M Company, and as a consultant with Exponent. I provide
     consulting engineering services in all aspects of polymer science and engineering including, but
     not limited to material selection, material characterization and documentation for regulatory
     compliance, product design and development, mechanical and chemical testing, microscopy and
     non-destructive imaging, failure analysis, polymer chemistry, polymer physics, and polymer
     processing.


     I have experience in evaluation and testing of the physical properties and durability of polymers,
     in the determination of the formulation and chemistry that control these properties, and in the
     selection and specification of polymers for different applications. I have experience formulating



1902737.000 - 7406                                    15
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 163 of 299 PageID #: 468




     and evaluating polymer compositions, testing their properties and developing documentation,
     including material safety data sheets, associated with their use. I have been directly involved in
     product development, product line extensions, transfer of new products to manufacturing,
     qualification of alternative materials and manufacturing equipment, evaluating customer
     complaints, and performing root cause investigations. I have specific experience with the
     design, manufacturing and evaluation of medical devices made from polymeric materials;
     oxidation and oxidative stability of polyolefins including polypropylene; and the materials and
     manufacturing methods used for the Avaulta Solo, Avaulta Plus and Align products. I regularly
     work with clients to address questions related to medical device design, validation, and testing,
     and have presented my work in meetings with the Food and Drug Administration (FDA) as well
     as in training and lecture settings for members of the medical, medical device and plastics
     communities. I have lectured on the topics of material selection, plastics failure analysis,
     medical device failure analysis, advances in materials for medical devices, the materials science
     of polypropylene meshes, and aspects of medical device manufacturing. I am a past chairman
     and continue to serve as a member of the board of directors of the Medical Plastics Division of
     the Society of Plastics Engineers.


     My curriculum vita is provided in Appendix A. A list of previous testimony is provided in
     Appendix B.


     Exponent currently charges a rate of $710 per hour for my time. Other Exponent staff members
     with different bill rates have assisted me. No portion of our compensation is dependent on the
     outcome of this matter.


     1.3 Information Considered

     In the course of my analysis, Exponent has reviewed and relied upon documents, testimony, and
     examination of physical items, including portions of explanted materials, and a variety of
     exemplar meshes. A list of materials considered is provided in Appendix C, and a summary of
     Plaintiff-specific information is provided in Appendix D. I also relied on my education, general
     experience in the field, and knowledge acquired through years of research and consulting work




1902737.000 - 7406                                   16
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 164 of 299 PageID #: 469




     in the field of polymeric materials and medical devices. Specific documents and materials that I
     relied upon in reaching the opinions in this report are referenced throughout the text.


     I have previously provided reports, data, analyses and testimony related to Bard’s pelvic repair
     products litigation (MDL No 2187) and incorporate these by reference.


     Although I have not prepared trial exhibits at this time, I may use any and all of the information
     described or referenced in this report. Additionally, I may use existing materials for
     demonstrative purposes.




1902737.000 - 7406                                   17
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 165 of 299 PageID #: 470




     2 Document Review and Analysis

     This dispute is related to the materials, design, development, manufacture and performance of
     Avaulta Solo and Avaulta Plus meshes (Avaulta products), and the Align Urethral Support
     System (Align sling) sold by Bard for pelvic floor repair. Exponent has reviewed extensive
     documentation and testimony related to these topics in light of Plaintiffs allegations that defects
     in Bard TVM material, design or manufacture, and not factors related to individual surgical
     procedures and patient-specific characteristics and responses, are the cause of patient adverse
     outcomes. An overview of Exponent’s analysis of the materials, design, development,
     manufacture and performance of the Bard TVM products is provided in this section, and
     supported by more detailed analyses in the attached appendices. The text and references are not
     intended to be exhaustive, but rather to disclose the bases for my opinions.


     2.1 Bard TVM Mesh Materials

     2.1.1 Overview of Surgical Mesh History

     Surgical meshes are currently used in many different applications, including abdominal,
     urological, urogynecological, cardio-thoracic, and orthopedic applications (Pandit and Henry
     2004). In traditional tissue defect repair, surgical techniques utilized the patient’s own tissue to
     close the defect. These repairs, in the past, were performed using sutures under tension, but a
     mesh repair with little or no tension on the patient’s tissue is preferred because of better overall
     outcomes (Cobb, Kercher et al. 2005). A synthetic mesh product is therefore employed as an
     integral part of the repair. The appropriate characteristics of a surgical mesh for tissue repair
     include numerous parameters such as chemical inertness and biocompatibility (Cobb, Kercher et
     al. 2005), resistance to infection, maintenance of long-term tensile strength, rapid incorporation
     into the tissue, adequate flexibility to prevent fragmentation, non-carcinogenic response, and the
     capability to restore natural movements of the anatomical area being treated (Pandit and Henry
     2004).


     Bard manufactures polypropylene meshes, which are appreciated for their excellent tensile and
     burst strength, resistance to infections, retention of physical properties, and ease of processing,



1902737.000 - 7406                                    18
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 166 of 299 PageID #: 471




     for soft tissue repair. The Bard product systems for stress urinary incontinence (SUI) and pelvic
     organ prolapse (POP) repair have a history that dates back to the early 1960s with the
     introduction of Marlex mesh, a simple monofilament polypropylene (PP) knit that could be cut
     to size by the physician (Usher 1963). Since its introduction as an implantable biomaterial in
     the form of sutures and mesh products in the 1960s, polypropylene has become one of the most
     widely used surgical polymers in the United States. (Usher, Allen et al. 1962, Usher 1963,
     Northey 1967, Pandit and Henry 2004, Hollinsky, Sandberg et al. 2008) Additional information
     on polymer surgical meshes and the design and materials of said meshes is provided in
     Appendices E, F, and G.


     2.1.2 Mesh Characteristics

     Meshes are generally described by their weight per unit area, pore size, and filament
     characteristics. Most of the test methods for evaluation of implantable meshes have been
     adopted from the American Society for Testing and Materials International (ASTM)
     specifications for the textiles industry (Cobb, Peindl et al. 2009), although there are aspects of
     mesh characterization (e.g., pore size) for which there are no standardized methods. The
     physical properties and handling characteristics of a mesh–based product depend on its
     “weight”, as well as the material, the knit pattern (if applicable), and the construction of the
     mesh. An FDA guidance document for surgical meshes from 1999 describes additional
     properties to characterize the mechanical performance of meshes, including tensile strength of
     the mesh, device stiffness, suture pullout strength, burst strength, and tear resistance.1 See
     Appendix F for additional information on mesh characteristics.


     2.1.3 Vaginal/Pelvic Tissue Repair Products

     The first synthetic polymeric mesh used for urogynecological applications was made from nylon
     (polyamide) and was reported to have been introduced in the 1960s (Choe 2003, Winters,
     Fitzgerald et al. 2006). The use of polypropylene in surgical meshes dates back to the 1960s,




     1
         Guidance for the Preparation of a Premarket Notification Application for a Surgical Mesh, issued March 2, 1999




1902737.000 - 7406                                            19
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 167 of 299 PageID #: 472




     when Usher and the Phillips Corporation described the use of Marlex polypropylene woven
     mesh for hernia repair (Usher 1963). This was followed by additional reports of the efficacious
     use of polypropylene mesh, including Marlex polypropylene knitted mesh, for abdominal and
     urogynecological repairs (Morgan 1970, Morgan, Farrow et al. 1985). Subsequently, the use of
     prosthetic meshes, including those made of polypropylene, has become more popular for the
     treatment of POP (Julian 1996, Debodinance, Cosson et al. 2006) and SUI with the introduction
     of Tension Free Vaginal Tape (TVT) in the 1990s (Ethicon 1997). In 2014, 2016, and again in
     2018, the American Urogynecology Society (AUGS) and Society of Urodynamics, Female
     Pelvic Medicine and Urogenital Reconstruction (SUFU) issued a position statement about mesh
     midurethral slings including the Bard Align stating, “The monofilament polypropylene mesh
     mid urethral sling is the most extensively studied anti-incontinence procedure in history,” and
     “Polypropylene mesh midurethral slings are a standard of care for the surgical treatment of SUI
     and represent a great advance in the treatment of this condition for our patients.” The paper
     expands on this further, noting that polypropylene mesh is widely studied and recognized as safe
     and effective as a surgical implant(AUGS 2014, AUGS 2016, AUGS 2018).


     In the treatment of both SUI and POP, surgical approaches including the use of mesh for tissue
     reinforcement have been aimed at improving the durability of the pelvic floor repair (Moore and
     Miklos 2009), while also enhancing the quality of life of the patient with the correction of any
     anatomical and functional derangements (Silva and Karram 2006). Similar to the mesh products
     used for hernia repair, meshes used in urogynecology have evolved to include additional layers
     such as collagen along with the polymer material, as well as the development and use of
     “vaginal mesh kits” for both POP and SUI indications. The wide variety of materials and
     products are tools for surgeons to provide options in light of the technique, personal preference,
     and patient-specific factors. Additional information on the evolution of surgical mesh products
     in urogynecology can be found in Appendix G.


     Prospective, randomized, and controlled clinical studies comparing traditional approaches
     versus tension free vaginal tape use for the treatment of SUI provide perspective on the short-
     term and long-term outcomes of these procedures, complications, and the evolution of the
     surgical approaches toward the widespread adoption of these devices. These studies reflect




1902737.000 - 7406                                   20
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 168 of 299 PageID #: 473




     beneficial outcomes, complications that reflect the impact of a range a factors, and expected
     evolution in surgical approach and adoption. As would be expected for any surgically implanted
     device, the studies reported some complications (e.g., erosion, bladder injury, vaginal injury,
     urethral perforation, bladder obstruction, voiding difficulties, pain, hematoma, abscess,
     overactive bladder, infection, bowel injury, de novo urgency, and dyspareunia), as well as the
     effect of patient and surgical factors on the surgical outcomes. For example, there are studies on
     the positive outcomes (i.e. cure rates) following the implantation of Uretex (the predicate device
     to the Align), which also describe potential complications. The finding of a complication, such
     as erosion, is not indicative of a defective product. Specific complication rates in clinical
     literature need to be analyzed while considering the study type (retrospective, prospective, etc.),
     patient factors, and surgical factors before generalizations can be made from a single reported
     complication rate in the scientific literature. Additionally, prospective and retrospective studies
     provide an overview of clinical outcomes for the Align sling, as well as description of the
     potential complications, and how patient factors can impact the procedure’s outcome. Similarly,
     prospective, randomized, and controlled clinical studies as well as retrospective studies
     comparing traditional approaches versus mesh use for POP have shown high success rates for
     mesh repair using Avaulta Solo, Avaulta Plus, and predicate devices. As with SUI, patient
     factors and surgical techniques have also been noted to be important factors in clinical outcomes
     for POP mesh repair. Additional information on SUI and POP repair outcomes, including
     outcomes of studies utilizing Avaulta Solo, Avaulta Plus and Align mesh products and other
     mesh and collagen products can be found in Appendix G.


     2.2 Wound Healing and Biocompatibility

     2.2.1 Healing Processes and Implanted Devices

     When a medical device is placed in the body, the body elicits a cascade of responses, resulting
     from the injury to the tissues or organs involved, as well as the foreign body reaction to the
     implanted materials (Lin, Hirko et al. 1997, Portnoy 1998). Some level of foreign body
     response is anticipated and desired in soft tissue repair, and this is considered in the assessment
     of biocompatibility and device function. Protein adsorption is one expected and normal part of
     the foreign body response. Biofilms containing proteins and other biological materials develop



1902737.000 - 7406                                    21
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 169 of 299 PageID #: 474




     during normal healing processes, even in the absence of infections. The wound healing process
     for surrounding tissue includes a continuum of cellular events, including inflammation and the
     deposit of various biological materials. This process is known to be affected by patient-specific
     factors, including device placement, adequacy of tissue, and comorbidities. These factors can
     affect the nature of the interface between the device and repaired tissue structure, the rate and
     extent of tissue ingrowth, and the resulting geometric configuration of the device.


     The extent and nature of scarring in a patient will affect the shape of the implant, as the implant
     will follow movement and contracture of the tissue. Any mesh implanted for tissue repair may
     exhibit shrinkage or contracture as a result of normal healing action on the implant, and
     identical products can exhibit widely varying levels of contracture because of implantation and
     patient-specific factors. Indeed, the literature reports an extremely wide range of results, even
     for identical meshes. Implantation factors include the initial placement shape, potential
     intraoperative folding during placement, the continuity of the surface that provides a foundation
     for tissue ingrowth, as well as the physician’s approach for fixation. Patient factors include
     repair site location, previous medical history, geometry and access, as well as tissue quality. As
     a result, a reliable correlation between degree of shrinkage and mesh material or construction
     has not and cannot be made. For a more complete discussion on the wound healing process
     including contracture, please refer to Appendix H.


     2.2.2 Biocompatibility

     Biocompatibility has been defined as “the ability of a material to perform with an appropriate
     host response in a specific situation” (Boulanger, Boukerrou et al. 2008). Medical research has
     suggested an ideal biocompatible material to be inert, noncarcinogenic, strong, non-allergenic,
     non-inflammatory, capable of sterilization, convenient, and affordable. A well-accepted
     biocompatible material may still generate variations in response, including adverse reactions for
     some patients, because of the differences in the response to the same material between humans.
     Since its introduction for these purposes in the 1960s, polypropylene has been shown repeatedly
     to be a functional biomaterial according to these definitions (Usher 1963, Northey 1967, Frank
     1968). Notably, polypropylene is recognized as an appropriate ‘negative control’ material for
     biocompatibility testing according to the International Standard ISO 10993.



1902737.000 - 7406                                   22
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 170 of 299 PageID #: 475




     Polypropylene is available in many grades, which typically differ in molecular weight (a
     property associated with flow and mechanical properties) and additives. When a particular
     grade is considered for use in food contact or medical devices, the grade is evaluated for
     leachables and extractables, and the response of the bulk and extracted materials are
     characterized in various laboratory tests. These in vitro tests are then followed by in vivo animal
     and clinical testing as necessary to provide an understanding of the physiological response to the
     material.


     The FDA considers all available biocompatibility information, including history of clinical use,
     when reviewing medical device filings. Permanently implantable medical products
     incorporating Phillips Marlex polypropylene homopolymer have been repeatedly evaluated in
     these ways for decades.2 Phillips3 documents for Marlex HGX-030-01 confirm that the specific
     grade used in Bard’s TVM products has been assessed for a variety of regulatory purposes and
     is manufactured in accordance with Good Manufacturing Practices (GMP) (CP-0088). Phillips
     reminds purchasers that “it is the responsibility of the customer to check compliance of the final
     articles with the relevant legislative and applicable regulatory requirements including
     restrictions” (CP-00090).


     Additionally, the cleared use of Marlex HGX-030-01 polypropylene in a 2008 Boston Scientific
     510k submission further supports the reasonableness of use of this material in a permanent
     implant for urogynecological repair. The submission included Phillip’s Material Safety Data
     Sheet (MSDS), including the caution language related to permanent implants, and was reviewed
     by the FDA. The FDA made specific requests to Boston Scientific about the material, received
     historical and testing information, and ultimately cleared the device.4 Phillips had entered into



     2 Usher, F. C. (1963). Hernia Repair with Knitted Polypropylene Mesh.” Surg Gynecol Obstet 117: 239-240., DID-
        03-4663-1_Rev2_AVA2E0695015-AVA2E0695039 (Design input document for Align Sling), Trial Testimony
        of Roger Darois, p. 100 ll. 25 through pg. 101 ll. 10 (Trial Proceedings for MDL. No. 2:10-MD-2187, C.R.
        Bard, Inc., Pelvic Repair System Products Liability Litigation, as related to Donna and Dan Cisson)
     3
         Over time, Marlex has been manufactured by Phillips, Chevron Phillips, and Phillips Sumika. For purposes of
          this report, all of these entities will be called “Phillips”
     4
         See memo Michelle Berry to the FDA, dated July 18, 2008, subject: Premarket Notification – Abbreviated 510(k)
           – K081048 – Amendment 1




1902737.000 - 7406                                            23
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 171 of 299 PageID #: 476




     supply agreements with Boston Scientific to provide Marlex HGX-030-01 for their products. As
     part of the Pinnacle Pelvic Floor Repair Kit 510k process, Phillips also participated in
     discussions with Boston Scientific and was made aware of this end use. While Bard performed
     its own analysis and dealt directly with the FDA to obtain clearance for its specific products,
     this demonstrates the reasonableness of use of the Marlex HGX-030-01 for urogynecological
     repairs, and illustrates the secondary role of Phillips as a raw material supplier.


     An MSDS5 is not a biocompatibility document. It is an industrial communication related to
     occupational exposure to raw materials that is regulated by the Occupational Safety and Health
     Administration.6 As part of the Department of Labor, OSHA’s stated mission is “to assure safe
     and healthful working conditions for working men and women by setting and enforcing
     standards and by providing training, outreach, education and assistance.”7 This stated mission is
     related to working conditions, and exposures that may occur while working, rather than in
     relation to the specific qualities of finished goods/articles8, or exposures associated with the
     normal use of finished goods/articles including medical devices such as Bard TVM products.


     Finished goods/articles do not require an MSDS for several reasons, including that the
     characteristics and performance of an end product (e.g., an implantable medical device) must be
     more comprehensively and differently assessed than by review of an MSDS regarding a raw
     material, and because the conditions of occupational use of the raw material (e.g., during bulk
     transport, storage, while extrusion processing, after sterilization, etc.) are not representative of
     the conditions of use of a converted or finished product. MSDS language does not affect the
     biocompatibility or function of the material.


     5
         Also known as a Safety Data Sheet (SDS)
     6
         https://www.osha.gov/Publications/OSHA3514.pdf; https://www.osha.gov/enforcement/directives/cpl-02-02-038
     7
         https://www.osha.gov/about.html
     8
         Article is defined in 29 CFR 1910.1200(c) as “a manufactured item other than a fluid or particle: (i) which is
          formed to a specific shape or design during manufacture; (ii) which has end use function(s) dependent in whole
          or in part upon its shape or design during end use; and (iii) which under normal conditions of use does not
          release more than very small quantities, e.g., minute or trace amounts of a hazardous chemical (as determined
          under paragraph (d) of this section), and does not pose a physical hazard or health risk to employees.” Articles
          are considered exempt from the Hazard Communication Standard (HCS): https://www.osha.gov/laws-
          regs/standardinterpretations/1999-11-01-1




1902737.000 - 7406                                             24
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 172 of 299 PageID #: 477




     MSDS language is intended to present potential industrial hazards that are not necessarily
     associated with end use. For example, the MSDS for table salt states that it is mutagenic for
     mammalian somatic cells and that one of the main precautions is “Do not ingest”.9 MSDS for
     phosphoric acid, a component of common sodas, contain statements such as “Very Hazardous in
     case of skin contact (irritant), of eye contact (irritant), or ingestion”.10 Warnings for bone
     cement, an accepted implantable polymer, state “May cause damage to organs through
     prolonged or repeated exposure”.11 These examples, among others12, illustrate the importance
     of assessing specific exposure conditions and specific uses when considering risks and
     suitability for an application. In this case, Bard performed extensive testing, and had direct
     experience with performance in humans from years of use.


     Similarly, raw material designations or labels such as “medical grade” are not a substitute for
     biocompatibility testing of a polymer, nor do the absence of these designations or labels
     preclude the material from being biocompatible, or preclude additional testing to confirm a
     specific product made from a raw material is biocompatible. Stated another way, the use of the
     term “medical grade” or MSDS language regarding implant use of raw materials does not
     inherently define the biocompatibility of the material, or the finished product using that raw
     material component. “Medical grade” is a market and/or business designation, not an industry-
     standard term with a specific meaning, and thus it means different things to different raw
     material suppliers and purchasers. For example, there are no industry-recognized standards that
     define the required characteristics of polypropylene marketed as “medical grade”. Regardless of
     the designation or non-designation of a raw material as “medical grade”, that material must
     undergo the stringent, aforementioned biocompatibility testing to support its use and clearance
     by the FDA as a component in a medical device. Furthermore, biocompatibility assessment of a
     medical device must consider more than just raw material characteristics including end use
     testing and evaluation of the device for regulatory approval or clearance.



     9
         Science Lab MSDS, updated 05/2013
     10
          Science Lab MSDS, https://rsc.aux.eng.ufl.edu/_files/msds/332.pdf
     11
          Stryker MSDS for Surgical Simplex® P Radiopaque Bone Cement, created October, 2014
     12
          For example, water, play sand, sodium citrate, etc.




1902737.000 - 7406                                            25
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 173 of 299 PageID #: 478




     The FDA requires that the evaluation of any new device intended for human use include data
     from systematic biocompatibility testing to ensure that the benefits provided by the product will
     exceed any potential health and safety risks produced by device materials. The evaluation of
     biocompatibility includes a variety of tests, such as acute, subchronic and chronic toxicity,
     irritation to skin, eyes and mucosal surfaces, sensitization, hemocompatibility, genotoxicity,
     carcinogenicity, and effects on reproduction including developmental effects.13


     According to the FDA’s guidance on International Standard ISO 10993 (Biological evaluation
     of medical devices),14 the biocompatibility or biological evaluation of medical devices is
     performed to determine the potential toxicity resulting from contact of the component materials
     of the device with the body. ISO 10993 (Biological Evaluation of Medical Devices) is a global
     consensus standard developed based on decades of experience and relevant clinical history, and
     recognized by the FDA.15 It provides an objective framework for testing and a recognized
     structure for communicating scientific information about biocompatibility. Other standardized
     methods for assessment of biocompatibility exist and are recognized as providing applicable
     information about biocompatibility. Product- and company-specific biocompatibility
     assessment programs use these objective tools to assemble relevant information for a particular
     product.


     For a discussion on the evaluation of biocompatibility of materials, the FDA’s guidance on the
     biocompatibility of medical devices and specifics to polypropylene biocompatibility, refer to
     Appendix I. Additional information related to biocompatibility of polypropylene and Bard




     13
          Blue Book Guidance G95-1, Use of International Standard ISO-10993, 'Biological Evaluation of Medical
           Devices Part 1: Evaluation and Testing', FDA, May 1, 1995; ISO 10993-1:2003 - Biological Evaluation of
           Medical Devices – Part 1: Evaluation and Testing; ISO 10993-1:2009 - Biological Evaluation of Medical
           Devices – Part 1: Evaluation and Testing within a Risk Management Process
     14 Blue Book Guidance G95-1, Use of International Standard ISO-10993, 'Biological Evaluation of Medical
        Devices Part 1: Evaluation and Testing', FDA, May 1, 1995
     15
          ISO 10993-1:2003 - Biological Evaluation of Medical Devices – Part 1: Evaluation and Testing; ISO 10993-
           1:2009 - Biological Evaluation of Medical Devices – Part 1: Evaluation and Testing within a Risk Management
           Process




1902737.000 - 7406                                           26
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 174 of 299 PageID #: 479




     mesh products based on Marlex HGX-030-01 polypropylene is provided in other Appendices,
     including J, K, L, and Z.


     2.3 Avaulta Solo and Avaulta Plus Products

     The Bard mesh-based products for tissue repair have a history that dates back to the 1960s, with
     the introduction of the Bard mesh, a simple monofilament polypropylene knit that could be cut
     to size by the physician. Building on Bard’s experience and history with synthetic and animal-
     based tissue repair products, including Parietex Composite, Parietene, Pelvitex,16 Collamend,
     and Avaulta Classic, Bard introduced the Avaulta Solo and Avaulta Plus products in the U.S. in
     June 2007.17 While marketed, both products (hereby named as “Avaulta products”) were
     available in two configurations for anterior and posterior repairs (Table 1).18


     Table 1. Avaulta Solo and Avaulta Plus catalog numbers
         Catalog No.            Description
             486100                   Avaulta Solo Support System, Anterior
             486200                   Avaulta Solo Support System, Posterior
             486101                   Avaulta Plus Biosynthetic Support System, Anterior
             486201                   Avaulta Plus Biosynthetic Support System, Posterior



     2.3.1 Similarities with Predicate Products

     The Avaulta Solo and Avaulta Plus products share many similarities in design with the predicate
     surgical mesh products, which includes the Avaulta Classic. These design similarities include
     the shapes, materials (polypropylene, porcine collagen), mesh fibers, and mesh knit structure.
     Specifically, the Avaulta Solo and Avaulta Plus products are shaped for the anterior and




     16
          Also known as Sofradim’s Ugytex
     17
          AVA20010818-AVA20010819 (Authorization for release, AFR-03-4661-1 Rev 0)
     18
          AVA20151469-AVA20151498 (International dossier, URO-07-005, dated Jun 28, 2007); AVA20023641-
           AVA20023683 (Customer preference evaluation and design - Validation summary report, CPE-03-4541-3 Rev
           0); AVA20023525-AVA20023550 Avaulta Classic End Item product structure




1902737.000 - 7406                                         27
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 175 of 299 PageID #: 480




     posterior pelvic regions, building on the four-armed shapes of the anterior and posterior Avaulta
     Classic designs. The Avaulta products also utilize the same polypropylene resin as Bard’s
     numerous surgical mesh products for hernia and pelvic tissue repairs. The addition of the
     acellular porcine collagen layer for the Avaulta Plus product also builds on the experience with
     porcine collagen on the Avaulta Classic and the collagen sheet of the Collamend product.
     Similar to the Avaulta Classic, the Avaulta Solo and Avaulta Plus products have dual knit
     structures. For a more complete review of the Avaulta Classic19, refer to Appendix J.


     2.3.2 Avaulta Solo and Avaulta Plus Product Development

              2.3.2.1 Pre-Market Release

     In November 2005, Bard initiated development of the concept and design for the Avaulta Solo
     and Avaulta Plus. This design comprises pre-shaped anterior and posterior implants for vaginal
     prolapse repair, utilizing previously demonstrated variable knit technology for the
     polypropylene components of the Avaulta Solo and Avaulta Plus. The Avaulta Plus also
     incorporated Bard’s experience with combining collagen material and polypropylene in a
     composite implant. The development process benefited from the evaluation and known
     performance of existing designs, existing product specifications, manufacturing and test
     protocols, and insights developed from clinical experience with their own pelvic mesh floor
     reconstruction products, as well as those of their competitors. Validation of the design was
     based on feedback from the surgeons regarding the softness, flexibility, and smooth texture of
     the proposed Avaulta products compared to other mesh products, as well as observed functional
     anchoring of the mesh in cadaver tissue. The development process also included design
     qualification assessment, biocompatibility testing, and pre-clinical animal studies. For a more
     complete description of Bard’s pre-market release development work, refer to Appendix K.




     19
          Bard’s Avaulta Classic products are pre-shaped meshes based on the Sofradim Ugytex dual knit mesh




1902737.000 - 7406                                           28
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 176 of 299 PageID #: 481




             2.3.2.2 Product Evaluation by Industry and Scientifically Accepted
                       Standards
     As part of the development process of the Avaulta Solo and Avaulta Plus products, risk
     management activities included a risk assessment conducted in accordance with ISO 14971
     (Medical devices – application of risk management to medical devices) to assess potential risks
     associated with the use of the device and to ensure that benefits of the device outweigh the
     potential risks.20 Risk assessment was also conducted in accordance with other international
     standards, such as the Medical Devices Directive (MDD 93/42/EEC) and ISO 13485 (Medical
     devices - Quality management systems - Requirements for regulatory purposes). 21


     The biocompatibility of the Avaulta Solo and Avaulta Plus implants built on the history of
     clinical use of Bard Soft Mesh, Avaulta Classic, Pelvitex (Ugytex), Collamend, and from testing
     of key biological parameters in accordance with industry wide and scientifically accepted
     standards. The evaluation of biocompatibility includes a variety of tests, such as acute,
     subchronic and chronic toxicity, irritation to skin, eyes and mucosal surfaces, sensitization,
     hemocompatibility, genotoxicity, carcinogenicity, and effects on reproduction including
     developmental effects.22 The selection of tests is dependent on the intended uses of the device
     and the nature of contact (e.g., contact with tissue, bone, mucosal membrane, etc.), as well as
     the duration of contact (limited (<24 hours), prolonged (24 hours to 30 days), or permanent (>30
     days)).23 Accordingly, some of these tests are intended to evaluate short-term effects (e.g., acute
     toxicity, sensitization, and irritation to the skin, eye and mucosal surfaces), while others serve to




     20
          AVA20151469-AVA20151498 (International dossier; URO-07-005)
     21
        AVA20152026-AVA20152071 (Checklist of essential requirements and standards (MDD 93/42/EEC) and
     checklist of essential principals, dated Jun 20, 2007, ERC030075 Rev 1); the MDD lists requirements regarding
     medical device design and involves a review of the essential requirements and standards, as well as essential
     principals. ISO 13485 is associated with the MDD in that it recommends procedures for a quality system that
     complies with the MDD.
     22
        Use of International Standard ISO-10993, 'Biological Evaluation of Medical Devices Part 1: Evaluation and
     Testing'; ISO 10993-1:2003 - Biological Evaluation of Medical Devices – Part 1: Evaluation and Testing; ISO
     10993-1:2009 - Biological Evaluation of Medical Devices – Part 1: Evaluation and Testing within a Risk
     Management Process
     23
        Use of International Standard ISO-10993, 'Biological Evaluation of Medical Devices Part 1: Evaluation and
     Testing'.




1902737.000 - 7406                                          29
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 177 of 299 PageID #: 482




     assess long-term or specific toxic effects (e.g., subchronic and chronic toxic effects,
     sensitization, genotoxicity, and carcinogenicity (tumorigenicity)).24 As identified in ISO 10993,
     these tests may involve the use of extracts of the device’s component materials or representative
     samples taken from the finished device, rather than the finished device itself.25 For materials
     that have been well characterized physically and chemically, and have extended clinical history
     of safe use, demonstration of substantial equivalence is generally accepted by the industry and
     scientific community in lieu of all descriptive test methods contained within ISO 10993.
     Relying on biocompatibility evaluations of related devices, provided they include the same
     material, and are conducted in accordance with the guiding principles of ISO 10993 is typical
     and accepted industry practice. The assessment and interpretation of the outcome of these
     studies is conducted by expert assessors using suggested criteria as outlined in the respective
     standards for each test.


     Thus, Bard acted as a reasonably prudent manufacturer by testing its products per ISO 10993,
     with these tests including cytotoxicity, sensitization, irritation and/or intracutaneous reactivity,
     acute systemic toxicity, genotoxicity, histological evaluation, hemolysis, pyrogenicity,
     subchronic toxicity, and chronic toxicity. Additional standardized testing on collagen products
     included viral inactivation, protein, lipid, and carbohydrate content (gravimetric method per
     ASTM D2257), chemical residuals analysis, tissue analysis (H&E Staining), crosslinking
     analysis, and the effect of in-process holding durations. Confirmatory biocompatibility testing
     on the final finished and sterilized product further included standardized USP26 physico-
     chemical analysis, and gas chromatography-mass spectrometry,27 as well as sensitization and




     24
          ISO 10993-1:2003 - Biological Evaluation of Medical Devices – Part 1: Evaluation and Testing.
     25
          ISO 10993-1:2003 - Biological Evaluation of Medical Devices – Part 1: Evaluation and Testing (Section 5.1).
     26
          United States Pharmacopeia
     27
          AVA20153181-AVA20153183, AVA20153404-AVA20153405 (Summit anterior hybrid grafts (LR-6017)
           memo re: USP physico-chemical and cytotoxicity MEM elution testing, dated Oct 10, 2006, BIO-03-4661-5
           and CHEM-03-4661-1); AVA20153208-AVA20153211, AVA20153213-AVA20153216, AVA20153407-
           AVA20153409 (Summit anterior hybrid grafts (LR-6040) memo re: USP physico-chemical and cytotoxicity
           (MEM elution and Toxikon protocol) testing, dated Apr 10, 2007, BIO-03-4661-11, BIO-03-4661-12, and
           CHEM-03-4661-5)




1902737.000 - 7406                                            30
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 178 of 299 PageID #: 483




     mucosal irritation studies,28 which all demonstrated acceptable results and conformance with the
     test requirements. Animal studies were performed using rat, rabbit and sheep models, all
     providing results indicating the Avaulta Solo and Avaulta Plus products were acceptable and
     viable biomaterials.


     Bard relied on existing clinical history and data from existing polypropylene mesh products to
     support the development and launch of the Avaulta Solo and Avaulta Plus products. While
     prototypes and specific experimental measurements were part of the development process, as
     would be expected, at no point were these products considered experimental. Indeed, given
     Bard’s extensive history with polypropylene meshes and in pelvic soft tissue repair with existing
     products, these products were a reasonable extension of existing knowledge and demonstrated
     function, and had been appropriately validated prior to their commercial production. For a more
     complete description of the biocompatibility and animal studies, refer to Appendix L.


              2.3.2.3 Post-Market Release Activities

     Bard continued to be responsive to the market demands and clinical needs by iteratively
     evaluating the Avaulta Solo and Avaulta Plus products via complaint reviews. Bard learned of
     the potential for sterile abscesses that may occur upon exposure of porcine tissue to non-
     vascularized areas. Bard initialized a Corrective and Preventative Action (CAPA) investigation
     and determined that over-trimming of the graft in the distal-apical direction could potentially
     result in contact of the porcine collagen with the ischiorectal fossa. Bard implemented
     clarifications regarding implant trimming and adjustments. To assess any risks associated with
     this change, Bard reasonably and appropriately conducted a process failure mode and effects
     analysis (PFMEA)29 as well as a design FMEA30 (DFMEA).31 Bard also evaluated potential




     28
          AVA20153185-AVA20153195, AVA20153197-AVA20153206 (Summit anterior hybrid grafts (LR-6013)
           memo re: sensitization (local lymph node assay) and vaginal mucosal irritation testing, dated Nov 1, 2006, BIO-
           03-4661-6 and BIO-03-4661-7)
     29
          AVA20154258-AVA20154286 (RA-03000648 Rev 2, dated June 8, 2007 (PFMEA for Sling Integration))
     30
          Failure Modes and Effects Analysis.
     31
          AVA20154208-AVA20154257 (RA-03000615 Rev 2, dated June 11, 2007 (DFMEA for Sling Integration))




1902737.000 - 7406                                             31
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 179 of 299 PageID #: 484




     risks associated with the introduction of a new colorant, (phthalocyaninato (2-) copper), and
     slightly modified mesh fiber diameters. For a full review of postmarket release activities of the
     Avaulta Plus and Avaulta Solo, refer to Appendix O.


     2.3.3 Avaulta Products Manufacturing Process

     The manufacturing supply chain for the Avaulta Solo and Avaulta Plus products share many
     elements with broader Bard product lines; therefore, direct experience with both material and
     with manufacturing processes was available to draw upon. The Avaulta mesh is primarily
     constructed from Phillips Marlex HGX-030-01 monofilament polypropylene32 supplied by Red
     Oak (Denver, NC) according to Bard’s specifications.33 The manufacturing process is a
     detailed, documented process that involves subprocesses such as filament and mesh
     manufacture, the addition of acellular porcine collagen for the Avaulta Plus, sterilization, and
     the assembly of the completed product. The process does not subject the polypropylene to
     unusual or uncontrolled temperature or shear profiles, and does not compromise the intended
     use or durability of the Bard TVM products. Prior to market release, Bard conducted
     manufacturing process validation testing and package qualification testing of the Avaulta Solo
     and Avaulta Plus products to verify that the manufacturing process meets the product
     specifications and requirements.34 For a detailed description of the Avaulta Solo and Avaulta
     Plus manufacturing processes, please refer to Appendix Z.


     2.3.4 Avaulta Products Regulatory Overview

     On December 8, 2006, Bard filed a 510(k) premarket notification with the Food and Drug
     Administration (FDA) for the Avaulta Support System (Avaulta Solo Support System and



     32
          Phillips Marlex polypropylene mesh material has a long history of successful clinical use in hernia repair
           prostheses.
     33
          AVA20016481-AVA20016487 (Davol certification/yarn traceability form for 0.0043s fiber (RM3791147));
           AVA2E0046846-AVA2E0046848 (Monofilament polypropylene, .0033s diameter – raw material specification,
           RM0300703 Rev 1); AVA2E1040494-AVA2E1040495 (Polypropylene fiber, clear, 4.3 mil fiber – raw material
           specification, RM0300829 Rev 0/RM3791147)
     34
          AVA20010785-AVA20010814 (Project requirements operating plan, Summit Anterior/Posterior Support
           System, dated Jun 25, 2007, PROP-03-4661-1 Rev 1)




1902737.000 - 7406                                              32
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 180 of 299 PageID #: 485




     Avaulta Plus Biosynthetic Support System) (K063712) and received clearance to market the
     devices on March 12, 2007. The materials and composition of the Avaulta Solo and Avaulta
     Plus products were stated to be similar to those used in Bard’s Ugytex Dual Knit Mesh
     (K051503) and Bard/Davol Collamend Implant (K052322). A more complete description of the
     regulatory process followed and implemented by Bard, including references to all
     documentation, can be found in Appendix M.


     2.3.5 Avaulta Products Risk Analysis

     The Avaulta Solo and Avaulta Plus products were developed in accordance with internal
     procedures, which incorporate design input, output, review, verification, and validation. These
     procedures conform to the principles and intent of the FDA’s design control guidance and
     Quality Systems Regulations (QSR; 21 CFR Part 820); the latter which incorporates Current
     Good Manufacturing Practice (cGMP). As previously mentioned, risk management activities
     included a risk assessment conducted in accordance with ISO 14971 (Medical devices –
     application of risk management to medical devices) to assess potential risks associated with the
     use of the device and to ensure that benefits of the device outweigh the potential risks. Risk
     assessment was also conducted in accordance with other international standards, such as the
     Medical Devices Directive (MDD 93/42/EEC) and ISO 13485 (Medical devices - Quality
     management systems - Requirements for regulatory purposes). This risk analysis for Avaulta
     Solo and Avaulta Plus products, which indicated that clinical trials before product marketing
     were not required, was appropriate and in accordance with the industry expectations for this
     type of medical device. For a more complete description of the Risk Analysis performed, refer
     to Appendix N.


     2.3.6 Avaulta Products Postmarket Surveillance and Postmarket Risk
           Analysis

     Post-product launch, Bard continued to monitor and perform diligent design review of the
     Avaulta Solo and Avaulta Plus products. From June 2007 through October 2008, Bard
     performed a review of complaints received of the Avaulta Solo implants and concluded that the
     Avaulta Solo continued to meet clinical expectations based on the reported complaint rate.
     Additionally, Bard performed a complaint review for the Avaulta Plus during the development



1902737.000 - 7406                                   33
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 181 of 299 PageID #: 486




     of a sewing pattern change to mitigate any potential new risks. Bard also conducted a risk
     assessment, which included a review of the design and process FMEAs, to identify potential
     new risks associated with the sewing change. A more complete description of the post market
     surveillance and risk analysis can be found in Appendix O.


     2.3.7 Avaulta Product Instructions for Use

     The instructions for use (IFUs) for each of the Avaulta Solo and Avaulta Plus reflect the
     intended use, contraindications, and potential risks of the products, as identified through the
     design process and risk assessment. The IFUs provide information to the surgeons regarding
     appropriate placement of the products, warn of potential adverse reactions and provide
     recommendations for post-operative actions to be avoided by patients. A more complete
     description of the instructions for use can be found in Appendix P.


     2.4 Align Product

     The Bard Align Urethral Support System is indicated for the treatment of female SUI resulting
     from urethral hypermobility and/or intrinsic sphincter deficiency.35 While marketed, multiple
     kits were offered (Table 2), and each kit contained introducer needles specific to the surgical
     approach being used and a polypropylene mesh sling implant within an assembly sheath. The
     implantable mesh sling is constructed of knitted polypropylene mesh and the sheath assembly is
     a removable polytetrafluoroethylene tube with a Peel-Away tab. 36


     Table 2 Catalog Numbers for Align Products

                     Catalog No.                      Description
                     BRD100R                          Retropubic Kit
                     BRD200S                          Suprapubic Kit
                     BRD300RS                         Retropubic and Suprapubic Kit



     35
          See AVA20155684 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral Support System)
     36
          See AVA20155689 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral Support System)




1902737.000 - 7406                                     34
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 182 of 299 PageID #: 487




                     BRD400HK                         TO Hook Kit
                     BRD500HL                         TO Halo Kit
                     BRD600HH                         TO Hook and Halo Kit
                     BRD301RS                         Retropubic suprapubic non-dilating

                     BRD601HH                         Hook and Halo non dilating




     2.4.1 Similarities of Align to Predicate Products

     The Align Urethral Support System shares many similarities with its predicate surgical mesh
     product, the Uretex® TO Trans-Obturator Urethral Support System (510(k) K041176),
     including indications for use, intended use, fundamental technology, and design.37 For a more
     complete comparison of the Align to predicate devices as well as a comparison of changes made
     upon submission of the Special 510(k) K093474 regarding design modifications, refer to
     Appendix Q.


     2.4.2 Align Product Development

     In February 2006,38 Bard initiated development of the concept and design for the Align Urethral
     Support System. In the process of product development, Bard performed competitive product
     analysis to determine complaints and complications associated with competitor products and
     obtained surgeon feedback on multiple implant designs during defined design feasibility studies.
     Bard instituted product requirements based on specified material characteristics, conducted
     design verification and qualification on each component of the Align Urethral Support System
     and validated their final design with activities reflecting the types of validation studies outlined
     by the FDA. Upon release of the Align Urethral Support System, Bard received feedback about
     some connectors breaking due to technique as well as difficulty in removing the protective
     sheath from the mesh. Bard demonstrated its dedication to continuous improvement and




     37
          See AVA20155687 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral Support System)
     38
          See AVA20120232 in AVA20119742-AVA20120234 (Align DHF Volume 16)




1902737.000 - 7406                                     35
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 183 of 299 PageID #: 488




     addressed this feedback by modifying the design. For a more complete description of the Align
     Urethral Support System product development, refer to Appendix R.


     2.4.3 Product Evaluation by Industry and Scientifically Accepted
           Standards

     As part of the development process of the Align and Align TO products, risk management
     activities included a risk assessment conducted in accordance with ISO 14971 (Medical devices
     – application of risk management to medical devices) to assess potential risks associated with
     the use of the device and to ensure that benefits of the device outweigh the potential risks.39 The
     risk assessment was also conducted in accordance with other international standards, such as the
     Medical Devices Directive (MDD 93/42/EEC) and ISO 13485 (Medical devices - Quality
     management systems - Requirements for regulatory purposes).40


     Bard also performed a biocompatibility assessment per industry-wide and scientifically accepted
     standards. The Align mesh is made from the same resin as the Large Pore Soft Mesh and is
     manufactured using the same process, thus the biocompatibility assessment of the Align
     Urethral Support System was based on information related to Bard/Davol’s Large Pore Soft
     Mesh, which incorporated testing of the Spermatex mesh. As previously discussed, reliance on
     predicate devices with equivalent materials of construction and a prior history of clinical utility
     is an industry-wide and scientifically accepted practice. The biocompatibility tests were
     performed in accordance with ISO 10993 and included intracutaneous reactivity, cytotoxicity,
     sensitization, chronic toxicity, hemolysis, muscle implantation, systemic toxicity, mutagenicity,
     and genotoxicity.


     Additional testing was performed on the Align mesh and the introducer system according to ISO
     10993-1. These tests showed the Align mesh and introducer systems are acceptable materials



     39
       See AVA20153846-AVA20153847 in AVA20153835-AVA20154203 (URO-07-004: Align Urethral Support
     System International Dossier, dated June 15, 2007)
     40
       See AVA20154166-AVA20154189 in AVA20153835-AVA20154203 (URO-07-004: Align Urethral Support
     System International Dossier, dated June 15, 2007)




1902737.000 - 7406                                    36
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 184 of 299 PageID #: 489




     for contact with and implantation into the body. Further testing included USP physiochemical
     analysis (nonvolatile residues, residue on ignition, heavy metals, buffering capacity), GC/MS
     characterization, and infrared spectroscopy. Bard also performed animal studies to evaluate the
     tissue ingrowth and histological response resulting from implantation. For example, Bard
     performed an in vivo assessment of the Align in New Zealand White rabbits for 30 days and
     compared the results to the Uretex (the predicate to the Align) and the IVS Tunneller offered by
     Tyco Healthcare. Results showed similar neovascularization and minimal to no inflammatory
     cells surrounding the individual implants, demonstrating the biocompatibility of the Align.


     Bard relied on existing clinical history and data from existing polypropylene mesh products to
     support the development and launch of the Align products. While prototypes and specific
     experimental measurements were part of the development process, as would be expected, at no
     point were these products considered experimental. Indeed, given Bard’s extensive history with
     polypropylene meshes and in pelvic soft tissue repair with existing products, these products
     were a reasonable extension of existing knowledge and demonstrated function, and had been
     appropriately validated prior to their commercial production.. For further information regarding
     the biocompatibility testing and animal studies associated with the Align products, refer to
     Appendix S.


     2.4.4 Align Manufacturing Process

     The manufacturing process for the Align Urethral Support System shares many elements with
     broader Bard product lines and the Avaulta product lines. Just as with the Avaulta mesh
     products, the Align is constructed from Phillips Marlex HGX-030-01 monofilament
     polypropylene supplied by Red Oak according to Bard Specifications. The manufacturing
     process is a detailed, documented process that involves subprocesses including filament and
     mesh production, creation of the polytetrafluoroethylene sheath, kit assembly and sterilization.
     For a more complete description of the Align manufacturing processes, please refer to Appendix
     Z.




1902737.000 - 7406                                  37
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 185 of 299 PageID #: 490




     2.4.5 Align Regulatory Overview

     On January 5, 2007, Bard submitted a 510(k) premarket notification to the Food and Drug
     Administration (FDA) for the Align Urethral Support System (K070073)41 and received
     clearance to market the devices on March 21, 2007.42 The Align shares the same indications for
     use, intended use, fundamental technology, and design with the Uretex TO Trans-Obturator
     Urethral Support System manufactured by Sofradim Production (K041176).43                             Within the
     regulator overview, Bard performed physicochemical and biocompatibility testing in accordance
     with ISO 10993 (Biological Evaluation of Medical Devices),44 as well as functional device
     testing in accordance with FDA Guidance for the Preparation of a Premarket Notification
     Application for a Surgical Mesh (March 2, 1999).45 On December 2, 2009, Bard submitted a
     Special 510(k) premarket notification (K093747) to notify the FDA of design changes to the
     predicate Align Urethral Support System (K070073),46 and received clearance to market the
     device with the modifications on May 7, 2010.47 For a more complete description of the
     regulatory process undertaken by Bard in the development and release of the Align Urethral
     Support System, refer to Appendix T.




     41
          See AVA20155669 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral Support System)
     42
          See AVA20155841 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral Support System)
     43
          See AVA20155687 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral Support System)
     44
          See AVA20155694-AVA20155695 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral
           Support System); the polypropylene used for the Align is the same material used in Bard’s Large Pore Soft
           Mesh with the same ISO 10993 contact profile so only chemical assay confirmation tests were done to confirm
           bioequivalence of the material.
     45
          See AVA20155696-AVA20155708 in AVA20155659-AVA20155931 (510(k) K070073 AlignTM Urethral
           Support System)
     46
          See AVA20162165 in AVA20162160-AVA20162416 (Special Premarket 510(k) Notification K093747: Align®
           Urethral Support System Dilator)
     47
          See AVA20162407 in AVA20162160-AVA20162416 (Special Premarket 510(k) Notification K093747: Align®
           Urethral Support System Dilator)




1902737.000 - 7406                                            38
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 186 of 299 PageID #: 491




     2.4.6 Align Risk Analysis

     The Align and Align TO products were developed in accordance with internal procedures,
     which incorporate design input, output, review, verification, and validation.48 These procedures
     conform to the principles and intent of the FDA’s design control guidance49 and Quality
     Systems Regulations (QSR; 21 CFR Part 820); the latter which incorporates Current Good
     Manufacturing Practice (cGMP). As part of the risk assessment, Bard considered the
     complaints associated with the Uretex product, and conducted a process failure mode and
     effects analysis (PFMEA)50 as well as a design FMEA (DFMEA)51 during the development of
     the Align and Align TO products. Bard implemented design improvements based on the results
     of these analyses. This risk analysis for the Align products, which indicated that clinical trials
     before product marketing were not required, was appropriate and in accordance with the
     industry expectations for this type of medical device. For a more complete review of the Align
     risk analysis, refer to Appendix U.


     2.4.7 Align Post-Market Surveillance and Risk Analysis

     Following market release in June 2007, Bard continued to review field response to the product,
     including complaint information for the Align sling.52 Complaints were principally
     (approximately 80%) associated with the connectors, with the majority of other complaints
     associated with handle and sheath removal. Bard also reviewed complaints associated with
     predicate and competitor products, as demonstrated by the updated complaint summaries in
     April 2008,53 10 months after product launch. Through this review process and subsequent
     implementation of design changes, Bard was able to cut in half the number of complaints per
     10,000 units regarding the connector design. The review did not indicate a need for



     48
          AVA20113826-AVA20113850 (PROP-03-4663-1 Rev 2, dated June 15, 2007)
     49
          Design control guidance for medical device manufacturers, issued March 11, 1997
     50
          AVA20154258-AVA20154286 (RA-03000648 Rev 2, dated June 8, 2007 (PFMEA for Sling Integration))
     51
          AVA20154208-AVA20154257 (RA-03000615 Rev 2, dated June 11, 2007 (DFMEA for Sling Integration))
     52
          See AVA20120741 in AVA20120732-AVA20120754 (DID-03-4663-1 Rev 0, dated Oct 27, 2006)
     53
          See AVA2E0080598, AVA2E0080609-AVA2E0080610 in AVA2E0080598-AVA2E0080620 (DID-03-4900-1
           Rev 1, dated April 21, 2008)




1902737.000 - 7406                                           39
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 187 of 299 PageID #: 492




     modification of the implanted mesh. For a more complete review of the post-market
     surveillance, refer to Appendix V.


     2.4.8 Align Instructions for Use

     The instructions for use (IFU) of the Align and Align TO Urethral Support Systems reflect the
     intended use, contraindications, and potential risks of the product, as identified through the
     design process and risk assessment. They include warning language and surgical techniques
     specific to the insertion kit. Additionally, Bard continued to provide periodic updates to the
     IFU’s to address the design modifications made post-market release. For a more complete
     description of the IFU’s, refer to Appendix W.


     2.5 Align and Avaulta Product Development Activities

     The Bard TVM products were developed in parallel, with significant overlap in aspects of
     product development including concept, feasibility studies, development, and product launch.54
     The products shared Bard’s long history of clinical success with polypropylene mesh products
     for soft tissue repair, including those based on Phillips Marlex HGX-030-01. Many features of
     the Bard TVM products were shared, including the same resin, the same mesh production
     process, shared direct and associated project personnel, and company knowledge of materials,
     manufacturing, and testing. Additionally, the Align knit construction is the same as that used in
     the arms of the Avaulta Solo and Avaulta Plus. All of the Bard TVM products (Avaulta Solo,
     Avaulta Plus and Align) received FDA clearance and were released to market in June 2007.
     Additional information on the Align and Avaulta crossover, including a graphical representation
     of the timeline, can be found in Appendix X.




     54
          Documents that recorded the initiation of the various phases of the medical device development process were
           included in the Align DHF volume 16 and Avaulta DHF volume 6; for example, see AVA20011083-
           AVA20011089 in AVA20010672-AVA20011100 (Avaulta DHF volume 6: PIF-03-4661-1 Rev 0);
           AVA20120232-AVA20120234 in AVA20119742-AVA20120234 (Align DHF volume 16: PIF-03-4663-1 Rev
           0); AVA20011090-20011093 in AVA20010672-AVA20011100 (Avaulta DHF volume 6: PIF-03-4661-2 Rev
           0); AVA20120229-AVA20120231 in AVA20119742-AVA20120234 (Align DHF volume 16: PIF-03-4663-2
           Rev 1)




1902737.000 - 7406                                           40
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 188 of 299 PageID #: 493




     3 Mesh Testing and Analysis

     Exponent has systematically evaluated the characteristics and condition of explanted and
     exemplar materials associated with the Avaulta and Align products in light of the allegations of
     oxidative degradation and lack of stability asserted by the Plaintiffs. Materials evaluated
     included polypropylene pellets,55 mesh stock,56 exemplar Avaulta Solo, Avaulta Plus and Align
     meshes,57 as well as explanted mesh from this litigation and prior litigation.58 Materials were
     evaluated in the as-received condition, and after being subjected to various treatments designed
     to remove tissue59 as well as after treatments designed to provide chemical, thermal and
     radiation challenges to the material stability. Companion analyses, such as analysis of the
     cleaning solutions and intentionally dissolved portions of the mesh, were also performed. The
     materials were destructively and non-destructively evaluated according to test protocols
     developed from standardized methods, and compared to pristine and intentionally oxidized
     controls prepared from exemplar mesh. In some cases, comparative analyses were limited by
     the amount of available material and/or the condition in which the material was provided. To
     date, Exponent has directly evaluated explants from at least 99 individuals, and repeatedly tested
     portions of at least 10 lots of exemplar TVM products for control and reference purposes.
     Through the course of this test program, Exponent has found no evidence of in vivo oxidation of
     Marlex polypropylene or the Bard products made from them.


     Exponent evaluated materials visually, microscopically, chemically, and thermally using
     techniques including optical microscopy (OM), Scanning Electron Microscopy (SEM), energy
     dispersive spectroscopy (EDS), Focused Ion Beam (FIB) milling, Fourier transform infrared
     spectroscopy (FTIR), gas chromatography-flame ionization detection (GC-FID), liquid


     55
          HGX-030-01 resin
     56
          Greige Goods, lot #SA0300122, Exp: 2039-12-30
     57
          Numerous exemplars have been evaluated in various ways. Lots include HUXG1273, HUXG1273,
           BMUD0023,BMUF0017, BMWB0002, BMWB0001, HUUC0511, HUWD1725, HUUC0510, HUWD1725,
           HUWE0592
     58
          Evidence and reference or control items were received and tracked according to chain of custody procedures.
     59
          Cleaning procedures are described in various Appendices.




1902737.000 - 7406                                             41
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 189 of 299 PageID #: 494




     chromatography (LC), differential scanning calorimetry (DSC), gas chromatography-mass
     spectroscopy (GC-MS), thermogravimetric analysis (TGA), oxidation induction time testing
     (OIT), as well as by chemical immersion, QUV exposure, dissolution testing, and immersion in
     biological serum. Data was collected at Exponent or at Exponent’s direction, and all analysis
     was performed or verified by Exponent.


     3.1 Cleaning

     While this section of the report discusses the general cleaning procedures and analysis of
     explants performed by Exponent, more detailed plaintiff specific information in relation to this
     litigation is provided in Appendix D.60 In all cases, mesh arrived embedded with tissue and
     other biological matter. Explant samples were generally received in formalin, a disinfectant and
     fixative that chemically alters the tissues associated with the explant, although some explants
     were previously received in a dry condition. Formalin will crosslink the tissue, creating tissues
     that are more difficult to remove; the difficulty increases with formalin exposure time (Putchler
     1985; Fox 1985, Shelby 2017).


     Exponent has previously evaluated a range of cleaning solutions and conditions in an iterative
     manner to attempt to fully remove the biological materials attached to the explant surfaces.61
     The cleaning chemicals and protocols were developed from available protocols, standards and
     literature information,62 and performed according to standard protocols similar to that described
     by Thames, et al.63 and as detailed in reports submitted previously for MDL Waves 4-8.




     60
          Exponent received and analyzed an explant from two plaintiffs in this litigation (Plaintiffs: Becky Smith and
           Gladys Katsiafas). The results of this analysis are provided in Appendix D. Additionally, Exponent
           understands that an explant exists for Plaintiff Donna Chrastecky. Exponent reserves the right to analyze the
           explant from Donna Chrastecky and supplement this report at a later date with the results of that analysis.
     61
          Mesh was evaluated after immersion in sodium hypochlorite (bleach), hydrogen peroxide, nitric acid, sodium
           hydroxide, xylene, hexane, isopropyl alcohol, dimethyl sulfoxide, Proteinase K, Tergazyme, deionized water,
           iodine, betadine and hydrochloric acid as well as Aqua Regia and potassium iodide solutions.
     62
          2011; Choma et al., J Spinal Disord Tech, 2009; Baxter et al., J Biomed Materials Res Part B: Applied
           Biomaterials, 2009; Guidoin et al., Biomaterials, 2000; de Tayrac and Letouzey 2011
     63
          Thames, SF, White, JB, Ong, KL The myth: in vivo degradation of polypropylene-based meshes, Int Urogynecol
           J, 2016, 1-13.




1902737.000 - 7406                                              42
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 190 of 299 PageID #: 495




     Briefly, the explants were repeatedly immersed in sodium hypochlorite (NaOCl) solution
     (bleach, which is a solution of 10-15% NaOCl in water) followed by immersion in deionized
     water to remove the bulk tissue. The explanted mesh material was then soaked in a 0.8 mg/mL
     solution of Proteinase K in tris-buffered saline (TBS) to further break down biological material
     present as a crust or other debris on the surface of the mesh fibers, followed by a final cleaning
     in an NaOCl solution. Explanted mesh and associated materials were visually examined,
     photodocumented, and analyzed via gravimetry, attenuated total reflectance Fourier transform
     infrared spectroscopy (ATR-FTIR), optical microscopy, scanning electron microscopy64 (SEM),
     and Energy-Dispersive X-ray spectroscopy (EDS) throughout the cleaning process. Exemplar
     materials were also subjected to this protocol and as expected, the polypropylene was highly
     resistant to damage by the cleaning protocols.


     Methods of tissue removal vary between experts and have differing levels of success. Although
     portions of the mesh fibers may be visible in as-received explants, attached tissue must be
     removed to properly observe the implanted mesh fibers. Immersion of samples in bleach, as has
     been shown in previous Exponent reports and literature (Thames, White et al. 2017), is a
     generally effective method to remove bulk tissue. Some explants, especially explants with
     shorter implantation times (e.g., less than about one year), are readily cleaned to reveal the intact
     fiber originally obscured by biological materials. Experience has shown that longer water
     soaking does increase the amount of crust removal, which is consistent with that reported by
     Thames and colleagues. Figure 1 is an example of a portion of mesh prior to cleaning; biologic
     tissue is visibly present. Shown in Figure 2 is this same mesh after 15 minutes of cleaning via
     immersion in bleach on an orbital shaker. The surface crust is partially intact and curling away
     from the underlying fiber, providing some insight into the mechanical properties of this crust.
     Notably, the fiber underneath has the appearance of pristine mesh.




     64
          Within the limitation created by tissue presence and mechanical handling, SEM images were taken at multiple
           identical locations throughout the cleaning process.




1902737.000 - 7406                                            43
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 191 of 299 PageID #: 496




     Figure 1. SEM of Smith explant prior to cleaning reagent exposure.




     Figure 2. SEM from the same explant as Figure 1, after partial cleaning (25 minutes) in bleach.
                   The crust is peeling and curling away from the fiber as a broken layer, revealing
                   a smooth fiber surface consistent with pristine mesh.

     Removal of the biological materials requires a combination of time, solvent action, and
     mechanical assistance. To provide a more complete cleaning the bulk tissue removal step
     should be combined with sonication, as this appears to assist in the removal of the distinct
     surface layer covering portions of the mesh. The importance of cleaning was highlighted by de
     Tayrac (de Tayrac and Letouzey 2011), who was able to mimic the cracked surface appearance
     of polypropylene mesh filaments reported by other authors by inducing the development of a


1902737.000 - 7406                                   44
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 192 of 299 PageID #: 497




     brittle film on mesh fibers and then remove the film to reveal the intact filaments after proper
     cleaning (Figure 3).65




     Figure 3. Figure from De Tayrac (2011) showing crust around a pristine PP fiber

     Exponent’s cleaning protocols incorporate exposure to bleach (10-15% sodium hypochlorite
     solution) under orbital shaking and sonication, incubation in distilled water at 80 ˚C, and a
     second step that includes exposure to proteinase K under incubation at 58 ˚C. Interim
     observations and testing of explants and associated solutions demonstrates that gross soft tissue
     removal is relatively straightforward, and the majority of softer materials can be removed with a
     few hours of cleaning in a sodium hypochlorite solution (i.e., bleach). When cleaning was
     performed by plaintiffs’ experts in the previous litigation66, they generally followed this
     procedure. However, evidence of biological material on the surface of the mesh fibers (i.e. a
     crust and in some cases additional softer tissue) remains on previous plaintiffs’ samples.



     65
          In light of the observation that a brittle film on the polypropylene surface may appear similar in some ways to the
           brittle surface that can result from oxidation of polypropylene, it is important to carefully consider the
           capabilities and limitations of test methods used to characterize explants. Exponent’s analysis incorporates
           multiple complementary techniques in order to assess the explant surface for evidence that oxidation caused the
           observed cracking, or if the cracking was present in a deposited material that had not been removed by the
           applied cleaning methods.
     66
          Plaintiffs’ experts did not perform explant cleaning/analysis for the aforementioned plaintiffs, thus, reference is
           made to previous analysis performed by Plaintiffs’ experts.




1902737.000 - 7406                                                45
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 193 of 299 PageID #: 498




     Additional cleaning actions through extended immersion in bleach and Proteinase K as well as
     repeated sonication as in Exponent’s cleaning protocols continue to remove the biological
     deposits, though the amount of material to be removed and rate of removal vary by plaintiff and
     are not directly associated with implantation time. When cleaned, the original, uncracked
     morphology of the fibers is visible including extrusion lines and pristine, smooth surfaces. No
     evidence of dissolution or degradation of the polypropylene resin is found by analysis of the
     fibers or the cleaning solutions. In most cases, however, a portion of the deposit is more
     resistant to removal and remains as a cracked crust on the surface. Figure 4 below is a
     comparison of identical locations on an explant that has been successively cleaned. The left
     image is after the first NaOCl cleaning, the right is after the final NaOCl cleaning step. Clearly
     the majority of the crust has been removed with extrusion lines and pristine fiber visible after
     the final cleaning step.


     The removal of additional biological materials after cleaning steps beyond a short bleach
     immersion can be observed physically and chemically. For example, the coating coverage and
     apparent thickness is reduced (Figure 4), and this is reflected in chemical measurements after
     the first bleach step of functional groups by FTIR and elements by EDS. For example, the
     relative intensity of amide-type FTIR absorbance bands decreases after increased bleach
     immersion (Figure 5) while EDS (Figure 6) shows that the crust portion of an explant contains
     multiple atomic species (e.g., sodium, sulfur, and chlorine), that are not associated with pristine
     mesh and are not present on the exposed, smooth fiber underneath despite similar bleach
     exposure.




1902737.000 - 7406                                   46
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 194 of 299 PageID #: 499




     Figure 4 Comparison of first cleaning and last cleaning of the Katsiafas explant. The majority
                  of the crust has been removed, revealing the uncracked fiber, including typical
                  extrusion line features of a pristine fiber, underneath the crust. (Images from the
                  same location at different points in the cleaning process).




     Figure 5 FTIR Comparison of an explant showing FTIR spectra after the first cleaning step
                  (blue) and after the final cleaning step (red). The peaks in the 1600-1800 cm-1
                  range and 3000-3700 cm-1 range are significantly reduced or no longer present,
                  indicating removal of the source of the related functional groups.



1902737.000 - 7406                                 47
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 195 of 299 PageID #: 500




     Figure 6 EDS map67 of three different explants after the first bleach cleaning step illustrating
                  compositional differences between the cracked crust and the underlying smooth
                  fiber. EDS maps of an exemplar and an intentionally oxidized exemplar (QUV)
                  after the first bleach cleaning step do not contain atomic species like sodium,
                  chlorine, sulfur, etc. that may be associated with explants.



     67
          Percentages of elements detected are semi-quantitative due to sample geometry, analysis area, and possible
           compositional differences throughout the sample.




1902737.000 - 7406                                             48
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 196 of 299 PageID #: 501




     Visual, FTIR, and GC-MS analysis of cleaning solutions do not indicate the presence of
     oxidized polypropylene in the sample. Instead, particulate can be observed in the initial
     cleaning step solutions, indicative of the bulk tissue removed from the explanted mesh, while
     later solutions are free of particles or detectible films of polypropylene-based material.


     3.2 Visual and Microscopic Condition

     3.2.1 Exemplar Materials

     When examined visually and microscopically, the pristine pellets, greige goods (GG), and mesh
     products exhibit the typical and expected appearance of polypropylene in these various stages of
     manufacture. Optically, filaments in the mesh are clear. When examined at higher
     magnification, the normal surface effects of extrusion and the expected effects of heat setting,
     such as extrusion lines, are visible on the greige goods and mesh products. These features have
     no functional effect on the strength or durability of the filaments as used in the Bard TVM
     products. The range of normal features is not specific to a lot and is representative of the
     condition demonstrated by any Marlex polypropylene mesh produced by or for Bard.
     Photographs, optical micrographs, and SEM micrographs are provided throughout the
     Appendices.


     The mesh products do not exhibit any evidence of improper manufacturing, excessive heat
     history, or non-conformance with the qualified manufacturing process. Thus, to the extent that
     variations in surface striations, surface nicks, peels or distortions, or changes in fiber roundness
     are present, they would have been functionally assessed during Bard’s various product
     development activities, including biocompatibility, physical property evaluation and functional
     testing. They are considered normal and not detrimental to the capability and function of the
     product. There is no evidence of material changes that would alter the biocompatibility or
     performance of the material from that assessed during qualification and use of this
     polypropylene and the Bard TVM products.


     The material also dissolves in boiling xylenes as expected, and when dried from solution,
     exemplar material creates an opaque film with a visible crystalline structure. Similar treatment




1902737.000 - 7406                                    49
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 197 of 299 PageID #: 502




     of cleaned explants results in an opaque film with larger crystallites and an overall different
     appearance. EDS analysis in the SEM reveals the presence of foreign nucleating material in the
     explant samples. A more detailed description of the xylene dissolution results is provided in
     Appendix HH.


     3.2.2 Explant Mesh

     When examined visually and microscopically after various gross tissue removal procedures,
     explanted mesh products exhibit the same basic configuration as pre-implant mesh and are
     physically intact except where cut or otherwise altered during placement or removal of the
     mesh. No signs of physical overload failures are present. As noted above, variability in the
     extent of material removal accomplished by the standardized cleaning methods is observed.


     Optically, the filaments in the mesh are cloudy or opaque in most areas after cleaning. When
     examined at higher magnification, a surface texture that is not present on the exemplar, never-
     implanted mesh is observed. This texture is consistent with the presence of an outer layer that is
     more brittle than the underlying polypropylene filament. The layer can be inferred to be brittle
     based on the cracking, with reduced resistance to elongation compared to the underlying fiber,
     though the deformation reflected by curled or rolled portions indicates a level of physical
     integrity not typically associated with an oxidized polypropylene layer. Importantly, the
     morphology alone is not sufficient to determine the chemical composition of the outer layer, and
     therefore cannot be used as a stand-alone basis for determining that the observed surface texture
     is the result of fiber degradation or consists of oxidized polypropylene.


     EDS spectra collected during SEM imaging are likewise not capable of providing molecular
     composition. EDS provides elemental (not molecular) information, and does not measure the
     presence of all types of atoms. Thus, the presence of oxygen is not sufficient to determine if the
     material is oxidized polypropylene or some other material with brittle properties. For example,
     oxygen is also present in amide-containing materials such as those present in biological
     materials. As a result, a simple ratio of carbon and oxygen peaks is not a reliable measure of
     oxidation of the polypropylene mesh.




1902737.000 - 7406                                   50
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 198 of 299 PageID #: 503




     SEM provides a number of insights about the crust based on morphology of the surfaces, cracks,
     and underlying material morphology. Bare sections of undamaged polypropylene are seen
     under the crust. Bare sections can result from cleaning or mechanical dislodgement (Figure 7) of
     the surface deposit, though in some areas, shielding due to mesh geometry may have reduced or
     prevented the formation of the layer. These bare spots do not have the appearance or
     distribution that would be expected if the observed cracking were associated with oxidative
     degradation. The revealed fiber surface does not exhibit checking or crack tip penetration as
     would be expected if it were oxidized, while the cracked layer is observed to curl back on itself
     (Figure 8), a behavior not observed in intentionally oxidized polypropylene fibers. Notably, the
     brittle crust layer on explants is generally well defined (Figure 7-Figure 9), and the fibers of the
     cleaned explants show evidence of ductility that would not be found in embrittled, oxidized
     polypropylene (Figure 10). Furthermore, the brittle layer on explanted filaments does not
     exhibit the expected variable crack depth that would be associated with progressively oxidized
     material (Figure 12 and discussed further below).




     Figure 7 SEM image of an explant showing areas of exposed, uncracked polypropylene.




1902737.000 - 7406                                    51
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 199 of 299 PageID #: 504




     Figure 8 Image of an explant showing areas of visible surface deposit, exposed, uncracked
                   surface underneath and the crust layer peeling off the pristine surface.




     The thickness of the layer does not appear to correlate with implant duration in the body (Figure
     9) as would be expected for oxidative degradation. In some implants, the layer is characterized
     by relatively wide bands with parallel edges that appear to have fractured in a brittle manner
     before peeling from the surface. In other implants, the layer appears to have an “expanded”
     structure, suggesting the thickness of the layer had more leathery behavior when stretched to
     create the observed cracks. Still in other explants, no visible crust is observed after more than 5
     years of implantation. Variable crust appearance and presence also exists within a single patient
     explant (Figure 11). For those explants with visible crust, the layer morphology is consistent
     with the presence of a deposited material and not oxidized polypropylene.




1902737.000 - 7406                                   52
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 200 of 299 PageID #: 505




     Figure 9 Images of explants from previous reports (A, 1.5 years implanted), (B, 2.6 years
                   implanted), (C, 5.9 years implanted), and (D, 5.4 years implanted). A, B, and C
                   show similar thicknesses of the deposited layer and uncracked fiber underneath.
                   A, B, and C explant images are after all cleaning steps from Wave 3 Minwave 1
                   cases in the MDL 2187 litigation. D, is after an initial cleaning with bleach and
                   did not have an observable brittle crust, despite its 5.4 years of implantation.




     Figure 10 Evidence of ductile mechanical behavior (yellow arrows) in various explants. Images
                   A,B,D,E at 250x. Images C,F at 500x.




1902737.000 - 7406                                 53
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 201 of 299 PageID #: 506




     Figure 11 Images of explants showing differences in crust morphology and presence
                   depending on mesh location. Top Row: 4.3 years implantation. Bottom Row: 10
                   years implantation. (Images were taken after initial bleach soak).




     Further confirmation of the defined crust layer was revealed through examination and
     comparison of cross sectional images created by focused ion beam (FIB) milling followed by
     SEM imaging of explant and intentionally oxidized (QUV exposed) exemplar materials. Figure
     12 is a FIB created cross-sectional comparison of an explant from a previous report with a
     sample oxidized by seven days QUV exposure (Sample Avaulta 5). Figure 13 is a comparison
     of an intentionally oxidized sample with an explant, showing the differences in cracking and
     appearance. Surface and cross-sectional views of the explant and intentionally oxidized
     exemplar material illustrate differences in typical crack spacing, while cross sectional views
     illustrate differences in crack depth and morphology. These crack characteristics are markedly
     different from those observed in the intentionally oxidized exemplar. The explant cross sections



1902737.000 - 7406                                   54
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 202 of 299 PageID #: 507




     reveal crack morphology that is consistent with presence of an interface between two dissimilar
     materials where a crack propagating in one material (e.g. the outer crust) would become arrested
     and/or blunted. Unlike the uniform depth of cracking in the explant, the cracks in the UV
     exposed fiber are of non-uniform depths and do not show blunting or bifurcation; they remain
     sharp. These characteristics are consistent with surface-initiated cracks progressing in a
     material without secondary phases or interfaces. For a more detailed description of the FIB
     process and an assembly of FIB-related images of exemplar, exemplar oxidized, and explant
     samples, refer to Appendix AA.




     Figure 12 Comparison of cross-section images created using a FIB. The two left images are of
                  an explant from a previous report and the two right images are of a sample
                  intentionally oxidized for 7 days. Paired images have the same magnification.




1902737.000 - 7406                                   55
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 203 of 299 PageID #: 508




     Figure 13. Comparison of intentionally oxidized PP mesh by QUV (left) and an explanted mesh
                   after the 1st cleaning step (right). Red arrows indicate obvious sites of damage
                   associated degradation, which are not present on the explant. Yellow arrows
                   indicate areas where crust is not present, a condition not observed in the
                   oxidized PP.


     3.3 Antioxidant Analysis

     The stabilizer chemistry present in the polypropylene was assessed using a series of standard
     separations and analysis methods on the resin pellets.68 Essentially, the resin was dissolved to
     free the stabilizers for characterization. The analysis showed that the raw plastic material is
     formulated by the resin manufacturer to include hindered phenol and phosphite- based
     stabilizers. Under the conditions of the test, 0.155 wt% stabilizer were detected in the Marlex
     HGX-030-01. The nature and amount of stabilizers detected is consistent with the testimony of
     Phillip’s corporate witness and confidential documents produced by Phillips related to Marlex




     68
          Testing was performed according to K&N lab protocol LC-010, GPC-010, GC-011 & IR-010. Pellets were fully
           dissolved and the polymer precipitated from solution to allow examination and characterization of the complete
           additive package.




1902737.000 - 7406                                             56
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 204 of 299 PageID #: 509




     HGX-030-01 polypropylene.69 A summary of the data associated with this analysis is provided
     in Appendix BB.


     The primary antioxidant, Irganox 3114, is commonly selected because of its low migratory
     behavior and effective protection of polyolefins (e.g., polypropylene). The secondary
     antioxidant, Irgafos 168, is one of the most common secondary antioxidants used in polyolefins.
     Phillips has also confirmed that “all raw materials used in the manufacture (of Marlex HGX-
     030-01) meet the standards of the Federal Food, Drug and Cosmetics Act and the rules and
     regulations promulgated.” While they manufactured HGX 0-303-01, Phillips maintained a
     quality control process and change control process in conformance with FDA regulations and
     requirements.


     The specific additives present in the Marlex HGX-030-01 are commonly used to stabilize
     polypropylene and have been tested for extractability and toxicity by Phillips (CP-00087-90).
     However, Phillips does not report having performed specific biocompatibility tests for
     implantable end products; as expected, they instead ran characterization and tests to affirm
     production quality and conformance with specified raw material attributes. As repeatedly
     affirmed by Phillips’ corporate witness, the testing specific to an end use and determination of
     suitability for end use is the responsibility of the resin user, not the resin supplier.70 The Phillips
     testimony is consistent with my own experience in selecting and specifying raw materials for an
     application, my experience in the development of MSDS content, and my work for both a
     material supplier and for purchasers of materials for various end uses, including implantable
     medical devices. In this case, Bard performed additional extraction testing to test and verify that
     any stabilizers or other additives would not be available or able to adversely impact
     biocompatibility.




     69
          Testing for the presence of stabilizing additives was also previously performed by plaintiffs’ experts, who
           likewise confirmed the presence of the expected Irganox 3114 and Igrafos 168 antioxidants.
     70
          Deposition of Frank Zakrzewski, March 7, 2014; pg. 170, ll. 19-pg. 172, ll. 7, pg. 218, ll. 4-9




1902737.000 - 7406                                               57
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 205 of 299 PageID #: 510




     3.4 Spectroscopic Evaluation

     3.4.1 Exemplar Materials

     FTIR is a suitable method for assessing the surface of a sample for the presence or absence of
     chemical functional groups, but is not a direct confirmation of molecular composition. While
     different techniques, sensitivity, and penetration depths are associated with the various
     measurements presented by previous Plaintiffs’ experts and collected by Exponent, the overall
     FTIR analyses associated with these products provides an understanding of the chemistry of
     fiber and explant surfaces. A summary of this data and associated testing conditions is provided
     in Appendix CC.


     Pristine fibers demonstrate the characteristics of isotactic PP homopolymer, and the same
     spectra as reference pellets of Phillips Marlex HGX-030-01 polypropylene. When exemplar
     fibers are intentionally oxidized, as described elsewhere in this report, the polypropylene
     spectrum is altered by the addition of absorbances from carbon-oxygen functional groups and
     the associated broad absorption band.71 Over 100 spectra associated with pristine exemplars
     and exemplars exposed to various chemical and oxidation treatments have been collected and
     used for comparison and reference purposes in this analysis.


     3.4.2 Explanted Materials

     Explants, which generally are visually whiter than pristine mesh and exhibit microscopic surface
     cracking, provide a range of FTIR spectra that generally differ from the underlying PP fiber by
     the presence of one or more additional functional group resonances. The round and cracked
     surfaces of explant fibers provide some experimental challenges, but acceptable spectra have
     been collected via different techniques, including single fiber testing using standard and micro-
     ATR sampling, and standard ATR sampling of multiple fibers. Many explants exhibit peaks




     71
          As described later, the FTIR absorbance is broad and increasing in magnitude with increased exposure time.
           Within the peak, the greater relative intensity is first seen in the 1710 cm-1 region and shifts to higher
           wavenumbers with increased exposure.




1902737.000 - 7406                                             58
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 206 of 299 PageID #: 511




     associated with amide bonds (e.g., from proteins), and most exhibit some combination of
     carbon-oxygen functional groups. Amides and functional groups containing nitrogen in
     addition to carbon and oxygen are not related to polypropylene or oxidized polypropylene.


     Although carbon-oxygen groups are present in oxidized PP (as demonstrated by the data for
     intentionally oxidized mesh presented later in this report and in Appendix CC), FTIR is not
     capable of determining if the carbon-oxygen groups in a sample are part of the PP or from
     another source without additional information.72 Indeed, previous plaintiffs’ experts and the
     literature have suggested that explanted fibers may have esterified fatty acids, triglycerides, or
     cholesterol at or on the surface, and we have demonstrated that surface-deposited materials on
     the polypropylene fibers can contribute carbon-oxygen absorbance peaks to the measured FTIR
     spectrum.73 Furthermore, if the FTIR peaks were due to oxidation, one would expect that they
     would develop in relative intensity over time as oxidation progresses, as demonstrated with the
     intentionally oxidized mesh. However, increasing oxidative change with increasing implant
     time is not observed in the explant spectra.


     There is no single profile of absorbance peaks associated with explants,74 no trend in peak
     development or intensity that correlates with implant time, and no reliable match of explant
     spectra to spectra of intentionally oxidized reference mesh. However, absorbances associated
     with carbon-oxygen bonds on the surface of explants decrease with cleaning. The FTIR and
     associated visual and microscopic observations of explants indicate that the chemistry of the
     explant surfaces varies by patient and that the surface composition differs from oxidized
     polypropylene. In light of other available information, including morphology and thermal
     decomposition behavior, it is more appropriate to describe the surface composition as a non-



     72
          For example, spectra from exemplar fibers were typical of polypropylene, but could be modified to show a
           carbon-oxygen absorption peak (a sharp peak in the 1730 cm-1 region) by the transfer of acrylate-based adhesive
           to the surface. This peak addition was observed in samples visually exhibiting localized areas of adhesive
           transfer associated with sample mounting for imaging in the SEM prior to FTIR analysis.
     73
          In some historical explant samples a sharp peak is seen near the 1730 cm-1 region, which is attributed to the
           carbon tape used to adhere the mesh samples to mounting stubs for viewing in the SEM.
     74
          The varying spectral features, including resonances associated with amides, are also present in FTIR spectra
           previously collected by plaintiffs’ experts




1902737.000 - 7406                                               59
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 207 of 299 PageID #: 512




     polypropylene deposit. Based on sample history and the observed chemical characteristics (e.g.,
     amides that can be associated with proteins, esters that can be associated with lipids including
     cholesterol, inorganic elements such as calcium, etc.), this deposit is of biological origin. For a
     more complete review of FTIR analysis and historical data, refer to Appendix CC.


     3.5 Thermal Evaluation

     3.5.1 Exemplar Materials

     Thermal analysis via DSC and TGA was performed to assess compositional and microstructural
     aspects of the Bard TVM products. The Marlex HGX-030-01 polypropylene exhibits the
     expected melting and crystallization behavior of isotactic polypropylene fibers as measured by
     DSC during heating, cooling and reheating, including the effects normally associated with
     processing75 and material lot variability. The collagen layer and blue fiber were also evaluated
     for melting, crystallization and other thermal events. The behavior of each material was
     unremarkable and consistent with expectations for each materials type.


     Heating well above the melting and processing temperatures, particularly in oxygen, leads to
     eventual decomposition and weight loss, which can be measured by TGA. Clear Marlex HGX-
     030-01 polypropylene decomposes completely in TGA testing, leaving essentially no non-
     combusted residue at the end of the test.76 Blue fibers tested in this way decomposed in a
     similar manner, but a residue consistent with the copper phthalocyanine pigment used to create
     the blue color is observed in the sample pan. The protein-based collagen, which is a fully
     opaque white sheet of material, forms a char or residue after decomposition.


     Thermal analysis by DSC reveals differences in melting peaks and the energy of melting
     between exemplar materials and explants, and observed variability amongst explants. The
     differences are likely related to normal annealing and aging due to exposure to body



     75
          For example, the fiber geometry as well as the type and degree of crystallinity developed during fiber drawing
           and heat setting can contribute to changes in peak shape and position during melting.
     76
          Polypropylene is not a char-forming polymer under these test conditions.




1902737.000 - 7406                                              60
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 208 of 299 PageID #: 513




     temperature and may also be related to the constraining effect of the crust during melting. The
     observed differences are not confirmation of degradation or a defective change in the material.
     For example, if the material were degraded, crystallization would be expected to occur at higher
     temperatures than is observed. Furthermore, the presence of a foreign material typically affects
     heat flow measurements in DSC and this appears to be the case with explanted samples.
     Available DSC data does not support the assertion that polypropylene in explants is degraded.
     To the extent that GPC data has been presented and interpreted to show a loss of molecular
     weight in implants compared to non-implanted mesh, I note that the data fails to account for lot-
     to-lot variability in molecular weight, incorrectly analyzes data that is consistent with the
     presence of a second material, and improperly includes a different flow grade of polypropylene
     from a different manufacturer as a reference. For at least these reasons, the GPC data does not
     provide evidence of loss of molecular weight due to oxidation.


     TGA testing provides important insights into the composition of the explanted mesh. As noted
     above, the clear Marlex HGX-030-01 polypropylene in Bard TVM products decomposes
     completely during TGA analysis; however, this full decomposition is not observed in explants.
     Although the main decomposition profiles mimic exemplar materials, a shriveled film-like
     residue remains in the pan after TGA testing of explants. The amount of the residue varies
     between explants and is less commonly observed the more the cleaning process removes the
     crust, but is distinct from the residue associated with blue fibers or the collagen layer, the effect
     of residual carbon tape from prior SEM imaging, and the scratches or haze sometimes
     associated with the pans after use. When viewed in the SEM, the residue is three-dimensional
     and contains some inorganic components (e.g., calcium, phosphorous and other elements that
     are found in the body) not associated with the HGX-030-01 polypropylene. As explained in a
     later section, this residue is not consistent with oxidized polypropylene. The residue is
     consistent with the presence of a layer of material of biological origin deposited on the filament
     surfaces and adhered sufficiently to resist standard cleaning methods. Furthermore, comparison
     of the decomposition profiles for exemplar, explant and intentionally oxidized mesh
     demonstrate that the explant material is consistent with exemplar polypropylene and not the
     shifted profile due to degradation observed when mesh is intentionally oxidized. A summary of
     the thermal analysis data is provided in Appendix DD.




1902737.000 - 7406                                    61
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 209 of 299 PageID #: 514




     3.6 Resistance to Chemical and Forced Oxidative Degradation

     3.6.1 Oxidative Induction Time for Exemplar Materials

     Stabilizer effectiveness was assessed during forced degradation testing, including TGA and
     oxidation induction time (OIT), of pellets, greige goods, and mesh products. When heating
     profiles, test duration, and oxygen concentrations are sufficiently intense, the stabilizers are
     depleted and the polypropylene oxidizes, generating a measureable heat of reaction and a visible
     change in the appearance of the material. Testing demonstrates the antioxidant activity and
     effectiveness of the stabilizers in the formulation, including protection of the polypropylene in
     the finished product. For example, there is no measurable oxidation for over 16 hours at 160°C
     in pure oxygen. There is no evidence of excessive loss of stabilizer from processing.


     The resistance to oxidation observed in OIT testing provides a measure of the antioxidant
     protection in the material. The OIT testing confirms that Bard TVM meshes made from HGX-
     030-01 are well stabilized against oxidation, and not reasonably expected to suffer from
     oxidation during use. This testing addresses the potential for initiation of oxidation during
     processing, as sometimes alleged by Plaintiffs, and shows that the temperatures and conditions
     of materials conversion (e.g. extrusion, knitting and heat setting) and device manufacture (e.g.,
     sterilization) do not lead to degradation of the mesh during the expected lifetime of the product.
     This testing also demonstrates the durability of the mesh in the face of a highly oxidizing
     environment that is more challenging to the material than would be encountered in use. Data
     associated with OIT testing is summarized in Appendix EE.


     3.6.2 Chemical Exposure of Exemplar Materials

     Plaintiffs assert that the mesh is chemically degraded via oxidation when implanted in the body.
     To test this hypothesis, Exponent subjected exemplar samples to various potential oxidizing
     agents including 10% sodium hydroxide (NaOH), 3% and 30% hydrogen peroxide (H2O2), 10-
     15% sodium hypochlorite (bleach), 5% iodine in water, 10 % betadine and 6M hydrochloric
     acid (HCl) at ambient and elevated temperatures. Exposure to these chemicals was accelerated
     (e.g., in duration, concentration, temperature, etc.) compared to any reasonable biological
     condition, and was designed to produce an oxidative response of the polypropylene. Two



1902737.000 - 7406                                    62
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 210 of 299 PageID #: 515




     solutions were specifically selected to intentionally induce oxidative degradation in an
     accelerated fashion based on publicly available literature: immersion in the 10% NaOH (pH 13)
     at 50°C77 and immersion in a cobalt (II) chloride buffered 30% hydrogen peroxide at 37oC.78
     When evaluated visually and by FTIR after this testing, little or no alteration of the appearance
     or surface chemistry of the mesh was observed, and no sample exhibited the cracked surface
     morphology of an explant. Particularly noteworthy is the observation that aggressive peroxide
     exposure failed to induce oxidation or a morphology similar to that observed in explants.
     Images and a summary of data associated with chemical exposure testing are provided in
     Appendix FF.


     3.6.3 Exposure of Exemplar Mesh to QUV Testing

     Exponent was able to force the oxidation and surface degradation of Bard TVM products by
     exposure to intense photo-oxidative challenge at elevated temperature. While UV oxidation is
     not an expected nor realistic mechanism for mesh degradation within the body, this testing
     produced materials with known composition and history that could be used for experimental
     controls and comparison of explant materials to polypropylene mesh known to be oxidized.


     Exemplar materials were subjected to QUV testing, a combination of elevated temperature and
     ultra-violet (UV) radiation, using a UVA 340 bulb. Several exposure studies were conducted,
     including under dry, continuous exposure for up to 10 days, irradiance up to 0.89 W/m2,
     temperatures up to 60oC, with and without imposed loads. After sufficient time, fibers were
     measurably oxidized visually (Figure 14) and as indicated by a distinct broad peak in FTIR
     (Figure 16). The broad FTIR oxidation peak increases in magnitude with increased exposure
     time. Within the peak, the greater relative intensity of the apparent subpeak first seen in the
     1710 cm-1 region shifts to higher wavenumbers with increased exposure as different types of
     carbon-oxygen groups develop (e.g., acids, ketones, aldehydes, esters). Cracking appeared



     77
          These conditions were selected based on PP oxidative damage images in the text Ehrenstein, G., et al. (2011).
           SEM of plastics failure. Munich, Germany, Carl Hanser Verlag.
     78
          Conditions were selected based on oxidative damage studies of implantable polyurethanes such as those found in
           Christenson et al (2005), which was 20% hydrogen peroxide solution at 37C.




1902737.000 - 7406                                              63
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 211 of 299 PageID #: 516




     sooner in samples under load, and penetrated to varying depths within the fiber. When portions
     of the oxidized surface were broken some penetrating cracks were still visible on the underlying
     surface. Notably, the FTIR peak associated with oxidation was clearly present when the surface
     was minimally cracked, a condition that is dissimilar to the explants.




     Figure 14. SEM Images of intentionally oxidized exemplar mesh irradiated at 0.89 W/m2 at
                  60oC after 3 days with (left) with a 1 lb load attached and (right) with no attached
                  load. After three days with load, numerous cracks can be seen as well as signs
                  of major degradation. Cracking is observed with no load, although in less
                  amount.

     Qualitatively, cracking intensity and average crack depth also increased with exposure time.
     For more extensively oxidized materials, crack depth varied throughout the material providing a
     structure dissimilar to that of the crust layer found on explanted materials (Figure 17). Cracking
     from oxidation corresponded to a loss of mechanical strength, which can be observed when
     handling the samples, and was demonstrated by samples placed under 1 lb of load that fractured
     after approximately three days of QUV exposure. Notably, no core/shell or layer structure
     similar to explanted mesh morphology was observed in the QUV samples via fracture analysis
     or FIB cross sectioning, and as reported previously, no mechanical failure has been reported for
     the explants. Further, surface cracking intensified when intentionally oxidized samples were
     progressively cleaned in the same manner as explants (i.e., the combined action of sequential
     sonication and soaking in DI water, NaOCl, and Proteinase K). This is in direct contrast to the




1902737.000 - 7406                                   64
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 212 of 299 PageID #: 517




     behavior of explants, where cleaning reveals the original fiber underneath. Figure 15 below is a
     comparison of the intentionally oxidized samples before and after cleaning, with that of an
     explant, before and after cleaning. Additionally, the cleaning solutions, post-cleaning, were
     tested by GC-MS and did not identify molecules indicative of PP degradation, refer to Appendix
     GG.




     Figure 15. SEM images of before and after the full cleaning procedure of (left) an intentionally
                   oxidized exemplar mesh, (middle) an explanted mesh (previous report), and
                   (right) a pristine exemplar. Cleaning intensifies cracking in an oxidized fiber, but
                   cleaning the explant reveals smooth fiber similar to the exemplar.

     This testing demonstrated that the combination of appearance, mechanical properties, and broad
     FTIR absorbance around 1735 cm-1 that result from oxidation of the Marlex HGX-030-01 PP
     was different than the combination of appearance, mechanical properties and assorted FTIR
     absorbance exhibited by explants.




1902737.000 - 7406                                   65
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 213 of 299 PageID #: 518




     Figure 16 Comparison of intentionally oxidized samples from QUV radiation with an exemplar
                  material. Observation times and load conditions are noted in legend. Sample
                  Avaulta 3 fractured after day 3, and was removed from QUV testing by day 5.




1902737.000 - 7406                               66
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 214 of 299 PageID #: 519




     Figure 17 SEM image of exemplar mesh after 10 days QUV irradiation of 0.89 W/m2 at 60oC

     Thermal analysis also showed distinct differences resulting from oxidation. This included the
     loss of high melting point crystals and the development of crystals with additional melting
     points more than 10°C lower as measured by DSC, as well as notably different decomposition
     behavior in TGA (Figure 18). When pristine, cleaned and oxidized controls from the same lot
     are compared, the shift to lower decomposition onset is readily observed, which is consistent
     with the expected loss of molecular weight from oxidation. Figure 19 compares our controlled
     data with literature data. Clearly, the explant peak shifts in the opposite direction of the
     oxidized material. Additionally, like exemplar polypropylene and unlike the explants, the
     oxidized sample did not leave a residue after TGA testing. This data provides objective
     comparative data that contradicts Plaintiffs’ hypothesis that the Marlex HGX-030-01
     polypropylene in Bard TVM meshes oxidizes and degrades to a brittle crust in use. It supports
     other data that indicates that the morphology of explant surfaces is associated with a deposited
     layer and not the oxidation of polypropylene. For a more complete review of the QUV
     exposure, refer to Appendix GG.




1902737.000 - 7406                                    67
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 215 of 299 PageID #: 520




     Figure 18 TGA comparison of intentionally oxidized samples by QUV irradiation with exemplar
                  materials. (Top) Weight Change vs Temperature, (bottom) Weight Percent Loss
                  vs Temperature




1902737.000 - 7406                               68
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 216 of 299 PageID #: 521




     Figure 19. TGA derivative plots comparing literature79 data and Exponent's data with
                   intentionally oxidized samples




     Based on the data and observations associated with the Marlex HGX-030-01 polypropylene in
     Bard TVM mesh materials, including repeated assessments of microscopic condition and
     morphology, as well as testing by FTIR, DSC, OIT, TGA, EDS, stabilizer chemistry
     assessment, and resistance to thermal, radiation and chemical oxidation, these materials are
     stable under conditions of intended use and do not exhibit evidence of oxidative degradation due
     to manufacturing. There is no evidence of material changes that would alter the
     biocompatibility or performance of the material from that assessed during qualification and use
     of this polypropylene and the Avaulta and Align products.



     79
          Costello, C. R., S. L. Bachman, S. A. Grant, D. S. Cleveland, T. S. Loy and B. J. Ramshaw (2007).
           "Characterization of heavyweight and lightweight polypropylene prosthetic mesh explants from a single
           patient." Surg Innov 14(3): 168-176.




1902737.000 - 7406                                            69
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 217 of 299 PageID #: 522




     4 General Response to Previous Plaintiffs’ Testing and
       Opinions Related to Bard’s TVM Products

     Previous Plaintiffs’ experts have reported that some portion of explanted polypropylene meshes
     exhibit a brittle surface texture that includes predominantly circumferential cracking and assert
     that this texture is evidence of oxidation. However, direct examination and testing of explanted
     Bard TVM products and comparison to as-manufactured, intentionally oxidized and chemically
     challenged exemplar mesh, as well as review of related data from other sources, does not
     support Plaintiffs’ hypothesis of oxidative degradation of the polypropylene of the TVM
     products in the body.


     Plaintiffs experts have also previously suggested that the observed cracking is due to
     environmental stress cracking (ESC) from exposure to lipids such as cholesterol. ESC results
     from the combined action of stress and a chemical with marginal compatibility such that local
     plasticization and local advancement of crack fronts occur. Notably, the polymer itself is not
     chemically altered in ESC, so assertions of oxidation and molecular degradation are inconsistent
     with this mechanism. ESC cracking will occur everywhere that sufficient stress and chemical
     exposure is encountered, and more aggressive local combinations will lead to preferential crack
     advancement. As a general matter, polypropylene is recognized for ESC resistance, and
     compatibility with lipids. The location and extent of cracking on explants is inconsistent with
     the exposure and stress profile expected for implanted mesh, indicating ESC is not the cracking
     mechanism. Additionally, cross-sectional images from the FIB showing the blunted cracking
     indicative of a defined brittle layer on the fiber surface are strong evidence that ESC is not a
     factor in the cracking seen with the explants (Figure 12).


     While a brittle surface is visible on some portion of the subject explanted polypropylene
     meshes, it is not from polypropylene oxidation of from ESC. Previous Plaintiffs’ experts’ data
     can be reasonably explained by the presence of a surface deposit (e.g., a biofilm) that is more
     brittle than the polypropylene filaments, rather than the development of a brittle filament surface
     due to oxidation of the polypropylene. The presence of deposited biofilm is supported by data,
     such as non-combustible residues and chemical signatures distinct from those of polypropylene



1902737.000 - 7406                                    70
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 218 of 299 PageID #: 523




     or oxidized polypropylene as well as qualitative observations of surface and cross sectional
     appearance, crack morphology and crack depth, and mechanical properties. The presence of
     deposited biofilm is also consistent with expected biological processes in which proteins and
     cells adsorb to implanted surfaces. Thus, previous plaintiffs’ experts have not provided a
     reasonable scientific basis for their assertion that the polypropylene is oxidized in vivo, or that
     the alleged oxidation is associated with adverse clinical outcomes. It is my opinion to a
     reasonable degree of scientific and engineering certainty and/ or probability that the cracked
     surface is actually a layer of a material of biological origin, and not the alleged oxidized
     polypropylene.


     Plaintiffs’ experts have essentially advanced the position that clinical complaints are because of
     the incompatibility of polypropylene mesh, which previous Plaintiffs’ experts have stated is the
     result of oxidation of the polypropylene. Specifically, they assert that the Bard TVM products
     exhibited in vivo oxidative degradation, that polypropylene is not inert, and that oxidative
     degradation led to a reduction in molecular weight of the polypropylene, which in turn caused a
     reduction in mechanical properties. Plaintiffs’ experts have also suggested that the information
     reflected in the Bard’s 510k regulatory documentation related to the physical characteristics of
     the mesh products demonstrates the products were defectively designed. As I have outlined
     elsewhere and explained further here, those opinions are without reasonable scientific support.


     4.1 Marlex HGX 030-01 polypropylene is a reasonable and stable
         biomaterial

     Plaintiffs’ experts have suggested that the Phillips Marlex HGX-030-01 polypropylene used in
     the Bard TVM products is a defective material that is not biocompatible or suitable as an
     implantable biomaterial. I disagree. I have provided a basis for my opinion here and in the
     analyses outlined elsewhere in my report.


     Polypropylene including Marlex HGX-030-01 is a recognized biocompatible material, with a
     decades-long history of successful clinical use. This history is complemented by Bard’s
     research and analysis related to implantable polypropylene mesh, and Bard’s direct history of
     testing and use of Marlex polypropylene homopolymer since the 1960s.



1902737.000 - 7406                                    71
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 219 of 299 PageID #: 524




     4.1.1 MSDS language does not mean the material is incompatible or
           unsuitable for use in humans as part of qualified, finished
           implantable medical products.

     A standard form of communication about raw materials is through data sheets, including the
     Material Safety Data Sheet (MSDS) and Technical Data Sheet (TDS). These commonly are
     written to apply to more than one grade of a resin, and therefore may contain information that is
     not specific to each grade covered. They are intended to provide general information, and are
     not a substitute for specific analysis to be defined and performed by the purchasers of the resin
     in light of their intended use. For example, the 2004 MSDS for Marlex HGX-030-01 states
     “information provided herein relates only to the specific product designated and may not be
     valid where such product is used in combination with any other materials or in any process”
     (CP00041). The data sheets also include disclaimers with language such as “[b]efore using this
     product, the user is advised and cautioned to make its own determination and assessment of the
     safety and suitability of the product for the specific use in question and further advised against
     relying on the information contained herein as it may relate to any specific use or application”
     (CP-00016).


     While a later MSDS for Marlex HGX-030-01cautions about implanting the material in the
     human body, nowhere does it state that the material would do harm if it were implanted. In fact,
     Phillips “makes no representation, promise, express warranty or implied warranty concerning
     the suitability of this material for use in the human body or in contact with internal body fluids
     or tissues” (CP-00087-90). As indicated earlier, “medical grade” is a market designation, not an
     industry-standard term, and it means different things to different raw material suppliers and
     purchasers. It does not assure a material will perform or fail to perform in a medical
     application. Furthermore, raw material supplier information is subordinate to testing and
     evaluation related to a finished medical device. Bard appropriately assessed biocompatibility
     and function and reported its findings and experience to the FDA in the manner of a reasonable
     medical device manufacturer.


     A Material Safety Data Sheet or MSDS is not a biocompatibility document. It is an industrial
     communication related to occupational exposure to raw materials. The MSDS does not pertain
     to finished products that will be implanted in the body, and does not address testing,


1902737.000 - 7406                                   72
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 220 of 299 PageID #: 525




     characterization, or assessment of suitability for specific applications. Phillips’ testimony
     confirms that suitability is to be determined by the end user. This is consistent with the intent of
     the Biomaterials Access Assurance Act of 1998, which was enacted to encourage material
     suppliers to continue to sell to medical device manufacturers.80


     In this case, Bard demonstrated the biocompatibility of its TVM products through a multitude of
     cellular and animal tests in accordance with ISO 10993. This is consistent with the expectations
     expressed in sworn deposition testimony by Phillips’ designated corporate witness in regards to
     material and product testing.81 The biocompatibility of the Bard TVM products also builds on
     the efficacious clinical history of polypropylene and animal-based collagen as materials for
     surgical meshes, including uses for vaginal tissue repair, and for other medical products (e.g.
     surgical sutures), Bard’s own experience with related and predicate products, and its core
     material set (e.g. Phillips HGX-030-01, Collamend collagen). The Bard TVM products are
     made from materials that have been well characterized chemically and physically and have a
     long history of safe use. The biocompatibility of the component materials of the Bard TVM
     products has been established in that the predicate products (including those manufactured by
     Bard) include the same materials, manufacturing, sterilization, and tissue contact profiles.


     Plaintiffs’ experts previously claimed that Marlex polypropylene was “incompatible” with
     oxygen and oxidizing agents when, in fact, the MSDS merely states that polypropylene “may
     react with oxygen and strong oxidizing agents, such as chlorates, nitrates, peroxides, etc” (CP-
     00047). Nearly all materials react with oxygen and strong oxidizing agents under certain
     conditions. However, common compatibility charts indicate polypropylene is actually resistant
     to many chemical oxidants like chromic acid, hydrogen peroxide, and potassium permanganate
     that produce conditions much harsher than those observed in the human body. More
     importantly, direct testing of exemplars demonstrates that the Bard TVM products resist




     80
          In the wake of certain high profile medical device litigation, many raw material suppliers took steps to minimize
           sales of their materials into medical device applications, especially for implantable devices. The act was a
           response to concerns about raw material availability and its impact on innovation and access to medical devices.
     81
          Deposition of Frank Zakrzewski, dated March 7, 2014, with exhibits 1-26




1902737.000 - 7406                                              73
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 221 of 299 PageID #: 526




     oxidizing conditions more aggressive than would be expected in the body, while direct testing of
     explants demonstrates that this polypropylene is not oxidized during use.


     There are certain conditions under which polypropylene can oxidize, but these are not the
     conditions encountered by Bard’s TVM products. Phillips’ designated witness was unaware if
     the potential oxidizing reactions listed on the MSDS would occur in finished medical devices in
     the human body.82 I have not seen data that scientifically supports these statements, either. In
     contrast, there is substantial data in the literature and Bard documents supporting the medical
     use of Marlex polypropylene and use of Marlex HGX-030-01 polypropylene in implants that
     contradicts the data sheet statement.83 Indeed, mesh manufactured by Bard from Marlex
     polypropylene resin has been implanted safely in millions of patients for over four decades.84
     Furthermore, I have investigated this by evaluating explants and performing challenge testing
     with strong oxidizers, including peroxide solution and concentrated mineral acids, and found
     that they do not degrade via oxidation in vivo. Thus, oxidative degradation in vivo is not a
     foreseeable risk for the Bard TVM products.


     4.1.2 Literature references to the potential for polypropylene oxidation do
           not provide specific scientific support for the hypothesis that the
           Plaintiffs’ meshes are oxidized in vivo

     Publications have identified a cracked surface on explanted polypropylene mesh and suggest
     that the cause is oxidation of polypropylene, although the limited associated compositional
     analysis has been inconclusive (Costello, Bachman et al. 2007, Costello, Bachman et al. 2007,
     Clave, Yahi et al. 2010, Cozad, Grant et al. 2010, Ostergard 2011, Sternschuss, Ostergard et al.
     2012, Iakovlev et al. 2015, Imel et al. 2015, Talley et al. 2017). These publications principally
     rely on the visual observation of a cracked surface morphology and do not provide conclusive
     evidence that polypropylene meshes undergo oxidation in vivo. Furthermore, allegations of in



     82
          Deposition of Frank Zakrzewski, dated March 7, 2014, with exhibits 1-26
     83
          Boston Scientific also assessed the biocompatibility of Marlex HGX-03-01 in its Pinnacle device. It provided the
           MSDS as part of its regulatory filing, responded to related questions from the FDA after discussions with
           Phillips, and received clearance for the product.
     84
          Deposition of Roger Darois, dated June 19, 2013, at pp. 40-41




1902737.000 - 7406                                             74
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 222 of 299 PageID #: 527




     vivo oxidation are based on theories of reactive oxygen species (ROS) causing oxidative
     degradation of fiber surfaces. However, in vitro studies with supra-physiological conditions of
     ROS have not produced physical surface features that replicate surface features found on
     explants (Figure 20). When oxidation is forced by UV exposure, brittle cracking can generally
     be created but does not share key aspects of explant morphology, indicating the UV-based
     cracking is of a different origin than the crust cracking (Figure 12, Figure 13, Figure 15, Figure
     20 ).




     Figure 20. SEM images of surface features of polypropylene mesh after forced oxidation
                  through ROS or UV light in comparison to surface features on explants. Top
                  Row: SEM images obtained after immersion in 20 wt% H2O2 for 5 weeks at
                  37°C. Devices: A – TVT, B – Advantage, C – Lynx. Bottom Row: (left) SEM
                  images obtained after 10 days of UV light exposure at elevated temperature
                  (60°C). Bottom Row: (right) Images of explants. Top Row (in vitro ROS) images
                  adapted from Talley et al. (2015).




1902737.000 - 7406                                   75
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 223 of 299 PageID #: 528




     The discrete nature of the cracking layer observed on explants supports its association with a
     deposited coating or crust, rather than the gradient of embrittlement, varying crack depth, and
     the cracking features that are typically observed with oxidation. Oxidation occurs progressively
     inward from the surface. Notably, the surface of the explants has a distinct layer that can be
     mechanically removed, or gradually decomposed by appropriate cleaning solutions (Figure 4).
     Such a shell/core characteristic is not associated with oxidation.


     A study published by De Tayrac and Letouzey (De Tayrac 2001), showed that surface features
     similar to those on the explants could be created by the intentional deposit of a brittle biofilm
     (Figure 3). In the study, the biofilm was created through infection, though the same principles
     would apply to any coating of similar mechanical properties. This deposited biofilm exhibited
     cracking and a general surface appearance similar to that identified by previous Plaintiffs’
     experts as possibly indicating oxidation. The authors were able to combine sonication with a
     solvent to remove the biofilm and reveal the undamaged fiber beneath it (de Tayrac and
     Letouzey 2011).          Another study (Thames, White et al. 2017) focused specifically on
     transvaginal mesh explanted from numerous individuals. The Thames analysis showed
     polypropylene meshes did not degrade in vivo, but rather were coated in a biologic crust that
     was sepcifically adherent due to the formalin fixative process.


     Exponent demonstrated a similar principal by soaking exemplar mesh in human serum for 7
     days and allowing it to dry to a coating. The deposited film fractured in a brittle fashion when
     the fibers were flexed revealing the pristine fiber beneath the crust (Figure 21).85




     85
          The cracking pattern in this demonstration is different than that of an explanted mesh, for reasons likely related to
           specific exposure conditions, duration, fixation and specific mechanical forces. However, the principle of a
           composite structure and associated behavior is the same.




1902737.000 - 7406                                               76
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 224 of 299 PageID #: 529




     Figure 21 Exemplar mesh after being soaked in human serum for 7 days, mechanically flexed
                  and allowed to dry in air. The deposited film is brittle.


     4.2 Mesh explants are not oxidized

     Previous Plaintiffs’ experts have suggested that mesh explants may be oxidized in vivo, and that
     this is a defect that causes various health risks and adverse outcomes. I disagree with this
     opinion from the perspective of a polymer scientist and researcher in the field of polymers and
     biomaterials. I have provided a basis for my opinion here and in the analyses outlined
     elsewhere in my report.


     Polypropylene can degrade by oxidation, and previous Plaintiffs’ experts suggest that the
     conditions necessary for this to occur are present during manufacturing and while the Bard
     TVM products are implanted. However, direct evaluation of explanted mesh and challenge
     testing of exemplar materials demonstrate that the necessary conditions are not present, and that
     mesh explants are not oxidized.


     4.2.1 SEM does not show oxidation of the mesh explants

     A primary basis for previous Plaintiffs’ experts’ assertions of oxidation degradation is the
     cracked morphology of explants viewed by SEM. A careful review of the images, the sample
     preparation methods, associated data and the peer-reviewed literature, however, all indicate that
     the surface features are more likely to be artifacts of normal foreign body responses and
     insufficient cleaning of deposited material prior to imaging. Other observed features are
     common for extruded and knitted filaments, or are artifacts of handling and implantation.



1902737.000 - 7406                                   77
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 225 of 299 PageID #: 530




     SEM, particularly as used and described by Plaintiffs, is not a recognized means of
     characterizing organic material composition, including the chemistry associated with
     polypropylene oxidation. It is useful for assessing morphology, and in this case the morphology
     is of a brittle coating. Complementary data, including FTIR, TGA, and other studies indicate
     there is a coating deposited on the surface, and that it is not oxidized polypropylene. The layer-
     like aspect of the coating is visible in many SEM images. In light of this, any coating spalling
     or particulate from the explants cannot be attributed to degraded polypropylene. To the extent
     the biofilm coating creates adverse health effects,86 the outcomes are not because of a defective
     material, or the defective use of Marlex HGX-030-01 polypropylene.


     4.2.2 FTIR does not show oxidation of mesh explants

     Exponent’s FTIR measurements and analysis indicate the presence of foreign material on the
     surface of explants, and that remnants of this material can remain after cleaning. This material
     is not oxidized polypropylene. Plaintiffs’ own data shows likewise the presence of the
     deposited biological material, and indicates variability that is likely related to patient-specific
     factors. For example, FTIR spectra collected by Polymer Solutions from the explants of three
     previous plaintiffs and FTIR spectra collected by Jordi labs from the explant of other previous
     plaintiffs contain peaks associated with functional groups not in polypropylene. Because of the
     limitations of the technique and the nature of the spectra presented, these peaks are not
     diagnostic for oxidation, and may more reasonably represent the presence of another material,
     such as an amide-containing material. Furthermore, the collected spectra indicate the samples
     are not uniform in composition with varying features in the 1500-1700 cm-1 range. Noticeable
     chemical changes can be seen by analysis of the surface after successive cleaning steps,
     including repeated rinsing in sodium hypochlorite solution (Align Appendix FF).


     There are also variations within a given explant, and between samples obtained from different
     patients. These variations can be reasonably explained by patient- and site-specific deposits. If
     these peaks were due to the inherent chemical composition of the material, one would expect



     86
          Health effects are beyond the scope of this report.




1902737.000 - 7406                                              78
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 226 of 299 PageID #: 531




     them to be in each spectrum, regardless of sampling location. Similarly, if these peaks are
     attributed to a changed chemical composition of the device resulting from use in general, one
     would expect all explanted samples to have the same peaks. Thus, FTIR data does not provide a
     sufficient basis to conclude the cracking morphology is from oxidized polypropylene.


     4.3 Bard TVM products are not defectively designed or
         manufactured

     Plaintiffs’ experts generally have suggested that the Bard TVM products were defective in
     design or manufacture for reasons that include the materials, knit structure (e.g. pore size and
     mesh weight), product geometry, and intended surgical approach. I disagree. I have provided a
     basis for my opinion here and in the analyses outlined elsewhere in my report.


     The Bard TVM products are a subset of Bard’s larger offering of mesh-based product for soft
     tissue repair, including the repair of POP and SUI. The materials are biocompatible and stable.
     The knit structures and product geometries were selected based on testing, surgeon input,
     clinical history, and institutional knowledge. The devices were manufactured in a reasonable,
     controlled process. And, from an engineering perspective, the intended surgical approach is one
     of many options to be selected by a surgeon, not the device manufacturer, based on patient
     factors and surgeon preference.


     The adoption of mesh materials in vaginal repair has evolved from its widespread use in the
     repair of abdominal wall hernias (Lucente, Murphy et al. 2012). Abdominal hernia repairs with
     synthetic meshes have been proven to be substantially superior to suture-based repairs, leading
     to significantly lower recurrence rates. It has been stated that although the female pelvis is
     different in several aspects when compared with the abdominal wall, nonetheless, similar
     challenges are faced for non-mesh repair of the pelvic floor as for abdominal wall hernias. A
     large amount of information has been compiled indicating the reported complications of pain,
     scarification, dyspareunia, infection, etc. are not the result of defective design or manufacture
     (See Appendices E-H). The mesh was designed and developed with appropriate pore sizes and
     mechanical compatibility, which provide adequate function of the mesh.




1902737.000 - 7406                                   79
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 227 of 299 PageID #: 532




     4.4 Responses to Plaintiffs’ Experts

     To the extent that Plaintiffs’ experts have expressed specific opinions,87 I have addressed them
     herein and in prior reports, including by virtue of my findings and conclusions contradicting and
     refuting those experts’ opinions, and my same analysis applies.




     87
          Plaintiffs’ have disclosed the following experts: Dr. John Miklos, Urogynecology (adoption of reports previously
           served on 10/9/14 in Wave 1 and 2 and 2/17/15 in Miniwave, updated reliance list served on 05/08/2017 on
           Waves 4 and 5, and reports previously served on 05/12/2017 in Waves 4 and 5); Dr. Alan Garely,
           Urogynecology (adoption of reports previously served on 10/9/14 in Wave 1 and 2 and 2/17/15 in Miniwave,
           updated reliance list served on 5/08/2017, and reports previously served on 05/12/2017 in Waves 4 and 5); Dr.
           Brian Raybon, Urogynecology (adoption of reports previously served on 10/9/14 in Wave 1 and 2 and 2/16/15
           in Miniwave and updated reliance list served on 05/08/2018 in Waves 4 and 5); Dr. Lennox Hoyte,
           Urogynecology (adoption of reports previously served on 10/9/14 in Wave 1 and 2 and 2/16/15 in Miniwave
           and updated reliance list served on 05/08/2018 in Waves 4 and 5); Dr. Robert Moore, Urogynecology (adoption
           of reports previously served on 5/12/2017 in Waves 4 and 5); Dr. Stacey Wallach, Urogynecology (adoption of
           reports previously served on 10/13/14 in Wave 3 and updated reliance list served on 05/08/2017 in Waves 4 and
           5); Ahmed El-Ghannam, Ph.D., Biomaterials (adoption of reports previously served on 10/9/14 in Waves 1 and
           2 and 2/17/15 in Miniwave); Julia Babensee, Ph.D., Biomedical Engineer (adoption of reports previously served
           on 10/9/14 in Waves 1 and 2 and 2/17/15 in Miniwave); Jerry G. Blaivas, M.D., Urologist (adoption of report
           previously served on 10/9/14 in Waves 1 and 2); Keith O. Reeves, M.D., F.A.C.O.G, Gynecologist (adoption of
           report previously served on 10/9/14 in Waves 1 and 2); Bruce Rosenzweig, M.D., Urogynecologist (adoption of
           report previously served on 10/9/14 in Waves 1 and 2).




1902737.000 - 7406                                             80
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 228 of 299 PageID #: 533




     5 Opinions

     Based on the information reviewed and my education, training, and experience in the fields of
     materials science, polymer science, and medical device product development, it is my opinion to
     a reasonable degree of scientific and engineering certainty that polypropylene, including Phillips
     Marlex HGX-030-01, is a reasonably selected biomaterial exhibiting appropriate
     biocompatibility. It is further my opinion to a reasonable degree of scientific and engineering
     certainty and/or probability that Bard TVM products based on Phillips Marlex HGX-030-01
     polypropylene, exhibit the ability to perform as intended for tissue repair, including the repair of
     pelvic organ prolapse and stress urinary incontinence. It is also my opinion to a reasonable
     degree of scientific and engineering certainty and/or probability that the Avaulta Solo, Avaulta
     Plus and Align mesh characteristics, including geometric structure, pore characteristics, the
     incorporation of collagen and marking fibers, and biomaterial attributes, are reasonable for use
     in tissue repair, including pelvic organ and stress urinary incontinence repair, and are
     consistently described according to a reasonable method. There is no evidence of defective
     material, design, or manufacturing in Avaulta Solo, Avaulta Plus or Align implants, including
     those implanted in Plaintiffs. Thus, it is my opinion to a reasonable degree of scientific and
     engineering certainty and/or probability that there is no evidence that the Avaulta or Align
     implants, or any action or inaction on the part of Bard related to these products, caused the alleged
     injuries to the Plaintiffs. All of my opinions expressed below are held to a reasonable degree of
     scientific and engineering certainty and/or probability.


         x    Polypropylene, including Phillips Marlex HGX-030-01, is a reasonably selected
              biomaterial exhibiting appropriate biocompatibility.
         x    Bard transvaginal mesh products based on Phillips Marlex HGX-030-01 polypropylene,
              including the Bard TVM products implanted in Plaintiffs, exhibit the ability to perform
              as intended for tissue repair, including the repair of pelvic organ prolapse and stress
              urinary incontinence.
         x    The Bard TVM characteristics, including geometric structure, pore characteristics, and
              biomaterial attributes, are reasonable for use in tissue repair, including stress urinary
              incontinence repair, and are consistently described according to a reasonable method.
         x    There is no evidence of defective material, design, or manufacturing for the Bard TVM
              implants, including the Bard TVM products implanted in Plaintiffs.



1902737.000 - 7406                                     81
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 229 of 299 PageID #: 534




         x    Polypropylene is a well-accepted biomaterial with a long history of clinical use as a
              permanent implant.

         x    Raw material manufacturers’ designations or labels such as “medical grade” are not a
              substitute for biocompatibility testing of a polymer, nor do these designations or labels
              preclude the material from being biocompatible, or preclude additional testing to
              confirm a specific product made from a raw material is biocompatible.

         x    The Bard TVM products made of Marlex HGX -030-01 polypropylene and collagen are
              biocompatible, and have been repeatedly tested to confirm biocompatibility according to
              objective and scientific methods accepted by the FDA and other regulatory agencies.

         x    MSDS language does not affect the biocompatibility or function of the polypropylene
              material. The Bard TVM products are not defective because of their use of Marlex
              HGX-030-01 polypropylene.

         x    The polypropylene mesh used in the Bard TVM products, including the device
              implanted in the Plaintiff, does not oxidatively degrade in the body. Pathology and
              histology assessment of tissues are not a means of assessing the presence of
              polypropylene oxidation. The material is stable against anticipated oxidative challenge
              by heat and peroxides, including from processing and inflammation. The cracked
              surfaces of explanted Bard TVM mesh are not due to oxidized polypropylene.

         x    Plaintiffs’ adverse outcomes are not the result of oxidized polypropylene because the
              polypropylene is not oxidized in vivo.

         x    Synthetic meshes, including polypropylene meshes, are expected to cause a mild
              inflammatory response for tissue in-growth to occur, but remain essentially inert and
              stable in the body and exhibit excellent biocompatibility as shown through extensive
              studies. The extent of inflammatory response varies among patients and is related to
              patient-specific factors including repair site location, previous medical history, tissue
              quality, and surgeon skill.

         x    Any tissue repair mesh may exhibit shrinkage or contracture as a result of normal
              healing action on the implant and identical products can exhibit widely varying levels of
              tissue contracture because of implantation and patient-specific factors. As a result, a
              reliable correlation between the degree of shrinkage and mesh material or construction
              has not and cannot be made.

         x    The Bard TVM products, including the product implanted in Plaintiffs, were constructed
              of widely-accepted biomaterials with a successful history of clinical use in many
              applications, including tissue repair. The materials were reasonably selected and were
              appropriate.

         x    The polypropylene mesh used in the Bard TVM products, including the Bard TVM
              products implanted in Plaintiffs, was reasonable, biocompatible, and acceptable.




1902737.000 - 7406                                     82
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 230 of 299 PageID #: 535




         x    The design and development process associated with the Bard TVM products, including
              the Bard TVM products implanted in Plaintiffs, was performed in accordance with
              accepted and expected engineering and scientific practices. The process built on Bard’s
              prior experience, testing, and history with Bard’s polypropylene meshes and collagen
              products. This process included identification of required and desirable attributes based
              on the reasonably anticipated and foreseeable use of the product, review of available
              information related to design and performance attributes of similar products, testing
              according to standard and customized test methods, and iterative evaluation of the
              product.

         x    The Bard TVM products consistently met or exceeded specifications for product strength
              and durability. The Plaintiffs’ meshes were manufactured in accordance with the
              product specifications and did not fail to provide the intended soft tissue support.

         x    Bard’s designs, manufacturing procedures, and product offerings reflect ongoing
              assessment of technical capabilities, physician behavior, and market preferences. Bard
              continued to evaluate and improve its manufacturing processes and existing product
              designs. Bard also sought to incorporate new materials and implement new
              manufacturing techniques as they became commercially available or viable.

         x    Bard acted as a reasonably prudent medical device company in the design, manufacture,
              and testing of the Bard TVM products, including the meshes implanted in Plaintiffs.

         x    Bard TVM products, including the Bard TVM products implanted in Plaintiffs, are not
              defective in design. The designs of the Bard TVM products were state of the art at the
              time of their development and were appropriate and in compliance with normal
              scientific, engineering, and regulatory expectations.

         x    The Bard TVM products implanted in Plaintiffs were not defectively manufactured. The
              Bard TVM products are assembled from acceptable and validated materials in a
              specified manner and tested according to quality control procedures. The available
              information indicates that the Bard TVM products implanted in Plaintiffs met all design
              and manufacturing specifications.

         x    There is no evidence of oxidative degradation of the polypropylene in the Bard TVM
              products implanted in Plaintiffs, therefore to the extent that Plaintiffs alleges injuries are
              caused by oxidatively degraded polypropylene, this cannot be true.

     This report summarizes the results of my document review, inspection, and analysis related to
     the subject matter. My findings are based on my education, training and experience as well as
     information presently provided and discovery progresses. My findings may be updated if new
     information becomes available. I reserve the right to respond to opinions provided by Plaintiffs’
     experts and to information that is provided as discovery proceeds, including but not limited to




1902737.000 - 7406                                      83
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 231 of 299 PageID #: 536




     case-specific discovery, medical records, expert reports, and witness testimony, and to
     supplement this report if necessary or appropriate.




     Maureen T.F. Reitman, Sc.D., P.E.
     June 24, 2019




1902737.000 - 7406                                  84
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 232 of 299 PageID #: 537




Appendix D

Plaintiff Specific Information




1902737.000 - 7406
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 233 of 299 PageID #: 538




                           PLAINTIFF          Explant
                         Chrastecky, Donna     No
                         Katsiafas, Gladys     Yes
                           Smith, Becky        Yes




1902737.000 - 7406                    D-1
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 234 of 299 PageID #: 539




Smith, Becky


The following table contains a summary of the devices implanted in Becky Smith.
 Device 1 Implanted                  Align TO hook
 Reference Number                    BRD400HK
 Lot Number                          CVRK0017
 Expiration Date                     November 2009
 Final Lot Size                      400
 Final Inspection Date               12/14/2007


 Device 2 Implanted                  Avaulta Plus Anterior
 Reference Number                    CVRI0022
 Lot Number                          486101
 Expiration Date                     August 2008
 Final Lot Size                      666
 Final Inspection Date               9/13/2007


 Implant Surgeries                   January 15, 2008
 Revision Procedures/Surgeries       January 20, 2009; November 16, 2018




1902737.000 - 7406                           D-4
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 235 of 299 PageID #: 540




                             EXHIBIT 7
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 236 of 299 PageID #: 541
                          Daniel S. Elliott, M.D.

                                                                       Page 1
              IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                     CHARLESTON DIVISION
                            - - -

           IN RE: C. R. BARD, INC.,           : MDL NO. 2187
           PELVIC REPAIR SYSTEM               :
           PRODUCTS LIABILITY                 :
           LITIGATION                         :

           THIS DOCUMENT RELATES TO           :

           Becky Smith and Donald             :Case No. 2:15-cv-16402
           Mackie,                            :
           Plaintiffs,                        :
                  v.                          :
           C. R. BARD, INC.                   :
                  Defendant.                  :

                                - - -
                             JULY 29, 2019
                                - - -

                        Videotape deposition of
           DANIEL S. ELLIOTT, MD, taken pursuant to
           notice, was held at the law offices of
           Reed Smith LLP, 136 Main Street, Suite
           250, Princeton Forrestal Village,
           Princeton, New Jersey 08540, beginning at
           1:27 p.m., on the above date, before
           Amanda Dee Maslynsky-Miller, a Certified
           Realtime Reporter in and for the State of
           New Jersey.


                                 -   -   -

                  GOLKOW LITIGATIONS SERVICES
                877.370.3377 ph| 917.591.5672 fax
                        deps@golkow.com



              Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 237 of 299 PageID #: 542
                                                      Daniel S. Elliott, M.D.
                                                            Page 2                                                       Page 4
     1   $33($5$1&(6                                                 1   
     2                                                                2   (;+,%,76
     3   :$*67$)) &$570(////3
         %</,1'6(<16&$5&(//2(648,5(                    3   
     4   *UDQG$YHQXH                                    4
         6XLWH                                                 12'(6&5,37,213$*(
     5   .DQVDV&LW\0LVVRXUL                           5
           
     6   /VFDUFHOOR#ZFOOSFRP                                      (OOLRWW+RWK2IILFH
         5HSUHVHQWLQJWKH3ODLQWLII                            6   9LVLW
     7                                                                7   (OOLRWW7KH2UHJRQ&OLQLF
     8                                                                    5HFRUGV
     9
                                                                      8
         5(('60,7+
    10   %<'(9,1-*5,)),1(648,5(                            (OOLRWW'HSRVLWLRQ
         0DLQ6WUHHW                                       9   7HVWLPRQ\RI'U
    11   6XLWH                                                 0DU\'HQPDQ
         3ULQFHWRQ)RUUHVWDO9LOODJH                          10
    12   3ULQFHWRQ1HZ-HUVH\
                                                       (OOLRWW'U0DU\'HQPDQ
    13   'JULIILQ#UHHGVPLWKFRP                               11   5HSRUW
    14   DQG                                               12   (OOLRWW3ODFHKROGHU
    15   9,$7(/(&21)(5(1&(                                   13
         %<(5,&-%8+5(648,5(
    16   6RXWK*UDQG$YHQXH
                                                                     14
         6XLWH                                           15
    17   /RV$QJHOHV&DOLIRUQLD                       16
                                                  17
    18   (EXKU#UHHGVPLWKFRP
                                                                     18
         5HSUHVHQWLQJWKH'HIHQGDQW
    19                                                               19
    20                                                               20
    21                                                               21
         $/6235(6(17                                               22
    22   'DQ/DZORU9LGHRJUDSKHU
    23                                        23
    24                                                               24
                                                            Page 3                                                       Page 5
     1                                        1   
     2   ,1'(;
     3                                        2   '(326,7,216833257,1'(;
     4   7HVWLPRQ\RI'$1,(/6(//,2770'                         3   
     5                                                                4
         %\0U%XKU
     6                                                                5   'LUHFWLRQWR:LWQHVV1RWWR$QVZHU
     7                                        6   3DJH/LQH3DJH/LQH3DJH/LQH
     8   (;+,%,76
     9   
                                                                      7   1RQH
    10                                                                8
         12'(6&5,37,213$*(                 9
    11
         (OOLRWW1RWLFHRI9LGHRWDSHG                           10   5HTXHVWIRU3URGXFWLRQRI'RFXPHQWV
    12   'HSRVLWLRQRI'U'DQLHO                       11   3DJH/LQH3DJH/LQH3DJH/LQH
         6(OOLRWW
    13
                                                                     12   1RQH
         (OOLRWW&DVH6SHFLILF([SHUW                           13
    14   5HSRUW                 14
    15   (OOLRWW/LVWRI3UHYLRXV
         :LWQHVV7HVWLPRQ\
                                                                     15   6WLSXODWLRQV
    16                                                               16   3DJH/LQH3DJH/LQH3DJH/LQH
         (OOLRWW'U-XOLH                             17   
    17   &UDZIRUG0HGLFDO1RWH
    18   (OOLRWW'U.LP0HGLFDO                       18
         5HFRUG                 19
    19
         (OOLRWW'U-XOLH
                                                                     20   4XHVWLRQ0DUNHG
    20   &UDZIRUG0HGLFDO5HFRUG                 21   3DJH/LQH3DJH/LQH3DJH/LQH
    21   (OOLRWW&RQVHQW)RUP                 22   1RQH
    22   (OOLRWW+RVSLWDO5HFRUG
    23   (OOLRWW+RWK1RWH
                                                                     23
    24                                                               24
                                                                                                    2 (Pages 2 to 5)
                        Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 238 of 299 PageID #: 543
                               Daniel S. Elliott, M.D.
                                          Page 6                                           Page 8
    1                        1   WRWKHEHVWRI\RXUDELOLW\WRGD\"
    2    ,WLVKHUHE\VWLSXODWHGDQG    2   $$VORQJDVWKH\ UHVWDWHG
    3   DJUHHGE\DQGDPRQJFRXQVHOWKDW      3   FOHDUO\QR
    4   VHDOLQJILOLQJDQGFHUWLILFDWLRQ     4   <HV
    5   DUHZDLYHGDQGWKDWDOO              5   4)DLUHQRXJK
    6   REMHFWLRQVH[FHSWDVWRWKHIRUP     6   <RX YHEHHQGHSRVHGVHYHUDO
    7   RIWKHTXHVWLRQZLOOEHUHVHUYHG     7   WLPHVLQWKHSDVWLVWKDWULJKW"
    8   XQWLOWKHWLPHRIWULDO              8   $&RUUHFW
    9                        9   4<RXIHHOFRPIRUWDEOHZLWK
   10   9,'(27(&+1,&,$1:HDUH      10   WKHGHSRVLWLRQSURFHVVDQGWKHUXOHVZH
   11   QRZRQWKHUHFRUG0\QDPHLV'DQ   11   W\SLFDOO\OLNHWRIROORZ"
   12   /DZORU, PDYLGHRJUDSKHUZLWK      12   $<HV
   13   *RONRZ/LWLJDWLRQ6HUYLFHV          13   46R,ZRQ WJRRYHUWKH
   14   7RGD\ VGDWHLV-XO\WK     14   W\SLFDODGPRQLWLRQVWKHQ
   15   DQGWKHWLPHLVSP            15   %XW,ZLOOVD\WKDWZLWKWKH
   16   7KLVYLGHRGHSRVLWLRQLV       16   YLGHRFRQIHUHQFHKHUHZLWKWKHVOLJKW
   17   EHLQJKHOGLQ3ULQFHWRQ1HZ         17   GHOD\PDNHDVSHFLDOHIIRUWDQG, OOGR
   18   -HUVH\LQWKH0DWWHURI%HFN\       18   WKHVDPHWROHWHDFKRWKHUILQLVKDQG
   19   6PLWKYHUVXV&5%DUG,QF        19   QRWWDONRYHUHDFKRWKHUIRUWKHVDNHRI
   20   3HOYLF0HVK7KHGHSRQHQWLV        20   WKHFRXUWUHSRUWHUDQGMXVWXQGHUVWDQGLQJ
   21   'DQLHO(OOLRWW&RXQVHOZLOOEH     21   HDFKRWKHU
   22   QRWHGRQWKHVWHQRJUDSKLFUHFRUG    22   ,VWKDWIDLU"
   23   7KHFRXUWUHSRUWHULV$PDQGD   23   $<HVLWLV
   24   0LOOHUDQGZLOOQRZVZHDULQWKH     24   4/HW VVWDUWZLWKMXVW
                                          Page 7                                           Page 9
    1   ZLWQHVV                              1   KRXVHNHHSLQJDQGDWWDFKDV([KLELW$D
    2                        2   FRS\RIWKHGHSRVLWLRQQRWLFH
    3   '$1,(/6(//,2770'DIWHU    3   
    4   KDYLQJEHHQGXO\VZRUQZDV           4    :KHUHXSRQ([KLELW
    5   H[DPLQHGDQGWHVWLILHGDVIROORZV    5   (OOLRWW1RWLFHRI9LGHRWDSHG
    6                        6   'HSRVLWLRQRI'U'DQLHO6
    7   9,'(27(&+1,&,$13OHDVH       7   (OOLRWWZDVPDUNHGIRU
    8   SURFHHG                              8   LGHQWLILFDWLRQ
    9                        9   
   10   (;$0,1$7,21                  10   %<05%8+5
   11                       11   4'RFWRUKDYH\RXVHHQWKLV
   12   %<05%8+5                                12   GHSRVLWLRQQRWLFHEHIRUHWRGD\"
   13   4*RRGDIWHUQRRQ'RFWRU0\    13   $<HV,KDYH
   14   QDPHLV(ULF%XKU,UHSUHVHQWWKH          14   4,WLQFOXGHVDORQJOLVWRI
   15   GHIHQGDQWLQWKLVFDVH                     15   GRFXPHQWUHTXHVWV$QG,ZRQ WJR
   16   &DQ\RXSOHDVHVWDWH\RXU      16   WKURXJKHDFKRQHRIWKHP
   17   IXOOQDPHIRUWKHUHFRUG"                   17   ,XQGHUVWDQGIURPRXU
   18   $'DQLHO6WHSKHQ(OOLRWW        18   GLVFXVVLRQRIIWKHUHFRUGWKDW\RX YH
   19   4$QG\RXXQGHUVWDQG\RX UH      19   DOUHDG\SURGXFHGPRVWRUDOORIWKH
   20   KHUHWRGD\DVDUHWDLQHGH[SHUWIRU%HFN\   20   UHFRUGVWKDWZRXOGEHUHVSRQVLYHH[FHSW
   21   6PLWKLQKHUFDVHDJDLQVW&5%DUG"        21   SHUKDSVLQYRLFHVUHJDUGLQJWKLVFDVH
   22   $&RUUHFW                       22   ,VWKDWDFRUUHFW
   23   4,VWKHUHDQ\UHDVRQ\RX        23   XQGHUVWDQGLQJ"
   24   FDQQRWXQGHUVWDQGDQGDQVZHUP\TXHVWLRQV   24   $7KDWLVZKDW,XQGHUVWDQGDV
                                                                        3 (Pages 6 to 9)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 239 of 299 PageID #: 544
                              Daniel S. Elliott, M.D.
                                        Page 10                                          Page 12
    1   ZHOO                                        1   ZLWKRXWD,ZRXOGVD\WKUHHRUIRXU
    2   46RMXVWWREHFOHDU\RX        2   SHUKDSV
    3   KDYHQ WEURXJKWDQ\WKLQJZLWK\RX"           3   4'R\RXNQRZWKHWRWDODPRXQW
    4   $1R                             4   RIWLPHWKDW\RX YHVSHQWLQWKLV
    5   <RXFXWRXWRQXVDOLWWOH      5   OLWLJDWLRQDJDLQVW%DUG"
    6   ELW,WKLQN,XQGHUVWRRG\RXUTXHVWLRQ    6   066&$5&(//22EMHFWWR
    7   EXWWKHUHZDVDOLWWOHELWRIDJDS          7   WKHH[WHQWLWFDOOVIRUWHVWLPRQ\
    8   WKHUH<RXPD\MXVWZDQWWRUHSHDWLWVR    8   DERXWJHQHUDORSLQLRQV
    9   ,NQRZ                                      9   7+(:,71(661R,GRQ W
   10   4-XVWWREHFOHDU\RXGLGQ W   10   ,GRQ WKDYHWKDWQXPEHU
   11   EULQJDQ\WKLQJZLWK\RXWRGD\WRSURGXFH"   11   %<05%8+5
   12   $7KDWLVFRUUHFW,GLGQRW     12   4'R\RXKDYHDQ\JHQHUDO
   13   EULQJDQ\WKLQJ                             13   HVWLPDWHRIWKHDPRXQWRIKRXUV\RXVSHQW
   14   4<RX YHEHHQUHWDLQHGRQ        14   RQWKH&5%DUGFDVHV"
   15   EHKDOIRI:DJVWDII&DUWPHOOWRSURYLGH      15   066&$5&(//26DPH
   16   H[SHUWWHVWLPRQ\LQWKLVFDVHLVWKDW      16   REMHFWLRQ
   17   ULJKW"                                      17   7+(:,71(66,GRQ WNHHS
   18   $&RUUHFW                       18   DQ\UHFRUG
   19   4$QG\RXSUHYLRXVO\SURYLGHG    19   %<05%8+5
   20   H[SHUWUHSRUWVDQGSURYLGHGH[SHUW          20   4<RXGRQ WNHHSLQYRLFHVWKDW
   21   WHVWLPRQ\LQWKLV0'/DJDLQVW&5%DUG    21   \RXVXEPLWWHGWRWKH:DJVWDIIILUP"
   22   LVWKDWULJKW"                              22   $1R,GRQRW
   23   $&RUUHFW                       23   4$QGDP,FRUUHFWWKDW\RX
   24   4$QGLQIDFW\RXSUHYLRXVO\   24   FKDUJHSHUKRXUIRUFDVHUHYLHZDQG
                                        Page 11                                          Page 13
    1   SURYLGHGDJHQHULFUHSRUWRQWKHLQYROYHG    1   WHVWLPRQ\"
    2   SURGXFWVDQGZHUHGHSRVHGRQWKRVH           2   $&RUUHFW
    3   JHQHULFRSLQLRQVLVWKDWULJKW"             3   4$P,FRUUHFWWKDW\RX YH
    4   $&RUUHFW6HYHUDO\HDUVDJR    4   DOVRSURYLGHGH[SHUWWHVWLPRQ\LQD
    5   \HV                                         5   QXPEHURISHOYLFPHVKFDVHVDJDLQVW
    6   46RZH OOWU\QRWWRWUHDG       6   (WKLFRQ"
    7   DQ\ROGJURXQGRQWKRVHJHQHULFRSLQLRQV    7   $&RUUHFW
    8   6RWRGD\ZH UHVSHFLILFDOO\     8   4$QGDUH\RXUHWDLQHGWKURXJK
    9   GLVFXVVLQJ\RXURSLQLRQVUHJDUGLQJ%HFN\     9   WKH:DJVWDIIILUPIRUWKRVHFDVHVDV
   10   6PLWK,VWKDWFRQVLVWHQWZLWK\RXU        10   ZHOO"
   11   XQGHUVWDQGLQJ"                              11   $<HV
   12   $<HVH[DFWO\                  12   4'R\RXUHFDOODSSUR[LPDWHO\
   13   4'R\RXUHFDOOZKHQ\RXZHUH    13   KRZPDQ\(WKLFRQFDVHV\RX YHSURYLGHG
   14   ILUVWUHWDLQHGE\WKH:DJVWDIIILUPWR      14   H[SHUWWHVWLPRQ\LQ"
   15   SURYLGHH[SHUWRSLQLRQLQ%DUGFDVHV"       15   $,GRQ WKDYHDQH[DFW
   16   $,GRQ WUHFDOOWKHH[DFW       16   QXPEHU7KHPDMRULW\RIWKHZRUNZRXOG
   17   WLPH,NQRZ,JDYHDJHQHUDOUHSRUWDQG   17   EHGRQHZLWK(WKLFRQDVRSSRVHGWR%DUG
   18   GHSRVLWLRQIRXUILYH\HDUVDJR%XW,     18   WKRXJK
   19   GRQ WKDYHWKHH[DFWWLPHIUDPHRIWKDW     19   4+DYH\RXSURYLGHGH[SHUW
   20   WKRXJK                                     20   WHVWLPRQ\LQDQ\RWKHUSHOYLFPHVK
   21   4'R\RXNQRZKRZPDQ\%DUG      21   OLWLJDWLRQRWKHUWKDQ(WKLFRQDQG&5
   22   FDVHV\RXKDYHSURYLGHGH[SHUWRSLQLRQ      22   %DUG"
   23   LQ"                                         23   $7KHUHZDVZRUNGRQHHDUO\RQ
   24   $2IIWKHWRSRIP\KHDG        24   DJDLQVWZLWKWKH&RRNSURGXFWZKLFK
                                                                     4 (Pages 10 to 13)
               Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 240 of 299 PageID #: 545
                               Daniel S. Elliott, M.D.
                                        Page 14                                           Page 16
    1   LVDQRQPHVK$QGWKHQDOLWWOHELWRI     1   066&$5&(//22EMHFWWR
    2   ZRUNZLWKWKH$06SURGXFWV,GRQ WNQRZ    2   WKHIRUPRIWKHTXHVWLRQ
    3   KRZIDUWKRVHH[WHQGHGEXW,GLGQ WGR      3   7+(:,71(66,ZRXOG
    4   DQ\SDWLHQWFDVHVSHFLILFUHYLHZVDQG,     4   MXVW,ZRXOGKDYHWREH
    5   GRQRWEHOLHYH,WXUQHGLQDQ\JHQHUDO       5   JXHVVLQJEHFDXVH,KDYHQRWVHHQ
    6   H[SHUWUHSRUW%XW,ORRNHGDWLVVXHV       6   WKDW0D\LQYRLFH,ZRXOGVXVSHFW
    7   RULJLQDOO\                                  7   WKH0D\LQYRLFHZRXOGEHDURXQG
    8   4'R\RXKDYHDQ\HVWLPDWHIRU    8   WKHIRXUWRVHYHQKRXUUDQJH
    9   KRZPXFKWLPH\RXVSHQWVSHFLILFDOO\RQ      9   $JDLQWKDW VYHU\PXFKRID
   10   WKH%HFN\6PLWKFDVH"                       10   JXHVV
   11   $,GRQ WKDYHDQH[DFW          11   $QGWKHQLQ-XO\LW V
   12   QXPEHU7KDWZRUNZDVGRQHLQ0D\RI       12   DURXQGWKHVDPHDPRXQWRIWLPH
   13   WKLV\HDUDQGVHQWWRWKH:DJVWDIIILUP    13   %<05%8+5
   14   6RWKH\KDYHWKDWZKLFK, YHEHHQWROG     14   4,DVVXPH\RXKDYHQ W
   15   ZLOOEHSURYLGHGWR\RX                    15   VXEPLWWHG\RXUDQLQYRLFHIRU\RXU
   16   *HQHUDOO\WKH\WDNHVHYHUDO   16   -XO\WLPHLVWKDWULJKW"
   17   KRXUVRUPRUH%XW,GRQ WKDYHD          17   $7KDW VFRUUHFW7KDWZLOO
   18   VSHFLILFUHFROOHFWLRQRIWKLVRQH          18   EHGRQHDWWKHHQGRIWKHPRQWK6RLQD
   19   46RZKHQ\RXVD\WKH\KDYH     19   IHZGD\V
   20   WKDWDUH\RXUHIHUULQJWRDQLQYRLFH      20   05%8+5/HW VJRDKHDG
   21   IRU\RXUWLPH"                              21   DQGDWWDFK\RXUFDVHVSHFLILF
   22   $7KDWLVFRUUHFW               22   H[SHUWUHSRUWDV([KLELW,
   23   05%8+5$QGWKHQ           23   EHOLHYHLWZRXOGEH
   24   FRXQVHO,NQRZZHPHQWLRQHGWKLV    24   
                                        Page 15                                           Page 17
    1   SULRUWRWKHGHSRVLWLRQEXWIRU      1    :KHUHXSRQ([KLELW
    2   WKHUHFRUG\RX OODJUHHWR           2   (OOLRWW&DVH6SHFLILF([SHUW
    3   SURGXFHWKRVHWRRXURIILFHV         3   5HSRUWZDVPDUNHGIRU
    4   ZKDWHYHULQYRLFHV\RXKDYH            4   LGHQWLILFDWLRQ
    5   VSHFLILFWRWKLV%HFN\6PLWKFDVH"    5   
    6   066&$5&(//2<HV            6   %<05%8+5
    7   %<05%8+5                                 7   46RZKDWZH YHDWWDFKHGDV
    8   4+DYH\RXVSHQWDGGLWLRQDO       8   ([KLELWGRHVWKDWDSSHDUWREH\RXU
    9   WLPHVLQFHWKHVXEPLVVLRQRIWKRVH           9   FRPSOHWHH[SHUWUHSRUWLQWKLVFDVH"
   10   LQYRLFHVRULQYRLFHDURXQGWKH0D\        10   $,WDSSHDUVWREHVLJQHGDQG
   11   WLPHIUDPH"                                  11   GDWHG0D\WK,WLQFOXGHVP\
   12   'R\RXKDYHDQHVWLPDWHIRU    12   UHSRUWP\DQGP\&9DQGP\UHOLDQFH
   13   KRZPXFKDGGLWLRQDOWLPHLIDQ\\RX YH    13   OLVW
   14   VSHQWRQWKLVFDVH"                         14   4$QGGRHVWKLVUHSRUWFRQWDLQ
   15   $,W VEHHQVHYHUDOKRXUV        15   DOORIWKHRSLQLRQVWKDW\RXLQWHQGWR
   16   VSHQWWKLVPRQWKDORQH6RVLQFH0D\      16   RIIHULQWKLVFDVHVSHFLILFWR%HFN\
   17   WKHUH VEHHQQRQHXQWLOWKLVPRQWK-XO\   17   6PLWK"
   18   $QGDJDLQWKDWZRXOGEHVHYHUDOKRXUV     18   $8SWRWKLVSRLQW\HV,I
   19   UHYLHZLQJGHSRVLWLRQVDQGH[SHUWUHSRUWV   19   QHZPDWHULDOEHFRPHVDYDLODEOH
   20   46RWKHQZRXOGLWEH          20   REYLRXVO\WKDWZRXOGFKDQJH%XWDVRI
   21   DSSUR[LPDWHO\VL[KRXUV\RXVSHQWLQ        21   WRGD\-XO\WKWKLVLVFRPSOHWH
   22   WRWDORQWKLVFDVHLI, PXQGHUVWDQGLQJ    22   4$QGFDQ\RXJHQHUDOO\
   23   ZKDW\RXVDLGLQ\RXUWLPHVSHQWLQ0D\    23   GHVFULEHIRUPHKRZ\RXJRDERXWIRUPLQJ
   24   DQG\RXUWLPHVSHQWLQ-XO\"                24   \RXURSLQLRQV"
                                                                     5 (Pages 14 to 17)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 241 of 299 PageID #: 546
                               Daniel S. Elliott, M.D.
                                        Page 18                                          Page 20
    1   $)RUPLQJP\RSLQLRQVRQWKLV     1   $:HOO,UHTXHVWDOOPHGLFDO
    2   FDVHRUDQ\WKLQJ,GRLQP\QRUPDOGDLO\     2   UHFRUGVWKDWDUHDYDLODEOH$QGVR, P
    3   ZRUNZRXOGEHWKHVDPH,WZRXOGEH         3   DWWKHPHUF\RIWKHODZILUPRIJLYLQJPH
    4   UHYLHZLQJWKHRXWVLGHPHGLFDOUHFRUGV       4   ZKDWHYHUWKH\FDQJHWDKROGRI
    5   WDONLQJZLWKWKHSDWLHQWXVXDOO\WKRXJK     5   ,I,ILQGDQRSHUDWLYHQRWH
    6   LQWKLVFDVH,FDQ WWDONWRKHU            6   RUVRPHWKLQJWKDW,GRQ WKDYH,DVN
    7   REYLRXVO\DQGEDVHGXSRQP\H[SHULHQFH     7   WKHPIRULW%XWWKDWZDVQ WLQWKLV
    8   P\UHYLHZRIWKHPHGLFDOOLWHUDWXUH         8   SDUWLFXODUFDVH6RDVIDUDV,NQRZ
    9   GLVFXVVLRQVZLWKFROOHDJXHVHWFHWHUD      9   , YHEHHQJLYHQDOORIWKHUHFRUGV
   10   FRPHXSZLWKDQRSLQLRQUXOLQJLQRU        10   4$QG\RXNLQGRIDOOXGHGWR
   11   UXOLQJRXWYDULRXVGLIIHUHQWSDWKRORJLHV   11   WKLVDOLWWOHELWDOUHDG\EXWMXVWWREH
   12   4$QGVR([KLELW%WR\RXU       12   FOHDUDWWKHWLPH\RXIRUPHG\RXU
   13   H[SHUWUHSRUWLV\RXUUHOLDQFHOLVW        13   RSLQLRQVDQGVLJQHG\RXUUHSRUW\RX
   14   $QGWKDW VHYHU\WKLQJ\RX      14   GLGQ WKDYHWKHGHSRVLWLRQVRIDQ\RIWKH
   15   UHOLHGRQLQIRUPLQJ\RXURSLQLRQVDWWKH   15   WUHDWLQJSK\VLFLDQVLQWKLVFDVHLVWKDW
   16   WLPHRI\RXUH[SHUWUHSRUWFRUUHFW"        16   ULJKW"
   17   $&RUUHFW                       17   $7KDWLVFRUUHFW
   18   4$QGKRZGLG\RXJRDERXW       18   4$QGGLG\RXIHHOWKDW\RX
   19   FRPSLOLQJWKHVHPDWHULDOV"                  19   FRXOGIRUP\RXURSLQLRQVZLWKRXWWKH
   20   $$VSDUWRIP\XVXDO,DVN     20   WHVWLPRQ\RIWKHLPSODQWLQJDQG
   21   ZKDWHYHUODZILUPLWKDSSHQVWREHWKLV    21   H[SODQWLQJSK\VLFLDQV"
   22   WLPHREYLRXVO\LW V:DJVWDIIDQG          22   $,FDQHVVHQWLDOO\IRUPP\
   23   &DUWPHOOJLYHPHDOOPHGLFDOUHFRUGV       23   RSLQLRQVEDVHGXSRQWKHPHGLFDOUHFRUGV
   24   WKDWDUHDYDLODEOHDOOGHSRVLWLRQVDOO    24   DQGWKHQDXJPHQWWKDWZLWKWKH
                                        Page 19                                          Page 21
    1   H[SHUWUHSRUWVHYHU\WKLQJ$QGWKHQ,      1   GHSRVLWLRQ
    2   UHYLHZZKDWHYHUWKH\JLYHPH                2   +DGWKHGHSRVLWLRQVVKRZQD
    3   4'LG\RXIHHO\RXKDG            3   VLJQLILFDQWRSLQLRQGLIIHUHQFHRUFKDQJHG
    4   DGHTXDWHPDWHULDOVWRIRUP\RXURSLQLRQ      4   P\RSLQLRQRQHZD\RUWKHRWKHU
    5   DWWKDWWLPH"                                5   VLJQLILFDQWO\WKHQ,ZRXOGKDYHDVNHG
    6   $<HDKDWWKDWWLPH<HV       6   IRUDVXSSOHPHQWDOUHSRUWWREHILOHG
    7   7KHUH VEHHQDGGHGRQVLQFHWKDWWLPH       7   46RVHYHUDOWLPHV,EHOLHYH
    8   ZLWKGHSRVLWLRQVRIWKHLPSODQWLQJGRFWRU    8   \RXXVHGWKHWHUPVLJQLILFDQWO\
    9   DQGRQHRIWKHUHYLVLRQVXUJHRQVDQG        9   'LGUHYLHZLQJWKRVH
   10   WKHQWKHZKDWZRXOG\RXFDOOLW"7KH    10   GHSRVLWLRQVDIWHU\RXUH[SHUWUHSRUW
   11   GHIHQVHH[SHUWZLWQHVV, YHUHYLHZHG      11   FKDQJH\RXURSLQLRQVLQDQ\ZD\"
   12   WKDWVLQFHWKHQ                            12   $1RWKH\MXVWUHLQIRUFHG
   13   4:KDWGR\RXPHDQE\         13   WKHP6RLWGLGQ WFKDQJH5HLQIRUFHG
   14   $%XWP\RSLQLRQVGLGQRW     14   4'LG\RXUHYLHZWKHHQWLUHW\
   15   6RUU\JRDKHDG               15   RIWKRVHGHSRVLWLRQVRUMXVWH[FHUSWV"
   16   4,GLGQ WZDQWWRFXW\RXRII   16   $1RDVSHUP\XVXDO,DVNHG
   17   LI\RXZHUHVWLOOILQLVKLQJ\RXUDQVZHU    17   IRUWKHHQWLUHGHSRVLWLRQDOO
   18   $,ZDVJRLQJWRILQLVKE\       18   KRZHYHUPDQ\KXQGUHGVRISDJHVWKH\DUH
   19   VD\LQJWKHUHYLHZLQJRIWKRVHIXUWKHU       19   DQGWKHQ,JRWKURXJKWKHP6R,GRQRW
   20   GRFXPHQWVWKHGHSRVLWLRQDQGH[SHUW        20   JHWHYHUDVXPPDU\
   21   UHSRUWGLGQRWFKDQJHP\RSLQLRQV           21   4'R\RXJHWDVXPPDU\DQ\
   22   VLJQLILFDQWO\LWPDLQO\VXSSRUWHGWKHP    22   W\SHRIVXPPDU\RIWKHPHGLFDOUHFRUGV
   23   4'LG\RXUHTXHVWDQ\            23   RUGR\RXUHYLHZWKRVHLQWKHLUHQWLUHW\
   24   DGGLWLRQDOPHGLFDOUHFRUGV"                 24   DVZHOO"
                                                                     6 (Pages 18 to 21)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 242 of 299 PageID #: 547
                               Daniel S. Elliott, M.D.
                                         Page 22                                        Page 24
    1   $,UHYLHZWKHPLQWKHLU          1   WKLVDIWHUQRRQ
    2   HQWLUHW\,IRXQGWKDWFKURQRORJLHVDV      2   4<RXKDGDPLQXWHPHHWLQJ
    3   SURYLGHGWKH\ZHUHQ WSURYLGHGLQWKLV      3   ZLWKFRXQVHOWRGD\"
    4   FDVHEXWLIWKH\DUHSURYLGHGWKH\         4   $&RUUHFW
    5   WHQGHGWRQRWEHYHU\DFFXUDWH6R,GLG    5   4$QGZDVWKDWZLWKWKH
    6   LWDOOP\VHOIHYHU\VLQJOHSDJH            6   FRXQVHOWKDW VKHUHDWWKHGHSRVLWLRQ
    7   46RWKHQMXVWWREHFOHDU     7   WRGD\"
    8   HYHQWKRXJK\RXUHYLHZHGDGGLWLRQDO          8   $&RUUHFW
    9   PDWHULDOVVLQFH\RXVLJQHG\RXUH[SHUW       9   47KHUHZDVDOVRDVXEVHTXHQW
   10   UHSRUW\RXVWLOOIHHOLW VFRPSOHWHDQG    10   GHSRVLWLRQRISODLQWLII%HFN\6PLWKWKDW
   11   DFFXUDWH"                                   11   WRRNSODFHPD\EHDPRQWKDQGDKDOIDJR
   12   $<HV                           12   'LG\RXUHYLHZWKDW
   13   4$QGLWFRQWDLQVDOORIWKH     13   GHSRVLWLRQWUDQVFULSW"
   14   RSLQLRQV\RXLQWHQGWRRIIHUDQG\RXU       14   $,KDYHQRWVHHQWKDWRQH
   15   EDVLVIRUWKRVHRSLQLRQV"                   15   46RWKHRQO\GHSRVLWLRQRI
   16   $$V,VWDWHGEHIRUHXQOHVV     16   WKHSODLQWLIIWKDW\RX YHUHYLHZHGLVWKH
   17   QHZLQIRUPDWLRQZHUHWREHSURYLGHG         17   GHSRVLWLRQWKDWWRRNSODFHLQLV
   18   WKDW VQRWDYDLODEOHDVRI-XO\WK       18   WKDWULJKW"
   19   %XWULJKWQRZLWLVFRPSOHWH        19   $&RUUHFW
   20   4,EHOLHYH\RXPHQWLRQHG        20   4,VWKDWVRPHWKLQJ\RXZRXOG
   21   UHYLHZLQJDQH[SHUWUHSRUWIURPWKH         21   OLNHWRUHYLHZKHUQHZGHSRVLWLRQ"
   22   GHIHQVH                                    22   $<HV
   23   :KDWVSHFLILFDOO\DUH\RX      23   4$QG\RXKDYHQRWSHUVRQDOO\
   24   UHIHUULQJWR"                               24   H[DPLQHG%HFN\6PLWKLVWKDWULJKW"
                                         Page 23                                        Page 25
    1   $7KHUHZDVD'U,ZRQ W      1   $&RUUHFW
    2   SURQRXQFHKLVQDPHFRUUHFWO\VR,KDYH      2   4,EHOLHYHLQVRPHSULRU%DUG
    3   WRDSRORJL]H*XLGLFH*XLGLFH            3   FDVHV\RXSHUIRUPHGH[DPLQDWLRQVZKDWZH
    4   VRPHWKLQJOLNHWKDW                         4   VRPHWLPHVUHIHUWRDVDQ,0(
    5   4,VD\*XLGLFHEXW,GRQ W      5   'R\RXUHFDOOWKDW"
    6   NQRZLIWKDW VFRUUHFWHLWKHUWREH         6   $<HV
    7   KRQHVW                                      7   4$QGZK\GLG\RXQRWGRDQ
    8   6R\RXUHYLHZHGKLVUHSRUW"     8   ,0(RUDQ\W\SHRIH[DPLQDWLRQZLWK%HFN\
    9   $&RUUHFW                        9   6PLWK"
   10   4'LG\RXKDYHDQ\VLJQLILFDQW   10   $,ZDVXQGHUWKH
   11   GLVDJUHHPHQWVZLWKKLVUHSRUW"              11   XQGHUVWDQGLQJWKDWWKHUHZDVDQDJUHHPHQW
   12   $<HDKWKDW VDZH GKDYH    12   WKDWLIWKLVFDVHRUZKDWHYHU\RXFDOO
   13   WRJRWKURXJKSRLQWE\SRLQWRIKLV         13   LWZHUHWRSURFHHGIRUZDUGWKHQ,ZRXOG
   14   UHSRUW%XW\HV,KDYHVRPHPDMRU        14   GRRQHSULRUWRDQ\WULDOFDVH
   15   GLVDJUHHPHQWV                              15   46RLVWKDWVRPHWKLQJ\RX
   16   4'LG\RXGRDQ\WKLQJWR         16   WKLQNZRXOGEHKHOSIXOLQIRUPLQJ\RXU
   17   VSHFLILFDOO\SUHSDUHIRUWKHGHSRVLWLRQ     17   RSLQLRQV"
   18   WRGD\"                                      18   $<HV
   19   $2WKHUWKDQMXVWRQP\RZQ     19   4+DYH\RXVSRNHQZLWK%HFN\
   20   UHYLHZLQJP\H[SHUWUHSRUWDV,VDLG    20   6PLWK"
   21   PHQWLRQHGHDUOLHUUHYLHZLQJWKH            21   $1R
   22   GHSRVLWLRQVIURPWKHWZRSK\VLFLDQVDQG     22   4+DYH\RXVSRNHQZLWKDQ\RI
   23   WKHQWKHH[SHUWUHSRUW'U*XLGLFHDQG    23   KHUGRFWRUV"
   24   ,KDGDPLQXWHPHHWLQJZLWKFRXQVHO      24   $1R
                                                                     7 (Pages 22 to 25)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 243 of 299 PageID #: 548
                               Daniel S. Elliott, M.D.
                                        Page 26                                          Page 28
    1   4&DQ\RXGHVFULEHJHQHUDOO\      1   :LWQHVV7HVWLPRQ\ZDVPDUNHGIRU
    2   IRUPH\RXUPHWKRGLQGUDIWLQJWKLV          2   LGHQWLILFDWLRQ
    3   H[SHUWUHSRUW"                               3   
    4   $,WZRXOGEHWKHVDPHDVDOO     4   %<05%8+5
    5   UHSRUWV,GR,UHYLHZDOORIWKH           5   46RLVWKLVDQDFFXUDWHOLVW
    6   PHGLFDOUHFRUGVZULWHGRZQDFKURQRORJ\     6   RI\RXUSUHYLRXVWHVWLPRQ\"
    7   ZLWKNH\FRPPHQWVPDGHZLWKLQWKH            7   $:HOO,GRQ WNHHSDOLVWRI
    8   UHFRUGV)URPWKHUHIRUPXODWHD            8   P\WHVWLPRQ\VRWKLVZRXOGKDYHFRPH
    9   GLIIHUHQWLDOGLDJQRVLVUXOLQJLQRU          9   IURPWKH&DUWPHOOILUP6R,FDQQRW
   10   UXOLQJRXWYDULRXVGLIIHUHQWSDWKRORJLHV   10   DWWHVWWRWKHDFFXUDF\RUFRPSOHWHQHVVRI
   11   $QGWKHQ,ZULWHWKHUHSRUW    11   LW
   12   XSDQGWKHQFRPHWRFRQFOXVLRQVEDVHG      12   ,WORRNVIDLUO\FRPSOHWH
   13   XSRQWKHLQIRUPDWLRQ,KDGDWWKDWSRLQW    13   %XWDJDLQ,GRQ WLQUHWURVSHFW
   14   LQWLPH                                    14   FDQ WVD\LILW VFRPSOHWH
   15   46RZRXOG\RXSHUVRQDOO\WDNH   15   4&DQ\RXWHOOE\ORRNLQJDW
   16   QRWHVDV\RX UHUHYLHZLQJWKHPHGLFDO       16   LWZKDWWLPHSHULRGWKLVFRYHUV"
   17   UHFRUGV"                                    17   $,WZRXOGFRYHUURXJKO\
   18   $1R,GRLWDV,JR,     18   WRWKHSUHVHQW
   19   ZULWHLW6RWKHUH VQRVHSDUDWHVHWRI    19   4'RHVLWDSSHDUWREHURXJKO\
   20   QRWHV                                      20   LQFKURQRORJLFDORUGHUWRWKHEHVW\RX
   21   4$QGGRHVWKHUHSRUWFRQWDLQ    21   FDQWHOO"
   22   HYHU\WKLQJ\RXUXOHGLQDQGUXOHGRXWLQ    22   $:HOOWKHYHU\ILUVWRQH
   23   \RXUGLIIHUHQWLDOGLDJQRVLV"                23   VD\V&RORSODVWYHUVXV*HQHULFDO0HGLFDO
   24   $&RUUHFW$VZKDWLV           24   'HYLFHVDQGWKHYHU\ODVWRQHLVWKHVDPH
                                        Page 27                                          Page 29
    1   LQGLFDWHGRQ3DJHRIP\UHSRUWJRLQJWR    1   WKLQJ6R,GRQ WNQRZLWVD\V,Q
    2   3DJHWKDWZRXOGEHP\VWDQGDUG            2   UHJDUGVWR0HQWRU2E7DSHWKDWZDV
    3   GLIIHUHQWLDOGLDJQRVLV                      3   ZDLW, PVRUU\WKDW VGLIIHUHQW
    4   4'LG\RXKDYHDQ\DVVLVWDQFH     4   ,ZRXOGKDYHWRVD\\HVLW
    5   SUHSDULQJ\RXUUHSRUW"                       5   GRHVORRNDFFXUDWH,MXVWGRQ WNQRZ
    6   $1RQH                           6   ZK\WKDW0HQWRUWKHODVWRQHLV0HQWRU
    7   2WKHUWKDQWKHUHOLDQFH         7   2E7DSH,GRQ WNQRZKRZWKDWILWVLQ
    8   OLVW6RUU\,VKRXOG,GLGQRWW\SH     8   WKHUH%XWLWORRNVIDLUO\DFFXUDWH
    9   XSWKHUHOLDQFHOLVW,W\SHGXSWKH        9   4'R\RXUHFDOOURXJKO\ZKHQ
   10   PHGLFDOELOOLQJUHFRUGVWKHGHSRVLWLRQV    10   \RXODVWWHVWLILHG"
   11   DQGWKHQWKH:DJVWDIIILUPSURYLGHGWKH     11   $:HOOWHVWLILHGGR\RX
   12   RWKHU6R,GLGQRWSHUVRQDOO\W\SHWKDW   12   PHDQGRHVWKDWPHDQDGHSRVLWLRQ"
   13   XS                                         13   4<HV
   14   4, GOLNHWRDWWDFKMXVWIRU   14   $2UDWULDOLQWKH
   15   WKHUHFRUG\RXUOLVWRISUHYLRXV           15   FRXUWURRP"
   16   WHVWLPRQ\WKDWZDVSURYLGHGWRXV7KLV    16   4(LWKHURQH
   17   ZDVQ WDWWDFKHGWR\RXUH[SHUWUHSRUWLW   17   $/DVWGHSRVLWLRQ,JDYHZDV
   18   ZDVSURYLGHGWRXVVHSDUDWHO\              18   ODVWZHHNHQG/DVWWLPH,ZDVLQD
   19   05%8+56R,MXVWZDQWWR   19   FRXUWURRPZDV)HEUXDU\RI
   20   PDNHVXUHLWZDVDWWDFKHGIRUWKH    20   4,V\RXUGHSRVLWLRQODVW
   21   UHFRUG/HW VGRLWDV([KLELW   21   ZHHNHQGOLVWHGRQWKLVUHSRUW"
   22                       22   $1R
   23    :KHUHXSRQ([KLELW            23   46RZKDWFDVHZDVWKDWLQ"
   24   (OOLRWW/LVWRI3UHYLRXV          24   $7KDWZDVDGHSRVLWLRQ
                                                                     8 (Pages 26 to 29)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 244 of 299 PageID #: 549
                               Daniel S. Elliott, M.D.
                                         Page 30                                         Page 32
    1   FDVHVSHFLILFGHSRVLWLRQVRQWKUHH%DUG      1   FDXVHGLQMXU\LVWKDWULJKW"
    2   FDVHVH[FXVHPHWKUHH(WKLFRQFDVHV      2   $&RUUHFW
    3   DQGRQH%DUGFDVH                           3   46RWXUQLQJPRUHVSHFLILFDOO\
    4   4:KDWZDVWKHSURGXFWDW         4   WR%HFN\6PLWK\RXUHIHUHQFHG\RXU
    5   LVVXHLQWKH%DUGFDVH"                      5   JHQHUDOGLIIHUHQWLDOGLDJQRVLVOLVWRQ
    6   $$YDXOWD$QGWKHLQGLYLGXDO    6   3DJHVDQGRI\RXUUHSRUWFRUUHFW"
    7   DOVRKDGDQ$06VOLQJEXWWKDWZDVQRW      7   $<HV
    8   SDUWRIWKHGHSRVLWLRQ                      8   4$QG\RXZHUHDEOHWRUXOH
    9   4$QGZKDWZHUHWKH(WKLFRQ       9   DOORIWKRVHRXWDVSRWHQWLDOLW\
   10   SURGXFWVLQYROYHGLQWKRVHFDVHV"           10   DOWHUQDWLYHFDXVHV"
   11   $7ZR3UROLIW"VDQGRQH7972   11   $:HOOQR,GRQ WUXOHWKHP
   12   4,VWKH3UROLIW"DSURGXFWWR   12   DOORXWEHFDXVHVRPHRIWKRVHLQFOXGH
   13   WUHDWSHOYLFRUJDQSURODSVH"                13   PHVKFRPSOLFDWLRQV6RVRPHRIWKHPDUH
   14   $&RUUHFW                       14   UXOHGLQVRPHRIWKHPDUHUXOHGRXW
   15   4$QGWKH7972LVDSHOYLF      15   7KHPDMRULW\DUHUXOHGRXW
   16   PHVKSURGXFWWRWUHDWVWUHVVXULQDU\        16   46R\RXUXOHGRXWHYHU\WKLQJ
   17   LQFRQWLQHQFH"                               17   RWKHUWKDQWKRVHUHODWHGWRPHVK"
   18   $&RUUHFW                       18   $:HOOZHZRXOGKDYHWRJR
   19   4$QG\RXSURYLGHGH[SHUW        19   VXUH,GRQ WZDQWWRPDNHDEODQNHW
   20   RSLQLRQWKDWWKRVHSURGXFWVZHUH            20   VWDWHPHQWDQGPLVVVRPHWKLQJKHUHEXW
   21   GHIHFWLYHDQGFDXVHGLQMXU\ZRXOGWKDW     21   HLWKHUPHVKRUPHVKVSHFLILF
   22   EHULJKW"                                   22   FRPSOLFDWLRQV\HV,UXOHGWKHPRXW
   23   $&RUUHFW                       23   46RMXVWWREHFOHDUDVD
   24   4$QGZLWKUHVSHFWWR\RXU       24   VWDUWLQJSRLQWWKDW,XQGHUVWDQGWKH
                                         Page 31                                         Page 33
    1   FRXUWURRPWHVWLPRQ\LQ)HEUXDU\GR     1   RSLQLRQVWKDW\RXLQWHQGWRRIIHUKHUH
    2   \RXUHFDOOZKDWFDVHWKDWZDVDQGZKDWLW    2   ZLWKUHVSHFWWR%HFN\6PLWK VVSHFLILF
    3   LQYROYHG"                                    3   LQMXULHVDP,FRUUHFWWKDW\RX UH
    4   $,WZDVD3UROLIW"FDVHZLWK     4   RIIHULQJDQRSLQLRQWKDWWKH%DUGPHVK
    5   :DJVWDII&DUWPHOOLQ,QGLDQDLIWKDW        5   LPSODQWVFDXVHGSODLQWLII%HFN\6PLWK
    6   KHOSV                                       6   SHOYLFSDLQDQGG\VSDUHXQLDDQGPHVK
    7   4$UHWKHUHDGGLWLRQDO(WKLFRQ    7   H[WUXVLRQ"
    8   SURGXFWVWKDW\RXSURYLGHGH[SHUWRSLQLRQ    8   $$VVXPPDUL]HGRQ3DJHRI
    9   RQ"                                          9   P\UHSRUWVWDUWLQJRQ3DJH\HV
   10   $797DVZHOODQG7976HFXU    10   SHOYLFSDLQYDJLQDOSDLQDQGG\VSDUHXQLD
   11   4$QG\RXURSLQLRQLVDOO        11   UHVXOWLQJIURPWKHFRPSOLFDWLRQVFDXVHG
   12   WKRVHSURGXFWVZHUHGHIHFWLYHDQGFDXVHG    12   E\WKHSUHVHQFHRIWKHPHVKLQKHUERG\
   13   LQMXU\"                                     13   46RMXVWWREHFOHDU\RX UH
   14   $&RUUHFW                       14   QRWRIIHULQJDQRSLQLRQWKDWVKHKDVDQ\
   15   06*5,)),1(ULFMXVWIRU   15   RWKHULQMXULHVVXFKDVYRLGLQJ
   16   WKHUHFRUGWKDWFDPHLQDOLWWOH    16   G\VIXQFWLRQRUDQ\WKLQJOLNHWKDWULJKW"
   17   VSRWW\LQFDVH\RXZDQWWRUHSHDW   17   $:HOOYRLGLQJG\VIXQFWLRQ
   18   WKDW                                18   FDQEHFDXVHGE\WKHSUHVHQFHRIWKH
   19   05%8+57KDQN\RXIRU       19   PHVKWKHUHPRYDORIWKHPHVKRU
   20   WKDW                                20   G\VIXQFWLRQFDXVHGE\6RZHZRXOGKDYH
   21   %<05%8+5                                21   WREHYHU\VSHFLILF
   22   46R\RXSURYLGHGH[SHUW         22   )URPZKDW,XQGHUVWDQGDV
   23   RSLQLRQWKDWDOOWKHSURGXFWV\RXMXVW      23   RIQRZVKHZDVQRWFRPSODLQLQJRI
   24   OLVWHGIURP(WKLFRQZHUHGHIHFWLYHDQG      24   VLJQLILFDQWYRLGLQJG\VIXQFWLRQ%XWLI
                                                                     9 (Pages 30 to 33)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 245 of 299 PageID #: 550
                              Daniel S. Elliott, M.D.
                                        Page 34                                          Page 36
    1   \RXKDGVRPHWKLQJ, GKDYHWRVHHLWLQ     1   FROODJHQFRDWLQJLWLVJRLQJWREHPRUH
    2   WKHUHFRUGV,GLGQ WVHHWKDW             2   UHVSRQVLEOHWKDQWKH7972H[FXVHPH
    3   4:HOO,GLGQ WVHHDQ\WKLQJ     3   WKH$OLJQ
    4   HLWKHU,MXVWZDQWWRPDNHVXUHWKDW       4   4%XW\RXLQWHQGWRRIIHUDQ
    5   ZKDW\RX UHDOOHJLQJKHULQMXULHVDUH        5   RSLQLRQWKDWWKH$OLJQLVUHVSRQVLEOHIRU
    6   UHODWHGWRWKHPHVKLVHQFRPSDVVHGE\        6   KHUSHOYLFSDLQDQGG\VSDUHXQLD"
    7   SHOYLFSDLQG\VSDUHXQLDDQGH[WUXVLRQ       7   $,WZLOOEHDFRQWULEXWLQJ
    8   UHTXLULQJUHPRYDORIWKHPHVKFRUUHFW"      8   IDFWRU6LQFHWKHPHVKLVLGHQWLFDODQG
    9   $&RUUHFW$VRIULJKWQRZ      9   LW VJRLQJLQWKHVDPHREWXUDWRUIRUDPHQ
   10   \HV                                        10   LWLVQRWJRLQJWREHKHOSLQJDQ\
   11   4<RX UHDZDUHWKDWSODLQWLII    11   :KDW, PVD\LQJLV,FDQQRW
   12   KDVFRPSODLQHGRIIHFDOLQFRQWLQHQFHLV    12   DVVLJQDSHUFHQWDJH0RUHOLNHO\WKH
   13   WKDWULJKW"                                 13   $YDXOWDLVJRLQJWREHWKHPXFKJUHDWHU
   14   $<HV                           14   SHUFHQWDJHMXVWDV,PHQWLRQHGGXHWR
   15   4$QG\RX UHQRWRIIHULQJDQ     15   WKHYROXPHDQGWKHSUHVHQFHRIWKH
   16   RSLQLRQWKDWWKDWZDVFDXVHGE\WKHPHVK   16   FROODJHQFRDWLQJ
   17   LVWKDWULJKW"                              17   4$QG\RX UHVD\LQJWKDWWKH
   18   $$VRIZKDW,NQRZULJKWQRZ   18   PHVKRIWKH$OLJQDQGWKH$YDXOWDDUH
   19   LWLVYHU\GLIILFXOWWRGUDZDORJLFDO      19   LGHQWLFDO"
   20   SK\VLRORJLFUHODWLRQVKLSEHWZHHQWKH        20   066&$5&(//22EMHFWWR
   21   SUHVHQFHRUDEVHQFHRIWKHPHVKRU          21   WKHIRUP
   22   VXUJHU\IRUWKHPHVKFDXVLQJIHFDO          22   7+(:,71(661RWKH\DUH
   23   LQFRQWLQHQFH                               23   QRWLGHQWLFDO7KHPHVKHVDUH
   24   46R\RXDUHQRWRIIHULQJDQ     24   TXLWHVLPLODU%XWWKH$OLJQGRHV
                                        Page 35                                          Page 37
    1   RSLQLRQWKDWKHUIHFDOLQFRQWLQHQFHZDV      1   QRWKDYHDFROODJHQFRDWLQJOLNH
    2   FDXVHGE\WKHPHVK"                          2   WKH$YDXOWD3OXVZKLFK0V6PLWK
    3   $:HOODV,VWDWHGDVRI        3   KDVRUKDG
    4   ZKDW,NQRZULJKWQRZ,FDQQRWGUDZD       4   %<05%8+5
    5   ORJLFDOFRQQHFWLRQEHWZHHQWKHPHVKDQG      5   4$UH\RXRIIHULQJDQRSLQLRQ
    6   WKHVXUJHU\WRUHPRYHWKHPHVKZLWKIHFDO    6   WKDWWKHH[WUXVLRQZDVUHODWHGWRWKH
    7   LQFRQWLQHQFH                                7   $OLJQSURGXFWDVRSSRVHGWRWKH$YDXOWD"
    8   4$QG\RXZRXOGDJUHHWKDW        8   $)URPZKDW,XQGHUVWDQGDW
    9   SODLQWLII VWUHDWLQJSK\VLFLDQ'U          9   WKLVSRLQWWKH$YDXOWDSURGXFWZDVWKH
   10   'HQPDQDOVRFRQFOXGHGWKDWWKHKHU      10   SURGXFWWKDWKDGH[WUXGHGQRWWKH$OLJQ
   11   IHFDOLQFRQWLQHQFHZDVQRWUHODWHGWRWKH   11   4,XQGHUVWDQGIURP\RXU
   12   PHVKLVWKDWULJKW"                        12   SULRUWHVWLPRQ\ZHOOOHWPHFRQILUP
   13   $<HV                           13   LIP\XQGHUVWDQGLQJLVFRUUHFW
   14   4,VLW\RXURSLQLRQWKDWERWK   14   +DYH\RXHYHULPSODQWHGD
   15   WKH$YDXOWDDQGWKH$OLJQDUHUHVSRQVLEOH   15   WUDQVYDJLQDOPHVKIRUSHOYLFRUJDQ
   16   IRUKHULQMXULHV"                           16   SURODSVH"
   17   $7KH\DUHERWKFRQWULEXWLQJ    17   $1R,KDYHFKRVHQQRWWRGR
   18   4&DQ\RXVD\ZKDWSHUFHQWDJH    18   WKDW
   19   RIKHULQMXULHVDUHUHODWHGWRWKH          19   4+DYH\RXLPSODQWHG
   20   $YDXOWDYHUVXVWKH$OLJQ"                   20   PLGXUHWKUDOVOLQJVPDGHRXWRI
   21   $,W VYHU\GLIILFXOWWR         21   SRO\SURS\OHQH"
   22   DVVLJQDSHUFHQWDJH+RZHYHUGXHWRWKH   22   $<HV
   23   VLJQLILFDQWO\HQODUJHGYROXPHRIWKH        23   4+DYH\RXHYHULPSODQWHGWKH
   24   $YDXOWDPHVKWKHPXOWLSOHDUPVDQGWKH     24   $OLJQ"
                                                                   10 (Pages 34 to 37)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 246 of 299 PageID #: 551
                              Daniel S. Elliott, M.D.
                                        Page 38                                          Page 40
    1   $1R                             1   DUHZLWKLQWKHVWDQGDUGRIFDUH"
    2   4:KDWPLGXUHWKUDOVOLQJVKDYH    2   $,QWKHSURSHUO\FRQVHQWHG
    3   \RXLPSODQWHG"                               3   SDWLHQWDQGZLWKDVXUJHRQZKRNQRZVZKDW
    4   $, YHJRQHWKURXJKDVHULHV      4   WKH\ UHGRLQJDQGFDQKDQGOHWKH
    5   RIWKHPDQGKDGSUREOHPVDQGWKDW VZK\     5   FRPSOLFDWLRQVLWLVZLWKLQWKHVWDQGDUG
    6   WKHUH VEHHQDVHULHV                       6   RIFDUH
    7   ,VWDUWHGZLWKWKH0HQWRU       7   4$UHWKH\JHQHUDOO\
    8   2E7DSHLQWKHHDUO\VSUREDEO\     8   FRQVLGHUHGVDIHDQGHIIHFWLYHLQWKH
    9   RU DURXQGWKDWWLPH:HREYLRXVO\      9   PHGLFDOFRPPXQLW\"
   10   KDGPDMRUSUREOHPVZLWKWKDW7KHQ,       10   $7KHJHQHUDOFRPPXQLW\",
   11   VZLWFKHGWRWKH$06SURGXFWFDOOHGWKH      11   FDQ WVSHDNIRUHYHU\ERG\%XWWKHUH
   12   0RQDUFXVHGWKDWIRUDFRXSOHRI\HDUV    12   KDYHEHHQSRVLWLRQVWDWHPHQWVPDNLQJ
   13   %XWZHKDGDVLJQLILFDQWDPRXQWRI          13   WKDWWKDW VZKDWWKH\VWDWH
   14   SUREOHPVRISDLQIRUWKHSDWLHQWIRU        14   4$UH\RXUHIHUULQJWRWKH
   15   WKDWVR,VWRSSHGWKDW$QGWKHQXVHG     15   $8*6SRVLWLRQVWDWHPHQW"
   16   WKH&RORSODVWSURGXFWWKHLU                16   $7KDW VRQHRIWKHP
   17   WUDQVREWXUDWRUVOLQJ                       17   4$UH\RXDPHPEHURI$8*6"
   18   4$QGLVWKDWPDGHRI            18   $<HV
   19   SRO\SURS\OHQH"                              19   4'R\RXDJUHHZLWKWKDW
   20   $&RUUHFW                       20   SRVLWLRQVWDWHPHQW"
   21   4$QGLW VLPSODQWHG             21   $,DJUHHWKDWLWKDVEHHQ
   22   WUDQVREWXUDOO\WKURXJKWKH               22   WKHWKDWVWDWHPHQWLVORQJZLWK
   23   WUDQVREWXUDWRUVRUU\VLPLODUWRWKH       23   PXOWLSOHSRLQWVWRLW6R,FDQ WJLYHD
   24   $OLJQVOLQJLVWKDWULJKW"                 24   EODQNHW\HVRUQRWRLW:H GKDYHWRJR
                                        Page 39                                          Page 41
    1   $&RUUHFW,W VD                1   WKURXJKHDFKSRLQW
    2   WUDQVREWXUDWRUVOLQJFRUUHFW               2   %XW,DJUHHLWKDVEHHQ
    3   4$QGZRXOG\RXDJUHHWKDWDOO    3   VWXGLHGDQG,DJUHHWKDWWKHUHKDYHEHHQ
    4   RIWKRVHSURGXFWVKDYHDULVNRISHOYLF      4   DGYDQFHVZLWKWKDWSURGXFW%XWWKHUH
    5   SDLQDQGG\VSDUHXQLD"                        5   KDYHDOVREHHQVLJQLILFDQWFRPSOLFDWLRQV
    6   $$OOWKHPHVKVOLQJVWRD       6   DVVRFLDWHGZLWKLW$QGWKDW VZKHUHWKH
    7   YDU\LQJGHJUHHKDYHDSUREOHPZLWK          7   SUREOHPRFFXUVZLWKPH
    8   G\VSDUHXQLDVFDUULQJPHVKFRQWUDFWLRQ     8   46RDWWKHWLPHRI0V
    9   IRUHLJQERG\UHDFWLRQVR\HV               9   6PLWK VLPSODQWLQ\RXDJUHHLWZDV
   10   4$QGWKDWLQFOXGHVWKH          10   ZLWKLQWKHVWDQGDUGRIFDUHIRU'U.LP
   11   &RORSODVWVOLQJ"                            11   WRLPSODQWWKH$OLJQPLGXUHWKUDOVOLQJWR
   12   $&RUUHFW                       12   WUHDWKHUVWUHVVXULQDU\LQFRQWLQHQFHLV
   13   4$QG\RXVWLOOLPSODQWWKDW     13   WKDWULJKW"
   14   WRGD\"                                      14   $&RUUHFW,KDYHQRIDXOW
   15   $9HU\UDUHO\,XVHGWRDQG   15   ZLWK'U.LPIRULPSODQWLQJWKDWDWWKDW
   16   WKHQDVRIRUVRWKHQXPEHUV          16   SRLQWLQWLPH
   17   SOXPPHWHGWRRQHRUWZRD\HDUIURPD       17   45LJKW$QGRQHRIWKH
   18   KLJKRIDERXWWR$QGQRZ          18   RSLQLRQVOLVWHGLQ\RXUUHSRUWLVWKDW
   19   WKHUH VPD\EHDIHZD\HDU,GR,FDQ W   19   WKHWUHDWLQJGRFWRULQFOXGLQJ'U.LP
   20   JLYH\RXDQH[DFWQXPEHUURXJKO\RXW     20   DFWHGZLWKLQWKHVWDQGDUGRIFDUH
   21   RID\HDUIRUXQLTXHSDWLHQW            21   ,VWKDWDQRSLQLRQWKDW\RX
   22   VLWXDWLRQV                                 22   LQWHQGWRRIIHU"
   23   4'R\RXDJUHHWKDWWKH          23   $<HV,DJUHHZLWKWKDWLQ
   24   PLGXUHWKUDOVOLQJVPDGHRISRO\SURS\OHQH    24   ZKHQLWZDVSXWLQ
                                                                   11 (Pages 38 to 41)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 247 of 299 PageID #: 552
                               Daniel S. Elliott, M.D.
                                         Page 42                                          Page 44
    1   4'R\RXDOVRDJUHHWKDWLW       1   SHOYLFPHVKDQGUHFRQVWUXFWLYHVXUJHU\
    2   ZDVZLWKLQWKHVWDQGDUGRIFDUHLQ      2   H[DPLI\RXKDYHDJUDGHDQGDERYH
    3   WRLPSODQWPHVKIRUWUHDWPHQWRISHOYLF      3   LW VDFFHSWDEOHWRWUHDW%XWLWKDVWR
    4   RUJDQSURODSVH"                              4   EHDGLVFXVVLRQZLWKWKHSDWLHQW
    5   $&RUUHFW$VRI-DQXDU\RI      5   47KHGRFWRUWKDWSHUIRUPHGD
    6   ,DJUHHWKDWZDVZLWKLQWKH            6   K\VWHUHFWRP\DWWKHVDPHWLPHWKHPHVK
    7   VWDQGDUGRIFDUH                            7   ZDVLPSODQWHGZDV'U&UDZIRUGLVWKDW
    8   46R\RXDJUHHLWZDVZLWKLQ      8   ULJKW"
    9   WKHVWDQGDUGRIFDUHWRLPSODQWWKH          9   $&RUUHFW
   10   $YDXOWD3OXVLQ"                       10   4:HUH\RXDZDUHWKDW'U
   11   $:HOOLQZHZHUHLQ      11   &UDZIRUGIRXQGWKDW%HFN\6PLWKGLGQRW
   12   RXUYHU\LQIDQF\RINQRZLQJZKDWZDV        12   KDYHDQ\VLJQLILFDQWF\VWRFHOH"
   13   JRLQJRQZLWKPHVKHV,KDGFKRVHQQRW     13   $7KDW VZKDW, YHKHDUG\HV
   14   WRLPSODQWPHVKHV,GLGQ WVHHDEHQHILW   14   05%8+5$QGOHW VMXVWJR
   15   IRUWKHPEXW,GLGQ WIHHOWKH\ZRXOGEH   15   DKHDGDQGDWWDFKWKDWUHFRUGDV
   16   ZURQJ:HZHUHVHHLQJLQFUHDVHVLQ         16   ([KLELWMXVWWRPDNHVXUHZH UH
   17   FRPSOLFDWLRQVVORZO\UROOLQJLQ            17   ORRNLQJDWWKHVSHFLILFV
   18   %XWDVRI-DQXDU\ZKHQ   18   
   19   WKDWZDVLPSODQWHG,ZRXOGILQGQRIDXOW   19    :KHUHXSRQ([KLELW
   20   LQWKDWLWZDVZLWKLQWKHVWDQGDUGRI      20   (OOLRWW'U-XOLH
   21   FDUH6R,DJUHHZLWKZKDW, YHVWDWHG     21   &UDZIRUG0HGLFDO1RWHZDVPDUNHG
   22   LQP\UHSRUW                               22   IRULGHQWLILFDWLRQ
   23   4:RXOGLWEHZLWKLQWKH         23   
   24   VWDQGDUGRIFDUHWRLPSODQWPHVKWRWUHDW   24   %<05%8+5
                                         Page 43                                          Page 45
    1   SHOYLFRUJDQSURODSVHZHOOVWULNH        1   4'R\RXKDYHWKDWUHFRUGLQ
    2   WKDW                                        2   IURQWRI\RX'RFWRU"
    3   :RXOGLWEHZLWKLQWKH          3   $<HV,GR,KDYHDV\RX
    4   VWDQGDUGRIFDUHLQWRLPSODQWWKH      4   VDLG([KLELW$QGWKLVLVGDWHG
    5   $YDXOWD3OXVLIWKHSDWLHQWGLGQRWKDYH     5   1RYHPEHUWK,W VDQRWHE\'U
    6   SHOYLFRUJDQSURODSVH"                       6   .LPQR, PVRUU\'U&UDZIRUG-XOLH
    7   $:HOOLWLVWKH$YDXOWD      7   &UDZIRUG
    8   RUWKH$YDXOWD3OXV$YDXOWD6RORLV        8   4$QGLI\RXWXUQWRZHOO
    9   GHILQHGIRUSURODSVH,IDZRPDQKDV        9   EHIRUHZHJHWWKHUH2Q3DJH%DWHV
   10   DEVROXWHO\QRSURODSVH\RXZRXOGQRW       10   QXPEHUWKH\OLVWWKHSDVWVXUJLFDO
   11   ZDQWWRLPSODQWLWEHFDXVHLW VGHVLJQHG   11   KLVWRU\
   12   WRWUHDWSURODSVH                          12   1XPEHULV3ULRUELODWHUDO
   13   4:KDWLIWKHSDWLHQWKDGD      13   WXEDOOLJDWLRQ
   14   PLOGSURODSVHEXWZDVDV\PSWRPDWLFZRXOG   14   &DQ\RXH[SODLQZKDWWKDW
   15   LWEHZLWKLQWKHVWDQGDUGRIFDUHWR        15   LV"
   16   LPSODQWWKH$YDXOWDPHVK"                   16   $7KDW VIRUPRVWOLNHO\
   17   $7KDWEHFRPHVDMXGJPHQW        17   IRUVWHULOLW\6RWKH\OLJDWHWKHWXEHV
   18   FDOO7KDWRQHKDVWREHDGLVFXVVLRQ      18   DQDORJRXVWRDYDVHFWRP\LQDPDOH,W
   19   ZLWKWKHSDWLHQW,I\RXDUHJRLQJLQWR   19   ZDVGRQHODSDURVFRSLFDOO\
   20   RSHUDWHDOUHDG\IRUDQRWKHULQGLFDWLRQ     20   4,VWKDWDSURFHGXUHWKDWFDQ
   21   DQGWKH\KDYHDORZJUDGHSURODSVHLW      21   OHDGWRDQ\W\SHRISHOYLFSDLQRU
   22   GHSHQGVZKDWJUDGH\RX UHWDONLQJZH       22   G\VSDUHXQLD"
   23   KDYHWRXVHVSHFLILFV                      23   $,WZRXOGEHH[FHHGLQJO\
   24   7HFKQLFDOO\IRUWKHIHPDOH    24   UDUH7KDW VDVPDOOSURFHGXUHGRQH
                                                                   12 (Pages 42 to 45)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 248 of 299 PageID #: 553
                               Daniel S. Elliott, M.D.
                                         Page 46                                          Page 48
    1   ODSDURVFRSLFDOO\ZLWKVPDOOFDPHUDV6R     1   WKHILEURLGV
    2   , PVXUHZHFDQILQGDFDVHUHSRUWKHUH      2   4$UH\RXIDPLOLDUZLWKWKH
    3   RUWKHUHEXWWKLVZRXOGEHDQ               3   SRWHQWLDOFRPSOLFDWLRQVIURPWKDWW\SHRI
    4   H[FHHGLQJO\VPDOOULVN                      4   SURFHGXUH"
    5   4,VLWSRVVLEOHWRGHYHORS       5   $,GRQRWGRWKDWSURFHGXUH
    6   DGKHVLRQVIROORZLQJWKDWW\SHRI             6   EXW,DPIDPLOLDUZLWKWKHW\SHVRISDLQ
    7   SURFHGXUH"                                   7   WKDWWKH\FRXOGKDYH6DPHWKLQJZLWK
    8   $$GKHVLRQVFRXOGKDSSHQXSLQ    8   ILEURLGV
    9   WKHDEGRPHQ                                 9   $QGDJDLQDV,PHQWLRQHG
   10   4$QGDGKHVLRQVDUH              10   EHIRUH,GLGQ WVHHDQ\WKLQJGRFXPHQWHG
   11   HVVHQWLDOO\VFDUWLVVXHULJKW"             11   LQWKHUHFRUGVDWWULEXWLQJDQ\RIKHU
   12   $7KH\DUHDW\SHRIVFDU        12   FRQGLWLRQVSULRUWRKHUVXUJHU\WR
   13   WLVVXH                                     13   SURFHGXUHVVXFKDVWKDW
   14   4$QGWKH\FDQOHDGWRSDLQ"     14   48QGHUPHGLFDWLRQVVKH V
   15   $7KHUHKDYHEHHQUHSRUWVRI     15   WDNLQJ/H[DSUR
   16   WKDW\HV                                  16   $QG,WKLQN\RXQRWHLQ\RXU
   17   4,VWKLVVRPHWKLQJ\RX          17   UHFRUGWKDWVKHKDGSUHH[LVWLQJ
   18   FRQVLGHUHGLQ\RXUGLIIHUHQWLDOGLDJQRVLV   18   GHSUHVVLRQSULRUWRWKHLPSODQWPHVKHV
   19   RI%HFN\6PLWK VSHOYLFSDLQDQG            19   ULJKW"
   20   G\VSDUHXQLD"                                20   $&RUUHFW
   21   $&RUUHFW$QGSULRUWRKHU     21   4*RLQJRQWRWKHQH[WSDJH
   22   VXUJHU\KHULPSODQWVXUJHU\RQ-DQXDU\     22   'U&UDZIRUGSHUIRUPHGDQH[DPULJKW"
   23   WK,GLGQRWVHHDQ\UHFRUGRI     23   $&RUUHFW6WDUWLQJRQWKH
   24   SHOYLFSDLQ                                24   %DWHVQXPEHUJRLQJWRLWORRNVOLNH
                                         Page 47                                          Page 49
    1   46R\RXUXOHGLWRXWEHFDXVH     1   MXVW
    2   VKHGLGQ WFRPSODLQRIDQ\SHOYLFSDLQDW    2   4$QGWKHYDJLQDOH[DPQRWHV
    3   WKDWWLPH"                                   3   1RHYLGHQFHRIDVLJQLILFDQWF\VWRFHOHRU
    4   $&RUUHFW)ROORZLQJWKH         4   UHFWRFHOHDSSHDUVZHOOVXSSRUWHG
    5   VXUJHU\DGKHVLRQVHWFHWHUD\RX UH        5   ,VWKDWULJKW"
    6   JRLQJWRKDYHLW VQRWDGHOD\HG          6   $7KDWLVZKDWVKHVWDWHVDV
    7   GHYHORSPHQWOLNHZHVHHLQWKHPHVKHV       7   RI1RYHPEHUWK
    8   LW VLPPHGLDWH$QGWKHUH VQRUHFRUGRI    8   4$QGWKDWZDVMXVWDPRQWK
    9   DQ\ERG\DWWULEXWLQJDQ\DEGRPLQDOSDLQ      9   SULRUWRKHULPSODQWVXUJHU\ULJKW"
   10   SHOYLFSDLQDWWULEXWLQJLWWRDQ\          10   $:HOOWHFKQLFDOO\OLNHWZR
   11   DGKHVLRQV                                  11   DQGDKDOIPRQWKV%XWLWZDVFORVH
   12   ,I\RXKDYHWKRVHUHFRUGV     12   %HFDXVHKHUVXUJHU\ZDVDFWXDOO\LW
   13   , GOLNHWRVHHLW,GLGQRWVHH          13   ZDVOLNHWZRPRQWKV
   14   DQ\WKLQJLQWKHUHFRUGV                    14   1RWWREHGLIILFXOWMXVW
   15   47KH\DOVROLVWD          15   IRUVSHFLILFVKHUH-DQXDU\ ZDV
   16   HQGRPHWULDODEODWLRQ                       16   KHUVXUJHU\
   17   &DQ\RXGHVFULEHIRUWKH       17   4<RX UHULJKW
   18   MXU\ZKDWWKDWLV"                          18   6RDERXWWZRPRQWKVSULRUWR
   19   $:HOOWKDWIDOOVGHILQLWHO\    19   KHUVXUJHU\'U&UDZIRUGGLGQRWILQG
   20   LQWRWKHEHQLJQ*<1ODQGZKLFK,GRQRW    20   DQ\HYLGHQFHRIDVLJQLILFDQWF\VWRFHOH
   21   GRWKHVHSURFHGXUHV8VXDOO\WKLVLV      21   RUUHFWRFHOH"
   22   GRQHIRUXWHULQHILEURLGVXVXDOO\$QG    22   $&RUUHFW2QKHUH[DPRQ
   23   LW VWRKHOSUHGXFHWKHVHYHULW\RU         23   WKDWGD\WKDW VZKDWVKHUHSRUWHG
   24   EOHHGLQJDEQRUPDOEOHHGLQJFDXVHGE\      24   4$QGWKHQVKHVHHV'U.LPD
                                                                   13 (Pages 46 to 49)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 249 of 299 PageID #: 554
                               Daniel S. Elliott, M.D.
                                         Page 50                                         Page 52
    1   IHZZHHNVODWHURQ1RYHPEHUWK           1   4$QG'U.LPGLGQRWUHSDLU
    2   05%8+5$QGOHW VJR         2   WKHPLOGUHFWRFHOHULJKW"
    3   DKHDGDQGDWWDFK'U.LP VUHFRUGV    3   $&RUUHFW
    4   DV([KLELW                         4   46RZRXOG\RXDJUHHWKDWWKH
    5                        5   JUDGHWRF\VWRFHOHLVDPLOG
    6    :KHUHXSRQ([KLELW             6   F\VWRFHOH"
    7   (OOLRWW'U.LP           7   $*UDGHLVPLOG*UDGHLV
    8   0HGLFDO5HFRUGZDVPDUNHGIRU        8   QRW,W VLQWKHUHDOPRIPRUH
    9   LGHQWLILFDWLRQ                       9   VLJQLILFDQW$QGSURODSVHVYDU\IURP
   10                        10   GD\WRGD\GHSHQGLQJKRZWKHZRPDQLV
   11   %<05%8+5                                11   WKHWLPHRIGD\KRZPXFKVWDQGLQJWKH\
   12   4'R\RXKDYHWKRVHUHFRUGVLQ   12   KDYHEHHQGRLQJ6RLW VQRWXQFRPPRQWR
   13   IURQWRI\RXQRZ'RFWRU"                   13   KDYHDYDULDEOHH[DP
   14   $<HV,GR                     14   4*RLQJEDFNWR'U&UDZIRUG V
   15   46RRQ3DJHLI\RXJRWR     15   UHFRUGV
   16   3DJHDQGRIWKH%DWHVQXPEHUVWKLV   16   05%8+5$FWXDOO\GRZH
   17   LVWKHYLVLWZLWK'U.LPRQ1RYHPEHU       17   KDYHKHU-DQXDU\WK
   18   WK                                 18   UHFRUG"
   19   $&RUUHFW                       19   06*5,)),1:HGR$QG
   20   4$QGXQGHUDVVHVVPHQW        20   WKDWFDQEHPDUNHGDV([KLELW
   21   DFWXDOO\XQGHUH[DPLQDWLRQLWVD\VVKH    21   1XPEHU
   22   GRHVKDYHDJUDGHWRF\VWRFHOHDQGD    22   
   23   PLOGUHFWRFHOH                             23    :KHUHXSRQ([KLELW
   24   'R\RXVHHWKDW"               24   (OOLRWW'U-XOLH
                                         Page 51                                         Page 53
    1   $<HV,GR                      1   &UDZIRUG0HGLFDO5HFRUGZDV
    2   4$QGZKDWV\PSWRPVFDQ           2   PDUNHGIRULGHQWLILFDWLRQ
    3   F\VWRFHOHDQGUHFWRFHOHFDXVH"               3   
    4   $)XOOQHVVSUHVVXUH             4   %<05%8+5
    5   VHQVDWLRQRIVRPHWKLQJIDOOLQJRXW          5   4'R\RXKDYHWKDWUHFRUG
    6   DV\PSWRPDWLFUHWHQWLRQRIXULQH            6   'RFWRU"
    7   UHWHQWLRQRIVWRRO                          7   $<HV,GR
    8   $JDLQ,WKLQN,PHQWLRQHG      8   42Q%DWHVQXPEHUHQGLQJLQ
    9   SHOYLFSUHVVXUH6\PSWRPVVXFKDVWKDW     9   XQGHUWKHSK\VLFDOH[DPLQDWLRQDERXW
   10   RUWKRVH                                   10   WKUHHRUIRXUVHQWHQFHVDERYHWKHHQGRI
   11   43URODSVHFDQFDXVHSHOYLF      11   WKDWSDUDJUDSKLWVD\V2QP\H[DP
   12   SDLQDQGG\VSDUHXQLDWRRULJKW"           12   WKHUHLVQRHYLGHQFHRIVLJQLILFDQW
   13   $:HOOSHOYLFSDLQQRW         13   F\VWRFHOHRUUHFWRFHOHDQGVKHDSSHDUV
   14   QHFHVVDULO\3HOYLFSDLQZRXOGEH          14   DSLFDOO\VXSSRUWHG+RZHYHURQH[DPE\
   15   GLIIHUHQW                                  15   'U.LPVKHKDVDPLOGUHFWRFHOHDQG
   16   3HOYLFSUHVVXUHFDQLW      16   F\VWRFHOH
   17   FDQLQWHUIHUHZLWKVH[XDODFWLYLW\         17   'R\RXVHHWKDWODQJXDJH"
   18   GHSHQGLQJXSRQWKHVHYHULW\RIWKH          18   $<HV,GR
   19   SURODSVH7KH\VKRXOGEHYHU\VSHFLILF    19   46RGR\RXKDYHDQ\FULWLFLVP
   20   3HOYLFSDLQLVQRWVRPHWKLQJ   20   RILPSODQWLQJWKH$YDXOWDSURGXFWLQD
   21   ZHQRUPDOO\DWWULEXWHXQOHVVLW VD        21   SDWLHQWZLWKRQO\PLOGF\VWRFHOHDQGLV
   22   PDMRUPDMRUSURODSVHZKHUHWKHYDJLQD      22   DV\PSWRPDWLF"
   23   KDVHYHUWHGLWVHOIDQGLW VLUULWDWLQJRQ   23   $,KDYHFULWLFLVPRI
   24   WKHFORWKLQJDQGWKLQJV                    24   LPSODQWLQJWKH$YDXOWDSURGXFW+RZHYHU
                                                                   14 (Pages 50 to 53)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 250 of 299 PageID #: 555
                               Daniel S. Elliott, M.D.
                                         Page 54                                         Page 56
    1   RQ'U.LP VH[DPLQDWLRQJUDGHLVORZ    1   $:HOOLWGHSHQGVZKDWW\SH
    2   JUDGHLVDFFHSWDEOH$QGVRWKDW          2   RILPSODQWHGSURGXFWZH UHWDONLQJDERXW
    3   EHFRPHVDMXGJPHQWFDOOE\WKHGRFWRUZKR    3   DQGWKHVHYHULW\DQGWKHSURJUHVVLYH
    4   LVWKHUH$QGDV,PHQWLRQHGSURODSVHV    4   QDWXUHRIWKHPFDQYDU\WUHPHQGRXVO\
    5   YDU\IURPGD\WRGD\                        5   %XWSURFHGXUHVGRKDYHULVNV
    6   ,I,ZHUHRSHUDWLQJZLWKD      6   4$QGZHWDONHGDERXWVRPHRI
    7   GRFWRUZKR,IHOWZDVGRLQJVRPHWKLQJ        7   WKHRWKHUWUDQVYDJLQDOPHVKSURGXFWV
    8   ZURQJ,ZRXOGQ WRSHUDWHZLWKKLP,       8   ZKHUH\RXSURYLGHGVSHFLILFRSLQLRQVLQ
    9   ZRXOGQ WGRDFRPELQHGFDVH'U            9   RWKHUOLWLJDWLRQ
   10   &UDZIRUGMXVWPHQWLRQVLWVR,GRQ W       10   :RXOG\RXDJUHHWKDWDOO
   11   KDYHDFULWLFLVPUHDOO\,ILWZHUH       11   WUDQVYDJLQDOPHVKSURGXFWVIRUSHOYLF
   12   RQO\DJUDGHWKDWZRXOGEHGLIIHUHQW    12   RUJDQSURODSVHDQGVWUHVVXULQDU\
   13   %XWLWUHSRUWVJUDGH                     13   LQFRQWLQHQFHKDYHULVNV"
   14   4$QG\RXDJUHHVKHZDV          14   $6R,MXVWZDQWWRPDNHVXUH
   15   DV\PSWRPDWLFDWWKLVWLPHZLWKUHVSHFWWR   15   ,KHDUG\RXUTXHVWLRQFRUUHFWO\
   16   KHUF\VWRFHOH"                              16   <RXVWDWHGDOOSHOYLFRUJDQ
   17   $,GLGQ WVHHDQ\WKLQJLQWKH   17   PHVKHVIRUSURODSVHDQGVOLQJVKDYH
   18   UHFRUGVLQGLFDWLQJVLJQLILFDQWSURODSVH     18   ULVNVLVWKDWDP,FRUUHFW"
   19   V\PSWRPV                                   19   4<HVHVVHQWLDOO\
   20   %XWWKH\ZHUHJRLQJWREH      20   $2ND\
   21   GRLQJDQDQWLLQFRQWLQHQFHSURFHGXUHVR    21   <HV7RYDU\LQJGHJUHHV
   22   LW VTXLWHFRPPRQWRGRDFRPELQHGUHSDLU   22   \HVWKH\GR
   23   ZKHQ\RX UHGRLQJWKDWEHFDXVHRWKHUZLVH   23   4$QGWKH\DOOKDYHWKHULVN
   24   LWZLOODIIHFW\RXULQFRQWLQHQFH            24   RIH[WUXVLRQSHOYLFSDLQDQG
                                         Page 55                                         Page 57
    1   SURFHGXUH                                   1   G\VSDUHXQLD"
    2   46R\RXVWDQGE\\RXURSLQLRQ    2   $<HVWRYDU\LQJGHJUHHVDV
    3   WKDW'U.LPDFWHGZLWKLQWKHVWDQGDUGRI    3   ORQJDVZH UHVWLOOWDONLQJDERXWSHOYLF
    4   FDUH"                                        4   RUJDQPHVKHVDQGVOLQJVWKH\DOOGRWR
    5   $,ZRXOGLI,ZHUHLQWKH     5   YDU\LQJGHJUHHV
    6   VDPHVLWXDWLRQ,ZRXOGQRWKDYHGRQHDQ     6   4:RXOG\RXDJUHHWKDWWKHVH
    7   $YDXOWDSURGXFW,ZRXOGKDYHGRQHWKH      7   DUHFRPPRQDQGZHOONQRZQULVNV"
    8   DQWHULRUUHSDLUDWWKHWLPHRIWKHVOLQJ     8   $,DJUHHWKDWWKH\DUH
    9   VXUJHU\                                     9   FRPPRQ,GLVDJUHHWKDWWKH\DUHZHOO
   10   %HFDXVHZKHQ\RX UH            10   NQRZQWKHWUXHLQFLGHQFHLVQRWXVXDOO\
   11   UHSDLULQJLQFRQWLQHQFHLI\RXGRQ W        11   GLVFORVHG,WLVEHFRPLQJPXFKPRUHZHOO
   12   UHSDLUFRQFXUUHQWSURODSVHLI\RXILQGD   12   NQRZQVLQFH
   13   JUDGHWKDWFDQDIIHFW\RXUUHSDLU6R   13   4$QGLI,XQGHUVWDQG\RXU
   14   LW VQRWXQFRPPRQWRGRDSURSK\ODFWLF      14   UHSRUWFRUUHFWO\\RXLQWHQGWRRIIHUDQ
   15   HLWKHULQFRQWLQHQFHSURFHGXUHRUD          15   RSLQLRQWKDW'U.LPZDVQRWDGYLVHGRI
   16   SURODSVHUHSDLU                            16   DOOWKHSRWHQWLDOULVNV"
   17   ,I'U.LPKDGUHSDLUHGWKH    17   $:KDW, PVD\LQJLVDVIDUDV
   18   SRVWHULRU,ZRXOGKDYHDPDMRUSUREOHP     18   WKHOHYHORIGLVFORVXUHRIWKHNQRZQ
   19   ZLWKWKDW%XWDQWHULRUFRPSDUWPHQW       19   ULVNVZLWKWKH$YDXOWDWKH$YDXOWD3OXV
   20   LW VDMXGJPHQWFDOOVR,GRQ W            20   DQGWKH$OLJQWKDWZDVQRWIXOO\
   21   FULWLFL]HLW                               21   GLVFORVHGVR'U.LPZRXOGQRWEHDEOH
   22   4:RXOG\RXDJUHHWKDWWKHUH     22   WRNQRZWKRVHIXOOULVNVDV,GRKDYLQJ
   23   DUHULVNVDVVRFLDWHGZLWKDQ\LPSODQWHG     23   UHDGLQWHUQDOGRFXPHQWVHPDLOVHW
   24   SURGXFW"                                    24   FHWHUDDVRXWOLQHGLQP\JHQHUDOUHSRUW
                                                                   15 (Pages 54 to 57)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 251 of 299 PageID #: 556
                               Daniel S. Elliott, M.D.
                                         Page 58                                           Page 60
    1   4:RXOG\RXDJUHHWKDW'U.LP    1   DZDUHRIWKHULVNRIDIXHOSXPSJRLQJ
    2   LVWKHEHWWHUDXWKRULW\RQZKDWVKHNQRZV    2   RXWLQD0XVWDQJ":HOO,GRQ WNQRZ,
    3   DQGZKDWVKHGRHVQ WNQRZ"                   3   WKLQN,GR
    4   $1R6KHNQRZVRQO\ZKDWVKH    4   %XWVSHFLILFV,VVKHJRLQJ
    5   NQRZVEXWVKHGRHVQ WNQRZZKDW,NQRZ     5   WREHDEOHWRVD\\HDKLW VWR
    6   $QGLPSRUWDQWDQ             6   SHUFHQWEDVHGXSRQHPDLOVWKDWZH YH
    7   LPSRUWDQWSDUWRIWKDWLV, YHKDGD        7   VHHQIURPLQWHUQDOGRFXPHQWVRULVVKH
    8   FKDQFHWRUHYLHZLQWHUQDOGRFXPHQWV         8   JRLQJWRJRRQWKHOLWHUDWXUHRULVVKH
    9   ZKLFK, PXQGHUDFRQILGHQWLDOLW\            9   JRLQJWRJRRIIWKH,)8ZKLFKGRHVQ W
   10   DJUHHPHQWVR,FDQ WGLVFXVVWKDWHYHQ    10   WHOOXVDQ\ULVNV"
   11   ZLWKP\RZQFROOHDJXHV,FDQ W             11   6RZHZRXOGKDYHWRDVNKHU
   12   GLVFXVVRU,GRQ WNQRZLI,FDQ        12   VSHFLILFDOO\ZKDWDUHZKDWSHUFHQWDJH
   13   GLVFXVVLWVR,GRQ W6RWKH\GRQ W       13   RILQGLYLGXDOVKDYHPHVKFRQWUDFWLRQ
   14   NQRZZKDWZDVNQRZQDWWKHODXQFKRIWKH    14   H[WUXVLRQHWFHWHUDSURJUHVVLYHQDWXUH
   15   SURGXFWDQGHYHU\WKLQJ                     15   $QGLIVKHJDYHPHDSHUFHQWDJHWKHQ,
   16   'U.LPNQRZVHYHU\WKLQJVKH   16   ZRXOGEHPRUHOLNHO\WRDJUHHRUGLVDJUHH
   17   NQRZV%XWDJDLQVKHGRHVQ WNQRZZKDW   17   ZLWK\RXUFRPPHQW
   18   HOVHWKHUHLVRXWWKHUHWRNQRZ7KHROG   18   46RLVLW\RXUSRVLWLRQWKDW
   19   SKUDVH\RXGRQ WNQRZZKDW\RXGRQ W       19   VKHFDQ WXQGHUVWDQGWKHULVNVRIWKH
   20   NQRZW\SHRIWKLQJ7KDW VYHU\           20   SURGXFWVXIILFLHQWO\LIVKHGRHVQ WNQRZ
   21   FRQIXVLQJKRZHYHULW VYHU\DFFXUDWH     21   WKHH[DFWSHUFHQWDJHRIHYHU\SRWHQWLDO
   22   46KHPD\QRWNQRZHYHU\WKLQJ    22   ULVN"
   23   WKDW\RXNQRZDQGLW VHTXDOO\WUXHWKDW   23   066&$5&(//22EMHFWLRQWR
   24   \RXPD\QRWNQRZHYHU\WKLQJWKDWVKH        24   IRUP
                                         Page 59                                           Page 61
    1   NQRZVLVWKDWIDLU"                         1   7+(:,71(66<HDK:LWK
    2   $<HVWRDFHUWDLQH[WHQW,    2   SDWLHQWV,IHHOZHKDYHDQ
    3   KDYHDQDGYDQWDJHRIEHLQJDWDODUJH        3   REOLJDWLRQWRWHOOWKHP\RXKDYH
    4   WHDFKLQJLQVWLWXWLRQDWWHQGPHHWLQJV        4   DLQSHUFHQWULVNRI;<RU=
    5   QDWLRQDOO\LQWHUQDWLRQDOO\VSHDNRQ        5   FRPSOLFDWLRQ
    6   WKLVVXEMHFWDQGKDYHUHDGLQWHUQDO         6   7KHZRUGVLJQLILFDQWPLQRU
    7   GRFXPHQWVIURPHVVHQWLDOO\DOORIWKH      7   UDUHGRQ WPHDQDQ\WKLQJWRDQ
    8   SURGXFHUVRIPHVKHV                         8   LQGLYLGXDOSDWLHQW7KDW VEHHQ
    9   7KHUHLVWKHFKDQFHVKH         9   VWXGLHGWKDW V\RXNQRZLQVRPH
   10   NQRZVVRPHWKLQJ,GRQ W7KLVLVQRWD     10   RIP\UHSRUWV,WKLQNZHKDYHWR
   11   FULWLFLVPRIKHUE\DQ\PHDQVEXWWKDW V   11   JLYHQXPEHUVWRWKRVH
   12   XQOLNHO\6R,DPSOD\LQJWKH              12   6R'U.LPKDVDJRRG
   13   RYHUZKHOPLQJRGGV,KDYH, YHKDGDQ     13   HGXFDWLRQ,GRQ WGRXEWDQ\WKLQJ
   14   RSSRUWXQLW\WRNQRZDQGOHDUQPRUHWKDQ     14   OLNHWKDW%XWDJDLQ,MXVW
   15   VKHKDV                                    15   GRQ WWKLQNVKHVKHQHYHUKDGD
   16   %XWDJDLQWKDW VQRWD       16   FKDQFHWRNQRZDOOWKDWFRXOGJR
   17   FULWLFLVPRIKHUE\DQ\PHDQV             17   ZURQJZLWKWKHSURGXFW
   18   4,JXHVVWKHSRLQW, PWU\LQJ   18   %<05%8+5
   19   WRJHWDWLVLIVKHVD\VWKDWVKH V        19   4'LG\RXUHDGKHUGHSRVLWLRQ
   20   DZDUHRIWKHULVNRIH[WUXVLRQ\RX UH      20   WHVWLPRQ\ZKHQVKHWDONHGDERXWKHU
   21   QRWLQDSRVLWLRQWRGLVDJUHHZLWKKHU     21   NQRZOHGJHRIWKHULVNV"
   22   LVWKDWIDLU"                               22   $<HV
   23   $:HZRXOGKDYHWRDVNKHU       23   4'R\RXDJUHHWKDWVKH
   24   ZKDWSHUFHQWDJH,W VDYDJXHDUH\RX     24   WHVWLILHGVKHZDVDZDUHRIWKHULVNRI
                                                                    16 (Pages 58 to 61)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 252 of 299 PageID #: 557
                               Daniel S. Elliott, M.D.
                                         Page 62                                         Page 64
    1   H[WUXVLRQ"                                   1   WKDWFRDWLQJWRLW6R\RX UHQRWJRLQJ
    2   $<HV$QG,DOVRNQRZWKDWD    2   WREHORZHULQJWKHULVNDQ\
    3   GRFWRULVQRWJRLQJWRWHOO\RXWKDWWKH\    3   4:RXOG\RXDJUHHWKDWD
    4   GLGQRWNQRZEHFDXVHWKH\ UHRSHQLQJ        4   K\VWHUHFWRP\FDQFDXVHSHOYLFSDLQDQG
    5   WKHPVHOYHVXS6R,DJUHHWKDW VZKDW       5   G\VSDUHXQLD"
    6   VKHVWDWHG                                  6   $,QVSHFLILFORFDWLRQVLQ
    7   4$QGVKHDOVRWHVWLILHGWKDW     7   YDU\LQJVHYHULW\DQGSURJUHVVLYHQDWXUH
    8   VKHZDVDZDUHRIWKHULVNRIFKURQLF         8   RILWLWFDQEHDVVRFLDWHGZLWKSHOYLF
    9   SHOYLFSDLQDWWKHWLPHVKHLPSODQWHG        9   GLVFRPIRUW
   10   WKHVHSURGXFWV"                             10   4,VWKDWVRPHWKLQJ\RX
   11   $&RUUHFWWKDW VZKDWVKH       11   FRQVLGHUHGLQ\RXUGLIIHUHQWLDO
   12   VWDWHG                                     12   GLDJQRVLV"
   13   4$QGVKHDOVRWHVWLILHGWKDW    13   $<HV
   14   VKHZDVDZDUHRIWKHULVNRIFKURQLF        14   4,VWKDWOLVWHGDQ\ZKHUHLQ
   15   G\VSDUHXQLDDVVRFLDWHGZLWKWKHVH           15   \RXUUHSRUWDVVRPHWKLQJ\RXFRQVLGHUHG
   16   SURGXFWVDWWKHWLPHVKHLPSODQWHGWKHP     16   LQ\RXUGLIIHUHQWLDOGLDJQRVLV"
   17   LQ0V6PLWK"                               17   $:KHQ,UHYLHZWKHORFDWLRQ
   18   $7KDWLVWKDWLVZKDWVKH    18   DQGWKHGHVFULSWLRQVRIWKHRWKHU
   19   VWDWHV                                     19   GRFWRUVDQGWKHLUSDOSDWLRQRIPHVK
   20   4,I3ODLQWLIIZRXOGKDYH        20   FRQWUDFWLRQ,DPJRLQJWRDXWRPDWLFDOO\
   21   UHFHLYHGDGLIIHUHQWWUDQVYDJLQDOPHVK      21   UXOHRXWK\VWHUHFWRP\UHODWHGSDLQ
   22   SURGXFWZRXOG\RXDJUHHWKDWVKHVWLOO     22   EHFDXVHWKDW VQRWJRLQJWRFDXVHRU
   23   PD\KDYHKDGSHOYLFSDLQDQGG\VSDUHXQLD"   23   EHDVVRFLDWHGZLWKPHVKFRQWUDFWLRQDQG
   24   066&$5&(//22EMHFWWR      24   SDOSDWLRQWHQGHUQHVV
                                         Page 63                                         Page 65
    1   IRUP                                 1   4,VLWSRVVLEOHWKDWVRPHRI
    2   7+(:,71(66:HOODV, YH     2   KHUSDLQLVUHODWHGWRWKHK\VWHUHFWRP\"
    3   VWDWHGEHIRUHWKHYDULRXV            3   $2QWKHDQWHULRUYDXOWDQG
    4   GLIIHUHQWPHVKSURGXFWVDOOKDYH      4   REWXUDWRUVSDFHQR
    5   GLIIHUHQWVHWVRIFRPSOLFDWLRQV      5   ,W VJRLQJWREHLQYDU\LQJ
    6   GHSHQGLQJXSRQWKHFRPSRVLWLRQRI     6   GHJUHHV6R,FDQ WFRPSOHWHO\
    7   WKHPHVKSOXVRUPLQXVKDYLQJD      7   SHUFHQWUXOHRXWHYHU\WKLQJ,KDYHWR
    8   FROODJHQRUDH[FXVHPHD        8   ORRNDWWKHGDWDDQGP\H[SHULHQFHDQG
    9   SURWHLQFRDWWRWKHP                 9   WKDW VZKDWSRLQWVWRWKHPHVK
   10   %XWWKHUHLVVLJQLILFDQW       10   %HFDXVHWKHYDJLQDOYDXOW
   11   OHYHORIULVNZLWKDOORIWKHP      11   GLVFRPIRUWDIWHUDK\VWHUHFWRP\LV
   12   %<05%8+5                                12   GLIIHUHQWLW VWUHDWHGGLIIHUHQWO\:H
   13   46R\RX UHQRWVD\LQJWKDWLI   13   KDYHGLIIHUHQWVXFFHVVHVZLWKLWWKDQ
   14   VKHXVHGDGLIIHUHQWSURGXFWLWZRXOG       14   ZLWKWKHPHVKHV6RWKDW VZK\,KDYH
   15   KDYHHOLPLQDWHGKHUULVNRISHOYLFSDLQ     15   WRZHKDYHWRORRNDWWKHWRWDOLW\RI
   16   RUG\VSDUHXQLDLVWKDWIDLU"               16   WKHSDWLHQWIRUWKDWDQVZHU
   17   $:HOO$YDXOWDLVXQLTXH     17   4$QGZRXOG\RXDJUHHWKDW
   18   WKH$YDXOWD3OXVH[FXVHPH,WLV         18   QRZKHUHLQ\RXUUHSRUWGR\RXGLVFXVVWKH
   19   XQLTXHZLWKWKDWH[WUDOD\HURQLWZKLFK   19   K\VWHUHFWRP\DVDSRVVLEOHDOWHUQDWLYH
   20   KDVQHYHUEHHQVKRZQWRKDYHDQ\            20   FDXVHRUKRZ\RXUXOHGLWRXW"
   21   SRWHQWLDOEHQHILW                          21   $,GLGQ WIHHO,QHHGHGWR
   22   6R,FDQ WVWDWHWKDWVKH      22   EHFDXVH,WDONDERXWWKHVSHFLILFPHVK
   23   ZRXOGKDYHKDGPRUHRUOHVVZLWKWKH        23   FRQWUDFWLRQPHVKH[SRVXUHWHQGHUQHVVRQ
   24   RWKHURQHVEXWWKHRWKHURQHVGRQ WKDYH   24   SDOSDWLRQRQWKHDQWHULRUYDXOW7KDW V
                                                                   17 (Pages 62 to 65)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 253 of 299 PageID #: 558
                               Daniel S. Elliott, M.D.
                                        Page 66                                          Page 68
    1   DZD\IURPZKHUHWKHK\VWHUHFWRP\ZDV         1   GHYLFHV"
    2   SHUIRUPHG                                   2   7KRVHDUHDOOULVNVLQFOXGHG
    3   6RP\H[SHULHQFHRQDGDLO\    3   RQWKLVIRUPFRUUHFW"
    4   EDVLVGHDOLQJZLWKZRPHQZKRKDYHKDG        4   $<HV7KLVLVDJHQHULF
    5   K\VWHUHFWRPLHVZHGRQ WVHHGLVFRPIRUW      5   IRUP7KH\DOVRKDYHFXUHFDQFHU
    6   LQWKDWUHJLRQ6RZH UHWDONLQJDERXWD    6   SHUVLVWHQWVWRQHV7KLVLVMXVWD
    7   GLIIHUHQWUHJLRQ                            7   JHQHULFFRQVHQWQRWDVSHFLILFRQH
    8   6LPLODU,GRQ WWDONDERXW     8   %XWWKH\PHQWLRQHGWKH
    9   RYDULDQSDLQRURYDULDQF\VWVEHFDXVH       9   WKLQJV\RXPHQWLRQHG7KH\DOVRWDON
   10   LW VDGLIIHUHQWORFDWLRQGLIIHUHQW        10   DERXWLPSRWHQFHZRPHQGRQ WKDYH
   11   LQWHQVLW\                                  11   LPSRWHQFH$QGHMDFXODWRU\G\VIXQFWLRQ
   12   6R,GRQ WVSHFLILFDOO\        12   :HOOZRPHQGRQ WKDYHWKDWHLWKHU
   13   VWDWHLWWKDWZD\DQG,GLGQ WIHHO,      13   6RWKLVLVMXVWD
   14   QHHGHGWR                                  14   FRRNLHFXWWHUIRUP
   15   4'LG\RXUHYLHZWKHFRQVHQW     15   4%XWLWGRHVLQFOXGHWKH
   16   IRUPIURP'U.LP"                          16   ULVNVRIG\VSDUHXQLDDQGSHOYLFSDLQWKDW
   17   $<HV$QG,KDYH,          17   ZHGLVFXVVHG"
   18   EHOLHYHWKHFRQVHQWIRUP,PDNHD         18   $:LWKQRGHVFULSWLRQRIWKH
   19   UHIHUHQFHWRRQ1RYHPEHUWK        19   VHYHULW\WKHSURJUHVVLYHQDWXUHRILW
   20   ,W VRQ3DJHRIP\UHSRUWZKHUHLW      20   WKHLQDELOLW\WRFXUHLW7KRVHWKLQJV
   21   VWDWHVDWWKHYHU\ODVWVHQWHQFHLW V   21   DUHPHQWLRQHGLQDJHQHULFIRUP
   22   WKHPLGGOHSDUDJUDSKYHU\ODVWVHQWHQFH   22   JHQHULFIDVKLRQH[FXVHPH
   23   DQGLWVD\V$IXOO3$54FRQIHUHQFHZDV     23   4$UH\RXDOVRLQWHQGLQJWR
   24   KHOGUHJDUGLQJWKHSURFHGXUH               24   RIIHUDQRSLQLRQRQWKHDGHTXDF\RIWKH
                                        Page 67                                          Page 69
    1   4'LG\RXUHYLHZWKHDFWXDO       1   ,)8ZDUQLQJV"
    2   FRQVHQWIRUPIRUWKHRSHUDWLRQ"              2   $)RUDJHQHUDOUHSRUWQRW
    3   $,GRQ WUHFDOO,PHDQ,     3   IRUDFDVHVSHFLILF,GRQ WNQRZKRZ
    4   UHYLHZHGZKDWHYHUZDVWKHUH, GKDYHWR    4   WKDWOHJDOVWXIIJRHV,WGHSHQGVZKDW
    5   JRORRN,GRQ WUHFDOOWKHVSHFLILF        5   , PDVNHG
    6   SDJH, GKDYHWRORRNDWLW               6   7KH,)8LQP\RSLQLRQLV
    7   05%8+5/HW VDWWDFKDV      7   LQFRPSOHWHDVZHGLVFXVVHGLQP\JHQHUDO
    8   WKHQH[WH[KLELW,WKLQNLV          8   GHSRVLWLRQVHYHUDO\HDUVDJR
    9   ([KLELWWKHFRQVHQWIRUP          9   4$QG,GRQ WZDQWWRUHWUHDG
   10                       10   DOOWKDWWHVWLPRQ\
   11    :KHUHXSRQ([KLELW            11   %XW,GRZDQWWRFRQILUP
   12   (OOLRWW&RQVHQW)RUP     12   WKDWVSHFLILFDOO\UHODWHGWRWKHDOOHJHG
   13   ZDVPDUNHGIRULGHQWLILFDWLRQ       13   LQMXULHVE\0V6PLWKWKDWLW
   14                       14   VSHFLILFDOO\ZDUQVRIG\VSDUHXQLDDQG
   15   %<05%8+5                                15   VFDULILFDWLRQDQGFRQWUDFWLRQDQG
   16   4'R\RXKDYHWKDWLQIURQWRI   16   H[WUXVLRQFRUUHFW"
   17   \RXQRZ'RFWRU"                            17   $&RUUHFW7KDWLVVWDWHGLQ
   18   $<HV,GRGDWHG-DQXDU\       18   WKHUHLQWKRVHZRUGVWKDW\RXXVH
   19   WK                                 19   FRUUHFW
   20   4$QGXQGHUWKHULVNVVHFWLRQ   20   4$QGGLG\RXVHH'U.LP V
   21   GR\RXDJUHHLWGLVFXVVHVWKHULVNVRI      21   WHVWLPRQ\WKDWVKHGRHVQ WUHO\RQ
   22   IXUWKHUSURFHGXUHVSDLQVFDUULQJZRXQG   22   LQVWUXFWLRQVIRUXVH"
   23   SUREOHPVVH[XDOG\VIXQFWLRQ               23   $&RUUHFW
   24   G\VSDUHXQLDPDOIXQFWLRQRILPSODQWHG       24   46R\RX UHQRWJRLQJWRRIIHU
                                                                   18 (Pages 66 to 69)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 254 of 299 PageID #: 559
                               Daniel S. Elliott, M.D.
                                         Page 70                                         Page 72
    1   DQRSLQLRQLQWKLVFDVHWKHQWKDWD        1   LQFRUUHFW
    2   GLIIHUHQWZDUQLQJRQWKH,)8ZRXOGKDYH      2   ,W V$SULORIWKDW,
    3   PDGHDQ\GLIIHUHQFHWR'U.LPLVWKDW      3   EHOLHYHWKHUHFRUGVVWDWHWKHILUVWPHVK
    4   IDLU"                                        4   H[SRVXUH6RD\HDUDQGZKDWWKUHH
    5   $:HOOZKDW,VWDWHLV           5   PRQWKVVRPHWKLQJOLNHWKDW
    6   UHJDUGOHVVRIZKDW'U.LPUHOLHGXSRQ      6   4:HOOWKDW VRQHRIWKH
    7   WKH,)8KDVWREHFRPSOHWHZLWKWKH          7   WKLQJV,ZDQWHGWRWDONWR\RXDERXW
    8   VHYHULW\WKHIUHTXHQF\WKHLQDELOLW\WR    8   %HFDXVH,WKLQNVR$SULO
    9   FXUHWKHSUREOHPVHWFHWHUDDVNQRZQE\    9   LVRQO\DIHZPRQWKVDIWHUWKH
   10   WKHFRPSDQ\                                10   LPSODQWVXUJHU\ULJKW"
   11   45LJKW%XWLQWHUPVRI        11   $<RXDUHFRUUHFW
   12   %HFN\6PLWK VVSHFLILFFDVH\RX UHQRW     12   4$QGVR,WKLQNWKHGDWHRQ
   13   RIIHULQJDQRSLQLRQWKDW'U.LPZRXOG      13   WKDWLVZURQJDQGZH OOSXOOWKDWRXWLQ
   14   KDYHGRQHDQ\WKLQJGLIIHUHQWLID           14   DVHFRQG
   15   GLIIHUHQWZDUQLQJKDGEHHQSURYLGHG"        15   $2ND\
   16   <RXKDYHWRUHO\RQ'U.LP    16   46RLQKHUIROORZXSKHU
   17   IRUWKDWULJKW"                            17   ILUVWSRVWRSYLVLWVZLWK'U.LP
   18   $:HOO\HDK\RX UH          18   HYHU\WKLQJVHHPHGWREHKHDOLQJSURSHUO\
   19   XOWLPDWHO\\RX UHULJKW,FDQ WVWDWH     19   ULJKW"
   20   ZKDW'U.LPZRXOGKDYHNQRZQ              20   $7KDWLVFRUUHFW
   21   +RZHYHUKDGWKH,)8EHHQ      21   47KHUHZDVQRVLJQRIDQ\
   22   IXOO\FRPSOHWHLQWKHVHYHULW\WKH         22   PHVKH[WUXVLRQRQ-DQXDU\UGRU
   23   IUHTXHQF\WKHLQDELOLW\WRIL[WKH         23   )HEUXDU\WKULJKW"
   24   SUREOHP'U.LPPD\KDYHKHDUGDERXW       24   $7KDWLVFRUUHFW
                                         Page 71                                         Page 73
    1   WKDW6R,FDQ WVSHDNVRWKDWZRXOG     1   4$QGVKHZDVQRWHGWREH
    2   EHEHVWDGGUHVVHGWR'U.LPRQFHVKH        2   GRLQJH[WUHPHO\ZHOOE\'U.LPULJKW"
    3   NQRZVDOOWKHULVNVRIWKHSURFHGXUH        3   $7KDWLVFRUUHFW
    4   4$QGGLG\RXVHHKHU             4   4$QGDWWKLVSRLQWWKH$OLJQ
    5   WHVWLPRQ\WKDWVKHKDGJRRGFOLQLFDO         5   KDGFRUUHFWHGKHUVWUHVVXULQDU\
    6   RXWFRPHVLPSODQWLQJERWKWKH$OLJQDQG       6   LQFRQWLQHQFH"
    7   WKH$YDXOWD3OXV"                            7   $,QWKHUHFRUGV,EHOLHYHLW
    8   $,VDZWKDWWKDW VZKDWVKH      8   VWDWHVVRPHWKLQJWKDWVKH VGRLQJYHU\
    9   UHSRUWHG                                    9   ZHOOZLWKRXWDQ\SUREOHPV6RWKHDQVZHU
   10   4$QG\RX YHQHYHULPSODQWHG     10   WRWKDWZRXOGEH\HV
   11   HLWKHURIWKHVHSURGXFWVFRUUHFW"          11   4$QGWKH$YDXOWDKDG
   12   $,KDYHFKRVHQQRWWR          12   FRUUHFWHGKHUF\VWRFHOH"
   13   4:RXOG\RXDJUHHWKDW0V       13   $&RUUHFW&RPSOHWHO\JRQHLV
   14   6PLWKLQLWLDOO\KHDOHGZHOOIROORZLQJWKH   14   ZKDW'U.LPQRWHVRQ)HEUXDU\WKRI
   15   LPSODQWVXUJHU\"                            15   
   16   $&RUUHFWDVWKDW VZKDWLV     16   42QZKDWGDWH", PVRUU\
   17   WKHXVXDO                                  17   $)HEUXDU\WK
   18   46KHGLGQRWKDYHDQ\           18   F\VWRFHOHTXRWHXQTXRWHZKDW,KDYH
   19   H[WUXVLRQXQWLODSSUR[LPDWHO\RQH\HDU      19   GRZQKHUHLVFRPSOHWHO\JRQH7KDW VRQ
   20   DIWHUWKHLPSODQWLVWKDWULJKW"           20   3DJHRIP\UHSRUW
   21   $,VHHLQP\UHFRUGV          21   45LJKW
   22   )HEUXDU\WK6R\RXDUHFRUUHFW   22   $QGRQWKDWGDWHDQG,
   23   LW VD\HDUDQGRQHPRQWKODWHUZDV,      23   WKLQNLW VSDUWRILI\RXZDQWHGWRWXUQ
   24   EHOLHYHWKHQRH[FXVHPHWKDW V       24   WRWKHUHFRUGVSDUWRI([KLELWDQG
                                                                   19 (Pages 70 to 73)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 255 of 299 PageID #: 560
                               Daniel S. Elliott, M.D.
                                         Page 74                                          Page 76
    1   'U.LPQRWHVWKDWWKHDQWHULRUYDJLQDO      1   ,PHDQ,GRQ WNQRZ,IZHGLG
    2   ZDOOKDVKHDOHGYHU\QLFHO\LVWKDW         2   
    3   ULJKW"                                       3   4$QG,WKLQNZHGRKDYH
    4   $,GRQ WKDYHWKRVHUHFRUGV     4   DQRWKHUFRS\RIWKLVWKDWZDVLQWKH
    5   %XWWKDW VIURPP\UHFROOHFWLRQ            5   KRVSLWDOUHFRUGV
    6   FRUUHFW                                     6   05%8+5&DQZHDWWDFKLW
    7   47KHQWXUQLQJWRWKLV$SULO      7   DVWKHQH[WH[KLELW",VWKDW
    8   WKQRWHWKDW\RXKDYHRISRVVLEOH     8   ([KLELWWKHQ"
    9   PHVKH[WUXVLRQ$QGWKDWZRXOGEHRQ        9   06*5,)),1&RUUHFW
   10   ([KLELWHQGLQJLQ%DWHVQXPEHU       10   
   11   066&$5&(//2([KLELW     11    :KHUHXSRQ([KLELW
   12   7+(:,71(66, PVRUU\       12   (OOLRWW+RVSLWDO5HFRUGZDV
   13   ([KLELW,WKRXJKW\RXZHUH       13   PDUNHGIRULGHQWLILFDWLRQ
   14   JRLQJWRKDQGPHVRPHWKLQJWXUQV    14   
   15   RXW,DOUHDG\KDYHLW               15   7+(:,71(66,I\RXORRN
   16   <RXVDLG([KLELW"            16   GRZQLQWKHKLVWRU\RISUHVHQW
   17   05%8+5<HV                17   LOOQHVV\HDUROGIHPDOH
   18   7+(:,71(662ND\, P        18   XQGHUZHQWF\VWRFHOH$YDXOWD
   19   VRUU\$QGWKHQ%DWHVQXPEHU"       19   UHSDLU1RZZLWKPHVK
   20   05%8+5                 20   H[WUXVLRQ
   21   7+(:,71(662ND\, P        21   6R,PHDQLW, PJRLQJ
   22   WKHUH                               22   WRKROGZLWKXQOHVV\RX
   23   %<05%8+5                                23   KDYHVRPHWKLQJWREHGHILQLWLYH
   24   46RLVWKLVWKHUHFRUG\RX UH   24   , PQRWJRLQJWREH
                                         Page 75                                          Page 77
    1   UHIHUULQJWRLQ\RXUUHSRUWIRU$SULO        1   %<05%8+5
    2   WK"                                   2   4$QGWKHSODQWKHUHLV
    3   $&RUUHFW                        3   H[FLVLRQRIWKHPHVKULJKW"
    4   4,VLWSRVVLEOHWKDWWKDW        4   $&RUUHFW
    5   KDQGZULWWHQGDWHLVDFWXDOO\-DQXDU\         5   4$QG\RX UHQRWDZDUHRIDQ\
    6   WKRUUDWKHUDQGWKDW      6   H[FLVLRQRIWKHPHVKDWWKDWWLPHLQ
    7   LWZDVDPLVWDNHWKDW VRIWHQPDGHLQ        7   $SULORI"
    8   -DQXDU\E\ZULWLQJWKHSULRU\HDU"     8   $, PQRWDZDUHRIDQ\QR
    9   $6R\RX UHVD\LQJ             9   4$QGWKLVLVZULWWHQE\'U
   10   4LQVWHDGRI"           10   .LP VSK\VLFLDQDVVLVWDQWLVWKDWULJKW"
   11   $, PQRWDZKDWGR\RXFDOO    11   $,GRQ WNQRZZKRVHDVVLVWDQW
   12   LWZULWHUH[SHUW, PMXVWORRNLQJDW     12   LWLVEXWLW VDSK\VLFLDQDVVLVWDQW
   13   LW,VHHDDQGWKHQDZLWKDOLWWOH   13   05%8+5'LGZHPDUN
   14   VODVKXSDQGWKHVODVKDQGXSDJDLQ    14   ([KLELW"
   15                                            15   06*5,)),1:HGLG\HV
   16   7RPHLWORRNVOLNH,   16   %<05%8+5
   17   PHDQZHFDQ WEHGHILQLWLYH%XW,       17   4$QG\RXVHH'RFWRUDWWKH
   18   PHDQLWORRNVOLNHP\GDWHRI$SULOWK   18   WRSWKHUHKRZLWOLVWVW\SHZULWWHQ
   19   DQG\RX UHWHOOLQJ\RX UHVXJJHVWLQJ     19   "
   20   ZKDWDJDLQ"                           20   $6XUH
   21   4DQGWKDWWKH\             21   46RMXVWNHHSWKDWLQPLQG
   22   PLVWDNHQO\ZURWHLQVWHDGRI"      22   DQGOHWPHNQRZLQDPLQXWHLIWKHWLPLQJ
   23   $:HOO,,GRQ WZDQWWR     23   RI-DQXDU\WKPDNHVPRUHVHQVH
   24   EHGLIILFXOW7RPHLWORRNVOLNHD       24   ZLWKWKHVXEVHTXHQWUHSRUWVE\0VE\
                                                                   20 (Pages 74 to 77)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 256 of 299 PageID #: 561
                               Daniel S. Elliott, M.D.
                                        Page 78                                          Page 80
    1   'U.LP                                     1   ZKHUHVKHKDGDSODQRIPHVK
    2   $:HOO                         2   H[FLVLRQ"
    3   4$QGVRVSHFLILFDOO\RQ     3   066&$5&(//22EMHFWLRQWR
    4   JRDKHDG                                    4   IRUP
    5   $, PVRUU\,GLGLQWHUUXSW      5   7+(:,71(66<HDKWKHUH V
    6   \RX7KDWZDVP\IDXOW0\EDG            6   DFRQIOLFWWKHUH
    7   46RVSHFLILFDOO\RQ-DQXDU\      7   )LUVWRIDOOWKLVLVQRWWR
    8   WKVKHUHWXUQHGWRVHH'U.LP      8   EHSLFN\LW VDSK\VLFLDQ
    9   ULJKW"                                       9   DVVLVWDQWVRLW VQRWD
   10   $<HV                           10   SK\VLFLDQ
   11   4$QGHYHQDFFRUGLQJWR\RXU     11   %XW\HDKWKHUHLVWKHUH
   12   UHSRUWLWVD\V:LWKDQHZFRPSODLQWRI    12   LVDGLVFUHSDQF\DVIDUDVWKH
   13   YDJLQDOPHVKH[SRVXUHEHJLQQLQJURXJKO\     13   GDWHVJR,ZRQ WDUJXHZLWK
   14   RQHPRQWKSULRU                            14   WKDW
   15   $<HDKWKDW VZKDW\HDK,   15   %<05%8+5
   16   PXVWKDYHJRWWHQWKDWIURPWKHUHFRUGV     16   46RDWOHDVWDFFRUGLQJWR'U
   17   45LJKW6RWKLVLVZKDW        17   .LP VUHSRUWVKHGLGQRWIHHODQ\WKLQJ
   18   VKH VUHSRUWLQJWR'U.LPRQ-DQXDU\       18   XQWLODERXWDPRQWKSULRUWRWKLV-DQXDU\
   19   WK$QG\RXHYHQTXRWHLQ\RXU    19   WKUHSRUWFRUUHFW"
   20   UHSRUW$ERXWDPRQWKDJRKHUKXVEDQG      20   $&RUUHFWWKDW VZKDW'U.LP
   21   QRWLFHGVRPHHYLGHQFHRIPHVKGXULQJ        21   UHSRUWV
   22   VH[XDOLQWHUFRXUVHDQGWKLVLVEHFRPLQJ    22   4$QGWKHQ'U.LPUHFRPPHQGHG
   23   SURJUHVVLYHO\ZRUVH                        23   PHVKH[FLVLRQZKLFKWRRNSODFHDIHZ
   24   ,VWKDWULJKW"                 24   GD\VODWHURQ-DQXDU\WK"
                                        Page 79                                          Page 81
    1   $<HDK7KDW VZKDWWKH          1   $&RUUHFW
    2   UHSRUWVD\V\HV                            2   4$QGKDGVKHVWRSSHGXVLQJ
    3   4$QGLI\RXDFWXDOO\ORRNDW     3   KHU(VWUDFHFUHDPDWWKLVSRLQW"
    4   WKDWUHSRUWZKLFKLVDWDJDLQLW V      4   $,EHOLHYH,VDZDPHQWLRQRI
    5   RQ([KLELW%DWHVQXPEHUHQGLQJLQ     5   WKDW
    6   'R\RXKDYH%DWHVQXPEHU      6   4&DQWKDWLQFUHDVH\RXUULVN
    7   LQIURQWRI\RX"                             7   IRUPHVKH[WUXVLRQ"
    8   $<HV,GR                      8   $:HOO, PQRWDZDUHRI
    9   46RWKHUHLQWKDWILUVW          9   DQ\ZKHUHLWVWDWHVWKDWZLWKWKH$YDXOWD
   10   SDUDJUDSKLVWKHODQJXDJHWKDW VTXRWHG     10   SURGXFW\RXKDYHWREHRQLWSHUPDQHQWO\
   11   LQ\RXUUHSRUWWKDW,MXVWUHDG            11   (VWURJHQFDQSRWHQWLDOO\
   12   $QGWKHVXEVHTXHQWVHQWHQFH    12   KHOSUHGXFHWKDWULVN%XWDJDLQ, P
   13   VD\V7KHSDWLHQWVWDWHVWKDWXSXQWLOD    13   QRW, YHQHYHUVHHQZKHUH\RX UH
   14   PRQWKDJRVKHGLGQRWIHHODQ\WKLQJDW     14   VXSSRVHGWREHRQLW
   15   DOO                                        15   41R%XW'U.LPKDG
   16   'R\RXVHHWKDW"               16   SUHVFULEHGHVWURJHQFUHDPIROORZLQJWKH
   17   $<HV                           17   LPSODQWFRUUHFW"
   18   46RZRXOG\RXDJUHHWKDWWKDW   18   $&RUUHFW$QGLW VQRW
   19   FRQIOLFWVZLWKWKHVXJJHVWLRQWKDWWKH      19   XQFRPPRQIRUZRPHQQRWWROLNHLWIRU
   20   SULRUUHSRUWIURP'U:\QGKDPZDVRQ      20   VRPHUHDVRQFRQFHUQVDERXWEUHDVW
   21   -DQXDU\VRUU\/HWPHVWDUWRYHU       21   FDQFHUEORRGFORWVDQGWKRVHW\SHVRI
   22   :RXOG\RXDJUHHWKDWWKDW      22   WKLQJVWRVWRSWDNLQJRULW VMXVW
   23   FRQIOLFWVZLWKWKHVXJJHVWLRQWKDWWKH      23   SODLQPHVV\%XWKHGLGSUHVFULEHLW
   24   UHSRUWIURP'U:\QGKDPZDV$SULOWK      24   DIWHUZDUGV
                                                                   21 (Pages 78 to 81)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 257 of 299 PageID #: 562
                              Daniel S. Elliott, M.D.
                                        Page 82                                          Page 84
    1   4$QGKDYLQJDK\VWHUHFWRP\DW    1   VPRNLQJZHUHDULVNIDFWRUWKHQWKDWKDV
    2   WKHVDPHWLPHZRXOGVKHKDYHKDG            2   WREHLQWKH,)8DQGLW VQRZKHUH$W
    3   SRVWPHQRSDXVDOFKDQJHVDIWHUWKHVXUJHU\"    3   OHDVW,KDYHQ WVHHQLW:HFDQSXOOLW
    4   $1R                             4   RXWDQGVKRZLWDQG, OOFKDQJHP\
    5   4:DVVKHIRXQGWRKDYH           5   RSLQLRQ%XW, PQRWDZDUHRIWKDW
    6   YDJLQDODWURSK\DQGWKLQQLQJWLVVXH"         6   ,QIDFWVRPHZLOOVD\WKH
    7   $<HV%XWVKHVWLOOKDVKHU     7   PHVKNLWVDUHEHWWHUEHFDXVHDVPRNHUKDV
    8   RYDULHVLQSODFH7KH\ZHUHQRWUHPRYHG    8   DFKURQLFFRXJKVRLWQHHGVWREHD
    9   E\KHUUHTXHVW6RZHGRQ WNQRZWKH        9   VWURQJHUUHSDLU6R, GKDYHWR, G
   10   YROXPHRIHVWURJHQEHLQJSURGXFHG$       10   KDYHWRGLVDJUHHZLWK\RX
   11   \HDUROGIHPDOH\RXGRQ WNQRZ         11   4,JXHVVP\TXHVWLRQLVPRUH
   12   4%XW'U.LPUHFRPPHQGHG        12   WKDWVPRNLQJFDQKDYHDQHIIHFWRQD
   13   UHVWDUWLQJWKH(VWUDFHFUHDPRQ-DQXDU\     13   SDWLHQW VWLVVXHTXDOLW\ULJKW"
   14   WKEDVHGRQKHUFRPSODLQWVLV     14   $<HV
   15   WKDWULJKW"                                 15   4$QGLIDSDWLHQWKDVSRRU
   16   $<HDK$V,KDYHLQP\RQ   16   WLVVXHTXDOLW\WKDWFDQLQFUHDVHWKHLU
   17   3DJHWKLUGSDUDJUDSK'U.LP           17   OLNHOLKRRGIRUVRPHWKLQJOLNHH[WUXVLRQ
   18   UHFRPPHQGHGUHVWDUWLQJ(VWUDFHFUHDP       18   LVWKDWULJKW"
   19   %XWEHFDXVHRIWKHH[WHQWRIWKHHURVLRQ   19   $,VXSSRVHLQWKHRU\WKDW
   20   ,WKLQNWKLVQHHGVWREHWUHDWHG            20   LVSRVVLEOH
   21   VXUJLFDOO\HQGTXRWH                      21   $VIDUDV,NQRZ0V6PLWK
   22   4$UHWKHUHIDFWRUVWKDWFDQ     22   LVDQRQVPRNHUVRLW VDPRRWSRLQW
   23   LQFUHDVHDZRPDQ VULVNIRUKDYLQJPHVK     23   KHUH%XWDJDLQLIPHVKHVKDYHDQ
   24   H[WUXVLRQ"                                  24   LQFUHDVHGULVNRIFRPSOLFDWLRQOLNH
                                        Page 83                                          Page 85
    1   $, YHQHYHUUHDGLQWKH,)8      1   H[SRVXUHZLWKVPRNLQJWKHQWKDW VJRWWR
    2   IDFWRUVZKLFKLIWKH\DUHNQRZQWKH\       2   EHRQWKH,)8
    3   VKRXOGEHLQWKHUH                          3   47XUQLQJPRUHVSHFLILFDOO\WR
    4   ,KDYHVHHQLQWHUQDO            4   0V6PLWKLIVKHKDVWKLQQLQJRIWKH
    5   GRFXPHQWVWKDWLI\RXKDYHDK\VWHUHFWRP\    5   YDJLQDOWLVVXHDQGYDJLQDODWURSK\FDQ
    6   DWWKHVDPHWLPH\RX UHLQFUHDVLQJ\RXU     6   WKDWLQFUHDVHKHUULVNIRUH[WUXVLRQ"
    7   ULVNIRUH[SRVXUH%XWDJDLQWKDW V       7   $:HOOZH UHWDONLQJ
    8   QRWLQWKH,)8                              8   WKHRUHWLFDOO\KHUH%XWWKHSUHVHQFHRI
    9   $GYDQFHGDJHSUREDEO\ZRXOG     9   WKHPHVKLQVLGHRIKHUERG\ZLOOFDXVH
   10   LQFUHDVHLW%XWDJDLQWKDW VQRWLQ     10   WKLQQLQJRIWKHYDJLQDOWLVVXHDQG
   11   WKH,)8$QGSUHVHQFHRIDQLQIHFWLRQ      11   DWURSK\DSSHDUDQFHEHFDXVHLWLVVORZO\
   12   ZRXOGGRLW                                12   FDXVLQJDQHFURVLV6R\RXFDQ WVD\
   13   6RWKHUHDUHJRLQJWREH       13   ZKLFKFRPHVILUVW
   14   IDFWRUVWKHUH%XW, PQRWDZDUHRIWKH    14   6KH VDWWKLVSRLQWLQ
   15   FRPSDQ\GLVFORVLQJWKDWWKH\NQHZRI        15   WLPHD\HDUROGIHPDOH
   16   IDFWRUV,IWKH\GLGWKH\VKRXOGUHSRUW   16   7KHRUHWLFDOO\VKHVKRXOGEHSURGXFLQJ
   17   LW                                         17   HVWURJHQVWLOO+HURYDULHVDUHVWLOOLQ
   18   4:HOOWKHUH VDOVRFHUWDLQ     18   SODFH6R,FDQ WFRPSOHWHO\DJUHHZLWK
   19   IDFWRUVWKDWDUHJHQHUDOO\NQRZQLQWKH     19   \RXRQZKDW VFRPLQJILUVW
   20   PHGLFDOFRPPXQLW\                          20   3ULRUWRKHUVXUJHU\WKHUH
   21   )RUH[DPSOHZRXOG\RXDJUHH   21   ZDVRQH\HDUSULRUWKHUHZDVQR
   22   WKDWVPRNLQJFDQLQFUHDVHWKHULVNRI       22   LQGLFDWLRQRIYDJLQDODWURSK\7KHQVKH
   23   H[WUXVLRQ"                                  23   KDVVXUJHU\DPHVKLVSXWLQZLWK
   24   $([FHOOHQWSRLQW1R,I      24   IRUHLJQERG\UHDFWLRQLQIODPPDWLRQ
                                                                   22 (Pages 82 to 85)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 258 of 299 PageID #: 563
                               Daniel S. Elliott, M.D.
                                        Page 86                                          Page 88
    1   VKH VJHWWLQJH[SRVXUHZKLFKPHDQV          1   JRLQJWRKDSSHQLQRYHURQH\HDU VWLPH
    2   WKLQQLQJRXW6R,ZRXOGVD\DORJLFDO      2   6RWKHQWKHFXOSULWEHFRPHVWKH
    3   FRQFOXVLRQWKDW VGXHWRWKHSUHVHQFHRI    3   SUHVHQFHRIWKH$YDXOWDDQGWKH
    4   WKHPHVKQRWGXHWRKHU                    4   LQIODPPDWRU\SURFHVVLWFDXVHV
    5   4,WKLQNP\TXHVWLRQZDVLI     5   4,QWKHOLVWRIH[DPSOHVRI
    6   DSDWLHQWKDVYDJLQDODWURSK\FDQWKDW      6   \RXUGLIIHUHQWLDOGLDJQRVLVRQ3DJHDQG
    7   LQFUHDVHWKHLUULVNIRUH[WUXVLRQ"           7   \RXGRQRWOLVWYDJLQDODWURSK\RU
    8   $,NQRZ,KHDUZKDW\RX UH    8   SRVWPHQRSDXVDOFKDQJHVLQWKDWOLVWLV
    9   VD\LQJ                                      9   WKDWULJKW"
   10   $QGQRWWREHGLIILFXOW       10   $,WLVQRWOLVWHGWKHUHQR
   11   ZH UHWDONLQJDERXWDWKHRUHWLFDO           11   4,QWKHH[FLVLRQSURFHGXUH
   12   SDWLHQWKRZVHYHUHWKDWLVDQGZH UH      12   SHUIRUPHGE\'U.LPVKHZDVDEOHWR
   13   QRWWDONLQJDERXW0V6PLWK                13   UHPRYHWKHH[SRVHGPHVKTXLWHHDVLO\
   14   6RZHZRXOGKDYHWRKDYHD     14   ULJKW"
   15   VSHFLILFLQGLYLGXDOZH UHWDONLQJDERXW     15   $<HVVKHXVHVWKRVHZRUGV
   16   KRZEDGWKLVDWURSK\LV$QGDJDLQ       16   TXLWHHDVLO\
   17   OHW VVD\\RXDUHFRUUHFWWKHQWKDW V      17   4$QG,EHOLHYH\RXVDLG
   18   QRWRQWKH,)8DQGLW VQRWZDUQHGDW       18   HDUOLHUWKDWWKLVH[WUXVLRQUHODWHVWR
   19   DOO6RLIWKDWLVDNQRZQULVNWKDW      19   WKH$YDXOWDDQGQRWWKH$OLJQLVWKDW
   20   ZLOOEHYHU\LPSRUWDQWWRNQRZ             20   ULJKW"
   21   4$QGVRDUH\RXDJUHHLQJZLWK   21   $, GKDYHWRJREDFNDQGORRN
   22   PHWKDWLW VDIDFWRUWRFRQVLGHU"          22   DWWKHVSHFLILFRSHUDWLYHQRWH%XWDV
   23   $9DJLQDODWURSK\ZRXOGEH      23   ,UHFDOOWKLVLVVSHFLILFDOO\GXHWRWKH
   24   GHILQLWHO\VRPHWKLQJWKDW\RXZRXOGZDQW   24   $YDXOWDZKHUHLWLVORFDWHG,WZDV
                                        Page 87                                          Page 89
    1   WRFRQVLGHULILW VVHYHUHSULRUWR          1   ZHOODZD\IURPWKH$OLJQ
    2   SXWWLQJLQDPHVK                           2   4$QGVKHKHDOHGZHOO
    3   <RXGRQ WKDYHWRZRUU\         3   IROORZLQJWKLVSURFHGXUHLVWKDWULJKW"
    4   DERXWWKDWZLWKQRQPHVKUHSDLUV%XWLQ     4   $&RUUHFW
    5   DPHVKUHSDLU\RXZRXOG$QGLWZRXOG      5   47KHDQWHULRUYDJLQDOZDOO
    6   EHDZRPDQ VULJKWWRNQRZWKDWKHUERG\     6   FRPSOHWHO\KHDOHG"
    7   FRXOGEHSHUPDQHQWO\KDUPHGLIWKLV          7   $<HV$VRIWKHQRWH$SULO
    8   SURGXFWLVSXWLQ6RIRUPHLW           8   WK,EHOLHYHVKHXVHVWKDWZRUG
    9   EHFRPHVXQGHUDZRPDQ VULJKWVLVVXH        9   7KHDQWHULRUYDJLQDOZDOOKDVKHDOHGXS
   10   4'LG\RXFRQVLGHUYDJLQDO       10   FRPSOHWHO\,GRQRWIHHODQ\PHVK
   11   DWURSK\LQ\RXUGLIIHUHQWLDOGLDJQRVLV"     11   H[SRVXUHH[WUXVLRQ(QGTXRWH
   12   $<HV,GLG%\WKHUHDVRQV    12   4$QG'U.LPSUHVFULEHG
   13   ,KDYHDOUHDG\H[SODLQHGLQWKHODVW        13   9DJLIHPWDEOHWVRQWKDWGDWH"
   14   FRXSOHRITXHVWLRQVDJR\HDUROGVKH   14   $,GLGQRWPDNHDUHFRUGRI
   15   ZDV,EHOLHYHDWWKHWLPHRIKHU       15   WKDW,ZRXOGKDYHWRVHHWKHUHFRUG
   16   VXUJHU\VKHZDVSUHPHQRSDXVDOKHU         16   4,WKLQNLW VWKHILUVWSDJH
   17   RYDULHVDUHVWLOOLQWKHUH VQRYDJLQDO    17   RQ([KLELW
   18   DWURSK\SULRUWRKHUVXUJHU\               18   $+HJDYHVKHJDYH0V
   19   2QH\HDUODWHUZLWKKHU       19   6PLWKVDPSOHVRI9DJLIHP6RVKHGLGQ W
   20   RYDULHVVWLOOLQSODFHZHKDYHPHVK        20   JLYHDSUHVFULSWLRQVKHJDYHVRPH
   21   H[SRVXUHWKLQQLQJDQGDWURSK\$QGLQ     21   VDPSOHV
   22   P\RSLQLRQEDVHGXSRQP\H[SHULHQFH       22   4$QGZKDWLV9DJLIHPIRUWKH
   23   YDJLQDODWURSK\GXHWRPHQRSDXVHWDNHV      23   UHFRUG"
   24   \HDUVDQG\HDUVWRGHYHORSLW VQRW        24   $9DJLIHPVDUHDFWXDOO\
                                                                   23 (Pages 86 to 89)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 259 of 299 PageID #: 564
                               Daniel S. Elliott, M.D.
                                         Page 90                                         Page 92
    1   HVWURJHQWDEOHWVWKDWJRLQWRWKHYDJLQD    1   GLVFRPIRUWSULRU
    2   7KH\DUHXVXDOO\IRUPRVWSDWLHQWV         2   4$QGZRXOG\RXDJUHHWKDW
    3   HDVLHUWRXVH7KH\DUHFOHDQHU7KH       3   WKHVKHGLGQRWFRPSODLQWRDGRFWRU
    4   3UHPDULQFUHDPWHQGVWREHTXLWHPHVV\      4   DERXWDQ\SUREOHPVDIWHUWKLVXQWLO"
    5   KDVDQDSSOLFDWRUWKDWZRPHQGRQ WOLNH     5   $,GLGQRWKDYHDQ\WKLQJLQ
    6   6R9DJLIHPLVMXVWDQHDVLHU    6   WKHUHFRUGVIURPXQWLO0DUFK
    7   ZD\WRLQVHUWWKHHVWURJHQ7KHSUREOHP     7   6R,DJUHHZLWK\RX
    8   ZLWKLWLVLWGRHVQ WQHFHVVDULO\VWD\      8   4$QGLQIDFWGXULQJWKDW
    9   ZKHUH\RXZDQWLWWRJR%XWMXVWWKLQN     9   SHULRGRIWLPHVKHVDZ0V+RWKIRUKHU
   10   RILWDVDGLIIHUHQWIRUPRIHVWURJHQ      10   DQQXDOH[DPVDQGUHSRUWHGQRFRPSODLQWV
   11   4$QGGR\RXKDYHDQ             11   RIG\VSDUHXQLDLVWKDWULJKW"
   12   XQGHUVWDQGLQJDVWRZK\'U.LPZDV         12   $7KDWLVFRUUHFW
   13   SUHVFULELQJHVWURJHQDWWKLVWLPH"          13   4<RXUHIHUHQFHDQ$XJXVWWK
   14   066&$5&(//22EMHFWWR      14   UHFRUGIURP0V+RWKZKHUHVKHKDG
   15   IRUP                                15   ERWKHUVRPHDUPSDLQEXWQRRWKHU
   16   <RXFDQDQVZHU                16   FRPSODLQWVRQWKDWGD\
   17   7+(:,71(667U\LQJWRKHDO   17   $7KDWLVFRUUHFW
   18   XSWKHYDJLQDOZDOORUFRQWLQXHWR   18   4'LG\RXVHHWKDW0V6PLWK
   19   KHDOLWXS                          19   DFWXDOO\DVNHG0V+RWKRQWKDWGD\DERXW
   20   %<05%8+5                                20   DGYHUWLVHPHQWVIRUYDJLQDOPHVK
   21   4,VWKDWVRPHWKLQJWKDWLV      21   OLWLJDWLRQ"
   22   QHHGHGLQRUGHUWRKHDOWKHYDJLQDOZDOO"   22   $,UHPHPEHUVHHLQJD
   23   $1RWQHFHVVDULO\EXWVKHZDV   23   UHIHUHQFHDERXWWKDWVRPHZKHUH,
   24   KDYLQJWURXEOHZLWKWKH(VWUDFHFUHDPLW   24   GRQ W, GKDYHWRVHHWKHVSHFLILF
                                         Page 91                                         Page 93
    1   ZDVFDXVLQJLUULWDWLRQ6RWKDWFRXOGEH    1   QRWH
    2   SDUWRIWKHUHDVRQZK\VKHVWRSSHGLW        2   05%8+5/HW VDWWDFKDV
    3   EHIRUH                                      3   ,EHOLHYHLW V([KLELWZH UHRQ
    4   4$QG'U.LPREYLRXVO\IHOW      4   QRZWKHUHFRUGIURP0V+RWKRQ
    5   OLNHLWZDVLPSRUWDQWIRUKHUWRKDYH        5   )HEUXDU\WKDFWXDOO\QR
    6   VRPHHVWURJHQFUHDPRUHVWURJHQWDEOHWV"     6   /HW VDWWDFKWKHUHFRUGIURP
    7   $7KDWZRXOGEHWKHVWDQGDUG      7   $XJXVWWK
    8   SDUW\OLQHRIZKDW\RXGRDIWHUDPHVK       8   
    9   H[SRVXUHLVWRJLYHYDJLQDOHVWURJHQ       9    :KHUHXSRQ([KLELW
   10   %XWDJDLQVRPHZRPHQFDQ W   10   (OOLRWW+RWK1RWHZDV
   11   WROHUDWHLWIRUPXOWLSOHGLIIHUHQW         11   PDUNHGIRULGHQWLILFDWLRQ
   12   UHDVRQV$QGLIVKHKDGWURXEOHZLWKWKH   12   
   13   (VWUDFHFUHDPZKLFKLVMXVWDIRUPRI      13   7+(:,71(66,KDYHLW
   14   3UHPDULQFUHDPVKHFRXOGDOVRKDYH         14   %<05%8+5
   15   WURXEOHZLWKWKH9DJLIHPEHFDXVHLW V    15   4$QGLI\RX GJRWRWKH%DWHV
   16   DJDLQWKHVDPHWKLQJLW VMXVW            16   QXPEHUWKDWHQGVLQ
   17   HVWURJHQ                                   17   $2ND\, PWKHUH
   18   4$QGZRXOG\RXDJUHHDWWKLV    18   47KHWRSRIWKHQH[WSDJH
   19   SRLQWLQWKHUHFRUGVWKHUH VQR             19   %XWKDVQRRWKHUFRPSODLQWV
   20   GRFXPHQWHGFRPSODLQWRISHOYLFSDLQRU      20   WRGD\$OWKRXJKKDVDPHVKDQGLV
   21   G\VSDUHXQLD"                                21   FRQFHUQHGDERXWWKLVJLYHQWKHFXUUHQW
   22   $)RUKHU0V6PLWKWKHUH      22   79DGVIRU'R\RXKDYHDPHVK\RXFRXOG
   23   ZDVQRGRFXPHQWHGSHOYLFSDLQRU            23   EHGXHFRPSHQVDWLRQ+DVKDGVOLQJDQG
   24   G\VSDUHXQLD+HUSDUWQHUKDGQRWLFHG       24   KDGPHVKSXWLQZKHQVKHKDGWKH
                                                                   24 (Pages 90 to 93)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 260 of 299 PageID #: 565
                               Daniel S. Elliott, M.D.
                                        Page 94                                            Page 96
    1   K\VWHUHFWRP\$QGWKHQWKH\KDGWRWULP     1   MXVWGRFXPHQWLQJWKDWWKDW VZKDW VLQ
    2   LWXS                                       2   WKHUHFRUGV
    3   'R\RXVHHWKDW"                3   42ND\)DLUHQRXJK
    4   $<HV,GR                      4   05%8+5$QGOHW VIRU
    5   46RVKHZDVVSHFLILFDOO\         5   FRPSOHWHQHVVMXVWJRDKHDGDQG
    6   DVNLQJKHUGRFWRUDERXWFRQFHUQVDERXW       6   DWWDFKWKDWUHFRUGDV([KLELW
    7   WKHPHVKEXWDWWKLVSRLQWVKHZDVQRW      7   
    8   FRPSODLQLQJRIDQ\V\PSWRPVRISHOYLF        8    :KHUHXSRQ([KLELW
    9   SDLQRUG\VSDUHXQLDRUH[WUXVLRQRU          9   (OOLRWW+RWK2IILFH
   10   DQ\WKLQJOLNHWKDWULJKW"                  10   9LVLWZDVPDUNHGIRU
   11   $<RXDUHFRUUHFW               11   LGHQWLILFDWLRQ
   12   4-XVWWREHFOHDU\RXU         12   
   13   UHSRUWLQFOXGHVDUHIHUHQFHWRD)HEUXDU\   13   %<05%8+5
   14   WKUHSRUW"                          14   4'R\RXKDYHWKDWLQIURQWRI
   15   $<HV                           15   \RXQRZ'RFWRU"
   16   4:KHUH\RXKDYHDUHIHUHQFH     16   $<HV7KHILUVWSDJHLV
   17   WRSHOYLFSDLQZLWKH[HUFLVH               17   VRLWPXVWEHEHIRUHWKDW
   18   $&RUUHFW                       18   4,WKLQNWKDW VWKHSULQWLQJ
   19   4<RX UHQRWRIIHULQJDQ         19   GDWH
   20   RSLQLRQWKDWWKDWSDLQLVDQ\ZKHUH          20   ,I\RXORRNRQWKHOHIW
   21   UHODWHGWRWKHPHVKDWWKLVSRLQWLV       21   VLGHLWVKRXOGEHRIILFHYLVLW
   22   WKDWULJKW"                                 22   ZLWK0V+RWK
   23   $, PMXVWVWDWLQJZKDWWKH      23   $,KDYH)HEUXDU\WKRI 
   24   UHFRUGVVWDWHG7KHUHFRUG                24   ,VWKDW
                                        Page 95                                            Page 97
    1   XQIRUWXQDWHO\DQGZKDW,GHDOZLWKDOO      1   4<HV
    2   WKHWLPHLVLQFRPSOHWH,WMXVWPDNHVD    2   $<HV,KDYHLWWKHQ
    3   UHIHUHQFHWRLW                             3   46RWRZDUGVWKHERWWRPRI
    4   6R,SXWLWGRZQDV             4   WKDWSDJHLWVD\V,VSDLQDQLVVXH
    5   GRFXPHQWDWLRQ%XW, PQRWPDNLQJD         5   QHHGLQJWREHDGGUHVVHGWRGD\"$QGLW
    6   FRQFOXVLRQDWWKDWSRLQWLQWLPH            6   VD\V1R
    7   46RDWZKDWSRLQWLQWLPHDUH    7   5LJKW"
    8   \RXPDNLQJDFRQFOXVLRQWKDWVKH VKDYLQJ    8   $<HDKWKDW VZKDWLWVWDWHV
    9   SDLQUHODWHGWRWKHPHVK",VWKDWLQ        9   4$QGWKHQRQ%DWHVQXPEHU
   10   0DUFK"                                 10   HQGLQJLQDERXWKDOIZD\GRZQWKH
   11   $:HOO,KDYHWRJRRIIRI      11   SDJHLWKDVDOLVWIRUG\VSDUHXQLDDQG
   12   WKHUHFRUGV$OO,VDZLQWKHUHDQGZH    12   WKHQLWVD\VQR
   13   FDQPD\EHJRWRWKDW)HEUXDU\WK    13   'R\RXVHHWKDW"
   14   QRWHLILW VWKHUHDQGWKDWZDVMXVWLQ   14   $&RUUHFWWKDW VZKDWLW
   15   WKHUH7KDW VDOOLWVWDWHG               15   VWDWHV
   16   ,ILWVWDWHGPRUHOLNHLW V   16   4$QGWKHQDOLWWOHELW
   17   OLIWLQJRUDSHOYLFH[DPFRQILUPVLW     17   IXUWKHUGRZQLVZKDW,EHOLHYH\RXZHUH
   18   , PMXVWVWDWLQJWKDWLWLVWKHUHIRU       18   UHIHUULQJWRLQ\RXUUHFRUGXQGHU
   19   FRPSOHWHQHVVVDNH%XW, PQRWVWDWLQJ     19   PXVFXORVNHOHWDOZKHUHVKHVD\V3HOYLV
   20   WKDWLVGXHWRPHVK$OO, YHJRWLVD     20   ZLWKH[HUFLVHKXUWVDQGSXWEDFNRXWWKLV
   21   VWDWHPHQWWKHUH7KDW VDOO, YHJRW      21   &KULVWPDV
   22   6ROLNHIRUDGLIIHUHQWLDO   22   ,VWKDWZKDW\RXZHUH
   23   GLDJQRVLV,GRQ WKDYHHQRXJK              23   UHIHUULQJWRLQ\RXUUHSRUW"
   24   LQIRUPDWLRQWRPDNHDFRQFOXVLRQ, P      24   $&RUUHFW
                                                                    25 (Pages 94 to 97)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 261 of 299 PageID #: 566
                               Daniel S. Elliott, M.D.
                                        Page 98                                        Page 100
    1   4$QGWKHQLI\RXJRRQWRWKH     1   ,W VQRWJRLQJWRFKDQJH
    2   QH[WSDJHZHOOVKHGRHVVKHGRHV      2   SDLQ,W VIRUDYDJLQDOH[WUXVLRQ6R
    3   DQH[DP"                                     3   ,FDQ WYRXFKIRUWKHFRUUHFWQHVVRIWKDW
    4   $&RUUHFW                        4   GHFLVLRQ
    5                        5   4$QG\RXVWDWHLQ\RXU
    6    :KHUHXSRQDGLVFXVVLRQRII    6   UHSRUW6DLGZLOOWULDOIRUWZRPRQWKV
    7   WKHUHFRUGRFFXUUHG                  7   DQGVHHLILWSURYLGHVUHOLHI
    8                        8   $&RUUHFW$QGYDJLQDO
    9   %<05%8+5                                 9   HVWURJHQLQWZRPRQWKVLVQRWJRLQJWRGR
   10   4$QGKHUDVVHVVPHQWIRUWKH     10   DQ\JRRG\RXQHHGPXFKORQJHUWKDQWKDW
   11   *<1DVVHVVPHQWLVQRUPDOH[DPFRUUHFW"     11   6RWKDW VUHDGLQJEHWZHHQ
   12   $&RUUHFW1RWH:LWK           12   WKHOLQHVVRPHERG\ZKRGRHVQ WGHDOZLWK
   13   IXOOQHVVQRPDVVHVRUWHQGHUQHVV$       13   PHVKHV,W VQRWDFULWLFLVP
   14   QHJDWLYHH[DP                              14   46KHKDGQRVRUU\"
   15   46RWKHQDWWKLVSRLQWLW V    15   $,LQWHUUXSWHG
   16   SUHWW\FOHDUVKHLVQRWFRPSODLQLQJRI      16   46KHKDGQRHYLGHQFHRIPHVK
   17   DQ\SDLQRUG\VSDUHXQLDUHODWHGWRWKH      17   H[WUXVLRQDWWKLVWLPHLVWKDWULJKW"
   18   PHVKFRUUHFW"                              18   $$OO,KDYHGRZQLVRQ3DJH
   19   $:HOODVEHIRUHVKHKDV       19   GXULQJWKHYDJLQDOH[DP0V&RRO
   20   SHOYLFTXRWHXQTXRWH3HOYLVZLWK        20   QRWHGWKDWWKHTXRWHEODGGHUVOLQJ
   21   H[HUFLVHKXUWVDQGSXWVDQGSXWEDFN     21   SDOSDEOHDQWHULRUO\GXULQJELPDQXDOH[DP
   22   RXWWKLV&KULVWPDV                         22   HQGTXRWH
   23   6RDJDLQ,DPQRWVWDWLQJ    23   6RWKHUH V,GRQ WNQRZ
   24   LW VGXHWRWKHPHVK, PQRW              24   ZKDWWKDWPHDQV,VWKDWH[SRVXUHRU
                                        Page 99                                        Page 101
    1   HOLPLQDWLQJPHVKDVDQRSWLRQ, PQRW      1   ZKDW":HFDQ WSXWDORWLQWRWKDW
    2   LQFOXGLQJLW,W VMXVWDVWDWHPHQW         2   EHFDXVHWKLVLVDQXUVHSUDFWLWLRQHUQRW
    3   WKDW VWKHUH                                3   H[SHULHQFHGLQWKLV
    4   %XWLQWKHSK\VLFDOH[DP       4   6R,FDQ WVD\LVWKDW
    5   WKHUHZDVQRSDLQRQH[DP                   5   H[SRVXUH",VWKDWMXVWWKDW\RXFRXOG
    6   46RWKHQLQ0DUFKRI     6   IHHOWKHVFDUULQJDQGWKHFRQWUDFWLRQ",
    7   DVZH YHGLVFXVVHGLVKHUILUVWUHDO        7   SXWWKDWLQWKHUHIRUWKRURXJKQHVVVDNH
    8   FRPSODLQWRISHOYLFSDLQDQGG\VSDUHXQLD     8   6KHQHHGVWKHSDWLHQW
    9   UHODWHGWRWKHPHVK                         9   0V6PLWKQHHGVVRPHERG\PRUHDGYDQFHG
   10   $QGVKHVDZDGRFWRURU    10   WREHDEOHWRJLYHXVVSHFLILFVLIZH
   11   VRUU\DQXUVHSUDFWLWLRQHU6KDZQ&RRO    11   ZDQWDFFXUDF\
   12   LVWKDWULJKW"                              12   4'R\RXNQRZLIVKHFRQWLQXHG
   13   $&RUUHFW                       13   XVLQJWKHHVWURJHQFUHDP"
   14   4$QGWKLVGRFWRUDOVRRU     14   $,GRQ WUHFDOO,
   15   WKLVQXUVHSUDFWLWLRQHUDOVRDGYLVHGRQ     15   UHPHPEHU,NQRZVKH VXVHGLWRQDQG
   16   VWDUWLQJYDJLQDOHVWURJHQFUHDPLVWKDW    16   RII%XWDJDLQVKHKDGYDJLQDO
   17   ULJKW"                                      17   LUULWDWLRQZLWKLWVR,GRQ W,FDQ W
   18   $&RUUHFW                       18   VD\KRZZHOOVKHXVHGLW
   19   4$QGZK\ZRXOGVKHSUHVFULEH    19   4,QWHUPVRI\RXU
   20   WKDWDWWKHWLPH"                           20   GLIIHUHQWLDOZLWKUHVSHFWWRG\VSDUHXQLD
   21   $:HOO,FDQ WVSHDNIRUWKLV   21   DQGWKHSHOYLFSDLQGLG\RXFRQVLGHUWKH
   22   LQGLYLGXDODQXUVHSUDFWLWLRQHU,W V     22   YDJLQDODWURSK\WKDWVKHZDVKDYLQJDW
   23   SUHWW\PXFKWKHVWDQGDUGWKLQJNQHHMHUN   23   WKLVSRLQW"
   24   UHVSRQVHWRJLYHHVWURJHQ                 24   $<HDK9DJLQDODWURSK\ZLOO
                                                                 26 (Pages 98 to 101)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 262 of 299 PageID #: 567
                               Daniel S. Elliott, M.D.
                                       Page 102                                         Page 104
    1   FDXVHGLIIXVHFDQFDXVHGLIIXVH           1   'HQDP0DU\'HQDPRQXQIRUWXQDWHO\,
    2   LUULWDWLRQRIWKHYDJLQDWKLQQLQJRIWKH    2   GRQ WWKLQN,KDYHDGDWHKHUHRQWKLV
    3   YDJLQD,W VQRWJRLQJWRFDXVHVSHFLILF    3   RQH3DJHVWDUWLQJZLWKWKHERWWRP
    4   SLQSRLQWSDLQRUSDOSDWLRQRIDPHVK         4   SDUDJUDSKIRUVRPHUHDVRQ,GRQ WKDYH
    5   FDXVLQJSDLQ                                5   DGDWHRQWKDWWKHUHQHHGVWREHD
    6   ,WFDQFDXVHVRPHEXUQLQJ       6   GDWHWKHUH VQRPHQWLRQRIDSRVWHULRU
    7   ZLWKVH[XDODFWLYLW\,WGRHVQRWFDXVH    7   SURODSVH
    8   XVXDOO\GLVFRPIRUWZLWKQRUPDOGDLO\       8   05%8+5:H YHEHHQJRLQJ
    9   DFWLYLWLHV                                  9   IRUDZKLOH'RFWRU+RZDERXWZH
   10   6RWKDWLVDOZD\VLQWKH       10   WDNHDILYHPLQXWHEUHDNDQGWKHQ
   11   GLIIHUHQWLDOGLDJQRVLV,UXOHGLWRXW     11   FRPHEDFNDQGILQLVKXSZLWKWKH
   12   LQWKLVRQHDJDLQEHFDXVHWKHVXVSLFLRQ   12   UHVW"
   13   RQH[DPRISDOSDWLQJWKHVOLQJ             13   7+(:,71(66, PJRRGLI
   14   4$UH\RXVD\LQJWKDWYDJLQDO    14   \RXZDQWWRNHHSJRLQJ
   15   DWURSK\LVQ WSOD\LQJDQ\W\SHRIUROH      15   05%8+5, GOLNHD
   16   KHUH"                                       16   ILYHPLQXWHEUHDNLI\RXGRQ W
   17   $,WFDQEHDYHU\PLOG          17   PLQG
   18   FRPSOLFDWLQJIDFWRU,IYDJLQDODWURSK\    18   7+(:,71(667KDW VQR
   19   LVWKHVRXUFHIRUWKHSUREOHPHVWURJHQ     19   SUREOHP
   20   FDQKHOSUHSDLULW%XWLW VQRWJRLQJ     20   9,'(27(&+1,&,$1:H UH
   21   WRFDXVHSDLQDORQJDPHVK                 21   JRLQJRIIUHFRUG7KHWLPHLV
   22   4%XW\RXFDQ WUXOHLWRXW      22   
   23   FRPSOHWHO\DVDPLOGFRPSOLFDWLQJIDFWRU"   23   
   24   $,FDQUXOHLWRXW         24    :KHUHXSRQDEULHIUHFHVV
                                       Page 103                                         Page 105
    1   SHUFHQWEDVHGXSRQP\H[SHULHQFHP\        1   ZDVWDNHQ
    2   DWWHQGDQFHDWQDWLRQDOLQWHUQDWLRQDO         2   
    3   PHHWLQJVJLYLQJOHFWXUHVRQWKHVXEMHFW    3   9,'(27(&+1,&,$1:H UH
    4   DQGGDLO\H[SRVXUHWRSDWLHQWV              4   JRLQJEDFNRQWKHUHFRUG
    5   4'LGVKHKDYHDUHFWRFHOHDW     5   %HJLQQLQJRI0HGLD)LOH7KH
    6   WKLVSRLQW":HOOOHWPHUHSKUDVHWKDW     6   WLPHLV
    7   6KHKDGDPLOGUHFWRFHOHDW     7   %<05%8+5
    8   WKHWLPHRIWKHLPSODQWKDGWKH             8   4, GOLNHWRDWWDFKVRPHRI
    9   UHFWRFHOHSURJUHVVHG"                        9   WKHUHFRUGVIURP7KH2UHJRQ&OLQLFDV
   10   $, GKDYHWRJRRYHUWKH     10   ([KLELW,EHOLHYH7KHVHDUHWKH
   11   QRWHVDUHFODVVLFIRUDJHQHUDO             11   %DWHVQXPEHUVWKDWHQGLQZHOO
   12   SUDFWLWLRQHUIDPLO\SUDFWLFHW\SHEXW      12   VRUU\IURPWR
   13   WKH\GRQ WJLYHVSHFLILFV                  13   
   14   7KHILUVWQRWHZLWKWKH        14    :KHUHXSRQ([KLELW
   15   QXUVHSUDFWLWLRQHULQ0DUFKRI GRHV   15   (OOLRWW7KH2UHJRQ&OLQLF
   16   QRWWHOOPHDQ\WKLQJRIVSHFLILFVRI        16   5HFRUGVZDVPDUNHGIRU
   17   FRQFXUUHQWSURODSVH                        17   LGHQWLILFDWLRQ
   18   )ROORZXSQRWHZLWKWKHVDPH   18   
   19   SUDFWLWLRQHU$XJXVWWKGRHVQRW   19   7+(:,71(662ND\,KDYH
   20   VWDWHRIWKHSRVWHULRULWGRHVQRW       20   LW
   21   VWDWHRIDQ\SURODSVHZKLFKLVDQ          21   %<05%8+5
   22   LQFRPSOHWHQRWHDQGQRWDFFHSWDEOHZLWK     22   4,I\RXJRWR%DWHVQXPEHU
   23   DGYDQFHGOHYHORIFDUHLQGLYLGXDO          23   WKDWHQGVLQLWVKRXOGEHDQRIILFH
   24   $QGWKHSK\VLFDOH[DPE\'U   24   YLVLWZLWK/LQGVH\:DXJKLI, P
                                                                27 (Pages 102 to 105)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 263 of 299 PageID #: 568
                               Daniel S. Elliott, M.D.
                                        Page 106                                        Page 108
    1   SURQRXQFLQJWKDWFRUUHFWO\GDWHG$XJXVW     1   VKHGRHVQRWXVHLWGHVSLWHZKDWZDV
    2   UG                                  2   JLYHQWRKHU
    3   $2ND\, PWKHUH               3   4$QGLI\RXFDQWXUQWRWKH
    4   4$QGWKLVLVRQHRIWKH          4   QRWHVRISK\VLFDOH[DPRQ%DWHVQXPEHU
    5   UHSRUWVWKDW\RXUHIHUHQFHLQRURQH      5   
    6   RIWKHUHFRUGV\RXUHIHUHQFHLQ\RXU         6   $2ND\, PWKHUH
    7   UHSRUWRQ3DJHLVWKDWULJKW"            7   46RWKHH[WHUQDOJHQLWDOLD
    8   $7KDWLVFRUUHFW                8   LWQRWHV3RVWPHQRSDXVDOZLWKPRGHUDWH
    9   4$QGLWVWDWHVDWWKLVSRLQW     9   DWURSK\LVWKDWULJKW"
   10   WKDWVKH VKDYLQJDFRQVWDQWGXOOSDLQ     10   $&RUUHFW
   11   ZLWKLQWHUFRXUVH"                           11   4$QGWKHQDFWXDOO\LQVLGH
   12   $:HOOFRQVWDQWGXOOSDLQ     12   WKHYDJLQDLVSRVWPHQRSDXVDODWURSKLF
   13   HVSHFLDOO\ZLWKLQWHUFRXUVH                13   DSSHDUDQFHLVWKDWULJKW"
   14   4$QGLWQRWHVWKDWWKHSDLQ     14   $7KDW VZKDWLWVWDWHV
   15   OHYHOLVRQDVFDOHRIWR           15   4$QGWKHHVWURJHQFUHDPZRXOG
   16   :RXOG\RXDJUHHZLWKPHWKDW   16   EHKHOSIXOIRUWKDWW\SHRIDWURSK\
   17   WKDW VQRWVHYHUHSDLQWKDW\RXGHVFULEH    17   ZRXOG\RXDJUHHZLWKWKDW"
   18   LQ\RXUUHSRUW"                             18   $,IVKH VPDNLQJWKHULJKW
   19   $:HOORQDVFDOHRIWR   19   FDOOWKDWLW VGXHWRDWURSK\WKDWZRXOG
   20   LWGRHVQ WUDQNXSDVVHYHUH,W VZRUVH   20   WKHRUHWLFDOO\KHOSLIVKHFDQWROHUDWH
   21   WKDQDEXWLWLVQRWLQWKHKLJKHVW      21   LW
   22   VFRUHVREYLRXVO\                          22   4$QGWKHQLWQRWHV7KH
   23   4$QGWKHQLQWKHWKLUG          23   SRVWHULRUFRPSDUWPHQWSURODSVHWROHYHO
   24   SDUDJUDSKRQWKDWSDJHLWVD\V7KH        24   RIWKHK\PHQDOULQJ
                                        Page 107                                        Page 109
    1   VOLQJLVZRUNLQJJUHDWQROHDNLQJ          1   $&RUUHFW
    2   6RKHUVWUHVVXULQDU\           2   4:KDWVWDJHSURODSVHLVWKDW"
    3   LQFRQWLQHQFHKDVVWLOOEHHQFRUUHFWHGE\     3   $6WDJH
    4   WKH$OLJQSURGXFWULJKW"                    4   4,W VDVWDJHUHFWRFHOHVKH
    5   $7KDWLVFRUUHFW                5   KDVQRZULJKW"
    6   4'R\RXVHHWKHQRWHWKDW        6   $&RUUHFW,W VWRWKHOHYHO
    7   VD\V'RHVQRWXVHHVWURJHQFUHDPRQD       7   RIWKHK\PHQDOULQJ,WGRHVQ WVD\LW
    8   UHJXODUEDVLV"                               8   JRHVEH\RQG7KDWZRXOGEHDVWDJH
    9   $&RUUHFW                        9   4$QGXQGHULPSUHVVLRQLW
   10   4$QGWKLVLVGHVSLWHEHLQJ      10   QRWHVWKDWVKHKDVV\PSWRPDWLFSRVWHULRU
   11   SUHVFULEHGHVWURJHQFUHDPWKHSULRU\HDU    11   FRPSDUWPHQWSURODSVH
   12   E\1XUVH3UDFWLWLRQHU&RROULJKW"          12   :KDWV\PSWRPVZDVVKHKDYLQJ
   13   $7KDWLVFRUUHFW               13   UHODWHGWRWKDWSURODSVH"
   14   7KHYDJLQDOHVWURJHQZRXOG     14   $:HOOIURPWKHQRWHVKH
   15   EHIRUWKHKHDOWKRIWKHYDJLQDOWLVVXH    15   GHQLHVIHHOLQJDYDJLQDOEXOJH6KHGRHV
   16   IRUOXEULFDWLRQGXULQJVH[XDODFWLYLW\     16   IHHOVRPHSUHVVXUHWRZDUGVKHUUHFWXP
   17   $QGVRLWVWDWHV$QGGRHVQRWKDYH         17   6RWKDWZRXOGEHWKH
   18   LVVXHVZLWKYDJLQDOOXEULFDWLRQ            18   SRVWHULRUSURODSVHV\PSWRPV
   19   6RWKHRQO\UHDVRQWRJLYH     19   4&DQSRVWHULRUSURODSVHFDXVH
   20   KHURUIRUKHUWRWDNHLWZRXOGEHIRU   20   SHOYLFSDLQDQGG\VSDUHXQLD"
   21   DPHVKFRPSOLFDWLRQ$QGVKH VQRW         21   $,WFDQFDXVHDVHQVHRI
   22   KDYLQJH[SRVXUHVRWKHUH VUHDOO\QR       22   IXOOQHVVDQGSUHVVXUHEXWLWZRXOGQRW
   23   UHDVRQWREHRQLW                         23   FDXVHDWHQGHUWRSDOSDWLRQLVVXHOLNH
   24   %XWWKDW VZKDWLWVWDWHV     24   VKHKDGRQKHUH[DP
                                                                28 (Pages 106 to 109)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 264 of 299 PageID #: 569
                                Daniel S. Elliott, M.D.
                                         Page 110                                       Page 112
    1   4$QGWKDWUHFWRFHOHKDVQ W       1   WKDWVKHZDVRQYDJLQDOHVWURJHQIRUD
    2   EHHQUHSDLUHGDWDQ\WLPHVXEVHTXHQWWR      2   SHULRGRIWLPHEXWQRWORQJWHUP
    3   WKLVLVWKDWULJKW"                         3   $&RUUHFW
    4   $,KDYHQRWUHYLHZHGDQ\         4   4FRUUHFW"
    5   UHFRUGVVWDWLQJWKDWLWKDVEHHQ             5   $<HV
    6   UHSDLUHGFRUUHFW                           6   4$QGVKHKDVQRWKDGDQ\
    7   46RVKHZRXOGVWLOOEH           7   SHOYLFIORRUSK\VLFDOWKHUDS\"
    8   H[SHFWHGWRKDYHV\PSWRPVUHODWHGWRWKDW    8   $&RUUHFW
    9   SRVWHULRUSURODSVHULJKW"                   9   4,VWKDWVRPHWKLQJWKDWFDQ
   10   $3URODSVHV\PSWRPVWHQGQRW     10   KHOSZLWKSHOYLFSDLQ"
   11   WRJRDZD\VR,ZRXOGH[SHFWIRUKHUWR    11   $,WGHSHQGVZKDWW\SHRI
   12   VWLOOKDYHV\PSWRPV                        12   SHOYLFSDLQLWLV,QP\H[SHULHQFH
   13   4$QGHYHQWKRXJKVKHVWDWHV     13   SHOYLFIORRUP\DOJLDZKLFKLVGHQRYR
   14   WKDWVKHGRHVQ WEHOLHYHVKHKDVDQ\        14   \RXFDQKDYHVRPHEHQHILWIURPLW
   15   WURXEOHZLWKOXEULFDWLRQYDJLQDODWURSK\   15   6HFRQGDU\WRPHVK,KDYH
   16   FDQFDXVHSDLQIXOVH[ULJKW"               16   QHYHUKDGDSDWLHQWJHWVLJQLILFDQW
   17   $,WFDQFDXVHLUULWDWLRQDQG    17   UHGXFWLRQRISDLQZLWKSK\VLFDOWKHUDS\
   18   EXUQLQJZLWKVH[XDODFWLYLW\ZKLFKLV      18   4:RXOG\RXDJUHHWKDW'U
   19   XVXDOO\WUHDWHGZLWKDOXEULFDQWRU      19   'HQPDQIHOWWKDWSK\VLFDOWKHUDS\ZDVDQ
   20   FDQEHVXFFHVVIXOO\WUHDWHGZLWK            20   LPSRUWDQWSDUWRIKHUSODQIRU0V6PLWK"
   21   OXEULFDQWRUWKHYDJLQDOHVWURJHQ          21   $:HOOQRWUHDOO\EHFDXVH
   22   %XWDJDLQLWZRQ WFDXVH     22   VKHUHFRPPHQGHGJRLQJWRVXUJHU\IDLUO\
   23   WHQGHUWRSDOSDWLRQRUVSHFLILFSLQSRLQW    23   VRRQDIWHUZDUGV6RLWZDVQRWDVHULRXV
   24   SDLQ                                       24   FRQVLGHUDWLRQ6KHJLYHVLWDVDQ
                                         Page 111                                       Page 113
    1   47KHUHLVQRHYLGHQFHRIPHVK    1   RSWLRQ
    2   H[WUXVLRQDWWKLVYLVLWULJKW"              2   4/HW VWXUQWR'U'HQPDQ V
    3   $7KHUHLVQRUHSRUWRIPHVK      3   UHSRUWIURP$XJXVWWKZKLFKLV
    4   H[SRVXUH                                    4   DFWXDOO\SDUWRIWKDWODVWH[KLELW
    5   4$QGWKHQVKH VUHIHUUHGWR      5   'R\RXKDYHWKDWUHFRUGLQ
    6   'HQPDQ                                      6   IURQWRI\RX"
    7   $QG,WKLQNWKDW VZKDW\RX     7   $<HV,GR<RX UHWDONLQJ
    8   ZHUHUHIHUULQJWRSULRUWRRXUEUHDN"        8   ([KLELW"
    9   $&RUUHFW                        9   06*5,)),1&RUUHFW
   10   4$QGWKDW VZKHQ'U'HQPDQ     10   05%8+5<HV
   11   QRWHVWKDWVKHKDVSHOYLFSDLQZLWK         11   7+(:,71(66$QGZKDW
   12   LQWHUFRXUVHDQGIHHOVDEXOJHZLWKDQG      12   SDJH, PVRUU\%DWHVQXPEHU"
   13   DIWHUDERZHOPRYHPHQWULJKW"              13   05%8+57KH%DWHVQXPEHU
   14   $&RUUHFW                       14   6RWKHILUVWSDJHRIWKDW
   15   4$QGVRFRXOGVRPHRIWKDWEH   15   H[KLELW
   16   UHODWHGWRKHUUHFWRFHOH"                   16   7+(:,71(66, PWKHUH
   17   $7KDW VZK\\RXZRXOGQHHG      17   %<05%8+5
   18   WKHSK\VLFDOH[DPWRFRQILUPLW$         18   46RDERXWKDOIZD\WKURXJKWKH
   19   SK\VLFDOH[DPZLOOWHOO\RXLIVKHKDV      19   SDUDJUDSKXQGHUSODQLWVD\V'LVFXVVHG
   20   WKHUHFWRFHOHSDOSDWLRQLQFHUWDLQ         20   QHHGIRU37ZKLFK,DVVXPHLVSK\VLFDO
   21   DUHDVSHOYLFIORRUHWFHWHUD             21   WKHUDS\DIWHUVXUJHU\WRKHOSGHFUHDVH
   22   $JDLQWKDW VZK\WKH          22   VFDUWLVVXHIRUPDWLRQDVZHOODVGHFUHDVH
   23   SK\VLFDOH[DPLVVRLPSRUWDQW              23   SDLQ
   24   4$QG'U'HQPDQHYHQQRWHV      24   $&RUUHFW7KDW VZKDWVKH
                                                                29 (Pages 110 to 113)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 265 of 299 PageID #: 570
                               Daniel S. Elliott, M.D.
                                       Page 114                                         Page 116
    1   VWDWHV                                      1   KDYHQREHQHILW
    2   4'R\RXDJUHHWKDWWKDW V     2   46KHUHIHUVWRWKHKHU
    3   GR\RXDJUHHWKDWWKDW VSDUWRIKHU         3   LPSUHVVLRQZHOOVWULNHWKDW
    4   SODQWKHQDQGVKHWKRXJKWWKDWZRXOG       4   <RXFDQKDYHYDJLQDO
    5   KHOS"                                        5   VFDUULQJDIWHUDQ\W\SHRIYDJLQDO
    6   $:HOOVKHGLVFXVVHVLWDIWHU    6   SURFHGXUHZRXOG\RXDJUHHZLWKWKDW"
    7   VXUJHU\,WZRQ WKDYHDQ\EHDULQJRQ       7   $,QYDU\LQJGHJUHHV
    8   VFDUWLVVXHEXWLWPD\KHOSGHFUHDVHWKH    8   VHYHULW\SURJUHVVLRQSHUPDQHQFH
    9   SDLQ,QP\H[SHULHQFHLWGRHVQRW        9   LQDELOLW\WRIL[WKDWFDQKDSSHQZLWK
   10   4:LOOLWKHOS                10   SURFHGXUHV
   11   $, PVRUU\                     11   %XWDJDLQWKHUH VJRLQJWR
   12   4:RXOGLWKHOSGHFUHDVHWKH     12   EHYDULDEOHVZLWKHDFKSURFHGXUH
   13   IRUPDWLRQRIVFDUWLVVXHDIWHUWKH          13   45LJKW%XWLW VVRPHWKLQJ
   14   VXUJHU\"                                    14   WKDW VZHOONQRZQDQGH[SHFWHGFRUUHFW"
   15   $1RDEVROXWHO\QRW,WKDV    15   $:HOOQR,WGHSHQGVXSRQ
   16   QRWKLQJWRGRZLWKWKDW8QOHVVVKH V      16   ZKR\RX UHWDONLQJWRWKHLUOHYHORI
   17   WDONLQJDERXWYDJLQDOGLODWRUVWRKHOS      17   NQRZOHGJHWKHLUOHYHORIH[SHULHQFH
   18   SUHYHQWVFDUULQJRIWKHYDJLQD%XW        18   $QGWKHQDJDLQLQYDU\LQJGHJUHHV
   19   SK\VLFDOWKHUDS\DORQHGRHVQRWKHOSZLWK   19   1RWDOOGRFWRUVUHDGWKH
   20   WKDW                                       20   VDPHERRNVDWWHQGWKHVDPHPHHWLQJV
   21   46R\RXWKLQNVKH VMXVW        21   7KHUH VYDULDEOH
   22   ZURQJRQWKLV"                              22   4<RXDJUHHWKDW'U.LP
   23   $,GLGQ WVD\WKDW7KHQRWH   23   WHVWLILHGWKDWVKHZDVDZDUHRIWKHULVN
   24   LVQRWFOHDU                               24   RIVFDUULQJDQGVFDULILFDWLRQ"
                                       Page 115                                         Page 117
    1   :KRNQRZVZKDWVKH V            1   $6KHZDVDZDUHRIZKDWVKH
    2   WKLQNLQJ,IVKH VWDONLQJDERXWYDJLQDO    2   NQHZEXWQRWWKHIXOOH[WHQWRILWDV
    3   GLODWRUVVRPHWLPHVWKH\ OOXVHYDULRXV      3   ZH YHWDONHGDERXWEHIRUH
    4   GLIIHUHQWYDJLQDOSURFHGXUHVDQG             4   4:HOODJDLQ\RXGRQ WNQRZ
    5   VWUHWFKLQJ,IWKH\ UHWDONLQJDERXW        5   WKHIXOOH[WHQWRIZKDWVKHNQRZV"
    6   WKDWSK\VLFDOWKHUDS\\HV%XWWKDW        6   $,GRQ W, PSOD\LQJRGGV
    7   IDOOVLQWRWKHSHOYLFIORRUUHKDE           7   WKDWVKHKDVQRWUHYLHZHGZKDW, YH
    8   6R,FDQ WVWDWHZKDWVKH V     8   UHYLHZHG$QGVKHNQRZVZKDWVKHNQRZV
    9   WDONLQJDERXWKHUH$QGLIVKH V            9   DQG,KDYHQRDUJXPHQWDJDLQVWWKDW
   10   UHIHUULQJWRWKHYDJLQDOGLODWRUVWKHQ    10   4%XWWKHUH VH[SHFWHGWREHD
   11   \HVWKDWZLOOKHOSUHGXFHWKHQDUURZLQJ    11   FHUWDLQDPRXQWRIVFDUULQJDURXQGDQ\
   12   DQGDJJUHVVLYHVFDUULQJRIWKHYDJLQD      12   W\SHRISHOYLFPHVKWKDW VLPSODQWHG
   13   4$QG0V6PLWKKDVQ WGRQH      13   ZRXOG\RXDJUHHZLWKWKDW"
   14   DQ\W\SHRI37DIWHUWKHVXUJHU\ULJKW"    14   $$OOPHVKHVKDYHEHHQVKRZQ
   15   $, PQRWDZDUHRIKHUGRLQJ     15   WRLQFUHDVHILEURVLVDQGVFDUULQJ1RW
   16   DQ\QR                                    16   DOOPHVKHVDUHWKHVDPHVRWKHUHZRXOG
   17   47KHQVKHDOVRVWDWHV          17   EHYDU\LQJGHJUHHVRIPHVKVFDUULQJZLWK
   18   'LVFXVVHGQHHGIRUSHULRSHUDWLYHYDJLQDO    18   DVSHFLILFSURGXFW
   19   HVWURJHQWRLPSURYHKHDOLQJ                19   4$QGKRZGR\RXGHILQHEDQGHG
   20   'R\RXKDYHDQ\GLVDJUHHPHQW   20   DV\RXUHIHUWRLWLQ\RXUUHSRUW",V
   21   ZLWKWKDWSDUWRIWKHSODQ"                 21   WKDWUHODWHGWRVFDUULQJ"
   22   $)RUPHVKH[SRVXUH,WKLQN     22   $7KDWLVDIXQFWLRQRI
   23   LWSUREDEO\SOD\VDUROH)RUPHVK         23   VFDUULQJDQGWKHSURGXFWGHVLJQ$QG
   24   VFDUULQJPHVKDUPFRQWUDFWLRQLWZLOO     24   WKDW VUHIHUULQJWRXVXDOO\WKHPHVK
                                                                30 (Pages 114 to 117)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 266 of 299 PageID #: 571
                               Daniel S. Elliott, M.D.
                                        Page 118                                       Page 120
    1   DUPVDVZKHQWKH\ UHSXOOHGWKURXJK        1   $, PMXVWJRLQJRIIRIZKDW
    2   WKH\UROODQGFRQWUDFWDQGFDXVHEDQGLQJ    2   KHUQRWHLVKHUH$QGLWVHHPVSUHWW\
    3   7KH\DUHSDOSDEOH\RXFDQIHHOLW          3   FOHDUKHUH$JDLQWKLFNEDQGLQJ
    4   7KHUH VDYHU\FODVVLFIHHOWRLW           4   DQWHULRUZDOOSDLQIXOWRSDOSDWLRQ
    5   4+HUH'U'HQPDQDGYLVHG        5   DSSUR[LPDWHO\FHQWLPHWHUVLQZLGWKDW
    6   DJDLQVWUHPRYLQJWKHDUPVVKHGRHVQ W       6   PD[ZLWKODWHUDODUPVTXHVWLRQPDUN
    7   IHHOWKHUH VDQ\SUREOHPVUHODWHGWRWKH     7   REWXUDWRU
    8   DUPV                                        8   $QGVR,GRQ WNQRZZH G
    9   :RXOG\RXDJUHHZLWKWKDW"      9   KDYHWRORRNDWKHUH[DFWWHVWLPRQ\
   10   $1R,GLVDJUHH,PHDQ,    10   ZKLFKPD\EHKHOSIXO%XWWKLVWRPH
   11   DJUHHQRWWRUHPRYHWKHDUPVWKDWLVD     11   VHHPVSUHWW\FOHDU
   12   ULVN\GDQJHURXVVXUJHU\ZLWKRXWDQ\        12   %XWDJDLQLI,ZHUHKHULQ
   13   FOHDUEHQHILW                              13   KHUVLWXDWLRQ,ZRXOGQRWJRDIWHU
   14   1RZVRPHVXUJHRQVDURXQG      14   UHPRYLQJWKRVHPHVKDUPV
   15   WKH8QLWHG6WDWHVVWLOOGRWKDWRUDUH     15   4/HW VORRNDWKHUGHSRVLWLRQ
   16   WU\LQJWRGRLW:HVWLOOGRQ WNQRZLI    16   WHVWLPRQ\,I\RXFDQKDQGKLP'U
   17   WKDW VWKHULJKWZD\WRJR,SHUVRQDOO\   17   'HQPDQ VWUDQVFULSWIURP-XQHWK
   18   GRQRWUHPRYHWKHDUPV$JDLQLW VD      18   06*5,)),1, PVRUU\
   19   YHU\YHU\GLIILFXOWPRUELGSURFHGXUH      19   (ULFWKDWFDPHLQVSRWW\%XWZH
   20   ZLWKWKHULVNEHQHILWUDWLRPRUHRQWKH     20   ZLOOPDUN'U'HQPDQ VGHSRVLWLRQ
   21   ULVN                                       21   WHVWLPRQ\IURP-XQHWK
   22   6RLW VQRWWKDW'U'HQPDQ    22   $QGWKDWZLOOEH([KLELW
   23   GLGQ WWKLQNWKDWZDVWKHVRXUFHRIWKH     23   
   24   SUREOHPVKHGLGQ WIHHOWKDWLWZRXOG      24    :KHUHXSRQ([KLELW
                                        Page 119                                       Page 121
    1   FXUHWKHSUREOHP                            1   (OOLRWW'HSRVLWLRQ
    2   4:HOOGLG\RXUHDGKHU          2   7HVWLPRQ\RI'U0DU\'HQPDQZDV
    3   GHSRVLWLRQWHVWLPRQ\ZKHUHVKH               3   PDUNHGIRULGHQWLILFDWLRQ
    4   VSHFLILFDOO\WHVWLILHGWKDWWKHUHZDVQR     4   
    5   SDLQDWWKHDUPVRIWKHPHVK"                5   7+(:,71(662ND\,KDYH
    6   $&RUUHFW                        6   LW
    7   4$QGGR\RXKDYHDQ\UHDVRQ      7   %<05%8+5
    8   WRGLVDJUHHZLWKWKDWDVVHVVPHQW"            8   4,I\RX GJRWR3DJH
    9   $%DVHGXSRQWKHSK\VLFDOH[DP    9   $<RXFXWRXW
   10   DWWKDWSRLQWLQWLPHVKHWRXFKHGWKH      10   4,I\RX GJRWR3DJH
   11   ULJKWDUHD,KDYHQRUHDVRQWRGRXEWLW   11   $2K
   12   46RWKHUH VQRHYLGHQFHWKDW    12   4$QGWKLVLVWKHLQGLYLGXDO
   13   VKHKDVSDLQUHODWHGWRWKHDUPVRIWKH     13   SDJHQXPEHU%HFDXVHRQ3DJHEHFDXVH
   14   PHVKULJKW"                                14   WKHUH VIRXUSDJHVSHUSDJH
   15   $:HOOVKHKDGVKHZDV       15   $6XUH, PWKHUH
   16   WHQGHUWRSDOSDWLRQDQGVKHKDGWKHWKLFN   16   46R3DJH/LQH6R
   17   EDQGLQJRQWKHDQWHULRUZDOOSDLQIXOWR     17   JRLQJEDFNWRWKHSODQRQ3DJHLW
   18   SDOSDWLRQFHQWLPHWHUVLQZLGWKDWPD[    18   VWDWHVKHUHWKDW\RXGLGQ WILQGDQ\
   19   ZLWKODWHUDODUPVREWXUDWRU6RWKDWWR   19   LVVXHVZLWKWKHDUPVRIWKHPHVKLVWKDW
   20   PHWHOOVLW VWKHDUPVDUHD            20   ULJKW"
   21   FRPSRQHQWWRWKLV                          21   'HQPDQUHVSRQGV&RUUHFW
   22   4%XWVKHVSHFLILFDOO\           22   $QGWKHQIXUWKHUGRZQ/LQH
   23   WHVWLILHGWKHUHZDVQRSDLQDWWKHDUPV     23   $QGZKHQ\RXVD\WKHUHZHUHQR
   24   RIWKHPHVK"                                24   LVVXHVWKDW VEHFDXVHRQH[DPLQDWLRQLW
                                                                31 (Pages 118 to 121)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 267 of 299 PageID #: 572
                              Daniel S. Elliott, M.D.
                                       Page 122                                         Page 124
    1   ZDVQRWWHQGHUWKHUHULJKW"                 1   4([FXVHPHIRUDVHFRQG
    2   +HUDQVZHULV&RUUHFW        2   $UHWKHUHDQ\PRUH
    3   6KHZDVQRWUHSRUWLQJSDLQ      3   FRQVHUYDWLYHRSWLRQV'U'HQPDQVKRXOG
    4   WKHUHULJKW"                                4   FRQVLGHUEHIRUHUHPRYLQJWKHPHVK"
    5   6KHUHVSRQGV&RUUHFW         5   $1R'U'HQPDQGLGDQLFH
    6   6RZRXOG\RXDJUHHWKHQ       6   MRE
    7   WKDWVKHZDVQ WKDYLQJDQ\SDLQDWWKH       7   <RXUWZRRSWLRQVZKLFKZH
    8   VLWHRIWKHDUPV"                            8   VWLOOGRQRWNQRZ,GRQ WNQRZHYHQ
    9   $7KDW VZKDWVKHVWDWHV, P    9   WKRXJK,VHHWKLVHYHU\GD\LVZKDWGR
   10   MXVWJRLQJRIIZHKDYHDGLVFUHSDQF\     10   \RXGRZLWKWKHVHLQGLYLGXDOV"'R\RX
   11   EHWZHHQKHUWKDWGD\H[DPDQGWKHQZKDW     11   RSHUDWHRUOHWWKHPEH"$QGWKHQLI\RX
   12   VKHWHVWLILHV\RXNQRZD\HDURUVR       12   GRRSHUDWHKRZDJJUHVVLYHGR\RXJHW"
   13   ODWHU                                      13   ,WVWLOOUHPDLQVWREHGHILQHG
   14   %XWWKDW VZKDWVKHVWDWHV    14   6R,WKLQNVKHGLGDQLFH
   15   7KHUH VDGLVFUHSDQF\KHUH                 15   MRE6KHIHOWWKLVVKHIHOWWKHPHVK
   16   45LJKW+HUVZRUQWHVWLPRQ\    16   VRVKHIHOWVXUJHU\WRJHWULGRIWKH
   17   DVVKH VUHYLHZLQJKHUUHFRUGV             17   PHVKZDVDYLDEOHRSWLRQ6R,KDYHQR
   18   $&RUUHFWWKDW VZKDWVKH       18   FULWLFLVP,WKLQNVKHGLGDQLFHMRE
   19   VWDWHV                                     19   40V6PLWKZDVQ WRQDQ\SDLQ
   20   4$UH\RXJRLQJWRGLVDJUHH      20   PHGLFDWLRQVDWWKLVSRLQWZDVVKH"
   21   ZLWKKHUDVVHVVPHQW"                        21   $1RVKHZDVQRW
   22   $1RWKDW VZKDWVKHVWDWHV     22   4$QGVKHKDGQRWGRQHDQ\
   23   XQGHURDWK,KDYHQRUHDVRQWR            23   SK\VLFDOWKHUDS\FRUUHFW"
   24   GLVDJUHH,ZDVMXVWJRLQJRIIRIWKH      24   $,DPQRWDZDUHRIKHUGRLQJ
                                       Page 123                                         Page 125
    1   SK\VLFDOH[DPDWWKHWLPH%XW\RX         1   DQ\SK\VLFDOWKHUDS\
    2   NQRZWKDW VZKDWVKHVWDWHVODWHU          2   4$QGVKHZDVSHULRGLFDOO\RQ
    3   4'U'HQPDQLQKHUUHSRUW      3   HVWURJHQEXWQRWFRQVLVWHQWO\FRUUHFW"
    4   WKHUH VDUHIHUHQFHWRWKDWVKHGLVFXVVHG    4   $&RUUHFW$V,VWDWHG
    5   OLNHO\QHUYHGDPDJHIURP)$9'ZKLFK,       5   EHIRUHLWZRQ WKHOSZLWKPHVKUHODWHG
    6   EHOLHYHLVIRUFHSVDVVLVWHGYDJLQDO          6   SDLQ%XW\RXDUHFRUUHFWVKHWRRNLW
    7   GHOLYHU\LVWKDWULJKW"                     7   LQWHUPLWWHQWO\
    8   $<HV,ZRXOGDVVXPHVR        8   4&DQWULJJHUSRLQWLQMHFWLRQV
    9   7KDW VQRWDQDEEUHYLDWLRQ,GRQ WGR     9   KHOSSHOYLFSDLQOLNHWKLV"
   10   DQ\2%VR,DVVXPHWKDW                   10   $'XHWRWKHPHVKQR'XHWR
   11   47KHQLWJRHVRQ(SLVLRWRP\    11   SHOYLFIORRUP\DOJLDPXVFOHVSDVPVWKH\
   12   ZLWKGHOLYHU\5HDVVXUDQFHWKHUH VQRWD   12   PD\SOD\DUROHDQGKDYHVKRZQVRPH
   13   PHVKIDFWRULQYROYHGZLWKWKLVLVVXH       13   VXFFHVV
   14   VSHDNLQJRIWKHIHFDOLQFRQWLQHQFH         14   47KHQWKH\SURFHHGHGWRWKH
   15   $QG\RXGRQ WKDYHDQ\         15   H[SODQWRQ1RYHPEHUWK
   16   GLVDJUHHPHQWZLWKWKDWGR\RX"             16   $2ND\
   17   $1R$YDJLQDOGHOLYHU\DQG    17   4$QGVKHZDVQRWHGWRKDYH
   18   HSLVLRWRP\DQG,EHOLHYHVKHKDGIRXU     18   PRGHUDWHVFDUULQJLVWKDWULJKW"
   19   RUILYHPD\EHHYHQVL[FKLOGUHQZKLFK     19   $7KDWLVZKDWVKHVWDWHV
   20   ZHUHDOOGHFHQWVL]HGEDELHVWKDW         20   0RGHUDWHVFDUULQJRIFRQWUDFWHGPHVKDW
   21   ORJLFDOO\LVJRLQJWRFDXVHIHFDO          21   WKHOHYHORIWKHWULJRQH8%-
   22   LQFRQWLQHQFH$QGLWLVLQP\           22   4$QGDJDLQ\RX UHJRLQJWR
   23   RSLQLRQWKH$YDXOWDDQG$OLJQDUHQRW      23   KDYHVFDUULQJZLWKDQ\W\SHRIYDJLQDO
   24   DVVRFLDWHGZLWKIHFDOLQFRQWLQHQFH         24   PHVKSURFHGXUHULJKW"
                                                                32 (Pages 122 to 125)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 268 of 299 PageID #: 573
                              Daniel S. Elliott, M.D.
                                      Page 126                                          Page 128
    1   $,QYDU\LQJGHJUHHV             1   ,IYDJLQDODWURSK\MXVW
    2   GHSHQGHQWXSRQWKHVSHFLILFPHVK\RX        2   XVLQJORJLFKHUHZHUHDPDMRUDVSHFWRI
    3   ZLOOKDYHVRPH                              3   SRRUYDJLQDOKHDOLQJWKHQDOORIWKH
    4   4,WQRWHVWKDWVKHUHPRYHG      4   KXQGUHGVRIWUDQVYDJLQDOUHSDLUV,GR
    5   TXRWHEOXHPHVKLVWKDWULJKW"             5   ZLWKRXWDIRUHLJQERG\ZRXOGDOVREH
    6   'R\RXVHHWKDW"                6   EUHDNLQJGRZQDQGKDYLQJH[SRVXUHDQG
    7   $<HV6KHPDNHVD               7   WKH\ UHQRW,GRQ WJHWDQ\]HUR
    8   VSHFLILFPLGOLQHEOXHPHVKZDVQRWHG     8   :HZDWFKRXUSDWLHQWVYHU\
    9   PHDQLQJWKDWLQWKHPLGGOHRIWKDWWKHUH    9   FORVHO\ZLWKTXHVWLRQQDLUHVWHOHSKRQH
   10   ZDVVRPHWKDWZDVEOXH                     10   IROORZXSVVHHLQJWKHPEDFNLQFOLQLF
   11   4$QG\RXZRXOGDJUHHZLWKPH    11   ZRXQGEUHDNGRZQVLQWKHYDJLQD
   12   WKDWWKDWZRXOGEHWKH$YDXOWDPHVK"        12   :LWKPHVKHV\RXNQRZWKHUH
   13   $7KDWLVFRUUHFW               13   LVWKHNQRZQULVNRIWKHJUDQXODWLRQ
   14   4$QG'U'HQPDQQRWHGWKDW      14   WLVVXHJUDQXODWLRQWLVVXHSRRU
   15   WKHWLVVXHZDVUHDOO\WKLQWKHYDJLQDO     15   KHDOLQJLQIODPPDWRU\SURFHVV
   16   WLVVXH                                     16   6R, PVD\LQJLQ0V6PLWK
   17   ,VWKDWSRVVLEO\GXHWRQRW    17   ORRNLQJDWDOOWKHIDFWRUVWKHSUHVHQFH
   18   XVLQJHVWURJHQFUHDPFRQVLVWHQWO\"          18   RIWKHIRUHLJQERGLHVDQGWKH
   19   $,W VGXHWRWKHSUHVHQFHRI    19   LQIODPPDWLRQLVFDXVLQJKHUWKLQWLVVXH
   20   WKHPHVKFDXVLQJFKURQLFLQIODPPDWLRQDQG   20   EUHDNLQJGRZQDQGWKHVFDUULQJLVFDXVLQJ
   21   SHQGLQJHURVLRQH[FXVHPHH[SRVXUH     21   WKHSDLQ
   22   $QGWKHUH VJUDQXODWLRQWLVVXHPHDQLQJ     22   4%XWZRXOG\RXDJUHHZLWKPH
   23   SRRUKHDOLQJ                               23   WKDWQRWHYHU\SDWLHQWWKDWKDV
   24   4(YHU\SDWLHQWKHDOV            24   WUDQVYDJLQDOPHVKUHVXOWVLQYDJLQDO
                                      Page 127                                          Page 129
    1   GLIIHUHQWO\ZRXOG\RXDJUHHZLWKWKDW"      1   DWURSK\DQGWKLQQLQJRIWKHYDJLQDOZDOO"
    2   $:HOOQR,PHDQWKHUHFDQ    2   $<RXDUHFRUUHFW1RWHYHU\
    3   EHFHUWDLQSDWLHQWIDFWRUVWKDWFDQVORZ     3   SDWLHQWKDVEDGRXWFRPHVOLNH0V6PLWK
    4   LWGRZQRUVSHHGLWXS7KHUHFDQEH        4   45LJKW6RLQVRPHIDVKLRQ
    5   YDULDWLRQVWKHUH                            5   LW VDSDWLHQWIDFWRU"
    6   4$QGZKDWSDWLHQWIDFWRUV     6   $:HOOQR,GLVDJUHHZLWK
    7   ZKDWSDWLHQWIDFWRUVDUHWKRVH"              7   WKDW,PHDQLIWKHUH VDNQRZQULVN
    8   $&KURQLFVWHURLGXVH            8   IDFWRUWKDWZHFDQSRLQWDWLQ0V6PLWK
    9   SHUKDSVPDUNHGO\DGYDQFHGDJHSHUKDSV     9   WKDWWKH%DUGSHRSOHNQRZDERXWWKHQ
   10   %XWZH UHWDONLQJZLWK      10   LW VJRWWREHLQWKH,)8%XWWKHUH V
   11   WKHYDJLQDLVGLIIHUHQWWKDQZLWK           11   QRWKLQJLQWKHUH
   12   DEGRPLQDOSURFHGXUHV6RWKHYDJLQDO       12   7KH\KDYHVRPH
   13   HVWURJHQFRQWHQWZRXOGSUREDEO\EHRQH     13   FRQWUDLQGLFDWLRQV,EHOLHYHLW VMXVW
   14   %XWWKHSUHVHQFHDOVRRID   14   IRUSUHJQDQF\EOHHGLQJSUREOHPV%XW
   15   IRUHLJQERG\LQWKHUHLVWKHPDLQIDFWRU   15   WKDW VLW6RWREODPHKHULVWREH
   16   4$QGYDJLQDODWURSK\FDQEHD   16   EODPLQJZKDWSHUFHQWRIWKH
   17   IDFWRU                                     17   SDWLHQWVZKRKDYH$YDXOWD"6R,GRQ W
   18   %XWLI,XQGHUVWDQG\RXU       18   WKLQNWKDW VULJKW,GRQ WKDYHDQ\
   19   WHVWLPRQ\ULJKW\RXEHOLHYHWKDWYDJLQDO   19   ORJLFWRJRRIIRIIRUWKDW
   20   DWURSK\LWVHOIZDVFDXVHGE\WKHPHVKLQ    20   47KHIDFWLVWKDWVRPH
   21   VRPHIDVKLRQ"                               21   SDWLHQWVKDYHFRPSOLFDWLRQVIURP
   22   $:HOO, PVD\LQJWKDW VD      22   VXUJHULHVDQGVRPHSDWLHQWVGRQ W"
   23   FRQWULEXWLQJIDFWRUDPDMRUFRQWULEXWLQJ   23   $7KDWLVDIDFW\HV
   24   IDFWRU                                     24   45LJKW"
                                                                33 (Pages 126 to 129)
               Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 269 of 299 PageID #: 574
                               Daniel S. Elliott, M.D.
                                       Page 130                                            Page 132
    1   $&RUUHFW                        1   42ND\6RIRUWKH'HFHPEHU
    2   46RWKHQDIWHUWKH             2   UG\RXKDYHDTXRWH6PDOODUHDRI
    3   SURFHGXUHZHOOILUVWOHWPHFRQILUP    3   PLGOLQHJUDQXODWLRQWLVVXH
    4   WKH$OLJQVOLQJLVVWLOOSHUIRUPLQJDV       4   :HOODFWXDOO\,WKLQNWKH
    5   LQWHQGHGLQFRUUHFWLQJWKHVWUHVVXULQDU\    5   TXRWHLVWKDWWKHUHZDVDVHSDUDWLRQ
    6   LQFRQWLQHQFHFRUUHFW"                       6   DORQJWKHLQFLVLRQZLWKJRRGJUDQXODWLRQ
    7   $)URPHYHU\WKLQJ,NQRZDW       7   WLVVXH
    8   WKLVSRLQW\RXDUHFRUUHFW                 8   'R\RXVHHWKDWRQ3DJH"
    9   4$QG,EHOLHYHKHUODVW       9   $<HV,GR,\HDKVR
   10   ZHOOOHW VORRNDW\RXUUHSRUW            10   WKH'HFHPEHUUGTXRWHZHOOWKHUH V
   11   <RXUHIHUHQFHDYLVLWZLWK     11   QRWDTXRWH,WVD\V6PDOOVHSDUDWLRQ
   12   'U'HQPDQRQ'HFHPEHUUGRQ3DJH    12   RIYDJLQDOLQFLVLRQPHDVXULQJOHVVWKDQ
   13   RI\RXUUHSRUW                          13   FHQWLPHWHUV
   14   $&RUUHFW                       14   $QGWKHQ,GRTXRWHWKH
   15   4$QG,WKLQNWKDWPLJKWEHDQ   15   IROORZXSYLVLWRQ-DQXDU\QGWKDW V
   16   LQFRUUHFWGDWH                             16   ZKDW\RXZHUHUHIHUULQJWR%XW,GRQ W
   17   05%8+5/HW VDWWDFKDV     17   VHHWKHSK\VLFDOH[DPRQWKDWRQH
   18   ([KLELWWKHUHSRUWIURP'U       18   42ND\:H OOMXVWWKDW
   19   'HQPDQ-DQXDU\QG           19   PDNHVVHQVH6WLFNLQJZLWK3DJH
   20   06*5,)),12ND\:HZLOO   20   'R\RXNQRZZKDWVKHPHDQV
   21   EHDWWDFKLQJWKLVDV([KLELW     21   E\JRRGJUDQXODWLRQWLVVXH":KDWGRHV
   22                       22   WKDWPHDQWR\RXDVDGRFWRU"
   23    :KHUHXSRQ([KLELW            23   $7KLVLVDIUHVKSRVWRS
   24   (OOLRWW'U0DU\'HQPDQ   24   7KLVLVWZRZHHNVDIWHUVXUJHU\<RX
                                       Page 131                                            Page 133
    1   5HSRUWZDVPDUNHGIRU                1   H[SHFWWRVHHJUDQXODWLRQWLVVXHWKHUH
    2   LGHQWLILFDWLRQ                       2   ,WMXVWPHDQVWKDWLW VLQ
    3                         3   WKHYHU\HDUO\KHDOLQJSHULRGV,W V
    4   7+(:,71(662ND\,KDYH      4   KHDOLQJDSSURSULDWHO\
    5   LW                                   5   4$QGLWZDVQRQWHQGHUWR
    6   %<05%8+5                                 6   SDOSDWLRQRQ'HFHPEHUUG"
    7   46RQRWWKDWLW VD              7   $7KDWLVFRUUHFW
    8   FRQWURYHUVLDOLVVXHEXWMXVWIRUWKH        8   4$QGWKHQJRLQJWR-DQXDU\
    9   DFFXUDF\RIWKHUHSRUWZKDW\RX             9   QGZKLFKLVWKHODVWUHSRUWZH
   10   UHIHUHQFHKHUHDV'HFHPEHUUG        10   KDYHLVWKDWULJKW"7KLVLVWKHODVW
   11   DSSHDUVWREHIURPWKLV-DQXDU\VW,    11   UHSRUWZHKDYHIURPWKHGRFWRU"
   12   PLJKWEHFRUUHFWHG                         12   $7KDW VWKHODVWWKDW,KDYH
   13   $,WKLQNLW VFRUUHFW,IZH   13   \HV
   14   ORRNDW%DWHV1XPEHUWKDW V       14   4$QGKHUYDJLQDOH[DPLV
   15   LW VZKDWWZRSDJHVLQ"ILUVW   15   QRQWHQGHU"
   16   SRVWRSH[KLELW7KHQLI\RXJRWR3DJH    16   $&RUUHFW
   17   H[DPYDJLQDOLQFLVLRQ$QGWKHQ       17   4$QGWKHUH VDVPDOODUHDRI
   18   WKDW VOHVVWKDQFHQWLPHWHUV              18   PLGOLQHJUDQXODWLRQWLVVXH"
   19   VHSDUDWLRQ6R,WKLQNWKDWGDWHLV        19   $&RUUHFW7KDW VLQP\
   20   FRUUHFW                                    20   UHSRUWDQGRQWKLVIURPWKLVGDWH
   21   4<RX UHULJKW                  21   4$QGVKHSUHVFULEHVHVWURJHQ
   22   ,Q\RXUUHSRUW\RXGRQ W      22   DJDLQIRUKHU"
   23   KDYHWKH-DQXDU\QGUHSRUWULJKW"   23   $,GRQ WNQRZLIVKH
   24   $7KDWLVFRUUHFW\HV          24   SUHVFULEHGLW%XWLWVWDWHV(VWUDFHWR
                                                                34 (Pages 130 to 133)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 270 of 299 PageID #: 575
                              Daniel S. Elliott, M.D.
                                      Page 134                                          Page 136
    1   YDJLQDZKLFKZRXOGEHDQHVWURJHQFUHDP    1   FRPSOHWHO\KHDOHGFDQWKDWFRQWULEXWHWR
    2   4$QGWKDWZRXOGEHWRKHOS       2   FRQWLQXHGKHDOLQJSUREOHPV"
    3   ZLWKWKHKHDOLQJ"                            3   066&$5&(//26DPH
    4   $&RUUHFW                        4   REMHFWLRQ
    5   4$QGVKHRND\VKHUIRU           5   7+(:,71(66,ZRXOGDJUHH
    6   LQWHUFRXUVHDIWHUWZRZHHNV                 6   ZLWK\RX,W VGHILQLWHO\QRW
    7   'R\RXKDYHDQ\FULWLFLVPRI    7   JRLQJWRKHOS
    8   WKDWEDVHGRQZKDWWKHH[DPVKRZHG"         8   %<05%8+5
    9   $,SHUVRQDOO\ZRXOGZDLW         9   4$QG\RXLQ\RXUUHSRUWDUH
   10   XQWLOLW VFRPSOHWHO\SHUFHQW         10   RIIHULQJFHUWDLQRSLQLRQVDERXW0V
   11   KHDOHGXS6R,GRQ WJRE\DGDWH6L[   11   6PLWK VOLNHO\SURJQRVLVLVWKDWULJKW"
   12   ZHHNVRXWLVXVXDOWLPHIUDPH$QGVR      12   $7KDWLVFRUUHFW
   13   VKH VSRVWSRQLQJLWDQRWKHUWZRZHHNV      13   4$QG\RXGHVFULEHKHU
   14   6R'U'HQPDQ VDVVHVVPHQW     14   SURJQRVLVDVSRRU"
   15   ZDVWKDWLWZRXOGEHVDIHDWWKDWSRLQW     15   $7KDWLVFRUUHFW
   16   LQWLPH                                    16   4$QG\RXZURWHWKLVUHSRUW
   17   4%XWVKHGRHVQ WH[DPLQHKHU    17   EHIRUHUHDGLQJ'U'HQPDQ VWHVWLPRQ\LV
   18   DQGFRQILUPWKDWWKHKHDOLQJLVFRPSOHWH    18   WKDWULJKW"
   19   EHIRUHDXWKRUL]LQJLQWHUFRXUVHLVWKDW     19   $7KDWLV\HVWKDWLV
   20   IDLU"                                       20   FRUUHFW
   21   $,GRQRWVHHWKDWLQWKH       21   4$QG'U'HQPDQWHVWLILHG
   22   UHFRUGVDQ\ZKHUH                           22   WKDWKHUSDLQDQGG\VSDUHXQLDLVPDUNHGO\
   23   4$QGLI0V6PLWKKDGYDJLQDO   23   LPSURYHGVLQFHWKHVXUJHU\LVWKDW
   24   LQWHUFRXUVHEHIRUHWKHKHUYDJLQDO       24   ULJKW"
                                      Page 135                                          Page 137
    1   ZDOOKDGFRPSOHWHO\KHDOHGFRXOGWKDW       1   $7KDWLVFRUUHFW
    2   FRQWULEXWHWRFRQWLQXHGSUREOHPVKHDOLQJ"    2   $QGWKDWLVDOVRP\
    3   066&$5&(//22EMHFWLRQ      3   H[SHULHQFHRQHDUO\SRVWRSVDIWHU
    4   <RXFDQDQVZHU                 4   PHVKHV<RXXVXDOO\KDYHDSHULRGWKDW
    5   7+(:,71(66:HOO,ZRXOG     5   WKHSDLQLVOHVVDQGLWFRPHVEDFNLQP\
    6   QHHGWRNQRZ,PHDQZH UH         6   H[SHULHQFHDQGLQWKHH[SHULHQFHRI
    7   WDONLQJLQWKHRU\KHUH               7   LQGLYLGXDOVZKRKDYHZULWWHQSDSHUVRQ
    8   :LWKWKLVVPDOODUHDRI         8   WKLVVXEMHFW
    9   PLGOLQHJUDQXODWLRQWLVVXH,         9   ,KRSHLWGRHVQ WEXWLW
   10   GRQ WNQRZKRZH[WHQVLYHWKDWLV    10   XVXDOO\FRPHVEDFN
   11   ,IHHOWKDW'U'HQPDQLQKHU       11   46RDUH\RXVD\LQJDUH\RX
   12   H[SHULHQFHPXVWKDYHIHOWLWZDV    12   RIIHULQJDQRSLQLRQWRDUHDVRQDEOH
   13   PLOG$QGWKHQWZRZHHNVZRXOG      13   GHJUHHRIPHGLFDOFHUWDLQW\WKDWKHU
   14   KDYHEHHQVDIH                      14   SDLQLVJRLQJWRUHWXUQ"
   15   ,IVKHZHQWSUHFHGHG        15   $%DVHGXSRQP\H[SHULHQFHP\
   16   WKRVHWZRZHHNVRUZLWKLQWKDW      16   DWWHQGDQFHDWQDWLRQDOLQWHUQDWLRQDO
   17   WZRZHHNVKDGLQWHUFRXUVHWKDW      17   PHHWLQJVDQGP\JLYLQJOHFWXUHVRQWKH
   18   PLJKWQRWEHWKHLGHDO,IVKH      18   VXEMHFWP\GHDOLQJZLWKSDWLHQWVDQG
   19   ZDLWHGXQWLODIWHUZDUGV'U         19   , YHRSHUDWHGRQWKHVHW\SHVRISDWLHQWV
   20   'HQPDQIHOWLWZDVVDIH             20   WKDWWKHRGGVDUHJUHDWO\WKDWSDLQZLOO
   21   %<05%8+5                                21   FRPHEDFN
   22   47KDQN\RX%XW,WKLQNP\     22   46RFDQ\RXVWDWHZLWKD
   23   TXHVWLRQZDVLI\RXKDYHVH[XDO            23   UHDVRQDEOHGHJUHHRIPHGLFDOFHUWDLQW\
   24   LQWHUFRXUVHEHIRUHWKHYDJLQDOZDOOLV      24   WKDWWKHSDLQZLOOFRPHEDFN"
                                                                35 (Pages 134 to 137)
               Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 271 of 299 PageID #: 576
                               Daniel S. Elliott, M.D.
                                       Page 138                                        Page 140
    1   $-XVWDV,DOUHDG\VWDWHG       1   4'LG\RXVHH'HQPDQ V
    2   ZLWKDOOWKRVHDIRUHPHQWLRQHGFULWHULD      2   WHVWLPRQ\WKDWVKHFRXOGQRWFRQFOXGHWKH
    3   WKDWSDLQXVXDOO\GRHVFRPHEDFN            3   FDXVHRILW"
    4   $QGWKDW VZK\,KDYHFKRVHQ    4   $<HDKZHZRXOGKDYHWRORRN
    5   WRVWRSRSHUDWLQJIRUWKHVHFRQGLWLRQV       5   DWWKHVSHFLILFUHSRUW,UHFDOOKHU
    6   IRUSDLQ$QGWKDW VDOVREDVHGXSRQD      6   VWDWLQJWKDW
    7   SDSHUE\+RHWDO+2HWDOZKHUH      7   4$QGVKHGLGQ WQRWHDQ\
    8   WKHSRRUVXFFHVVRIRSHUDWLQJIRUSDLQ      8   PXVFOHSDLQSULRUWRWKHH[SODQWLQWKH
    9   EHFDXVHLWGRHVQ WZRUN                     9   VDPHDUHDLVWKDWULJKW"
   10   4%XW\RXZRXOGDWOHDVWDJUHH   10   $$JDLQZHQHHGWRORRNDW
   11   WKDWDWWKLVSRLQWLW VPDUNHGO\            11   WKHVSHFLILFV,ZRXOGEHJRLQJRIIRI
   12   LPSURYHG"                                   12   PHPRU\VRLWZRXOGQ WEHIDLU,KDYH
   13   $&RUUHFW$QGWKDWLV          13   WKHUHSRUWKHUH
   14   ZRQGHUIXO$QG,KRSH, PZURQJ$QGLI   14   4:HOOZHGRQ WKDYHWKH
   15   , PZURQJWKDW VZRQGHUIXOIRU0V         15   UHSRUWIURP
   16   6PLWK                                      16   $, PVRUU\GHSRVLWLRQ, P
   17   ,MXVWLQP\H[SHULHQFH    17   VRUU\\RXVDLGGHSRVLWLRQ,WKRXJKW
   18   LWGRHVQ WODVW                            18   4,WKLQNLW VRQ3DJH
   19   46RLWPD\FRPHEDFNEXWLW     19   $2ND\, PWKHUH
   20   PD\QRWLVWKDWIDLU"                      20   46RVKHZDVKDYLQJDOLWWOH
   21   $7KHRGGVDUHEDVHGDJDLQ    21   LQFUHDVHGSDLQ"
   22   WKH+RHWDO,EHOLHYHLW V+RLW V   22   $&RUUHFW7KDW VZKDW, P
   23   D=LPPHUPDQ3KLOOLSH=LPPHUPDQDW87   23   WKDW VZKDW, PGHVFULELQJ,QP\
   24   6RXWKZHVWHUQWDONVDERXWURXJKO\D      24   H[SHULHQFHWKDWILWVSHUIHFWO\
                                       Page 139                                        Page 141
    1   SHUFHQWFKDQFHWKDWWKHSDLQFRPHVEDFN      1   <RXKDYHDQLQLWLDOJRRG
    2   RULVQRWFXUHGE\VXUJHU\                  2   UHVSRQVHDQGWKHQLWFRPHVEDFN$JDLQ
    3   $JDLQLI, PZURQJWKDW       3   ,ZLVK,ZHUHZURQJEXWWKDW VZKDW
    4   ZRXOGEHZRQGHUIXOIRUKHU%XW            4   KDSSHQV
    5   XQIRUWXQDWHO\H[SHULHQFHKDVWROGPH        5   4%XWGR\RXVHHKRZVKH
    6   RWKHUZLVH, YHKDGPDQ\SDWLHQWV,GR    6   GHVFULEHVWKLVDVPXVFOHSDLQRQ/LQH"
    7   VXUJHU\RQLWDQGWKH\KDYHJUHDWSDLQ      7   $&RUUHFW
    8   UHOLHIDQGZH UHWKULOOHGDQGWKHQ         8   4$QGWKHQVD\VVKHGRHV
    9   GLVDSSRLQWHGPRQWKVODWHURU\HDUVODWHU    9   QRWVKHGRHVQRWNQRZZKDW VFDXVLQJ
   10   4,Q'U'HQPDQ VWHVWLPRQ\     10   WKDWPXVFOHSDLQ"
   11   VKHGHVFULEHVVRPHPRUHDPRUHUHFHQW    11   $<HDK,DJUHHVKHGRHVQ W
   12   YLVLWZLWK'U, PVRUU\OHWPHVWDUW   12   NQRZZKDW VFDXVLQJLW
   13   RYHU                                       13   46R, PVD\LQJWRD
   14   ,Q'U'HQPDQ VWHVWLPRQ\     14   UHDVRQDEOHGHJUHHRIPHGLFDOFHUWDLQW\
   15   VKHGLVFXVVHVDPRUHUHFHQWYLVLWZLWK      15   VKHGRHVQ WNQRZZKDW VFDXVLQJLWFDQ
   16   0V6PLWKZKHUHVKHKDGVRPHODWHUDO        16   \RXVWDWH\RXFDQ WVWDWHWRD
   17   PXVFOHSDLQ                                17   UHDVRQDEOHGHJUHHRIPHGLFDOFHUWDLQW\
   18   $UH\RXRIIHULQJDQ\RSLQLRQ   18   ZKDW VFDXVLQJLWZLWKRXWH[DPLQLQJWKH
   19   DERXWWKHFDXVHRIWKDWODWHUDOPXVFOH      19   SDWLHQWFRUUHFW"
   20   SDLQ"                                       20   $$QH[DPZRXOGEHYHU\
   21   $,ZRXOGKDYHWRVHHWKDW       21   EHQHILFLDO,FDQVWDWHEDVHGXSRQP\
   22   DFWXDOUHSRUWEHIRUH,FRXOGVWDWH          22   H[SHULHQFHRIGRLQJSUREDEO\KXQGUHGVRI
   23   GHILQLWLYHO\/DWHUDOLVYHU\ZRUULVRPH    23   WKHVHWKDWVKHKDVSDLQWKDW VFRPLQJ
   24   IRUWKHDUPSDLQPHVKFRQWUDFWLRQ         24   EDFN,W VLQWKHPXVFOHVGXHWRWKH
                                                                36 (Pages 138 to 141)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 272 of 299 PageID #: 577
                               Daniel S. Elliott, M.D.
                                       Page 142                                         Page 144
    1   SUHVHQFHRIWKHDUPVJRLQJWKURXJKWKH      1   EDFN<RXFDQKDYHUDGLFXORSDWKLHVJRLQJ
    2   YDULRXVGLIIHUHQWPXVFOHVIURPWKH           2   GRZQWKHOHJV$JDLQLWMXVWGHSHQGV
    3   REWXUDWRUIRUDPHQELODWHUDOO\               3   XSRQZKHUHWKLVSHOYLFSDLQLV
    4   'U'HQPDQQRFULWLFLVPWR     4   ,ILW VPLGYDXOWLVLW
    5   KHUDWDOOGRHVQ WNQRZEHFDXVHVKHMXVW    5   REWXUDWRUIRUDPHQYHUVXVLILW VLQWKH
    6   KDVQ WGRQHWKHVH7KLVLVSUREDEO\KHU     6   ORZEDFNLILW VLQWKHORZEDFN,
    7   RQHDQGRQO\WLPHVKH VGRQHWKLV6R,     7   DJUHHZLWK\RXLW VQRWGXHWRWKHPHVK
    8   GRQ WFULWLFL]HKHU6KHGRHVQ WNQRZ      8   4$QGZHMXVWGRQ WKDYHWKH
    9   VKHDGPLWVLWZKLFKLVYHU\DGPLUDEOH      9   GHWDLOHGGHVFULSWLRQVDVZHVLWKHUH
   10   $QG, PVD\LQJZLWKD         10   WRGD\WRFRPSOHWHO\UXOHRXWSDLQ
   11   UHDVRQDEOHGHJUHHRIPHGLFDOFHUWDLQW\     11   UDGLDWLQJIURPKHUEDFN"
   12   LW VGXHWRWKHSUHVHQFHRIWKHPHVK        12   $:HOO,KDYHQRPHGLFDO
   13   DUPV                                       13   UHFRUGVGHVFULELQJKHUEDFNSDLQDQG
   14   4,I\RX GWXUQWR3DJHRI    14   ZKHUHWKDWSDLQLVDQGZKHUHLWUDGLDWHV
   15   KHUGHSRVLWLRQ                             15   WR,IZHKDGWKDWWKDWZRXOGKHOSVRUW
   16   $2ND\, PWKHUH               16   RXWWKHLVVXH
   17   47KHYHU\ODVW/LQHV      17   , PVD\LQJWKDWZKHQ\RXSXW
   18   DQGZKHUHLWVD\VVKHGLGQ WKDYHDQ\   18   DOOWKHIDFWRUVWRJHWKHURIKDYLQJD
   19   PXVFOHSDLQVRWKLVZDVSULRUWRWKH       19   ODUJHYROXPHRIPHVKSXWWKURXJKWKH
   20   H[SODQWVKHGLGQ WKDYHSDLQLQWKHVDPH   20   REWXUDWRUIRUDPHQKDYLQJPHVK
   21   DUHDZKHUHVKH VFRPSODLQLQJRISDLQQRZ   21   FRQWUDFWLRQDQGSDLQUHPRYLQJLWDQGLQ
   22   6RZRXOGQ WWKDWPDNHLW       22   P\H[SHULHQFHLQWKHOLWHUDWXUHWR
   23   OHVVOLNHO\WREHUHODWHGWRWKHPHVK"      23   WRSHUFHQWPHVKDUP
   24   $,W VDSURJUHVVLRQRIWKH      24   FRQWUDFWLRQUDWHHYHU\WKLQJILWVDVIDU
                                       Page 143                                         Page 145
    1   ILEURVLVDQGVFDUULQJ7KH\NQRZIURP       1   DVLWEHLQJZLWKPHVK
    2   DQLPDOPRGHOVIURPOLNH&ORVWHU          2   %XWGHILQLWLYHO\DQVZHULQJ
    3   +RIILQDQGRWKHUVWKDWWKHPHVK             3   WKHTXHVWLRQZRXOGUHTXLUHHLWKHUDQ,0(
    4   H[WUDFWLRQFRQWLQXHVLQGHILQLWHO\7KH\     4   RUDQDGYDQFHGH[SHUWWRH[DPLQHKHUDQG
    5   KDYHGRJVWXGLHV\HDUV\HDUVRXW     5   WHOOLQJXVRWKHUZLVH
    6   6RWKLVLVWKHQDWXUDOSURJUHVVLRQRILW    6   4%XW\RXZRXOGDJUHHWKDWWKH
    7   4$IWHUWKHPHVKWKH           7   SDLQLVVWLOOPDUNHGO\LPSURYHGRYHU
    8   FHQWUDOSDUWRIWKHPHVKFRQQHFWLQJWKH      8   SULRUWRWKHH[SODQW"
    9   DUPVKDVEHHQUHPRYHG"                       9   $,FDQ WVD\WKDW6KHVD\V
   10   $<HV%XWWKHPHVKDUPVDUH    10   LW VLQFUHDVHG%XWLW VWKHUH VQR
   11   VWLOOJRLQJWKURXJKWKHREWXUDWRUIRUDPHQ   11   LQGLFDWLRQWKDWLW VEDFNWRZKHUHLW
   12   FRQQHFWHGWRRIIWKHWRSRIP\KHDG,    12   ZDV,IRUJHWZHZHUHRQ3DJH,
   13   ZRXOGVD\LW VVL[RUVHYHQGLIIHUHQW       13   EHOLHYH
   14   PXVFOHV6RWKHPHVKFRQWLQXHVWR          14   4
   15   FRQWUDFWDQG\RXJHWFRQWLQXHGSDLQ       15   $
   16   4'RHV0V6PLWKKDYHEDFN       16   46KHGHVFULEHVLWDVKDYLQJD
   17   SDLQORZHUEDFNSDLQ"                      17   OLWWOHLQFUHDVHLQSDLQ
   18   $<HVVKHGRHV                 18   $<HDK6RWKDWZRXOGLPSO\
   19   4&DQWKDWUDGLDWHLQWRWKH      19   WRDQVZHU\RXUTXHVWLRQ\HV$VRI
   20   SHOYLVDUHD"                                20   WKDWWKHODVWH[DPZKLFK,GRQ WKDYH
   21   $1RWFDXVLQJVSHFLILF           21   WKHUHFRUGVIURPWKDWVKHVWDWHVVKHZDV
   22   SLQSRLQWSDLQ7KDW VZKHUHDQH[DP        22   KDYLQJDOLWWOHLQFUHDVHLQSDLQ<RX UH
   23   ZRXOGKHOSVRUWWKDWRXW                   23   FRUUHFW
   24   %XWEDFNSDLQLVLQWKH        24   4'R\RXKDYHDQ\RSLQLRQRQ
                                                                37 (Pages 142 to 145)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 273 of 299 PageID #: 578
                               Daniel S. Elliott, M.D.
                                       Page 146                                         Page 148
    1   ZKDWIXWXUHFDUH0V6PLWKPD\QHHG"         1   5LJKWQRZVKHGRHVQ W
    2   $,QP\RSLQLRQWKHRQO\         2   ZDUUDQWLW6R,GRQ WKDYHVSHFLILFV
    3   FKDQFHIRUVRPHLPSURYHPHQWZRXOGEHYHU\    3   ZKHUH,FDQJLYHDQDQVZHUWRWKDWRQH
    4   DJJUHVVLYHDGYDQFHGOHYHOSK\VLFDO           4   4%XWLQJHQHUDOLQWHUPVRI
    5   WKHUDS\ELRIHHGEDFNEODGGHUUHWUDLQLQJ    5   WKHNQRZQULVNVRIUHSDLURISHOYLFRUJDQ
    6   TXHVWLRQDEOHLQMHFWLRQVLQWRWKHPHVK       6   SURODSVHLWFDQUHVXOWLQSHOYLFSDLQ
    7   DURXQGWKHPHVK,QP\H[SHULHQFHWKDW     7   DQGG\VSDUHXQLDULJKW"(YHQZLWKRXW
    8   KDVZRUNHGYHU\SRRUO\                      8   PHVK"
    9   7KHRWKHURSWLRQLVVXUJHU\     9   $<RXKDYHWRSXWTXDOLILHUV
   10   WRUHPRYHWKHPHVKDUPV,QP\             10   RQWKHUH7KHUH VYDU\LQJGHJUHHV
   11   H[SHULHQFHWKDWWHQGVQRWWRZRUNYHU\     11   VHYHULW\SURJUHVVLRQLQDELOLW\WRIL[
   12   ZHOODQGFDQPDNHWKHSDLQZRUVH7KHUH    12   LW%XWWKHSRVWHULRUSURODSVHFDQEH
   13   DUHVXUJHRQVDURXQGWKHQDWLRQZKRGRJR    13   DVVRFLDWHGZLWKLW%XWDJDLQLW VQRW
   14   DIWHUWKDW,KDYHMXVWIHOWWKHULVN      14   WRWKHVHYHULW\WKDWZHVHHZLWKWKH
   15   RXWZHLJKVWKHEHQHILW                      15   PHVKHV
   16   6RVKHKDVRSWLRQVQRQHRI    16   4$QGLIVKHZRXOGKDYHKDG
   17   WKHPDUHUHDOO\JRRGRSWLRQV               17   RQHRIZHOOOHWPHVWDUWRYHU
   18   47KDWZRXOGGHSHQGRQZKHWKHU   18   2QHRIWKHVDIHU
   19   KHUSDLQUHWXUQVDQGLIVRKRZPXFK    19   DOWHUQDWLYHVWKDW\RXDOOHJHLQ\RXU
   20   $&RUUHFW                       20   UHSRUWLVUHSDLUZLWKELRORJLFV$QG
   21   4ULJKW"                      21   WKDW VERWKIRUVWUHVVXULQDU\
   22   $&RUUHFW                       22   LQFRQWLQHQFHDQGSHOYLFRUJDQSURODSVH
   23   46RDVRIWRGD\\RX UHQRW     23   %XWWKRVHW\SHVRIUHSDLUV
   24   RIIHULQJDQRSLQLRQWKDWVKH VJRLQJWR     24   DOVRLQFOXGHWKHULVNRISHOYLFSDLQDQG
                                       Page 147                                         Page 149
    1   UHTXLUHDQ\IXUWKHUVXUJHULHVLVWKDW       1   G\VSDUHXQLDULJKW"
    2   IDLU"                                        2   $1RWWRWKHGHJUHHWKDWZH
    3   $, PVD\LQJWKDW,ZRXOGKDYH    3   VHHZLWKWKHPHVKHVDQGWKHVHYHULW\DQG
    4   WRZDLWDQGZDWFKZLWKWLPH,IVKHRQO\    4   WKHSURJUHVVLYHQDWXUHRILW6RQR
    5   QRZRUZKHQHYHUWKLVODVWH[DPZDVKDV     5   4%XWWKHUH VULVNVDQG
    6   DOLWWOHLQFUHDVHLQSDLQWKHQVKH          6   EHQHILWVWRERWKRIWKRVHSURFHGXUHV
    7   VKRXOGQRWXQGHUJRVXUJHU\                  7   ULJKW"$QGWKHGRFWRUKDVWRPDNHWKDW
    8   4'R\RXKDYHDQ\RSLQLRQDV      8   ULVNEHQHILWDQDO\VLV"
    9   WRZKHWKHUVKHZLOOUHTXLUHIXWXUH           9   $,IWKDWSK\VLFLDQKHRUVKH
   10   VXUJHU\WRUHSDLUKHUUHFWRFHOH"            10   NQRZVDOORIWKHULVNVNQRZQWRWKH
   11   $:HOODURXJKHVWLPDWHLV      11   FRPSDQ\WKHVHYHULW\WKHSURJUHVVLYH
   12   WKDWURXJKO\DWKLUGRIZRPHQKDYHWKHLU    12   QDWXUHRILWDQGWKHLQDELOLW\WRUHSDLU
   13   SURODSVHSURJUHVVWRQHHGLQJVXUJHU\6R   13   LWZLWKWKHPHVKHVDJDLQWKHUH VWRR
   14   WKDW VMXVWDURXJKLGHD                   14   PDQ\YDULDEOHVWRJLYHDEODQNHW
   15   %XWLWZRXOGEHLPPDWHULDO     15   VWDWHPHQWWR
   16   WRWKH$YDXOWD,W VDVHSDUDWHSUREOHP   16   4/HWPHVD\LWWKLVZD\
   17   45LJKW%XWIXUWKHU            17   8VLQJDELRORJLFZKLFKILUVWRIDOO
   18   VXUJHULHVUHODWHGWRIRUDQXQUHODWHG    18   DELRORJLFLVQRWDVLPLODUSURGXFWLW V
   19   UHFWRFHOHFRXOGUHVXOWLQPRUHSHOYLF       19   DFRPSOHWHO\GLIIHUHQWSURGXFWULJKW"
   20   SDLQDQGG\VSDUHXQLDFRUUHFW"              20   $,WLVDQRQPHVKSURGXFW
   21   $:HOOZH UHWDONLQJLQ        21   \HV
   22   WKHRU\VKHFRXOG%XWVKHZRXOGQ WKDYH   22   :LWKKHUVLWXDWLRQ
   23   DQ\PHVKUHODWHGSDLQ$JDLQZH UH        23   ELRORJLFVZRXOGEHZD\GRZQWKHOLVW,W
   24   WDONLQJLQWKHRU\                          24   ZRXOGMXVWEHXVHRIVWDQGDUGDEVRUEDEOH
                                                                38 (Pages 146 to 149)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 274 of 299 PageID #: 579
                                Daniel S. Elliott, M.D.
                                        Page 150                                         Page 152
    1   VXWXUHVWKDWFRVWZRXOGEHZKDW,        1   WKLQJV
    2   ZRXOGGRZLWKKHU                           2   47KHPDLQUHDVRQWKH
    3   4)RUWKHWUHDWPHQWRIKHU        3   FRPPXQLW\PHGLFDOFRPPXQLW\ZDVORRNLQJ
    4   SHOYLFRUJDQSURODSVH"                       4   WRZDUGVSRO\SURS\OHQHPHVKZDVWR
    5   $&RUUHFW:LWKWKHVWDJH      5   LQFUHDVHRUUDWKHUGHFUHDVHWKHULVN
    6   DQWHULRUSURODSVHOLNHVKHKDGD            6   RIUHFXUUHQFHFRUUHFW"
    7   VWDQGDUGVXWXUHUHSDLURIILYHRUVL[        7   $7KDWZDVWKHJRDOZKLFKLV
    8   VXWXUHVRUOHVVWKDWFRVWDOORI          8   DQDGPLUDEOHJRDO+RZHYHULWGLGQ W
    9   DJDLQZRXOGEHZKDW, GGR             9   SDQRXWWKDWZD\$QGVRWKHDQDWRPLF
   10   ,ZRXOGQRWJRGRZQWKH        10   UHSDLUUDWHZDVSRVVLEO\EHWWHULQWKH
   11   URXWHRIELRORJLFV7KH\DUH               11   DQWHULRUYDJLQDOYDXOW%XWDSLFDODQG
   12   WKHRUHWLFDOO\DQRSWLRQ%XWVKHKDGD     12   SRVWHULRUWKHUHZDVQREHQHILW6RWKH
   13   UHODWLYHO\PLOGSURODSVHVR,ZRXOGQ W     13   UHRSHUDWLRQUDWHZDVWKHVDPH
   14   GRWKDW,W VDQRSWLRQEXWLWZRXOGQ W   14   6R\RXLQFUHDVHWKH
   15   EHZKDW,ZRXOGGR                         15   FRPSOLFDWLRQVIRUWKHZRPDQZLWKRXW
   16   46RDJDLQWKDW VQRW          16   JLYLQJKHUDVLJQLILFDQWEHQHILW
   17   XWLOL]LQJDQ\W\SHRIWUDQVYDJLQDOPHVK    17   43ODLQWLII VLPSODQW
   18   WKHQ"                                       18   SURFHGXUHZDVLQ-DQXDU\ULJKW"
   19   $&RUUHFW                       19   $&RUUHFW
   20   4:KDWDERXWIRUWUHDWPHQWRI    20   47KHRQO\VDIHUDOWHUQDWLYH
   21   VWUHVVXULQDU\LQFRQWLQHQFH"                21   WKDW\RXOLVWWKDW VVSHFLILFWRYDJLQDO
   22   $7KHQ\RXFDQXVHKHURZQ       22   PHVKLVDOLJKWHUZHLJKWODUJHUSRUH
   23   WLVVXH<RXFDQXVHWLVVXHIURPDWLVVXH   23   SRO\SURS\OHQHPHVKULJKW"
   24   EDQN7KHQ\RXFRXOGXVHELRORJLFV        24   $&RUUHFW
                                        Page 151                                         Page 153
    1   2WKHUVDUHDYDLODEOH8VLQJKHURZQ         1   4$QGDUH\RXDZDUHRID
    2   WLVVXHLVWKHHDVLHVWDQGFKHDSHVW          2   PLGXUHWKUDOVOLQJDWWKDWWLPHWKDW
    3   4$QGWKHXVHRIELRORJLFV        3   PHHWVWKHGHVFULSWLRQLQ\RXUUHSRUW"
    4   ZRXOGQ WFRPSOHWHO\HOLPLQDWHKHUULVNRI    4   $:HOO,WDONHGDERXW323
    5   SHOYLFSDLQDQGG\VSDUHXQLDFRUUHFW"        5   UHSDLU,GLGQ WPHQWLRQDQ\WKLQJDVIDU
    6   $$VZHPHQWLRQHGEHIRUH,JR    6   DVDVOLQJ
    7   EDVHGXSRQP\SUHYLRXVWHVWLPRQ\            7   6RWKDW3RLQW1XPEHURQ
    8   GHSHQGLQJRQWKHVHYHULW\WKHIUHTXHQF\    8   3DJHLVD323UHSDLUXVLQJD
    9   WKHSURJUHVVLYHQDWXUHRILWDQGWKH         9   OLJKWHUZHLJKWODUJHSRUHPHVK6R
   10   LQDELOLW\WRUHSDLULWLVJRLQJWREH       10   WKDW VQRWSHUWLQHQWWRWKHVOLQJ
   11   GLIIHUHQWZLWKWKHELRORJLFV               11   4:KDWDERXW1XPEHURQ3DJH
   12   <RXGRQ WVHHWKRVHSUREOHPV   12   "
   13   ZLWKLW<RXVHHUHFXUUHQFHEXW\RX       13   $&RUUHFW,DPQRWDZDUHRI
   14   GRQ WVHHWKRVHRWKHUFKURQLFOLIHORQJ     14   WKHUHEHLQJDQRQWKHPDUNHWDYDLODEOH
   15   SUREOHPV                                   15   DOLJKWZHLJKWODUJHSRUHPHVKVOLQJ
   16   4%XWUHFXUUHQFHLVDPDMRU      16   7KHUHZHUHWULDOVRIWKHPEXWWKH\ZHUH
   17   FRQVLGHUDWLRQLQGHWHUPLQLQJZKDW           17   QHYHUUHOHDVHG
   18   SURFHGXUHLVEHVWIRUWKHSDWLHQWZRXOG    18   4%XW\RXEHOLHYHWKHUHZDVD
   19   \RXDJUHH"                                  19   323SHOYLFRUJDQSURODSVHPHVKWKDW V
   20   $,WLVDFRQVLGHUDWLRQ,I     20   OLJKWHUZHLJKWDQGODUJHUSRUH
   21   \RXDVNHGWKHSDWLHQWZRXOG\RXUDWKHU     21   $(WKLFRQKDG
   22   KDYHDUHFXUUHQFHRI\RXUSURODSVHRU       22   4LQ"
   23   OLIHORQJSDLQDQGLQDELOLW\WRKDYH         23   $, PVRUU\,LQWHUUXSWHG
   24   LQWHUFRXUVHWKRVHDUHWZRGLIIHUHQW        24   \RX
                                                                39 (Pages 150 to 153)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 275 of 299 PageID #: 580
                               Daniel S. Elliott, M.D.
                                       Page 154                                           Page 156
    1   ,FDQQRWVSHFLILFDOO\VWDWH     1   4%XWWRDQVZHUP\TXHVWLRQ
    2   WR(WKLFRQGLGKDYHDSURGXFWWKDW    2   LWZRXOGQ WKDYHHOLPLQDWHGKHUULVNRI
    3   ZDVRXWWKHUHEXWGLGQ WKDYHWKHDUPV     3   SHOYLFSDLQRUG\VSDUHXQLDRUH[WUXVLRQ"
    4   7KHDUPVDUHZKDWFDXVHVDVLJQLILFDQW       4   $&RUUHFW,WZRXOGORZHULW
    5   FRPSRQHQWRIWKHSUREOHPZLWKSDLQ          5   EXWQRWHOLPLQDWHLW
    6   7KDW VZKDW, PVD\LQJLV      6   4,GRQ WZDQWWRUHWUHDG
    7   WKDWWKLVSDUWLFXODUSDWLHQW0V6PLWK     7   JURXQGVIURP\RXUJHQHULFGHSRVLWLRQEXW
    8   GLGQRWQHHGWKRVHDGYDQFHGOHYHO            8   \RX UHQRWDZDUHRIDQ\PRUHUHFHQW
    9   UHSDLUV,WZDVDILUVWWLPHVXUJHU\        9   OLWHUDWXUHILQGLQJWKDWWKH%DUGPHVK
   10   ZLWKDORZJUDGHSURODSVH                  10   WKH$YDXOWDKDVDKLJKHUULVNRIDQ\
   11   4$QGHYHQLIWKHUHZDVD        11   FRPSOLFDWLRQVDVFRPSDUHGWRDQ\RWKHU
   12   OLJKWHUZHLJKWODUJHUSRUHPHVK            12   WUDQVYDJLQDOPHVKLVWKDWIDLU"
   13   DYDLODEOHDWWKHWLPHLWZRXOGQ WKDYH     13   $$V, PVLWWLQJKHUHULJKW
   14   HOLPLQDWHGKHUULVNIRUSHOYLFSDLQRU      14   QRZ,FDQQRWUHFDOORIIWKHWRSRIP\
   15   G\VSDUHXQLDRUH[WUXVLRQFRUUHFW"          15   KHDGDGRFXPHQWVXFKDVWKDW%XW,
   16   $/HW VEUHDNWKDWGRZQ         16   ZRXOGKDYHWRORRNWKURXJKWKHOLWHUDWXUH
   17   7KDW VDZKDW,FDOODFRPSRXQG          17   IRULW$QGVLQFHLW VEHHQSXOOHGRII
   18   TXHVWLRQ,GRQ WNQRZZKDW\RXJX\V       18   WKHPDUNHWQRRQHLVUHVHDUFKLQJLW
   19   FDOOLW                                    19   46RLW VSRVVLEOHLIVKHKDG
   20   :HKDYHWRGHILQHWKHW\SH     20   DGLIIHUHQWSHOYLFRUJDQSURODSVHPHVK
   21   RIPHVKZH UHGRLQJ,IDOO\RX UHGRLQJ   21   WKDWVKHZRXOGKDYHKDGG\VSDUHXQLDDQG
   22   LVDPHVKZLWKRXWWKHDUPVVHHWKH      22   SHOYLFSDLQDQGH[WUXVLRQFRUUHFW"
   23   DUPVDUHDPDMRUVRXUFHRIWKHSUREOHP   23   066&$5&(//22EMHFWWR
   24   VR\RXUULVNRIH[WUXVLRQZRXOG             24   IRUP
                                       Page 155                                           Page 157
    1   WKHRUHWLFDOO\EHWKHVDPHDVORQJDVLW     1   7+(:,71(66:HOOLW
    2   GRHVQ WKDYHWKH\RXNQRZOLNHWKH         2   GHSHQGVZKDWZH UHWDONLQJDERXW
    3   $YDXOWD3OXVKDVWKDWFRQIRXQGLQJIDFWRU     3   $UHZHWDONLQJDERXWOLNH
    4   RIWKHH[WUDOD\HURIWLVVXHRQLW          4   WKH3UROLIW"DQWHULRU"$UHZH
    5   $QGWKHQ\RXVDLGSHOYLF        5   WDONLQJDERXWWKH0RQDUFSURGXFW"
    6   SDLQ3HOYLFSDLQPD\EHOHVVEHFDXVH       6   ([FXVHPHQRW0RQDUF$PHULFDQ
    7   \RXGRQ WKDYHWKHDUPV                     7   0HGLFDO6\VWHPVWKH$SRJHHDQG
    8   $QG,WKLQN\RXVDLGDWKLUG    8   WKH3HULJHH"7KHUH VDORWRXW
    9   WKLQJWKHUH,IRUJHWZKDWWKDWZDV<RX    9   WKHUH$OORIWKHPKDYHWKHLU
   10   KDGWKUHH                                  10   NQRZQULVNVWRLW
   11   4'\VSDUHXQLD                   11   $JDLQZLWK$YDXOWDLVD
   12   $'\VSDUHXQLD'\VSDUHXQLD      12   XQLTXHRQHZLWKKDYLQJWKDWRXWHU
   13   KDVDFKDQFHRIEHLQJOHVVZKHQ\RXGRQ W   13   FRDWLQJWRLWZKLFKWKURZVLQ
   14   KDYHWKHDUPVEHFDXVH\RXGRQ WKDYHWKH   14   DQRWKHUYDULDEOHLQDVLWXDWLRQ
   15   PHVKFRQWUDFWLRQDQGWKHSXOOLQJWKDW\RX   15   %XWWKHULVNZLWKDOOPHVKHV
   16   JHWZLWKWKRVHWKLQJV                      16   LVWKHUHLQYDU\LQJGHJUHHV
   17   6RWKDWZRXOG,NQRZ        17   %<05%8+5
   18   VXUJHRQVZKRVWLOOZLOOSXWLQWKRVH        18   4/RRNLQJEDFNDWWKHRSLQLRQV
   19   JUDIWVZLWKRXWWKHDUPV,SHUVRQDOO\      19   LQ\RXUUHSRUWRQ3DJHZHWDONHG
   20   GRQ W,GRQ WWKLQNWKHUH VDQHHGIRU    20   HDUOLHUDERXW'U.LP VWHVWLPRQ\WKDW
   21   LW                                         21   VKHZDVDZDUHRIWKHULVNVRIHURVLRQ
   22   $QGDJDLQLQ0V6PLWK V     22   H[WUXVLRQSHOYLFSDLQG\VSDUHXQLD
   23   VLWXDWLRQVKHGLGQ WQHHGLW6KHMXVW    23   <RXUHFDOOWKDWGLVFXVVLRQ
   24   QHHGVVWDQGDUGVXWXUHV                     24   ULJKW"
                                                                40 (Pages 154 to 157)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 276 of 299 PageID #: 581
                                Daniel S. Elliott, M.D.
                                        Page 158                                        Page 160
    1   $<HV,GR                      1   FRPLQJEDFN
    2   4,Q\RXUUHSRUWKHUH\RX        2   46RERWKWKH$OLJQDQGWKH
    3   VSHFLILFDOO\UHIHUWRIRUHLJQERG\           3   $YDXOWDFRUUHFWHGWKHFRQGLWLRQVIRU
    4   UHDFWLRQDQGFKURQLFLQIODPPDWRU\            4   ZKLFKWKH\ZHUHLPSODQWHGIRUULJKW"
    5   UHVSRQVHUHODWHGWRWKH%DUGSURGXFWV       5   $$WDFHUWDLQFRVW\RXDUH
    6   $&RUUHFW                        6   FRUUHFW
    7   4:RXOG\RXDJUHHWKDW'U.LP    7   05%8+57KDWPD\EHDOO
    8   VSHFLILFDOO\WHVWLILHGWKDWVKHZDVDZDUH    8   WKHTXHVWLRQV,KDYH,IZHFDQ
    9   RIWKRVHULVNV"                              9   MXVWWDNHDTXLFNEUHDNDQGWKHQ
   10   $$V, YHDOUHDG\VWDWHGVKH    10   FRPHEDFN
   11   ZDVDZDUHRIZKDWVKHNQRZVEXWGRHVQRW   11   7+(:,71(666XUH
   12   NQRZWKHIXOOH[WHQWRILW                 12   9,'(27(&+1,&,$1:H UH
   13   4<RXDOVRUHIHUHQFHSDLQIXO     13   JRLQJRIIUHFRUG7KHWLPHLV
   14   FRQWUDFWXUHDQGEDQGLQJRIWKHPHVK        14   
   15   :RXOG\RXDJUHHWKDW'U.LP   15   
   16   WHVWLILHGWKDWVKHZDVDZDUHRIWKRVH       16    :KHUHXSRQDEULHIUHFHVV
   17   ULVNVDVZHOO"                              17   ZDVWDNHQ
   18   $$V,VWDWHGSUHYLRXVO\DQG    18   
   19   , OOUHO\RQWKHSUHYLRXVWHVWLPRQ\VKH    19   9,'(27(&+1,&,$1:H UH
   20   VWDWHGZKDWVKHNQHZDQGVKHGRHVQ W       20   JRLQJEDFNRQUHFRUG0HGLD)LOH
   21   NQRZWKHIXOOH[WHQWDV,GRDQGRWKHUV    21   1XPEHU7KHWLPHLV
   22   LQYROYHGLQWKLVZKDW VJRLQJRQEHKLQG    22   %<05%8+5
   23   WKHVFHQHVZLWKWKHFRPSDQ\                23   46RZHWDONHGHDUOLHUWKDW
   24   46R,XQGHUVWDQGWKDWWKDW V    24   0V6PLWKKDGSUHH[LVWLQJGHSUHVVLRQLV
                                        Page 159                                        Page 161
    1   \RXUWHVWLPRQ\WKDWVKHGLGQ WNQRZWKH     1   WKDWULJKW"
    2   IXOOH[WHQW                                 2   $6KHZDVRQPHGLFDWLRQIRU
    3   %XWWKHUH VQRULVNVWKDW       3   GHSUHVVLRQ,GRQ WNQRZKRZVHYHUHLW
    4   VKHZDVQ WDZDUHRIWKDWDUHUHOHYDQWIRU    4   ZDV
    5   0V6PLWK"                                   5   4&DQWKHUHEHDSV\FKRORJLFDO
    6   $6KHNQHZDERXWULVNV%XW      6   FRPSRQHQWWRG\VSDUHXQLD"
    7   VKHGLGQ WNQRZDERXWWKHVHYHULW\WKH      7   $3RVVLEO\+RZHYHULW VQRW
    8   IUHTXHQF\DQGWKHSURJUHVVLYHQDWXUHRI      8   JRLQJWRFDXVHSLQSRLQWSDLQDQGSDLQDW
    9   WKRVHULVNV                                 9   WKHVLWHRIWKHPHVK7KDW VQRW
   10   4%XWVKHZDVDZDUHRIHDFKRI   10   WKDW VQRWDFRPSRQHQWRIGHSUHVVLRQ
   11   WKHULVNVDQGFRPSOLFDWLRQVWKDW\RX UH     11   $QGLIGHSUHVVLRQLVDPDMRU
   12   RSLQLQJ0V6PLWKKDGDVDUHVXOWRIWKH    12   IDFWRULQFDXVLQJFRPSOLFDWLRQVZLWK
   13   %DUGSURGXFWVULJKW"                       13   PHVKHVLWQHHGVWREHRQWKH,)8ZKLFK
   14   $:HOODV, YHVWDWHGVKH      14   LW VQRW
   15   NQHZRIULVNV%XWVKHGLGQ WNQRZRI      15   6RVKHKDGDSUHH[LVWLQJ
   16   WKHVHYHULW\WKHIUHTXHQF\WKH            16   FRQGLWLRQ$QGWKDW VZRUULVRPHLILW V
   17   SURJUHVVLYHQDWXUHDQGWKHLQDELOLW\WR     17   QRWRQWKH,)8WKDWZRUVHQVWKLQJV
   18   IL[WKRVHFRPSOLFDWLRQV                    18   4:HOO,ZDVQ WVXJJHVWLQJ
   19   4+HUDQWHULRUSURODSVHWKDW     19   WKDWLWZDVUHOHYDQWWRWKHPHVK
   20   ZDVFRUUHFWHGE\WKH$YDXOWDWKDWKDV      20   %XWHYHQZLWKRXWPHVKD
   21   VWLOOQRWUHWXUQHGFRUUHFW"                21   SDWLHQWFDQKDYHG\VSDUHXQLDGXHWR
   22   $%DVHGXSRQWKH-DQXDU\QG    22   SV\FKRORJLFDOLVVXHVDQGGHSUHVVLRQ"
   23   VRZKDWVL[VHYHQPRQWKVDJR      23   $:HOOWKDW VDEURDG
   24   WKHUHZDVQRUHFRUGRIWKHSURODSVH         24   VWDWHPHQW,IWKHUH VDKLVWRU\RI
                                                                41 (Pages 158 to 161)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 277 of 299 PageID #: 582
                               Daniel S. Elliott, M.D.
                                        Page 162                                       Page 164
    1   SK\VLFDOWUDXPDUDSHDEXVHRIVRPH         1   , OONHHSDQRSHQPLQGEDVHGXSRQ
    2   VRUWWKDW VDGLIIHUHQWVWRU\7KDW        2   ZKDW VJRLQJRQ
    3   EHFRPHVYHU\FRPSOLFDWHG                    3   $QGWKHIDUWKHUVKHJRHVRXW
    4   %XWVKHUHSRUWHGQRWKLQJ        4   IURPKHUUHYLVLRQVXUJHU\LW
    5   SULRUWRWKHVXUJHU\7KLVDOOKDSSHQHG     5   ZRXOGEHLPSRUWDQWWRKDYHD
    6   \HDUVODWHU6R,GRQ WVHHDORJLFDO       6   GRFXPHQWHGH[DPWRR
    7   FRQQHFWLRQEHWZHHQWKHWZR                  7   05%8+5$OOULJKW
    8   4%HFDXVHVKHGLGQ WKDYH         8   'RFWRU,WKLQNWKDW VDOOWKH
    9   VLPLODUFRPSODLQWVSULRUWRWKHLPSODQW"     9   TXHVWLRQV,KDYHWRGD\
   10   $:HOOWKHORFDWLRQRIWKH      10   066&$5&(//21RWKLQJIURP
   11   SDLQWKHSURJUHVVLYHQDWXUHRILWWKH     11   PH
   12   VHYHULW\DOOKDSSHQ\HDUVODWHU6R       12   9,'(27(&+1,&,$17KLV
   13   DJDLQ,GRQ WVHHDORJLFDOFRQQHFWLRQ     13   FRQFOXGHVWRGD\ V
   14   EHWZHHQWKHGHSUHVVLRQDQGWKLV            14   05%8+5+ROGRQ%HIRUH
   15   $JDLQLILWLVDNQRZQ        15   ZHJRRIIWKHUHFRUG
   16   LVVXHWKDW VJRWWREHRQWKH,)8         16   ,MXVWZDQWWRPDNHVXUHZH
   17   4&DQGHSUHVVLRQDQGJHQHUDO     17   KDYHDSODFHKROGHUH[KLELWIRUWKH
   18   ZHOOEHLQJDIIHFWWKHKHDOLQJSURFHVVLQ     18   LQYRLFHVWKDWZLOOEHSURYLGHGE\
   19   DQLQGLYLGXDO"                              19   FRXQVHO VRIILFH
   20   $$VIDUDVLWUHODWHVWRWKH    20   
   21   YDJLQD, YHQHYHUKHDUGRIDQ\WKLQJ        21    :KHUHXSRQ([KLELW
   22   UHODWHGWRWKDW                            22   (OOLRWW3ODFHKROGHUZDV
   23   4+DYHZHGLVFXVVHGDOOWKH      23   PDUNHGIRULGHQWLILFDWLRQ
   24   RSLQLRQV\RXLQWHQGWRRIIHULQWKLV        24   
                                        Page 163                                       Page 165
    1   FDVH"                                        1   05%8+5:LWKWKDW,
    2   $$OOP\RSLQLRQVDUHLQFOXGHG    2   WKLQNZH UHGRQH7KDQN\RX
    3   LQP\UHSRUW,GRQ WUHFDOOLIZH YH       3   066&$5&(//27KDQN\RX
    4   GLVFXVVHGHYHU\RQH                         4   9,'(27(&+1,&,$17KLV
    5   :H YHGLVFXVVHGDOOWKH         5   FRQFOXGHVWRGD\ VGHSRVLWLRQ
    6   RSLQLRQV\RX YHDVNHGPH1RWWREHD       6   :H UHJRLQJRIIWKHUHFRUG7KH
    7   VPDUWPRXWKDERXWLWEXW,GRQ WNQRZLI    7   WLPHLV
    8   WKHUH VVRPHWKLQJHOVHKHUHZHKDYHQ W       8   
    9   GLVFXVVHG                                   9    :KHUHXSRQWKHGHSRVLWLRQ
   10   4$QGDWWKLVSRLQW\RXGRQ W   10   FRQFOXGHGDWSP
   11   KDYHDQ\LQWHQWLRQRISHUIRUPLQJDQ         11   
   12   H[DPLQDWLRQRQ0V6PLWK"%XW\RX          12
   13   PLJKW\RXZRXOGOLNHWRKDYHWKH         13
   14   RSSRUWXQLW\WRGRWKDWLIWKHFDVHZHUH     14
   15   WRJRWRWULDOLVWKDWKRZ,XQGHUVWDQG    15
   16   \RXUWHVWLPRQ\"                             16
   17   066&$5&(//22EMHFWWR      17
   18   IRUP                                18
   19   <RXFDQDQVZHU                19
   20   7+(:,71(66<HV,IWKLV    20
   21   FDVHZHUHWRJRWRWULDOWKHQ,     21
   22   ZRXOGKDYHWRSHUIRUPDQ,0(         22
   23   SULRUWRIXUWKHUVXSSRUWRU         23
   24   UHIXWHP\RSLQLRQVDWWKLVSRLQW    24
                                                                42 (Pages 162 to 165)
                Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 278 of 299 PageID #: 583
                                     Daniel S. Elliott, M.D.
                                             Page 166                                                   Page 168
    1   &(57,),&$7(                       1   
    2                                                        (55$7$
    3                                                    2   
    4   ,+(5(%<&(57,)<WKDWWKH           3   3$*(/,1(&+$1*(
    5   ZLWQHVVZDVGXO\VZRUQE\PHDQGWKDWWKH        4   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    6   GHSRVLWLRQLVDWUXHUHFRUGRIWKH               5   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    7   WHVWLPRQ\JLYHQE\WKHZLWQHVV                  6   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    8                                                    7   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    9                                                    8   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   10                                                    9   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        $PDQGD0DVO\QVN\0LOOHU                  10   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   11   &HUWLILHG5HDOWLPH5HSRUWHU              11   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        'DWHG$XJXVW                  12   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   12
   13
                                                        13   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   14
                                                        14   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   15                                                   15   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   16                                                   16   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   17    7KHIRUHJRLQJFHUWLILFDWLRQ       17   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   18   RIWKLVWUDQVFULSWGRHVQRWDSSO\WRDQ\        18   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   19   UHSURGXFWLRQRIWKHVDPHE\DQ\PHDQV          19   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   20   XQOHVVXQGHUWKHGLUHFWFRQWURODQGRU          20   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   21   VXSHUYLVLRQRIWKHFHUWLI\LQJUHSRUWHU         21   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   22                                                   22   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   23                                                   23   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   24                                                   24   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             Page 167                                                   Page 169
    1   ,16758&7,21672:,71(66                 1   $&.12:/('*0(172)'(321(17
                                                         2
    2                                                        ,BBBBBBBBBBBBBBBBBBBBBGR
    3   3OHDVHUHDG\RXUGHSRVLWLRQ         3   KHUHE\FHUWLI\WKDW,KDYHUHDGWKH
                                                             IRUHJRLQJSDJHVDQGWKDWWKH
    4   RYHUFDUHIXOO\DQGPDNHDQ\QHFHVVDU\            4   VDPHLVDFRUUHFWWUDQVFULSWLRQRIWKH
    5   FRUUHFWLRQV<RXVKRXOGVWDWHWKHUHDVRQ            DQVZHUVJLYHQE\PHWRWKHTXHVWLRQV
    6   LQWKHDSSURSULDWHVSDFHRQWKHHUUDWD           5   WKHUHLQSURSRXQGHGH[FHSWIRUWKH
                                                             FRUUHFWLRQVRUFKDQJHVLQIRUPRU
    7   VKHHWIRUDQ\FRUUHFWLRQVWKDWDUHPDGH         6   VXEVWDQFHLIDQ\QRWHGLQWKHDWWDFKHG
    8   $IWHUGRLQJVRSOHDVHVLJQ             (UUDWD6KHHW
                                                         7
    9   WKHHUUDWDVKHHWDQGGDWHLW                    8   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   10   <RXDUHVLJQLQJVDPHVXEMHFW            '$1,(/6(//,2770''$7(
   11   WRWKHFKDQJHV\RXKDYHQRWHGRQWKH             9
                                                        10
   12   HUUDWDVKHHWZKLFKZLOOEHDWWDFKHGWR              6XEVFULEHGDQGVZRUQ
   13   \RXUGHSRVLWLRQ                                11   WREHIRUHPHWKLV
                                                             BBBBBGD\RIBBBBBBBBBBBBBBBBBB
   14   ,WLVLPSHUDWLYHWKDW\RX          12
   15   UHWXUQWKHRULJLQDOHUUDWDVKHHWWRWKH              0\FRPPLVVLRQH[SLUHVBBBBBBBBBBBBBB
                                                        13
   16   GHSRVLQJDWWRUQH\ZLWKLQWKLUW\  GD\V       14   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   17   RIUHFHLSWRIWKHGHSRVLWLRQWUDQVFULSW              1RWDU\3XEOLF
   18   E\\RX,I\RXIDLOWRGRVRWKH              15
                                                        16
   19   GHSRVLWLRQWUDQVFULSWPD\EHGHHPHGWREH       17
   20   DFFXUDWHDQGPD\EHXVHGLQFRXUW              18
                                                        19
   21                                                   20
   22                                                   21
   23                                                   22
                                                        23
   24                                                   24

                                                                        43 (Pages 166 to 169)
                 Golkow Litigation Services - 877.370.DEPS
Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 279 of 299 PageID #: 584
                               Daniel S. Elliott, M.D.
                                      Page 170
     1   /$:<(5 6127(6
     2   3$*(/,1(
     3   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     4   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     5   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     6   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     7   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     8   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     9   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    10   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    11   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    12   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    13   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    14   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    15   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    16   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    17   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    18   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    19   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    20   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    21   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    22   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    23   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    24   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                               44 (Page 170)
                Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 280 of 299 PageID #: 585
                                   Daniel S. Elliott, M.D.
                                                                                                Page 171

          $           DGYDQFHG          DJUHHG             DQVZHULQJ           
DEEUHYLDWLRQ                      DJUHHLQJ         DQVZHUV             
                                  DJUHHPHQW        DQWHULRU          
DEGRPHQ           DGYDQFHGOHYHO                                   
DEGRPLQDO                     DKHDG                     
                DGYDQFHGOHYHORI                         DVNHG  
DELOLW\                                                            
DEODWLRQ         DGYDQFHV          DKROG                               
DEOH         DGYDQWDJH         DO          DQWHULRUO\      DVNLQJ 
             DGYHUWLVHPHQWV        DOLJQ     DQWLLQFRQWLQHQFH      DVSHFW 
                                                          DVVHVVPHQW 
DEQRUPDO         DGYLVHG                   DQ\ERG\              
DEVHQFH                              DSLFDO             
DEVROXWHO\       DIIHFW               DSLFDOO\         DVVLJQ  
                                           DSRJHH           DVVLVWDQFH 
DEVRUEDEOH      DIRUHPHQWLRQHG                    DSRORJL]H         DVVLVWDQW 
DEXVH                             DOOHJH          DSSHDU          
DFFHSWDEOH        DIWHUQRRQ         DOOHJHG          DSSHDUDQFH       DVVRFLDWHG 
                              DOOHJLQJ                              
DFFXUDF\         DJH          DOOXGHG          DSSHDUDQFHV           
           DJJUHVVLYH      DOWHUQDWLYH      DSSHDUV        
DFFXUDWH                                        DVVXPH 
       DJR       DOWHUQDWLYHV          DSSOLFDWRU           
                                        DSSO\           DV\PSWRPDWLF
DFNQRZOHGJPHQW                   DPDQGD        DSSURSULDWH          
                 DJUHH                         DSSURSULDWHO\           
DFWHG               DPHULFDQ                          DWURSKLF 
DFWLYLWLHV              DPRXQW         DSSUR[LPDWHO\         DWURSK\  
DFWLYLW\                                             
                                                      
                       DPV           DSULO          
DFWXDO                                             
DGGHG                     DQDORJRXV                        
DGGLWLRQDO                 DQDO\VLV         DUHD          
                  DQDWRPLF                       
DGGUHVVHG                 DQGDKDOI                      
                                                               DWWDFK  
DGHTXDF\                   DQJHOHV           DUHDV               
DGHTXDWH                 DQLPDO           DUJXH                
DGKHVLRQV               DQQXDO           DUJXPHQW            
                     DQVZHU         DUP          
DGPLUDEOH                                     DWWDFKHG 
                                        DUPV           
DGPLWV                                            
DGPRQLWLRQV                                      DWWDFKLQJ 
DGV                                                    DWWHQG  


                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 281 of 299 PageID #: 586
                                  Daniel S. Elliott, M.D.
                                                                                              Page 172

DWWHQGDQFH       E                   EODQNHW           
                EDELHV                          EXOJH 
DWWHVW           EDFN                   EOHHGLQJ      
DWWRUQH\                   EHFRPLQJ                        EXUQLQJ 
DWWULEXWH                                   EORRG            
DWWULEXWLQJ             EHJLQQLQJ         EOXH 
                                    ERGLHV                   &
DXJPHQW                  EHKDOI           ERG\        F   
DXJV                 EHOLHYH                   
DXJXVW                                    
                                           FDOLIRUQLD 
                             ERRNV          FDOO  
DXWKRULW\                            ERWKHUVRPH          
DXWKRUL]LQJ           EDG                    ERWWRP         
                                        ERZHO            
DXWRPDWLFDOO\         EDQGHG                   EUHDN       FDOOHG 
                 EDQGLQJ                              FDOOV 
DYDLODEOH                                            FDPHUDV 
                       EHQHILFLDO      EUHDNGRZQV           FDQFHU  
           EDQN           EHQHILW                         FDQW  
                EDUG                   EUHDNLQJ        
DYDXOWD                     EUHDVW             
                             EULHI              
                                                  
                EHQHILWV         EULQJ           
                    EHQLJQ           EURDG             
                    EHVW      EURXJKW            
          EDVHG                       EXKU         
               EHWWHU                   
                                              FDUH  
                     EH\RQG                       
                 ELODWHUDO                  
                     ELODWHUDOO\                
                    ELOOLQJ                   FDUHIXOO\ 
                 EDVLV       ELPDQXDO               FDUWPHOO  
DYHQXH                          ELRIHHGEDFN                   
DZDUH       EDWHV       ELRORJLF           FDVH  
               ELRORJLFV                 
                                      
                                                
                 ELW                    
                                      
         EHDULQJ         EODGGHU                      
        EHFN\                                        
                EODPH                       
                             EODPLQJ                FDVHV 
        %                                                                                

                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 282 of 299 PageID #: 587
                                   Daniel S. Elliott, M.D.
                                                                                              Page 173

                    FROOHDJXHV       FRPSOHWH        
FDVHVSHFLILF      FKDQJH                                   FRQILUP 
                  FRORSODVW                   
                                                   
FDXVH      FKDQJHG           FRP     FRPSOHWHO\       FRQILUPV 
        FKDQJHV       FRPELQHG              FRQIOLFW 
                 FRPH               FRQIOLFWV 
          FKDUJH                                FRQIRXQGLQJ 
          FKDUOHVWRQ                          FRQIXVLQJ 
           FKHDSHVW                            FRQQHFWHG 
           FKLOGUHQ        FRPHV      FRPSOHWHQHVV         FRQQHFWLQJ 
                 FKRVHQ                       FRQQHFWLRQ 
FDXVHG                                  FRPSOLFDWHG       
        FKULVWPDV        FRPIRUWDEOH       FRPSOLFDWLQJ         FRQVHQW  
                         FRPLQJ                         
           FKURQLF                  FRPSOLFDWLRQ       
FDXVHV                   FRPPHQW                   FRQVHQWHG 
                            FRPPHQWV         FRPSOLFDWLRQV        FRQVHUYDWLYH 
FDXVLQJ                           FRPPLVVLRQ                   FRQVLGHU 
        FKURQRORJLFDO                                   
                        FRPPRQ                   
        FKURQRORJLHV                              FRQVLGHUDWLRQ
          FKURQRORJ\        FRPPXQLW\                 
FHQWLPHWHUV           FLW\                          FRPSRQHQW      FRQVLGHUHG 
           FODVVLF                                  
                           FRPSDQ\         FRPSRVLWLRQ      FRQVLVWHQW 
FHQWUDO          FOHDQHU                     FRPSRXQG       FRQVLVWHQWO\ 
FHUWDLQ      FOHDU                    FRQFHUQHG         
                  FRPSDUHG       FRQFHUQV        FRQVWDQW 
                       FRPSDUWPHQW                           FRQWDLQ 
                                     FRQFOXGH          
FHUWDLQW\                                    FRQFOXGHG       FRQWDLQV 
       FOHDUO\            FRPSHQVDWLRQ                        FRQWHQW 
                FOLQLF                     FRQFOXGHV      FRQWLQXH 
FHUWLILFDWH                      FRPSLOLQJ                       FRQWLQXHG 
FHUWLILFDWLRQ      FOLQLFDO          FRPSODLQ         FRQFOXVLRQ          
                FORVH                                           
FHUWLILHG         FORVHO\          FRPSODLQHG      FRQFOXVLRQV     FRQWLQXHV 
                FORVWHU          FRPSODLQLQJ     FRQFXUUHQW      FRQWUDFW 
FHUWLI\     FORWKLQJ                                      
FHUWLI\LQJ      FORWV                           FRQGLWLRQ      FRQWUDFWHG 
FHWHUD        FRDW              FRPSODLQW       FRQGLWLRQV      FRQWUDFWLRQ 
        FRDWLQJ                                  
                        FRPSODLQWV      FRQIHUHQFH          
FKDQFH        FROODJHQ                                  
                                          FRQILGHQWLDOLW\         


                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 283 of 299 PageID #: 588
                                   Daniel S. Elliott, M.D.
                                                                                                Page 174

                                         GDWHG          
FRQWUDFWXUH                     FUDZIRUGV                     
                           FUHDP                          GHOD\ 
FRQWUDLQGLFDWLRQV                        GDWHV            GHOD\HG 
                              GD\         GHOLYHU\ 
FRQWULEXWH                                    
                                                     GHQDP 
FRQWULEXWLQJ                                GD\V        GHQLHV 
                    FULWHULD                         GHQPDQ 
FRQWURO                 FULWLFLVP     GD\WRGD\           
FRQWURYHUVLDO                                                 
                                     GH                
FRRN                                 GHDO          
FRRNLHFXWWHU            FULWLFL]H        GHDOLQJ             
FRRO                                                  
                           FXOSULW           GHFHPEHU          
FRS\                     FXUH                
FRUUHFW                                                   GHQPDQV 
                  FXUHG            GHFHQWVL]HG       
                        FXUUHQW          GHFLVLRQ           
        FRUUHFWHG      FXW          GHFUHDVH      
                                              GHSHQG 
                  F\VWRFHOH        GHH               GHSHQGHQW 
        FRUUHFWLQJ                 GHHPHG          GHSHQGLQJ 
         FRUUHFWLRQV             GHIHFWLYH           
                                           GHSHQGV 
        FRUUHFWO\                  GHIHQGDQW            
                    F\VWV                             
                                                GHIHQVH           
          FRUUHFWQHVV              '                              GHSRQHQW 
        FRVW      G                  GHILQH           
        FRXJK             GDLO\                         GHSRVHG  
        FRXQVHO                     GHILQHG           GHSRVLQJ 
                   GDPDJH                           GHSRVLWLRQ 
                         GDQ           GHILQLWHO\           
         FRXQVHOV        GDQJHURXV                     
         FRXSOH      GDQLHO      GHILQLWLYH          
       FRXUW                                  
                                         GHILQLWLYHO\     
         FRXUWURRP        GDWD                                 
                    GDWH          GHJUHH        
         FRYHU                               
            FRYHUV                                  
       FUDZIRUG               GHJUHHV        
                                    
                                       
                                               

                      Golkow Litigation Services - 877.370.DEPS
     Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 284 of 299 PageID #: 589
                                 Daniel S. Elliott, M.D.
                                                                                             Page 175

                   GLVFORVXUH                 GU 
GHSRVLWLRQV                GLVFRPIRUW                     
                                    
                                       
            GLIIHUHQFH       GLVFUHSDQF\                   
GHSUHVVLRQ                                                     
       GLIIHUHQW       GLVFXVV       GRJ               
                         GRLQJ          
                      GLVFXVVHG               
GHSV                                      
GHVFULEH                                  
                                             
                    GLVFXVVHV        GRQDOG              
GHVFULEHV                           GRQW       
                   GLVFXVVLQJ                     
GHVFULELQJ           GLVFXVVLRQ                
                                               
GHVFULSWLRQ      GLIIHUHQWLDO                            
                GLVFXVVLRQV                 
GHVFULSWLRQV            GLVWULFW                  
                       GLYLVLRQ                    
GHVLJQ                  GRFWRU                
GHVLJQHG        GLIIHUHQWO\                      
GHVSLWH                                          
                GLIILFXOW                        
GHWDLOHG                                       
GHWHUPLQLQJ                                        
                                                     
GHYHORS     GLIIXVH                          
GHYHORSPHQW      GLODWRUV                                
GHYLFHV                  GRFWRUV                      
GHYLQ            GLUHFW                            GUDIWLQJ 
GJULIILQ         GLUHFWLRQ         GRFXPHQW                  GUDZ  
GLDJQRVLV     GLVDJUHH                                  GXH  
                   GRFXPHQWDWLRQ                    
                                               
                   GRFXPHQWHG                  
                                                     
GLGQW       GLVDJUHHPHQW         GRFXPHQWLQJ                   
                    GRFXPHQWV                 
          GLVDJUHHPHQWV                        
                                          GXOO 
           GLVDSSRLQWHG         GRHVQW               GXO\  
                                                G\VIXQFWLRQ 
          GLVFORVHG                GRXEW            
      GLVFORVLQJ                                  


                     Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 285 of 299 PageID #: 590
                                   Daniel S. Elliott, M.D.
                                                                                                Page 176

G\VSDUHXQLD                               H[DPLQHG             
         HOOLRWW                                H[SHFWHG 
           HOOLRWW                    H[DPLQLQJ          
                                   H[DPSOH          H[SHULHQFH 
         HOOLRWW                   H[DPSOHV              
                                   H[DPV               
         HOOLRWW      HW       H[FHHGLQJO\         
        HOOLRWW                                       
             HOOLRWW              H[FHOOHQW           
          HOOLRWW                      H[FHUSWV            
          HOOLRWW     HWKLFRQ     H[FLVLRQ           
            HOOLRWW                        
           HOOLRWW                H[FXVH        H[SHULHQFHG 
          HOOLRWW                                H[SHUW  
        HPDLOV       HYHUWHG                        
              HQFRPSDVVHG       HYHU\ERG\                      
                      HQGRPHWULDO      HYLGHQFH       H[HUFLVH             
          (           HQGV                                  
H        HQODUJHG                    H[KLELW         
HDUOLHU     HQWLUH                                           
          HQWLUHW\      H[DFW                    
HDUO\                                                    
            HSLVLRWRP\                            
HDVLHU                                                     
HDVLHVW          HTXDOO\          H[DFWO\                    H[SLUHV 
HDVLO\        HULF          H[DP                H[SODLQ 
HEXKU                                  H[KLELW         H[SODLQHG 
HGXFDWLRQ        HURVLRQ                   H[KLELW       H[SODQW 
HIIHFW                                               
HIIHFWLYH         HUUDWD             H[KLELW         
HIIRUW                                                  H[SODQWLQJ 
HLWKHU       HVSHFLDOO\             H[KLELW       H[SRVHG 
        HVTXLUH                 H[KLELW         H[SRVXUH 
            HVVHQWLDOO\                                       
                                   H[KLELW             
HMDFXODWRU\      HVWLPDWH                    H[KLELW            
HOLPLQDWH                                                    
                                            H[KLELW             
HOLPLQDWHG       HVWUDFH                                   
                       H[DPLQDWLRQ                    
HOLPLQDWLQJ                                            H[WHQGHG 
HOOLRWW     HVWURJHQ                  H[KLELW          H[WHQVLYH 
                                 H[KLELW          H[WHQW  
                       H[DPLQDWLRQV                          
HOOLRWW              H[DPLQH         H[KLELW             
HOOLRWW                                  H[SHFW          H[WHUQDO 
HOOLRWW 

                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 286 of 299 PageID #: 591
                                   Daniel S. Elliott, M.D.
                                                                                                Page 177

H[WUD                                          JHQHULFDO 
H[WUDFWLRQ       IDXOW                IRUPDWLRQ       JHQLWDOLD 
H[WUHPHO\                                                        JHWWLQJ 
H[WUXGHG         IDYG                       IRUPHG           JLYH  
H[WUXVLRQ         ID[                          IRUPLQJ             
         IHEUXDU\                                       
                ILUVWWLPH        IRUPXODWH            
                      ILWV        IRUUHVWDO        
                                    IRUZDUG             
                         ILYH       IRXQG        JLYHQ  
         IHFDO                                           
                 ILYHPLQXWH      IRXU           
                                                   JLYHV 
        IHHO      IL[                   JLYLQJ  
                            IUHTXHQF\         
                                  IORRU               JR   
          )                                  IUHVK              
IDFW                                     IURQW           
                IROORZ                       
IDFWRU                  IROORZLQJ                             
        IHHOLQJ                 IXHO                 
       IHHOV                             IXOO             
        IHOW          IROORZV                          
                   IROORZXS                    
                                 IXOOQHVV        
IDFWRUV                      IROORZXSV                          
           IHPDOH      IRUDPHQ           IXOO\          
                              IXQFWLRQ           
                ILEURLGV                   IXUWKHU             
IDLO                              IRUFHSVDVVLVWHG                      
IDLU     ILEURVLV                                    
                          IRUHJRLQJ                          
          ILOH                        IXWXUH        
           ILOHG             IRUHLJQ                            JRDO 
                ILOLQJ                             *             JRHV  
IDLUO\       ILQG                          JDS                  
                        IRUJHW          JHQHUDO      JRLQJ  
IDOOLQJ                                                       
IDOOV       ILQGLQJ          IRUP                   
IDPLOLDU        ILQLVK                                
IDPLO\                                                
IDU      ILQLVKLQJ                JHQHUDOO\           
            ILUP                             
                                               
                                     JHQHULF          
IDUWKHU          ILUVW                              
IDVKLRQ                                                        

                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 287 of 299 PageID #: 592
                                  Daniel S. Elliott, M.D.
                                                                                                Page 178

        KDOIZD\         KLJKHU                       
                         KLJKHVW                         
           KDQG      KLVWRU\                         
          KDQGOH                                   LPSODQWHG 
          KDQGZULWWHQ      KR                           
            KDSSHQ       KRIILQ           LIX              
                    KROG                  
           KDSSHQHG        KRQHVW                         
           KDSSHQV         KRSH                      
                          KRVSLWDO              LPSODQWLQJ 
        KDUPHG                            LOO         
            KDVQW     KRWK                            
JRONRZ                                LOOQHVV           LPSODQWV 
                  KDYHQW                     LP        LPSO\ 
JRRG                     KRXU                       LPSRUWDQW 
            KHDG      KRXUV                    
                                              
           KHDO      KRXVHNHHSLQJ                     
JRWWHQ           KHDOHG      KRZHYHUPDQ\KX                LPSRWHQFH 
JUDGH                                            
                    KXQGUHGV                    LPSUHVVLRQ 
          KHDOLQJ                                    
                          KXUWV                 LPSURYH 
JUDIWV                KXVEDQG                        LPSURYHG 
JUDQG                   K\PHQDO                       
JUDQXODWLRQ                                                   LPSURYHPHQW
       KHDOV          K\VWHUHFWRPLHV                  
       KHDOWK                                       LQDELOLW\ 
           KHDU             K\VWHUHFWRP\                  
JUHDW       KHDUG                             
JUHDWHU                                         
JUHDWO\         KHOG                                    LQFLGHQFH 
JULIILQ                      K\VWHUHFWRP\UHO            LQFLVLRQ 
        KHOS                                  
                                                      LQFOXGH 
                                   ,                          
JURXQG                 LG                       LQFOXGHG 
JURXQGV                             LPH           
JXHVV                                             LQFOXGHV 
                                     LPPDWHULDO          
JXHVVLQJ                                     LPPHGLDWH            
JXLGLFH    KHOSIXO         LGHD            LPSHUDWLYH       LQFOXGLQJ 
JX\V                     LGHDO           LPSODQW         
J\Q         KHOSLQJ         LGHQWLFDO               LQFRPSOHWH 
                      KHOSV                                        
            +         KLJK            LGHQWLILFDWLRQ              LQFRQWLQHQFH 
K                                        

                      Golkow Litigation Services - 877.370.DEPS
     Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 288 of 299 PageID #: 593
                                  Daniel S. Elliott, M.D.
                                                                                               Page 179

                                            NQRZOHGJH 
           LQMXU\      LVVXHV              
                                         NQRZQ 
       LQVHUW            LYH                 
         LQVLGH                          
          LQVWLWXWLRQ                        
               LQVWUXFWLRQV                         
LQFRUUHFW                                             
               LQWHQG                              
LQFUHDVH                                         NQRZV  
                                             
        LQWHQGHG                               NLPV             
      LQWHQGLQJ                  -                         
        LQWHQVLW\        M                          
LQFUHDVHG       LQWHQWLRQ       MDQXDU\        NLQG 
         LQWHUFRXUVH                  NLWV                        /
LQFUHDVHV                          NQHHMHUN         ODQG 
LQFUHDVLQJ                             NQHZ        ODQJXDJH 
LQGHILQLWHO\                               
LQGH[             LQWHUIHUH                 NQRZ         ODSDURVFRSLFDOO\
LQGLDQD          LQWHUPLWWHQWO\                               
LQGLFDWHG                                         ODUJH  
LQGLFDWLQJ      LQWHUQDO                         ODUJHSRUH 
LQGLFDWLRQ                                       ODUJHU 
          LQWHUQDWLRQDO         MHUVH\           ODUJHUSRUH 
LQGLYLGXDO                                              
       LQWHUQDWLRQDOO\       MRE                ODWHUDO 
                           MXGJPHQW                      
               LQWHUUXSW                                
LQGLYLGXDOV     LQWHUUXSWHG           MXOLH            ODXQFK 
                                           ODZ  
LQIDQF\         LQYRLFH          MXO\                        
LQIHFWLRQ                                ODZORU  
LQIODPPDWLRQ         LQYRLFHV                            ODZ\HUV 
                                               OD\HU  
               LQYROYHG          MXQH                  OHDG  
LQIODPPDWRU\                  MXU\                         OHDNLQJ 
                                                    OHDUQ 
LQIRUPDWLRQ     LUULWDWLQJ                .                     OHFWXUHV 
           LUULWDWLRQ        NDQVDV                       
LQLWLDO                    NHHS                  OHIW 
LQLWLDOO\                                          OHJDO 
LQMHFWLRQV      LVQW                                     OHJV 
                LVVXH         NH\                        OHYHO  
LQMXULHV                  NLP                           
                            NQRZLQJ             
                                                                              

                     Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 289 of 299 PageID #: 594
                                    Daniel S. Elliott, M.D.
                                                                                              Page 180

OH[DSUR           ORFDWLRQV                                          
OLDELOLW\           ORJLF      PDNLQJ     PHGLFDO      
OLIHORQJ      ORJLFDO                          
OLIWLQJ                     PDOH                       
OLJDWH            ORJLFDOO\       PDOIXQFWLRQ               
OLJDWLRQ          ORQJ      PDUFK                
OLJKWHU                                           
OLJKWHUZHLJKW          ORQJHU          PDUN              
            ORQJWHUP                                  
                 ORRN       PDUNHG                   
OLJKWZHLJKW                                      
OLNHOLKRRG                           PHGLFDWLRQ        
OLQGVH\                         PHGLFDWLRQV       
OLQH                                         
                                PHHWLQJ       
            ORRNHG                     PHHWLQJV           
         ORRNLQJ          PDUNHGO\                  
                                                 
OLQHV                                      PHHWV            
                                 PDUNHW        PHPEHU            
OLVW      ORRNV        PDU\     PHPRU\           
                           PHQRSDXVH        
                         PDVO\QVN\PLOOHU     PHQWLRQ           
         ORV                                      
            ORW         PDVVHV         PHQWLRQHG         
           ORZ        PDWHULDO                   
OLVWHG       ORZHU      PDWHULDOV               
             ORZHULQJ                               
                  ORZJUDGH         PDWWHU                            
OLVWV                             PD[      PHQWLRQV          
OLWHUDWXUH         OVFDUFHOOR         PG        PHQWRU        
             OXEULFDQW                                       PHVKHV 
                               PGO         PHUF\              
OLWLJDWLRQ      OXEULFDWLRQ     PHDQ      PHVK         
                                      
                                                      
OLWLJDWLRQV                0                               
OLWWOH       P                        
             PDFNLH                                   
             PDLQ          PHDQLQJ            PHVKUHODWHG 
                   PHDQV                  
                  PDMRU                       PHVKVSHFLILF 
OOS                                          PHVV\  
ORFDWHG                                              PHWKRG 
ORFDWLRQ                    PHDVXULQJ           PLG 
                            PHGLD                   PLGGOH 
                       PDMRULW\ 

                       Golkow Litigation Services - 877.370.DEPS
     Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 290 of 299 PageID #: 595
                                 Daniel S. Elliott, M.D.
                                                                                            Page 181

                P\DOJLD        QRQWHQGHU                   
PLGOLQH                                                      RND\V 
                               QRUPDO                           ROG  
                        1                                     2             
PLGXUHWKUDO     Q              QRUPDOO\       RDWK            RQFH 
       QDPH      QRWDU\        RE              RQHV 
                                 QRWH     REMHFW        RQWKHPDUNHW
PLOG       QDUURZLQJ                          
     QDWLRQ                           RSHQ 
       QDWLRQDO                                RSHQLQJ 
                              REMHFWLRQ        RSHUDWH  
PLOOHU           QDWLRQDOO\                          
PLQG      QDWXUDO                                  RSHUDWHG 
                QDWXUH                REMHFWLRQV         RSHUDWLQJ 
PLQRU                   QRWHG       REOLJDWLRQ          
PLQXV                              REWDSH      RSHUDWLRQ 
PLQXWH                       REWXUDWRU         RSHUDWLYH 
PLVVRXUL          QHFHVVDULO\                                  
PLVWDNH                        QRWHV                   RSLQLQJ 
PLVWDNHQO\      QHFHVVDU\                      RSLQLRQ 
PRGHOV          QHFURVLV                REYLRXVO\            
PRGHUDWH        QHHG                               
                                             
PRQDUF                              RFFXUUHG              
                        QRWLFH      RFFXUV                
PRQWK                           RGGV            
       QHHGHG          QRWLFHG                      
                                  RIIHU          
           QHHGLQJ          QRYHPEHU                    
PRQWKV                                              
          QHHGV                             
                  QRYR          RIIHULQJ       RSLQLRQV 
                        QXPEHU                  
PRRW            QHJDWLYH                                 
PRUELG         QHUYH                              
PRYHPHQW       QHYHU                         
PXOWLSOH                     RIILFH          
                                            
PXVFOH                                 RIILFHV          
       QHZ            RK                
                    RND\        RSSRUWXQLW\ 
PXVFOHV                                            
          QLFH      QXPEHUV                    RSSRVHG 
PXVFXORVNHOHWDO      QLFHO\                                   
                QRQPHVK                               RSWLRQ  
PXVWDQJ                         QXUVH                  
                     QRQVPRNHU                              

                     Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 291 of 299 PageID #: 596
                                 Daniel S. Elliott, M.D.
                                                                                             Page 182

                     SDOSDWLQJ               SHUVLVWHQW 
RSWLRQV                       SDOSDWLRQ             SHUVRQDOO\ 
             SDLQ                            
RUGHU                               
RUHJRQ                                     
                      SDQ                     SHUWLQHQW 
RUJDQ             SDSHU                     SK 
                SDSHUV                  SKLOOLSH 
                SDUDJUDSK                 SKUDVH 
                                         SK\VLFDO  
                                        
RULJLQDO                                   
RULJLQDOO\             SDUT                      
RXWFRPHV                 SDUW                      
                                               
RXWHU                                           
RXWOLQHG                                            
RXWVLGH                           SHOYLV        
RXWZHLJKV               SDUWLFXODU                       SK\VLFLDQ 
RYDULDQ                                  SHQGLQJ           
RYDULHV               SDUWQHU          SHRSOH            
                       SDUW\             SHUFHQW      SK\VLFLDQV 
RYHUZKHOPLQJ                 SDWKRORJLHV                     
                                                  SK\VLRORJLF 
                            SDWLHQW                 SLFN\ 
         3                          SHUFHQWDJH      SLQSRLQW 
S                                
SDJH                                
                                      SODFH 
                       SHUIHFWO\          
                       SHUIRUP          
                     SHUIRUPHG        SODFHKROGHU 
                                  
                                      SODLQ 
                             SHUIRUPLQJ      SODLQWLII  
                   SDWLHQWV                        
                           SHULJHH           
                         SHULRG      SODLQWLIIV  
                                  
              SHOYLF         SHULRGLFDOO\    SODQ  
                            SHULRGV            
        SDLQIXO              SHULRSHUDWLYH           
                                             
                             SHUPDQHQFH      SOD\ 
           SDOSDEOH             SHUPDQHQWO\          SOD\LQJ 
                                                     
SDJHV  

                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 292 of 299 PageID #: 597
                                  Daniel S. Elliott, M.D.
                                                                                             Page 183

SOD\V                          SUHYHQW        SURFHHGHG         
SOHDVH     SRVWRS          SUHYLRXV         SURFHVV         
                                              
SOXPPHWHG        SRVWRSV                   SURGXFH            
SOXV         SRVWSRQLQJ     SUHYLRXVO\                         
       SRWHQWLDO                  SURGXFHG           
                   SULQFHWRQ                        
SRLQW                                 SURGXFHUV           
            SRWHQWLDOLW\     SULQWLQJ        SURGXFLQJ         
         SRWHQWLDOO\     SULRU     SURGXFW     SURODSVHV 
        SUDFWLFHW\SH                             
                                       SUROLIW 
        SUDFWLWLRQHU                          
                                        SURQRXQFH 
                                       SURQRXQFLQJ
                                                  
          SUHFHGHG                        SURSHUO\ 
            SUHH[LVWLQJ                        
                                      SURSK\ODFWLF 
           SUHJQDQF\                                SURSRXQGHG 
             SUHPDULQ         SUREDEO\     SURGXFWLRQ       SURWHLQ 
SRLQWV                                SURGXFWV      SURYLGH 
SRO\SURS\OHQH         SUHPHQRSDXVDO                             
                            SUREOHP             SURYLGHG 
         SUHSDUH                         
SRRU       SUHSDULQJ                            
        SUHVFULEH                                   
                                        SURJQRVLV         
SRRUO\           SUHVFULEHG      SUREOHPV                        
SRS                          SURJUHVV          
SRUH                                   SURJUHVVHG      SURYLGHV 
SRVLWLRQ      SUHVFULEHV               SURJUHVVLRQ     SV\FKRORJLFDO
            SUHVFULELQJ                        
                 SUHVFULSWLRQ    SURFHGXUH                      SW  
SRVVLEOH      SUHVHQFH           SURJUHVVLYH      SXEOLF 
                                    SXOO  
                                  SXOOHG 
SRVVLEO\                                     
                             SURJUHVVLYHO\        SXOOLQJ 
SRVWHULRU                                               SXPS 
           SUHVHQW                    SURODSVH        SXUVXDQW 
                       SURFHGXUHV            SXW  
           SUHVVXUH                    
                                             
SRVWPHQRSDXVDO        SUHWW\                          
                      SURFHHG                


                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 293 of 299 PageID #: 598
                                  Daniel S. Elliott, M.D.
                                                                                             Page 184

               UHDG                           UHPRYDO 
SXWV                                       
SXWWLQJ                                              UHPRYH  
                                            UHIHUHQFHG          
         4           UHDGLQJ                   UHIHUUHG        UHPRYHG 
TXDOLILHUV                                UHIHUULQJ          
TXDOLW\      UHDO                            UHPRYLQJ 
TXHVWLRQ      UHDOO\                                 
                                        
                                      UHRSHUDWLRQ
       UHDOP                       UHIHUV            
          UHDOWLPH                          UHIXWH         UHSDLU  
TXHVWLRQDEOH                    UHFRUGV       UHJDUGLQJ           
TXHVWLRQQDLUHV       UHDVRQ                                
                                    UHJDUGOHVV          
TXHVWLRQV                       UHJDUGV             
                              UHJLRQ            
                                UHJXODU            
TXLFN           UHDVRQDEOH                 UHKDE             
TXLWH                     UHLQIRUFHG      UHSDLUHG 
                                                   
TXRWH      UHDVRQV                 UHODWHG     UHSDLULQJ 
                                            UHSDLUV  
       UHDVVXUDQFH                             
                                        UHSHDW  
            UHFDOO                           UHSKUDVH 
TXRWHG                                           UHSRUW  
                            UHFWRFHOH                  
          5                                         
U                                    
                                       UHODWHV          
         UHFHLSW                                  
UDGLDWH        UHFHLYHG                     UHODWLRQVKLS      
UDGLDWHV       UHFHVV          UHFWXP         UHODWLYHO\        
UDGLDWLQJ                      UHFXUUHQFH     UHOHDVHG           
UDGLFXORSDWKLHV      UHFROOHFWLRQ            UHOHYDQW            
                                  UHGXFH                       
UDQJH            UHFRPPHQGHG                          UHOLDQFH           
UDQN                    UHGXFWLRQ                    
UDSH                            UHHG          UHOLHG         
UDUH        UHFRQVWUXFWLYH        UHHGVPLWK     UHOLHI       
UDUHO\                            UHIHU      UHO\          
UDWH     UHFRUG                                        
                      UHIHUHQFH       UHPDLQV           
UDWLR                          UHPHPEHU           
UHDFWLRQ                                              
   


                     Golkow Litigation Services - 877.370.DEPS
     Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 294 of 299 PageID #: 599
                                  Daniel S. Elliott, M.D.
                                                                                               Page 185

                             ULVN\              
        UHVXOWLQJ                  UROH         
          UHVXOWV                                       
       UHWDLQHG                   UROO               
                          UROOLQJ          VFDOH 
          UHWHQWLRQ              URXJK        VFDU 
          UHWUDLQLQJ                 URXJKO\          
                UHWUHDG                        VFDUFHOOR  
UHSRUWHG        UHWURVSHFW                            
       UHWXUQ                 URXWH              
UHSRUWHU                             UXOH          
        UHWXUQHG                              
UHSRUWLQJ                                                 
                UHWXUQV                UXOHG            
UHSRUWV         UHYLHZ                            
                                    VFDULILFDWLRQ 
                                               
                           UXOHV             VFDUULQJ 
                                  UXOLQJ           
UHSUHVHQW        UHYLHZHG                                      
UHSUHVHQWLQJ                                                    
                         ULJKWV                      6             
UHSURGXFWLRQ                          ULQJ       V        
               UHYLHZLQJ        ULVN                        
UHTXHVW                                       VFHQHV 
                                VDIH        VFRUHV 
UHTXHVWV                                        VHDOLQJ 
UHTXLUH         UHYLHZV                      VDIHU           VHFRQG  
              UHYLVLRQ                               VHFRQGDU\ 
UHTXLULQJ        ULG                    VDNH         VHFWLRQ 
UHVHDUFKLQJ          ULJKW                                  VHH  
                              VDPSOHV          
UHVHUYHG                              VDZ          
UHVSHFW                                        
                               VD\LQJ         
UHVSRQGV                                         
                                                
UHVSRQVH                 ULVNV                  
                                       
UHVSRQVLEOH                                  
                                               
UHVSRQVLYH                                                
UHVW                           VD\V            
UHVWDUWLQJ                                      
                                                
UHVXOW                                           
                                                                   

                     Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 295 of 299 PageID #: 600
                                   Daniel S. Elliott, M.D.
                                                                                               Page 186

                        VOLQJV      VRXUFH              
VHHLQJ                                       
                                         VRXWK                
VHHQ                 VORZ            VRXWKHUQ           VWDQGLQJ 
                VORZO\     VRXWKZHVWHUQ          VWDUW  
                              VPDOO                        
VHHV             VKRZ                     VSDFH        VWDUWHG 
VHQVDWLRQ         VKRZHG                           VSDVPV          VWDUWLQJ  
VHQVH      VKRZQ        VPDUWPRXWK      VSHDN           
                          VPLWK                      
VHQW             VLGH                     VSHDNLQJ        VWDWH  
VHQWHQFH      VLJQ               VSHFLDO              
                 VLJQHG            VSHFLILF        
VHQWHQFHV                                                
VHSDUDWH         VLJQLILFDQW                              
                                                   
VHSDUDWHO\                                    
VHSDUDWLRQ                                           
                                            VWDWHG  
VHULHV                                           
VHULRXV                                           
VHUYLFHV      VLJQLILFDQWO\                               
VHW                                  VSHFLILFDOO\         
VHWV              VLJQLQJ                              
VHYHQ           VLPLODU                             
                                              VWDWHPHQW 
VHYHQKRXU                    VPLWKV                  
VHYHUH       VLQJOH                                   
        VLW                                         
VHYHULW\         VLWH        VPRNHU           VSHFLILFV        VWDWHPHQWV 
         VLWWLQJ         VPRNLQJ                 VWDWHV  
          VLWXDWLRQ                              
                  VROR                            
                   VRPHERG\       VSHHG               
        VLWXDWLRQV                       VSHQW         
VH[             VL[        VRRQ                    
VH[XDO                VRUU\                           
                               VSRNHQ           
          VODVK                 VSRWW\              
                VOLJKW                                      
VKDZQ            VOLQJ              VWDJH        
VKHHW                                        VWDWLQJ  
                                       VWDQG                
VKHV                        VWDQGDUG         
                    VRUW               VWD\ 
                                         VWHQRJUDSKLF 


                      Golkow Litigation Services - 877.370.DEPS
     Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 296 of 299 PageID #: 601
                                 Daniel S. Elliott, M.D.
                                                                                              Page 187

VWHSKHQ          VXPPDU\                      WHOOV               
VWHULOLW\                       V\PSWRPV        WHQG               
VWHURLG         VXSHUYLVLRQ                 WHQGHG               
VWLFNLQJ       VXSSOHPHQWDO             WHQGHU             
VWLSXODWHG        VXSSRUW                                      
VWLSXODWLRQV     VXSSRUWHG       V\VWHP             WHQGHUQHVV          
VWRQHV                       V\VWHPV                         
VWRRO            VXSSRVH                               WHQGHUWRSDOSDWLRQ        
VWRS       VXSSRVHG                  7                        
VWRSSHG     VXUH       W          WHQGV          
                         WDEOHWV      WHUP                 
VWRU\                                        WHUPV               
VWUHHW                WDNH                      
VWUHVV                              WHVWLILHG        
       VXUJHRQ                                      
          VXUJHRQV         WDNHQ                      
                                                   
VWUHWFKLQJ                     WDNHV                             
VWULNH      VXUJHULHV      WDON          WHVWLILHV          
VWURQJHU                               WHVWLPRQ\          
VWXGLHG      VXUJHU\                                 
VWXGLHV                  WDONHG                    
VWXII                                           
VXEMHFW                               
              WDONLQJ                 
VXEPLVVLRQ                                    
VXEPLWWHG                                WKHRUHWLFDO 
                                            WKHRUHWLFDOO\ 
VXEVFULEHG                               
VXEVHTXHQW                                          
                                     WKHRU\  
                                                    
VXEVWDQFH                 WDONV                            WKHUDS\ 
VXFFHVV                   WHDFKLQJ          WKDQN               
                VXUJLFDO        WHFKQLFDOO\                  
VXFFHVVHV       VXUJLFDOO\                       WKDWGD\            
VXFFHVVIXOO\         VXVSHFW          WHFKQLFLDQ     WKDWV       
               VXVSLFLRQ                           WKHUHV  
VXIILFLHQWO\    VXWXUH                               
VXJJHVWLQJ      VXWXUHV                                      
                              WHOHFRQIHUHQFH                    
VXJJHVWLRQ      VZHDU                                             
                VZLWFKHG        WHOHSKRQH                   
VXLWH      VZRUQ       WHOO                  
                                              
VXPPDUL]HG       V\PSWRPDWLF                                       
                                          WHOOLQJ  

                     Golkow Litigation Services - 877.370.DEPS
     Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 297 of 299 PageID #: 602
                                  Daniel S. Elliott, M.D.
                                                                                               Page 188

                       WROG        WU\LQJ         
         WKULOOHG         WROHUDWH                            
         WKURZV                          WXEDO            XQGHUVWDQGLQJ
       WLPH       WRS         WXEHV                
                             WXUQ            
                                                    
WKH\OO                   WRWDO                        XQGHUVWRRG 
WKH\UH                 WRWDOLW\         WXUQHG            XQGHUZHQW 
                   WRXFKHG         WXUQLQJ       XQIRUWXQDWHO\ 
                        WUDQVFULSW                            
WKLFN                      WXUQV            XQLTXH 
WKLQ                          WY                  
WKLQJ               WUDQVFULSWLRQ         WYW              XQLWHG  
                                    WYWR      XQTXRWH 
                    WUDQVREWXUDOO\        WYWVHFXU           
WKLQJV                                WZR         XQUHODWHG 
                  WUDQVREWXUDWRU                 XULQDU\ 
                                             
                           WUDQVYDJLQDO                   
WKLQN                                       
                                     XULQH 
                                                XVH  
                WUDXPD           W\SH             
                         WUHDG                          
       WLPHIUDPH        WUHDW                   
                                                
         WLPHV                                 XVHV  
      WLPLQJ           WUHDWHG                     XVXDO  
         WLVVXH                             
                 WUHDWLQJ               XVXDOO\  
                                   W\SHG                 
                WUHDWPHQW         W\SHV           
                                                     
WKLQNLQJ                  WUHPHQGRXVO\      W\SHZULWWHQ        
WKLQQLQJ            WULDO         W\SLFDO           XW 
                              W\SLFDOO\         XWHULQH 
                                                        XWLOL]LQJ 
WKLUG                 WULDOV                   8
          WRGD\          WULJJHU          XEM                      9
WKLUW\                  WULJRQH         XOWLPDWHO\       Y  
WKRURXJKQHVV                 WULP              XQFRPPRQ         YDJLIHP 
                        WURXEOH                          
WKRXJKW                             XQGHUJR          YDJLIHPV 
                     WUXH        XQGHUVWDQG        YDJLQD  
WKUHH      WRGD\V                                     
                             WU\                          
                                                                                

                     Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 298 of 299 PageID #: 603
                                   Daniel S. Elliott, M.D.
                                                                                              Page 189

                  ZDVQW                 
YDJLQDO                                      
        YLGHRJUDSKHU              ZRQGHUIXO         
                       ZDWFK                  
       YLGHRWDSH        ZDXJK         ZRQW            
       YLGHRWDSHG       ZD\                    
                                                \HDU  
            YLOODJH                               
            YLUJLQLD          ZFOOS            ZRUG             
          YLVLW        ZHG       ZRUGV         
                             ZRUN            
                 ZHHNHQG               \HDUV 
              ZHHNV                   
         YLVLWV                   ZRUNHG              
        YRLGLQJ              ZRUNLQJ            
                         ZHLJKW        ZRUULVRPH      \RXG  
          YROXPH          ZHOOEHLQJ                       
                     ZHOONQRZQ       ZRUU\            \RXOO 
                      ZHQW          ZRUVH           \RXUH  
          YRXFK           ZHVW                         
                            ZHYH        ZRUVHQV           
               :                  ZRXOGQW            
YDJXH            ZDJVWDII                              
YDULDEOH                ZKDWV                
                                        
YDULDEOHV                                                
                ZDLW        ZLGWK         ZRXQG              
YDULDWLRQV                                                         
YDULRXV          ZDLWHG         ZLVK           ZULWH         
        ZDLYHG            ZLWQHVV      ZULWHU             
                 ZDOO             ZULWLQJ             
YDU\                       ZULWWHQ        
                                    ZURQJ          
YDU\LQJ                                     \RXYH  
        ZDQW                        
                                      
                        ZURWH              
                                                    
YDVHFWRP\                         Z\QGKDP 
YDXOW                                                =
                                                  ] 
YHUVXV       ZDQWHG      ZRPDQ               ;           ]HUR 
            ZDUQHG                        [        ]LPPHUPDQ
YLDEOH          ZDUQLQJ       ZRPDQV                                
YLGHR       ZDUQLQJV                                <
            ZDUQV           ZRPHQ      \                          
                      ZDUUDQW                             \HDK         


                      Golkow Litigation Services - 877.370.DEPS
      Case 2:15-cv-16402 Document 42-1 Filed 08/14/19 Page 299 of 299 PageID #: 604
                                   Daniel S. Elliott, M.D.
                                                                                              Page 190

       FY                                    
        PLQXWH                                
                                                        
         WK                 WK      
                                                      
                                    
                                                      
                     WK              
                                               
                                             
                                              
                           UG       
                                   
                                                       WK  
                                     
                                                    
                                    
                                                
                                       
                WK                               
                VW                                       
WK                                                       
                               WK                           
                                         
                                              
                                   \HDUROG       WK  
                                                
WK                         
               UG                
                               
                           WK                
                                      
                               
                               
            V                         
                                              
                                       
WK                  WK         
                                
                    QG  
                                               
                                               
                                                
                                              
                                              
                                         
                               
                                   
                        

                      Golkow Litigation Services - 877.370.DEPS
